19-10412-jlg   Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15     Main Document
                                        Pg 1 of 521



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

                                                  )
   In re                                          )      Chapter 11
                                                  )
     Ditech Holding Corporation, et al.,          )      Case No. 19-10412
           Debtors.                               )      (Jointly Administered)
                                                  )


                  SCHEDULES OF ASSETS AND LIABILITIES FOR

                                  Ditech Financial LLC

                                    Case No: 19-10414
  19-10412-jlg                      Doc 290                Filed 03/28/19 Entered 03/28/19 01:14:15   Main Document
                                                                         Pg 2 of 521
 
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :                 Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                            Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :                 (Jointly Administered)
                                                               :
---------------------------------------------------------------X

             GLOBAL NOTES AND STATEMENTS OF LIMITATIONS, METHODOLOGY,
                AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
              ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

           Ditech Holding Corporation (“Ditech”) and certain of its affiliates, as debtors and debtors
    in possession (collectively, the “Debtors” or the “Company”), are filing their respective
    Schedules of Assets and Liabilities (each, a “Schedule,” and, collectively, the “Schedules”) and
    Statements of Financial Affairs (each, a “Statement” or “SOFA” and, collectively, the
    “Statements” or “SOFAs”) in the Bankruptcy Court for the Southern District of New York (the
    “Bankruptcy Court”) pursuant to section 521 of chapter 11 of title 11 of the United States Code
    (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
    “Bankruptcy Rules”).

            These Global Notes and Statements of Limitations, Methodology, and Disclaimer
    Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
    (collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise an
    integral part of all of the Schedules and Statements. The Global Notes are in addition to the specific
    notes set forth below with respect to particular Schedules and Statements (the “Specific Notes,”
    and, together with the Global Notes, the “Notes”). These Global Notes should be referred to, and
    referenced in connection with, any review of the Schedules and Statements.

            The Debtors’ management prepared the Schedules and Statements with the assistance of
    their advisors and other professionals and have necessarily relied upon the efforts, statements,
    advice, and representations of personnel of the Debtors and the Debtors’ advisors and other
    professionals.


                                                            
   1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial
       LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
       of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix
       Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions, LLC (7787); Reverse
       Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and Walter Reverse
       Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort
       Washington, Pennsylvania 19034.
                                                                           1
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15           Main Document
                                                Pg 3 of 521
 
          The Schedules and Statements are unaudited and subject to potential adjustment. In
   preparing the Schedules and Statements, the Debtors relied on financial data derived from their
   books and records that was available at the time of preparation. The Debtors’ management team
   and advisors have made reasonable efforts to ensure that the Schedules and Statements are as
   accurate and complete as possible under the circumstances; however, subsequent information or
   discovery may result in material changes to the Schedules and Statements, and inadvertent errors
   or omissions may exist. Notwithstanding any such discovery, new information, or errors or
   omissions, the Debtors do not undertake any obligation or commitment to update the Schedules
   and Statements, except as required under the Bankruptcy Code.

           The Debtors reserve all rights to amend or supplement the Schedules and Statements from
   time to time, in all respects, as may be necessary or appropriate, including the right to dispute or
   otherwise assert offsets or defenses to any claim reflected on the Schedules and Statements as to
   amount, liability, classification, identity of debtor or to otherwise subsequently designate any claim
   as “disputed,” “contingent,” or “unliquidated.” Furthermore, nothing contained in the Schedules,
   Statements, or Notes shall constitute a waiver of any of the Debtors’ rights or an admission with
   respect to their chapter 11 cases, including, but not limited to, any issues involving objections to
   claims, substantive consolidation, equitable subordination, defenses, characterization or re-
   characterization of contracts and leases, assumption or rejection of contracts and leases under the
   provisions of chapter 3 of the Bankruptcy Code, causes of action arising under the provisions of
   chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to recover assets or avoid
   transfers.

          The Schedules, Statements, and Notes should not be relied upon by any persons for
   information relating to current or future financial conditions, events, or performance of any
   of the Debtors.

     1.      Description of the Cases. On February 11, 2019 (the “Commencement Date”), each of
             the Debtors commenced a voluntary case under chapter 11 of the Bankruptcy Code. The
             Debtors are authorized to operate their businesses and manage their properties as debtors
             in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On February
             13, 2019, the Bankruptcy Court entered an order authorizing the joint administration of
             these cases pursuant to Bankruptcy Rule 1015(b). On February 27, 2019, the United States
             Trustee for Region 2 (the “U.S. Trustee”) appointed an official committee of unsecured
             creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
             Committee”).

     2.      Basis of Presentation. For financial reporting purposes, the Debtors historically prepare
             consolidated financial statements, which include information for Ditech and its affiliates.
             The Schedules and Statements are unaudited and reflect the Debtors’ reasonable efforts to
             report certain financial information of each Debtor on an unconsolidated basis. These
             Schedules and Statements neither purport to represent financial statements prepared in
             accordance with Generally Accepted Accounting Principles in the United States
             (“GAAP”), nor are they intended to be fully reconciled with the financial statements of
             each Debtor.

             The Debtors attempted to attribute the assets and liabilities, certain required financial
                                                     2
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 290                Filed 03/28/19 Entered 03/28/19 01:14:15   Main Document
                                                                         Pg 4 of 521
 
                   information, and various cash disbursements to the particular Debtor entity. However,
                   because the Debtors’ accounting systems, policies, and practices were developed for
                   consolidated reporting purposes, rather than reporting by legal entity, it is possible that not
                   all assets, liabilities or amounts of cash disbursements have been recorded with the correct
                   legal entity on the Schedules and Statements. Accordingly, the Debtors reserve all rights
                   to supplement and/or amend the Schedules and Statements in this regard.

                   Given, among other things, the uncertainty surrounding the valuation of certain assets and
                   liabilities, a Debtor may report more assets than liabilities. Such report shall not constitute
                   an admission that such Debtor was solvent on the Commencement Date or at any time
                   before or after the Commencement Date. Likewise, a Debtor reporting more liabilities than
                   assets shall not constitute an admission that such Debtor was insolvent at the
                   Commencement Date or any time before or after the Commencement Date.

        3.         Reporting Date. The Debtors completed a normal fiscal close for the period ending
                   January 31, 2019 (the “Reporting Date”). Consequently, to simplify the reporting, the
                   reported asset values in Schedules A and B, with the exception of estimated cash balances,
                   align with the asset values as of the Reporting Date, and the liability values in Schedules
                   D, E, and F are as of the Commencement Date, adjusted for authorized payments under the
                   First Day Orders (as defined below). Estimated cash balances presented in Schedule A
                   reflect bank balances as of the Commencement Date.

        4.         Current Values. Other than estimated bank cash balances, the assets and liabilities of
                   each Debtor are listed on the basis of the fair value of the asset or liability in the respective
                   Debtor’s accounting books and records. Unless otherwise noted, the fair value ascribed in
                   the Debtor’s books is reflected in the Schedules and Statements.

        5.         Confidentiality. There may be instances where certain information was not included due
                   to the nature of an agreement between a Debtor and a third party, concerns about the
                   confidential or commercially sensitive nature of certain information, or to protect the privacy
                   of an individual. The omissions are limited to only what is necessary to protect the Debtor
                   or a third party and will provide interested parties with sufficient information to discern the
                   nature of the listing.

         6.       Consolidated Entity Accounts Payable and Disbursement Systems. As described in the
                  Cash Management Motion,2 the Debtors utilize an integrated, centralized cash management
                  system in the ordinary course of business to collect, concentrate, and disburse funds
                  generated by their operations (the “Cash Management System”). The Debtors utilize
                  various data systems to maintain a consolidated accounts payable and disbursements system
                  to pay operating and administrative expenses through various disbursement accounts.
                  These systems serve as the means by which all Debtor payables are recorded and paid.
                                                            
 2
       Motion of Debtors Requesting Authority to (I) Continue Using Existing Cash Management System, Bank Accounts,
       and Business Forms, (II) Implement Changes to the Cash Management System in the Ordinary Course of Business,
       (III) Continue Intercompany Transactions, (IV) Provide Administrative Expense Priority for Postpetition
       Intercompany Claims, (V) Extend Time to Comply with, or Seek Waiver of, 11 U.S.C. § 345(b), and (VI) Granting
       Related Relief (ECF No. 4) (the “Cash Management Motion”).
                                                                           3
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15            Main Document
                                                Pg 5 of 521
 

            In the ordinary course of business, the Debtors engage in a variety of intercompany
            transactions (the “Intercompany Transactions”) with other Debtor entities and non-
            Debtor affiliates that give rise to intercompany receivables and payables (the
            “Intercompany Claims”). Historically, Intercompany Claims are not required to be (and
            typically are not) settled by actual transfers of cash among the Debtors. Instead, the Debtors
            track all Intercompany Transactions in their accounting system, which concurrently are
            recorded on the applicable Debtor’s balance sheets.

     7.      Accuracy. Although the Debtors have made reasonable efforts to file complete and
             accurate Schedules and Statements, inadvertent errors or omissions may exist. The Debtors
             reserve all rights to amend and/or supplement the Schedules and Statements as is necessary
             or appropriate. The financial information disclosed herein was not prepared in accordance
             with federal or state securities laws or other applicable non-bankruptcy law or in lieu of
             complying with any periodic reporting requirements thereunder. Persons and entities
             trading in or otherwise purchasing, selling, or transferring the claims against or equity
             interests in the Debtors should evaluate this financial information in light of the purposes
             for which it was prepared. The Debtors are not liable for and undertake no responsibility
             to indicate variations from securities laws or for any evaluations of the Debtors based on
             this financial information or any other information.

     8.      Net Book Value of Assets. In many instances, current market valuations are not
             maintained by or readily available to the Debtors. It would be prohibitively expensive,
             unduly burdensome, and an inefficient use of estate resources for the Debtors to obtain
             current market valuations for all assets. As such, wherever possible, unless otherwise
             indicated, net book values as of the Reporting Date are presented. When necessary, the
             Debtors have indicated that the value of certain assets is “Unknown” or “Undetermined.”
             Amounts ultimately realized may vary materially from net book value (or other value so
             ascribed). Accordingly, the Debtors reserve all rights to amend, supplement, and adjust
             the asset values set forth in the Schedules and Statements. As applicable, fixed assets and
             leasehold improvement assets that fully have been depreciated or amortized, or were
             expensed for GAAP accounting purposes, have no net book value, and, therefore, are not
             included in the Schedules and Statements.

     9.      Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars, unless
             otherwise indicated.

     10.     Payment of Prepetition Claims Pursuant to First Day Orders. Shortly after the
             Commencement Date, the Bankruptcy Court entered orders (the “First Day Orders”)
             authorizing, but not directing, the Debtors to, among other things, pay certain prepetition
             (a) amounts necessary to continue servicing and origination of forward mortgage loans in
             the ordinary course; (b) amounts necessary to honor reverse issuer and servicing
             obligations in the ordinary course; (c) insurance obligations; (d) obligations to critical
             vendors used in connection with the origination and servicing activities; (e) employee
             wages, salaries, and related items, including employee benefit programs and supplemental
             workforce obligations; and (f) taxes and assessments. Where the Schedules and Statements
             list creditors and set forth the Debtors’ scheduled amounts attributable to such claims, such
                                                      4
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15              Main Document
                                                Pg 6 of 521
 
             scheduled amounts reflect balances owed as of the Commencement Date. To the extent
             any adjustments are necessary for any payments made on account of such claims following
             the commencement of these chapter 11 cases pursuant to the authority granted to the
             Debtors by the Bankruptcy Court under the First Day Orders, such adjustments have been
             included in the Schedules and Statements unless otherwise noted on the applicable
             Schedule or Statement. The Debtors reserve the right to update the Schedules and
             Statements to reflect payments made pursuant to the First Day Orders that may not be
             represented in the attached Schedules and Statements.

   11.       Other Paid Claims. To the extent the Debtors have reached any postpetition settlement
             with a vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties, subject to
             Bankruptcy Court approval. To the extent the Debtors pay any of the claims listed in the
             Schedules and Statements pursuant to any orders entered by the Bankruptcy Court, the
             Debtors reserve all rights to amend and supplement the Schedules and Statements and take
             other action, such as filing claims objections, as is necessary and appropriate to avoid
             overpayment or duplicate payment for such liabilities.

   12.       Setoffs. The Debtors routinely incur certain setoffs from suppliers in the ordinary course
             of business. Setoffs in the ordinary course can result from various items including, but not
             limited to, pricing discrepancies, warranties, and other disputes between the Debtors and
             their suppliers. These routine setoffs are consistent with the ordinary course of business in
             the Debtors’ industry, and, therefore, can be particularly voluminous, unduly burdensome,
             and costly for the Debtors to regularly document. Therefore, although such setoffs and
             other similar rights may have been accounted for when scheduling certain amounts, these
             ordinary course setoffs are not independently accounted for, and, as such, are excluded
             from the Schedules and Statements. Any setoff of a prepetition debt to be applied against
             the Debtors is subject to the automatic stay and must comply with the Bankruptcy Code.

   13.       Property and Equipment. Property and equipment are carried at cost. The costs of
             additions, improvements and major replacements are capitalized, while maintenance and
             repairs are charged to expense as incurred. Depreciation and amortization are recorded on
             a straight-line basis over the estimated useful lives of the related assets. Leasehold
             improvements and assets under capital leases are amortized over the lesser of the remaining
             term of the lease or the useful life of the leased asset. The property and equipment listed
             in these Schedules are presented without consideration of any mechanics’ or other liens.

     14.     Excluded Assets and Liabilities. Certain liabilities resulting from accruals, liabilities
             recognized in accordance with GAAP and/or estimates of long-term liabilities either are not
             payable at this time or have not yet been reported. Therefore, they do not represent specific
             claims as of the Commencement Date and are not otherwise set forth in the Schedules.
             Additionally, certain deferred assets, charges, accounts or reserves recorded for GAAP
             reporting purposes only and certain assets with a net book value of zero are not included in
             the Schedules. Excluded categories of assets and liabilities include, but are not limited to,
             deferred tax assets and liabilities, deferred income, deferred charges, self-insurance reserves,
             favorable lease rights and unfavorable lease liabilities. Additionally, certain reverse loans
                                                       5
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15             Main Document
                                                 Pg 7 of 521
 
             and loans subject to repurchase from Ginnie Mae have also been excluded. Other immaterial
             assets and liabilities may have been excluded.

   15.       Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements, or
             Notes shall constitute a waiver of rights with respect to these chapter 11 cases, including,
             but not limited to, the following:

                  a. Any failure to designate a claim listed on the Schedules and Statements as
                     “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the
                     Debtors that such amount is not “disputed,” “contingent,” or “unliquidated.” The
                     Debtors reserve the right to dispute and to assert setoff rights, counterclaims, and
                     defenses to any claim reflected on its Schedules as to amount, liability, and
                     classification, and to otherwise subsequently designate any claim as “disputed,”
                     “contingent,” or “unliquidated.”

                  b. The listing of a claim (a) on Schedule D as “secured,” (b) on Schedule E as
                     “priority,” (c) on Schedule F as “unsecured priority,” or (d) listing a contract or
                     lease on Schedule G as “executory” or “unexpired” does not constitute an admission
                     by the Debtors of the legal rights of the claimant, or a waiver of the Debtors’ rights
                     to recharacterize or reclassify such claim or contract pursuant to a schedule
                     amendment, claim objection or otherwise. Moreover, although the Debtors may
                     have scheduled claims of various creditors as secured claims for informational
                     purposes, no current valuation of the Debtors’ assets in which such creditors may
                     have a security interest has been undertaken. Except as provided in an order of the
                     Court, the Debtors reserve all rights to dispute and challenge the secured nature or
                     amount of any such creditor’s claims or the characterization of the structure of any
                     transaction, or any document or instrument related to such creditor’s claim.

                  c. In the ordinary course of their businesses, the Debtors may lease equipment from
                     certain third-party lessors for use in the daily operation of their business. Any such
                     leases are set forth on Schedule G and any current amount due under such leases
                     that were outstanding as of the Commencement Date is listed on Schedule F. The
                     property subject to any of such leases is not reflected in either Schedule A or
                     Schedule B as either owned property or assets of the Debtor nor is such property
                     reflected in the Debtor’s Statement of Financial Affairs as property or assets of third
                     parties within the control of the Debtor. Nothing in the Schedules is or shall be
                     construed as an admission or determination as to the legal status of any lease
                     (including whether any lease is a true lease or a financing arrangement), and the
                     Debtors reserve all rights with respect to any of such issues, including the
                     recharacterization thereof.

                  d. The claims of individual creditors for, among other things, goods, products,
                     services or taxes are listed as the amounts entered on the Debtors’ books and
                     records and may not reflect credits, allowances or other adjustments due from such
                     creditors to the Debtors. The Debtors reserve all of their rights with regard to such
                     credits, allowances and other adjustments, including the right to assert claims
                                                       6
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15              Main Document
                                                  Pg 8 of 521
 
                       objections and/or setoffs with respect to the same.

                  e. The Debtors’ businesses are part of a complex enterprise. Although the Debtors
                     have exercised their reasonable efforts to ensure the accuracy of their Schedules
                     and Statements, they nevertheless may contain errors and omissions. The Debtors
                     hereby reserve all of their rights to dispute the validity, status, and enforceability of
                     any contracts, agreements, and leases set forth on the Schedules and Statements,
                     and to amend and supplement the Schedules and Statements as necessary.

                  f. The Debtors further reserve all of their rights, claims, and causes of action with
                     respect to the contracts and agreements listed on the Schedules and Statements,
                     including, but not limited to, the right to dispute and challenge the characterization
                     or the structure of any transaction, document, and instrument related to a creditor’s
                     claim.

                  g. Listing a contract or lease on the Schedules and Statements shall not be deemed an
                     admission that such contract is an executory contract, such lease is an unexpired
                     lease, or that either necessarily is a binding, valid, and enforceable contract. The
                     Debtors hereby expressly reserve the right to assert that any contract listed on the
                     Schedules and Statements does not constitute an executory contract within the
                     meaning of section 365 of the Bankruptcy Code, as well as the right to assert that
                     any lease so listed does not constitute an unexpired lease within the meaning of
                     section 365 of the Bankruptcy Code.

                  h. To timely close the books and records of the Debtors as of the Commencement
                     Date and to prepare such information on a legal entity basis, the Debtors were
                     required to make certain estimates and assumptions that affect the reported amounts
                     of assets and liabilities and reported revenue and expenses as of the
                     Commencement Date. The Debtors reserve all rights to amend the reported
                     amounts of assets, liabilities, reported revenue and expenses to reflect changes in
                     those estimates and assumptions.

     16.     Addresses of Employees. The Debtors have attempted to list each of their current
             employees’ addresses as the Debtors’ corporate address where reasonably possible to
             protect the privacy of the Debtors’ employees. The Debtors have served and will continue
             to serve all necessary notices, including notice of the claims bar date, to the actual address
             of each of the Debtors’ employees.

   17.       Global Notes Control. In the event that the Schedules or Statements differ from any of
             the foregoing Global Notes, the Global Notes shall control.




                                                        7
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15             Main Document
                                                 Pg 9 of 521
 
            Specific Notes with Respect to the Debtors’ Schedules of Assets and Liabilities

     1. Schedules A/B

               a. Part 1. As set forth more fully in the Debtors’ Cash Management Motion, the Debtors
                  fund their operations through 16 operating accounts maintained by Ditech Financial
                  LLC and Reverse Mortgage Solutions, Inc. The Debtors also maintain approximately
                  1,200 custodial accounts maintained in the name of a Debtor whereby such Debtor
                  merely holds the account (and the funds in it) in trust or as custodian for a third party.
                  The balances in the custodial accounts are not reflected in Schedule A.

               b. Part 2. Certain prepaid or amortized assets are listed in Part 2 in accordance with the
                  Debtors’ books and records. The amounts listed in Part 2 do not necessarily reflect
                  assets the Debtors will be able to collect or realize. The amounts listed in Part 2
                  include, among other things, prepaid rent, prepaid IT maintenance, and prepaid
                  employee benefits.

                    The Debtors have numerous deposits with utility companies serving certain
                    geographies with multiple facilities. The carrying value of the deposits, as reflected
                    in each of the Debtors’ records, are listed in Part 2.

                    The Debtors also maintain security deposits in connection with the Debtors’ non-
                    residential real property leases. These deposits are included in the Schedules for the
                    appropriate legal entity.

                    Prepaid expenses primarily consist of cash in advance amounts paid to numerous
                    vendors in connection with the Debtors’ servicing operations.

               c. Part 3. The Debtors’ accounts receivable information includes receivables from the
                  Debtors’ customers, vendors, or other outside parties, which are calculated net of any
                  amounts that, as of the Reporting Date, may be owed to such parties in the form of
                  offsets or other price adjustments pursuant to the Debtors’ customer programs and
                  day-to-day operations or may, in the Debtors’ opinion, be difficult to collect from
                  such parties due to the passage of time or other circumstances. The Debtors do not
                  indicate the age of accounts receivables in these Schedules and Statements. The
                  accounts receivable balances in this section exclude intercompany related receivables.
                  Intercompany balances are instead shown on the chart immediately following Part 3
                  of the Schedules.

               d. Part 4. Any of the Debtors’ ownership interests in subsidiaries are listed in Schedule
                  A/B, Part 4, as undetermined amounts, because the fair market value of such interests
                  is dependent on numerous variables and factors and may differ significantly from the
                  net book value.

               e. Part 7. The Debtors have identified owned office furniture, fixtures, and equipment.
                  Actual realizable values may vary significantly when compared to net book values as

                                                       8
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 290                Filed 03/28/19 Entered 03/28/19 01:14:15      Main Document
                                                                        Pg 10 of 521
 
                             of the Reporting Date.
                      f. Part 9. Property leased by the Debtors is listed in Schedule G and is not listed in
                         Part 9 of Schedule A/B.

                      g. Part 10. Part 10 identifies the various trademarks and licenses owned and maintained
                         by the Debtors. Part 10 also includes a best effort listing of the Debtors’ registered
                         internet domains and websites. The act of not listing any specific domain or website
                         is not a relinquishing of ownership. Certain of the Debtors have customer information
                         from ordinary course business activities which contains personally identifiable
                         information. Due to the need to protect confidential information and individual
                         privacy, the Debtors have not furnished any customer lists on the Schedules.

                             As of the Reporting Date, the Debtors’ books and records included balances for
                             various intangible assets. The Schedules may not reflect the book balances of
                             intangible assets because they may not be reflective of realizable values.

                      h. Part 11.

                                  i.        Notes Receivable. The Notes Receivables reflected in the Schedules and
                                            Statements are primarily comprised of reverse mortgages purchased from
                                            Ginnie Mae3 securities, newly-originated mortgage loans, and residual
                                            interests in securitized mortgage trusts. These notes receivable are reflected
                                            at fair market value.

                                ii.         Other Property. Other property listed in the Debtors’ Statements and
                                            Schedules primarily consists of real estate properties owned (or REO) by the
                                            Debtors that are in the process of disposition, and these assets are reflected at
                                            net realizable value. Other property also includes loan origination derivative
                                            assets such as interest rate lock commitments with borrowers and other
                                            hedging instruments reflected at fair value.

                               iii.         Other contingent and unliquidated claims or causes of action of every
                                            nature. In the ordinary course of business, the Debtors may have accrued, or
                                            may subsequently accrue, certain rights to counterclaims, cross-claims,
                                            setoffs, and refunds with suppliers, among other claims. Additionally, certain
                                            of the Debtors may be party to pending litigation in which the Debtors have
                                            asserted, or may assert, claims as plaintiffs, or counter-claims and/or cross-
                                            claims as defendants.

                                            Despite exercising their reasonable efforts to identify all known assets, the
                                            Debtors may not have listed all of their causes of action or potential causes
                                                            
3
       As used herein, “Ginnie Mae” means the Government National Mortgage Association. Ginnie Mae is a federal
       corporation within the Department of Housing and Urban Development (“HUD”), a federal agency, that guarantees
       investors the timely payment of principal and interest on MBS backed by federally insured or guaranteed loans (e.g.,
       loans insured by the Federal Housing Administration (the “FHA”), guaranteed by the Department of Veterans Affairs,
       or guaranteed by the Department of Agriculture).
                                                                           9
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 290                Filed 03/28/19 Entered 03/28/19 01:14:15     Main Document
                                                                        Pg 11 of 521
 
                                            of action against third parties as assets in their Schedules, including, but not
                                            limited to, avoidance actions arising under chapter 5 of the Bankruptcy Code
                                            and actions under other relevant non-bankruptcy laws to recover assets. The
                                            Debtors reserve all of their rights with respect to any claims and causes of
                                            action they may have. Neither these Notes nor the Schedules shall be deemed
                                            a waiver of any such claims or causes of action or to prejudice or impair the
                                            assertion thereof in any way.

                      i. Part 12. The accounts receivable balances in this section exclude intercompany
                         related receivables. Intercompany balances are instead shown on the chart
                         immediately following Part 3 of the Schedules.

       2. Schedule D. The claims listed on Schedule D, as well as the guarantees of those claims listed
          on Schedule H, arose and were incurred on various dates. A determination of the date upon
          which each claim arose or was incurred would be unduly burdensome and cost prohibitive.
          Accordingly, not all such dates are included for each claim. To the best of the Debtors’
          knowledge, all claims listed on Schedule D arose, or were incurred before the Commencement
          Date. Except as otherwise agreed or stated pursuant to a stipulation, agreed order, or general
          order entered by the Bankruptcy Court that is or becomes final, the Debtors and their estates
          reserve their right to dispute and challenge the validity, perfection, or immunity from
          avoidance of any lien purported to be granted or perfected in any specific asset to a creditor
          listed on Schedule D of any Debtor and, subject to the foregoing limitations, note as follows:
          (a) although the Debtors may have scheduled claims of various creditors as secured claims for
          informational purposes, no current valuation of the Debtors’ assets in which such creditors
          may have a lien has been undertaken; (b) the Debtors reserve all rights to dispute and
          challenge the secured nature of any creditor’s claim or the characterization of the structure of
          any such transaction or any document or instrument related to such creditor’s claim; and (c) the
          descriptions provided on Schedule D are intended to be a summary. Reference to the
          applicable loan agreements and related documents is necessary for a complete description of
          the collateral and the nature, extent, and priority of any liens.

              Pursuant to the Interim DIP Order,4 all amounts outstanding under the Debtors’ Prepetition
              Warehouse Facilities (as defined in the Interim DIP Order) were refinanced, subject to
              customary challenge periods.

              Except as specifically stated herein, real property lessors, equipment lessors, utility companies,
              and other parties which may hold security deposits or other security interests have not been
              listed on Schedule D. The Debtors have not listed on Schedule D any parties whose claims
              may be secured through rights of setoff, deposits, or advance payments posted by, or on behalf
              of, the Debtors, or judgment or statutory lien rights.

                                                            
4
       Interim Order (A) Authorizing Debtors to Enter Into Repurchase Agreement Facilities, Servicer Advance Facilities
       and Related Documents; (B) Authorizing Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the
       Ordinary Course of Business; (C) Granting Back-Up Liens and Superpriority Administrative Expense Claims;
       (D) Authorizing Use of Cash Collateral and Granting Adequate Protection; (E) Modifying the Automatic Stay;
       (F) Scheduling a Final Hearing; and (G) Granting Related Relief [ECF No. 53] (the “Interim DIP Order”).
                                                                          10
WEIL:\96975133\1\41703.0011 
  19-10412-jlg Doc 290              Filed 03/28/19 Entered 03/28/19 01:14:15              Main Document
                                                 Pg 12 of 521
 
   3. Schedules E/F

               a. Part 1. The claims listed on Part I arose and were incurred on various dates. A
                    determination of the date upon which each claim arose or was incurred would be
                    unduly burdensome and cost prohibitive. Accordingly, no such dates are included
                    for each claim listed on Part I. To the best of the Debtors’ knowledge, all claims
                    listed on Part I arose or were incurred before the Commencement Date. The Debtors
                    have not listed any tax, wage, or wage-related obligations that the Debtors have paid
                    pursuant to First Day Orders on Part I. The Debtors reserve their right to dispute or
                    challenge whether creditors listed on Part I are entitled to priority claims under the
                    Bankruptcy Code.

                    Claims owing to various taxing authorities to which the Debtors potentially may be
                    liable are included on Part I. Certain of such claims, however, may be subject to
                    ongoing audits and/or the Debtors may otherwise be unable to determine with
                    certainty the amount of the remaining claims listed on Part I. Therefore, the Debtors
                    have listed all such claims as contingent and unliquidated, pending final resolution
                    of ongoing audits or other outstanding issues.

               b. Part 2. The Debtors have exercised their reasonable efforts to list all liabilities on
                  Part 2 of each applicable Debtor. As a result of the Debtors’ consolidated operations,
                  however, Part 2 for each Debtor should be reviewed in these cases for a complete
                  understanding of the unsecured claims against the Debtors. Certain creditors listed
                  on Part 2 may owe amounts to the Debtors, and, as such, the Debtors may have valid
                  setoff and recoupment rights with respect to such amounts. The amounts listed on
                  Part 2 may not reflect any such right of setoff or recoupment, and the Debtors reserve
                  all rights to assert the same and to dispute and challenge any setoff and/or
                  recoupment rights that may be asserted against the Debtors by a creditor.
                  Additionally, certain creditors may assert mechanics’, materialman’s, or other
                  similar liens against the Debtors for amounts listed on Part 2. The Debtors reserve
                  their right to dispute and challenge the validity, perfection, and immunity from
                  avoidance of any lien purported to be perfected by a creditor listed on Part 2 of any
                  Debtor. In addition, certain claims listed on Part 2 may potentially be entitled to
                  priority under 11 U.S.C. § 503(b)(9).
                    The Debtors have made reasonable efforts to include all unsecured creditors on Part 2
                    including, but not limited to, trade creditors, landlords, utility companies, consultants,
                    and other service providers. The Debtors, however, believe that there are instances
                    where creditors have yet to provide proper invoices for prepetition goods or services.
                    While the Debtors maintain general accruals to account for these liabilities in
                    accordance with GAAP, these amounts are estimates and have not been included on
                    Part 2. The Debtors have included intercompany claim amounts in Part 2 estimated
                    as of January 31, 2019.
                    The Debtors’ accounting system tracks vendors using a number and unique name
                    assigned to each vendor. Because many vendors service multiple business areas for
                    the Debtors, there may be instances in which the same vendor has been assigned

                                                        11
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15              Main Document
                                                 Pg 13 of 521
 
                    multiple vendor numbers and variations of the vendor’s name. For purposes of Part
                    2, the Debtors have not aggregated all claims of such vendors with multiple vendor
                    numbers and/or names. Rather, the Debtors have separately listed the claims of such
                    vendors under each vendor number and name and should not be construed as giving
                    rise to duplicate claims to a vendor for the same services or goods delivered to a
                    Debtor. Unless otherwise noted, the claims listed on Part 2 are based on the Debtors’
                    books and records as of the Commencement Date. The Debtors have excluded
                    workers’ compensation claims from the Statements because the Debtors continue to
                    honor their workers’ compensation obligations in the ordinary course in accordance
                    with the Final Order (I) Authorizing Debtors to (A) Pay Employee Obligations, (B)
                    Continue Employee Benefit Programs, (II) and Granting Related Relief (ECF No.
                    207), entered on March 19, 2019.
                    Part 2 also contains information regarding pending litigation involving the Debtors.
                    In certain instances, the relevant Debtor that is the subject of the litigation is unclear
                    or undetermined. To the extent that litigation involving a particular Debtor has been
                    identified, however, such information is included on that Debtor’s Schedule E/F. The
                    amounts for these potential claims are listed as undetermined and marked as
                    contingent, unliquidated, and disputed in the Schedules. See Specific Note, SOFA 7
                    for a description of the litigation listed in Part 2.
                    Part 2 does not include certain balances including deferred liabilities, accruals, or
                    reserves. Such amounts are, however, reflected on the Debtors’ books and records as
                    required in accordance with GAAP. Such accruals primarily represent estimates of
                    liabilities and do not represent specific claims as of the Commencement Date.
                    The claims of individual creditors may not reflect credits and/or allowances due from
                    creditors to the applicable Debtor. The Debtors reserve all of their rights with respect
                    to any such credits and/or allowances, including the right to assert objections and/or
                    setoffs or recoupments with respect to same.
                    The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
                    non-priority unsecured claims, pursuant to the First Day Orders. To the extent
                    practicable, each Debtor’s Schedule E/F is intended to reflect the balance as of the
                    Commencement Date, adjusted for postpetition payments under some or all of the
                    First Day Orders. Each Debtor’s Schedule E/F will reflect some of the Debtor’s
                    payment of certain claims pursuant to the First Day Orders, and, to the extent an
                    unsecured claim has been paid or may be paid, it is possible such claim is not included
                    on Schedule E/F. Certain Debtors may pay additional claims listed on Schedule E/F
                    during these chapter 11 cases pursuant to the First Day Orders and other orders of the
                    Bankruptcy Court and the Debtors reserve all of their rights to update Schedule E/F
                    to reflect such payments or to modify the claims register to account for the satisfaction
                    of such claims. Additionally, Schedule E/F does not include potential rejection
                    damage claims, if any, of the counterparties to executory contracts and unexpired
                    leases that have been, or may be, rejected.

     4. Schedule G.    Although reasonable efforts have been made to ensure the accuracy of
          Schedule G regarding executory contracts and unexpired leases (collectively, the
          “Agreements”), the Debtors’ review process of the Agreements is ongoing and inadvertent
                                                        12
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15              Main Document
                                               Pg 14 of 521
 
          errors, omissions, or over-inclusion may have occurred. The Debtors may have entered into
          various other types of Agreements in the ordinary course of their businesses, such as
          indemnity agreements, supplemental agreements, amendments/letter agreements, and
          confidentiality agreements which may not be set forth in Schedule G. In addition, as
          described in herein, certain confidential information has been omitted from Schedule G.
          Omission of a contract or agreement from Schedule G does not constitute an admission that
          such omitted contract or agreement is not an executory contract or unexpired lease. Schedule
          G may be amended at any time to add any omitted Agreements. Likewise, the listing of an
          Agreement on Schedule G does not constitute an admission that such Agreement is an
          executory contract or unexpired lease or that such Agreement was in effect on the
          Commencement Date or is valid or enforceable. The Agreements listed on Schedule G may
          have expired or may have been modified, amended, or supplemented from time to time by
          various amendments, restatements, waivers, estoppel certificates, letters and other
          documents, instruments, and agreements which may not be listed on Schedule G.

          Executory contracts for short-term service orders that are oral in nature have not been
          included in Schedule G.

          Any and all of the Debtors’ rights, claims and causes of action with respect to the
          Agreements listed on Schedule G are hereby reserved and preserved, and as such, the
          Debtors hereby reserve all of their rights to (a) dispute the validity, status, or enforceability
          of any Agreements set forth on Schedule G, (b) dispute or challenge the characterization of
          the structure of any transaction, or any document or instrument related to a creditor’s claim,
          including, but not limited to, the Agreements listed on Schedule G, and (c) amend or
          supplement such Schedule as necessary.

          Certain of the Agreements listed on Schedule G may have been entered into by or on behalf
          of more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of
          the Agreements could not be specifically ascertained in every circumstance. In such cases,
          the Debtors have made reasonable efforts to identify the correct Debtor’s Schedule G on
          which to list the Agreement.

     5. Schedule H. The Debtors are party to various debt agreements which were executed by
          multiple Debtors and other domestic subsidiaries. The obligations of guarantors under
          prepetition secured credit agreements are noted on Schedule H for each individual Debtor.
          In the ordinary course of their businesses, the Debtors are involved in pending or threatened
          litigation and claims arising out of the conduct of their businesses. Some of these matters
          may involve multiple plaintiffs and defendants, some or all of whom may assert cross-claims
          and counter-claims against other parties. Because such claims are listed on each Debtor’s
          Schedule F and SOFA Part 3, as applicable, they have not been set forth individually on
          Schedule H. Furthermore, the Debtors may not have identified on Schedule H certain
          guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, secured
          financings, debt instruments, and other such agreements. No claim set forth on the
          Schedules and Statements of any Debtor is intended to acknowledge claims of creditors that
          are otherwise satisfied or discharged by other Debtors or non-Debtors. Due to their
          voluminous nature, and to avoid unnecessary duplication, the Debtors have not included on
                                                      13
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15          Main Document
                                               Pg 15 of 521
 
          Schedule H debts for which more than one Debtor may be liable if such debts were already
          reflected on Schedule E/F or Schedule G for the respective Debtors subject to such debt. To
          the extent these Notes include notes specific to Schedules D-G, such Notes also apply to the
          co-Debtors listed in Schedule H. To the extent there are guarantees connected with any joint
          ventures to which the Debtor may be a party, such agreements are not identified in the
          Debtors’ Schedules. The Debtors reserve all of their rights to amend the Schedules to the
          extent that additional guarantees are identified or such guarantees are discovered to have
          expired or be unenforceable.
 




                                                    14
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 290                Filed 03/28/19 Entered 03/28/19 01:14:15   Main Document
                                                                        Pg 16 of 521
 
                     Specific Notes With Respect to the Debtors’ Statements of Financial Affairs

    1.             SOFA 1. The income stated in the Debtors’ response to SOFA 1 is consistent with the
                   consolidated sales disclosed in compliance with GAAP. The Debtors’ fiscal year ends on
                   the last day of each calendar year:

                         FY 2017: Comprised of 52 weeks ending December 31, 2017.

                         FY 2018: Comprised of 52 weeks ending December 31, 2018.

                         FY 2019: Comprised of 1 month ending January 31, 2019.


    2.             SOFA 3. The Debtors routinely transfer property, including money, title to properties, and
                   mortgage servicing rights in the ordinary course of business. In addition, the Debtors
                   routinely make payments to borrowers for refunds, insurance proceeds, overages and other
                   customer-related payments in the ordinary course of business. These Schedules and
                   Statements do not list such transfers of property made in the ordinary course of business
                   operations as described in the Debtors’ OCB Motions.5 As described in the Cash
                   Management Motion, the Debtors utilize an integrated, centralized cash management
                   system to collect, concentrate, and disburse funds generated by their operations. The
                   obligations of the Debtors are primarily paid by and through Ditech Financial LLC and
                   Reverse Mortgage Solutions, Inc., notwithstanding that certain obligations may be
                   obligations of one or more of the Debtors consistent with the Cash Management Motion.

                   The payments disclosed in SOFA 3 are based on payments made by the Debtors with
                   payment dates from November 12, 2018 to February 11, 2018. The actual dates that cash
                   cleared the Debtors’ bank accounts were not considered. The Debtors’ accounts payable
                   system does not include the corresponding payment clear dates and compiling this data
                   would have required a significant manual review of individual bank statements. It is
                   expected, however, that many payments included in SOFA 3 have payment clear dates that
                   are the same as payment dates (e.g., wires and other forms of electronic payments). The
                   response to SOFA 3 excludes disbursements or transfers listed on SOFA 4. Amounts still
                   owed to creditors will appear on the Schedules for each of the Debtors, as applicable.

                   All payments for services of any entities that provided consultation concerning debt
                   counseling or restructuring services, relief under the Bankruptcy Code, or preparation of a
                   petition in bankruptcy within one year immediately preceding the Commencement Date
                   are listed on SOFA 11 and are not listed on SOFA 3.

                                                            
5
       Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to Continue Origination and Servicing of
       Forward Mortgage Loans in Ordinary Course and Granting Related Relief, (II) Modifying Automatic Stay on a
       Limited Basis to Facilitate Debtors Ongoing Operations, and (III) Scheduling a Final Hearing (ECF No. 9) and
       Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to Continue Honoring Reverse Issuer and
       Servicing Obligations in the Ordinary Course and Granting Related Relief, (II) Modifying Automatic Stay on a
       Limited Basis to Facilitate Debtors Ongoing Operations, and (III) Scheduling a Final Hearing (ECF No. 10)
       (together, the “OCB Motions”).
                                                                          15
WEIL:\96975133\1\41703.0011 
  19-10412-jlg                      Doc 290                Filed 03/28/19 Entered 03/28/19 01:14:15   Main Document
                                                                        Pg 17 of 521
 
    3.             SOFA 4. For purposes of the Schedules and Statements, the Debtors define insiders as
                   (a) officers, directors, and anyone in control of a corporate debtor and their relatives;
                   (b) general partners of a partnership debtor and their relatives; (c) affiliates of the debtor
                   and insiders of such affiliates; (d) any managing agent of the debtor; and/or (e) individuals
                   listed as insiders in the Debtors’ KEIP Motion.6 The payroll-related amounts shown in
                   response to this question for any salary, bonus or additional compensation, and/or
                   severance payments are gross amounts that do not include reductions for amounts including
                   employee tax or benefit withholdings. To the extent that insiders receive benefits, such as
                   car allowances, those payments have been included as expense reimbursements to the
                   extent paid directly to the employee. The Debtors also issue corporate-paid credit cards
                   and reimburse direct business expenses incurred by insiders. Such business expenses have
                   not been included in SOFA 4. Home addresses for directors, employees, and former
                   employees identified as insiders have not been included in the Statements for privacy
                   reasons. Amounts still owed to creditors will appear on the Schedules for each of the
                   Debtors, as applicable.

    4.             SOFA 5. The Debtors routinely manage and sell properties in foreclosure as described in
                   the OCB Motions. Such properties have not been included in SOFA 5.

    5.             SOFA 7. The Debtors are engaged in the business of originating, selling, and servicing
                   residential real estate mortgage loans on behalf of the Debtors, their affiliates and other
                   third party investors. In the ordinary course of business and at any time, a number of the
                   mortgage loans the Debtors service are delinquent and in default. As part of the servicing
                   function, the Debtors are required to commence foreclosure proceedings against certain
                   borrowers and, if a foreclosure is not otherwise resolved, to complete the foreclosure sale
                   of the mortgaged property (collectively, the “Foreclosure Actions”). The Debtors manage
                   tens of thousands of Foreclosure Actions that were commenced either in the name of a
                   Debtor or third party investors. Such Foreclosure Actions are often contested, where the
                   borrower-defendant contests the foreclosure by filing an answer and affirmative defenses,
                   by seeking a temporary restraining order, or by filing counterclaims or cross-claims against
                   a Debtor entity. Furthermore, the Debtors manage hundreds of recovery and collection
                   matters (collectively, the “Recovery Actions”) on loans that they either own or service for
                   third-party investors. These are accounts where, for whatever reason, a Debtor or the third
                   party investor has decided not to pursue foreclosure, but to pursue collection activity
                   against the borrower-defendant. Generally, the Foreclosure Actions and Recovery Actions
                   commenced on behalf of the Debtors or third-party investors are not listed in the Schedules
                   and Statements because these matters (a) are handled by third party law firms, (b) do not
                   create an escalated litigation risk for the Debtors, and (c) do not give rise to claims against
                   the Debtors. Litigation that is listed in the Schedules and Statements includes commercial
                   litigation, class action litigation, and other litigation matters managed by the Debtors’ legal
                   departments because of claims asserted by or against the Debtors for money damages (the
                   “Escalated Actions”). The Debtors routinely track the Escalated Actions and the
                   Escalated Actions described in response to SOFA 7 are the pending proceedings of which
                   the Debtors are aware.
                                                            
6
       Motion of Debtors For Entry of an Order Approving Key Employee Incentive Program (ECF No. 228) (the “KEIP
       Motion”).
                                                                          16
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15            Main Document
                                               Pg 18 of 521
 

             The Debtors reserve all of their rights and defenses with respect to any and all listed
             Escalated Actions. The listing of any such suits and proceedings shall not constitute an
             admission by the Debtors of any liabilities or that the actions or proceedings were correctly
             filed against the Debtors or any affiliates of the Debtors. The Debtors also reserve their
             rights to assert that neither the Debtors nor any affiliate of the Debtors is an appropriate
             party to such actions or proceedings.

   6.        SOFA 9. The donations and/or charitable contributions listed in response to SOFA 9
             represent payments made to third parties during the applicable timeframe that were
             recorded as such within the Debtors books and records.

   7.        SOFA 11. All payments for services of any entities that provided consultation concerning
             debt counseling or restructuring services, relief under the Bankruptcy Code, or preparation
             of a petition in bankruptcy within one year immediately preceding the Commencement
             Date are listed on that Debtor’s response to SOFA 11. Additional information regarding
             the Debtors’ retention of professional service firms is more fully described in individual
             retention applications and related orders. In addition, the Debtors have listed payments
             made to professionals retained by the Debtors but not payments made to advisors of
             postpetition lenders or other parties on account of any applicable fee arrangements.

   8.        SOFA 13. The Debtors routinely transfer property, including money, title to properties,
             and mortgage servicing rights in the ordinary course of business. These Schedules and
             Statements do not list transfers of property made in the ordinary course of business as
             described in the OCB Motions.

   9.        SOFA 16. In the ordinary course of business in connection with their origination and
             servicing businesses, the Debtors collect certain personally identifiable information
             (“PII”), including but not limited to, their customers’ names, home address, social security
             numbers, and bank accounts. A list of categories of collected PII is included in the response
             to SOFA 16. The Debtors maintain a privacy policy regarding the use of PII.

   10.       SOFA 21. In the ordinary course of business, the Debtors utilize leased property as a
             function of their servicing business. Such leases are listed on the Debtors’ Schedule G.

   11.       SOFA 25. The Debtors have used their reasonable efforts to identify the beginning and
             ending dates of all businesses in which the Debtors were a partner or owned five percent
             or more of the voting or equity securities within the six years immediately preceding the
             Commencement Date. In certain instances, however, the dissolution dates of certain
             entities that are no longer in existence were not readily available and, therefore, are not
             included in SOFA 25.

   12.       SOFA 26. The Debtors provided financial statements in the ordinary course of business
             to certain parties for business, statutory, credit, financing and other reasons. Recipients
             include, among others, regulatory agencies, financial institutions, investment banks,
             debtholders and their legal and financial advisors. Financial statements have also been
             provided to other parties as requested, subject to customary non-disclosure requirements
                                                     17
WEIL:\96975133\1\41703.0011 
  19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15     Main Document
                                               Pg 19 of 521
 
             where applicable.

    13.      SOFA 30. Any and all known disbursements to insiders of the Debtors have been listed
             in response to SOFA 4.
 




                                                 18
WEIL:\96975133\1\41703.0011 
              19-10412-jlg            Doc 290         Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                                   Pg 20 of 521
Ditech Financial LLC                                                                                   Case Number:              19-10414

Schedule A/B: Assets — Real and Personal Property
      Part 1:         Cash and cash equivalents

1.    Does the debtor have any cash or cash equivalents?

              No. Go to Part 2.
              Yes. Fill in the information below.


     General description                                               Type of account          Last 4 digits of      Current value of
                                                                       (if applicable)          account #             debtor’s interest
                                                                                                (if applicable)


2.     Cash on hand
      2.1


3.     Checking, savings, money market, or financial brokerage accounts (Identify all)
      3.1    WELLS FARGO BANK NA                                     OPERATING                         4001                    $22,998,360

      3.2    BANK OF NEW YORK, MELLON                                OPERATING                         9014                         $32,874

      3.3    BANK OF NEW YORK, MELLON                                OPERATING                         7652                    $54,760,642

      3.4    CITIBANK                                                OPERATING                         5011                    $10,502,270

      3.5    CITIBANK                                                OPERATING                         5118                    $38,104,883

      3.6    WELLS FARGO BANK NA                                     OPERATING                         1200                      $1,813,325

      3.7    CITIBANK                                                OPERATING                         5177                      $7,370,473


4.     Other cash equivalents (Identify all)
      4.1



5.     Total of Part 1.                                                                                                       $135,582,828
       Add lines 2 through 4. Copy the total to line 80.




                                                           Page 1 of 1 to Schedule A/B Part 1
               19-10412-jlg             Doc 290             Filed 03/28/19 Entered 03/28/19 01:14:15        Main Document
                                                                         Pg 21 of 521
Ditech Financial LLC                                                                                 Case Number:          19-10414

Schedule A/B: Assets — Real and Personal Property
      Part 2:          Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

               No. Go to Part 3.
               Yes. Fill in the information below.


     General description                                                                                        Current value of
                                                                                                                debtor’s interest




7.     Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit


        7.1     91 WAY ENTERPRISES LLC: LEASE                                                                                       $991

        7.2     AMKIN BAY WEST LLC: LEASE                                                                                   $251,284

        7.3     BEST PROPERTIES RENTALS LLC: LEASE                                                                                  $495

        7.4     CHESTERFIELD, MO: LEASE                                                                                        $1,100

        7.5     COLLATERAL PLEDGED                                                                                         $6,139,600

        7.6     CURTIS FINCH JR AND BWFA HOLDING COMPANY, LLC: LEASE                                                                $375

        7.7     DEPOSIT FOR ELECTRIC SERVICE AT NEW RIDGELAND OFFI: UTILITIES                                                       $857

        7.8     ENTERGY - ELECTRICITY DEPOSIT: LEASE                                                                                $200

        7.9     GRAYBAR ELECTRIC COMPANY, INC.: LEASE                                                                         $12,010

        7.10    HRE 500 GRAPEVINE HWY LLC: LEASE                                                                               $3,492

        7.11    JPMORGAN CHASE BANK, N.A.: LEASE                                                                           $1,087,589

        7.12    MINI MEANIE LLC: LEASE                                                                                              $800

        7.13    NCP SOLUTIONS LLC: POSTAGE                                                                                 $1,055,000

        7.14    PACIFIC GUARDIAN CENTER: LEASE                                                                                 $1,213

        7.15    PEYDAY REALTY, LLC DBA FOUNTAINS: LEASE                                                                             $725

        7.16    REGUS MANAGEMENT GROUP, LLC: LEASE                                                                             $2,778

        7.17    RENT A SPACE COLUMBUS, LLC : LEASE                                                                                  $475

        7.18    SANDEFUR PROPERTIES LP: LEASE                                                                                       $300

        7.19    SOUDER PROPERTIES: LEASE                                                                                            $479

        7.20    TYCO PROPERTIES, INC.: LEASE                                                                                        $500

        7.21    WILLIAM MCSWAIN: LEASE                                                                                              $500

        7.22    YPI NORTH BELT PORTFOLIO, LLC: LEASE                                                                           $2,592


                                                                Page 1 of 2 to Schedule A/B Part 2
             19-10412-jlg            Doc 290            Filed 03/28/19 Entered 03/28/19 01:14:15         Main Document
                                                                     Pg 22 of 521
Ditech Financial LLC                                                                              Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
     Part 2:         Deposits and prepayments

8.    Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
       Description, including name of holder of prepayment


       8.1     PREPAID EXPENSES                                                                                   $9,078,150



9.    Total of Part 2                                                                                            $17,641,507
      Add lines 7 through 8. Copy the total to line 81.




                                                             Page 2 of 2 to Schedule A/B Part 2
             19-10412-jlg           Doc 290          Filed 03/28/19 Entered 03/28/19 01:14:15                            Main Document
                                                                  Pg 23 of 521
Ditech Financial LLC                                                                                         Case Number:                19-10414

Schedule A/B: Assets — Real and Personal Property
      Part 3:       Accounts receivable
10. Does the debtor have any accounts receivable?

            No. Go to Part 4.
            Yes. Fill in the information below.


 General description                                                             Face or requested       Doubtful or              Current value of
                                                                                 amount                  uncollectable            debtor’s interest



11.     Accounts receivable

        11a. 90 days old or less:                                                                    -                        =

        11b. Over 90 days old:                                                                       -                        =


        11c. All accounts receivable:                                                $782,510,981    -                   $0   =        $782,510,981


12.     Total of Part 3                                                                                                               $782,510,981
        Current value on lines 11a + 11b = line 12. Copy the total to line 82.




                                                           Page 1 of 1 to Schedule A/B Part 3
                                                                         19-10412-jlg                                            Doc 290                   Filed 03/28/19 Entered 03/28/19 01:14:15                                                                                                                  Main Document
                                                                                                                                                                        Pg 24 of 521




                                   In re: Ditech Holding Corporation, et al.,
                                   Intercompany Balance Matrix
                                   Based upon Balance Sheet dated 1/31/2019

                                                                                                                                                                                                                            Payable From
                                                                                                                                                                                            DEBTOR ENTITIES                                                                                                                                             NON‐FILING ENTITIES




                                                                                                                                                                                                                                                                                               Inc ge 
                                                                                                                                                                                                                                                                        LLC nt 
                                                                                                                                                                                 



                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                        LC
                                                                                                                                                                                                                                                                                                                                           y 
                                                                                                                                                                        Inc y 




                                                                                                                                                                                                                                                                                                                                           C
                                                                                                                                                                            edit



                                                                                                                                                                 ns L redit




                                                                                                                                                                                                                                                                                                                                                                                                         LC
                                                                                                                                                                                                                                                                                                                                                                                        II, 
                                                                                                                                                                                                                                                                                                                    an




                                                                                                                                                                                                                                                                                                                                      , LL
                                                                                                                                                                              c
                                                                                                                                              l 




                                                                                                                                                                                                                                                s, L set 




                                                                                                                                                                                                                                                                           e




                                                                                                                                                                                                                                                                                                                                                                   C, L
                                                                                                                                                                                                                                                                                                    a




                                                                                                                                                                                                                                                                                                                                  n L  
                                                                                                                                                                            g 
                                                                                                                                                            eva gen




                                                                                                                                                                                                                                                                                                                                       e
                                                                                         atio g 




                                                                                                                                        ncia




                                                                                                                                                                                                                                                                                                                                     LC
                                                                                                                                                                           LC
                                                                                                                                                                            .




                                                                                                                                                                          rp.




                                                                                                                                                                                                                                                                tio gem




                                                                                                                                                                                                                                                                                       tio ortg




                                                                                                                                                                                                                                                                                                                                                                                                          , L
                                                                                                                                                                      icin




                                                                                                                                                                                                                                                                                                                 mp



                                                                                                                                                                                                                                                                                                                                   ers
                                                                                                                                                                                                                                                                                                         LLC g Co  
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                         Cr




                                                                                                                                                                                                                                                                                                                                                                                                                           al 
                                                                                                                                                                                                                                                                                                                                                                                     RC
                                                                                              in




                                                                                                               ncy ce 




                                                                                                                                                                                                                                                                                                                 nt




                                                                                                                                                                                                                                                                                                                                  ‐09
                                                                                                                                                                       LC
                                                                                                                                                                         C




                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                                    LC
                                                                                                                                                                     II L




                                                                                                                                                                                                                                                                                                                                                                BR




                                                                                                                                                                                                                                                                                                                                                                                                       CS
                                                                                                                                                                     Co
                                                                                             n




                                                                                                                                                          ldin t 




                                                                                                                                                                                                                                         Sys gage A
                                                                                                                                                                         




                                                                                                                                                           es ee 




                                                                                                                                                                         
                                                                                                                                                       of N nce A
                                                                                 Cor h Hold




                                                                                                                                                                                                                                                                                                                                                                                                                 Tru esidu
                                                                                                                                                                                                                                                                                                         Ho geme
                                                                                                                                                       LLC  Tree



                                                                                                                                                       Solu ree



                                                                                                                                                                  ree




                                                                                                                                                       Ser  Tree
                                                                                                                   LLC




                                                                                                                                                                                                                                                                                                                                                                             LLC EO B
                                                                                                                                 LLC h Fina




                                                                                                                                                                                                                                                                                                                     Acq r Rev
                                                                                                                                                                  da,
                                                                                                           Age suran




                                                                                                                                                       LLC  Serv




                                                                                                                                                                                                                                                                                  Solu se M
                                                                                                                                                       Ho tmen




                                                                                                                                                                                                                                                            Solu ana




                                                                                                                                                                                                                                                                                                                            018
                                                                                                                                                                gs I




                                                                                                                                                                                                                                                                   ns,




                                                                                                                                                                                                                                                                                          ns,




                                                                                                                                                                                                                                                                                                                             itio




                                                                                                                                                                                                                                                                                                                                                            EO




                                                                                                                                                                                                                                                                                                                                                                                                   EO
                                                                                                                                                               ing
                                                                                                                                                                  r
                                                                                                                                                            en T



                                                                                                                                                            en T




                                                                                                                                                            en T




                                                                                                                                                                                                                                                                                                         Ma r 
                                                                                                                                                                                                                                            tem
                                                                                                                                                             tio
                                                                                     p or




                                                                                                                                                                                                                                                                 M




                                                                                                                                                                                                                                                                                                                         uis
                                                                                                                                                                                                                                                                                                            ldin




                                                                                                                                                                                                                                                                                                                                                           S R



                                                                                                                                                                                                                                                                                                                                                                                S R



                                                                                                                                                                                                                                                                                                                                                                                                 S R
                                                                                                                                                                                                                                                                                                                        S 2




                                                                                                                                                                                                                                                                                                                                                                                                                    n‐R
                                                                                                                                                           ura
                                                                                                                                                            en




                                                                                                                                                            en




                                                                                                                                                                                                                                                                                                                                                                                                                    sts
                                                                                                                                                                                                                                                                                                             lte




                                                                                                                                                                                                                                                                                                                        lte
                                                                                                                                                           vic

                                                                                                                                                           rix




                                                                                                                                                                                                                                                                                       er




                                                                                                                                                                                                                                                                                                             na
                                                                                    ec




                                                                                                                                    ec
                                                                                                              In




                                                                                                                                                                                                                                            rt




                                                                                                                                                                                                                                                            REO




                                                                                                                                                                                                                                                                                  R ev
                                                                                                                                                       Gre



                                                                                                                                                       Gre



                                                                                                                                                       Gre




                                                                                                                                                       Gre




                                                                                                                                                       Gre




                                                                                                                                                                                                                                                                                                                     RM




                                                                                                                                                                                                                                                                                                                                                         RM



                                                                                                                                                                                                                                                                                                                                                                             RM



                                                                                                                                                                                                                                                                                                                                                                                               RM
                                                                                                                                                                                                                                         Mo




                                                                                                                                                                                                                                                                                                         Wa




                                                                                                                                                                                                                                                                                                                     Wa
                                                                                                                                                       Ma
                                                                                                                                                       Inv
                                                                                 Dit




                                                                                                                                 Dit




                                                                                                                                                                                                                                                                                                                                                                                                                 No
                                                                                                                                                       Ins
                                                                                                                                                                                                                                                                                                                                                                                                                                 Receivable Total
                                                                                                           DF




                                   Ditech Holding Corporation                                              $  1,597,411.89                                                                                               $  36,067.00                       $     154,204.70 $  59,952,805.73                                                                                                                                     $   61,740,489.32
                                   DF Insurance Agency LLC                                                                       $      6,622,517.01                                                                                                                                                                                                                                                                              $     6,622,517.01
                                   Ditech Financial LLC                          $   297,319,113.32                                                                    $          27.04                                  $        805.31 $  1,367,183.16 $  3,522,466.47 $  20,858,938.85                                                                                                                                         $ 323,068,534.15
                 DEBTOR ENTITIES




                                   Green Tree Credit LLC                                                                                                                                                                                                                                                                                                                                                                          $                       ‐
                                   Green Tree Credit Solutions LLC                                                                                                                                                                                                                                                                                                                                                                $                       ‐
Receivable to




                                   Green Tree Insurance Agency of Nevada, Inc.                                                                                                                                                                                                                                                                                                                                                    $                       ‐
                                   Green Tree Investment Holdings III LLC                                                                                                                                                                                                                                                                                                                                                         $                       ‐
                                   Green Tree Servicing Corp.                                                                                                                                                                                                                                                                                                                                                                     $                       ‐
                                   Marix Servicing LLC                                                                                                                                                                                                                                                                                                                                                                            $                       ‐
                                   Mortgage Asset Systems, LLC                   $          159,628.37                                                                                                                                                                                                                                                                                                                            $         159,628.37
                                   REO Management Solutions, LLC                                                                                                                                                                                                                  $    7,668,402.04                                                                                                                               $     7,668,402.04
                                   Reverse Mortgage Solutions, Inc.                                        $          5,087.40                                                                                                          $     803,910.46                                                                              $  420,037.66                                            $  811,998.82                      $     2,041,034.34
                                   Walter Management Holding Company LLC                                                                                                                                                                                                                                                                                                                                                          $                       ‐
                                   Walter Reverse Acquisition LLC                                                                                                                                                                                                                                                                                                                                                                 $                       ‐
                                   RMS 2018‐09, LLC                              $          278,457.00                                                                                                                                                                                                                                                                                                                            $         278,457.00
                NON‐FILING 




                                   RMS REO BRC, LLC                              $             68,183.00                                                                                                                                                                          $          32,341.49                                                                                                                            $         100,524.49
                 ENTITES




                                   RMS REO BRC II, LLC                                                                                                                                                                                                                            $          61,279.53                                                                                                                            $           61,279.53
                                   RMS REO CS, LLC                               $             88,659.00                                                                                                                                                                                                                                                                                                                          $           88,659.00
                                   Non‐Residual Trusts                                                                           $   32,949,630.35                                                                                                                                                                                                                                                                                $   32,949,630.35

                                   Payable Total (Negative)                      $ (297,914,040.69) $ (1,602,499.29) $  (39,572,147.36) $        ‐        $        ‐   $         (27.04) $              ‐   $        ‐   $ (36,872.31) $ (2,171,093.62) $ (3,676,671.17) $ (88,573,767.64) $                     ‐       $        ‐   $ (420,037.66) $          ‐            $        ‐        $ (811,998.82) $        ‐          $                       ‐
           19-10412-jlg           Doc 290         Filed 03/28/19 Entered 03/28/19 01:14:15                        Main Document
                                                               Pg 25 of 521
Ditech Financial LLC                                                                                    Case Number:              19-10414

Schedule A/B: Assets — Real and Personal Property
   Part 4:          Investments

13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes. Fill in the information below.


 General description                                                                           Valuation method used   Current value of
                                                                                               for current value       debtor’s interest




14. Mutual funds or publicly traded stocks not included in Part 1
      Name of fund or stock:

    14.1


15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC, partnership,
    or joint venture
      Name of entity:

    15.1   INVESTMENT IN SUBSIDIARY - DITECH AGENCY ADVANCE DEPOSITOR                              NET BOOK                     Undetermined
           LLC (OWNERSHIP: 100.0%)


    15.2   INVESTMENT IN SUBSIDIARY - DITECH AGENCY ADVANCE TRUST                                  NET BOOK                     Undetermined
           (OWNERSHIP: 100.0%)


    15.3   INVESTMENT IN SUBSIDIARY - DITECH PLS ADVANCE DEPOSITOR LLC                             NET BOOK                     Undetermined
           (OWNERSHIP: 100.0%)


    15.4   INVESTMENT IN SUBSIDIARY - DITECH PLS ADVANCE TRUST II                                  NET BOOK                     Undetermined
           (OWNERSHIP: 100.0%)


    15.5   INVESTMENT IN SUBSIDIARY - GREEN TREE ADVANCE RECEIVABLES                               NET BOOK                     Undetermined
           III LLC (OWNERSHIP: 100.0%)


16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
      Describe:

    16.1



17. Total of Part 4
                                                                                                                               Undetermined
    Add lines 14 through 16. Copy the total to line 83.




                                                          Page 1 of 1 to Schedule A/B Part 4
           19-10412-jlg             Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                        Main Document
                                                               Pg 26 of 521
Ditech Financial LLC                                                                                   Case Number:           19-10414

Schedule A/B: Assets — Real and Personal Property
   Part 5:         Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

           No. Go to Part 6.
           Yes. Fill in the information below.


 General description                                        Date of the last      Net book value of   Valuation method   Current value of
                                                            physical inventory    debtor's interest   used for current   debtor’s interest
                                                                                  (Where available)   value


19. Raw materials
    19.1

20. Work in progress
    20.1

21. Finished goods, including goods held for resale
    21.1

22. Other Inventory or supplies
    22.1



23. Total of Part 5.
    Add lines 19 through 22. Copy the total to line 84.


24. Is any of the property listed in Part 5 perishable?
           No
           Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

           No
           Yes.        Book Value                            Valuation method                         Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

           No
           Yes




                                                          Page 1 of 1 to Schedule A/B Part 5
            19-10412-jlg                  Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                                   Pg 27 of 521
Ditech Financial LLC                                                                                   Case Number:                19-10414

Schedule A/B: Assets — Real and Personal Property
   Part 6:             Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

            No. Go to Part 7.
            Yes. Fill in the information below.


 General description                                                      Net book value of    Valuation method         Current value of
                                                                          debtor's interest    used for current value   debtor’s interest
                                                                          (Where available)


28. Crops—either planted or harvested
     28.1

29. Farm animals
     Examples: Livestock, poultry, farm-raised fish

     29.1

30. Farm machinery and equipment
     (Other than titled motor vehicles)

     30.1

31. Farm and fishing supplies, chemicals, and feed
     31.1

32. Other farming and fishing-related property not already listed in Part 6
     32.1


33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.


34. Is the debtor a member of an agricultural cooperative?
            No
            Yes. Is any of the debtor’s property stored at the cooperative?

                  No
                  Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

            No
            Yes.        Book Value                            Valuation method                        Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?

            No
            Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

            No
            Yes




                                                          Page 1 of 1 to Schedule A/B Part 6
              19-10412-jlg           Doc 290        Filed 03/28/19 Entered 03/28/19 01:14:15                        Main Document
                                                                 Pg 28 of 521
Ditech Financial LLC                                                                                   Case Number:                19-10414

Schedule A/B: Assets — Real and Personal Property
   Part 7:          Office furniture, fixtures, and equipment; and collectibles - detail
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

            No. Go to Part 8.
            Yes. Fill in the information below.


 General description                                                     Net book value of     Valuation method         Current value of
                                                                         debtor's interest     used for current value   debtor’s interest
                                                                         (Where available)



39. Office furniture

     39.1    FURNITURE AND FIXTURES                                                $45,466          NET BOOK                         $45,466




40. Office fixtures

     40.1    ASSETS UNDER CONSTRUCTION                                          $1,756,340          NET BOOK                      $1,756,340




41. Office equipment, including all computer equipment and communication systems equipment and software

     41.1    COMPUTER HARDWARE                                                    $592,152          NET BOOK                        $592,152



     41.2    COMPUTER SOFTWARE                                                                      NET BOOK                     Undetermined



     41.3    OFFICE EQUIPMENT                                                      $26,330          NET BOOK                         $26,330




42. Collectibles

     42.1




43. Total of Part 7                                                                                                               $2,420,288
    Add lines 39 through 42. Copy the total to line 86.


44. Is a depreciation schedule available for any of the property listed in Part 7?

            No
            Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

            No
            Yes




                                                          Page 1 of 1 to Schedule A/B Part 7
            19-10412-jlg              Doc 290            Filed 03/28/19 Entered 03/28/19 01:14:15                          Main Document
                                                                      Pg 29 of 521
Ditech Financial LLC                                                                                           Case Number:                19-10414

Schedule A/B: Assets — Real and Personal Property
   Part 8:          Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

            No. Go to Part 9.
            Yes. Fill in the information below.


 General description                                                               Net book value of   Valuation method         Current value of
                                                                                   debtor's interest   used for current value   debtor’s interest
                                                                                   (Where available)




47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

     47.1


48. Watercraft, trailers, motors, and related accessories
     Examples: Boats, trailers, motors, floating homes, personal watercraft, and fishing vessels

     48.1


49. Aircraft and accessories

     49.1


50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)

     50.1



51. Total of Part 8
    Add lines 47 through 50. Copy the total to line 87.


52. Is a depreciation schedule available for any of the property listed in Part 8?

            No
            Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

            No
            Yes




                                                                Page 1 of 1 to Schedule A/B Part 8
             19-10412-jlg           Doc 290         Filed 03/28/19 Entered 03/28/19 01:14:15                            Main Document
                                                                 Pg 30 of 521
Ditech Financial LLC                                                                                        Case Number:             19-10414

Schedule A/B: Assets — Real and Personal Property
   Part 9:         Real property - detail

54. Does the debtor own or lease any real property?

           No. Go to Part 10.
           Yes. Fill in the information below.


Description and location of property                         Nature and extent       Net book value of      Valuation method   Current value of
Include street address or other description such as          of debtor’s             debtor's interest      used for current   debtor’s interest
Assessor Parcel Number (APN), and type of property           interest in             (Where available)      value
(for example, acreage, factory, warehouse, apartment         property
or office building), if available.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

   55.1   LEASEHOLD IMPROVEMENTS (: NOT                                                    $1,638,141           NET BOOK             $1,638,141
          AVAILABLE )



56. Total of Part 9                                                                                                                  $1,638,141
    Add the current value on all Question 55 lines and entries from any additional sheets. Copy the total to line 88.


57. Is a depreciation schedule available for any of the property listed in Part 9?

           No
           Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

           No
           Yes




                                                         Page 1 of 1 to Schedule A/B Part 9
              19-10412-jlg           Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                               Pg 31 of 521
Ditech Financial LLC                                                                              Case Number:                19-10414

Schedule A/B: Assets — Real and Personal Property
  Part 10:          Intangibles and intellectual property - detail

59. Does the debtor have any interests in intangibles or intellectual property?

            No. Go to Part 11.
            Yes. Fill in the information below.


 General description                                                  Net book value of   Valuation method         Current value of
                                                                      debtor's interest   used for current value   debtor’s interest
                                                                      (Where available)



60. Patents, copyrights, trademarks, and trade secrets

    60. 1    TRADEMARKS AND TRADE NAMES                                                           N/A                       Undetermined

61. Internet domain names and websites

    61. 1    CLIENTBRANDEDSOLUTIONS.COM                                                           N/A                       Undetermined

    61. 2    CLIENTBRANDEDSOLUTIONS.NET                                                           N/A                       Undetermined

    61. 3    CONSECOFINANCE.COM                                                                   N/A                       Undetermined

    61. 4    DFINSURANCEAGENCY.COM                                                                N/A                       Undetermined

    61. 5    DITECCOM.COM                                                                         N/A                       Undetermined

    61. 6    DITECH.COM                                                                           N/A                       Undetermined

    61. 7    DITECH.INFO                                                                          N/A                       Undetermined

    61. 8    DITECH.MORTGAGE                                                                      N/A                       Undetermined

    61. 9    DITECH.SUCKS                                                                         N/A                       Undetermined

    61. 10 DITECH.US                                                                              N/A                       Undetermined

    61. 11 DITECH1.COM                                                                            N/A                       Undetermined

    61. 12 DITECH1.TV                                                                             N/A                       Undetermined

    61. 13 DITECHATWORK.COM                                                                       N/A                       Undetermined

    61. 14 DITECHCASHBACK.COM                                                                     N/A                       Undetermined

    61. 15 DITECHCOMMUNICATIONS.COM                                                               N/A                       Undetermined

    61. 16 DITECHCOMMUNICATIONS.NET                                                               N/A                       Undetermined

    61. 17 DITECHCORRESPONDENT.COM                                                                N/A                       Undetermined

    61. 18 DITECHDIRECT.TV                                                                        N/A                       Undetermined

    61. 19 DITECHFINANCIAL.COM                                                                    N/A                       Undetermined

    61. 20 DITECHFUNDING.COM                                                                      N/A                       Undetermined

    61. 21 DITECHHOLDING.BIZ                                                                      N/A                       Undetermined

    61. 22 DITECHHOLDING.CO                                                                       N/A                       Undetermined

    61. 23 DITECHHOLDING.COM                                                                      N/A                       Undetermined

    61. 24 DITECHHOLDING.INFO                                                                     N/A                       Undetermined

    61. 25 DITECHHOLDING.NET                                                                      N/A                       Undetermined

                                                         Page 1 of 12 to Exhibit AB-10
            19-10412-jlg     Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15      Main Document
                                                      Pg 32 of 521
Ditech Financial LLC                                                           Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:      Intangibles and intellectual property - detail

   61. 26 DITECHHOLDING.ORG                                                    N/A            Undetermined

   61. 27 DITECHHOLDING.US                                                     N/A            Undetermined

   61. 28 DITECHHOLDINGCORP.BIZ                                                N/A            Undetermined

   61. 29 DITECHHOLDINGCORP.CO                                                 N/A            Undetermined

   61. 30 DITECHHOLDINGCORP.COM                                                N/A            Undetermined

   61. 31 DITECHHOLDINGCORP.INFO                                               N/A            Undetermined

   61. 32 DITECHHOLDINGCORP.NET                                                N/A            Undetermined

   61. 33 DITECHHOLDINGCORP.ORG                                                N/A            Undetermined

   61. 34 DITECHHOLDINGCORP.SUCKS                                              N/A            Undetermined

   61. 35 DITECHHOLDINGCORP.US                                                 N/A            Undetermined

   61. 36 DITECHHOLDINGCORPORATION.BIZ                                         N/A            Undetermined

   61. 37 DITECHHOLDINGCORPORATION.CO                                          N/A            Undetermined

   61. 38 DITECHHOLDINGCORPORATION.COM                                         N/A            Undetermined

   61. 39 DITECHHOLDINGCORPORATION.INFO                                        N/A            Undetermined

   61. 40 DITECHHOLDINGCORPORATION.NET                                         N/A            Undetermined

   61. 41 DITECHHOLDINGCORPORATION.ORG                                         N/A            Undetermined

   61. 42 DITECHHOLDINGCORPORATION.SUCKS                                       N/A            Undetermined

   61. 43 DITECHHOLDINGCORPORATION.US                                          N/A            Undetermined

   61. 44 DITECHHOLDINGCORPSUCKS.CO                                            N/A            Undetermined

   61. 45 DITECHHOLDINGCORPSUCKS.COM                                           N/A            Undetermined

   61. 46 DITECHHOLDINGCORPSUCKS.INFO                                          N/A            Undetermined

   61. 47 DITECHHOLDINGCORPSUCKS.NET                                           N/A            Undetermined

   61. 48 DITECHHOLDINGCORPSUCKS.ORG                                           N/A            Undetermined

   61. 49 DITECHHOLDINGS.BIZ                                                   N/A            Undetermined

   61. 50 DITECHHOLDINGS.CO                                                    N/A            Undetermined

   61. 51 DITECHHOLDINGS.COM                                                   N/A            Undetermined

   61. 52 DITECHHOLDINGS.NET                                                   N/A            Undetermined

   61. 53 DITECHHOLDINGS.US                                                    N/A            Undetermined

   61. 54 DITECHHOLDINGSCORP.BIZ                                               N/A            Undetermined

   61. 55 DITECHHOLDINGSCORP.CO                                                N/A            Undetermined

   61. 56 DITECHHOLDINGSCORP.COM                                               N/A            Undetermined

   61. 57 DITECHHOLDINGSCORP.NET                                               N/A            Undetermined

   61. 58 DITECHHOLDINGSCORP.US                                                N/A            Undetermined

   61. 59 DITECHHOLDINGSCORPORATION.BIZ                                        N/A            Undetermined


                                               Page 2 of 12 to Exhibit AB-10
            19-10412-jlg     Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15      Main Document
                                                      Pg 33 of 521
Ditech Financial LLC                                                           Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:      Intangibles and intellectual property - detail

   61. 60 DITECHHOLDINGSCORPORATION.CO                                         N/A            Undetermined

   61. 61 DITECHHOLDINGSCORPORATION.COM                                        N/A            Undetermined

   61. 62 DITECHHOLDINGSCORPORATION.NET                                        N/A            Undetermined

   61. 63 DITECHHOLDINGSCORPORATION.US                                         N/A            Undetermined

   61. 64 DITECHHOLDINGSUCKS.COM                                               N/A            Undetermined

   61. 65 DITECHHOME.COM                                                       N/A            Undetermined

   61. 66 DITECHHOMEMORTGAGE.BIZ                                               N/A            Undetermined

   61. 67 DITECHHOMEMORTGAGE.COM                                               N/A            Undetermined

   61. 68 DITECHHOMEMORTGAGE.INFO                                              N/A            Undetermined

   61. 69 DITECHHOMEMORTGAGE.NET                                               N/A            Undetermined

   61. 70 DITECHHOMEMORTGAGE.ORG                                               N/A            Undetermined

   61. 71 DITECHHOMEMORTGAGE.US                                                N/A            Undetermined

   61. 72 DITECHHOMEMORTGAGES.COM                                              N/A            Undetermined

   61. 73 DITECHINFO.COM                                                       N/A            Undetermined

   61. 74 DITECHINSURANCE.COM                                                  N/A            Undetermined

   61. 75 DITECHLABS.CO                                                        N/A            Undetermined

   61. 76 DITECHLABS.COM                                                       N/A            Undetermined

   61. 77 DITECHLABS.NET                                                       N/A            Undetermined

   61. 78 DITECHLABS.ORG                                                       N/A            Undetermined

   61. 79 DITECHLOANS.BIZ                                                      N/A            Undetermined

   61. 80 DITECHLOANS.CO                                                       N/A            Undetermined

   61. 81 DITECHLOANS.INFO                                                     N/A            Undetermined

   61. 82 DITECHLOANS.ORG                                                      N/A            Undetermined

   61. 83 DITECHLOANS.TV                                                       N/A            Undetermined

   61. 84 DITECHLOANS.US                                                       N/A            Undetermined

   61. 85 DITECHMEDIA.COM                                                      N/A            Undetermined

   61. 86 DITECHMORGAGE.COM                                                    N/A            Undetermined

   61. 87 DITECHMORGTAGE.COM                                                   N/A            Undetermined

   61. 88 DITECHMORTGAGE.BIZ                                                   N/A            Undetermined

   61. 89 DITECHMORTGAGE.COM                                                   N/A            Undetermined

   61. 90 DITECH-MORTGAGE.COM                                                  N/A            Undetermined

   61. 91 DITECHMORTGAGE.INFO                                                  N/A            Undetermined

   61. 92 DITECHMORTGAGE.NET                                                   N/A            Undetermined

   61. 93 DITECHMORTGAGE.ORG                                                   N/A            Undetermined


                                               Page 3 of 12 to Exhibit AB-10
            19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15      Main Document
                                                      Pg 34 of 521
Ditech Financial LLC                                                           Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:      Intangibles and intellectual property - detail

   61. 94 DITECHMORTGAGE.TV                                                    N/A            Undetermined

   61. 95 DITECHMORTGAGE.US                                                    N/A            Undetermined

   61. 96 DITECHMORTGAGECAREERS.COM                                            N/A            Undetermined

   61. 97 DITECHMORTGAGECOPORATION.COM                                         N/A            Undetermined

   61. 98 DITECHMORTGAGECORP.COM                                               N/A            Undetermined

   61. 99 DITECHMORTGAGERECRUITING.COM                                         N/A            Undetermined

   61. 100 DITECHMORTGAGES.COM                                                 N/A            Undetermined

   61. 101 DITECHMORTGAGESUCKS.BIZ                                             N/A            Undetermined

   61. 102 DITECHMORTGAGESUCKS.COM                                             N/A            Undetermined

   61. 103 DITECHMORTGAGESUCKS.INFO                                            N/A            Undetermined

   61. 104 DITECHMORTGAGESUCKS.NET                                             N/A            Undetermined

   61. 105 DITECHMORTGAGESUCKS.ORG                                             N/A            Undetermined

   61. 106 DITECHMORTGAGESUCKS.US                                              N/A            Undetermined

   61. 107 DITECHMTG.COM                                                       N/A            Undetermined

   61. 108 DITECHMTGCAREERS.COM                                                N/A            Undetermined

   61. 109 DITECHMTGCORP.COM                                                   N/A            Undetermined

   61. 110 DITECHMTGRETAILCAREERS.COM                                          N/A            Undetermined

   61. 111 DITECHOLDING.BIZ                                                    N/A            Undetermined

   61. 112 DITECHOLDING.CO                                                     N/A            Undetermined

   61. 113 DITECHOLDING.COM                                                    N/A            Undetermined

   61. 114 DITECHOLDING.NET                                                    N/A            Undetermined

   61. 115 DITECHOLDING.US                                                     N/A            Undetermined

   61. 116 DITECHOLDINGCOPR.BIZ                                                N/A            Undetermined

   61. 117 DITECHOLDINGCOPR.CO                                                 N/A            Undetermined

   61. 118 DITECHOLDINGCOPR.COM                                                N/A            Undetermined

   61. 119 DITECHOLDINGCOPR.NET                                                N/A            Undetermined

   61. 120 DITECHOLDINGCOPR.US                                                 N/A            Undetermined

   61. 121 DITECHOLDINGCORPORATION.BIZ                                         N/A            Undetermined

   61. 122 DITECHOLDINGCORPORATION.CO                                          N/A            Undetermined

   61. 123 DITECHOLDINGCORPORATION.COM                                         N/A            Undetermined

   61. 124 DITECHOLDINGCORPORATION.NET                                         N/A            Undetermined

   61. 125 DITECHOLDINGCORPORATION.US                                          N/A            Undetermined

   61. 126 DITECHOLDINGS.BIZ                                                   N/A            Undetermined

   61. 127 DITECHOLDINGS.CO                                                    N/A            Undetermined


                                               Page 4 of 12 to Exhibit AB-10
            19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15     Main Document
                                                       Pg 35 of 521
Ditech Financial LLC                                                           Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:      Intangibles and intellectual property - detail

   61. 128 DITECHOLDINGS.COM                                                   N/A            Undetermined

   61. 129 DITECHOLDINGS.NET                                                   N/A            Undetermined

   61. 130 DITECHOLDINGS.US                                                    N/A            Undetermined

   61. 131 DITECHOLDINGSCORP.BIZ                                               N/A            Undetermined

   61. 132 DITECHOLDINGSCORP.CO                                                N/A            Undetermined

   61. 133 DITECHOLDINGSCORP.COM                                               N/A            Undetermined

   61. 134 DITECHOLDINGSCORP.NET                                               N/A            Undetermined

   61. 135 DITECHOLDINGSCORP.US                                                N/A            Undetermined

   61. 136 DITECHOLDINGSCORPORATION.BIZ                                        N/A            Undetermined

   61. 137 DITECHOLDINGSCORPORATION.CO                                         N/A            Undetermined

   61. 138 DITECHOLDINGSCORPORATION.COM                                        N/A            Undetermined

   61. 139 DITECHOLDINGSCORPORATION.NET                                        N/A            Undetermined

   61. 140 DITECHOLDINGSCORPORATION.US                                         N/A            Undetermined

   61. 141 DITECHOMELOANS.COM                                                  N/A            Undetermined

   61. 142 DITECHOMEMORTAGE.COM                                                N/A            Undetermined

   61. 143 DITECH-ONLINE.COM                                                   N/A            Undetermined

   61. 144 DITECH-ONLINE.US                                                    N/A            Undetermined

   61. 145 DITECHRACING.COM                                                    N/A            Undetermined

   61. 146 DITECHRACINGRECAP.COM                                               N/A            Undetermined

   61. 147 DITECHREALESTATE.COM                                                N/A            Undetermined

   61. 148 DITECHRETAILCAREERS.COM                                             N/A            Undetermined

   61. 149 DITECHREVERSE.COM                                                   N/A            Undetermined

   61. 150 DITECHREVERSE.NET                                                   N/A            Undetermined

   61. 151 DITECHREWARDSLOAN.COM                                               N/A            Undetermined

   61. 152 DITECHRMS.COM                                                       N/A            Undetermined

   61. 153 DITECHRMS.INFO                                                      N/A            Undetermined

   61. 154 DITECHRMS.NET                                                       N/A            Undetermined

   61. 155 DITECHRMSNAV.COM                                                    N/A            Undetermined

   61. 156 DITECHRMSNAV.INFO                                                   N/A            Undetermined

   61. 157 DITECHRMSNAV.NET                                                    N/A            Undetermined

   61. 158 DITECHSECUREDOCS.COM                                                N/A            Undetermined

   61. 159 DITECHSPECIALIST.COM                                                N/A            Undetermined

   61. 160 DITECHSUCKS.BIZ                                                     N/A            Undetermined

   61. 161 DITECHSUCKS.COM                                                     N/A            Undetermined


                                               Page 5 of 12 to Exhibit AB-10
            19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15     Main Document
                                                       Pg 36 of 521
Ditech Financial LLC                                                           Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:      Intangibles and intellectual property - detail

   61. 162 DITECHSUCKS.INFO                                                    N/A            Undetermined

   61. 163 DITECHSUCKS.NET                                                     N/A            Undetermined

   61. 164 DITECHSUCKS.ORG                                                     N/A            Undetermined

   61. 165 DITECHSUCKS.US                                                      N/A            Undetermined

   61. 166 DITECHTHANKYOU.COM                                                  N/A            Undetermined

   61. 167 DITECHWHOLESALE.COM                                                 N/A            Undetermined

   61. 168 DITECHWORKPLACE.COM                                                 N/A            Undetermined

   61. 169 DITECK.COM                                                          N/A            Undetermined

   61. 170 DITECLOANS.COM                                                      N/A            Undetermined

   61. 171 GREENTREECAPITALMARKETS.BIZ                                         N/A            Undetermined

   61. 172 GREENTREECAPITALMARKETS.COM                                         N/A            Undetermined

   61. 173 GREENTREECAPITALMARKETS.NET                                         N/A            Undetermined

   61. 174 GREENTREECAPITALMARKETS.ORG                                         N/A            Undetermined

   61. 175 GREENTREECLIENTPORTAL.BIZ                                           N/A            Undetermined

   61. 176 GREENTREECLIENTPORTAL.COM                                           N/A            Undetermined

   61. 177 GREENTREECLIENTPORTAL.NET                                           N/A            Undetermined

   61. 178 GREENTREECLIENTPORTAL.ORG                                           N/A            Undetermined

   61. 179 GREENTREECREDITSOLUTIONS.BIZ                                        N/A            Undetermined

   61. 180 GREENTREECREDITSOLUTIONS.COM                                        N/A            Undetermined

   61. 181 GREENTREECREDITSOLUTIONS.NET                                        N/A            Undetermined

   61. 182 GREENTREECREDITSOLUTIONS.ORG                                        N/A            Undetermined

   61. 183 GREENTREEEXCHANGE.BIZ                                               N/A            Undetermined

   61. 184 GREENTREEEXCHANGE.COM                                               N/A            Undetermined

   61. 185 GREENTREEEXCHANGE.NET                                               N/A            Undetermined

   61. 186 GREENTREEEXCHANGE.ORG                                               N/A            Undetermined

   61. 187 GREENTREEFINANCE.BIZ                                                N/A            Undetermined

   61. 188 GREENTREEFINANCE.COM                                                N/A            Undetermined

   61. 189 GREENTREEFINANCE.INFO                                               N/A            Undetermined

   61. 190 GREENTREEFINANCE.NET                                                N/A            Undetermined

   61. 191 GREENTREEFINANCE.ORG                                                N/A            Undetermined

   61. 192 GREENTREEHOLDINGS.BIZ                                               N/A            Undetermined

   61. 193 GREENTREEHOLDINGS.COM                                               N/A            Undetermined

   61. 194 GREENTREEHOLDINGS.NET                                               N/A            Undetermined

   61. 195 GREENTREEHOLDINGS.ORG                                               N/A            Undetermined


                                               Page 6 of 12 to Exhibit AB-10
            19-10412-jlg    Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15      Main Document
                                                      Pg 37 of 521
Ditech Financial LLC                                                           Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:      Intangibles and intellectual property - detail

   61. 196 GREENTREEHOLDINGSLLC.BIZ                                            N/A            Undetermined

   61. 197 GREENTREEHOLDINGSLLC.COM                                            N/A            Undetermined

   61. 198 GREENTREEHOLDINGSLLC.NET                                            N/A            Undetermined

   61. 199 GREENTREEHOLDINGSLLC.ORG                                            N/A            Undetermined

   61. 200 GREENTREEINSURANCEAGENCY.BIZ                                        N/A            Undetermined

   61. 201 GREENTREEINSURANCEAGENCY.COM                                        N/A            Undetermined

   61. 202 GREENTREEINSURANCEAGENCY.NET                                        N/A            Undetermined

   61. 203 GREENTREEINSURANCEAGENCY.ORG                                        N/A            Undetermined

   61. 204 GREENTREEINVESTMENTMANAGEMENT.BIZ                                   N/A            Undetermined

   61. 205 GREENTREEINVESTMENTMANAGEMENT.COM                                   N/A            Undetermined

   61. 206 GREENTREEINVESTMENTMANAGEMENT.NET                                   N/A            Undetermined

   61. 207 GREENTREEINVESTMENTMANAGEMENT.ORG                                   N/A            Undetermined

   61. 208 GREENTREEINVESTORREPORTING.BIZ                                      N/A            Undetermined

   61. 209 GREENTREEINVESTORREPORTING.COM                                      N/A            Undetermined

   61. 210 GREENTREEINVESTORREPORTING.NET                                      N/A            Undetermined

   61. 211 GREENTREEINVESTORREPORTING.ORG                                      N/A            Undetermined

   61. 212 GREENTREELOANORIGINATIONS.BIZ                                       N/A            Undetermined

   61. 213 GREENTREELOANORIGINATIONS.COM                                       N/A            Undetermined

   61. 214 GREENTREELOANORIGINATIONS.NET                                       N/A            Undetermined

   61. 215 GREENTREELOANORIGINATIONS.ORG                                       N/A            Undetermined

   61. 216 GREENTREELOANSOURCE.BIZ                                             N/A            Undetermined

   61. 217 GREENTREELOANSOURCE.COM                                             N/A            Undetermined

   61. 218 GREENTREELOANSOURCE.NET                                             N/A            Undetermined

   61. 219 GREENTREELOANSOURCE.ORG                                             N/A            Undetermined

   61. 220 GREENTREEORIGINATIONS.BIZ                                           N/A            Undetermined

   61. 221 GREENTREEORIGINATIONS.COM                                           N/A            Undetermined

   61. 222 GREENTREEORIGINATIONS.NET                                           N/A            Undetermined

   61. 223 GREENTREEORIGINATIONS.ORG                                           N/A            Undetermined

   61. 224 GREENTREERESULTS.BIZ                                                N/A            Undetermined

   61. 225 GREENTREERESULTS.COM                                                N/A            Undetermined

   61. 226 GREENTREERESULTS.NET                                                N/A            Undetermined

   61. 227 GREENTREERESULTS.ORG                                                N/A            Undetermined

   61. 228 GREENTREERTW.BIZ                                                    N/A            Undetermined

   61. 229 GREENTREERTW.COM                                                    N/A            Undetermined


                                               Page 7 of 12 to Exhibit AB-10
            19-10412-jlg    Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15      Main Document
                                                      Pg 38 of 521
Ditech Financial LLC                                                           Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:      Intangibles and intellectual property - detail

   61. 230 GREENTREERTW.NET                                                    N/A            Undetermined

   61. 231 GREENTREERTW.ORG                                                    N/A            Undetermined

   61. 232 GREENTREESERVICING.COM                                              N/A            Undetermined

   61. 233 GREENTREESERVICING.NET                                              N/A            Undetermined

   61. 234 GREENTREESERVICING.ORG                                              N/A            Undetermined

   61. 235 GREENTREESERVICINGCORP.COM                                          N/A            Undetermined

   61. 236 GREENTREESERVICINGCORP.NET                                          N/A            Undetermined

   61. 237 GREENTREESERVICINGCORP.ORG                                          N/A            Undetermined

   61. 238 GREENTREESPECIALTYSERVICING.BIZ                                     N/A            Undetermined

   61. 239 GREENTREESPECIALTYSERVICING.COM                                     N/A            Undetermined

   61. 240 GREENTREESPECIALTYSERVICING.NET                                     N/A            Undetermined

   61. 241 GREENTREESPECIALTYSERVICING.ORG                                     N/A            Undetermined

   61. 242 GREENTREETEAM.BIZ                                                   N/A            Undetermined

   61. 243 GREENTREETEAM.COM                                                   N/A            Undetermined

   61. 244 GREENTREETEAM.NET                                                   N/A            Undetermined

   61. 245 GREENTREETEAM.ORG                                                   N/A            Undetermined

   61. 246 GREENTREEXCHANGE.BIZ                                                N/A            Undetermined

   61. 247 GREENTREEXCHANGE.COM                                                N/A            Undetermined

   61. 248 GREENTREEXCHANGE.NET                                                N/A            Undetermined

   61. 249 GREENTREEXCHANGE.ORG                                                N/A            Undetermined

   61. 250 GTCAPITALMARKETS.BIZ                                                N/A            Undetermined

   61. 251 GTCAPITALMARKETS.COM                                                N/A            Undetermined

   61. 252 GTCAPITALMARKETS.NET                                                N/A            Undetermined

   61. 253 GTCAPITALMARKETS.ORG                                                N/A            Undetermined

   61. 254 GTCLIENTPORTAL.BIZ                                                  N/A            Undetermined

   61. 255 GTCLIENTPORTAL.COM                                                  N/A            Undetermined

   61. 256 GTCLIENTPORTAL.NET                                                  N/A            Undetermined

   61. 257 GTCLIENTPORTAL.ORG                                                  N/A            Undetermined

   61. 258 GTCORRESPONDENT.BIZ                                                 N/A            Undetermined

   61. 259 GTCORRESPONDENT.COM                                                 N/A            Undetermined

   61. 260 GTCORRESPONDENT.NET                                                 N/A            Undetermined

   61. 261 GTCORRESPONDENT.ORG                                                 N/A            Undetermined

   61. 262 GTCREDITSOLUTIONS.BIZ                                               N/A            Undetermined

   61. 263 GTCREDITSOLUTIONS.COM                                               N/A            Undetermined


                                               Page 8 of 12 to Exhibit AB-10
            19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15      Main Document
                                                       Pg 39 of 521
Ditech Financial LLC                                                            Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:       Intangibles and intellectual property - detail

   61. 264 GTCREDITSOLUTIONS.NET                                                N/A            Undetermined

   61. 265 GTCREDITSOLUTIONS.ORG                                                N/A            Undetermined

   61. 266 GT-CS.BIZ                                                            N/A            Undetermined

   61. 267 GT-CS.COM                                                            N/A            Undetermined

   61. 268 GT-CS.NET                                                            N/A            Undetermined

   61. 269 GT-CS.ORG                                                            N/A            Undetermined

   61. 270 GTEXCHANGE.BIZ                                                       N/A            Undetermined

   61. 271 GTEXCHANGE.COM                                                       N/A            Undetermined

   61. 272 GT-HL.BIZ                                                            N/A            Undetermined

   61. 273 GT-HL.COM                                                            N/A            Undetermined

   61. 274 GT-HL.NET                                                            N/A            Undetermined

   61. 275 GT-HL.ORG                                                            N/A            Undetermined

   61. 276 GTHLLC.BIZ                                                           N/A            Undetermined

   61. 277 GTHLLC.COM                                                           N/A            Undetermined

   61. 278 GTHLLC.NET                                                           N/A            Undetermined

   61. 279 GTHLLC.ORG                                                           N/A            Undetermined

   61. 280 GTHOLDINGSLLC.BIZ                                                    N/A            Undetermined

   61. 281 GTHOLDINGSLLC.NET                                                    N/A            Undetermined

   61. 282 GTHOLDINGSLLC.ORG                                                    N/A            Undetermined

   61. 283 GTHOMELOANS.BIZ                                                      N/A            Undetermined

   61. 284 GTHOMELOANS.COM                                                      N/A            Undetermined

   61. 285 GTHOMELOANS.NET                                                      N/A            Undetermined

   61. 286 GTHOMELOANS.ORG                                                      N/A            Undetermined

   61. 287 GT-IM.BIZ                                                            N/A            Undetermined

   61. 288 GT-IM.COM                                                            N/A            Undetermined

   61. 289 GT-IM.NET                                                            N/A            Undetermined

   61. 290 GT-IM.ORG                                                            N/A            Undetermined

   61. 291 GTIMLLC.BIZ                                                          N/A            Undetermined

   61. 292 GTIMLLC.COM                                                          N/A            Undetermined

   61. 293 GTIMLLC.NET                                                          N/A            Undetermined

   61. 294 GTIMLLC.ORG                                                          N/A            Undetermined

   61. 295 GTINSURANCEAGENCY.BIZ                                                N/A            Undetermined

   61. 296 GTINSURANCEAGENCY.COM                                                N/A            Undetermined

   61. 297 GTINSURANCEAGENCY.NET                                                N/A            Undetermined


                                                Page 9 of 12 to Exhibit AB-10
            19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15      Main Document
                                                       Pg 40 of 521
Ditech Financial LLC                                                            Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:       Intangibles and intellectual property - detail

   61. 298 GTINSURANCEAGENCY.ORG                                                N/A            Undetermined

   61. 299 GTINVESTMENTMANAGEMENT.BIZ                                           N/A            Undetermined

   61. 300 GTINVESTMENTMANAGEMENT.COM                                           N/A            Undetermined

   61. 301 GTINVESTMENTMANAGEMENT.NET                                           N/A            Undetermined

   61. 302 GTINVESTMENTMANAGEMENT.ORG                                           N/A            Undetermined

   61. 303 GTINVESTORREPORTING.BIZ                                              N/A            Undetermined

   61. 304 GTINVESTORREPORTING.COM                                              N/A            Undetermined

   61. 305 GTINVESTORREPORTING.NET                                              N/A            Undetermined

   61. 306 GTINVESTORREPORTING.ORG                                              N/A            Undetermined

   61. 307 GT-IR.BIZ                                                            N/A            Undetermined

   61. 308 GT-IR.COM                                                            N/A            Undetermined

   61. 309 GT-IR.NET                                                            N/A            Undetermined

   61. 310 GT-IR.ORG                                                            N/A            Undetermined

   61. 311 GTLOANORIGINATIONS.BIZ                                               N/A            Undetermined

   61. 312 GTLOANORIGINATIONS.COM                                               N/A            Undetermined

   61. 313 GTLOANORIGINATIONS.NET                                               N/A            Undetermined

   61. 314 GTLOANORIGINATIONS.ORG                                               N/A            Undetermined

   61. 315 GTLOANSOURCE.BIZ                                                     N/A            Undetermined

   61. 316 GTLOANSOURCE.COM                                                     N/A            Undetermined

   61. 317 GTLOANSOURCE.NET                                                     N/A            Undetermined

   61. 318 GTLOANSOURCE.ORG                                                     N/A            Undetermined

   61. 319 GTORIGINATIONS.BIZ                                                   N/A            Undetermined

   61. 320 GTORIGINATIONS.COM                                                   N/A            Undetermined

   61. 321 GTORIGINATIONS.NET                                                   N/A            Undetermined

   61. 322 GTORIGINATIONS.ORG                                                   N/A            Undetermined

   61. 323 GTPORTFOLIOMANAGEMENT.BIZ                                            N/A            Undetermined

   61. 324 GTPORTFOLIOMANAGEMENT.COM                                            N/A            Undetermined

   61. 325 GTPORTFOLIOMANAGEMENT.NET                                            N/A            Undetermined

   61. 326 GTPORTFOLIOMANAGEMENT.ORG                                            N/A            Undetermined

   61. 327 GTPORTFOLIOSERVICES.BIZ                                              N/A            Undetermined

   61. 328 GTPORTFOLIOSERVICES.COM                                              N/A            Undetermined

   61. 329 GTPORTFOLIOSERVICES.NET                                              N/A            Undetermined

   61. 330 GTPORTFOLIOSERVICES.ORG                                              N/A            Undetermined

   61. 331 GTPORTFOLIOSOLUTIONS.BIZ                                             N/A            Undetermined


                                               Page 10 of 12 to Exhibit AB-10
            19-10412-jlg     Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15      Main Document
                                                       Pg 41 of 521
Ditech Financial LLC                                                            Case Number:    19-10414

Schedule A/B: Assets — Real and Personal Property
 Part 10:       Intangibles and intellectual property - detail

   61. 332 GTPORTFOLIOSOLUTIONS.COM                                             N/A            Undetermined

   61. 333 GTPORTFOLIOSOLUTIONS.NET                                             N/A            Undetermined

   61. 334 GTPORTFOLIOSOLUTIONS.ORG                                             N/A            Undetermined

   61. 335 GTRELATIONSHIPS.BIZ                                                  N/A            Undetermined

   61. 336 GTRELATIONSHIPS.COM                                                  N/A            Undetermined

   61. 337 GTRELATIONSHIPS.NET                                                  N/A            Undetermined

   61. 338 GTRELATIONSHIPS.ORG                                                  N/A            Undetermined

   61. 339 GTRESULTS.COM                                                        N/A            Undetermined

   61. 340 GTRESULTS.NET                                                        N/A            Undetermined

   61. 341 GTRESULTS.ORG                                                        N/A            Undetermined

   61. 342 GTRESULTS.US                                                         N/A            Undetermined

   61. 343 GTRTW.BIZ                                                            N/A            Undetermined

   61. 344 GTRTW.COM                                                            N/A            Undetermined

   61. 345 GTRTW.NET                                                            N/A            Undetermined

   61. 346 GTRTW.ORG                                                            N/A            Undetermined

   61. 347 GTSERVICING.COM                                                      N/A            Undetermined

   61. 348 GTSERVICING.NET                                                      N/A            Undetermined

   61. 349 GTSERVICING.ORG                                                      N/A            Undetermined

   61. 350 GTSPECIALTYSERVICING.BIZ                                             N/A            Undetermined

   61. 351 GTSPECIALTYSERVICING.COM                                             N/A            Undetermined

   61. 352 GTSPECIALTYSERVICING.NET                                             N/A            Undetermined

   61. 353 GTSPECIALTYSERVICING.ORG                                             N/A            Undetermined

   61. 354 GT-SS.BIZ                                                            N/A            Undetermined

   61. 355 GT-SS.COM                                                            N/A            Undetermined

   61. 356 GT-SS.NET                                                            N/A            Undetermined

   61. 357 GT-SS.ORG                                                            N/A            Undetermined

   61. 358 LANDMARKASSETLLC.BIZ                                                 N/A            Undetermined

   61. 359 LANDMARKASSETLLC.COM                                                 N/A            Undetermined

   61. 360 LANDMARKASSETLLC.NET                                                 N/A            Undetermined

   61. 361 LANDMARKASSETLLC.ORG                                                 N/A            Undetermined

   61. 362 MARIXSERVICING.COM                                                   N/A            Undetermined

   61. 363 MOVEINAMERICA.COM                                                    N/A            Undetermined

   61. 364 MYDITECH.COM                                                         N/A            Undetermined

   61. 365 MYDITECHSPECIALIST.COM                                               N/A            Undetermined


                                               Page 11 of 12 to Exhibit AB-10
             19-10412-jlg          Doc 290          Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                 Pg 42 of 521
Ditech Financial LLC                                                                                   Case Number:               19-10414

Schedule A/B: Assets — Real and Personal Property
  Part 10:        Intangibles and intellectual property - detail

    61. 366 POCGTFC1.COM                                                                               N/A                       Undetermined

    61. 367 POCGTFC2.COM                                                                               N/A                       Undetermined

    61. 368 PRE-OWNEDMOBILEHOMES.COM                                                                   N/A                       Undetermined

    61. 369 RELOCATIONACCESS.COM                                                                       N/A                       Undetermined

62. Licenses, franchises, and royalties

    62. 1

63. Customer lists, mailing lists, or other compilations

    63. 1   CUSTOMER RELATIONSHIPS                                                                     N/A                       Undetermined

64. Other intangibles, or intellectual property

    64. 1   INSTITUTIONAL RELATIONSHIPS                                                                N/A                       Undetermined

    64. 2   SERVICING RIGHTS, NET                                           $593,878,645          NET BOOK                   $593,787,645

65. Goodwill

    65. 1


66. Total of Part 10                                                                                                         $593,787,645
    Add lines 60 through 65. Copy the total to line 89.


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and
    107)?

            No
            Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

            No
            Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

            No
            Yes




                                                          Page 12 of 12 to Exhibit AB-10
            19-10412-jlg               Doc 290            Filed 03/28/19 Entered 03/28/19 01:14:15            Main Document
                                                                       Pg 43 of 521
Ditech Financial LLC                                                                               Case Number:                19-10414

Schedule A/B: Assets — Real and Personal Property
  Part 11:           All other assets
70. Does the debtor own any other assets that have not yet been reported on this form? Include all interests in executory
    contracts and unexpired leases not previously reported on this form.

            No. Go to Part 12.
            Yes. Fill in the information below.


 General description                                                                                                 Current value of
                                                                                                                     debtor’s interest




71. Notes receivable
       Description (include name of obligor)

    71.1   Net Carrying Value of Owned Loans and Accrued Interest Receivable                                                 $7,803,807




72. Tax refunds and unused net operating losses (NOLs)
       Description (for example, federal, state, local)

    72.1




73. Interests in insurance policies or annuities

    73.1




74. Causes of action against third parties (whether or not a lawsuit has been filed)

    74.1




75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set
    off claims

    75.1




76. Trusts, equitable or future interests in property

    76.1




77. Other property of any kind not already listed Examples: Season tickets, country club membership
       Examples: Season tickets, country club membership

    77.1   Derivative Assets at FV                                                                                          $13,466,964




                                                             Page 1 of 2 to Schedule A/B Part 11
            19-10412-jlg            Doc 290          Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                  Pg 44 of 521
Ditech Financial LLC                                                                                   Case Number:             19-10414

Schedule A/B: Assets — Real and Personal Property
   Part 11:        All other assets

  General description                                                                                                 Current value of
                                                                                                                      debtor’s interest




77. Other property of any kind not already listed Examples: Season tickets, country club membership
       Examples: Season tickets, country club membership

     77.2   Real Estate Owned - MSP - Conventional loans                                                                       $525,488




     77.3   Real Estate Owned - MSP - Gov Loans                                                                                $536,635




     77.4   Repo Principal Balance - SOP                                                                                       $408,706




78. Total of Part 11
                                                                                                                            $22,741,598
     Add lines 71 through 77. Copy the total to line
     90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

            No
            Yes




                                                           Page 2 of 2 to Schedule A/B Part 11
            19-10412-jlg            Doc 290           Filed 03/28/19 Entered 03/28/19 01:14:15                           Main Document
                                                                   Pg 45 of 521
Ditech Financial LLC                                                                                          Case Number:             19-10414

Schedule A/B: Assets — Real and Personal Property
  Part 12:          Summary

In Part 12 copy all of the totals from the earlier parts of the form.

  Type of property                                                                  Current value of         Current value of   Total of all property
                                                                                    personal property         real property


80.    Cash, cash equivalents, and financial assets. Copy line 5, Part 1.              $135,582,828

81.    Deposits and prepayments. Copy line 9, Part 2.                                   $17,641,507

82.    Accounts receivable. Copy line 12, Part 3.                                      $782,510,981

83.    Investments. Copy line 17, Part 4.                                                         $0

84.    Inventory. Copy line 23, Part 5.                                                           $0

85.    Farming and fishing-related assets. Copy line 33, Part 6.                                  $0

86.    Office furniture, fixtures, and equipment; and collectibles. Copy                 $2,420,288
       line 43, Part 7.

87.    Machinery, equipment, and vehicles. Copy line 51, Part 8.                                  $0

88.    Real property. Copy line 56, Part 9.                                                                       $1,638,141

89.    Intangibles and intellectual property. Copy line 66, Part 10.                   $593,787,645

90.    All other assets. Copy line 78, Part 11.                                         $22,741,598



91.    Total. Add lines 80 through 90 for each column.                               $1,554,684,848               $1,638,141
                                                                               a.                       b.



92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.                                                                   $1,556,322,989




                                                            Page 1 of 1 to Schedule A/B Part 12
                                     19-10412-jlg         Doc 290          Filed 03/28/19 Entered 03/28/19 01:14:15                              Main Document
                                                                                        Pg 46 of 521
Ditech Financial LLC                                                                                                                                             Case Number:            19-10414

Schedule D: Creditors Who Have Claims Secured by Property

1.    Do any creditors have claims secured by debtor’s property?
             No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
             Yes. Fill in all of the information below.


      Part 1:       List Creditors Who Have Secured Claims
2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
      creditor separately for each claim.

 Creditor's Name and Mailing Address, E-mail                   Co-      Insider     Co-      Date Claim was Incurred, Property Description,          C U     D    Amount of Claim   Value of Collateral
 Address & An Account Number                                 Interest              Debtor    Lien & Co-Interest Creditor

Secured Debt

2.1     BARCLAYS BANK PLC                                                                   PROPERTY DESCRIPTION: GSE SERVICER                                      $122,725,523        $129,184,762
        ATTN: ELLEN KIERNAN                                                                 ADVANCE FACILITY
        BARCLAYS BANK PLC- MORTGAGE FINANCE
        745 SEVENTH AVE; 4TH FLOOR
        NEW YORK, NY 10019




2.2     BARCLAYS BANK PLC                                                                   PROPERTY DESCRIPTION: PLS SERVICER                                       $78,942,457         $83,097,323
        ATTN: ELLEN KIERNAN                                                                 ADVANCE FACILITY
        BARCLAYS BANK PLC- MORTGAGE FINANCE
        745 SEVENTH AVE; 4TH FLOOR
        NEW YORK, NY 10019




2.3     CREDIT SUISSE AG, CAYMAN ISLANDS                                                    PROPERTY DESCRIPTION: GUARANTOR TO THE                                  $961,355,635
        BRANCH                                                                              SECOND AMENDED AND RESTATED CREDIT
        ATTN: MEGAN E KANE                                                                  AGREEMENT
        CREDIT SUISSE SERVICES (USA) LLC
        ONE MADISON AVE
        NEW YORK, NY 10010




                                                                                     Page 1 of 7 to Schedule D Part 1
                             19-10412-jlg     Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                           Main Document
                                                                         Pg 47 of 521
Ditech Financial LLC                                                                                                                       Case Number:            19-10414

Schedule D: Creditors Who Have Claims Secured by Property

Creditor's Name and Mailing Address, E-mail      Co-      Insider    Co-      Date Claim was Incurred, Property Description,     C U   D    Amount of Claim   Value of Collateral
Address & An Account Number                    Interest             Debtor    Lien & Co-Interest Creditor

Secured Debt

2.4   CREDIT SUISSE FIRST BOSTON MORTGAGE                                    PROPERTY DESCRIPTION: DITECH MASTER                               $471,129,677       $495,933,033
      CAPITAL LLC                                                            REPURCHASE AGREEMENT
      ATTN: MARGARET D DELLAFERA
      CREDIT SUISSE SERVICES (USA) LLC
      11 MADISON AVE
      NEW YORK, NY 10010




2.5   WILMINGTON SAVINGS FUND SOCIETY, FSB                                   PROPERTY DESCRIPTION: GUARANTOR TO THE                            $253,895,875
      ATTN: GEOFFREY J LEWIS                                                 SECOND LIEN NOTES INDENTURE
      WILMINGTON SAVINGS AND FUND SOCIETY
      500 DELAWARE AVE
      WILMINGTON, DE 19801




                                                                                                                 Secured Debt Total:         $1,888,049,168




                                                                      Page 2 of 7 to Schedule D Part 1
                              19-10412-jlg    Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                           Main Document
                                                                         Pg 48 of 521
Ditech Financial LLC                                                                                                                       Case Number:            19-10414

Schedule D: Creditors Who Have Claims Secured by Property

Creditor's Name and Mailing Address, E-mail      Co-      Insider    Co-      Date Claim was Incurred, Property Description,     C U   D    Amount of Claim   Value of Collateral
Address & An Account Number                    Interest             Debtor    Lien & Co-Interest Creditor

Liens

2.6   BANK OF AMERICA, NA                                                    DATE: 8/31/2015
      ONE BRYANT PARK
      11TH FLOOR                                                             LIEN DESCRIPTION: UCC LIEN NO. 20153823134
      MAIL CODE 1-100-11-01
      NEW YORK, NY 10036




2.7   EVERBANK                                                               DATE: 6/5/2015
      100 SUMMER STREET
      SUITE 3232                                                             LIEN DESCRIPTION: UCC LIEN NO. 20152422755
      BOSTON, MA




2.8   FANNIE MAE                                                             DATE: 10/1/2015
      3900 WISCONSIN AVENUE NW
      WASHINGTON, DC 20016                                                   LIEN DESCRIPTION: UCC LIEN NO. 20154428172




2.9   JEFFERIES FUNDING LLC                                                  DATE: 4/15/2015
      520 MADISON AVENUE
      NEW YORK, NY 10022                                                     LIEN DESCRIPTION: UCC LIEN NO. 20151607141




                                                                      Page 3 of 7 to Schedule D Part 1
                             19-10412-jlg     Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                           Main Document
                                                                         Pg 49 of 521
Ditech Financial LLC                                                                                                                       Case Number:            19-10414

Schedule D: Creditors Who Have Claims Secured by Property

Creditor's Name and Mailing Address, E-mail      Co-      Insider    Co-      Date Claim was Incurred, Property Description,     C U   D    Amount of Claim   Value of Collateral
Address & An Account Number                    Interest             Debtor    Lien & Co-Interest Creditor

Liens

2.10 JEFFERIES FUNDING LLC                                                   DATE: 8/31/2015
     520 MADISON AVENUE
     NEW YORK, NY 10022                                                      LIEN DESCRIPTION: UCC LIEN NO. 20153823258




2.11 NEW RESIDENTIAL MORTGAGE LLC                                            DATE: 10/6/2016
     1345 AVENUE OF THE AMERICAS
     45TH FLOOR                                                              LIEN DESCRIPTION: UCC LIEN NO. 20166146144
     NEW YORK, NY 10105




2.12 WCO EXCESS SPREAD ACQUISITION LLC                                       DATE: 11/5/2015
     345 ST PETER STREET
     SUITE 2050                                                              LIEN DESCRIPTION: UCC LIEN NO. 20155177745
     ST PAUL, MN 55102




2.13 WCO EXCESS SPREAD ACQUISITION LLC                                       DATE: 11/5/2015
     345 ST PETER STREET
     SUITE 2050                                                              LIEN DESCRIPTION: UCC LIEN NO. 20155178461
     ST PAUL, MN 55102




                                                                      Page 4 of 7 to Schedule D Part 1
                             19-10412-jlg     Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                           Main Document
                                                                         Pg 50 of 521
Ditech Financial LLC                                                                                                                       Case Number:            19-10414

Schedule D: Creditors Who Have Claims Secured by Property

Creditor's Name and Mailing Address, E-mail      Co-      Insider    Co-      Date Claim was Incurred, Property Description,     C U   D    Amount of Claim   Value of Collateral
Address & An Account Number                    Interest             Debtor    Lien & Co-Interest Creditor

Liens

2.14 WELLS FARGO BANK, N.A., AS INDENTURE                                    DATE: 12/5/2017
     TRUSTEE
     9062 OLD ANNAPOLIS ROAD                                                 LIEN DESCRIPTION: UCC LIEN NO. 20178051155
     COLUMBIA, MD 21045




2.15 WELLS FARGO BANK, N.A., AS INDENTURE                                    DATE: 12/5/2017
     TRUSTEE
     9062 OLD ANNAPOLIS ROAD                                                 LIEN DESCRIPTION: UCC LIEN NO. 20178051221
     COLUMBIA, MD 21045




2.16 WELLS FARGO BANK, NA                                                    DATE: 2/9/2018
     AS INDENTURE TRUSTEE
     9062 OLD ANNAPOLIS ROAD                                                 LIEN DESCRIPTION: UCC LIEN NO. 20180952503
     COLUMBIA , MD 21045




2.17 WELLS FARGO BANK, NA                                                    DATE: 2/9/2018
     AS INDENTURE TRUSTEE
     9062 OLD ANNAPOLIS ROAD                                                 LIEN DESCRIPTION: UCC LIEN NO. 20180952693
     COLUMBIA , MD 21045




                                                                      Page 5 of 7 to Schedule D Part 1
                             19-10412-jlg     Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                           Main Document
                                                                         Pg 51 of 521
Ditech Financial LLC                                                                                                                         Case Number:            19-10414

Schedule D: Creditors Who Have Claims Secured by Property

Creditor's Name and Mailing Address, E-mail      Co-      Insider    Co-      Date Claim was Incurred, Property Description,     C U     D    Amount of Claim   Value of Collateral
Address & An Account Number                    Interest             Debtor    Lien & Co-Interest Creditor

Liens

2.18 WELLS FARGO CAPITAL FINANCE LLC, AS                                     DATE: 7/31/2009
     AGENT
     2450 COLORADO AVENUE                                                    LIEN DESCRIPTION: UCC LIEN NO. 20092464136
     SUITE 30000 W
     SANTA MONICA, CA 90404




                                                                                                                          Liens Total:




                                                                      Page 6 of 7 to Schedule D Part 1
                           19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15            Main Document
                                                                         Pg 52 of 521
Ditech Financial LLC                                                                                                    Case Number:       19-10414

Schedule D: Creditors Who Have Claims Secured by Property

                                                                                                                        Amount of Claim


3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.             $1,888,049,168




                                                                    Page 7 of 7 to Schedule D Part 1
          19-10412-jlg            Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                            Main Document
                                                             Pg 53 of 521
Ditech Financial LLC                                                                                       Case Number:                 19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 1:       List All Creditors with PRIORITY Unsecured Claims

1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.
             Yes. Go to line 2.
2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor
      has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 Creditor's Name, Mailing Address Including          Date Claim Was Incurred And       C U     D      Offset      Total Claim      Priority Amount
 Zip Code                                                  Account Number

Employee Severance

2.1     EMPLOYEE SEVERANCE                                    UNKNOWN                                           UNDETERMINED UNDETERMINED
        ADDRESS NOT PROVIDED
                                                   ACCOUNT NO.: NOT AVAILABLE

                                                                             Employee Severance Total:          UNDETERMINED UNDETERMINED




                                                        Page 1 of 16 to Schedule E/F Part 1
         19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 54 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 1:     List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.2     AL DEPT OF REV BUSINESS                       UNKNOWN                                       UNDETERMINED UNDETERMINED
        PRIVILEGE DIV
        50 NORTH RIPLEY ST                   ACCOUNT NO.: NOT AVAILABLE
        MONTGOMERY, AL 36104

2.3     ALABAMA DEPARTMENT OF REVENUE        UNKNOWN                                                UNDETERMINED UNDETERMINED
        770 WASHINGTON AVE.
        RSA PLAZA - SUITE 580         ACCOUNT NO.: NOT AVAILABLE
        MONTGOMERY, AL 36104

2.4     ALABAMA MANUFACTURED HOUSING                  UNKNOWN                                       UNDETERMINED UNDETERMINED
        COMMISSION
        350 S DECATUR ST                     ACCOUNT NO.: NOT AVAILABLE
        MONTGOMERY, AL 36104

2.5     ALDINE INDEPENDENT SCHOOL                     UNKNOWN                                       UNDETERMINED UNDETERMINED
        DISTRICT
        14909 ALDINE WESTFIELD RD            ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77032

2.6     ARIZONA DEPARTMENT OF REVENUE        UNKNOWN                                                UNDETERMINED UNDETERMINED
        1600 W MONROE ST
        PHOENIX, AZ 85038             ACCOUNT NO.: NOT AVAILABLE

2.7     ARKANSAS SECRETARY OF STATE                   UNKNOWN                                       UNDETERMINED UNDETERMINED
        STATE CAPITOL
        500 WOODLANE STREET, SUITE 256       ACCOUNT NO.: NOT AVAILABLE
        LITTLE ROCK, AR 72201

2.8     BEXAR COUNTY TAX COLLECTOR                    UNKNOWN                                       UNDETERMINED UNDETERMINED
        VISTA VERDE PLAZA BUILDING
        233 N. PECOS LA TRINIDAD             ACCOUNT NO.: NOT AVAILABLE
        SAN ANTONIO, TX 78207-3175

2.9     BOWIE COUNTY TAX ASSESSOR                     UNKNOWN                                       UNDETERMINED UNDETERMINED
        122A PLAZA WEST
        TEXARKANA, TX 75501                  ACCOUNT NO.: NOT AVAILABLE

2.10    CADDO PARISH TAX COLLECTOR                    UNKNOWN                                       UNDETERMINED UNDETERMINED
        501 TEXAS ST, RM 101
        SHREVEPORT, LA 71101                 ACCOUNT NO.: NOT AVAILABLE

2.11    CALIFORNIA BOARD OF                           UNKNOWN                                       UNDETERMINED UNDETERMINED
        EQUALIZATION
        3321 POWER INN RD., STE. 210         ACCOUNT NO.: NOT AVAILABLE

2.12    CALIFORNIA SECRETARY OF STATE                 UNKNOWN                                       UNDETERMINED UNDETERMINED
        1500 11TH STREET
        SACRAMENTO, CA 95814                 ACCOUNT NO.: NOT AVAILABLE

2.13    CALIFORNIA STATE FRANCHISE TAX                UNKNOWN                                       UNDETERMINED UNDETERMINED
        BOARD
        3321 POWER INN RD., SUITE 250        ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95826-3893


                                                 Page 2 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 55 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.14   CAMERON COUNTY TAX COLLECTOR                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       964 E. HARRISON
       BROWNSVILLE, TX 78521                 ACCOUNT NO.: NOT AVAILABLE

2.15   CITY OF MONTGOMERY LICENSING &                 UNKNOWN                                       UNDETERMINED UNDETERMINED
       REV DIV
       25 WASHINGTON AVENUE - 3RD            ACCOUNT NO.: NOT AVAILABLE
       FLOOR
       MONTGOMERY, AL 36104

2.16   CITY OF TAMPA                                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       306 E. JACKSON STREET
       TAMPA, FL 33602                       ACCOUNT NO.: NOT AVAILABLE

2.17   CITY OF TUCSON                                 UNKNOWN                                       UNDETERMINED UNDETERMINED
       255 W ALAMEDA
       CITY HALL, 1ST FLOOR                  ACCOUNT NO.: NOT AVAILABLE
       TUCSON, AZ 85701

2.18   CNMI TREASURER                                 UNKNOWN                                       UNDETERMINED UNDETERMINED
       DEPARTMENT OF COMMERCE
       PO BOX 5795 CHRB                      ACCOUNT NO.: NOT AVAILABLE
       SAIPAN, MP 96950

2.19   CNMI TREASURER DEPARTMENT OF                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       COMMERCE
       CAPITOL HILL                          ACCOUNT NO.: NOT AVAILABLE
       SAIPAN, MP 96950

2.20   COBB COUNTY TAX COMMISSION                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       736 WHITLOCK AVE STE 1
       MARIETTA, GA 30064                    ACCOUNT NO.: NOT AVAILABLE

2.21   COLBERT COUNTY REVENUE                         UNKNOWN                                       UNDETERMINED UNDETERMINED
       COMMISSION
       201 NORTH MAIN STREET                 ACCOUNT NO.: NOT AVAILABLE
       TUSCUMBIA, AL 35674

2.22   COLORADO BUREAU OF                             UNKNOWN                                       UNDETERMINED UNDETERMINED
       INVESTIGATION
       690 KIPLING STREET STE 3000           ACCOUNT NO.: NOT AVAILABLE
       DENVER, CO 80215

2.23   COLORADO SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       1700 BROADWAY, STE. 200
       DENVER, CO 80290                      ACCOUNT NO.: NOT AVAILABLE

2.24   COLORADO UNIFORM CONSUMER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       CREDIT
       1300 BROADWAY 6TH FL                  ACCOUNT NO.: NOT AVAILABLE
       DENVER, CO 80203




                                                 Page 3 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 290        Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                       Pg 56 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.25   CONNECTICUT DEPT OF REVENUE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       SERVICES
       450 COLUMBUS BLVD                     ACCOUNT NO.: NOT AVAILABLE
       HARTFORD, CT 06103

2.26   CONNECTICUT SECRETARY OF STATE        UNKNOWN                                                UNDETERMINED UNDETERMINED
       30 TRINITY ST
       HARTFORD, CT 06115-0470        ACCOUNT NO.: NOT AVAILABLE

2.27   DALLAS COUNTY TAX COLLECTOR                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       1201 ELM STREET, SUITE 2600
       DALLAS, TX 75270                      ACCOUNT NO.: NOT AVAILABLE

2.28   DAVIDSON COUNTY REGISTER                       UNKNOWN                                       UNDETERMINED UNDETERMINED
       501 BROADWAY
       NASHVILLE, TN 37203                   ACCOUNT NO.: NOT AVAILABLE

2.29   DC DEPARTMENT OF CONSUMER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       AFFAIRS
       1100 4TH STREET SW                    ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20024

2.30   DELAWARE DIVISION OF                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       CORPORATIONS
       401 FEDERAL STREET, 4                 ACCOUNT NO.: NOT AVAILABLE
       DOVER, DE 19901

2.31   DELAWARE SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       401 FEDERAL ST., STE. 4
       DOVER, DE 19901                       ACCOUNT NO.: NOT AVAILABLE

2.32   DESOTO COUNTY TAX COLLECTOR                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       365 LOSHER STREET, STE 110
       HERNANDO, MS 38632                    ACCOUNT NO.: NOT AVAILABLE

2.33   DIST OF COLUMBIA OFFICE OF TAX &               UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       PO BOX 96166                          ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20090

2.34   DISTRICT OF COLUMBIA                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       OFFICE OF TAX & REVENUE
       1101 4TH ST SW #270                   ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20024

2.35   EAST BATON ROUGE PARISH                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       CITY HALL, 2ND FLOOR
       222 SAINT LOUIS STREET, ROOM 238      ACCOUNT NO.: NOT AVAILABLE
       BATON ROUGE, LA 70802

2.36   FAYETTE COUNTY REVENUE                         UNKNOWN                                       UNDETERMINED UNDETERMINED
       COMMISSION
       200 E. MAIN STREET                    ACCOUNT NO.: NOT AVAILABLE
       LEXINGTON, KY 40555


                                                 Page 4 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 57 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.37   FLORIDA DEPARTMENT OF REVENUE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       5050 WEST TENNESSEE STREET
       TALLAHASSEE, FL 32399                 ACCOUNT NO.: NOT AVAILABLE

2.38   FLORIDA DEPT OF STATE, DIVISION                UNKNOWN                                       UNDETERMINED UNDETERMINED
       OF CORPS
       2661 EXECUTIVE CENTER CIR W           ACCOUNT NO.: NOT AVAILABLE
       TALLAHASSEE, FL 32301

2.39   FLORIDA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       R.A. GRAY BUILDING
       500 SOUTH BRONOUGH STREET             ACCOUNT NO.: NOT AVAILABLE
       TALLAHASSEE, FL 32399-0250

2.40   GEORGIA DEPARTMENT OF BANKING                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       & FINANCE
       2990 BRANDYWINE ROAD, SUITE 200       ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30341-5565

2.41   GEORGIA DEPARTMENT OF REVENUE        UNKNOWN                                                 UNDETERMINED UNDETERMINED
       1800 CENTURY BOULEVARD
       ATLANTA, GA 30345             ACCOUNT NO.: NOT AVAILABLE

2.42   GEORGIA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       313 WEST TOWER
       2 MARTIN LUTHER KING JR. DR.          ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30334-1530

2.43   GIBSON COUNTY CLERK & MASTERS                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       OFFICE
       204 N COURT SQUARE B                  ACCOUNT NO.: NOT AVAILABLE
       TRENTON, TN 38382

2.44   GIBSON COUNTY TRUSTEE                          UNKNOWN                                       UNDETERMINED UNDETERMINED
       1 COURT SQUARE 102
       TRENTON, TN 38382                     ACCOUNT NO.: NOT AVAILABLE

2.45   GUAM SECRETARY OF STATE                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       1240 ARMY DRIVE
       BARRIGADA, GU 96913                   ACCOUNT NO.: NOT AVAILABLE

2.46   HARRIS COUNTY CLERK                            UNKNOWN                                       UNDETERMINED UNDETERMINED
       201 CAROLINE, 3RD FLOOR
       HOUSTON, TX 77210                     ACCOUNT NO.: NOT AVAILABLE

2.47   HAWAII DEPT OF COMMERCE                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       & CONSUMER AFFAIRS
       335 MERCHANTS STREET                  ACCOUNT NO.: NOT AVAILABLE
       HONOLULU, HI 96813

2.48   HIDALGO COUNTY CLERKS OFFICE                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       100 N. CLOSNER
       EDINBURG, TX 78539                    ACCOUNT NO.: NOT AVAILABLE



                                                 Page 5 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 58 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.49   HILLSBOROUGH COUNTY TAX                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       COLLECTOR
       ATTN: DOUG BELDEN                     ACCOUNT NO.: NOT AVAILABLE
       2506 N. FALKENBURG ROAD
       TAMPA, FL 33619

2.50   HOUSTON COUNTY TAX COMMISSION        UNKNOWN                                                 UNDETERMINED UNDETERMINED
       462 N. OATES ST., 5TH FLOOR
       DOTHAN, AL 36303              ACCOUNT NO.: NOT AVAILABLE

2.51   IDAHO STATE TAX COMMISSION                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       800 PARK BLVD PLAZA IV
       BOISE, ID 83712-7742                  ACCOUNT NO.: NOT AVAILABLE

2.52   ILLINOIS SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       213 STATE CAPITAL
       SPRINGFIELD, IL 62756                 ACCOUNT NO.: NOT AVAILABLE

2.53   INDIANA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       200 W. WASHINGTON STREET, SUITE
       201                                   ACCOUNT NO.: NOT AVAILABLE
       INDIANAPOLIX, IN 46204

2.54   IOWA CONSUMER CREDIT                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       ADMINISTRATOR
       HOOVER BLDG                           ACCOUNT NO.: NOT AVAILABLE
       1305 E WALNUT ST
       DES MOINES, IA 50319

2.55   IOWA SECRETARY OF STATE                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       321 E. 12TH STREET
       DES MOINES, IA 50319                  ACCOUNT NO.: NOT AVAILABLE

2.56   JEFFERSON COUNTY CLERK                         UNKNOWN                                       UNDETERMINED UNDETERMINED
       101 WEST BARRAQUE ST RM SUITE
       101                                   ACCOUNT NO.: NOT AVAILABLE
       PINE BLUFF, AR 71601

2.57   JEFFERSON COUNTY TREASURER              UNKNOWN                                              UNDETERMINED UNDETERMINED
       716 RICHARD ARRINGTON JR. BLVD N
       BIRMINGHAM, AL 35203             ACCOUNT NO.: NOT AVAILABLE

2.58   KANSAS SECRETARY OF STATE                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       120 SW 10TH AVENUE
       TOPEKA, KS 66612                      ACCOUNT NO.: NOT AVAILABLE

2.59   KENTUCKY DEPARTMENT OF                         UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       6716 GRADE LANE, SUITE 910            ACCOUNT NO.: NOT AVAILABLE
       LOUISVILLE, KY 40213-3439

2.60   KENTUCKY SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       700 CAPITOL AVENUE, SUITE 118
       FRANKFORT, KY 40601                   ACCOUNT NO.: NOT AVAILABLE


                                                 Page 6 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 59 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.61   KING COUNTY                                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       500 FOURTH AVE, ROOM 600
       SEATTLE, WA 98104-2387                ACCOUNT NO.: NOT AVAILABLE

2.62   KNOX COUNTY TRUSTEE                            UNKNOWN                                       UNDETERMINED UNDETERMINED
       CITY COUNTY BUILDING
       400 MAIN STREET                       ACCOUNT NO.: NOT AVAILABLE
       KNOXVILLE, TN 37902

2.63   LEE COUNTY TREASURER                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       201 W. JEFFERSON ST. B
       TUPELO, MS 38804                      ACCOUNT NO.: NOT AVAILABLE

2.64   LEXINGTON COUNTY TREASURER                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       212 SOUTH LAKE DRIVE, SUITE 201
       LEXINGTON, SC 29072                   ACCOUNT NO.: NOT AVAILABLE

2.65   LEXINGTON-FAYETTE URBAN CNTY.                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       GOV'T
       200 EAST MAIN STREET                  ACCOUNT NO.: NOT AVAILABLE
       LEXINGTON, KY 40507

2.66   LEXINGTON-FAYETTE URBAN                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       COUNTY GOVT
       DIVISION OF REVENUE                   ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 14058
       LEXINGTON, KY 40512

2.67   LOUISIANA DEPT OF REVENUE &                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       TAXATION
       617 NORTH 3RD STREET                  ACCOUNT NO.: NOT AVAILABLE
       BATON ROUGE, LA 70802

2.68   LOUISIANA OFC OF FINANCIAL                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       INSTITUTIONS
       8585 ARCHIVES AVENUE                  ACCOUNT NO.: NOT AVAILABLE
       BATON ROUGE, LA 70809

2.69   LOUISIANA SECRETARY OF STATE                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       8585 ARCHIVES AVENUE
       BATON ROUGE, LA 70809                 ACCOUNT NO.: NOT AVAILABLE

2.70   MADISON COUNTY CLERK                           UNKNOWN                                       UNDETERMINED UNDETERMINED
       100 NORTHSIDE SQUARE
       HUNTSVILLE, AL 35801                  ACCOUNT NO.: NOT AVAILABLE

2.71   MADISON COUNTY TREASURER                       UNKNOWN                                       UNDETERMINED UNDETERMINED
       171 COBBLESTONE DRIVE
       MADISON, MS 39110                     ACCOUNT NO.: NOT AVAILABLE

2.72   MAINE SECRETARY OF STATE                       UNKNOWN                                       UNDETERMINED UNDETERMINED
       148 STATE HOUSE STATION
       AUGUSTA, ME 04333                     ACCOUNT NO.: NOT AVAILABLE



                                                 Page 7 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 60 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.73   MARIANA ISLANDS OFFICE OF THE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       GOVERNOR
       1ST FLOOR DEPT OF COMMERCE            ACCOUNT NO.: NOT AVAILABLE
       BLDG.
       CAPITAL HILL, CALLER BOX 10007
       SAIPAN, MP 96950

2.74   MARYLAND DEPT OF ASSESSMENTS                   UNKNOWN                                       UNDETERMINED UNDETERMINED
       & TAXATION
       301 W. PRESTON ST.                    ACCOUNT NO.: NOT AVAILABLE
       BALTIMORE, MD 21201-2395

2.75   MASSACHUSETTS DEPARTMENT OF                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       200 ARLINGTON ST                      ACCOUNT NO.: NOT AVAILABLE
       CHELSEA, MA 02150

2.76   MASSACHUSETTS SECRETARY                UNKNOWN                                               UNDETERMINED UNDETERMINED
       OF THE COMMONWEALTH
       ONE ASHBURTON PLACE, 17TH FLOOR ACCOUNT NO.: NOT AVAILABLE
       BOSTON, MA 02108-1512

2.77   MASSACHUSETTS SECRETARY OF            UNKNOWN                                                UNDETERMINED UNDETERMINED
       STATE
       ONE ASHBURTON PLACE, ROOM 1717 ACCOUNT NO.: NOT AVAILABLE
       BOSTON, MA 02108

2.78   MI DEPT - LICENSING & REGULATORY        UNKNOWN                                              UNDETERMINED UNDETERMINED
       AFFAIRS
       611 W. OTTAWA STREET             ACCOUNT NO.: NOT AVAILABLE
       LANSING, MI 48909

2.79   MICHIGAN SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       611 OTTAWA STREET
       LANSING, MI 48909                     ACCOUNT NO.: NOT AVAILABLE

2.80   MINNESOTA DEPARTMENT OF                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       COMMERCE
       85 - 7TH PLACE E STE 500              ACCOUNT NO.: NOT AVAILABLE
       SAINT PAUL, MN 55101-2198

2.81   MINNESOTA DEPARTMENT OF                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       MAIL STATION 1275                     ACCOUNT NO.: NOT AVAILABLE
       SAINT PAUL, MN 55145

2.82   MISSISSIPPI DEPARTMENT OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       REVENUE
       500 CLINTON CENTER DRIVE              ACCOUNT NO.: NOT AVAILABLE
       CLINTON, MS 39056

2.83   MISSISSIPPI SECRETARY OF STATE                 UNKNOWN                                       UNDETERMINED UNDETERMINED
       401 MISSISSIPPI STREET
       JACKSON, MS 39201                     ACCOUNT NO.: NOT AVAILABLE



                                                 Page 8 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 61 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.84   MONTANA DEPARTMENT OF REVENUE        UNKNOWN                                                 UNDETERMINED UNDETERMINED
       340 N LAST CHANCE GULCH
       HELENA, MT 59604              ACCOUNT NO.: NOT AVAILABLE

2.85   MONTANA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       1301 E 6TH AVE
       HELENA, MT 59601                      ACCOUNT NO.: NOT AVAILABLE

2.86   MONTGOMERY COUNTY CLERK                        UNKNOWN                                       UNDETERMINED UNDETERMINED
       101 SOUTH LAWRENCE STREET
       MONTGOMERY, AL 36104                  ACCOUNT NO.: NOT AVAILABLE

2.87   MONTGOMERY COUNTY TREASURER                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       755 ROANOKE ST 1B
       CHRISTIANSBURG, VA 24073              ACCOUNT NO.: NOT AVAILABLE

2.88   NEBRASKA SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       1445 K ST., SUITE 2300
       LINCOLN, NE 68508                     ACCOUNT NO.: NOT AVAILABLE

2.89   NEVADA BROKER ASSESSMENT                       UNKNOWN                                       UNDETERMINED UNDETERMINED
       1830 COLLEGE PARKWAY, SUITE 100
       CARSON CITY, NV 89706                 ACCOUNT NO.: NOT AVAILABLE

2.90   NEVADA FINANCIAL INSTITUTIONS                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       DIVISION
       1830 COLLEGE PARKWAY, SUITE 100       ACCOUNT NO.: NOT AVAILABLE
       CARSON CITY, NV 89706

2.91   NEVADA SECRETARY OF STATE                      UNKNOWN                                       UNDETERMINED UNDETERMINED
       3301 MALIBOU AVENUE
       PAHRUMP, NV 89048                     ACCOUNT NO.: NOT AVAILABLE

2.92   NEVADA SERVICER                                UNKNOWN                                       UNDETERMINED UNDETERMINED
       1830 COLLEGE PARKWAY, SUITE 100
       CARSON CITY, NV 89706                 ACCOUNT NO.: NOT AVAILABLE

2.93   NEW HAMPSHIRE DEPT OF REVENUE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       ADMIN
       109 PLEASANT ST                       ACCOUNT NO.: NOT AVAILABLE
       CONCORD, NH 03301

2.94   NEW HAMPSHIRE SECRETARY OF                     UNKNOWN                                       UNDETERMINED UNDETERMINED
       STATE
       107 NORTH MAIN STREET, ROOM 204       ACCOUNT NO.: NOT AVAILABLE
       CONCORD, NH 03301

2.95   NEW JERSEY DIVISION OF TAXATION                UNKNOWN                                       UNDETERMINED UNDETERMINED
       50 BARRACK ST
       TRENTON, NJ 08695                     ACCOUNT NO.: NOT AVAILABLE

2.96   NEW JERSEY SECRETARY OF STATE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       125 W STATE STREET
       TRENTON, NJ 08608                     ACCOUNT NO.: NOT AVAILABLE

                                                 Page 9 of 16 to Schedule E/F Part 1
        19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 62 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.97   NEW MEXICO SECRETARY OF STATE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       325 DON GASPAR
       SUITE 300                             ACCOUNT NO.: NOT AVAILABLE
       SANTA FE, NM 87501

2.98   NEW MEXICO TAXATION & REVENUE                  UNKNOWN                                       UNDETERMINED UNDETERMINED
       DEPARTMENT
       1200 SOUTH ST. FRANCIS DRIVE          ACCOUNT NO.: NOT AVAILABLE
       SANTA FE, NM 87502

2.99   NEW YORK CITY DEPARTMENT OF                    UNKNOWN                                       UNDETERMINED UNDETERMINED
       FINANCE
       66 JOHN STREET, ROM 104               ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10038

2.100 NEW YORK DEPARTMENT OF FINANCE        UNKNOWN                                                 UNDETERMINED UNDETERMINED
      NYS TAX DEPARTMENT, CORP. TAX
      PROCESSING                     ACCOUNT NO.: NOT AVAILABLE
      90 COHOES AVE
      GREEN ISLAND, NY 12183-1515

2.101 NEW YORK DEPARTMENT OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      1 COMMERCE PLAZA
      99 WASHINGTON AVENUE                   ACCOUNT NO.: NOT AVAILABLE
      ALBANY, NY 10038

2.102 NEW YORK STATE DEPT OF                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      FINANCIAL SVCS
      BANKING DIVISION                       ACCOUNT NO.: NOT AVAILABLE
      ONE COMMERCE PLAZA
      ALBANY, NY 12257

2.103 NORTH CAROLINA DEPARTMENT OF                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      501 NORTH WILMINGTON STREET            ACCOUNT NO.: NOT AVAILABLE
      RALEIGH, NC 27604

2.104 NORTH CAROLINA SECRETARY OF                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      2 SOUTH SALISBURY STREET               ACCOUNT NO.: NOT AVAILABLE
      RALEIGH, NC 27601-2903

2.105 NORTH DAKOTA SECRETARY OF                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      600 BOULEVARD AVENUE                   ACCOUNT NO.: NOT AVAILABLE
      DEPT. 108
      BISMARCK, ND 58505

2.106 NYC DEPARTMENT OF CONSUMER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      AFFAIRS
      42 BROADWAY, 9TH FLOOR                 ACCOUNT NO.: NOT AVAILABLE
      NEW YORK, NY 10004




                                                Page 10 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 63 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.107 OKLAHOMA COUNTY TREASURER                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      320 ROBERT S KERR ROOM 307
      OKLAHOMA CITY, OK 73102                ACCOUNT NO.: NOT AVAILABLE

2.108 OKLAHOMA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      421 N.W. 13TH, SUITE 210
      OKLAHOMA CITY, OK 73103                ACCOUNT NO.: NOT AVAILABLE

2.109 OKLAHOMA TAX COMMISSION,                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      FRANCHISE TAX
      POST OFFICE BOX 26920                  ACCOUNT NO.: NOT AVAILABLE
      OKLAHOMA CITY, OK 73126

2.110 ORANGE COUNTY COMMISSIONER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      THE HALL OF FINANCE
      625 N ROSS ST BLDG 11, ROOM G58        ACCOUNT NO.: NOT AVAILABLE
      SANTA ANA, CA 92702-1438

2.111 OREGON DEPT OF REVENUE                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      955 CENTER ST NE
      SALEM, OR 97301-2501                   ACCOUNT NO.: NOT AVAILABLE

2.112 OREGON SECRETARY OF STATE                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      255 CAPITOL STREET NE, SUITE 501
      SALEM, OR 97310                        ACCOUNT NO.: NOT AVAILABLE

2.113 PENNSYLVANIA DEPARTMENT OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      1846 BROOKWOOD ST                      ACCOUNT NO.: NOT AVAILABLE
      HARRISBURG, PA 17104

2.114 PIKE COUNTY TREASURER                           UNKNOWN                                       UNDETERMINED UNDETERMINED
      200 E. BAY STREET
      MAGNOLIA, MS 39652                     ACCOUNT NO.: NOT AVAILABLE

2.115 PUERTO RICO SECRETARY OF STATE        UNKNOWN                                                 UNDETERMINED UNDETERMINED
      CALLE SAN JOSE
      SAN JUAN, PR 00901             ACCOUNT NO.: NOT AVAILABLE

2.116 PULASKI COUNTY CIRCUIT CLERK                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      401 W MARKHAM ST STE 100
      LITTLE ROCK, AR 72201                  ACCOUNT NO.: NOT AVAILABLE

2.117 RHODE ISLAND DIVISON OF TAXATION        UNKNOWN                                               UNDETERMINED UNDETERMINED
      ONE CAPITOL HILL, 1ST FLOOR
      PROVIDENCE, RI 02908-5806        ACCOUNT NO.: NOT AVAILABLE

2.118 RHODE ISLAND SECRETARY OF STATE        UNKNOWN                                                UNDETERMINED UNDETERMINED
      148 WEST RIVER STREET
      PROVIDENCE, RI 02904            ACCOUNT NO.: NOT AVAILABLE

2.119 RICHARDSON ISD TAX DEPARTMENT                   UNKNOWN                                       UNDETERMINED UNDETERMINED
      970 SECURITY ROW
      RICHARDSON, TX 75244                   ACCOUNT NO.: NOT AVAILABLE

                                                Page 11 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 64 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.120 RICHLAND COUNTY TREASURER                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      2020 HAMPTON ST
      COLUMBIA, SC 29204                     ACCOUNT NO.: NOT AVAILABLE

2.121 SAINT LOUIS COUNTY TREASURER                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      41 S CENTRAL AVENUE
      ST. LOUIS, MO 63105                    ACCOUNT NO.: NOT AVAILABLE

2.122 SAN DIEGO COUNTY OFFICE OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      1600 PACIFIC HWY                       ACCOUNT NO.: NOT AVAILABLE
      SAN DIEGO, CA 92101

2.123 SAN DIEGO COUNTY TREASURER                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      1600 PACIFIC HWY
      SAN DIEGO, CA 92101                    ACCOUNT NO.: NOT AVAILABLE

2.124 SHELBY COUNTY AUDITOR                           UNKNOWN                                       UNDETERMINED UNDETERMINED
      ATTN: DON ARMSTRONG
      PROPERTY TAX COMMISSIONER              ACCOUNT NO.: NOT AVAILABLE
      102 DEPOT STREET
      COLUMBIANA, AL 35051

2.125 SHREVEPORT CITY REVENUE                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      DIVISION
      505 TRAVIS STREET                      ACCOUNT NO.: NOT AVAILABLE
      SHREVEPORT, LA 71101

2.126 SMITH COUNTY TAX COLLECTOR                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      1517 W FRONT STREET
      TYLER, TX 75702                        ACCOUNT NO.: NOT AVAILABLE

2.127 SOUTH CAROLINA CONSUMER                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      FINANCE DIVISION
      1205 PENDLETON ST., SUITE 306          ACCOUNT NO.: NOT AVAILABLE
      COLUMBIA, SC 29201

2.128 SOUTH CAROLINA DEPARTMENT OF                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      CORPORATE TAXABLE                      ACCOUNT NO.: NOT AVAILABLE
      COLUMBIA, SC 29214

2.129 SOUTH CAROLINA DEPT OF                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      CONSUMER AFFAIRS
      2221 DEVINE STREET #200                ACCOUNT NO.: NOT AVAILABLE
      COLUMBIA, SC 29205

2.130 SOUTH DAKOTA DEPARTMENT OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      445 E CAPITOL AVENUE                   ACCOUNT NO.: NOT AVAILABLE
      PIERRE, SD 57501




                                                Page 12 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 65 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.131 SOUTH DAKOTA SECRETARY OF                       UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      CAPITOL BUILDING                       ACCOUNT NO.: NOT AVAILABLE
      500 EAST CAPITOL AVE.
      PIERRE, SD 57501-5070

2.132 SPRING ISD TAX ASSESSOR                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      COLLECTOR
      16717 ELLA BLVD.                       ACCOUNT NO.: NOT AVAILABLE
      HOUSTON, TX 77090-4299

2.133 STATE OF COLORADO                               UNKNOWN                                       UNDETERMINED UNDETERMINED
      1700 BROADWAY, SUITE 200
      DENVER, CO 80290                       ACCOUNT NO.: NOT AVAILABLE

2.134 STATE OF DELAWARE                               UNKNOWN                                       UNDETERMINED UNDETERMINED
      820 N. FRENCH STREET
      CARVEL STATE OFFICE BUILDING,          ACCOUNT NO.: NOT AVAILABLE
      9TH FLOOR
      WILMINGTON, DE 19801

2.135 STATE OF MAINE TREASURER                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      35 STATE HOUSE STATION
      AUGUSTA, ME 04333                      ACCOUNT NO.: NOT AVAILABLE

2.136 STATE OF MICHIGAN                               UNKNOWN                                       UNDETERMINED UNDETERMINED
      2501 WOODLAKE CIR
      OKEMOS, MI 48864                       ACCOUNT NO.: NOT AVAILABLE

2.137 SUMNER COUNTY CLERK                             UNKNOWN                                       UNDETERMINED UNDETERMINED
      355 BELVEDERE DRIVE N
      GALLATIN, TN 37066                     ACCOUNT NO.: NOT AVAILABLE

2.138 TARRANT COUNTY CLERK                            UNKNOWN                                       UNDETERMINED UNDETERMINED
      TARRANT COUNTY - TAX COL
      100 E WEATHERFORD STE 130              ACCOUNT NO.: NOT AVAILABLE
      FORT WORTH, TX 76196

2.139 TENNESSEE DEPARTMENT OF                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      ANDREW JACKSON STATE OFFICE            ACCOUNT NO.: NOT AVAILABLE
      BUILDING
      500 DEADERICK ST.
      NASHVILLE, TN 37242

2.140 TENNESSEE SECRETARY OF STATE                    UNKNOWN                                       UNDETERMINED UNDETERMINED
      312 ROSA L PARKS AVENUE
      NASHVILLE, TN 37243                    ACCOUNT NO.: NOT AVAILABLE

2.141 TEXAS COMPTROLLER OF PUBLIC                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      ACCOUNTS
      111 E. 17TH ST                         ACCOUNT NO.: NOT AVAILABLE
      AUSTIN, TX 78774-0100




                                                Page 13 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 66 of 521
Ditech Financial LLC                                                                           Case Number:            19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.142 TEXAS PUBLIC UTILITY COMMISSION                 UNKNOWN                                       UNDETERMINED UNDETERMINED
      P.O. BOX 13326
      AUSTIN, TX 78711-3326                  ACCOUNT NO.: NOT AVAILABLE

2.143 TRENTON CITY TAX COLLECTOR                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      309 S COLLEGE STREET
      TRENTON, TN 38382                      ACCOUNT NO.: NOT AVAILABLE

2.144 TULSA COUNTY TREASURER                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      500 SOUTH DENVER AVE STE 336
      TULSA, OK 74103                        ACCOUNT NO.: NOT AVAILABLE

2.145 UTAH DEPT OF FINANCIAL                   UNKNOWN                                              UNDETERMINED UNDETERMINED
      INSTUTUTIONS
      324 SOUTH STATE STREET, SUITE 201 ACCOUNT NO.: NOT AVAILABLE
      SALT LAKE CITY, UT 84111

2.146 UTAH DIVISION OF CORPORATIONS                   UNKNOWN                                       UNDETERMINED UNDETERMINED
      160 EAST 300 SOUTH
      SALT LAKE CITY, UT 84111               ACCOUNT NO.: NOT AVAILABLE

2.147 UTAH STATE TAX COMMISSIONER                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      210 N 1950 W
      SALT LAKE CITY, UT 84134               ACCOUNT NO.: NOT AVAILABLE

2.148 VERMONT DEPARTMENT OF TAXES                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      133 STATE STREET
      MONTPELIER, VT 05633                   ACCOUNT NO.: NOT AVAILABLE

2.149 VERMONT SECRETARY OF STATE                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      128 STATE STREET
      MONTPELIER, VT 05633                   ACCOUNT NO.: NOT AVAILABLE

2.150 VIRGIN ISLANDS SECRETARY OF                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      5049 KONGENS GADE                      ACCOUNT NO.: NOT AVAILABLE
      ST. THOMAS, VI 00802

2.151 VIRGINIA SECRETARY OF STATE                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      1300 E MAIN STREET
      RICHMOND, VA 23219                     ACCOUNT NO.: NOT AVAILABLE

2.152 VIRGINIA STATE CORPORATION                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      COMMISSION
      1300 E MAIN STREET                     ACCOUNT NO.: NOT AVAILABLE
      RICHMOND, VA 23219

2.153 WASHINGTON DEPARTMENT OF                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      COMMERCE
      1011 PLUM STREET                       ACCOUNT NO.: NOT AVAILABLE
      OLYMPIA, WA 98504




                                                Page 14 of 16 to Schedule E/F Part 1
      19-10412-jlg         Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                      Pg 67 of 521
Ditech Financial LLC                                                                             Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including    Date Claim Was Incurred And      C U     D   Offset    Total Claim   Priority Amount
Zip Code                                            Account Number

Taxes and certain other debts owed to the government 507(a)(8)

2.154 WASHINGTON DEPARTMENT OF                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      3315 S 23RD STREET                     ACCOUNT NO.: NOT AVAILABLE
      TACOMA, WA 98405

2.155 WASHINGTON SECRETARY OF STATE        UNKNOWN                                                  UNDETERMINED UNDETERMINED
      416 SID SNYDER AVENUE SW
      OLYMPIA, WA 98501             ACCOUNT NO.: NOT AVAILABLE

2.156 WASHOE COUNTY TREASURER                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      1001 E. 9TH STREET
      D 140                                  ACCOUNT NO.: NOT AVAILABLE
      RENO, NV 89512-2845

2.157 WEST VIRGINIA SECRETARY OF                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      STATE
      STATE CAPITAL BUILDING                 ACCOUNT NO.: NOT AVAILABLE

2.158 WEST VIRGINIA TREASURY                          UNKNOWN                                       UNDETERMINED UNDETERMINED
      DEPARTMENT
      ATTN: LEGAL DIVISION                   ACCOUNT NO.: NOT AVAILABLE
      1001 LEE STREET, EAST
      CHARLESTON, WV 25301

2.159 WISCONSIN DEPARTMENT OF                         UNKNOWN                                       UNDETERMINED UNDETERMINED
      REVENUE
      4822 MADISON YARDS WAY, NORTH          ACCOUNT NO.: NOT AVAILABLE
      TOWER
      MADISON, WI 53705

2.160 WISCONSIN DEPT OF FINANCIAL                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      INSTITUTIONS
      4822 MADISON YARDS WAY, NORTH          ACCOUNT NO.: NOT AVAILABLE
      TOWER
      MADISON, WI 53705

2.161 WISCONSON DEPT OF FINANCIAL                     UNKNOWN                                       UNDETERMINED UNDETERMINED
      INSTITUTIONS
      201 W WASHINGTON AVE. SUITE 500        ACCOUNT NO.: NOT AVAILABLE
      MADISON, WI 53703

2.162 WV DIVISION OF FINANCIAL                        UNKNOWN                                       UNDETERMINED UNDETERMINED
      INSTITUTIONS
      900 PENNSYLVANIA AVE STE 306           ACCOUNT NO.: NOT AVAILABLE
      CHARLESTON, WV 25302-3542

2.163 WYOMING SECRETARY OF STATE                      UNKNOWN                                       UNDETERMINED UNDETERMINED
      2020 CAREY AVENUE, 600
      CHEYENNE, WY 82001                     ACCOUNT NO.: NOT AVAILABLE

                                Taxes and certain other debts owed to the government 507(a)(8)      UNDETERMINED UNDETERMINED
                                                                                       Total:




                                                Page 15 of 16 to Schedule E/F Part 1
      19-10412-jlg        Doc 290        Filed 03/28/19 Entered 03/28/19 01:14:15           Main Document
                                                      Pg 68 of 521
Ditech Financial LLC                                                                   Case Number:       19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 1:       List All Creditors with PRIORITY Unsecured Claims

   Total: All Creditors with PRIORITY Unsecured Claims                                    UNDETERMINED UNDETERMINED




                                                Page 16 of 16 to Schedule E/F Part 1
          19-10412-jlg         Doc 290         Filed 03/28/19 Entered 03/28/19 01:14:15                           Main Document
                                                            Pg 69 of 521
Ditech Financial LLC                                                                                      Case Number:                  19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with
      nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


 Creditor's Name, Mailing Address                Date Claim Was Incurred And        C U       D     Basis For      Offset      Amount of Claim
 Including Zip Code                                    Account Number                                 Claim

Trade Payables

3.1       1ST CHOICE VALUATION                            UNKNOWN                                 Trade Payable                  UNDETERMINED
          SERVICES
          NOT AVAILABLE                        ACCOUNT NO.: NOT AVAILABLE


3.2       1ST REALTY GROUP                                UNKNOWN                                 Trade Payable                  UNDETERMINED
          REO ASSET SERVICES, LLC
          7345 S DURANGO DR, SUITE             ACCOUNT NO.: NOT AVAILABLE
          B107-273
          LAS VEGAS, NV 89113


3.3       509 PROPERTIES LLC                              UNKNOWN                                 Trade Payable                  UNDETERMINED
          3617 EAST 23RD AVE
          SPOKANE, WA 99223                    ACCOUNT NO.: NOT AVAILABLE


3.4       A & A APPRAISAL NETWORK LLC                     UNKNOWN                                 Trade Payable                  UNDETERMINED
          HODGES SC
          110 WINDEMERE DRIVE                  ACCOUNT NO.: NOT AVAILABLE
          HODGES, SC 29653


3.5       A L WATKINS INC                                 UNKNOWN                                 Trade Payable                  UNDETERMINED
          PO BOX 13524
          CHESAPEAKE, VA 23325                 ACCOUNT NO.: NOT AVAILABLE


3.6       AARON WHITE ACH                                 UNKNOWN                                 Trade Payable                  UNDETERMINED
          710 W MAPLE DRIVE
          SKIATOOK, OK 74070                   ACCOUNT NO.: NOT AVAILABLE


3.7       ABSOLUTE COLLECTION SERV                        UNKNOWN                                 Trade Payable                  UNDETERMINED
          6440 SKY PT DR 140-154
          LAS VEGAS, NV 89131                  ACCOUNT NO.: NOT AVAILABLE


3.8       ACCELERATED APPRAISAL                           UNKNOWN                                 Trade Payable                  UNDETERMINED
          SERVICES INC
          4727 EAST BELL RD STE 45 319         ACCOUNT NO.: NOT AVAILABLE
          PHOENIX, AZ 85032


3.9       ACCESS APPRAISAL SERVICES                       UNKNOWN                                 Trade Payable                  UNDETERMINED
          COLORADO SPRINGS CO
          6050 STETSON HILLS BLVD STE          ACCOUNT NO.: NOT AVAILABLE
          195
          COLORADO SPRINGS, CO 80923


3.10      ACCREDITED APPRAISAL                            UNKNOWN                                 Trade Payable                  UNDETERMINED
          SERVICES LLC
          PO BOX 699                           ACCOUNT NO.: NOT AVAILABLE
          MOSES LAKE, WA 98837

                                                       Page 1 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 70 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.11   ACCURATE APPRAISAL AND                UNKNOWN                                 Trade Payable             UNDETERMINED
       REVIEW
       SERVICE INC                  ACCOUNT NO.: NOT AVAILABLE
       PO BOX 1867
       LOVELAND, CO 80539-1867


3.12   ADA ALBAN                             UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.13   ADAM PREUSS APPRAISAL                 UNKNOWN                                 Trade Payable             UNDETERMINED
       SERVICESSEBASTIAN FL
       936 US HIGHWAY 1 SUITE A     ACCOUNT NO.: NOT AVAILABLE
       SEBASTIAN, FL 32958


3.14   ADAMS AND ASSOCIATES                  UNKNOWN                                 Trade Payable                       $525
       9512 KENTSTONE DRIVE
       BETHESDA, MD 20817           ACCOUNT NO.: NOT AVAILABLE


3.15   ADSTREAM NORTH AMERICA INC            UNKNOWN                                 Trade Payable                        $32
       PO BOX 74008348
       CHICAGO, IL 60674-8348       ACCOUNT NO.: NOT AVAILABLE


3.16   ADT SECURITY SERVICES                 UNKNOWN                                 Trade Payable                        $16
       PO BOX 371878
       PITTSBURGH, PA 15250-7878    ACCOUNT NO.: NOT AVAILABLE


3.17   AEP INDIANA MICHIGAN POWER            UNKNOWN                                 Trade Payable             UNDETERMINED
       CO
       PO BOX 24407                 ACCOUNT NO.: NOT AVAILABLE
       CANTON, OH 44701-4407


3.18   AEP OHIO                              UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.19   AEP-APPALACHIAN POWER CO              UNKNOWN                                 Trade Payable             UNDETERMINED
       P.O. BOX 24413
       CANTON, OH 44701-4413        ACCOUNT NO.: NOT AVAILABLE


3.20   AEP-PUBLIC SVC CO OF                  UNKNOWN                                 Trade Payable             UNDETERMINED
       OKLAHOMA
       PO BOX 24421                 ACCOUNT NO.: NOT AVAILABLE
       CANTON, OH 44701


3.21   AFFORDABLE DREAM HOMES                UNKNOWN                                 Trade Payable                       $132
       INC
       2825 N FOX POINTE CIR        ACCOUNT NO.: NOT AVAILABLE
       WICHITA, KS 67226-2165

                                          Page 2 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 71 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.22   AGNELLI REAL ESTATE LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
       411 NAUBUC AVE
       GLASTONBURY, CT 06033         ACCOUNT NO.: NOT AVAILABLE


3.23   AIG UNITED GUARANTY                    UNKNOWN                                 Trade Payable             UNDETERMINED
       230 N ELM ST
       FI 9                          ACCOUNT NO.: NOT AVAILABLE
       GREENSBORO, NC 27401-2438


3.24   AIKENS APPRAISALS INC                  UNKNOWN                                 Trade Payable                       $750
       2828 STONEWALL HEIGHTS
       COLORADO SPRINGS, CO 80909    ACCOUNT NO.: NOT AVAILABLE


3.25   AKERMAN                                UNKNOWN                                 Trade Payable             UNDETERMINED
       495 NORTH KELLER ROAD, STE.
       300                           ACCOUNT NO.: NOT AVAILABLE
       MAITLAND, FL 32751


3.26   ALBA LAW GROUP PA                      UNKNOWN                                 Trade Payable             UNDETERMINED
       COCKEYSVILLE MD
       EXECUTIVE PLAZA III           ACCOUNT NO.: NOT AVAILABLE
       PO BOX 1950
       COCKEYSVILLE, MD 21030


3.27   ALBERT BILLINGSLEY DECATUR             UNKNOWN                                 Trade Payable             UNDETERMINED
       GA
       PO BOX 370113                 ACCOUNT NO.: NOT AVAILABLE
       DECATUR, GA 30037


3.28   ALBERTELLI LAW                         UNKNOWN                                 Trade Payable             UNDETERMINED
       MICHELE HURD
       P.O. BOX 23382                ACCOUNT NO.: NOT AVAILABLE
       TAMPA, FL 33623-3382


3.29   ALDERMAN DEVORSETZ                     UNKNOWN                                 Trade Payable             UNDETERMINED
       1025 CONNECTICUT AVE NW
       SUITE 615                     ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20036


3.30   ALDRIDGE HAMMAR                        UNKNOWN                                 Trade Payable             UNDETERMINED
       1212 PENNSYLVANIA ST NE
       ALBUQUERQUE, NM 87110         ACCOUNT NO.: NOT AVAILABLE


3.31   ALDRIDGE PITE LLP                      UNKNOWN                                 Trade Payable                        $90
       PO BOX 935333
       ATLANTA, GA 31193-5333        ACCOUNT NO.: NOT AVAILABLE




                                           Page 3 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 72 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.32   ALLAIRE COMMUNITY                      UNKNOWN                                 Trade Payable             UNDETERMINED
       MANAGEMENT
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.33   ALLAN P. FEIGELSON, P.A.               UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.34   ALLEGIANT LAW GROUP                    UNKNOWN                                 Trade Payable             UNDETERMINED
       1700 21ST AVE S SUITE 201
       SEATTLE, WA 98144             ACCOUNT NO.: NOT AVAILABLE


3.35   ALLIANCE MECHANICAL                    UNKNOWN                                 Trade Payable                     $2,976
       SERVICES LLC
       2130 REGAL PARKWAY            ACCOUNT NO.: NOT AVAILABLE
       EULESS, TX 76040


3.36   ALLIANT ENERGY WP&L                    UNKNOWN                                 Trade Payable             UNDETERMINED
       P.O. BOX 3066
       CEDAR RAPIDS, IA 52406-3066   ACCOUNT NO.: NOT AVAILABLE


3.37   ALLIED PRINTING RESOURCES              UNKNOWN                                 Trade Payable                     $9,562
       33 COMMERCE ROAD
       CARLSTADT, NJ 07072           ACCOUNT NO.: NOT AVAILABLE


3.38   ALLISON PROPERTIES LLC                 UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.39   ALLOTTA APPRAISAL SERVICE              UNKNOWN                                 Trade Payable             UNDETERMINED
       INC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.40   ALPENA POWER COMPANY                   UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.41   AMEL ANDERSON                          UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.42   AMEREN ILLINOIS                        UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 88034
       CHICAGO, IL 60680-1034        ACCOUNT NO.: NOT AVAILABLE




                                           Page 4 of 282 to Schedule E/F Part 2
       19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 73 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.43   AMEREN MISSOURI                         UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 88068
       CHICAGO, IL 60680              ACCOUNT NO.: NOT AVAILABLE


3.44   AMERICAN BANKERS                        UNKNOWN                                 Trade Payable                  $1,011,309
       INSURANCE
       11222 QUAIL ROOST DRIVE        ACCOUNT NO.: NOT AVAILABLE
       MIAMI, FL 33157


3.45   AMERICAN BUSINESS SYSTEMS               UNKNOWN                                 Trade Payable                       $885
       INC
       9637 HOOD RD                   ACCOUNT NO.: NOT AVAILABLE
       JACKSONVILLE, FL 32257


3.46   AMERICAN ELECTRIC POWER                 UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 24404
       CANTON, OH 44701-4404          ACCOUNT NO.: NOT AVAILABLE


3.47   AMERICAN SECURITY &                     UNKNOWN                                 Trade Payable                    $24,784
       INVESTIGATIONS
       MI 93 PO BOX 1150              ACCOUNT NO.: NOT AVAILABLE
       MINNEAPOLIS, MN 55480-1150


3.48   AMKIN OPJ LLC                           UNKNOWN                                 Trade Payable                        $25
       221 N HOGAN STREET STE 376
       JACKSONVILLE, FL 32202         ACCOUNT NO.: NOT AVAILABLE


3.49   AMKIN WEST BAY LLC                      UNKNOWN                                 Trade Payable                        $45
       301 WEST BAY ST STE 210
       JACKSONVILLE, FL 32202         ACCOUNT NO.: NOT AVAILABLE


3.50   ANGEL L. REYES & ASSOCIATES,            UNKNOWN                                 Trade Payable             UNDETERMINED
       PC
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.51   ANSELMO LINDBERG &                      UNKNOWN                                 Trade Payable             UNDETERMINED
       ASSOCIATES LLC
       PO BOX 3228                    ACCOUNT NO.: NOT AVAILABLE
       NAPERVILLE, IL 60563


3.52   APPRAISAL CENTER OF MIDDLE              UNKNOWN                                 Trade Payable             UNDETERMINED
       GEORGIA
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.53   APPRAISAL COMPANY                       UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE



                                            Page 5 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 74 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.54   APPRAISAL SERVICES INC                  UNKNOWN                                 Trade Payable             UNDETERMINED
       500 S CYPRESS RD STE 6
       POMPANO BEACH, FL 33060        ACCOUNT NO.: NOT AVAILABLE


3.55   APPRAISAL SERVICES OF                   UNKNOWN                                 Trade Payable             UNDETERMINED
       PAHRUMP PAHRUMP NV
       PO BOX 1820                    ACCOUNT NO.: NOT AVAILABLE
       PAHRUMP, NV 89041


3.56   APPRAISAL SERVICES OF THE               UNKNOWN                                 Trade Payable             UNDETERMINED
       EMERALD C
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.57   APPRAISAL SOURCE                        UNKNOWN                                 Trade Payable             UNDETERMINED
       910 ESTATES RD SE
       ROANOKE, VA 24014              ACCOUNT NO.: NOT AVAILABLE


3.58   APPRAISAL SPECIALISTS INC               UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 1247
       GRANGER, IN 46530              ACCOUNT NO.: NOT AVAILABLE


3.59   AQUARION WATER COMPANY                  UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 10010
       LEWISTON, ME 04343             ACCOUNT NO.: NOT AVAILABLE


3.60   AR APPRAISAL SERVICES INC               UNKNOWN                                 Trade Payable             UNDETERMINED
       4003 PLATT ST
       NORTH PORT, FL 34286           ACCOUNT NO.: NOT AVAILABLE


3.61   ARAMARK REFRESHMENT                     UNKNOWN                                 Trade Payable                       $237
       SERVICES
       6667 OLD SHAKOPEE RD #103      ACCOUNT NO.: NOT AVAILABLE
       BLOOMINGTON, MN 55438-2622


3.62   ARAMARK REFRESHMENT                     UNKNOWN                                 Trade Payable                    $12,221
       SERVICES
       1515 E HADLEY ST STE 100       ACCOUNT NO.: NOT AVAILABLE
       PHOENIX, AZ 85034


3.63   ARGUS PROPERTY                          UNKNOWN                                 Trade Payable             UNDETERMINED
       MANAGEMENT, INC.
       2477 STICKNEY POINT RD, STE.   ACCOUNT NO.: NOT AVAILABLE
       118A
       SARASOTA, FL 34231


3.64   ARONOWITZ & MECKLENBURG,                UNKNOWN                                 Trade Payable             UNDETERMINED
       LLP
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


                                            Page 6 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 75 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.65   ARPL REAL ESTATE LLC PORT              UNKNOWN                                 Trade Payable             UNDETERMINED
       RICHEY FL
       PO BOX 789                    ACCOUNT NO.: NOT AVAILABLE
       PORT RICHEY, FL 34673


3.66   ASIC - ASSURANT GROUP                  UNKNOWN                                 Trade Payable                       $998
       P.O. BOX 972522
       DALLAS, TX 75397-2522         ACCOUNT NO.: NOT AVAILABLE


3.67   ASSOCIATED PROPERTY                    UNKNOWN                                 Trade Payable             UNDETERMINED
       MANAGEMENT OF THE PALM
       BEACHES                       ACCOUNT NO.: NOT AVAILABLE
       OF THE PALM BEACHES
       8135 LAKE WORTH RD STE B
       LAKE WORTH, FL 33467


3.68   ATLANTIC CITY ELECTRIC                 UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 13610
       PHILADELPHIA, PA 19101        ACCOUNT NO.: NOT AVAILABLE


3.69   ATLANTIC LAW GROUP, LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
       P.O. BOX 2548
       LEESBURG, VA 20177            ACCOUNT NO.: NOT AVAILABLE


3.70   ATLASSIAN SOFTWARE                     UNKNOWN                                 Trade Payable                        $41
       SYSTEMS PTY LTD
       32151 COLLECTIONS CENTER DR   ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60693


3.71   AUCTION.COM, LLC                       UNKNOWN                                 Trade Payable             UNDETERMINED
       1 MAUCHLY
       IRVINE, CA 92618              ACCOUNT NO.: NOT AVAILABLE


3.72   AUGUST GROUP INC                       UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.73   AUGUSTA APPRAISAL CO LLC               UNKNOWN                                 Trade Payable             UNDETERMINED
       EVANS GA
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.74   AXIS APPRAISAL MANAGEMENT              UNKNOWN                                 Trade Payable                     $3,909
       SERVICES
       1101 FIFTH AVENUE SUITE 210   ACCOUNT NO.: NOT AVAILABLE
       SAN RAFAEL, CA 94901


3.75   AYD REAL ESTATE, INC                   UNKNOWN                                 Trade Payable             UNDETERMINED
       12915 KANES RD
       GLEN ARM, MD 21057            ACCOUNT NO.: NOT AVAILABLE

                                           Page 7 of 282 to Schedule E/F Part 2
       19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 76 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.76   AZALEA TITLE LLC                        UNKNOWN                                 Trade Payable             UNDETERMINED
       2713 DIVISION ST
       METAIRIE, LA 70002             ACCOUNT NO.: NOT AVAILABLE


3.77   B&K PROPERTIES AND                      UNKNOWN                                 Trade Payable             UNDETERMINED
       APPRAISALS
       35 WEST PINE DR                ACCOUNT NO.: NOT AVAILABLE
       FORTSON, GA 31808


3.78   BAKER & HOSTETLER LLP                   UNKNOWN                                 Trade Payable                     $1,283
       PO BOX 70189
       CLEVELAND, OH 44190-0189       ACCOUNT NO.: NOT AVAILABLE


3.79   BAKER APPRAISAL SERVICE                 UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.80   BAKER DONELSON BEARMAN                  UNKNOWN                                 Trade Payable                       $488
       CALDWELL
       165 MADISON AVE STE 2000       ACCOUNT NO.: NOT AVAILABLE
       MEMPHIS, TN 38103


3.81   BAKER STERCHI COWDEN &                  UNKNOWN                                 Trade Payable                        $44
       RICE LLC
       2400 PERSHING RD STE 500       ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, MO 64108


3.82   BAKER, DONELSON                         UNKNOWN                                 Trade Payable             UNDETERMINED
       165 MADISON AVE STE 2000
       MEMPHIS, TN 38103              ACCOUNT NO.: NOT AVAILABLE


3.83   BALLARD SPAHR LLP                       UNKNOWN                                 Trade Payable                    $12,282
       1735 MARKET ST, 51ST FLOOR
       PHILADELPHIA, PA 19103-7599    ACCOUNT NO.: NOT AVAILABLE


3.84   BALTIMORE CITY DIRECTOR OF              UNKNOWN                                 Trade Payable             UNDETERMINED
       FINANCE
       OFFICE OF FINANCE-BALT C       ACCOUNT NO.: NOT AVAILABLE
       200 HOLLIDAY ST (ABEL WO
       BALTIMORE, MD 21202


3.85   BANCO POPULAR DE PUERTO                 UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.86   BANK OF NEW YORK MELLON                 UNKNOWN                                 Trade Payable                       $571
       PO BOX 392013
       PITTSBURGH, PA 15251-9013      ACCOUNT NO.: NOT AVAILABLE


                                            Page 8 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 77 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U       D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.87   BARRETT DAFFIN FRAPPIER                UNKNOWN                                 Trade Payable                       $559
       TREDER
       4004 BELT LINE RD STE 100     ACCOUNT NO.: NOT AVAILABLE
       ADDISON, TX 75001


3.88   BARRETT DAFFIN FRAPPIER                UNKNOWN                                 Trade Payable                       $145
       TURNER
       4004 BELT LINE RD STE 100     ACCOUNT NO.: NOT AVAILABLE
       ADDISON, TX 75001


3.89   BARRETT FRAPPIER &                     UNKNOWN                                 Trade Payable             UNDETERMINED
       WEISSERMAN, LLP
       4004 BELT LINE RD 100         ACCOUNT NO.: NOT AVAILABLE
       ADDISON, TX 75001


3.90   BARRETT, DAFFIN, FRAPPIER,             UNKNOWN                                 Trade Payable             UNDETERMINED
       TURNER & ENGEL, LLP
       4004 BELT LINE RD             ACCOUNT NO.: NOT AVAILABLE
       SUITE 100
       ADDISON, TX 75001


3.91   BAYVIEW ASSET MANAGEMENT               UNKNOWN                                 Trade Payable                    $10,000
       LLC
       4425 PONCE DE LEON BLVD 5TH   ACCOUNT NO.: NOT AVAILABLE
       FLOOR
       CORAL GABLES, FL 33146


3.92   BAYWOOD 1410, LLC                      UNKNOWN                                 Trade Payable             UNDETERMINED
       34026 ANNAS WAY STE 1
       LONG NECK, DE 19966           ACCOUNT NO.: NOT AVAILABLE


3.93   BDF LAW GROUP                          UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.94   BEACH BOUND REALTY, LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
       30838 VINES CREEK ROAD
       UNIT 1                        ACCOUNT NO.: NOT AVAILABLE
       DAGSBORO, DE 19939


3.95   BECKER & POLIAKOFF, PA                 UNKNOWN                                 Trade Payable             UNDETERMINED
       1 EAST BROWARD BLVD.
       STE1800                       ACCOUNT NO.: NOT AVAILABLE
       FORT LAUDERDALE, FL 33301


3.96   BEHRENS APPRAISAL SERVICES             UNKNOWN                                 Trade Payable             UNDETERMINED
       LLCCOUNCIL BLUFFS IA
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE



                                           Page 9 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 78 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.97    BELFOR USA GROUP INC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.98    BEN SWANSON                           UNKNOWN                                 Trade Payable             UNDETERMINED
        P.O. BOX 7642
        MESA, AZ 85216               ACCOUNT NO.: NOT AVAILABLE


3.99    BENDER ANDERSON & BARBA               UNKNOWN                                 Trade Payable             UNDETERMINED
        250 STATE ST D2
        NORTH HAVEN, CT 06473        ACCOUNT NO.: NOT AVAILABLE


3.100   BENJAMIN L DODDS                      UNKNOWN                                 Trade Payable                       $450
        4748 WINGED FOOT WAY
        COLUMBUS, GA 31909           ACCOUNT NO.: NOT AVAILABLE


3.101   BENTLEY VENTURES LLC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 171424
        SPARTANBURG, SC 29301-3818   ACCOUNT NO.: NOT AVAILABLE


3.102   BERIT KENTTA-BROWN                    UNKNOWN                                 Trade Payable             UNDETERMINED
        300 BONANZA RD
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.103   BERKMAN, HENOCH, PETERSON             UNKNOWN                                 Trade Payable             UNDETERMINED
        & PEDDY, P.C.
        PEDDY & FENCHEL, P.C.        ACCOUNT NO.: NOT AVAILABLE
        100 GARDEN CITY PLAZA
        GARDEN CITY, NY 11530


3.104   BETTER HOME SOLUTIONS INC             UNKNOWN                                 Trade Payable             UNDETERMINED
        340 SPINDLETREE TRACE
        ROSWELL, GA 30076            ACCOUNT NO.: NOT AVAILABLE


3.105   BEZDEK APPRAISALS TAMPA FL            UNKNOWN                                 Trade Payable             UNDETERMINED
        3108 W CHEROKEE AVE
        TAMPA, FL 33611              ACCOUNT NO.: NOT AVAILABLE


3.106   BGE CO                                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.107   BIARRITZ CONDO ASSOC INC              UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 3182
        MARGATE CITY, NJ 08402       ACCOUNT NO.: NOT AVAILABLE




                                          Page 10 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 79 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.108   BILLING SOLUTIONS INC                 UNKNOWN                                 Trade Payable                     $2,278
        PO BOX 1136
        GLENVIEW, IL 60025           ACCOUNT NO.: NOT AVAILABLE


3.109   BILLY BYRD ACH                        UNKNOWN                                 Trade Payable             UNDETERMINED
        187 DURHAM RD
        POLLOK, TX 75969             ACCOUNT NO.: NOT AVAILABLE


3.110   BIRCH INC                             UNKNOWN                                 Trade Payable                     $2,489
        PO BOX 50590
        INDIANAPOLIS, IN 46250       ACCOUNT NO.: NOT AVAILABLE


3.111   BJORNSEN APPRAISAL                    UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES INC
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.112   BKIS VALUATION SOLUTIONS              UNKNOWN                                 Trade Payable                    $11,000
        PO BOX 848009
        LOS ANGELES, CA 90084        ACCOUNT NO.: NOT AVAILABLE


3.113   BLACK DIAMOND REAL ESTATE             UNKNOWN                                 Trade Payable             UNDETERMINED
        ENTERPRISES INC
        375 ROCKBRIDGE ROAD          ACCOUNT NO.: NOT AVAILABLE
        LILBURN, GA 30047


3.114   BLACK HILLS PATROL                    UNKNOWN                                 Trade Payable                     $6,494
        PO BOX 441
        RAPID CITY, SD 57709-0441    ACCOUNT NO.: NOT AVAILABLE


3.115   BLACK KNIGHT FINANCIAL                UNKNOWN                                 Trade Payable                     $4,476
        SERVICES
        PO BOX 742971                ACCOUNT NO.: NOT AVAILABLE
        LOS ANGELES, CA 90074-2971


3.116   BLACK KNIGHT TECH SOLUTIONS        UNKNOWN                                    Trade Payable                    $38,425
        PO BOX 809007
        CHICAGO, IL 60680-9007      ACCOUNT NO.: NOT AVAILABLE


3.117   BLACK MANN & GRAHAM LLP               UNKNOWN                                 Trade Payable                     $1,200
        2905 CORPORATE CIRCLE
        FLOWER MOUND, TX 75028       ACCOUNT NO.: NOT AVAILABLE


3.118   BLACKSTONE & CULLEN INC               UNKNOWN                                 Trade Payable                    $36,430
        1105 LAKEWOOD PKWY STE 160
        ALPHARETTA, GA 30009         ACCOUNT NO.: NOT AVAILABLE




                                          Page 11 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 80 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.119   BLANK ROME LLP                          UNKNOWN                                 Trade Payable                       $909
        130 N 18TH ST
        PHILADELPHIA, PA 19103-6998    ACCOUNT NO.: NOT AVAILABLE


3.120   BLEECKER BRODEY & ANDREWS               UNKNOWN                                 Trade Payable                    $10,215
        9247 N MERIDIAN ST STE 101
        INDIANAPOLIS, IN 46260         ACCOUNT NO.: NOT AVAILABLE


3.121   BLEECKER BRODEY &                       UNKNOWN                                 Trade Payable             UNDETERMINED
        ANDREWS ACH
        9247 N MERIDIAN ST STE 101     ACCOUNT NO.: NOT AVAILABLE
        INDIANAPOLIS, IN 46260


3.122   BLG APPRAISAL GROUP INC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        DENVER CO
        2701 LAWRENCE ST 14            ACCOUNT NO.: NOT AVAILABLE
        DENVER, CO 80205


3.123   BLUE POND LLC                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.124   BMO HARRIS BANK NA                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.125   BOBBY DAWKINS                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.126   BOLTNAGI PC                             UNKNOWN                                 Trade Payable             UNDETERMINED
        5600 ROYAL DANE MALL STE 21
        SAINT THOMAS, VI 00802         ACCOUNT NO.: NOT AVAILABLE


3.127   BONIAL & ASSOCIATES, PC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        BOX 224108, 7501 ESTERS BLVD
        SUITE 190                      ACCOUNT NO.: NOT AVAILABLE
        IRVING, TX 75063


3.128   BORENSTEIN & ASSOCIATES                 UNKNOWN                                 Trade Payable                       $102
        LLC
        7200 S ALTON WAY STE B180      ACCOUNT NO.: NOT AVAILABLE
        CENTENNIAL, CO 80112


3.129   BOROUGH OF BERLIN                       UNKNOWN                                 Trade Payable             UNDETERMINED
        TAX/UTILITY COLLECTOR
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE



                                            Page 12 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 81 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.130   BOROUGH OF STEELTON                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.131   BOROUGH OF SUSSEX                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.132   BOROUGH OF WALLINGTON                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.133   BOYLE COUNTY SHERIFF                   UNKNOWN                                 Trade Payable             UNDETERMINED
        BOYLE COUNTY - SHERIFF
        321 W MAIN ST, RM 103         ACCOUNT NO.: NOT AVAILABLE
        DANVILLE, KY 40422


3.134   BRAND, ROSE                            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.135   BRANDT, PEZZETTI, VERMETTEN            UNKNOWN                                 Trade Payable             UNDETERMINED
        & POPOVITS, P.C.
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.136   BREAK POINT LAW LLC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        2725 CENTER PLACE
        MELBOURNE, FL 32940           ACCOUNT NO.: NOT AVAILABLE


3.137   BRENDA ROBERSON                        UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 96
        ALLEENE, AR 71820             ACCOUNT NO.: NOT AVAILABLE


3.138   BRIAN B ELLIOTT APPRAISALS             UNKNOWN                                 Trade Payable             UNDETERMINED
        INC
        1401 LEES CREEK ROAD          ACCOUNT NO.: NOT AVAILABLE
        MYRTLE CREEK, OR 97457


3.139   BRIAN K EVANS & HEATH J                UNKNOWN                                 Trade Payable                     $1,336
        THOMPSON PC
        4224 HOLLAND RD STE 108       ACCOUNT NO.: NOT AVAILABLE
        VIRGINIA BEACH, VA 23452


3.140   BROCK & SCOTT, PLLC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        1315 WESTBROOK PLAZA
        WINSTON SALEM, NC 27103       ACCOUNT NO.: NOT AVAILABLE




                                           Page 13 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 82 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.141   BROWN RUDNICK LLP                       UNKNOWN                                 Trade Payable                     $9,055
        1 FINANCIAL CENTER
        BOSTON, MA 02111               ACCOUNT NO.: NOT AVAILABLE


3.142   BRUCE ASSOCIATES, INC.                  UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: MARYANN D'AGOSTINO
        62 BERLIN RD                   ACCOUNT NO.: NOT AVAILABLE
        STRATFORD, NJ 08084


3.143   BRUCE J THRASHER                        UNKNOWN                                 Trade Payable             UNDETERMINED
        513 MARTIN LUTHER KING DR
        FOREST, MS 39074               ACCOUNT NO.: NOT AVAILABLE


3.144   BRYAN CAVE LLP                          UNKNOWN                                 Trade Payable                       $408
        PO BOX 503089
        ST. LOUIS, MO 63150-3089       ACCOUNT NO.: NOT AVAILABLE


3.145   BS&A SOFTWARE BATH MI                   UNKNOWN                                 Trade Payable             UNDETERMINED
        INTERNET SERVICES BILLING
        DEPT                           ACCOUNT NO.: NOT AVAILABLE
        14965 ABBEY LANE
        BATH, MI 48808


3.146   BUCKLEY MADOLE, P.C.                    UNKNOWN                                 Trade Payable             UNDETERMINED
        14841 DALLAS PARKWAY
        SUITE 300                      ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75254


3.147   BUCKLEYSANDLER LLP                      UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: LISA P DAVILLA
        1250 24TH ST NW STE 700        ACCOUNT NO.: NOT AVAILABLE
        WASHINGTON, DC 20037


3.148   BUDGET HOMES                            UNKNOWN                                 Trade Payable                       $129
        2105 BRISTOL DRIVE
        MARION, IL 62959               ACCOUNT NO.: NOT AVAILABLE


3.149   BUONASSISSI, HENNING & LASH,            UNKNOWN                                 Trade Payable             UNDETERMINED
        P.C
        ATTN RICHARD A LASH, ERIC      ACCOUNT NO.: NOT AVAILABLE
        LARSEN
        ANDREW SCHOFIELD, B
        BOUNASSISSI
        1861 WIEHLE AVE, SUITE 300
        RESTON, VA 20190


3.150   BURR & FORMAN LLP                       UNKNOWN                                 Trade Payable                    $19,120
        PO BOX 830719
        BIRMINGHAM, AL 35283           ACCOUNT NO.: NOT AVAILABLE


                                            Page 14 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 83 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.151   BURRTEC WASTE INDUSTRIES               UNKNOWN                                 Trade Payable             UNDETERMINED
        INC
        9890 CHERRY AVENUE            ACCOUNT NO.: NOT AVAILABLE
        FONTANA, CA 92335


3.152   BURTON & COMPANY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        1017 L STREET 142
        SACRAMENTO, CA 95814          ACCOUNT NO.: NOT AVAILABLE


3.153   BWW LAW GROUP LLC                      UNKNOWN                                 Trade Payable                       $880
        6003 EXECUTIVE BLVD STE 101
        ROCKVILLE, MD 20852           ACCOUNT NO.: NOT AVAILABLE


3.154   C S HEATON APPRAISALS INC              UNKNOWN                                 Trade Payable             UNDETERMINED
        2150 S COUNTRY CLUB DR STE
        27                            ACCOUNT NO.: NOT AVAILABLE
        MESA, AZ 85210


3.155   CA DEPT OF BUSINESS                    UNKNOWN                                 Trade Payable                        $62
        OVERSIGHT
        1515 K ST STE 200             ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95814


3.156   CALCXML                                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.157   CALERO SOFTWARE LLC                    UNKNOWN                                 Trade Payable                     $7,710
        PO BOX 101193
        ATLANTA, GA 30392-1193        ACCOUNT NO.: NOT AVAILABLE


3.158   CALHFA MAC                             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.159   CALUMET CITY                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.160   CANAN APPRAISAL COMPANY                UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        LLC                           ACCOUNT NO.: NOT AVAILABLE
        PO BOX 57
        ALBANY, IN 47320


3.161   CANON FINANCIAL SERVIES INC            UNKNOWN                                 Trade Payable                       $594
        14904 COLLECTIONS CENTER DR
        CHICAGO, IL 60693-0149        ACCOUNT NO.: NOT AVAILABLE


                                           Page 15 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 84 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.162   CANTEEN REFRESHMENT                   UNKNOWN                                 Trade Payable                       $165
        SERVICES
        FILE 50196                   ACCOUNT NO.: NOT AVAILABLE
        LOS ANGELES, CA 90074-0196


3.163   CANYON APPRAISAL                      UNKNOWN                                 Trade Payable             UNDETERMINED
        12702 WHISPER CREEK CV
        DRAPER, UT 84020             ACCOUNT NO.: NOT AVAILABLE


3.164   CARLISLE GROUP                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.165   CARLISLE, MCNELLIE, RINI,             UNKNOWN                                 Trade Payable             UNDETERMINED
        KRAMER & ULRICH CO.,LPA
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.166   CAROLINE GIM                          UNKNOWN                                 Trade Payable             UNDETERMINED
        9447A FIRESTONE BLVD
        DOWNEY, CA 90241             ACCOUNT NO.: NOT AVAILABLE


3.167   CARRINGTON MORTGAGE                   UNKNOWN                                 Trade Payable                     $1,000
        SERVICES
        1600 SOUTH DOUGLASS ROAD     ACCOUNT NO.: NOT AVAILABLE
        ANAHEIM, CA 92806


3.168   CASEY CASTLES, LLC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        REBECCA CASEY
        1414 CRYSTAL LAKE CIR EAST   ACCOUNT NO.: NOT AVAILABLE
        PEARLAND, TX 77584


3.169   CBCINNOVIS INC                        UNKNOWN                                 Trade Payable                     $2,466
        PO BOX 535595
        PITTSBURGH, PA 15253-5595    ACCOUNT NO.: NOT AVAILABLE


3.170   CDW DIRECT                            UNKNOWN                                 Trade Payable                     $2,194
        PO BOX 75723
        CHICAGO, IL 60675-5723       ACCOUNT NO.: NOT AVAILABLE


3.171   CENTENNIAL PARK COA                   UNKNOWN                                 Trade Payable             UNDETERMINED
        P O BOX 31/21 MAIN AVE. N
        NEW YORK MILLS, MN 56567     ACCOUNT NO.: NOT AVAILABLE


3.172   CENTERPOINT ENERGY                    UNKNOWN                                 Trade Payable             UNDETERMINED
        MINNEGASCO
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE




                                          Page 16 of 282 to Schedule E/F Part 2
        19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 85 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.173   CENTRAL HUDSON GAS & ELEC               UNKNOWN                                 Trade Payable             UNDETERMINED
        CORP
        284 SOUTH AVE                  ACCOUNT NO.: NOT AVAILABLE
        POUGHKEEPSIE, NY 12601-4839


3.174   CENTRAL MAINE POWER CO                  UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 847810
        BOSTON, MA 02284-7810          ACCOUNT NO.: NOT AVAILABLE


3.175   CENTRAL OUTLET HOMES INC                UNKNOWN                                 Trade Payable                        $39
        PO BOX 972784
        YPSILANTI, MI 48197            ACCOUNT NO.: NOT AVAILABLE


3.176   CENTURY 21 AMERICAN HOMES               UNKNOWN                                 Trade Payable             UNDETERMINED
        40 UNDERHILL BLVD
        UNIT 1A                        ACCOUNT NO.: NOT AVAILABLE
        SYOSSET, NY 11791


3.177   CENTURY 21 ATLANTIC PROF                UNKNOWN                                 Trade Payable             UNDETERMINED
        REALTY
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.178   CENTURY 21 CHARLES SMITH                UNKNOWN                                 Trade Payable             UNDETERMINED
        AGENCY, INC.
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.179   CENTURY 21 SELA                         UNKNOWN                                 Trade Payable             UNDETERMINED
        SPECIALIZED REAL ESTATE
        SERVICES INC                   ACCOUNT NO.: NOT AVAILABLE
        3540 S. I-10 SERVICE ROAD W,
        SUITE 300
        METAIRIE, LA 70001


3.180   CERIDIAN HCM INC                        UNKNOWN                                 Trade Payable                     $1,855
        PO BOX 772830
        CHICAGO, IL 60677              ACCOUNT NO.: NOT AVAILABLE


3.181   CERTIFIED APPRAISAL GROUP               UNKNOWN                                 Trade Payable             UNDETERMINED
        4245 FULTON DR NW
        CANTON, OH 44718               ACCOUNT NO.: NOT AVAILABLE


3.182   CERTIFIED APPRAISAL                     UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES
        1445 CAMINITO CAPISTRANO 5     ACCOUNT NO.: NOT AVAILABLE
        CHULA VISTA, CA 91913


3.183   CHAFIN APPRAISAL CO INC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE

                                            Page 17 of 282 to Schedule E/F Part 2
        19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 86 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.184   CHALET HOA                              UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 105007
        ATLANTA, GA 30348              ACCOUNT NO.: NOT AVAILABLE


3.185   CHAPARRAL EVALUATION                    UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES, LLC
        7090 N ORACLE RD STE 178-173   ACCOUNT NO.: NOT AVAILABLE
        TUCSON, AZ 85704-4333


3.186   CHAPMAN IWAMURA PULICE &                UNKNOWN                                 Trade Payable             UNDETERMINED
        NERVELL, ATTORNEYS AT LAW,
        A LAW CO                       ACCOUNT NO.: NOT AVAILABLE
        NOT AVAILABLE


3.187   CHARLES A BROWN & ASSOC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PLLC
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.188   CHESAPEAKE CITY TREASURER               UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 16495
        CHESAPEAKE, VA 23328-6495      ACCOUNT NO.: NOT AVAILABLE


3.189   CHESTERTOWN UTILITIES                   UNKNOWN                                 Trade Payable             UNDETERMINED
        COMMISSION
        TOWN OF CHESTERTOWN            ACCOUNT NO.: NOT AVAILABLE
        118 N. CROSS ST.
        CHESTERTOWN, MD 21620


3.190   CHIARLANZA APPRAISALS LLC               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.191   CHOICE LEGAL GROUP                      UNKNOWN                                 Trade Payable             UNDETERMINED
        1901 WEST CYPRESS CREED
        ROAD                           ACCOUNT NO.: NOT AVAILABLE
        SUITE 201
        FT. LAUDERDALE, FL 33309


3.192   CHRIS MILLER CONSTRUCTION,              UNKNOWN                                 Trade Payable             UNDETERMINED
        CFM INC.
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.193   CHRISTOPHER HILL AND                    UNKNOWN                                 Trade Payable             UNDETERMINED
        ASSOCIATES
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.194   CHURCH, HARRIS, JOHN                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE

                                            Page 18 of 282 to Schedule E/F Part 2
        19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 87 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.195   CIANFRONE, NIKOLOFF, GRANT             UNKNOWN                                 Trade Payable             UNDETERMINED
        & GREENBERG, PA
        GREENBERG & SINCLAIR, P.A.    ACCOUNT NO.: NOT AVAILABLE
        1964 BAYSHORE BLVD
        SUITE A
        DUNEDIN, FL 34698


3.196   CINTAS FIRE PROTECTION                 UNKNOWN                                 Trade Payable                        $97
        PO BOX 636525
        CINCINNATI, OH 45263-6525     ACCOUNT NO.: NOT AVAILABLE


3.197   CITIBANK NA                            UNKNOWN                                 Trade Payable             UNDETERMINED
        20 COMMERCE DR
        O FALLON, MO 63366            ACCOUNT NO.: NOT AVAILABLE


3.198   CITY OF ARCO                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.199   CITY OF BURNSVILLE                     UNKNOWN                                 Trade Payable             UNDETERMINED
        COUNTY OF DAKOTA
        100 CIVIC CENTER PARKWAY      ACCOUNT NO.: NOT AVAILABLE
        BURNSVILLE, MN 55337


3.200   CITY OF CALVERT                        UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 505
        CALVERT, TX 77837             ACCOUNT NO.: NOT AVAILABLE


3.201   CITY OF CHICAGO DEPT OF                UNKNOWN                                 Trade Payable             UNDETERMINED
        FINANCE
        P.O. BOX 06357                ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60606


3.202   CITY OF CRYSTAL LAKE                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.203   CITY OF DAVENPORT                      UNKNOWN                                 Trade Payable             UNDETERMINED
        1200 EAST 46TH STREET
        DAVENPORT, IA 52807           ACCOUNT NO.: NOT AVAILABLE


3.204   CITY OF ELIZABETH CITY                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.205   CITY OF EUREKA                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


                                           Page 19 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 88 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.206   CITY OF GARDEN CITY                     UNKNOWN                                 Trade Payable                        $17
        100 CENTRAL AVENUE
        GARDEN CITY, GA 31405          ACCOUNT NO.: NOT AVAILABLE


3.207   CITY OF HIALEAH UT                      UNKNOWN                                 Trade Payable             UNDETERMINED
        3700 W 4TH AVE
        HIALEAH, FL 33012              ACCOUNT NO.: NOT AVAILABLE


3.208   CITY OF LACONIA WATER                   UNKNOWN                                 Trade Payable             UNDETERMINED
        DEPARTMENT
        P.O. BOX 6146                  ACCOUNT NO.: NOT AVAILABLE
        LAKEPORT, NH 03247


3.209   CITY OF LIVE OAK                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.210   CITY OF LOS ANGELES-HCID                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.211   CITY OF MELBOURNE                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.212   CITY OF MESQUITE SANITATION             UNKNOWN                                 Trade Payable             UNDETERMINED
        10 E. MESQUITE BLVD.
        MESQUITE, NV 89027             ACCOUNT NO.: NOT AVAILABLE


3.213   CITY OF MILFORD                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.214   CITY OF NEWBERRY                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.215   CITY OF NORTH RICHLAND HILLS            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.216   CITY OF OBERLIN                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE




                                            Page 20 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 89 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.217   CITY OF OCALA UTILITY                 UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES
        110 SE WATULA AVENUE         ACCOUNT NO.: NOT AVAILABLE
        OCALA, FL 34417


3.218   CITY OF PASADENA,TEXAS                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.219   CITY OF PEMBROKE PINES                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.220   CITY OF PHILADELPHIA                  UNKNOWN                                 Trade Payable             UNDETERMINED
        DEPARTMENT OF REVENUE
        1450 JOHN F KENNEDY BLVD     ACCOUNT NO.: NOT AVAILABLE
        PHILADELPHIA, PA 19407


3.221   CITY OF PORT ANGELES                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.222   CITY OF PORT ST LUCIE                 UNKNOWN                                 Trade Payable             UNDETERMINED
        FINANCE DEPARTMENT
        BUILDING A                   ACCOUNT NO.: NOT AVAILABLE
        121 SW PORT ST LUCIE BLVD
        PORT ST LUCIE, FL 34984


3.223   CITY OF PORTLAND                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.224   CITY OF POWERS                        UNKNOWN                                 Trade Payable             UNDETERMINED
        275 FIR STREET
        PO BOX 250                   ACCOUNT NO.: NOT AVAILABLE
        POWERS, OR 97466-0250


3.225   CITY OF SACRAMENTO                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.226   CITY OF SPOKANE                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.227   CITY OF SPRINGFIELD                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


                                          Page 21 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 90 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.228   CITY OF ST PAUL                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.229   CITY OF VENICE                        UNKNOWN                                 Trade Payable             UNDETERMINED
        401 W VENICE AVENUE
        VENICE, FL 34285             ACCOUNT NO.: NOT AVAILABLE


3.230   CITY OF WEST PALM BE                  UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: M CHANDLER
        401 CLEMATIS ST 5TH FLOOR    ACCOUNT NO.: NOT AVAILABLE
        WEST PALM BEACH, FL 33401


3.231   CITY OF YONKERS                       UNKNOWN                                 Trade Payable             UNDETERMINED
        40 S BROADWAY RM 102
        YONKERS, NY 10701            ACCOUNT NO.: NOT AVAILABLE


3.232   CLAY CHAPMAN IWAMURA                  UNKNOWN                                 Trade Payable             UNDETERMINED
        PULICE & HONOLULU HI
        PULICE & NERVELL             ACCOUNT NO.: NOT AVAILABLE
        700 BISHOP ST STE 2100
        HONOLULU, HI 96813


3.233   CLAY ELECTRIC COOPERATIVE             UNKNOWN                                 Trade Payable             UNDETERMINED
        INC
        PO BOX 308                   ACCOUNT NO.: NOT AVAILABLE
        KEYSTONE HEIGHTS, FL 32656


3.234   CLEARCAPITAL COM INC                  UNKNOWN                                 Trade Payable                       $280
        PO BOX 39000 DEPT 35176
        SAN FRANCISCO, CA 94139      ACCOUNT NO.: NOT AVAILABLE


3.235   CLERK OF COURTS                       UNKNOWN                                 Trade Payable             UNDETERMINED
        401 BOSELY AVENUE
        2ND FLOOR                    ACCOUNT NO.: NOT AVAILABLE
        TOWSON, MD 21204


3.236   CLERK OF THE CIRCUIT COURT            UNKNOWN                                 Trade Payable             UNDETERMINED
        FOR ANNE ARUNDEL COUNTY
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.237   CLEVELAND ELECTRIC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        ILLUMINATING COMPANY
        PO BOX 3638                  ACCOUNT NO.: NOT AVAILABLE
        AKRON, OH 44309


3.238   CLIMATEC LLC                          UNKNOWN                                 Trade Payable                       $688
        PO BOX 660919
        DALLAS, TX 75266-0919        ACCOUNT NO.: NOT AVAILABLE

                                          Page 22 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 91 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.239   CLOSING CORP INC                       UNKNOWN                                 Trade Payable                       $366
        3111 CAMINO DEL RIO NORTH
        SUITE 200                     ACCOUNT NO.: NOT AVAILABLE
        SAN DIEGO, CA 92108


3.240   CLUNK, HOOSE CO., LPA                  UNKNOWN                                 Trade Payable             UNDETERMINED
        4500 COURTHOUSE BLVD
        STOW, OH 44224                ACCOUNT NO.: NOT AVAILABLE


3.241   CLUNK, PAISLEY, HOOSE CO.,             UNKNOWN                                 Trade Payable             UNDETERMINED
        LPA
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.242   CLYDE LAUT & ASSOCIATES INC            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.243   COASTAL APPRAISAL                      UNKNOWN                                 Trade Payable             UNDETERMINED
        ASSOCIATES LMOUNT
        PLEASANT SC                   ACCOUNT NO.: NOT AVAILABLE
        152 RED BUD COURT
        COVINGTON, LA 70433


3.244   COASTAL MOBILE HOME                    UNKNOWN                                 Trade Payable                        $97
        BROKER OF EXTER
        P O BOX 485                   ACCOUNT NO.: NOT AVAILABLE
        RUTLAND, VT 05702


3.245   COCHISE APPRAISAL SERVICE              UNKNOWN                                 Trade Payable             UNDETERMINED
        LLP
        PO BOX 2952                   ACCOUNT NO.: NOT AVAILABLE
        SIERRA VISTA, AZ 85636


3.246   CODILIS & ASSOCIATES, P.C.             UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN MIKE SULLIVAN
        650 N SAM HOUSTON PKWY        ACCOUNT NO.: NOT AVAILABLE
        EAST STE 450
        HOUSTON, TX 77060


3.247   CODILIS & STAWIARSKI PC                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.248   CODILIS LAW, LLC                       UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN MIKE SULLIVAN
        8050 CLEVELAND PLACE          ACCOUNT NO.: NOT AVAILABLE
        MERRILLVILLE, IN 46410




                                           Page 23 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 92 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.249   CODILIS, MOODY & CIRCELLI PC            UNKNOWN                                 Trade Payable             UNDETERMINED
        15 W 030 N FRONTAGE RD STE
        100                            ACCOUNT NO.: NOT AVAILABLE
        BURR RIDGE, IL 60527


3.250   COFFEE PERKS                            UNKNOWN                                 Trade Payable                       $914
        2985 MERCURY RD
        JACKSONVILLE, FL 32207         ACCOUNT NO.: NOT AVAILABLE


3.251   COGNIZANT TECHNOLOGY                    UNKNOWN                                 Trade Payable                   $450,473
        SOLUTIONS
        24721 NETWORK PLACE            ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60673-1247


3.252   COHN & ROTH                             UNKNOWN                                 Trade Payable             UNDETERMINED
        100 EAST OLD COUNTRY RD,
        STE 28                         ACCOUNT NO.: NOT AVAILABLE
        MINEOLA, NY 11501


3.253   COHN GOLDBERG & DEUTSCH                 UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        600 BALTIMORE AVE STE 208      ACCOUNT NO.: NOT AVAILABLE
        TOWSON, MD 21204


3.254   COLLIER COUNTY BOARD OF                 UNKNOWN                                 Trade Payable             UNDETERMINED
        COUNTY COMMISSIONERS
        COUNTY COMMISSIONERS           ACCOUNT NO.: NOT AVAILABLE
        2800 N HORSESHOE DR
        NAPLES, FL 34104


3.255   COLLIER COUNTY TAX                      UNKNOWN                                 Trade Payable             UNDETERMINED
        COLLECTOR
        ATTN: PROPERTY TAX             ACCOUNT NO.: NOT AVAILABLE
        DEPARTMENT
        3291 TAMIAMI TRAIL EAST
        NAPLES, FL 34112


3.256   COLORADO SPRINGS UTILITIES              UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 1103
        COLORADO SPRINGS, CO           ACCOUNT NO.: NOT AVAILABLE
        80947


3.257   COLUMBIA GAS OF OHIO                    UNKNOWN                                 Trade Payable             UNDETERMINED
        P.O. BOX 742510
        CINCINNATI, OH 45274-2510      ACCOUNT NO.: NOT AVAILABLE


3.258   COMCAST CABLE                           UNKNOWN                                 Trade Payable                        $42
        COMMUNICATIONS INC
        PO BOX 530098                  ACCOUNT NO.: NOT AVAILABLE
        ATLANTA, GA 30353-0098

                                            Page 24 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 93 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.259   COMED                                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 6111
        CAROL STREAM, IL 60197       ACCOUNT NO.: NOT AVAILABLE


3.260   COMPLIANCEEASE                        UNKNOWN                                 Trade Payable                    $21,024
        111 ANZA BLVD SUITE 200
        BURLINGAME, CA 94010-1932    ACCOUNT NO.: NOT AVAILABLE


3.261   COMPUTER SCIENCE                      UNKNOWN                                 Trade Payable                   $136,060
        CORPORATION
        PO BOX 951574                ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75395


3.262   COMPUTERSHARE                         UNKNOWN                                 Trade Payable                     $1,467
        DEPT CH 19228
        PALATINE, IL 60055-9228      ACCOUNT NO.: NOT AVAILABLE


3.263   CONDOCERTS.COM                        UNKNOWN                                 Trade Payable             UNDETERMINED
        MUTUAL OF OMAHA BANK
        3333 FARNAM STREET           ACCOUNT NO.: NOT AVAILABLE
        OMAHA, NE 68131


3.264   CONDUENT BUSINESS                     UNKNOWN                                 Trade Payable                   $224,414
        SERVICES LLC
        PO BOX 201322                ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75320-1322


3.265   CONGA                                 UNKNOWN                                 Trade Payable                     $6,445
        PO BOX 7839
        BROOMFIELD, CO 80021         ACCOUNT NO.: NOT AVAILABLE


3.266   CONNECTICUT LIGHT & POWER             UNKNOWN                                 Trade Payable             UNDETERMINED
        P.O. BOX 150493
        HARTFORD, CT 06115-0493      ACCOUNT NO.: NOT AVAILABLE


3.267   CONNEXUS ENERGY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.268   CONSOLIDATED COOPERATIVE              UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 740108
        CINCINNATI, OH 45274-0108    ACCOUNT NO.: NOT AVAILABLE


3.269   CONSOLIDATED EDISON                   UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY OF NEW YORK INC -
        JAF STATION                  ACCOUNT NO.: NOT AVAILABLE
        NOT AVAILABLE



                                          Page 25 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 94 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.270   CONSUMER CREDIT                        UNKNOWN                                 Trade Payable                    $54,975
        COUNSELING SERVICE
        595 MARKET ST 15TH FLOOR      ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94105


3.271   CONSUMERS ENERGY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        530 W WILLOW ST
        LANSING, MI 48937-0001        ACCOUNT NO.: NOT AVAILABLE


3.272   CONTINENTAL REO SERVICES I,            UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY
        9362 DIELMAN INDUSTRIAL       ACCOUNT NO.: NOT AVAILABLE
        DRIVE
        ST. LOUIS, MO 63132


3.273   COOKE DEMERS LLC                       UNKNOWN                                 Trade Payable                     $6,603
        260 MARKET ST STE F
        NEW ALBANY, OH 43054          ACCOUNT NO.: NOT AVAILABLE


3.274   COOPER TURNER APPRAISALS               UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 770756
        MEMPHIS, TN 38177             ACCOUNT NO.: NOT AVAILABLE


3.275   CORELOGIC CREDCO LLC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.276   CORELOGIC FLOOD SERVICES               UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.277   CORELOGIC INFORMATION                  UNKNOWN                                 Trade Payable             UNDETERMINED
        SOLUTIONS
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.278   CORPORATION SERVICE CO                 UNKNOWN                                 Trade Payable                       $675
        PO BOX 13397
        PHILADELPHIA, PA 19101-3397   ACCOUNT NO.: NOT AVAILABLE


3.279   COSMICH SIMMONS & BR                   UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 22626
        JACKSON, MS 39225             ACCOUNT NO.: NOT AVAILABLE


3.280   COURTDRIVE                             UNKNOWN                                 Trade Payable             UNDETERMINED
        3000 N HOLLYWOOD WAY
        BURBANK, CA 91505             ACCOUNT NO.: NOT AVAILABLE




                                           Page 26 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 95 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.281   COURTNEY & MORRIS                      UNKNOWN                                 Trade Payable             UNDETERMINED
        APPRAISALS INC
        APPRAISALS INC                ACCOUNT NO.: NOT AVAILABLE
        3201 DAUPHIN ST STE C
        MOBILE, AL 36606


3.282   COURTRIGHT & ASSOCIATES INC            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.283   COVINGTON MANOR&TOWNESAT        UNKNOWN                                        Trade Payable             UNDETERMINED
        COVINGTON HOA INC
        PMB STE134-211E LOMBD ST ACCOUNT NO.: NOT AVAILABLE
        BALTIMORE, MD 21202


3.284   CRAIG CLEMENT APPRAISALS               UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 932
        LAWTON, OK 73502              ACCOUNT NO.: NOT AVAILABLE


3.285   CRAWFORD & VON KELLER LLC              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.286   CREDIT PLUS INC                        UNKNOWN                                 Trade Payable                       $197
        31550 WINTERPLACE PARKWAY
        SALISBURY, MD 21804           ACCOUNT NO.: NOT AVAILABLE


3.287   CREST MOBILE MANOR                     UNKNOWN                                 Trade Payable             UNDETERMINED
        POMONA CA
        3727 EQUATION RD              ACCOUNT NO.: NOT AVAILABLE
        POMONA, CA 91767


3.288   CRESTMOOR MANAGEMENT CO                UNKNOWN                                 Trade Payable                        $40
        90 MADISON ST STE 101
        DENVER, CO 80206              ACCOUNT NO.: NOT AVAILABLE


3.289   CROSSTOWN COURIERS                     UNKNOWN                                 Trade Payable                       $291
        PO BOX 10871
        TAMPA, FL 33679               ACCOUNT NO.: NOT AVAILABLE


3.290   CRYE LEIKE REO                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.291   CT CORPORATION                         UNKNOWN                                 Trade Payable                     $3,000
        P.O. BOX 4349
        CAROL STREAM, IL 60197-4349   ACCOUNT NO.: NOT AVAILABLE



                                           Page 27 of 282 to Schedule E/F Part 2
        19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 96 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.292   CULBRETH LAW FIRM PC ACH               UNKNOWN                                 Trade Payable             UNDETERMINED
        500 N SHORELINE SUITE 612
        CORPUS CHRISTI, TX 78401      ACCOUNT NO.: NOT AVAILABLE


3.293   CUMBERLAND APPRAISAL SER               UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICE INC
        PO BOX 87084                  ACCOUNT NO.: NOT AVAILABLE
        FAYETTEVILLE, NC 28304


3.294   CYRUSONE                               UNKNOWN                                 Trade Payable                    $57,671
        3581 SOLUTIONS CENTER
        #773581                       ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60677-3005


3.295   D MICHAEL GANLEY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.296   DAKOTA ELECTRIC                        UNKNOWN                                 Trade Payable             UNDETERMINED
        ASSOCIATION
        ASSOCIATION                   ACCOUNT NO.: NOT AVAILABLE
        PO BOX 64427
        ST PAUL, MN 55164


3.297   DALE & DECKER, L.L.C                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.298   DANIEL C. CONSUEGRA C/O LAW            UNKNOWN                                 Trade Payable             UNDETERMINED
        OFFICE OF DANIEL C.
        CONSUEGRA                     ACCOUNT NO.: NOT AVAILABLE
        NOT AVAILABLE


3.299   DANIEL J HARRINGTON                    UNKNOWN                                 Trade Payable             UNDETERMINED
        11895 OLSON RD
        HARRIS, MN 55032              ACCOUNT NO.: NOT AVAILABLE


3.300   DANIEL M. BOLLING/DAN THE              UNKNOWN                                 Trade Payable             UNDETERMINED
        MAN REAL ESTATE
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.301   DATABANK HOLDINGS LTD                  UNKNOWN                                 Trade Payable                    $22,909
        PO BOX 732200
        DALLAS, TX 75373-2200         ACCOUNT NO.: NOT AVAILABLE


3.302   DATAVERIFY                             UNKNOWN                                 Trade Payable                    $39,015
        PO BOX 535595
        PITTSBURGH, PA 15253-5595     ACCOUNT NO.: NOT AVAILABLE


                                           Page 28 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 97 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.303   DAVID B. BOYCE                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.304   DAVID CHRISTOPHER ROTH                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.305   DAVID J. STERN, LAW OFFICE            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.306   DAVID L DIAMOND                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.307   DAVID REARDON                         UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 31612
        SAINT LOUIS, MO 63131        ACCOUNT NO.: NOT AVAILABLE


3.308   DAVIDSON FINK, LLP                    UNKNOWN                                 Trade Payable             UNDETERMINED
        28 E MAIN ST SUITE 1700
        ROCHESTER, NY 14614          ACCOUNT NO.: NOT AVAILABLE


3.309   DAVIS AGENCY LLC                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.310   DAVIS BROWN LAW FIRM                  UNKNOWN                                 Trade Payable             UNDETERMINED
        DAVID ERICKSON; KRISTEN
        MOTTET                       ACCOUNT NO.: NOT AVAILABLE
        215 10TH STREET, SUITE 300
        DES MOINES, IA 50309


3.311   DAY PITNEY LLP                        UNKNOWN                                 Trade Payable                     $3,978
        1 JEFFERSON ROAD
        PARSIPPANY, NJ 07054         ACCOUNT NO.: NOT AVAILABLE


3.312   DAYTON POWER AND LIGHT                UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY
        PO BOX 740598                ACCOUNT NO.: NOT AVAILABLE
        CINCINNATI, OH 45274-0598


3.313   DB ASSOCIATES OF CT                   UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: GEORGE SZNAJ
        321 MAIN STREET              ACCOUNT NO.: NOT AVAILABLE
        FARMINGTON, CT 06032



                                          Page 29 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 98 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.314   DBT APPRAISALS INC                     UNKNOWN                                 Trade Payable             UNDETERMINED
        425 WAKE ROBIN DR
        COCKEYSVILLE, MD 21030        ACCOUNT NO.: NOT AVAILABLE


3.315   DEATLEY APPRAISAL SERVICES             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.316   DEBRA K NICHOLSON                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.317   DEFAULT RESOLUTION                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NETWORK, A DIV OF FIDELITY
        NAT'L TITLE CO                ACCOUNT NO.: NOT AVAILABLE
        NOT AVAILABLE


3.318   DELMARVA POWER                         UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 13609
        PHILADELPHIA, PA 19101-3609   ACCOUNT NO.: NOT AVAILABLE


3.319   DELRAN TOWNSHIP                        UNKNOWN                                 Trade Payable             UNDETERMINED
        900 CHESTER AVENUE
        DELRAN, NJ 08075              ACCOUNT NO.: NOT AVAILABLE


3.320   DENVER DEPT OF PUBLIC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        WORKS
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.321   DEPT OF VETERAN AFFAIRS                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.322   DESERT SKY APPRAISALS                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.323   DESERT SPRINGS COMMUNITY               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.324   DESERTDOG APPRAISAL LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
        6140 MISTY BROOK CT
        LAS VEGAS, NV 89149           ACCOUNT NO.: NOT AVAILABLE




                                           Page 30 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 99 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.325   DEUTSCHE BANK & TRUST CO             UNKNOWN                                 Trade Payable                     $4,958
        AMERICAS
        PO BOX 1757 CHURCH ST       ACCOUNT NO.: NOT AVAILABLE
        STATION
        NEW YORK, NY 10008


3.326   DEVEREUX APPRAISAL CO LLC            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.327   DIGITAL DELIVERY INC ACH             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.328   DISCOVERREADY LLC                    UNKNOWN                                 Trade Payable                     $2,030
        200S COLLEGE ST 10FL
        CHARLOTTE, NC 28202         ACCOUNT NO.: NOT AVAILABLE


3.329   DJV APPRAISAL SERVICES               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.330   DLG FREEDOM APPRAISAL                UNKNOWN                                 Trade Payable             UNDETERMINED
        MIDDLEVILLE MI
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.331   DOMINION VIRGINIA POWER              UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 26543
        RICHMOND, VA 23290          ACCOUNT NO.: NOT AVAILABLE


3.332   DONNELL APPRAISALS LLC               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.333   DONNELL T ROLARK JR                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.334   DONNELLEY FINANCIAL LLC              UNKNOWN                                 Trade Payable                     $5,171
        PO BOX 842282
        BOSTON, MA 02284-2282       ACCOUNT NO.: NOT AVAILABLE


3.335   DOONAN, GRAVES & LONGORIA            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                         Page 31 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 100 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.336   DOUGLAS APPRAISALS                     UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 201
        HEBER SPRINGS, AR 72543       ACCOUNT NO.: NOT AVAILABLE


3.337   DOUGLAS C. ZAHM, P.A.                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.338   DOYLE & FOUTTY, PC                     UNKNOWN                                 Trade Payable             UNDETERMINED
        41 E WASHINGTON ST STE 400
        INDIANAPOLIS, IN 46204        ACCOUNT NO.: NOT AVAILABLE


3.339   DOYLE LEGAL CORP                       UNKNOWN                                 Trade Payable             UNDETERMINED
        41 E WASHINGTON STE 400
        INIANAPOLIS, IN 46204         ACCOUNT NO.: NOT AVAILABLE


3.340   DREYFUSS FIRM PLC                      UNKNOWN                                 Trade Payable                        $65
        2 VENTURE STE 450
        IRVINE, CA 92618              ACCOUNT NO.: NOT AVAILABLE


3.341   DRY CREEK MOBILE HOME                  UNKNOWN                                 Trade Payable             UNDETERMINED
        ESTATES
        1533 PLAYGROUND WAY           ACCOUNT NO.: NOT AVAILABLE
        MODESTO, CA 95355


3.342   DTE ENERGY                             UNKNOWN                                 Trade Payable             UNDETERMINED
        P.O. BOX 740786
        CINCINNATI, OH 45274          ACCOUNT NO.: NOT AVAILABLE


3.343   DUANE MORRIS LLP                       UNKNOWN                                 Trade Payable             UNDETERMINED
        30 S.17TH STREET
        PHILADELPHIA, PA 19103-4196   ACCOUNT NO.: NOT AVAILABLE


3.344   DUKE ENERGY                            UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 1004
        CHARLOTTE, NC 28201           ACCOUNT NO.: NOT AVAILABLE


3.345   DUNCAN LAW OFFICES PC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        DALLAS TX
        7601 CHURCHILL RD APT 324     ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75251


3.346   DUNNE APPRAISAL GROUP                  UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 890
        FRUITLAND, ID 83619           ACCOUNT NO.: NOT AVAILABLE




                                           Page 32 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 101 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.347   DUNSTAN CLEARY & WEST LLP              UNKNOWN                                 Trade Payable                     $2,229
        1223 GEORGE C WILSON DR
        AUGUSTA, GA 30909             ACCOUNT NO.: NOT AVAILABLE


3.348   DUNSTAN, CLEARY & WEST LLP             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.349   DYKEMA GOSSETT PLLC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        ACCTS RECEIVABLE
        400 RENAISSANCE CTR 38TH      ACCOUNT NO.: NOT AVAILABLE
        FLOOR
        DETROIT, MI 48243


3.350   E COMMERCE GROUP                       UNKNOWN                                 Trade Payable                       $290
        PRODUCTS INC
        PO BOX 60524                  ACCOUNT NO.: NOT AVAILABLE
        CITY OF INDUSTRY, CA 91716-
        0524


3.351   EASTERN IOWA LIGHT & POWER             UNKNOWN                                 Trade Payable             UNDETERMINED
        COOPERATIVE
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.352   EASTERN MAINE ELECTRIC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 425
        CALAIS, ME 04619-0425         ACCOUNT NO.: NOT AVAILABLE


3.353   ECKERT SEAMANS CHERIN &                UNKNOWN                                 Trade Payable                    $49,902
        MELLOTT LLC
        600 GRANT STREET 44TH FLOOR   ACCOUNT NO.: NOT AVAILABLE
        PITTSBURGH, PA 15219


3.354   EDI APPRAISAL SERVICES INC             UNKNOWN                                 Trade Payable             UNDETERMINED
        30520 OLMSTEAD RD
        FLAT ROCK, MI 48134           ACCOUNT NO.: NOT AVAILABLE


3.355   EDWARD C KNEEDLER                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.356   EDWARD QUEZADA                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.357   ELITE APPRAISAL SERVICE INC            UNKNOWN                                 Trade Payable             UNDETERMINED
        10895 SW 91ST STREET
        MIAMI, FL 33176               ACCOUNT NO.: NOT AVAILABLE


                                           Page 33 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 102 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.358   ELITE PROPERTY SERVICES LLC            UNKNOWN                                 Trade Payable             UNDETERMINED
        ACH
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.359   ELIZABETHTOWN GAS                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.360   ELKIN-PECK PLLC                        UNKNOWN                                 Trade Payable                     $2,750
        12515 SPRING HILL DR
        SPRING HILL, FL 34609         ACCOUNT NO.: NOT AVAILABLE


3.361   ELLIE MAE INC                          UNKNOWN                                 Trade Payable                    $45,343
        PO BOX 671453
        DALLAS, TX 75267-1453         ACCOUNT NO.: NOT AVAILABLE


3.362   ELLIS, PAINTER                         UNKNOWN                                 Trade Payable             UNDETERMINED
        RATTEREE & ADAMS LLP
        2 E BRYAN ST - 10TH FL        ACCOUNT NO.: NOT AVAILABLE
        SAVANNAH, GA 31401


3.363   ELVAGH TAYLOR                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.364   EMERA MAINE                            UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 11008
        LEWISTON, ME 04243-9459       ACCOUNT NO.: NOT AVAILABLE


3.365   EMORTGAGE LOGIC LLC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        28227 NETWORK PLACE
        CHICAGO, IL 60673             ACCOUNT NO.: NOT AVAILABLE


3.366   EMPIRE DISTRICT ELECTRIC               UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.367   EMPLOYMENT TECHNOLOGIES                UNKNOWN                                 Trade Payable                        $21
        CORP
        532 S NEW YORK AVE            ACCOUNT NO.: NOT AVAILABLE
        WINTER PARK, FL 32789-4242


3.368   ENTERGY ARKANSAS INC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 8101
        BATON ROUGE, LA 70891         ACCOUNT NO.: NOT AVAILABLE




                                           Page 34 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 103 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.369   ENTERGY MISSISSIPPI INC                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.370   ENTERGY NEW ORLEANS LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 8106
        BATON ROUGE, LA 70891         ACCOUNT NO.: NOT AVAILABLE


3.371   EQUIFAX INFORMATION SVCS               UNKNOWN                                 Trade Payable                        $15
        LLC
        PO BOX 105835                 ACCOUNT NO.: NOT AVAILABLE
        ATLANTA, GA 30348-5835


3.372   EQUIFAX MORTGAGE                       UNKNOWN                                 Trade Payable                     $5,616
        SOLUTIONS
        PO BOX 71221                  ACCOUNT NO.: NOT AVAILABLE
        CHARLOTTE, NC 28272-1221


3.373   EQUINIX INC                            UNKNOWN                                 Trade Payable                     $4,652
        4252 SOLUTIONS CENTER
        CHICAGO, IL 60677-4002        ACCOUNT NO.: NOT AVAILABLE


3.374   ERD APPRAISALS PHILADELPHIA            UNKNOWN                                 Trade Payable             UNDETERMINED
        PA
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.375   ERIC HOFFMAN                           UNKNOWN                                 Trade Payable             UNDETERMINED
        SARAH HOFFMAN
        737 TERR CT                   ACCOUNT NO.: NOT AVAILABLE
        SCHAUMBURG, IL 60193


3.376   ERICA JADE PLLC                        UNKNOWN                                 Trade Payable             UNDETERMINED
        ERICA CONSTANTINESLO
        P O BOX 778135                ACCOUNT NO.: NOT AVAILABLE
        HENDERSON, NV 89077


3.377   ESTELLITA SARDINE                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.378   EUBANKS HOMES INC                      UNKNOWN                                 Trade Payable                        $50
        645 HURRICANE CREEK CIRCLE
        ANNA, TX 75409                ACCOUNT NO.: NOT AVAILABLE


3.379   EUGENE F BRYMER                        UNKNOWN                                 Trade Payable             UNDETERMINED
        4823 GILLIONVILLE RD
        ALBANY, GA 31721              ACCOUNT NO.: NOT AVAILABLE



                                           Page 35 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 104 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.380   EUREST DINING SERVICES                 UNKNOWN                                 Trade Payable                        $14
        PO BOX 417632
        BOSTON, MA 02241-7632         ACCOUNT NO.: NOT AVAILABLE


3.381   EVANS APPRAISAL SERVICE INC            UNKNOWN                                 Trade Payable             UNDETERMINED
        479 EAST AVE
        CHICO, CA 95926               ACCOUNT NO.: NOT AVAILABLE


3.382   EVENTTRACKER SECURITY LLC              UNKNOWN                                 Trade Payable                     $4,708
        514 NE 13TH STREET
        FORT LAUDERDALE, FL 33304     ACCOUNT NO.: NOT AVAILABLE


3.383   EVERSOURCE                             UNKNOWN                                 Trade Payable             UNDETERMINED
        P O BOX 650032
        DALLAS, TX 75265-0032         ACCOUNT NO.: NOT AVAILABLE


3.384   EXCALIBUR ENTERPRISES, LTD.            UNKNOWN                                 Trade Payable             UNDETERMINED
        360 W MAIN STREET
        TRAPPE, PA 19426              ACCOUNT NO.: NOT AVAILABLE


3.385   EXCEL APPRAISAL SERVICES               UNKNOWN                                 Trade Payable             UNDETERMINED
        24410 N 36TH WAY
        PHOENIX, AZ 85050             ACCOUNT NO.: NOT AVAILABLE


3.386   EXECUTIVE APPRAISALS INC               UNKNOWN                                 Trade Payable             UNDETERMINED
        TURLOCK CA
        CONSULTING INC                ACCOUNT NO.: NOT AVAILABLE
        23071 DEERFLY RD
        BROOKSVILLE, FL 34602


3.387   EXIT KING REALTY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: LAUREN FUS
        8728 EAST STATE ROAD 70       ACCOUNT NO.: NOT AVAILABLE
        BRADENTON, FL 34202


3.388   EXPERIAN                               UNKNOWN                                 Trade Payable                     $2,033
        PO BOX 881971
        LOS ANGELES, CA 90088-1971    ACCOUNT NO.: NOT AVAILABLE


3.389   EXPERIAN MARKETING                     UNKNOWN                                 Trade Payable                     $6,847
        SOLUTIONS INC
        PO BOX 886133                 ACCOUNT NO.: NOT AVAILABLE
        LOS ANGELES, CA 90088


3.390   EXPRESS APPRAISAL SERVICE              UNKNOWN                                 Trade Payable             UNDETERMINED
        8709 GREENS LANE
        RANDALLSTOWN, MD 21133        ACCOUNT NO.: NOT AVAILABLE



                                           Page 36 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 105 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.391   FABRIZIO & BROOK, P.C                 UNKNOWN                                 Trade Payable             UNDETERMINED
        700 TOWER DR STE 510
        TROY, MI 48098               ACCOUNT NO.: NOT AVAILABLE


3.392   FACTUAL DATA                          UNKNOWN                                 Trade Payable                     $5,973
        PO BOX 771938
        DETROIT, MI 48277-1938       ACCOUNT NO.: NOT AVAILABLE


3.393   FAIRCHILD RECORD SEARCH               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.394   FAIRFIELD ELECTRIC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        COOPERATIVE
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.395   FAIRHARBOR OWNERS INC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        2410 NORTH OCEAN AVE SUITE
        302                          ACCOUNT NO.: NOT AVAILABLE
        FARMINGVILLE, NY 11738


3.396   FAIRLANE MOBILE HOME SALES            UNKNOWN                                 Trade Payable                       $121
        INC
        147 LACONIA RD               ACCOUNT NO.: NOT AVAILABLE
        TILTON, NH 03276


3.397   FARMER BROS CO                        UNKNOWN                                 Trade Payable                        $57
        PO BOX 79705
        CITY OF INDUSTRY, CA 91716   ACCOUNT NO.: NOT AVAILABLE


3.398   FARMER BROTHERS CO                    UNKNOWN                                 Trade Payable                     $6,747
        PO BOX 732855
        DALLAS, TX 75373             ACCOUNT NO.: NOT AVAILABLE


3.399   FEDERAL EXPRESS CORP                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.400   FEDERAL EXPRESS CORP                  UNKNOWN                                 Trade Payable                       $178
        PO BOX 94515
        PALATINE, IL 60094-4515      ACCOUNT NO.: NOT AVAILABLE


3.401   FEIN SUCH & CRANE LLP                 UNKNOWN                                 Trade Payable                       $250
        28 E MAIN ST STE 1800
        ROCHESTER, NY 14614          ACCOUNT NO.: NOT AVAILABLE




                                          Page 37 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 106 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.402   FEIN SUCH KAHN & SHEPARD                UNKNOWN                                 Trade Payable             UNDETERMINED
        28 E MAIN ST STE 1800
        ROCHESTER, NY 14614            ACCOUNT NO.: NOT AVAILABLE


3.403   FELTY AND LEMBRIGHT CO., LPA            UNKNOWN                                 Trade Payable             UNDETERMINED
        1500 W 3RD ST STE 400
        CLEVELAND, OH 44113            ACCOUNT NO.: NOT AVAILABLE


3.404   FENSKE MEDIA CORP                       UNKNOWN                                 Trade Payable                       $671
        PO BOX 245
        RAPID CITY, SD 57709           ACCOUNT NO.: NOT AVAILABLE


3.405   FICS                                    UNKNOWN                                 Trade Payable                        $59
        14285 MIDWAY ROD #200
        ADDISON, TX 75001-3620         ACCOUNT NO.: NOT AVAILABLE


3.406   FIELD ASSET SERVICES, LLC               UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: DON NEVILLE, GENERAL
        MANAGER                        ACCOUNT NO.: NOT AVAILABLE
        101 WEST LOUIS HENNA BLVD.
        SUITE 400
        AUSTIN, TX 78728


3.407   FINANCIAL ASSET SERVICES INC            UNKNOWN                                 Trade Payable             UNDETERMINED
        IRVINE CA
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.408   FINANCIAL NETWORK INC                   UNKNOWN                                 Trade Payable                     $4,970
        10401 F BAUR BOULEVARD
        ST. LOUIS, MO 63132            ACCOUNT NO.: NOT AVAILABLE


3.409   FINDLAY REAL ESTATE GROUP               UNKNOWN                                 Trade Payable             UNDETERMINED
        INC
        ROBERT FINDLAY                 ACCOUNT NO.: NOT AVAILABLE
        208 COMET DRIVE UNIT A
        BRAIDWOOD, IL 60408


3.410   FINGER & FINGER                         UNKNOWN                                 Trade Payable                       $350
        158 GRAND ST
        WHITE PLAINS, NY 10601         ACCOUNT NO.: NOT AVAILABLE


3.411   FINKELSTEIN KERN STEINBERG              UNKNOWN                                 Trade Payable                        $37
        & CUNNIN
        1810 AILOR AVE                 ACCOUNT NO.: NOT AVAILABLE
        KNOXVILLE, TN 37921


3.412   FINLAY & COMPANY LLC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 240764
        MONTGOMERY, AL 36124           ACCOUNT NO.: NOT AVAILABLE

                                            Page 38 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 107 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.413   FIRST AMERICAN DATA TREE,             UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.414   FIRST AMERICAN MORG SERV              UNKNOWN                                 Trade Payable             UNDETERMINED
        FILE 50124
        PO BOX 31001-2274            ACCOUNT NO.: NOT AVAILABLE
        PASADENA, CA 91110


3.415   FIRST AMERICAN MORTGAGE               UNKNOWN                                 Trade Payable                       $495
        SOLUTIONS
        PO BOX 776121                ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60677-6121


3.416   FIRST AMERICAN STAFF                  UNKNOWN                                 Trade Payable             UNDETERMINED
        APPRAISALS
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.417   FIRST AMERICAN TITLE                  UNKNOWN                                 Trade Payable             UNDETERMINED
        INSURANCE COMPANY
        14239 WEST BELL ROAD         ACCOUNT NO.: NOT AVAILABLE
        SUITE 115
        SURPRISE, AZ 85374


3.418   FIRST AMERICAN TRUSTEE                UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICING SOLUTIONS, LLC
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.419   FIRST COAST SECURITY SERVS            UNKNOWN                                 Trade Payable                     $5,535
        INC
        PO BOX 865577                ACCOUNT NO.: NOT AVAILABLE
        ORLANDO, FL 32886


3.420   FIRST INTERNATIONAL TITLE             UNKNOWN                                 Trade Payable             UNDETERMINED
        1999 N UNIVERSITY DR
        STE 201                      ACCOUNT NO.: NOT AVAILABLE
        CORAL SPRINGS, FL 33071


3.421   FIRSTSERVICE RESIDENTIAL              UNKNOWN                                 Trade Payable             UNDETERMINED
        CALIFORNIA, INC.
        MIDATLANTIC, LLC             ACCOUNT NO.: NOT AVAILABLE
        21 CHRISTOPHER WAY
        EATONTOWN, NJ 07724


3.422   FIVE BROTHERS                         UNKNOWN                                 Trade Payable             UNDETERMINED
        12220 EAST 13 MILE RD
        WARREN, MI 48093             ACCOUNT NO.: NOT AVAILABLE




                                          Page 39 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 108 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.423   FIVE BROTHERS MORTGAGE                UNKNOWN                                 Trade Payable                    $56,093
        SERVS
        12220 13 MILE RD STE 100     ACCOUNT NO.: NOT AVAILABLE
        WARREN, MI 48093


3.424   FLORENCE TOLLGATE CONDO               UNKNOWN                                 Trade Payable             UNDETERMINED
        ASSOC
        50FLORENCE TOLLGATE PL       ACCOUNT NO.: NOT AVAILABLE
        UNIT 1
        FLORENCE, NJ 08518


3.425   FLORIDA FAST TITLE SERVICE            UNKNOWN                                 Trade Payable                       $131
        INC
        6310 N NEBRASKA AVE          ACCOUNT NO.: NOT AVAILABLE
        TAMPA, FL 33604


3.426   FLORIDA POWER & LIGHT CO              UNKNOWN                                 Trade Payable             UNDETERMINED
        GENERAL MAIL FACILITY
        MIAMI, FL 33188-0001         ACCOUNT NO.: NOT AVAILABLE


3.427   FLORIDA RESIDENTIAL                   UNKNOWN                                 Trade Payable             UNDETERMINED
        APPRAISALSVERO BEACH FL
        2046 TREASURE COAST PLAZA    ACCOUNT NO.: NOT AVAILABLE
        A118
        VERO BEACH, FL 32960


3.428   FOREST LAKE REAL ESTATE               UNKNOWN                                 Trade Payable             UNDETERMINED
        GROUP LLC
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.429   FORMFREE HOLDINGS                     UNKNOWN                                 Trade Payable                       $675
        CORPORATION
        3245 PEACHTREE PKWY STE D-   ACCOUNT NO.: NOT AVAILABLE
        177
        JOHNS CREEK, GA 30024


3.430   FORWARD ASSET MGMT                    UNKNOWN                                 Trade Payable             UNDETERMINED
        393 OAK ST
        RIDGEFIELD, NJ 07657         ACCOUNT NO.: NOT AVAILABLE


3.431   FOX APPRAISALS INC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        246 ELMSHAVEN DR
        LANSING, MI 48917            ACCOUNT NO.: NOT AVAILABLE


3.432   FOX CROSSING HOA                      UNKNOWN                                 Trade Payable             UNDETERMINED
        FOX CROSSING VILLAGE
        2000 MUNICIPAL DR.           ACCOUNT NO.: NOT AVAILABLE
        NEENAH, WI 54956



                                          Page 40 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 109 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.433   FPL                                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.434   FRANK JOSEPH PETRACCA                  UNKNOWN                                 Trade Payable                     $1,000
        9999 WEST KATIE AVENUE STE
        2019                          ACCOUNT NO.: NOT AVAILABLE
        LAS VEGAS, NV 89147


3.435   FRANKUM APPRAISAL SERVICES             UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        PO BOX 27323                  ACCOUNT NO.: NOT AVAILABLE
        MACON, GA 31221


3.436   FRED C JUG SOLICITOR                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.437   FRENKEL, LAMBERT, WEIS                 UNKNOWN                                 Trade Payable             UNDETERMINED
        WEISMAN & GORDON LLP
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.438   G & I HOMES INC                        UNKNOWN                                 Trade Payable                        $64
        P.O. BOX 226
        FRANKFORT, NY 13340           ACCOUNT NO.: NOT AVAILABLE


3.439   GAFFNEY APPRAISAL SERV                 UNKNOWN                                 Trade Payable             UNDETERMINED
        1405 CHEWS LANDING RD SUITE
        40A                           ACCOUNT NO.: NOT AVAILABLE
        LAUREL SPRINGS, NJ 08021


3.440   GALLEGOS PC                            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.441   GAMACHE & MYERS PC                     UNKNOWN                                 Trade Payable             UNDETERMINED
        1000 CAMERA AVE
        ST. LOUIS, MO 63126           ACCOUNT NO.: NOT AVAILABLE


3.442   GARAN LUCOW MILLER PC                  UNKNOWN                                 Trade Payable                     $7,140
        1155 BREWERY PARK BLVD #200
        DETROIT, MI 48207             ACCOUNT NO.: NOT AVAILABLE


3.443   GARDEN VALLEY LLC                      UNKNOWN                                 Trade Payable             UNDETERMINED
        8622 S ZARZAMORA
        SAN ANTONIO, TX 78224         ACCOUNT NO.: NOT AVAILABLE




                                           Page 41 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 110 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.444   GARY DWIGHT GUM                         UNKNOWN                                 Trade Payable                       $600
        752 BLOCHING CIRCLE
        CLAYTON, CA 94517              ACCOUNT NO.: NOT AVAILABLE


3.445   GAS LIGHT SALES, INC                    UNKNOWN                                 Trade Payable                        $32
        203 INDEPENDENCE LN
        NEW CASTLE, PA 16101           ACCOUNT NO.: NOT AVAILABLE


3.446   GATEWAY TITLE OF MAINE, INC.            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.447   GENESYS                                 UNKNOWN                                 Trade Payable             UNDETERMINED
        TELECOMMUNICATIONS
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.448   GENPACT INTERNATIONAL INC               UNKNOWN                                 Trade Payable                   $267,248
        1000 HAWKINS BLVD STE A
        EL PASO, TX 79915              ACCOUNT NO.: NOT AVAILABLE


3.449   GEORGIA POWER                           UNKNOWN                                 Trade Payable                       $122
        96 ANNEX
        ATLANTA, GA 30396-0001         ACCOUNT NO.: NOT AVAILABLE


3.450   GIBBONS NEUMAN BELLO                    UNKNOWN                                 Trade Payable                     $1,971
        SEGALL
        3321 HENDERSON BLVD            ACCOUNT NO.: NOT AVAILABLE
        TAMPA, FL 33609


3.451   GILBERT GARCIA GROUP PA                 UNKNOWN                                 Trade Payable             UNDETERMINED
        1707 E WARREN AVE
        VICTORIA, TX 77901             ACCOUNT NO.: NOT AVAILABLE


3.452   GLADSTONE LAW GROUP, P.A                UNKNOWN                                 Trade Payable             UNDETERMINED
        GLADSTONE CITY - TREASUR
        1100 DELTA AVE                 ACCOUNT NO.: NOT AVAILABLE
        GLADSTONE, MI 49837


3.453   GLASSER AND GLASSER, P.L.C.             UNKNOWN                                 Trade Payable             UNDETERMINED
        580 E MAIN ST STE 600
        NORFOLK, VA 23510              ACCOUNT NO.: NOT AVAILABLE


3.454   GLEESON MOBIE HOME SERVICE              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE




                                            Page 42 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 111 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.455   GNG CONTRACTOR CORP.                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.456   GOLDEN & AMOS, PLLC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        543 FIFTH ST
        PARKERSBURG, WV 26101         ACCOUNT NO.: NOT AVAILABLE


3.457   GOODMAN SHAPIRO &                      UNKNOWN                                 Trade Payable             UNDETERMINED
        LOMBARDI
        LOMBARDI LLC                  ACCOUNT NO.: NOT AVAILABLE
        14 BREAKNECK RD STE 203
        LINCOLN, RI 02865


3.458   GORDON BULL                            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.459   GORDON D HOFSTEDT                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.460   GOULD & ASSOCIATES                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.461   GOWNLEY APPRAISAL GROUP                UNKNOWN                                 Trade Payable                       $450
        3 EASTWOOD LANE
        POTTSVILLE, PA 17901          ACCOUNT NO.: NOT AVAILABLE


3.462   GR EXPRESS LLC                         UNKNOWN                                 Trade Payable             UNDETERMINED
        151 N HIGHLAND AVE
        BALTIMORE, MD 21224           ACCOUNT NO.: NOT AVAILABLE


3.463   GRAHAM, ARCENEAUX, & ALLEN             UNKNOWN                                 Trade Payable             UNDETERMINED
        601 POYDRAS ST.
        SUITE 2080                    ACCOUNT NO.: NOT AVAILABLE
        NEW ORLEANS, LA 70130


3.464   GRANT C. REES ATTORNEY, PLC            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.465   GRAY & ASSOCIATES, L.L.P.              UNKNOWN                                 Trade Payable             UNDETERMINED
        STE 2000
        100 CONGRESS AVE              ACCOUNT NO.: NOT AVAILABLE
        AUSTIN, TX 78701



                                           Page 43 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 112 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.466   GRAYS HARBOR COUNTY                  UNKNOWN                                 Trade Payable             UNDETERMINED
        WATER DISTRICT NO. 2
        6709 OLYMPIC HIGHWAY        ACCOUNT NO.: NOT AVAILABLE
        ABERDEEN, WA 98569


3.467   GREEN MOUNTAIN POWER                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 1611
        BRATTLEBORO, VT 05302       ACCOUNT NO.: NOT AVAILABLE


3.468   GREEN TREE SERVICING LLC             UNKNOWN                                 Trade Payable                       $200
        17592 E 17TH ST STE 310
        TUSTIN, CA 92780            ACCOUNT NO.: NOT AVAILABLE


3.469   GREENSPOON MARDER                    UNKNOWN                                 Trade Payable             UNDETERMINED
        SUITE 700
        100 W CYPRESS CREEK RD      ACCOUNT NO.: NOT AVAILABLE
        FORT LAUDERDALE, FL 33309


3.470   GREENWOOD UTILITIES                  UNKNOWN                                 Trade Payable                        $49
        PO BOX 866
        GREENWOOD, MS 38935-0866    ACCOUNT NO.: NOT AVAILABLE


3.471   GROSS POLOWY LLC                     UNKNOWN                                 Trade Payable             UNDETERMINED
        1775 WEHRLE DR STE 100
        WILLIAMSVILLE, NY 14221     ACCOUNT NO.: NOT AVAILABLE


3.472   GULF POWER COMPANY                   UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 830660
        BIRMINGHAM, AL 35283-0660   ACCOUNT NO.: NOT AVAILABLE


3.473   GURSTEL CHARGO PA                    UNKNOWN                                 Trade Payable                        $15
        6681 COUNTRY CLUB DRIVE
        GOLDEN VALLEY, MN 55427     ACCOUNT NO.: NOT AVAILABLE


3.474   GURSTEL CHARGO PA GOLDEN             UNKNOWN                                 Trade Payable             UNDETERMINED
        VALLEY MN
        6681 COUNTRY CLUB DRIVE     ACCOUNT NO.: NOT AVAILABLE
        GOLDEN VALLEY, MN 55427


3.475   H. SESSIONS MEADE III                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.476   HAIM COHEN                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                         Page 44 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 113 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.477   HALL & HALL ATTORNEYS AT             UNKNOWN                                 Trade Payable             UNDETERMINED
        LAW ACH
        PO BOX 2928                 ACCOUNT NO.: NOT AVAILABLE
        WEST COLUMBIA, SC 29171


3.478   HAMILTON LANDON INC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        18888 HIGHWAY 18
        SUITE 101                   ACCOUNT NO.: NOT AVAILABLE
        APPLE VALLEY, CA 92307


3.479   HANOVER SEWERAGE                     UNKNOWN                                 Trade Payable             UNDETERMINED
        AUTHORITY
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.480   HANSBERRY & JOURDONNAIS              UNKNOWN                                 Trade Payable                     $1,580
        PLLC
        3819 STEPHENS AVE STE 200   ACCOUNT NO.: NOT AVAILABLE
        MISSOULA, MT 59801


3.481   HANSBERRY JOURDONNAI                 UNKNOWN                                 Trade Payable             UNDETERMINED
        3111 GRANT ST STE B
        MISSOULA, MT 59801          ACCOUNT NO.: NOT AVAILABLE


3.482   HARDWICK ELECTRIC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        DEPARTMENT
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.483   HARFORD COUNTY MARYLAND              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.484   HARMON LAW OFFICES, P.C.             UNKNOWN                                 Trade Payable             UNDETERMINED
        150 CALFORNIA ST
        NEWTON, MA 02458            ACCOUNT NO.: NOT AVAILABLE


3.485   HARRIS, ST. LAURENT                  UNKNOWN                                 Trade Payable             UNDETERMINED
        40 WALL ST.
        53RD FLOOR                  ACCOUNT NO.: NOT AVAILABLE
        NEW YORK, NY 10005


3.486   HARRISON GARDENS OWNERS              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.487   HARRISON IRVINGTON                   UNKNOWN                                 Trade Payable             UNDETERMINED
        PROPERTIES
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE



                                         Page 45 of 282 to Schedule E/F Part 2
        19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 114 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.488   HAUGHEY PHILPOT & LAURENT,              UNKNOWN                                 Trade Payable             UNDETERMINED
        PA
        816 NORTH MAIN ST              ACCOUNT NO.: NOT AVAILABLE
        LACONIA, NH 03246


3.489   HAUSER LAW LLC                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.490   HAVAPAD REALTY GROUP                    UNKNOWN                                 Trade Payable             UNDETERMINED
        98 E. GRAND BLVD
        CORONA, CA 92879               ACCOUNT NO.: NOT AVAILABLE


3.491   HAYSTACK ESTATES CONDO                  UNKNOWN                                 Trade Payable             UNDETERMINED
        164 WESTFORD RD 16
        TYNGSBORO, MA 01879            ACCOUNT NO.: NOT AVAILABLE


3.492   HELLER & ZION, LLP                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.493   HEMAR ROUSSO & HEALD LLP                UNKNOWN                                 Trade Payable                        $14
        15910 VENTURA BLVD 12TH FL
        ENCINO, CA 91436               ACCOUNT NO.: NOT AVAILABLE


3.494   HERITAGE APPRAISAL                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.495   HERITAGE RESIDENTIAL                    UNKNOWN                                 Trade Payable             UNDETERMINED
        REALTY, INC.
        ATTN: TARA CARTER              ACCOUNT NO.: NOT AVAILABLE
        112 NW CENTRAL AVENUE
        BLACKSHEAR, GA 31516


3.496   HIGHVIEW ESTATES OWNERS                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 64953
        PHOENIX, AZ 85082              ACCOUNT NO.: NOT AVAILABLE


3.497   HIMMELFARB & SHER LLP WHITE             UNKNOWN                                 Trade Payable             UNDETERMINED
        PLAINS NY
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.498   HINSHAW & CULBERTSON LLP                UNKNOWN                                 Trade Payable                       $910
        8142 SOLUTIONS CENTER DRIVE
        CHICAGO, IL 60677              ACCOUNT NO.: NOT AVAILABLE




                                            Page 46 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                     Pg 115 of 521
Ditech Financial LLC                                                                             Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                                Claim

Trade Payables

3.499   HOLLAND APPRAISAL SERVICES               UNKNOWN                                 Trade Payable             UNDETERMINED
        INCCAPE CARTERET NC
        599 HIGHWAY 58                  ACCOUNT NO.: NOT AVAILABLE
        CAPE CARTERET, NC 28584


3.500   HOMESTEAD QUALITY MOBILE                 UNKNOWN                                 Trade Payable                        $51
        HOMES INC
        PO BOX 6146                     ACCOUNT NO.: NOT AVAILABLE
        WATERTOWN, NY 13601


3.501   HOMESTEAD REALTY                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.502   HOMEWISEDOCS.COM                         UNKNOWN                                 Trade Payable             UNDETERMINED
        4773 MANGELS BLVD
        FAIRFIELD, CA 94534             ACCOUNT NO.: NOT AVAILABLE


3.503   HOMISTIC REAL ESTATE, INC.               UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: LEANN DETTORE
        271 DORIC AVE.                  ACCOUNT NO.: NOT AVAILABLE
        CRANSTON, RI 02910


3.504   HOOPER & ASSOCIATES                      UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 125
        WALDORF, MD 20604               ACCOUNT NO.: NOT AVAILABLE


3.505   HOPE LOANPORT INC                        UNKNOWN                                 Trade Payable                     $3,520
        100 INTERNATIONAL DR 23RD
        FLOOR                           ACCOUNT NO.: NOT AVAILABLE
        BALTIMORE, MD 21202


3.506   HOPKINS LAW, PLLC                        UNKNOWN                                 Trade Payable             UNDETERMINED
        3809 JUNIPER TRACE, SUITE 101
        AUSTIN, TX 78738                ACCOUNT NO.: NOT AVAILABLE


3.507   HORTMAN APPRAISALS LLC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.508   HOSS APPRAISERS                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.509   HOWE, CUNNINGHAM & LOWE,                 UNKNOWN                                 Trade Payable             UNDETERMINED
        P.L.C.
        NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE



                                             Page 47 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 116 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.510   HRSOFT USA INC                       UNKNOWN                                 Trade Payable                     $2,420
        PO BOX 200108
        PITTSBURGH, PA 15251-0108   ACCOUNT NO.: NOT AVAILABLE


3.511   HUB INTERNATIONAL                    UNKNOWN                                 Trade Payable             UNDETERMINED
        INSURANCE SERVICE
        100 PARK DR SO              ACCOUNT NO.: NOT AVAILABLE
        GREAT FALLS, MT 59401


3.512   HUDSON & MARSHALL, LLC               UNKNOWN                                 Trade Payable             UNDETERMINED
        STE 1150
        14785 PRESTON RD            ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75254


3.513   HUNT LEIBERT JACOBSON, PC            UNKNOWN                                 Trade Payable             UNDETERMINED
        N/K/A MCCALLA RAYMER
        LEIBERT PIERCE              ACCOUNT NO.: NOT AVAILABLE
        RICHARD LEIBERT
        50 WESTON STREET
        HARTFORD, CT 06107


3.514   HUTCHENS LAW FIRM                    UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 2505
        FAYETTEVILLE, NC 28302      ACCOUNT NO.: NOT AVAILABLE


3.515   HUTCHENS SENTER                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.516   I DEAL REAL ESTATE INC               UNKNOWN                                 Trade Payable             UNDETERMINED
        12555 ORANGE DR 218
        DAVIE, FL 33330             ACCOUNT NO.: NOT AVAILABLE


3.517   ICON ADVISORY GROUP LTD              UNKNOWN                                 Trade Payable                     $1,296
        14785 PRESTON RD STE 1125
        DALLAS, TX 75254            ACCOUNT NO.: NOT AVAILABLE


3.518   IDA HANSON                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.519   IDEAL PRINTERS INC                   UNKNOWN                                 Trade Payable                     $4,955
        645 OLIVE ST
        ST PAUL, MN 55130           ACCOUNT NO.: NOT AVAILABLE


3.520   ILLUMINATING COMPANY                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 3687
        AKRON, OH 44309-3687        ACCOUNT NO.: NOT AVAILABLE


                                         Page 48 of 282 to Schedule E/F Part 2
        19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 117 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.521   IMORTGAGE SERVICES LLC - TS             UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: CHRISTOPHER SEYMOUR
        2570 BOYCE PLAZA ROAD          ACCOUNT NO.: NOT AVAILABLE
        BOYCE PLAZA III
        PITTSBURGH, PA 15241


3.522   IMPARK                                  UNKNOWN                                 Trade Payable                     $2,169
        150 S 5TH ST SUITE 360
        MINNEAPOLIS, MN 55402          ACCOUNT NO.: NOT AVAILABLE


3.523   INDECOMM HOLDINGS INC                   UNKNOWN                                 Trade Payable                   $327,931
        14900 BOGLE DRIVE SUITE 103
        CHANTILLY, VA 20151            ACCOUNT NO.: NOT AVAILABLE


3.524   INDECOMM HOLDINGS INC                   UNKNOWN                                 Trade Payable                    $30,616
        25281 NETWORK PLACE
        CHICAGO, IL 60673-1252         ACCOUNT NO.: NOT AVAILABLE


3.525   INDEED INC                              UNKNOWN                                 Trade Payable                     $7,500
        MAIL CODE 5160 PO BOX 660367
        DALLAS, TX 75266-0367          ACCOUNT NO.: NOT AVAILABLE


3.526   INDEPENDENCE REAL ESTATE                UNKNOWN                                 Trade Payable             UNDETERMINED
        SALES, LLC
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.527   INDEPENDENT APPRAISAL                   UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY KEARNEY NE
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.528   INDEPENDENT SETTLEMENT                  UNKNOWN                                 Trade Payable                     $7,245
        SERVICES
        1000 GSK DR STE 210            ACCOUNT NO.: NOT AVAILABLE
        CORAOPOLIS, PA 15108


3.529   INDIAN HILL POINTE                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.530   INDIANA MICHIGAN POWER                  UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 371496
        PITTSBURGH, PA 15250           ACCOUNT NO.: NOT AVAILABLE


3.531   INDIANAPOLIS POWER & LIGHT              UNKNOWN                                 Trade Payable             UNDETERMINED
        CO
        P.O. BOX 110                   ACCOUNT NO.: NOT AVAILABLE
        INDIANAPOLIS, IN 46206-0110



                                            Page 49 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 118 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.532   INDICO PROPERTIES                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.533   INFORMA RESEARCH SERVICES             UNKNOWN                                 Trade Payable                    $11,535
        INC
        PO BOX 416652                ACCOUNT NO.: NOT AVAILABLE
        BOSTON, MA 02241-6652


3.534   INNOVATIVE SOLUTIONS                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.535   INNOVATIVE TAX SOLUTIONS              UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.536   INTENSIVE MARKETING                   UNKNOWN                                 Trade Payable             UNDETERMINED
        35731 GATINEAU ST
        MURRIETA, CA 92563           ACCOUNT NO.: NOT AVAILABLE


3.537   INTERLINK APPRAISAL                   UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES LLC
        PO BOX 231293                ACCOUNT NO.: NOT AVAILABLE
        DETROIT, MI 48223


3.538   INTERTHINX INC                        UNKNOWN                                 Trade Payable                    $57,611
        PO BOX 31001-2268
        PASADENA, CA 91110-2270      ACCOUNT NO.: NOT AVAILABLE


3.539   INTRALINKS                            UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 392134
        PITTSBURGH, PA 15251-9134    ACCOUNT NO.: NOT AVAILABLE


3.540   IPL-INDIANAPOLIS POWER AND            UNKNOWN                                 Trade Payable             UNDETERMINED
        LIGHT COMPANY
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.541   IRON MOUNTAIN                         UNKNOWN                                 Trade Payable                   $112,106
        PO BOX 27128
        NEW YORK, NY 10087-7128      ACCOUNT NO.: NOT AVAILABLE


3.542   IRON MOUNTAIN OSDP                    UNKNOWN                                 Trade Payable                    $16,710
        PO BOX 27129
        NEW YORK, NY 10087-7129      ACCOUNT NO.: NOT AVAILABLE




                                          Page 50 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 119 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.543   IRONMAN APPRAISAL                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.544   ISGN SOLUTIONS INC                      UNKNOWN                                 Trade Payable                   $143,154
        PO BOX 1043
        BUFFALO, NY 14240              ACCOUNT NO.: NOT AVAILABLE


3.545   J VAN APPRAISALS                        UNKNOWN                                 Trade Payable             UNDETERMINED
        2374 NICOLE ANN CIR
        GREEN BAY, WI 54311            ACCOUNT NO.: NOT AVAILABLE


3.546   J.N. JOHNSON SALES AND SVC              UNKNOWN                                 Trade Payable                       $350
        INC
        4200 W 76TH ST                 ACCOUNT NO.: NOT AVAILABLE
        MINNEAPOLIS, MN 55435


3.547   JACKSON & MCPHERSON, L.L.C              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.548   JAK & ASSOCIATES INC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.549   JAMES C. DEWEY                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.550   JAMES C. KENT                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.551   JAMES E. ALBERTELLI P.A. DBA            UNKNOWN                                 Trade Payable             UNDETERMINED
        ALBERTELLI LAW
        THE ALBERTELLI FIRM, P.C.      ACCOUNT NO.: NOT AVAILABLE
        100 GALLERIA PKWY
        SUITE 960
        ATLANTA, GA 30339


3.552   JAMES J STEFANICH                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.553   JAMES P BENESH                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE



                                            Page 51 of 282 to Schedule E/F Part 2
        19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 120 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.554   JANET E MCFATE                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.555   JAX SUPPLY & SERVICE                    UNKNOWN                                 Trade Payable                     $4,255
        SOLUTIONS INC
        11856 FITCHWOOD CIRCLE         ACCOUNT NO.: NOT AVAILABLE
        JACKSONVILLE, FL 32258


3.556   JCP&L                                   UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 3687
        AKRON, OH 44309                ACCOUNT NO.: NOT AVAILABLE


3.557   JEEWAN PERSAUD                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.558   JEFFREY NADEL LAW OFFICE                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.559   JERSEY CENTRAL                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.560   JIM BRESEE                              UNKNOWN                                 Trade Payable             UNDETERMINED
        2324 KROWSE DR
        DEL CITY, OK 73115             ACCOUNT NO.: NOT AVAILABLE


3.561   JIM SKIFFEY III APPRAISALS              UNKNOWN                                 Trade Payable             UNDETERMINED
        WARREN OH
        PO BOX 487                     ACCOUNT NO.: NOT AVAILABLE
        WARREN, OH 44482


3.562   JOE MAGGIO REALTY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.563   JOE SAUTER REALTY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        1925 MOOR DRIVE
        LAKE WORTH, FL 33461           ACCOUNT NO.: NOT AVAILABLE


3.564   JOHN B CIMINERA                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE




                                            Page 52 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                     Pg 121 of 521
Ditech Financial LLC                                                                             Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                                Claim

Trade Payables

3.565   JOHN D CLUNK CO LPA ACH                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.566   JOHN L SCOTT INC                         UNKNOWN                                 Trade Payable             UNDETERMINED
        11040 MAIN STREET
        SUITE 280                       ACCOUNT NO.: NOT AVAILABLE
        BELLEVUE, WA 98004


3.567   JOHN SORRELL                             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.568   JOHNNY BOBBITT ACH                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.569   JOHNSON & FREEDMAN, LLC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.570   JOHNSON & SILVER, LLP                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.571   JOHNSON DELUCA KURISKY &                 UNKNOWN                                 Trade Payable             UNDETERMINED
        GOULD, PC
        1221 LAMAR STREET, SUITE 1000   ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77010


3.572   JOHNSON, BLUMBERG &                      UNKNOWN                                 Trade Payable             UNDETERMINED
        ASSOCIATES, LLC
        NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE


3.573   JONES WALKER                             UNKNOWN                                 Trade Payable             UNDETERMINED
        201 ST CHARLES AVE 50TH FLR
        NEW ORLEANS, LA 70170-5100      ACCOUNT NO.: NOT AVAILABLE


3.574   JOSE L FREITAS                           UNKNOWN                                 Trade Payable             UNDETERMINED
        3 HARBOR MIST DRIVE
        FAIRHAVEN, MA 02719             ACCOUNT NO.: NOT AVAILABLE


3.575   JOSEPH V VERGARA CHESTER                 UNKNOWN                                 Trade Payable             UNDETERMINED
        VA
        NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE




                                             Page 53 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 122 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.576   JOSEPHS APPRAISAL GROUP                UNKNOWN                                 Trade Payable                       $600
        1641 E OSBORN RD STE 8
        PHOENIX, AZ 85016             ACCOUNT NO.: NOT AVAILABLE


3.577   JOSHUA NIEBURG ACH                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.578   JOURNEY HOME REALTY LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.579   JT REO CONSULTANTS INC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.580   JT REO MANAGEMENT                      UNKNOWN                                 Trade Payable             UNDETERMINED
        TWIN METRO REALTY LLC
        P.O. BOX 241417               ACCOUNT NO.: NOT AVAILABLE
        APPLE VALLEY, MN 55124


3.581   JULIAN AGENCY REAL ESTATE              UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: GIULIANA VAN TYNE
        22 LANE AVENUE                ACCOUNT NO.: NOT AVAILABLE
        LAVALE, MD 21502


3.582   JUNK KING COLORADO SPRINGS             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.583   KABAT CHAPMAN                          UNKNOWN                                 Trade Payable             UNDETERMINED
        JESSICA GALLEGOS
        171 17TH STREET, NW SUITE     ACCOUNT NO.: NOT AVAILABLE
        1550
        ATLANTA, GA 30363


3.584   KAHANE & ASSOCIATES, P.A.              UNKNOWN                                 Trade Payable             UNDETERMINED
        8201 PETERS RD
        SUITE 3000                    ACCOUNT NO.: NOT AVAILABLE
        PLANTATION, FL 33324


3.585   KANSAS CITY BOARD OF PUBLIC            UNKNOWN                                 Trade Payable             UNDETERMINED
        UTILITIES
        PO BOX 219661                 ACCOUNT NO.: NOT AVAILABLE
        KANSAS CITY, MO 64121-9661


3.586   KAREN S MACE                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE

                                           Page 54 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 123 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.587   KATELLA MOBILEHOME ESTATES            UNKNOWN                                 Trade Payable             UNDETERMINED
        8681 KATELLA AVE OFFICE
        STANTON, CA 90680            ACCOUNT NO.: NOT AVAILABLE


3.588   KATHLEEN COMES                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.589   KATHLEEN WALLACE                      UNKNOWN                                 Trade Payable             UNDETERMINED
        APPRAISAL SERMILLERSVILLE
        MD                           ACCOUNT NO.: NOT AVAILABLE
        NOT AVAILABLE


3.590   KAYE BENDER REMBAUM, PL               UNKNOWN                                 Trade Payable             UNDETERMINED
        1200 PARK CENTRAL BLVD
        SOUTH                        ACCOUNT NO.: NOT AVAILABLE
        POMPANO BEACH, FL 33064


3.591   KCP&L KANSAS CITY POWER &             UNKNOWN                                 Trade Payable             UNDETERMINED
        LIGHT
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.592   KEITH KIRBY PAINTING ACH              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.593   KELLER APPRAISAL OREGON               UNKNOWN                                 Trade Payable             UNDETERMINED
        CITY OR
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.594   KELLOGG APPRAISAL SERVICE             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.595   KEN CHARNOCK                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.596   KENNEY & MEDINA PC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        3302 MCGINNIS FERRY RD STE
        100                          ACCOUNT NO.: NOT AVAILABLE
        SUWANEE, GA 30024


3.597   KENNEY, LISA                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                          Page 55 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                     Pg 124 of 521
Ditech Financial LLC                                                                             Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                                Claim

Trade Payables

3.598   KENTUCKY UTILITIES CO                    UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 25212
        LEHIGH VALLEY, PA 18002-5212    ACCOUNT NO.: NOT AVAILABLE


3.599   KEYBANK                                  UNKNOWN                                 Trade Payable                        $10
        4910 TIEDEMAN ROAD
        BROOKLYN, OH 44144              ACCOUNT NO.: NOT AVAILABLE


3.600   KEYSTONE ASSET                           UNKNOWN                                 Trade Payable             UNDETERMINED
        MANAGEMENT, INC.
        NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE


3.601   KILLINGTON GATEWAY II                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.602   KINGS VILLAGE CORP                       UNKNOWN                                 Trade Payable             UNDETERMINED
        1755 UTICA AVENUE
        BROOKLYN, NY 11234              ACCOUNT NO.: NOT AVAILABLE


3.603   KINGSTON WATER DEPARTMENT                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.604   KINKER APPRAISAL                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.605   KITSAP COUNTY DEPARTMENT                 UNKNOWN                                 Trade Payable             UNDETERMINED
        OF PUBLIC WORKS
        614 DIVISION ST                 ACCOUNT NO.: NOT AVAILABLE
        MS-32
        PORT ORCHARD, WA 98366


3.606   KIVELL, RAYMENT                          UNKNOWN                                 Trade Payable             UNDETERMINED
        7666 EAST 61ST STREET STE 550
        TULSA, OK 74133                 ACCOUNT NO.: NOT AVAILABLE


3.607   KML LAW GROUP, P.C.                      UNKNOWN                                 Trade Payable             UNDETERMINED
        701 MARKET STREET
        SUITE 500                       ACCOUNT NO.: NOT AVAILABLE
        PHILADELPHIA, PA 19106


3.608   KNUCKLES, KOMOSINSKI                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE




                                             Page 56 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 125 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.609   KNYPSTRA HERMES LLP                     UNKNOWN                                 Trade Payable                    $15,000
        18200 VON KARMAN AVE STE 730
        IRVINE, CA 92612               ACCOUNT NO.: NOT AVAILABLE


3.610   KORDE & ASSOCIATES, P. C.               UNKNOWN                                 Trade Payable             UNDETERMINED
        LOCKBOX 775426 350 EAST
        DEVO AVE                       ACCOUNT NO.: NOT AVAILABLE
        ITASCA, IL 60143


3.611   KOZENY & MCCUBBIN, L.C.                 UNKNOWN                                 Trade Payable             UNDETERMINED
        12400 OLIVE BLVD STE 555
        SAINT LOUIS, MO 63141          ACCOUNT NO.: NOT AVAILABLE


3.612   KREAM & KREAM ACH                       UNKNOWN                                 Trade Payable             UNDETERMINED
        536 BROAD STREET
        EAST WEYMOUTH, MA 02189        ACCOUNT NO.: NOT AVAILABLE


3.613   KRG PLUS LLC                            UNKNOWN                                 Trade Payable             UNDETERMINED
        1209 AMERICAN AVE
        PLAINFIELD, IN 46168           ACCOUNT NO.: NOT AVAILABLE


3.614   KURT WESSEL & ASSOCIATES                UNKNOWN                                 Trade Payable             UNDETERMINED
        PARK RIDGE IL
        724 PARKWOOD AVE               ACCOUNT NO.: NOT AVAILABLE
        PARK RIDGE, IL 60068


3.615   KUTAK ROCK LLP                          UNKNOWN                                 Trade Payable                     $4,936
        PO BOX 30057
        OMAHA, NE 68103-1157           ACCOUNT NO.: NOT AVAILABLE


3.616   L.C.D.U.                                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.617   LAHAINA RESIDENTIAL AOAO                UNKNOWN                                 Trade Payable             UNDETERMINED
        5095 NAPILIHAU ST STE 202
        LAHAINA, HI 96761              ACCOUNT NO.: NOT AVAILABLE


3.618   LAKE CAPITAL GROUP                      UNKNOWN                                 Trade Payable             UNDETERMINED
        APPRAISALS
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.619   LAKE COUNTRY REAL ESTATE                UNKNOWN                                 Trade Payable             UNDETERMINED
        INC.
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE




                                            Page 57 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 126 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.620   LANCASTER CITY WATER                    UNKNOWN                                 Trade Payable             UNDETERMINED
        AUTHORITY
        39 W CHESTNUT ST.              ACCOUNT NO.: NOT AVAILABLE
        LANCASTER, PA 17608


3.621   LANSDOWNE HOA                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.622   LANSING BOARD OF WATER &                UNKNOWN                                 Trade Payable             UNDETERMINED
        LIGHT
        PO BOX 13007                   ACCOUNT NO.: NOT AVAILABLE
        LANSING, MI 48901-3007


3.623   LAS ESTANCIAS DEVELOPMEN                UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY INC
        35-688 CATHEDRAL CANYON DR     ACCOUNT NO.: NOT AVAILABLE
        BLDG 3
        CATHEDRAL CITY, CA 92234


3.624   LASSER LAW GROUP PLLC                   UNKNOWN                                 Trade Payable                       $450
        10 EAST 39TH ST 12TH FL
        NEW YORK, NY 10016             ACCOUNT NO.: NOT AVAILABLE


3.625   LAUNER & ASSOCIATES                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.626   LAURITO & LAURITO LLC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        7550 PARAGON RD
        DAYTON, OH 45459               ACCOUNT NO.: NOT AVAILABLE


3.627   LAW OFFICE OF GREGORY                   UNKNOWN                                 Trade Payable             UNDETERMINED
        JAVARDIAN ACH
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.628   LAW OFFICE OF KRAMER &                  UNKNOWN                                 Trade Payable                       $350
        SHAPIRO PC
        80-02 NEW GARDENS RD STE 302   ACCOUNT NO.: NOT AVAILABLE
        KEW GARDENS, NY 11415


3.629   LAW OFFICE OF VINCENT J                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PURNHAGEN
        169 MAIN STREET                ACCOUNT NO.: NOT AVAILABLE
        MANCHESTER, CT 06042




                                            Page 58 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 127 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.630   LAW OFFICES OF ANDREW J               UNKNOWN                                 Trade Payable                    $15,000
        CHRISTENSEN
        1970 BROADWAY STE 550        ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94612


3.631   LAW OFFICES OF DANIEL C.              UNKNOWN                                 Trade Payable             UNDETERMINED
        CONSUEGRA, P.L.
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.632   LAW OFFICES OF GREGORY                UNKNOWN                                 Trade Payable             UNDETERMINED
        JAVARDIAN
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.633   LAW OFFICES OF HERSCHEL C.            UNKNOWN                                 Trade Payable             UNDETERMINED
        ADCOCK, JR
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.634   LEACH JOHNSON SONG &                  UNKNOWN                                 Trade Payable             UNDETERMINED
        HEATHER KELLEY
        ATTN: HEATHER L. KELLEY      ACCOUNT NO.: NOT AVAILABLE
        8945 WEST RUSSELL ROAD,
        SUITE 330
        LAS VEGAS, NV 89148


3.635   LEACH KERN GRUCHOW                    UNKNOWN                                 Trade Payable             UNDETERMINED
        ANDERSON SOLAS VEGAS NV
        LTD                          ACCOUNT NO.: NOT AVAILABLE
        2525 BOX CANYON DRIVE
        LAS VEGAS, NV 89128


3.636   LEAD INTELLIGENCE INC                 UNKNOWN                                 Trade Payable                     $3,571
        1001 E HECTOR ST SUITE 230
        CONSHOHOCKEN, PA 19428       ACCOUNT NO.: NOT AVAILABLE


3.637   LEAMON DAVIS ACH                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.638   LEAVENGOOD DAUVAL BOYLE &             UNKNOWN                                 Trade Payable                    $14,500
        MEYER PA
        3900 FIRST ST N STE 100      ACCOUNT NO.: NOT AVAILABLE
        ST PETERSBURG, FL 33703


3.639   LEBANON VALLEY MOBILE                 UNKNOWN                                 Trade Payable                        $88
        HOMES, INC
        1341 E MAIN ST               ACCOUNT NO.: NOT AVAILABLE
        PALMYRA, PA 17078




                                          Page 59 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 128 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.640   LEE ALLISON APPRAISALS                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.641   LEIGHA J WARNER                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.642   LENDER LIVE DOCUMENT                  UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES
        27398 VIA INDUSTRIA          ACCOUNT NO.: NOT AVAILABLE
        TEMECULA, CA 92590-3699


3.643   LENDINGQB                             UNKNOWN                                 Trade Payable                     $3,500
        1600 SUNFLOWER AVE STE 200
        COSTA MESA, CA 92626         ACCOUNT NO.: NOT AVAILABLE


3.644   LEOPOLD & ASSOCIATES, PLLC            UNKNOWN                                 Trade Payable             UNDETERMINED
        PLLC
        80 BUSINESS PARK DR 110      ACCOUNT NO.: NOT AVAILABLE
        ARMONK, NY 10504


3.645   LERETA LLC ACH                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.646   LERNER, SAMPSON AND                   UNKNOWN                                 Trade Payable             UNDETERMINED
        ROTHFUSS, CO., LPA
        RICHARD M. ROTHFUSS          ACCOUNT NO.: NOT AVAILABLE
        P. O. BOX 5480
        CINCINNATI, OH 45201-5480


3.647   LEVEL 3 COMMUNICATIONS LLC            UNKNOWN                                 Trade Payable                     $3,836
        PO BOX 910182
        DENVER, CO 80291-0182        ACCOUNT NO.: NOT AVAILABLE


3.648   LEVERING APPRAISAL GROUP              UNKNOWN                                 Trade Payable             UNDETERMINED
        INC
        153 COOPERS DR               ACCOUNT NO.: NOT AVAILABLE
        NEWARK, DE 19702


3.649   LEWIS ROCA ROTHGERBER                 UNKNOWN                                 Trade Payable             UNDETERMINED
        CHRISTIE LLP
        201 E. WASHINGTON ST.        ACCOUNT NO.: NOT AVAILABLE
        SUITE 1200
        PHOENIX, AZ 85004




                                          Page 60 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                          Main Document
                                                   Pg 129 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.650   LEWISBERRY BOROUGH                      UNKNOWN                                 Trade Payable             UNDETERMINED
        ELECTRIC
        DEBRA S. POPP - TAX COLL      ACCOUNT NO.: NOT AVAILABLE
        1909 OLD TRAIL RD
        ETTERS, PA 17319


3.651   LEXIS NEXIS RISK SOLUTIONS              UNKNOWN                                 Trade Payable                   $122,777
        28330 NETWORK PLACE
        CHICAGO, IL 60673-1283        ACCOUNT NO.: NOT AVAILABLE


3.652   LEXISNEXIS-COURTLINK-RELX               UNKNOWN                                 Trade Payable                     $3,550
        28544 NETWORK PLACE
        CHICAGO, IL 60673-1285        ACCOUNT NO.: NOT AVAILABLE


3.653   LIBERTY UTILITIES CORP                  UNKNOWN                                 Trade Payable             UNDETERMINED
        75 REMITTANCE DR STE 1032
        CHICAGO, IL 60675-1032        ACCOUNT NO.: NOT AVAILABLE


3.654   LINCOLN INC WICHITA KS                  UNKNOWN                                 Trade Payable             UNDETERMINED
        14105 E NORTH POINT COURT
        WICHITA, KS 67230             ACCOUNT NO.: NOT AVAILABLE


3.655   LISA P                                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.656   LITTLE, BRADLEY & NESBITT, P.A.        UNKNOWN                                  Trade Payable             UNDETERMINED
        1700 LOUISIANA NE, SUITE 300
        ALBUQUERQUE, NM 87110-7024      ACCOUNT NO.: NOT AVAILABLE


3.657   LITTLER MENDELSON PC                    UNKNOWN                                 Trade Payable                       $562
        PO BOX 45547
        SAN FRANCISCO, CA 94145       ACCOUNT NO.: NOT AVAILABLE


3.658   LOCKE LORD LLP                          UNKNOWN                                 Trade Payable                   $229,582
        24259 NETWORK PLACE
        CHICAGO, IL 60606-4410        ACCOUNT NO.: NOT AVAILABLE


3.659   LOGANS SOUTH & NORTH                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.660   LOGMEIN USA INC                         UNKNOWN                                 Trade Payable                     $3,879
        333 SUMMER STREET
        BOSTON, MA 02210              ACCOUNT NO.: NOT AVAILABLE




                                            Page 61 of 282 to Schedule E/F Part 2
        19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 130 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.661   LONE OAK LLC                            UNKNOWN                                 Trade Payable             UNDETERMINED
        2 WESTSIDE DRIVE
        ASHEVILLE, NC 28806            ACCOUNT NO.: NOT AVAILABLE


3.662   LOUIS SKALE RICHBORO PA                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.663   LOUISVILLE - JEFFERSON                  UNKNOWN                                 Trade Payable             UNDETERMINED
        COUNTY METRO GOVERNMENT
        6011 WEST JEFFERSON STREET,    ACCOUNT NO.: NOT AVAILABLE
        1ST FLOOR
        LOUISVILLE, KY 40202


3.664   LOVE BEAL & NIXON PC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 32738
        OKLAHOMA CITY, OK 73123-0938   ACCOUNT NO.: NOT AVAILABLE


3.665   LPS NATIONAL FLOOD                      UNKNOWN                                 Trade Payable                        $42
        PO BOX 511243 2ND FL
        LOS ANGELES, CA 90051-3042     ACCOUNT NO.: NOT AVAILABLE


3.666   LSS AFFILIATES LLC                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.667   LUKE REAL ESTATE                        UNKNOWN                                 Trade Payable             UNDETERMINED
        2800 LANCASTER AVE
        SUITE 8                        ACCOUNT NO.: NOT AVAILABLE
        WILMINGTON, DE 19805


3.668   LUNDBERG & ASSOCIATES                   UNKNOWN                                 Trade Payable                       $110
        3269 S MAIN ST STE 100
        SALT LAKE CITY, UT 84115       ACCOUNT NO.: NOT AVAILABLE


3.669   LUX MANAGEMENT INC CORAL                UNKNOWN                                 Trade Payable             UNDETERMINED
        SPRINGS FL
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.670   LYNN CHADNEY                            UNKNOWN                                 Trade Payable             UNDETERMINED
        28041 DIKASON DR
        VALENCIA, CA 91354             ACCOUNT NO.: NOT AVAILABLE


3.671   LYNN, JACKSON, SHULT                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE




                                            Page 62 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                     Pg 131 of 521
Ditech Financial LLC                                                                             Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                                Claim

Trade Payables

3.672   M & R APPRAISAL SERVICE                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.673   M S MITCHELL & ASSOCIATES                UNKNOWN                                 Trade Payable             UNDETERMINED
        INC DRAPER UT
        12180 S 300 E                   ACCOUNT NO.: NOT AVAILABLE
        DRAPER, UT 84020


3.674   M. RICHARD EPPS, P.C                     UNKNOWN                                 Trade Payable             UNDETERMINED
        FRED BROUGHMAN
        605 LYNNHAVEN PARKWAY           ACCOUNT NO.: NOT AVAILABLE
        SUITE 100
        VIRGINIA BEACH, VA 23452-7313


3.675   MAC APPRAISAL COMPANY                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.676   MACKOFF KELLOGG LAW FIRM                 UNKNOWN                                 Trade Payable             UNDETERMINED
        CHARLES PETERSON;KAREN
        SILLERUD;                       ACCOUNT NO.: NOT AVAILABLE
        SANDRA KUNTZ;BRENDA
        KATHREIN
        38 2ND AVE E
        DICKINSON, ND 58601


3.677   MAGAR GROUP LLC                          UNKNOWN                                 Trade Payable                       $450
        17515 DORIS STREET
        LIVONIA, MI 48152               ACCOUNT NO.: NOT AVAILABLE


3.678   MAILFINANCE                              UNKNOWN                                 Trade Payable                     $1,330
        PO BOX 123682
        DALLAS, TX 75312-3682           ACCOUNT NO.: NOT AVAILABLE


3.679   MALCOLM & CISNEROS A LAW                 UNKNOWN                                 Trade Payable             UNDETERMINED
        CORPORATION
        2112 BUSINESS CENTER DRIVE      ACCOUNT NO.: NOT AVAILABLE
        IRVINE, CA 92612


3.680   MANKIN LAW GROUP, P.A.                   UNKNOWN                                 Trade Payable             UNDETERMINED
        2535 LANDMARK DRIVE
        SUITE212                        ACCOUNT NO.: NOT AVAILABLE
        CLEARWATER, FL 33761


3.681   MANLEY DEAS KOCHALSKI LLC                UNKNOWN                                 Trade Payable                       $295
        PO BOX 165028
        COLUMBUS, OH 43216-5028         ACCOUNT NO.: NOT AVAILABLE



                                             Page 63 of 282 to Schedule E/F Part 2
        19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 132 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.682   MARCUS ERRICO EMMER &                  UNKNOWN                                 Trade Payable             UNDETERMINED
        45 BRAINTREE HILL PARK STE
        107                           ACCOUNT NO.: NOT AVAILABLE
        BRAINTREE, MA 02184


3.683   MARINOSCI LAW GROUP                    UNKNOWN                                 Trade Payable             UNDETERMINED
        275 W NATICK RD STE 500
        WARWICK, RI 02888-1079        ACCOUNT NO.: NOT AVAILABLE


3.684   MARK ATKINSON REAL ESTATE              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.685   MARK SHERMAN                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.686   MARSDEN WEST                           UNKNOWN                                 Trade Payable                    $32,287
        PO BOX 29426
        PHOENIX, AZ 85038             ACCOUNT NO.: NOT AVAILABLE


3.687   MARSDEN WEST LLC                       UNKNOWN                                 Trade Payable                       $203
        PO BOX 29426 BIN 29450
        PHOENIX, AZ 85038-2942        ACCOUNT NO.: NOT AVAILABLE


3.688   MARTHA BAKER REALTY                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.689   MARTIN + WOOD APPRAISAL                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.690   MARTIN MARTINEZ JANITORIAL             UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES
        924 EAST FOURTH STREET        ACCOUNT NO.: NOT AVAILABLE
        SINTON, TX 78387


3.691   MARYLAND REO CONNECTION,               UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        241 E 4TH ST. 104             ACCOUNT NO.: NOT AVAILABLE
        FREDERICK, MD 21701


3.692   MASON SCHILLING AND MASON              UNKNOWN                                 Trade Payable                        $95
        CO LPA
        PO BOX 498367                 ACCOUNT NO.: NOT AVAILABLE
        CINCINNATI, OH 45249



                                           Page 64 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 133 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.693   MASON YANOWITZ                         UNKNOWN                                 Trade Payable             UNDETERMINED
        1929 WASHO WAY
        STOCKTON, CA 95206            ACCOUNT NO.: NOT AVAILABLE


3.694   MAURICE WUTSCHER                       UNKNOWN                                 Trade Payable             UNDETERMINED
        105 W MADISON ST STE 1800
        CHICAGO, IL 60602             ACCOUNT NO.: NOT AVAILABLE


3.695   MAURICE WUTSCHER LLP                   UNKNOWN                                 Trade Payable                     $1,443
        105 W MADISON ST STE 1800
        CHICAGO, IL 60602             ACCOUNT NO.: NOT AVAILABLE


3.696   MBA APPRAISAL SERVICES INC             UNKNOWN                                 Trade Payable             UNDETERMINED
        RIVERDALE GA
        PO BOX 960177                 ACCOUNT NO.: NOT AVAILABLE
        RIVERDALE, GA 30296


3.697   MCBRAYER MCGINNIS LESLIE &             UNKNOWN                                 Trade Payable             UNDETERMINED
        KIRKLAND
        KIRKLAND                      ACCOUNT NO.: NOT AVAILABLE
        PO BOX 1100
        FRANKFORT, KY 40602-1100


3.698   MCCALLA RAYMER LEIBERT                 UNKNOWN                                 Trade Payable                       $243
        PIERCE LLC
        1544 OLD ALABAMA RD           ACCOUNT NO.: NOT AVAILABLE
        ROSWELL, GA 30076


3.699   MCCARTHY-HOLT-ID THF                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.700   MCCLOUD COMMUNITY                      UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES DISTRICT
        PO BOX 640                    ACCOUNT NO.: NOT AVAILABLE
        220 W MINNESOTA
        MCCLOUD, CA 96057


3.701   MCFADDEN, ROUSE & BENDER,              UNKNOWN                                 Trade Payable             UNDETERMINED
        L.L.C
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.702   MCGLINCHEY STAFFORD PLLC               UNKNOWN                                 Trade Payable                    $16,130
        DEPT 5200 PO BOX 2153
        BIRMINGHAM, AL 35287-5200     ACCOUNT NO.: NOT AVAILABLE


3.703   MCGUIREWOODS LLP                       UNKNOWN                                 Trade Payable                       $120
        201 NORTH TRYON ST STE 3000
        CHARLOTTE, NC 28202           ACCOUNT NO.: NOT AVAILABLE

                                           Page 65 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 134 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.704   MCKINLEY & CO REAL ESTATE             UNKNOWN                                 Trade Payable                       $450
        APPRAISER
        4400 MASON ROAD NW           ACCOUNT NO.: NOT AVAILABLE
        CANAL WINCHESTER, OH 43110


3.705   MCM APPRAISALS                        UNKNOWN                                 Trade Payable             UNDETERMINED
        4141E WESTCOTT AVE
        VISALIA, CA 93292            ACCOUNT NO.: NOT AVAILABLE


3.706   MCNEILEPAPPAS PC                      UNKNOWN                                 Trade Payable             UNDETERMINED
        4601 COLLEGE BLVD
        LEAWOOD, KS 66211            ACCOUNT NO.: NOT AVAILABLE


3.707   MCNEILEPAPPAS PC LEAWOOD              UNKNOWN                                 Trade Payable             UNDETERMINED
        KS
        4601 COLLEGE BLVD            ACCOUNT NO.: NOT AVAILABLE
        LEAWOOD, KS 66211


3.708   MCSHANE COMMUNICATIONS                UNKNOWN                                 Trade Payable                     $1,400
        INC
        4304 W EL PRADO BLVD         ACCOUNT NO.: NOT AVAILABLE
        TAMPA, FL 33629


3.709   MCVEY APPRAISALS                      UNKNOWN                                 Trade Payable             UNDETERMINED
        104 E HARDEN ST
        GRAHAM, NC 27253             ACCOUNT NO.: NOT AVAILABLE


3.710   MDCM INC                              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.711   MEADOWS & ADERHOLD PA                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.712   MERCER                                UNKNOWN                                 Trade Payable                     $4,326
        PO BOX 730182
        DALLAS, TX 75373-0182        ACCOUNT NO.: NOT AVAILABLE


3.713   MERIDEN TAX OFFICE                    UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: JENNIFER G. FARRELL,
        ESQ.                         ACCOUNT NO.: NOT AVAILABLE
        142 EAST MAIN STREET, CITY
        HALL
        MERIDEN, CT 06450


3.714   MERRIMAC LIGHT DEPT                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE

                                          Page 66 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 135 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.715   MERSCORP HOLDINGS INC                 UNKNOWN                                 Trade Payable                    $23,187
        13059 COLLECTIONS CENTER
        DRIVE                        ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60693


3.716   MET-ED                                UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 3687
        AKRON, OH 44309-3687         ACCOUNT NO.: NOT AVAILABLE


3.717   METROPOLITAN ST. LOUIS                UNKNOWN                                 Trade Payable             UNDETERMINED
        SEWER DISTRICT
        2350 MARKET STREET           ACCOUNT NO.: NOT AVAILABLE
        PO BOX 437
        ST. LOUIS, MO 63103-2555


3.718   METZER & AUSTIN PLLC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.719   MIAMI DADE COUNTY CLERK OF            UNKNOWN                                 Trade Payable             UNDETERMINED
        COURT
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.720   MIAMI DADE WATER AND                  UNKNOWN                                 Trade Payable             UNDETERMINED
        SEWER DEPT
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.721   MIAMI-DADE COUNTY                     UNKNOWN                                 Trade Payable             UNDETERMINED
        STORMWATER UTILITY
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.722   MIAMI-DADE WATER & SEWER              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.723   MICHAEL BROADWAY                      UNKNOWN                                 Trade Payable             UNDETERMINED
        431 CR 2481
        SHELBYVILLE, TX 75973        ACCOUNT NO.: NOT AVAILABLE


3.724   MICHAEL K DANIELS                     UNKNOWN                                 Trade Payable                     $2,000
        PO BOX 1640
        ALBUQUERQUE, NM 87103        ACCOUNT NO.: NOT AVAILABLE


3.725   MICHAEL WILLIAM SAVAGE                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                          Page 67 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 136 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.726   MICROBILT CORPORATION                  UNKNOWN                                 Trade Payable                       $248
        PO BOX 1473
        ENGLEWOOD, CO 80150-1473      ACCOUNT NO.: NOT AVAILABLE


3.727   MID SOUTH CAPITAL PARTNERS             UNKNOWN                                 Trade Payable             UNDETERMINED
        LP
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.728   MIDAMERICAN ENERGY CO                  UNKNOWN                                 Trade Payable             UNDETERMINED
        P.O. BOX 8020
        DAVENPORT, IA 52808           ACCOUNT NO.: NOT AVAILABLE


3.729   MIDCONTINENT                           UNKNOWN                                 Trade Payable                       $129
        COMMUNICATIONS
        P O BOX 5010                  ACCOUNT NO.: NOT AVAILABLE
        SIOUX FALLS, SD 57117-5010


3.730   MILLSAP & SINGER, LLC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        612 SPIRIT DRIVE
        ST. LOUIS, MO 63005           ACCOUNT NO.: NOT AVAILABLE


3.731   MISS LOU REALTY                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.732   MOBILE REMODELERS                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.733   MOJAVE VALLEY RESORT INC               UNKNOWN                                 Trade Payable             UNDETERMINED
        699 S INDIAN TRAIL
        PALM SPRINGS, CA 92264-7624   ACCOUNT NO.: NOT AVAILABLE


3.734   MONEYGRAM EXPRESS                      UNKNOWN                                 Trade Payable             UNDETERMINED
        PAYMENT
        PO BOX 911788                 ACCOUNT NO.: NOT AVAILABLE
        DENVER, CO 80291


3.735   MONTGOMERY COUNTY                      UNKNOWN                                 Trade Payable             UNDETERMINED
        CIRCUIT COURT
        300 N MAIN ST                 ACCOUNT NO.: NOT AVAILABLE
        ELLENSBURG, WA 98926


3.736   MONTGOMERY ELECTRIC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE




                                           Page 68 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 137 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.737   MOOD MEDIA                            UNKNOWN                                 Trade Payable                        $53
        PO BOX 71070
        CHARLOTTE, NC 28272-1070     ACCOUNT NO.: NOT AVAILABLE


3.738   MORALES LAW GROUP PA DBA              UNKNOWN                                 Trade Payable             UNDETERMINED
        MILLENNIUM PARTNERS
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.739   MORLEY & MCCONKIE LC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.740   MORRIS & ASSOCIATES                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.741   MORRIS SCHNEIDER                      UNKNOWN                                 Trade Payable             UNDETERMINED
        WITTSTADT, LLC
        1122 KENILWORTH DR STE 501   ACCOUNT NO.: NOT AVAILABLE
        TOWSON, MD 21204


3.742   MORTGAGE CONTRACTING                  UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES LLC
        ATTN: CAROLINE REAVES        ACCOUNT NO.: NOT AVAILABLE
        350 HIGHLAND DRIVE
        SUITE 100
        LEWISVILLE, TX 75067


3.743   MORTGAGE IND ADVISORY CORP        UNKNOWN                                     Trade Payable                    $69,214
        521 5TH AVE 9TH FL
        NEW YORK, NY 10175         ACCOUNT NO.: NOT AVAILABLE


3.744   MORTGAGE LAW FIRM                     UNKNOWN                                 Trade Payable             UNDETERMINED
        27455 TIERRA ALTA WAY B
        TEMECULA, CA 92590           ACCOUNT NO.: NOT AVAILABLE


3.745   MORTGAGE LAW FIRM PLLC                UNKNOWN                                 Trade Payable                       $650
        101 PARK AVE STE 1300
        OKLAHOMA CITY, OK 73102      ACCOUNT NO.: NOT AVAILABLE


3.746   MOVE IT SPECIALIZED                   UNKNOWN                                 Trade Payable                     $3,656
        LOGISTICS
        103 MOVEIT DRIVE             ACCOUNT NO.: NOT AVAILABLE
        BREDA, IA 51436


3.747   MTC FINANCIAL DBA TRUSTEE             UNKNOWN                                 Trade Payable             UNDETERMINED
        CORPS
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


                                          Page 69 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 138 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.748   MTG GUARANTY INS CORP                  UNKNOWN                                 Trade Payable             UNDETERMINED
        P O BOX 566
        MILWAUKEE, WI 53201           ACCOUNT NO.: NOT AVAILABLE


3.749   NASDAQ OMX CORPORATE                   UNKNOWN                                 Trade Payable                     $7,593
        SOLUTIONS LLC
        LOCKBOX 11700 PO BOX 780700   ACCOUNT NO.: NOT AVAILABLE
        PHILADELPHIA, PA 19178-0700


3.750   NATIONAL ASSET MANAGEMENT              UNKNOWN                                 Trade Payable             UNDETERMINED
        INC BRISTOW OK
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.751   NATIONAL CREDITORS                     UNKNOWN                                 Trade Payable             UNDETERMINED
        CONNECTION, INC
        ATTN: ALLEN JAY LOEB - VICE   ACCOUNT NO.: NOT AVAILABLE
        PRESIDENT
        14 ORCHARD ROAD
        LAKE FOREST, CA 92630


3.752   NATIONAL DATA CENTER INC               UNKNOWN                                 Trade Payable                     $4,071
        3595 MT DIABLO BLVD STE 270
        LAFAYETTE, CA 94549-8307      ACCOUNT NO.: NOT AVAILABLE


3.753   NATIONAL DEFAULT SERVICING,            UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.754   NATIONAL GRID                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NARRAGANSETT ELECTRIC
        COMPANY                       ACCOUNT NO.: NOT AVAILABLE
        280 MELROSE STREET
        PROVIDENCE, RI 02907


3.755   NATIONWIDE CREDIT INC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.756   NATIONWIDE TITLE CLEARING              UNKNOWN                                 Trade Payable                  $1,440,425
        INC
        2100 ALT 19 NORTH             ACCOUNT NO.: NOT AVAILABLE
        PALM HARBOR, FL 34683


3.757   NAVARRO COUNTY ELECTRIC                UNKNOWN                                 Trade Payable             UNDETERMINED
        COOP INC
        NAVARRO COUNTY - TAX COL      ACCOUNT NO.: NOT AVAILABLE
        P O BOX 1070
        CORSICANA, TX 75151



                                           Page 70 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 139 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.758   NAVIGANT                               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.759   NAVITAS CREDIT CORP                    UNKNOWN                                 Trade Payable                       $317
        PO BOX 935204
        ATLANTA, GA 31193-5204        ACCOUNT NO.: NOT AVAILABLE


3.760   NC HOUSING FINANCE AGENCY              UNKNOWN                                 Trade Payable             UNDETERMINED
        FURTHER CREDIT TO ACCT
        80586400                      ACCOUNT NO.: NOT AVAILABLE
        3508 BUSH ST
        RALEIGH, NC 27609-7509


3.761   NCP SOLUTIONS LLC ACH                  UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN.: TOM HART
        5200 EAST LAKE BOULEVARD      ACCOUNT NO.: NOT AVAILABLE
        BIRMINGHAM, AL 35217


3.762   NEOPOST USA INC                        UNKNOWN                                 Trade Payable                     $1,346
        PO BOX 123689
        DALLAS, TX 75312-3689         ACCOUNT NO.: NOT AVAILABLE


3.763   NEVADA AFFORDABLE HOUSING              UNKNOWN                                 Trade Payable             UNDETERMINED
        ACH
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.764   NEVADA ASSOCIATION                     UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES LLC
        6625 S VALLEY VIEW BLVD STE   ACCOUNT NO.: NOT AVAILABLE
        300
        LAS VEGAS, NV 89118


3.765   NEW CASTLE HOMES                       UNKNOWN                                 Trade Payable                        $84
        3105 N 291 HWY
        HARRISONVILLE, MO 64701       ACCOUNT NO.: NOT AVAILABLE


3.766   NEW MEXICO GAS COMPANY                 UNKNOWN                                 Trade Payable             UNDETERMINED
        CHRISTOPHER MOYA
        MORTGAGE UNIT                 ACCOUNT NO.: NOT AVAILABLE
        2550 CERRILLOS ROAD, 3RD
        FLOOR
        SANTA FE, NM 87505


3.767   NEW NEIGHBOR REALTY LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
        453 PLEASANT ST
        BROCKTON, MA 02301            ACCOUNT NO.: NOT AVAILABLE




                                           Page 71 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                     Pg 140 of 521
Ditech Financial LLC                                                                             Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                                Claim

Trade Payables

3.768   NEWCOURSE                                UNKNOWN                                 Trade Payable             UNDETERMINED
        COMMUNICATIONS INC
        PO BOX 110080                   ACCOUNT NO.: NOT AVAILABLE
        NASHVILLE, TN 37222


3.769   NEXMO INC                                UNKNOWN                                 Trade Payable                     $5,429
        217 2ND ST
        SAN FRANCISCO, CA 94105         ACCOUNT NO.: NOT AVAILABLE


3.770   NFP CORPORATE SERVICES PA                UNKNOWN                                 Trade Payable                    $22,652
        INC
        2600 KELLY ROAD SUITE 300       ACCOUNT NO.: NOT AVAILABLE
        WARRINGTON, PA 18976


3.771   NICHOLAS APPRAISAL SERVICE               UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        5 EATON CT                      ACCOUNT NO.: NOT AVAILABLE
        SUMMIT, NJ 07901


3.772   NICHOLAS REAL ESTATE                     UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.773   NICOLE ANNE KING                         UNKNOWN                                 Trade Payable             UNDETERMINED
        SHARPSBURG GA
        NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE


3.774   NICOR GAS                                UNKNOWN                                 Trade Payable             UNDETERMINED
        P.O. BOX 0632
        AURORA, IL 60507                ACCOUNT NO.: NOT AVAILABLE


3.775   NIELSON & SHERRY, PSC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.776   NIPSCO                                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NORTHERN INDIANA PUBLIC
        SERVICE CO                      ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 13007
        MERRILLVILLE, IN 46411-3007


3.777   NJ RE CONSULTANTS LLC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        1279 ROUTE 46 E SUITE 21
        PARSIPPANY, NJ 07054            ACCOUNT NO.: NOT AVAILABLE


3.778   NODELL, GLASS, & HASKELL, LLP            UNKNOWN                                 Trade Payable             UNDETERMINED
        5540 CENTERVIEW DRIVE STE
        416                             ACCOUNT NO.: NOT AVAILABLE
        RALEIGH, NC 27606

                                             Page 72 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 141 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.779   NOONAN & LIEBERMAN                      UNKNOWN                                 Trade Payable             UNDETERMINED
        105 W ADAMS STE 1800
        CHICAGO, IL 60603              ACCOUNT NO.: NOT AVAILABLE


3.780   NOONAN APPRAISAL SERVICES               UNKNOWN                                 Trade Payable             UNDETERMINED
        115 WEST ST. LOUIS STREET
        PACIFIC, MO 63069              ACCOUNT NO.: NOT AVAILABLE


3.781   NORMA GOTH                              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.782   NORTH LITTLE ROCK ELECTRIC              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.783   NORTH STAR ELECTRIC                     UNKNOWN                                 Trade Payable             UNDETERMINED
        COOPERATIVE
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.784   NORTHEAST ABSTRACT                      UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY, INC.
        150 CALIFORNIA ST              ACCOUNT NO.: NOT AVAILABLE
        NEWTON, MA 02458


3.785   NORTHEASTERN YORK COUNTY                UNKNOWN                                 Trade Payable             UNDETERMINED
        SEWER
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.786   NORTHERN PROPERTIES                     UNKNOWN                                 Trade Payable                       $450
        9 ARCHELAUS HILL ROAD
        WEST NEWBURY, MA 01985         ACCOUNT NO.: NOT AVAILABLE


3.787   NORTHERN VIRGINIA ELECTRIC              UNKNOWN                                 Trade Payable             UNDETERMINED
        COOPERAT
        PO BOX 34795                   ACCOUNT NO.: NOT AVAILABLE
        ALEXANDRIA, VA 22334-0795


3.788   NORTHSIGHT MANAGEMENT LLC               UNKNOWN                                 Trade Payable                       $110
        8776 E SHEA BLVD STE 106-606
        SCOTTSDALE, AZ 85260           ACCOUNT NO.: NOT AVAILABLE


3.789   NORTHSTAR VALUATION GROUP               UNKNOWN                                 Trade Payable             UNDETERMINED
        INC
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE




                                            Page 73 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 142 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.790   NORTHWEST APPRAISAL                  UNKNOWN                                 Trade Payable             UNDETERMINED
        COMPANY
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.791   NORTHWEST PARK                       UNKNOWN                                 Trade Payable             UNDETERMINED
        MAINTENANCE
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.792   NORTHWEST TRUSTEE                    UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES, INC.
        13555 SE 36TH ST.           ACCOUNT NO.: NOT AVAILABLE
        STE 100
        BELLEVUE, WA 98006


3.793   NORTHWESTERN APPRAISAL               UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.794   NORTHWESTERN ENERGY                  UNKNOWN                                 Trade Payable             UNDETERMINED
        11 E PARK ST
        BUTTE, MT 59707             ACCOUNT NO.: NOT AVAILABLE


3.795   NORWICH PUBLIC UTILITIES             UNKNOWN                                 Trade Payable             UNDETERMINED
        173 NORTH MAIN STREET
        NORWICH, CT 06360           ACCOUNT NO.: NOT AVAILABLE


3.796   NOVITEX ENTERPRISE                   UNKNOWN                                 Trade Payable                    $86,775
        SOLUTIONS
        PO BOX 845801               ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75284


3.797   NRMLA                                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.798   NUFRONT REALTY                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.799   NV ENERGY                            UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 30073
        RENO, NV 89520              ACCOUNT NO.: NOT AVAILABLE


3.800   NYC WATER BOARD                      UNKNOWN                                 Trade Payable             UNDETERMINED
        DEP REMITTANCE
        PO BOX 11863                ACCOUNT NO.: NOT AVAILABLE
        NEWARK, NJ 07101-8163



                                         Page 74 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 143 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.801   NYSE MARKET INC ACH                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.802   NYSEG                                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 847812
        BOSTON, MA 02284             ACCOUNT NO.: NOT AVAILABLE


3.803   OAK HILLS WATER SUPPLY                UNKNOWN                                 Trade Payable             UNDETERMINED
        55 W 22ND ST 310
        LOMBARD, IL 60148            ACCOUNT NO.: NOT AVAILABLE


3.804   ODORISIO ENTERPRISES INC              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.805   OFFICE DEPOT                          UNKNOWN                                 Trade Payable                     $4,891
        PO BOX 633211
        CINCINNATI, OH 45263         ACCOUNT NO.: NOT AVAILABLE


3.806   OFFICE EXPRESS COM                    UNKNOWN                                 Trade Payable                        $95
        3198 AIRPORT LOOP STE C
        COSTA MESA, CA 92626         ACCOUNT NO.: NOT AVAILABLE


3.807   OHIO EDISON                           UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 3687
        AKRON, OH 44309-3687         ACCOUNT NO.: NOT AVAILABLE


3.808   OLD DOMINON REAL ESTATE               UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICRUTHER GLEN VA
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.809   OLD REPUBLIC SERVICING                UNKNOWN                                 Trade Payable             UNDETERMINED
        SOLUTION
        P. O. BOX 250                ACCOUNT NO.: NOT AVAILABLE
        ORANGE, CA 92856


3.810   OMAHA PUBLIC POWER                    UNKNOWN                                 Trade Payable             UNDETERMINED
        DISTRICT
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.811   ON THE MOVE REAL ESTATE               UNKNOWN                                 Trade Payable             UNDETERMINED
        GROUP, LLC
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE




                                          Page 75 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 144 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.812   ONCOURSE LEARNING                       UNKNOWN                                 Trade Payable                     $2,365
        TRAINING PRO
        PO BOX 860507                  ACCOUNT NO.: NOT AVAILABLE
        MINNEAPOLIS, MN 55486


3.813   ONONDAGA COUNTY WATER                   UNKNOWN                                 Trade Payable             UNDETERMINED
        AUTHORITY
        200 NORTHERN CONCOURSE         ACCOUNT NO.: NOT AVAILABLE
        SYRACUSE, NY 13212


3.814   OPTIMAL BLUE LLC                        UNKNOWN                                 Trade Payable                    $46,624
        PO BOX 123232 DEPT 3232
        DALLAS, TX 75312               ACCOUNT NO.: NOT AVAILABLE


3.815   ORACLE (OFSS) BPO SERVICES              UNKNOWN                                 Trade Payable                   $321,720
        INC
        17901 VON KARMAN AVE STE 800   ACCOUNT NO.: NOT AVAILABLE
        IRVINE, CA 92614


3.816   ORACLE AMERICA INC                      UNKNOWN                                 Trade Payable                       $349
        PO BOX 203448
        DALLAS, TX 75320-3448          ACCOUNT NO.: NOT AVAILABLE


3.817   ORANGE & ROCKLAND UTILITIES             UNKNOWN                                 Trade Payable             UNDETERMINED
        PIKE COUNTY LIGHT & POWER
        CO                             ACCOUNT NO.: NOT AVAILABLE
        PO BOX 1005
        SPRING VALLEY, NY 10977-0800


3.818   O-REO ASSET MANAGEMENT                  UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC ACH
        5115 N DYSART RD STE 202       ACCOUNT NO.: NOT AVAILABLE
        LITCHFIELD PARK, AZ 85340


3.819   ORLANS ASSOCIATES PC                    UNKNOWN                                 Trade Payable             UNDETERMINED
        1650 WEST BIG BEAVER RD
        TROY, MI 48084                 ACCOUNT NO.: NOT AVAILABLE


3.820   ORLANS MORAN, PLLC                      UNKNOWN                                 Trade Payable             UNDETERMINED
        411 WAVERLY OAKS ROAD
        WALTHAM, MA 02452              ACCOUNT NO.: NOT AVAILABLE


3.821   ORLANS P.C.                             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.822   OSCAR STOMPRUD APPRAISALS               UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE

                                            Page 76 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 145 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.823   OVERTON POWER DISTRICT NO.            UNKNOWN                                 Trade Payable             UNDETERMINED
        5
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.824   PACER                                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.825   PADGETT LAW GROUP                     UNKNOWN                                 Trade Payable                    $99,103
        6267 OLD WATER OAK RD STE
        203                          ACCOUNT NO.: NOT AVAILABLE
        TALLAHASSEE, FL 32312


3.826   PADUCAH POWER SYSTEM                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.827   PALM HARBOR HOMES INC                 UNKNOWN                                 Trade Payable                    $15,862
        15301 SPECTRUM DR STE 550
        ADDISON, TX 75001            ACCOUNT NO.: NOT AVAILABLE


3.828   PANHANDLE COLLECTIONS INC             UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.829   PARADISE POINTE LMA                   UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 93235
        LAS VEGAS, NV 89193          ACCOUNT NO.: NOT AVAILABLE


3.830   PARKER IBRAHIM                        UNKNOWN                                 Trade Payable             UNDETERMINED
        270 DAVIDSON AVE
        SOMERSET, NJ 08873           ACCOUNT NO.: NOT AVAILABLE


3.831   PARKER MCCAY, P.A                     UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: DAVID DOCKERY
        105 EISENHOWER PARKWAY       ACCOUNT NO.: NOT AVAILABLE
        SUITEN 302
        ROSELAND, NJ 70680


3.832   PARKING 411 INC                       UNKNOWN                                 Trade Payable                     $2,197
        221 N HOGAN ST STE 376
        JACKSONVILLE, FL 32202       ACCOUNT NO.: NOT AVAILABLE


3.833   PASSAIC VALLEY WATER                  UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 11393
        NEWARK, NJ 07101             ACCOUNT NO.: NOT AVAILABLE




                                          Page 77 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 146 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.834   PATENAUDE & FELIX APC SAN              UNKNOWN                                 Trade Payable             UNDETERMINED
        DIEGO CA
        4545 MURPHY CANYON RD 3RD     ACCOUNT NO.: NOT AVAILABLE
        FL
        SAN DIEGO, CA 92123


3.835   PATRICIA S TRUMAN                      UNKNOWN                                 Trade Payable             UNDETERMINED
        5983 PINE RIDGE RD.
        NAPLES, FL 34119              ACCOUNT NO.: NOT AVAILABLE


3.836   PATTI FURMAN, INC.                     UNKNOWN                                 Trade Payable             UNDETERMINED
        1920 WAUKEGAN ROAD
        SUITE 202                     ACCOUNT NO.: NOT AVAILABLE
        GLENVIEW, IL 60025


3.837   PAUL ANYANWU                           UNKNOWN                                 Trade Payable             UNDETERMINED
        5 ROCK SPRING AVE
        WEST ORANGE, NJ 07052         ACCOUNT NO.: NOT AVAILABLE


3.838   PAY GOVERNANCE LLC                     UNKNOWN                                 Trade Payable                     $5,390
        100 N 18TH ST STE 821
        PHILADELPHIA, PA 19103        ACCOUNT NO.: NOT AVAILABLE


3.839   PE PC                                  UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 13608
        PHILADELPHIA, PA 19101        ACCOUNT NO.: NOT AVAILABLE


3.840   PEACH REALTY, INC.                     UNKNOWN                                 Trade Payable             UNDETERMINED
        P.O. BOX 736
        CHATSWORTH, GA 30705          ACCOUNT NO.: NOT AVAILABLE


3.841   PECO PAYMENT PROCESSING                UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 37629
        PHILADELPHIA, PA 19101-0629   ACCOUNT NO.: NOT AVAILABLE


3.842   PEIRSON PATTERSON LLP                  UNKNOWN                                 Trade Payable                    $42,311
        4400 ALPHA RD
        DALLAS, TX 75244-4505         ACCOUNT NO.: NOT AVAILABLE


3.843   PENELEC                                UNKNOWN                                 Trade Payable             UNDETERMINED
        P.O. BOX 3687
        AKRON, OH 44309-3687          ACCOUNT NO.: NOT AVAILABLE


3.844   PEPPER & NASON CHARLESTON              UNKNOWN                                 Trade Payable             UNDETERMINED
        WV
        8 HALE ST                     ACCOUNT NO.: NOT AVAILABLE
        CHARLESTON, WV 25301



                                           Page 78 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 147 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.845   PETER BELLINA                          UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 5211
        OLD BRIDGE, NJ 08857          ACCOUNT NO.: NOT AVAILABLE


3.846   PEZZETTI, VERMETTEN &                  UNKNOWN                                 Trade Payable             UNDETERMINED
        POPOVITS, P.C.
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.847   PG&E                                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.848   PHACO INC INDIANAPOLIS IN              UNKNOWN                                 Trade Payable             UNDETERMINED
        5312 NORTH PARK AVE
        INDIANAPOLIS, IN 46220        ACCOUNT NO.: NOT AVAILABLE


3.849   PHELAN HALLINAN LLP                    UNKNOWN                                 Trade Payable                        $52
        1617 JFK BLVD STE 1400
        PHILADELPHIA, PA 19103-1814   ACCOUNT NO.: NOT AVAILABLE


3.850   PHILADELPHIA GAS WORKS                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.851   PHILLIPS LYTLE                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.852   PHILLIPS, OLORE, DUNLAVEY &            UNKNOWN                                 Trade Payable             UNDETERMINED
        YORK, P.A
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.853   PHOENIX ASSET MANAGEMENT,              UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        ATTN: GENERAL COUNSEL         ACCOUNT NO.: NOT AVAILABLE
        999 18TH STREET
        14TH FLOOR SOUTH TOWER
        DENVER, CO 80202-5479


3.854   PIEDMONT NATURAL GAS CO INC        UNKNOWN                                     Trade Payable             UNDETERMINED
        PO BOX 660920
        DALLAS, TX 75266-0920       ACCOUNT NO.: NOT AVAILABLE


3.855   PIERCE & ASSOCIATES, PC                UNKNOWN                                 Trade Payable             UNDETERMINED
        1 N DEARBORN STE 1300
        CHICAGO, IL 60602             ACCOUNT NO.: NOT AVAILABLE




                                           Page 79 of 282 to Schedule E/F Part 2
        19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                     Pg 148 of 521
Ditech Financial LLC                                                                             Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                                Claim

Trade Payables

3.856   PIERCE COUCH                             UNKNOWN                                 Trade Payable             UNDETERMINED
        BAYSINGER & GREEN LLP
        PO BOX 26350                    ACCOUNT NO.: NOT AVAILABLE
        OKLAHOMA CITY, OK 73126


3.857   PIKES PEAK APPRAISALS INC                UNKNOWN                                 Trade Payable             UNDETERMINED
        COLORADO SPRINGS CO
        NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE


3.858   PILGRIMCHRISTAKIS                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.859   PINELLAS COUNTY UTILITIES                UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.860   PINNACA                                  UNKNOWN                                 Trade Payable                    $41,698
        8000 NORMAN CENTER DR STE
        250                             ACCOUNT NO.: NOT AVAILABLE
        BLOOMINGTON, MN 55437


3.861   PITE DUNCAN, LLP                         UNKNOWN                                 Trade Payable             UNDETERMINED
        4375 JUTLAND DRIVE, SUITE 200
        P.O. BOX 17933                  ACCOUNT NO.: NOT AVAILABLE
        SAN DIEGO, CA 92177


3.862   PITTENGER LAW GROUP LLC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        OVERLAND PARK KS
        6900 COLLEGE BLVD STE 325       ACCOUNT NO.: NOT AVAILABLE
        OVERLAND PARK, KS 66211


3.863   PLATINUM COFFEE SERVICE INC              UNKNOWN                                 Trade Payable                     $1,439
        18029 HUFSMITH KOHRVILLE RD
        TOMBALL, TX 77375               ACCOUNT NO.: NOT AVAILABLE


3.864   PLUESE, BECKER & SALTZMAN,               UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE


3.865   PLURALSIGHT                              UNKNOWN                                 Trade Payable                     $3,874
        DEPT CH 19719
        PALATINE, IL 60055-9719         ACCOUNT NO.: NOT AVAILABLE


3.866   PLUS RELOCATION SERVICES                 UNKNOWN                                 Trade Payable                    $26,941
        INC
        600 HWY 169 S STE 500           ACCOUNT NO.: NOT AVAILABLE
        MINNEAPOLIS, MN 55426


                                             Page 80 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                     Pg 149 of 521
Ditech Financial LLC                                                                             Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                                Claim

Trade Payables

3.867   PNC BANK NATIONAL                        UNKNOWN                                 Trade Payable                       $982
        ASSOCIATION
        300 FIFTH AVENUE                ACCOUNT NO.: NOT AVAILABLE
        PITTSBURGH, PA 15222


3.868   PNM ELECTRIC SERVICES                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.869   POMONA ISLANDER MHP                      UNKNOWN                                 Trade Payable             UNDETERMINED
        3667 VALLEY BLVD
        POMONA, CA 91768-2534           ACCOUNT NO.: NOT AVAILABLE


3.870   POPKIN & ROSALER, P.A. LAW               UNKNOWN                                 Trade Payable             UNDETERMINED
        OFFICES
        1701 W HILLSBORO BLVD STE       ACCOUNT NO.: NOT AVAILABLE
        400
        DEERFIELD BEACH, FL 33442


3.871   PORTNOFF LAW ASSOCIATES,                 UNKNOWN                                 Trade Payable             UNDETERMINED
        LTD
        2700 HORIZON DRIVE              ACCOUNT NO.: NOT AVAILABLE
        SUITE 100
        KING OF PRUSSIA, PA 19406


3.872   POTESTIVO & ASSOCIATES, P. C.            UNKNOWN                                 Trade Payable             UNDETERMINED
        251 DIVERSION ST
        ROCHESTER, MI 48307             ACCOUNT NO.: NOT AVAILABLE


3.873   POTOMAC EDISON                           UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 3615
        AKRON, OH 44309-3615            ACCOUNT NO.: NOT AVAILABLE


3.874   POTOMAC PARTNERS LLC                     UNKNOWN                                 Trade Payable                     $4,071
        2127 S STREET NW
        WASHINGTON, DC 20008            ACCOUNT NO.: NOT AVAILABLE


3.875   POWERHOUSE REALTY, LLC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        111 S. CALVERT ST. SUITE 2700
        BALTIMORE, MD 21202             ACCOUNT NO.: NOT AVAILABLE


3.876   POWERS KIRN & ASSOCIATES,                UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        SUITE 200                       ACCOUNT NO.: NOT AVAILABLE
        728 MARNE HWY
        MOORESTOWN, NJ 08057




                                             Page 81 of 282 to Schedule E/F Part 2
        19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 150 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.877   PPL ELECTRIC UTILITIES                  UNKNOWN                                 Trade Payable             UNDETERMINED
        2 N 9TH ST CPC-GENN1
        ALLENTOWN, PA 18101-1175       ACCOUNT NO.: NOT AVAILABLE


3.878   PRATT HOMES                             UNKNOWN                                 Trade Payable                        $45
        310 A SSE LOOP 323
        TYLER, TX 75702                ACCOUNT NO.: NOT AVAILABLE


3.879   PREMIER REAL ESTATE INC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.880   PRIMARY APPRAISAL SERVICE               UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 63
        WHITSETT, NC 27377             ACCOUNT NO.: NOT AVAILABLE


3.881   PRINCE YEATES                           UNKNOWN                                 Trade Payable             UNDETERMINED
        15 W SOUTH TEMPLE STE 1700
        SALT LAKE CITY, UT 84101       ACCOUNT NO.: NOT AVAILABLE


3.882   PROBATE FINDER ONDEMAND                 UNKNOWN                                 Trade Payable                     $1,400
        7601 PENN AVE S STE A610
        MINNEAPOLIS, MN 55423-5005     ACCOUNT NO.: NOT AVAILABLE


3.883   PROPER RESULTS, LLC                     UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: DANIELLE THERRIEN
        72 HUTCHINSON RD               ACCOUNT NO.: NOT AVAILABLE
        SUTTON, MA 01590


3.884   PROPERTY CONTROL GROUND                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.885   PROPERTY PROFESSIONALS OF               UNKNOWN                                 Trade Payable             UNDETERMINED
        AMERMCCOMB MS
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.886   PROPERTY VALUES APPRAISAL               UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.887   PROPERTY WORKS CT                       UNKNOWN                                 Trade Payable             UNDETERMINED
        530 SILAS DEANE HIGHWAY
        SUITE 220                      ACCOUNT NO.: NOT AVAILABLE
        WETHERSFIELD, CT 06109




                                            Page 82 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 151 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.888   PRO-TECK SERVICES LTD                   UNKNOWN                                 Trade Payable                    $23,890
        307 WAVERLEY OAKS RD SUITE
        305                            ACCOUNT NO.: NOT AVAILABLE
        WALTHAM, MA 02452


3.889   PROVENTURE CONSULTING INC               UNKNOWN                                 Trade Payable             UNDETERMINED
        1922-B RUHLAND AVENUE
        REDONDO BEACH, CA 90278        ACCOUNT NO.: NOT AVAILABLE


3.890   PSE & G CO                              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.891   PSEGLI                                  UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 888
        HICKSVILLE, NY 11802-0888      ACCOUNT NO.: NOT AVAILABLE


3.892   PUBLIC SERVICE ELECTRIC &               UNKNOWN                                 Trade Payable             UNDETERMINED
        GAS COMPA
        PO BOX 14444                   ACCOUNT NO.: NOT AVAILABLE
        NEW BRUNSWICK, NJ 08906-4444


3.893   PUGET SOUND ENERGY                      UNKNOWN                                 Trade Payable             UNDETERMINED
        CUSTOMER PMT PROC BOT-01H
        CUSTOMER PMT PROC BOT-01H      ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 91269
        BELLEVUE, WA 98009-9269


3.894   QPWB                                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.895   QSLWM                                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.896   QUAIL VALLEY FUND INC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        5295 HOLLISTER ST
        HOUSTON, TX 77040              ACCOUNT NO.: NOT AVAILABLE


3.897   QUALITY LOAN SERVICE                    UNKNOWN                                 Trade Payable             UNDETERMINED
        CORPORATION
        411 IVY ST                     ACCOUNT NO.: NOT AVAILABLE
        SAN DIEGO, CA 92101




                                            Page 83 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 152 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.898   QUALITY RESOURCE GROUP INC            UNKNOWN                                 Trade Payable             UNDETERMINED
        ACH
        1999 N UNIVERSITY DR.        ACCOUNT NO.: NOT AVAILABLE
        STE 202
        CORAL SPRINGS, FL 33071


3.899   QUATTRO DIRECT LLC                    UNKNOWN                                 Trade Payable                   $179,092
        200 BERWYN PARK SUITE 310
        BERWYN, PA 19312             ACCOUNT NO.: NOT AVAILABLE


3.900   QUINTAIROS, PRIETO, WOOD &            UNKNOWN                                 Trade Payable             UNDETERMINED
        BOYER, P.A.
        2390 E. CAMELBACK ROAD       ACCOUNT NO.: NOT AVAILABLE
        SUITE 440
        PHOENIX, AZ 85016


3.901   RANDY J HAGLER                        UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 668194
        CHARLOTTE, NC 28266-8194     ACCOUNT NO.: NOT AVAILABLE


3.902   RANKIN COUNTY SOLID WASTE             UNKNOWN                                 Trade Payable             UNDETERMINED
        RANKIN COUNTY-TAX COLLEC
        211 E GOVERNMENT ST - SU     ACCOUNT NO.: NOT AVAILABLE
        BRANDON, MS 39042


3.903   RAPID DELIVERY INC                    UNKNOWN                                 Trade Payable                       $835
        29 MAIN ST
        RAPID CITY, SD 57701         ACCOUNT NO.: NOT AVAILABLE


3.904   RAPP APPRAISALS LLC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        DINWIDDIE VA
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.905   RAPPAHANNOCK ELECTRIC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        COOPERATIVE
        PO BOX 7388                  ACCOUNT NO.: NOT AVAILABLE
        FREDERICKSBURG, VA 22404-
        7388


3.906   RAS BORISKIN, LLC                     UNKNOWN                                 Trade Payable             UNDETERMINED
        900 MERCHANTS CONCOURSE
        SUITE 106                    ACCOUNT NO.: NOT AVAILABLE
        WESTBURY, NY 11590


3.907   RAS CITRON LLC                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                          Page 84 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 153 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.908   RAS CRANE LLC                          UNKNOWN                                 Trade Payable                   $473,948
        6409 CONGRESS AVE STE 100
        BOCA RATON, FL 33487          ACCOUNT NO.: NOT AVAILABLE


3.909   RAS LAVRAR LLC ACH                     UNKNOWN                                 Trade Payable             UNDETERMINED
        1133 S UNIVERSITY DR FL 2
        PLANTATION, FL 33324          ACCOUNT NO.: NOT AVAILABLE


3.910   RAUSCH STURM ISRAEL                    UNKNOWN                                 Trade Payable             UNDETERMINED
        ENERSON ANBROOKFIELD WI
        250 N SUNNYSLOPE RD STE 300   ACCOUNT NO.: NOT AVAILABLE
        BROOKFIELD, WI 53005


3.911   RAWLINGS & MACINNIS PA                 UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 1789
        MADISON, MS 39130             ACCOUNT NO.: NOT AVAILABLE


3.912   RCM PROFESSIONALS, INC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.913   RCO LEGAL                              UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.914   RE/MAX BEST                            UNKNOWN                                 Trade Payable             UNDETERMINED
        575 SUNRISE HIGHWAY
        WEST BABYLON, NY 11704        ACCOUNT NO.: NOT AVAILABLE


3.915   RE/MAX PROFESSIONALS                   UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: ORANTI J. ROBINSON
        9658 BALTIMORE AVENUE         ACCOUNT NO.: NOT AVAILABLE
        SUITE 280
        COLLEGE PARK, MD 20740


3.916   REAL ESTATE HOME SALES, INC            UNKNOWN                                 Trade Payable             UNDETERMINED
        HASS CORP
        6108 NEW CUT RD               ACCOUNT NO.: NOT AVAILABLE
        LOUISVILLE, KY 40118


3.917   REAL ESTATE SERVICES, INC.             UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: AMADO MEDEROS
        800 WEST AVENUE               ACCOUNT NO.: NOT AVAILABLE
        SUITE C-4
        MIAMI BEACH, FL 33139


3.918   REAL TIME PROPERTY INC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE

                                           Page 85 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 154 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.919   REALTY EXPERTS, INC                     UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: RANDY TARLTON
        504 TOWER DR SUITE D           ACCOUNT NO.: NOT AVAILABLE
        OKLAHOMA CITY, OK 73160


3.920   REALTY WORLD SELZER REALTY              UNKNOWN                                 Trade Payable             UNDETERMINED
        6393 SKYWAY ROAD
        PARADISE, CA 95969             ACCOUNT NO.: NOT AVAILABLE


3.921   REAN CLOUD LLC                          UNKNOWN                                 Trade Payable                   $171,191
        2201 COOPERATIVE WAY STE
        302                            ACCOUNT NO.: NOT AVAILABLE
        HERNDON, VA 20171


3.922   RECEIVABLES CONTROL CORP                UNKNOWN                                 Trade Payable                     $3,500
        7373 KIRKWOOD COURT STE 200
        MAPLE GROVE, MN 55369          ACCOUNT NO.: NOT AVAILABLE


3.923   RECONTRUST COMPANY ACH                  UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 7009
        VAN NUYS, CA 91409-7009        ACCOUNT NO.: NOT AVAILABLE


3.924   RECORD STORAGE SOLUTIONS                UNKNOWN                                 Trade Payable                     $1,130
        PO BOX 1188
        RAPID CITY, SD 57701           ACCOUNT NO.: NOT AVAILABLE


3.925   RECREATION CENTERS OF SUN          UNKNOWN                                      Trade Payable             UNDETERMINED
        CITY
        10626 WEST THUNDERBIRD BLVD ACCOUNT NO.: NOT AVAILABLE
        SUN CITY, AZ 85351


3.926   RED BELL REAL ESTATE LLC             UNKNOWN                                    Trade Payable                       $500
        7730 S UNION PARK AVE STE 400
        MIDVALE, UT 84047             ACCOUNT NO.: NOT AVAILABLE


3.927   RED ROCK FINANCIAL SRVCS                UNKNOWN                                 Trade Payable             UNDETERMINED
        MICHAEL BEEDE, ESQ.
        THE LAW OFFICE OF MIKE         ACCOUNT NO.: NOT AVAILABLE
        BEEDE, PLLC
        2470 ST. ROSE PARKWAY, SUITE
        307
        HENDERSON, NV 89074


3.928   REDM CONSULTING LLC ACH                 UNKNOWN                                 Trade Payable             UNDETERMINED
        1704 ROUTE 27 STE 3
        EDISON, NJ 08817               ACCOUNT NO.: NOT AVAILABLE




                                            Page 86 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 155 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.929   REED SMITH LLP                        UNKNOWN                                 Trade Payable             UNDETERMINED
        ATTN: JUSTIN J. KONTUL
        225 5TH AVE                  ACCOUNT NO.: NOT AVAILABLE
        PITTSBURGH, PA 15222


3.930   REED THOMPSON                         UNKNOWN                                 Trade Payable                       $342
        229 DOUBLETREE LANE
        CHEYENNE, WY 82009           ACCOUNT NO.: NOT AVAILABLE


3.931   REGENCY VILLAGE ASSOCIAT              UNKNOWN                                 Trade Payable             UNDETERMINED
        401 HWY 22 WEST UNIT 36-I
        NORTH PLAINFIELD, NJ 07060   ACCOUNT NO.: NOT AVAILABLE


3.932   REGIONAL REALTY GROUP                 UNKNOWN                                 Trade Payable             UNDETERMINED
        JAMES W CONWAY INC
        2007 S ROUTE 59              ACCOUNT NO.: NOT AVAILABLE
        PLAINFIELD, IL 60586


3.933   REID HOME TEAM, LLC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.934   REIMER ARNOVITZ CHERNEK               UNKNOWN                                 Trade Payable             UNDETERMINED
        OH
        30455 SOLON RD               ACCOUNT NO.: NOT AVAILABLE
        SOLON, OH 44139


3.935   REIMER LAW CO.                        UNKNOWN                                 Trade Payable             UNDETERMINED
        639 WASHINGTON AVE
        NEWPORT, KY 41071            ACCOUNT NO.: NOT AVAILABLE


3.936   REMAX CHAMPIONS                       UNKNOWN                                 Trade Payable             UNDETERMINED
        121 S MOUNTAIN AVE
        UPLAND, CA 91786             ACCOUNT NO.: NOT AVAILABLE


3.937   RENTZ MANAGEMENT INC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        COVINGTON KY
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.938   REO MANAGEMENT SOLUTIONS,             UNKNOWN                                 Trade Payable             UNDETERMINED
        LLC
        RENEE R PCHELKA              ACCOUNT NO.: NOT AVAILABLE
        P.O. BOX 46
        FREDONIA, NY 14063


3.939   REO UTAH LLC                          UNKNOWN                                 Trade Payable             UNDETERMINED
        6965 S UNION PARK CTR, STE
        160                          ACCOUNT NO.: NOT AVAILABLE
        MIDVALE, UT 84047

                                          Page 87 of 282 to Schedule E/F Part 2
        19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 156 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.940   RESNET                                 UNKNOWN                                 Trade Payable                    $10,000
        25520 COMMERCENTRE DR 1ST
        FLOOR                         ACCOUNT NO.: NOT AVAILABLE
        LAKE FOREST, CA 92630


3.941   REVENUE COLLECTIONS                    UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 17535
        BALTIMORE, MD 21297           ACCOUNT NO.: NOT AVAILABLE


3.942   REVERSE VISION ACH                     UNKNOWN                                 Trade Payable             UNDETERMINED
        1620 FIFTH AVE STE 525
        SAN DIEGO, CA 92101           ACCOUNT NO.: NOT AVAILABLE


3.943   RHODE ISLAND HOUSING &                 UNKNOWN                                 Trade Payable             UNDETERMINED
        CHRISTINA STYRON
        DIVISION OF BANKING           ACCOUNT NO.: NOT AVAILABLE
        1511 PONTIAC AVENUE,
        BUILDING 69-2
        CRANSTON, RI 02920


3.944   RICK A THOMPSON                        UNKNOWN                                 Trade Payable                       $546
        229 DOUBLETREE LANE
        CHEYENNE, WY 82009            ACCOUNT NO.: NOT AVAILABLE


3.945   RIDGEWOOD WATER                        UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.946   RIGGS APPRAISAL                        UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 713
        YUCAIPA, CA 92399             ACCOUNT NO.: NOT AVAILABLE


3.947   RILEY POPE & LANEY LLC                 UNKNOWN                                 Trade Payable             UNDETERMINED
        2838 DEVINE STREET
        COLUMBIA, SC 29205            ACCOUNT NO.: NOT AVAILABLE


3.948   RINEY PACKARD PLLC                     UNKNOWN                                 Trade Payable                     $5,795
        5420 LBJ FRWY STE 220
        DALLAS, TX 75240              ACCOUNT NO.: NOT AVAILABLE


3.949   RINEY PACKARD PLLC                     UNKNOWN                                 Trade Payable             UNDETERMINED
        5420 LBJ FREEWAY
        SUITE 220                     ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75240


3.950   RINEY PALTER PLLC IOLTA ACC            UNKNOWN                                 Trade Payable             UNDETERMINED
        DALLAS TX
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


                                           Page 88 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 157 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.951   RIO GRANDE APPRAISAL                   UNKNOWN                                 Trade Payable             UNDETERMINED
        SERVICES ALBUQUERQUE NM
        RIO GRANDE CITY ISD COLL      ACCOUNT NO.: NOT AVAILABLE
        P O BOX 91
        RIO GRANDE, TX 78582


3.952   RIVER PINES PUBLIC UTILITY             UNKNOWN                                 Trade Payable             UNDETERMINED
        DISTRICT
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.953   RIVER RUN COA                          UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.954   RMG@NUFRONTREALTY.COM                  UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.955   ROBERT COWLES WEAVER                   UNKNOWN                                 Trade Payable                       $525
        ASSOC INC
        11414 LUCASVILLE ROAD         ACCOUNT NO.: NOT AVAILABLE
        MANASSAS, VA 20112


3.956   ROBERT DAVIS                           UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.957   ROBERT L TANKEL PA                     UNKNOWN                                 Trade Payable             UNDETERMINED
        1022 MAIN ST
        STE D                         ACCOUNT NO.: NOT AVAILABLE
        DUNEDIN, FL 34698


3.958   ROBERT O H MITCHELL                    UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.959   ROBERT R JONES & ASSOCIATES            UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.960   ROBERTS & WEDDLE, LLC                  UNKNOWN                                 Trade Payable             UNDETERMINED
        309 W. WASHINGTON 500
        CHICAGO, IL 60606             ACCOUNT NO.: NOT AVAILABLE


3.961   ROBERTSON ANSCHUTZ &                   UNKNOWN                                 Trade Payable                       $323
        SCHNEID PL
        6409 CONGRESS AVE STE 100     ACCOUNT NO.: NOT AVAILABLE
        BOCA RATON, FL 33487


                                           Page 89 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 158 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.962   ROBERTSON, ANSCHUTZ &                UNKNOWN                                 Trade Payable             UNDETERMINED
        SCHNEID, P.L.
        6409 CONGRESS AVE STE 100   ACCOUNT NO.: NOT AVAILABLE
        BOCA RATON, FL 33487


3.963   ROBINSON APPRAISALS INC              UNKNOWN                                 Trade Payable             UNDETERMINED
        PO BOX 736
        JACKSONVILLE, NC 28541      ACCOUNT NO.: NOT AVAILABLE


3.964   ROBINSON GRAY STEPP &                UNKNOWN                                 Trade Payable             UNDETERMINED
        LAFFITTE, LLC
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.965   ROBISON & HOLMES, PLLC               UNKNOWN                                 Trade Payable             UNDETERMINED
        PO DRAWER 1128
        MCCOMB, MS 39649            ACCOUNT NO.: NOT AVAILABLE


3.966   ROCH APPRAISAL CO                    UNKNOWN                                 Trade Payable             UNDETERMINED
        COVENTRY RI
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.967   ROCKVILLE TUDOR APT CORP             UNKNOWN                                 Trade Payable             UNDETERMINED
        245 EAST 35TH ST
        NEW YORK, NY 10016          ACCOUNT NO.: NOT AVAILABLE


3.968   ROLLING OAKS ROAD                    UNKNOWN                                 Trade Payable             UNDETERMINED
        ASSOCIATION
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.969   RONALD L SIMONI                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.970   RONALD R. WOLFE &                    UNKNOWN                                 Trade Payable             UNDETERMINED
        ASSOCIATES, P.L.
        NOT AVAILABLE               ACCOUNT NO.: NOT AVAILABLE


3.971   ROSE L BRAND & ASSOCIATES            UNKNOWN                                 Trade Payable             UNDETERMINED
        PC
        7430 WASHINGTON ST NE       ACCOUNT NO.: NOT AVAILABLE
        ALBUQUERQUE, NM 87109


3.972   ROSENBERG & ASSOCIATES LLC         UNKNOWN                                   Trade Payable             UNDETERMINED
        ROSENBERG & ASSOCIATES, LLC
        DIANE ROSENBERG             ACCOUNT NO.: NOT AVAILABLE
        4340 EAST WEST HIGHWAY,
        SUITE 600
        BETHESDA, MD 20184


                                         Page 90 of 282 to Schedule E/F Part 2
        19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                    Pg 159 of 521
Ditech Financial LLC                                                                            Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                                Claim

Trade Payables

3.973   ROSICKI, ROSICKI &                      UNKNOWN                                 Trade Payable             UNDETERMINED
        ASSOCIATES, P.C.
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.974   ROXANNE ROBERTS                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.975   RPM APPRAISALS INC                      UNKNOWN                                 Trade Payable             UNDETERMINED
        14695 GARDEN RD
        GOLDEN, CO 80401               ACCOUNT NO.: NOT AVAILABLE


3.976   RSV REAL ESTATE SERVICES                UNKNOWN                                 Trade Payable             UNDETERMINED
        GRANTS PASS OR
        272 GRANITE HILL RD            ACCOUNT NO.: NOT AVAILABLE
        GRANTS PASS, OR 97526


3.977   RUSHTON STAKELY                         UNKNOWN                                 Trade Payable             UNDETERMINED
        GARRETT PA
        184 COMMERCE ST                ACCOUNT NO.: NOT AVAILABLE
        MONTGOMERY, AL 36104


3.978   RUSHTON STAKELY JOHNSTON                UNKNOWN                                 Trade Payable                     $2,072
        184 COMMERCE ST
        MONTGOMERY, AL 36104           ACCOUNT NO.: NOT AVAILABLE


3.979   RUSNOV APPRAISALS INC                   UNKNOWN                                 Trade Payable             UNDETERMINED
        14938 DRAKE RD
        STRONGSVILLE, OH 44136         ACCOUNT NO.: NOT AVAILABLE


3.980   RUSSELL E JOHNSON                       UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.981   RYAN APPRAISALS                         UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.982   SACRAMENTO COUNTY TAX                   UNKNOWN                                 Trade Payable             UNDETERMINED
        COLLECTOR
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.983   SACRAMENTO COUNTY UTILITY               UNKNOWN                                 Trade Payable             UNDETERMINED
        BILLING
        9700 GOETHE RD                 ACCOUNT NO.: NOT AVAILABLE
        STE C
        SACREMENTO, CA 95827



                                            Page 91 of 282 to Schedule E/F Part 2
        19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 160 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.984   SAFEGUARD PROPERTIES                   UNKNOWN                                 Trade Payable                     $2,401
        MGMT LLC
        PO BOX 78000                  ACCOUNT NO.: NOT AVAILABLE
        DETROIT, MI 48278-1404


3.985   SAGARIA LAW PC                         UNKNOWN                                 Trade Payable                     $2,500
        3017 DOUGLAS BLVD STE 200
        ROSEVILLE, CA 95661           ACCOUNT NO.: NOT AVAILABLE


3.986   SALEM MOBILE HOMES                     UNKNOWN                                 Trade Payable             UNDETERMINED
        701 US HWY 281 N STE C
        MARBLE FALLS, TX 78654        ACCOUNT NO.: NOT AVAILABLE


3.987   SAM BARTLETT INC                       UNKNOWN                                 Trade Payable             UNDETERMINED
        CHESTERFIELD VA
        6630 MASADA DR                ACCOUNT NO.: NOT AVAILABLE
        CHESTERFIELD, VA 23838


3.988   SAMUEL I WHITE PC                      UNKNOWN                                 Trade Payable             UNDETERMINED
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.989   SAN JOSE ADVANTAGE HOMES               UNKNOWN                                 Trade Payable                       $126
        INC
        2890 MONTEREY RD              ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95111


3.990   SAND CASTLE FIELD SERVICES             UNKNOWN                                 Trade Payable                     $3,010
        165 BISHOPS WAY STE 150
        BROOKFIELD, WI 53005          ACCOUNT NO.: NOT AVAILABLE


3.991   SAND CASTLE HOMES REALTY               UNKNOWN                                 Trade Payable             UNDETERMINED
        705 ROBIN WAY
        NORTH PALM BEACH, FL          ACCOUNT NO.: NOT AVAILABLE
        33408


3.992   SANDERS COLLINS                        UNKNOWN                                 Trade Payable             UNDETERMINED
        1919 MCKINNEY AVE
        DALLAS, TX 75201              ACCOUNT NO.: NOT AVAILABLE


3.993   SAP AMERICA INC                        UNKNOWN                                 Trade Payable                    $30,507
        PO BOX 7780-824024
        PHILADELPHIA, PA 19182-4024   ACCOUNT NO.: NOT AVAILABLE


3.994   SAVAGE BAUM GLASS                      UNKNOWN                                 Trade Payable             UNDETERMINED
        401 SOUTH BOSTON AVE STE
        2300                          ACCOUNT NO.: NOT AVAILABLE
        TULSA, OK 74103


                                           Page 92 of 282 to Schedule E/F Part 2
        19-10412-jlg      Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 161 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.995   SAYER LAW GROUP PC                     UNKNOWN                                 Trade Payable                       $500
        925 E 4TH ST
        WATERLOO, IA 50703            ACCOUNT NO.: NOT AVAILABLE


3.996   SCALLEY READING BATES                  UNKNOWN                                 Trade Payable             UNDETERMINED
        HANSEN & RASMUSSEN, P.C.
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.997   SCHNEIDERMAN & SHERMAN, PC             UNKNOWN                                 Trade Payable             UNDETERMINED
        PC
        23938 RESEARCH DR ST300       ACCOUNT NO.: NOT AVAILABLE
        FARMINGTON HILLS, MI 48335


3.998   SCOTT AND CORLEY, P.A.                 UNKNOWN                                 Trade Payable             UNDETERMINED
        2712 MIDDLEBURG DR 200
        COLUMBIA, SC 29204            ACCOUNT NO.: NOT AVAILABLE


3.999   SCOTT REALTY                           UNKNOWN                                 Trade Payable             UNDETERMINED
        PROFESSIONALS, LLC
        ATTN: SABRIYA SCOTT           ACCOUNT NO.: NOT AVAILABLE
        100 E MONTGOMERY XRD, SUITE
        A
        SAVANNAH, GA 31406


3.1000 SEALE, SMITH, ZUBER, &                  UNKNOWN                                 Trade Payable             UNDETERMINED
       BARNETTE
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.1001 SELENE FINANCE LP                       UNKNOWN                                 Trade Payable             UNDETERMINED
       120 GIBRALTER RD STE 300
       HORSHAM, PA 19044              ACCOUNT NO.: NOT AVAILABLE


3.1002 SERAFINA PROPERTY                       UNKNOWN                                 Trade Payable             UNDETERMINED
       MANAGEMENT
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.1003 SERVICELINK                             UNKNOWN                                 Trade Payable                     $2,225
       1400 CHERRINGTON PKWY
       CORAOPOLIS, PA 15108           ACCOUNT NO.: NOT AVAILABLE


3.1004 SERVICELINK NATIONAL FLOOD              UNKNOWN                                 Trade Payable                     $3,505
       LLC
       PO BOX 511243                  ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90051-3042


3.1005 SEVERSON & WERSON                       UNKNOWN                                 Trade Payable                    $26,894
       1 EMBARCADERO CENTER STE
       2600                           ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111

                                           Page 93 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 162 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.1006 SHAPIRO & BROWN, LLC                  UNKNOWN                                 Trade Payable             UNDETERMINED
       10021 BALLS FORD ROAD
       SUITE 200                    ACCOUNT NO.: NOT AVAILABLE
       MANASSAS, VA 20109


3.1007 SHAPIRO & CEJDA, LLC                  UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1008 SHAPIRO & DAIGREPONT, LLP             UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1009 SHAPIRO & DENARDO, LLC                UNKNOWN                                 Trade Payable             UNDETERMINED
       SARAH TOLLE
       PO BOX 775426                ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60677-5426


3.1010 SHAPIRO & FISHMAN LLP                 UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 775426
       CHICAGO, IL 60677            ACCOUNT NO.: NOT AVAILABLE


3.1011 SHAPIRO & INGLE, LLP - NC             UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1012 SHAPIRO & MASSEY LLC ACH              UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1013 SHAPIRO & MENTZ LLP                   UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 88464
       CHICAGO, IL 60680            ACCOUNT NO.: NOT AVAILABLE


3.1014 SHAPIRO & MORLEY, LLC                 UNKNOWN                                 Trade Payable             UNDETERMINED
       SARAH TOLLE
       PO BOX 775426                ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60677


3.1015 SHAPIRO & SCHWARTZ, LLP               UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1016 SHAPIRO & SUTHERLAND                  UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                         Page 94 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                   Pg 163 of 521
Ditech Financial LLC                                                                           Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                                Claim

Trade Payables

3.1017 SHAPIRO , PENDERGAST &                  UNKNOWN                                 Trade Payable             UNDETERMINED
       HASTY , LLP
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.1018 SHAPIRO AND ZIELKE LLP                  UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 775426
       CHICHAGO, IL 60677             ACCOUNT NO.: NOT AVAILABLE


3.1019 SHAPIRO VAN ESS & SHERMAN               UNKNOWN                                 Trade Payable                       $395
       LLP
       PO BOX 775426                  ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60677-5426


3.1020 SHAPIRO, DICARO AND BARAK,              UNKNOWN                                 Trade Payable             UNDETERMINED
       LLC
       JOHN A. DICARO; KRIS MORONE;   ACCOUNT NO.: NOT AVAILABLE
       LORI LUEBKE; KAY SCHINKER
       PO BOX 775426
       CHICAGO, IL 60677-5426


3.1021 SHAPIRO, FISHMAN & GACHE,               UNKNOWN                                 Trade Payable             UNDETERMINED
       LLP
       PO BOX 88464                   ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60680-1464


3.1022 SHAWN E. CREGG                          UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1023 SHD LEGAL GROUP P.A.                    UNKNOWN                                 Trade Payable             UNDETERMINED
       P. O. BOX 19519
       FT. LAUDERDALE, FL 33318       ACCOUNT NO.: NOT AVAILABLE


3.1024 SHECHTMAN, HALPERIN &                   UNKNOWN                                 Trade Payable             UNDETERMINED
       SAVAGE
       1080 MAIN STREET               ACCOUNT NO.: NOT AVAILABLE
       PAWTUCKET, RI 02860


3.1025 SHELDON MAY & ASSOCIATES,               UNKNOWN                                 Trade Payable             UNDETERMINED
       P.C.
       255 MERRICK RD                 ACCOUNT NO.: NOT AVAILABLE
       ROCKVILLE CENTRE, NY 11570


3.1026 SHERIDAN ROAD                           UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE




                                           Page 95 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 164 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.1027 SHERMAN AND RODGERS                    UNKNOWN                                 Trade Payable             UNDETERMINED
       ATTORNEY TBURGAW NC
       PO BOX 250                    ACCOUNT NO.: NOT AVAILABLE
       BURGAW, NC 28425


3.1028 SHERMETA LAW GROUP PLLC                UNKNOWN                                 Trade Payable             UNDETERMINED
       ACH
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1029 SHINDLER AND JOYCE                     UNKNOWN                                 Trade Payable             UNDETERMINED
       SCHAUMBURG IL
       1990 E ALGONQUIN RD STE 180   ACCOUNT NO.: NOT AVAILABLE
       SCHAUMBURG, IL 60173


3.1030 SHIRE APPRAISAL                        UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 591
       TWIN BRIDGES, MT 59754        ACCOUNT NO.: NOT AVAILABLE


3.1031 SHOWCASE REALTY LLC                    UNKNOWN                                 Trade Payable             UNDETERMINED
       1430 S. MINT ST
       STE 106                       ACCOUNT NO.: NOT AVAILABLE
       CHARLOTTE, NC 28203


3.1032 SHS, LLP                               UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1033 SHUPING, MORSE & ROSS, LLP             UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1034 SIDLEY AUSTIN LLP                      UNKNOWN                                 Trade Payable                     $1,730
       PO BOX 0642
       CHICAGO, IL 60690             ACCOUNT NO.: NOT AVAILABLE


3.1035 SILVER STATE APPRAISERS                UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1036 SIMMER & ASSOCIATES GRAND              UNKNOWN                                 Trade Payable             UNDETERMINED
       HAVEN MI
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1037 SINGLESOURCE PROPERTY                  UNKNOWN                                 Trade Payable                       $420
       SOLUTIONS
       1000 NOBLE ENERGY DR STE      ACCOUNT NO.: NOT AVAILABLE
       300
       CANONSBURG, PA 15317


                                          Page 96 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 165 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.1038 SMECO                                 UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 62261
       BALTIMORE, MD 21264          ACCOUNT NO.: NOT AVAILABLE


3.1039 SMITH PARTNERS &                      UNKNOWN                                 Trade Payable             UNDETERMINED
       ASSOCIATES LTD.
       5509 BELMONT ROAD SUITE A    ACCOUNT NO.: NOT AVAILABLE
       DOWNERS GROVE, IL 60515


3.1040 SMITHFIELD HOMES INC                  UNKNOWN                                 Trade Payable                        $95
       PO BOX 606
       SMITHFIELD, PA 15478         ACCOUNT NO.: NOT AVAILABLE


3.1041 SNELL & WILMER LLP                    UNKNOWN                                 Trade Payable                     $2,191
       400 E VAN BUREN STE 1900
       PHOENIX, AZ 85004-2202       ACCOUNT NO.: NOT AVAILABLE


3.1042 SOFTVU LLC                            UNKNOWN                                 Trade Payable                     $4,995
       2029 WYANDOTTE STE 100
       KANSAS CITY, MO 64108        ACCOUNT NO.: NOT AVAILABLE


3.1043 SOTIROFF & BOBRIN PC ACH              UNKNOWN                                 Trade Payable             UNDETERMINED
       30400 TELEGRAPH RD STE 444
       BINGHAM FARMS, MI 48025      ACCOUNT NO.: NOT AVAILABLE


3.1044 SOUTH PLAINFIELD BOROUGH              UNKNOWN                                 Trade Payable             UNDETERMINED
       2480 PLAINFIELD AVE
       SOUTH PLAINFIELD, NJ 07080   ACCOUNT NO.: NOT AVAILABLE


3.1045 SOUTHCOAST APPRAISAL                  UNKNOWN                                 Trade Payable             UNDETERMINED
       SERVICE
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1046 SOUTHERN CALIFORNIA EDISON            UNKNOWN                                 Trade Payable             UNDETERMINED
       CO
       P.O. BOX 300                 ACCOUNT NO.: NOT AVAILABLE
       ROSEMEAD, CA 91772-0001


3.1047 SOUTHERN MARYLAND                     UNKNOWN                                 Trade Payable             UNDETERMINED
       2905 MITCHVILLE RD 112
       BOWIE, MD 20716              ACCOUNT NO.: NOT AVAILABLE


3.1048 SOUTHERN SHOPPER                      UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                         Page 97 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                 Pg 166 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.1049 SOUTHLAW, P.C.                        UNKNOWN                                 Trade Payable             UNDETERMINED
       13160 FOSTER
       SUITE 100                    ACCOUNT NO.: NOT AVAILABLE
       OVERLAND PARK, KS 66213


3.1050 SOUTHWEST APPRAISAL                   UNKNOWN                                 Trade Payable             UNDETERMINED
       SERVICES MAPLE HILL NC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1051 SOUTHWEST BUSINESS CORP               UNKNOWN                                 Trade Payable             UNDETERMINED
       ATTN MORTGAGE & BANK
       PO BOX 795027                ACCOUNT NO.: NOT AVAILABLE
       SAN ANTONIO, TX 78279


3.1052 SOUTHWEST GAS                         UNKNOWN                                 Trade Payable             UNDETERMINED
       CORPORATION
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1053 SOVEREIGN MORTGAGE                    UNKNOWN                                 Trade Payable                       $885
       SERVICES INC
       454 HOUSTON STREET           ACCOUNT NO.: NOT AVAILABLE
       COPPELL, TX 75019


3.1054 SOWELL GRAY ROBINSON                  UNKNOWN                                 Trade Payable             UNDETERMINED
       1310 GADSDEN ST
       COLUMBIA, SC 29201           ACCOUNT NO.: NOT AVAILABLE


3.1055 SPECIALIZED LOAN SERVICING            UNKNOWN                                 Trade Payable             UNDETERMINED
       LLC
       8742 LUCENT BLVD STE 300     ACCOUNT NO.: NOT AVAILABLE
       HIGHLANDS RANCH, CO 80129


3.1056 SPILMAN THOMAS & BAT                  UNKNOWN                                 Trade Payable             UNDETERMINED
       300 KANAWHA BLVD E PO BOX
       273                          ACCOUNT NO.: NOT AVAILABLE
       CHARLESTON, WV 25321


3.1057 SPINA & LAVELLE                       UNKNOWN                                 Trade Payable                     $1,357
       1 PERIMETER PARK SOUTH STE
       400N                         ACCOUNT NO.: NOT AVAILABLE
       BIRMINGHAM, AL 35243


3.1058 SPOKANE COUNTY UTILITIES              UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1059 SPRING CREEK ASSOCIATION              UNKNOWN                                 Trade Payable             UNDETERMINED
       451 SPRING CREEK PKWY
       SPRING CREEK, NV 89815       ACCOUNT NO.: NOT AVAILABLE

                                         Page 98 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                         Main Document
                                                  Pg 167 of 521
Ditech Financial LLC                                                                          Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And      C U        D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.1060 SPRING GREEN AT GASPEE                 UNKNOWN                                 Trade Payable             UNDETERMINED
       POINT LLC
       459 NAMQUID DR                ACCOUNT NO.: NOT AVAILABLE
       WARWICK, RI 02888


3.1061 SPRINGFIELD WATER AND                  UNKNOWN                                 Trade Payable             UNDETERMINED
       SEWER COMMISS
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1062 STANDARD ABSTRACT & TITLE              UNKNOWN                                 Trade Payable             UNDETERMINED
       COMPLITTLE ROCK AR
       INC                           ACCOUNT NO.: NOT AVAILABLE
       3420 OLD CANTRELL RD
       LITTLE ROCK, AR 72202


3.1063 STATE CERTIFIED RESIDENTIAL            UNKNOWN                                 Trade Payable             UNDETERMINED
       APPRAISER
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1064 STAY APPRAISAL SERVICE                 UNKNOWN                                 Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1065 STEEN TEAM REALTY, INC.                UNKNOWN                                 Trade Payable             UNDETERMINED
       2450 S. 4TH AVE STE 100- A
       YUMA, AZ 85364                ACCOUNT NO.: NOT AVAILABLE


3.1066 STEIN WIENER & ROTH, LLP               UNKNOWN                                 Trade Payable             UNDETERMINED
       1 OLD COUNTRY RD STE 113
       CARLE PLACE, NY 11514         ACCOUNT NO.: NOT AVAILABLE


3.1067 STELTEMEIER & WESTBROOK,               UNKNOWN                                 Trade Payable             UNDETERMINED
       PLLC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1068 STEPHEN BLANCHARD                      UNKNOWN                                 Trade Payable             UNDETERMINED
       APPRAISALS INC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1069 STEPHEN EINSTEIN &                     UNKNOWN                                 Trade Payable                        $19
       ASSOCIATES PC
       39 BROADWAY STE 1250          ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10006


3.1070 STEPHENS MILLIRONS, PC                 UNKNOWN                                 Trade Payable             UNDETERMINED
       HARRISON & GAMMONS
       P O BOX 307                   ACCOUNT NO.: NOT AVAILABLE
       HUNTSVILLE, AL 35804


                                          Page 99 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                 Pg 168 of 521
Ditech Financial LLC                                                                      Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.1071 STERLING CLAIMS                       UNKNOWN                              Trade Payable             UNDETERMINED
       MANAGEMENT
       3944 MURPHY CANYON RD        ACCOUNT NO.: NOT AVAILABLE
       SUITE C204
       SAN DIEGO, CA 92123


3.1072 STERLING CLAIMS                    UNKNOWN                                 Trade Payable                    $16,875
       MANAGEMENT
       3944 MURPHY CANYON RD #C204 ACCOUNT NO.: NOT AVAILABLE
       SAN DIEGO, CA 92123


3.1073 STERLING TALENT SOLUTIONS             UNKNOWN                              Trade Payable                       $297
       PO BOX 35626
       NEWARK, NJ 07193-5626        ACCOUNT NO.: NOT AVAILABLE


3.1074 STERN, LAVINTHAL &                    UNKNOWN                              Trade Payable             UNDETERMINED
       FRANKENBERG, LLC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1075 STINSON LEONARD STREET                UNKNOWN                              Trade Payable                     $5,902
       PO BOX 843052
       KANSAS CITY, MO 64184-3052   ACCOUNT NO.: NOT AVAILABLE


3.1076 STOLOFF & MANOFF, P.A.                UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1077 STONEBRIDGE COMMUNITY                 UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1078 STONEHILL GROUP INC                   UNKNOWN                              Trade Payable                    $18,580
       1117 PERIMETER CTR W STE
       E212                         ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30338


3.1079 STRIATA INC                           UNKNOWN                              Trade Payable                     $8,568
       48 WALL ST STE 1100
       NEW YORK, NY 10005           ACCOUNT NO.: NOT AVAILABLE


3.1080 STRONG CONSTRUCTION ACH               UNKNOWN                              Trade Payable             UNDETERMINED
       10915 CR 3250
       TIMPSON, TX 75975            ACCOUNT NO.: NOT AVAILABLE


3.1081 STRONG TITAN REAL ESTATE              UNKNOWN                              Trade Payable             UNDETERMINED
       CORPORATION
       19962 TORRENCE AVE           ACCOUNT NO.: NOT AVAILABLE
       LYNWOOD, IL 60411


                                         Page 100 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                    Pg 169 of 521
Ditech Financial LLC                                                                         Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                             Claim

Trade Payables

3.1082 STYLEN VALUATIONS LLC                    UNKNOWN                              Trade Payable             UNDETERMINED
       550 W BASELINE RD STE 102-192
       MESA, AZ 85210                  ACCOUNT NO.: NOT AVAILABLE


3.1083 SUGAR CREEK MOBILE HOME                  UNKNOWN                              Trade Payable             UNDETERMINED
       PARK
       NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE


3.1084 SULLIVAN & GRAY LLC                      UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.1085 SUN CITY TEXAS COMMUNITY                 UNKNOWN                              Trade Payable             UNDETERMINED
       ASSOCIATION, INC.
       2 TEXAS DRIVE                   ACCOUNT NO.: NOT AVAILABLE
       BLDG A
       GEORGETOWN, TX 78633


3.1086 SUNSET PARK CONDOS                       UNKNOWN                              Trade Payable             UNDETERMINED
       1033 CORPORATE SQUARE DR
       SAINT LOUIS, MO 63132           ACCOUNT NO.: NOT AVAILABLE


3.1087 SUPERIOR HOME SERVICES                   UNKNOWN                              Trade Payable             UNDETERMINED
       STE 400
       15279 N SCOTTSDALE RD           ACCOUNT NO.: NOT AVAILABLE
       SCOTTSDALE, AZ 85254


3.1088 SUPERIOR MFD HOME                        UNKNOWN                              Trade Payable             UNDETERMINED
       DEVELOPMENTS INC
       1225 W MARSHALL AVE HWY 80      ACCOUNT NO.: NOT AVAILABLE
       LONGVIEW, TX 75604


3.1089 SURPLUS SALVAGE ACH                      UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.1090 SUSAN CELESTE MOHON                      UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.1091 SUSAN E DALEY                            UNKNOWN                              Trade Payable             UNDETERMINED
       5106 MAYS LN
       SMITHDALE, MS 39664             ACCOUNT NO.: NOT AVAILABLE


3.1092 SUSSMAN SHANK LLP                        UNKNOWN                              Trade Payable             UNDETERMINED
       1000 SW BROADWAY STE 1400
       PORTLAND, OR 97205-3089         ACCOUNT NO.: NOT AVAILABLE



                                            Page 101 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                   Pg 170 of 521
Ditech Financial LLC                                                                        Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.1093 SUTIN LAW FIRM                          UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1094 SUTTELL HAMMER & WHITE PS               UNKNOWN                              Trade Payable             UNDETERMINED
       P.O. BOX C90006
       BELLEVUE, WA 98009             ACCOUNT NO.: NOT AVAILABLE


3.1095 SWEARINGEN REALTY COMPANY               UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1096 TALX CORP                               UNKNOWN                              Trade Payable                     $1,837
       4076 PAYSPHERE CIRCLE
       CHICAGO, IL 60674              ACCOUNT NO.: NOT AVAILABLE


3.1097 TATA CONSULTANCY SERVICES               UNKNOWN                              Trade Payable                    $48,731
       LTD
       379 THORNALL STREET            ACCOUNT NO.: NOT AVAILABLE
       EDISON, NJ 08837


3.1098 TAUNTON MUNICIPAL LIGHT                 UNKNOWN                              Trade Payable             UNDETERMINED
       PLANT
       P.O. BOX 870                   ACCOUNT NO.: NOT AVAILABLE
       TAUNTON, MA 27800


3.1099 TAVANT TECHNOLOGIES INC                 UNKNOWN                              Trade Payable                   $421,440
       3965 FREEDOM CIRCLE SUITE
       750                            ACCOUNT NO.: NOT AVAILABLE
       SANTA CLARA, CA 95054


3.1100 TAWNY WEST INC                          UNKNOWN                              Trade Payable             UNDETERMINED
       P.O. BOX 16882
       ROCKY RIVER, OH 44116          ACCOUNT NO.: NOT AVAILABLE


3.1101 TAYLOR APPRAISAL SERVICES               UNKNOWN                              Trade Payable             UNDETERMINED
       INC
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.1102 TAYLOR, BEAN & WHITAKER                 UNKNOWN                              Trade Payable             UNDETERMINED
       PLAN TRUST
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.1103 TB SALES AND SERVICE LLC ACH            UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE




                                           Page 102 of 282 to Schedule E/F Part 2
       19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                  Pg 171 of 521
Ditech Financial LLC                                                                       Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1104 TCS AMERICA                            UNKNOWN                              Trade Payable                    $66,402
       1000 SUMMIT DR
       MILFORD, OH 45150             ACCOUNT NO.: NOT AVAILABLE


3.1105 TEAM REO INC                           UNKNOWN                              Trade Payable             UNDETERMINED
       P.O. BOX 341
       LANSING, IL 60438             ACCOUNT NO.: NOT AVAILABLE


3.1106 TECO TAMPA ELECTRIC                    UNKNOWN                              Trade Payable             UNDETERMINED
       COMPANY
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1107 TERRY T BROWN HOUSTON TX               UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1108 TFORCE FINAL MILE                      UNKNOWN                              Trade Payable                       $614
       12837 COLLECTIONS CENTER DR
       CHICAGO, IL 60693-0128        ACCOUNT NO.: NOT AVAILABLE


3.1109 THE ACADEMY LAW GROUP PA               UNKNOWN                              Trade Payable             UNDETERMINED
       25 DALE ST NORTH
       ST PAUL, MN 55102             ACCOUNT NO.: NOT AVAILABLE


3.1110 THE CULBRETH LAW FIRM, P.C.            UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1111 THE GALLEGOS LAW OFFICES,              UNKNOWN                              Trade Payable             UNDETERMINED
       P.C.
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1112 THE LAW OFFICE OF LEWIS W.             UNKNOWN                              Trade Payable             UNDETERMINED
       "CHIP" SMITH IV, PLLC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1113 THE LAW OFFICES OF JOHN                UNKNOWN                              Trade Payable             UNDETERMINED
       D. CLUNK CO., LPA
       4500 COURTHOUSE BLVD.         ACCOUNT NO.: NOT AVAILABLE
       SUITE 400
       STOW, OH 44224


3.1114 THE MORTGAGE LAW FIRM, PLC             UNKNOWN                              Trade Payable             UNDETERMINED
       41689 ENTERPRISE CIR N
       STE 228                       ACCOUNT NO.: NOT AVAILABLE
       TEMECULA, CA 92590




                                          Page 103 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                  Pg 172 of 521
Ditech Financial LLC                                                                       Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1115 THE SAYER LAW GROUP, P.C.              UNKNOWN                              Trade Payable             UNDETERMINED
       925 E. 4TH STREET
       WATERLOO, IA 50703            ACCOUNT NO.: NOT AVAILABLE


3.1116 THE WOLF FIRM, A LAW CORP.             UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1117 THERESA G DUNLEAVY &                   UNKNOWN                              Trade Payable             UNDETERMINED
       ASSOCIATES INC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1118 THOMAS APPRAISAL SERVICE               UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1119 THOMAS J SANDERSON                     UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1120 THOMAS REAL ESTATE                     UNKNOWN                              Trade Payable             UNDETERMINED
       SERVICES INC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1121 THOMSON REUTERS WEST                   UNKNOWN                              Trade Payable                    $14,894
       PO BOX 6292
       CAROL STREAM, IL 60197-6292   ACCOUNT NO.: NOT AVAILABLE


3.1122 THOMSON REUTERS-MARKETS-               UNKNOWN                              Trade Payable                    $11,297
       LLC
       PO BOX 415983                 ACCOUNT NO.: NOT AVAILABLE
       BOSTON, MA 02241


3.1123 THUMB ELECTRIC COOPERATIVE             UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1124 TIFFANY & BOSCO PA                     UNKNOWN                              Trade Payable             UNDETERMINED
       ATTN JENNIFER HAMLIN; MARK
       S BOSCO                       ACCOUNT NO.: NOT AVAILABLE
       MICHAEL A BOSCO JR
       2525 E CAMELBACK RD STE 300
       PHOENIX, AZ 85016




                                          Page 104 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                  Pg 173 of 521
Ditech Financial LLC                                                                       Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1125 TIMOTHY E BAXTER &                     UNKNOWN                              Trade Payable             UNDETERMINED
       ASSOCIATES FARMINGTON
       HILLS MI                      ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 2669
       FARMINGTON HILLS, MI 48333-
       2669


3.1126 TMLF HAWAII LLLC                       UNKNOWN                              Trade Payable             UNDETERMINED
       1001 BISHOP ST STE 1000
       HONOLULU, HI 96813            ACCOUNT NO.: NOT AVAILABLE


3.1127 TNTSI INC                              UNKNOWN                              Trade Payable                       $359
       8110 CYPRESS PLAZA DR STE
       304                           ACCOUNT NO.: NOT AVAILABLE
       JACKSONVILLE, FL 32256


3.1128 TOLEDO EDISON                          UNKNOWN                              Trade Payable             UNDETERMINED
       P.O. BOX 3687
       AKRON, OH 44309-3687          ACCOUNT NO.: NOT AVAILABLE


3.1129 TONAWANDA CITY (ERIE CO.               UNKNOWN                              Trade Payable             UNDETERMINED
       TAX)
       TONAWANDA CITY - TREASUR      ACCOUNT NO.: NOT AVAILABLE
       ATTN EROE C
       200 NIAGARA ST
       TONAWANDA, NY 14150


3.1130 TONAWANDA TOWN                         UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1131 TOP CHOICE APPRAISAL INC               UNKNOWN                              Trade Payable             UNDETERMINED
       3110 JUDSON STREET PMB 115
       GIG HARBOR, WA 98335          ACCOUNT NO.: NOT AVAILABLE


3.1132 TOSHIBA FINANCIAL SERVICES             UNKNOWN                              Trade Payable                    $12,005
       PO BOX 51043
       LOS ANGELES, CA 90051-5343    ACCOUNT NO.: NOT AVAILABLE


3.1133 TOSHIBA FINANCIAL SERVICES             UNKNOWN                              Trade Payable                       $487
       PO BOX 70239
       PHILADELPHIA, PA 19176-0239   ACCOUNT NO.: NOT AVAILABLE


3.1134 TOTAL HOME ANALYSIS                    UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                          Page 105 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                  Pg 174 of 521
Ditech Financial LLC                                                                       Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1135 TOWN OF AUBURN                         UNKNOWN                              Trade Payable             UNDETERMINED
       104 CENTRAL STREET
       AUBURN, MA 01501              ACCOUNT NO.: NOT AVAILABLE


3.1136 TOWN OF BABYLON                        UNKNOWN                              Trade Payable             UNDETERMINED
       200 EAST SUNRISE HIGHWAY
       LINDENHURST, NY 11757         ACCOUNT NO.: NOT AVAILABLE


3.1137 TOWN OF BOONSBORO                      UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1138 TOWN OF ENFIELD                        UNKNOWN                              Trade Payable             UNDETERMINED
       820 ENFIELD ST.
       ENFIELD, CT 06082             ACCOUNT NO.: NOT AVAILABLE


3.1139 TOWN OF MARSHFIELD                     UNKNOWN                              Trade Payable             UNDETERMINED
       870 MORAINE ST.
       MARSHFIELD, MA 02050          ACCOUNT NO.: NOT AVAILABLE


3.1140 TOWNSEND JARVIS TEAM                   UNKNOWN                              Trade Payable             UNDETERMINED
       2365 NW KLINE ST STE 201
       ROSEBURG, OR 97471            ACCOUNT NO.: NOT AVAILABLE


3.1141 TOWNSHIP OF HAZLET                     UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1142 TOWNSHIP OF NUTLEY                     UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1143 TRAFFICBUYER.COM INC                   UNKNOWN                              Trade Payable                   $134,431
       215 PARK AVENUE SOUTH
       NEW YORK, NY 10003            ACCOUNT NO.: NOT AVAILABLE


3.1144 TRANSUNION RISK &                      UNKNOWN                              Trade Payable                    $19,793
       ALTERNATIVE DATA
       PO BOX 209047                 ACCOUNT NO.: NOT AVAILABLE
       DALLAS, TX 75320-9047


3.1145 TREE-TECH TREE SERVICE                 UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                          Page 106 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                 Pg 175 of 521
Ditech Financial LLC                                                                      Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.1146 TRENTON WATER WORKS                   UNKNOWN                              Trade Payable             UNDETERMINED
       319 E STATE ST
       TRENTON, NJ 08608            ACCOUNT NO.: NOT AVAILABLE


3.1147 TRIAD GUARANTY INS CORP               UNKNOWN                              Trade Payable             UNDETERMINED
       P O BOX 2300
       WINSTON-SALEM, NC 27102      ACCOUNT NO.: NOT AVAILABLE


3.1148 TRI-COUNTY APPRAISAL                  UNKNOWN                              Trade Payable             UNDETERMINED
       COMPANY
       PO BOX 264                   ACCOUNT NO.: NOT AVAILABLE
       WINDSOR, CO 80550


3.1149 TRINITY REALTY & INVESTMENTS        UNKNOWN                                Trade Payable             UNDETERMINED
       ATTN: SARAH KULUNGOWSKI
       310 E TYLER SUITE A          ACCOUNT NO.: NOT AVAILABLE
       HARLINGEN, TX 78550


3.1150 TRINTECH INC                        UNKNOWN                                Trade Payable                     $7,107
       15851 DALLAS PARKWAY STE 900
       ADDISON, TX 75001            ACCOUNT NO.: NOT AVAILABLE


3.1151 TRIPP SCOTT, P.A.                     UNKNOWN                              Trade Payable             UNDETERMINED
       ARLENE JOHNSON
       110 SE 6TH ST, 15TH FLOOR    ACCOUNT NO.: NOT AVAILABLE
       FORT LAUDERDALE, FL 33301


3.1152 TROMBERG LAW GROUP, P.A               UNKNOWN                              Trade Payable             UNDETERMINED
       1515 S FEDERAL HWY STE 100
       BOCA RATON, FL 33432         ACCOUNT NO.: NOT AVAILABLE


3.1153 TRONITECH DOCUMENT                    UNKNOWN                              Trade Payable                     $2,019
       MANAGEMENT LLC
       8719 BOEHNING LANE           ACCOUNT NO.: NOT AVAILABLE
       INDIANAPOLIS, IN 46219


3.1154 TROTT & TROTT                         UNKNOWN                              Trade Payable             UNDETERMINED
       16134 COLLECTION CENTER
       DRIVE                        ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60693


3.1155 TROTT LAW, P.C.                       UNKNOWN                              Trade Payable             UNDETERMINED
       31440 NORTHWESTERN HWY
       STE 200                      ACCOUNT NO.: NOT AVAILABLE
       FARMINGTON HILLS, MI 48334


3.1156 TROUTMAN SANDERS LLP                  UNKNOWN                              Trade Payable                    $72,226
       600 PEACHTREE ST STE 5200
       ATLANTA, GA 30308            ACCOUNT NO.: NOT AVAILABLE

                                         Page 107 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                 Pg 176 of 521
Ditech Financial LLC                                                                      Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.1157 TRUSTED VALUATION                     UNKNOWN                              Trade Payable             UNDETERMINED
       SOLUTIONS INC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1158 TWILIO INC                            UNKNOWN                              Trade Payable                         $3
       375 BEALE STREET STE 300
       SAN FRANCISCO, CA 94105      ACCOUNT NO.: NOT AVAILABLE


3.1159 TWO BROTHERS REMOVAL ACH              UNKNOWN                              Trade Payable             UNDETERMINED
       960 LAKEVIEW DR
       BLACKSHEAR, GA 31516         ACCOUNT NO.: NOT AVAILABLE


3.1160 TWO STATE APPRAISAL CO INC            UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1161 TYCO PROPERTIES INC                   UNKNOWN                              Trade Payable                       $179
       2432 MAHASKA DR
       BIRMINGHAM, AL 35244         ACCOUNT NO.: NOT AVAILABLE


3.1162 UDREN LAW OFFICES, P.C                UNKNOWN                              Trade Payable             UNDETERMINED
       111 WOODCREST RD STE 200
       CHERRY HILL, NJ 08003        ACCOUNT NO.: NOT AVAILABLE


3.1163 UNION ELECTRIC CONTRACTING            UNKNOWN                              Trade Payable                        $17
       CO
       350 COMMERCE DR              ACCOUNT NO.: NOT AVAILABLE
       FORT WASHINGTON, PA 19034


3.1164 UNITED ILLUMINATING COMPANY        UNKNOWN                                 Trade Payable             UNDETERMINED
       PO BOX 9230
       CHELSEA, MA 02150-9230      ACCOUNT NO.: NOT AVAILABLE


3.1165 UNITED POWER                          UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1166 US BANK                               UNKNOWN                              Trade Payable                        $25
       PO BOX 790428
       SAINT LOUIS, MO 63179-0428   ACCOUNT NO.: NOT AVAILABLE


3.1167 US BANK TRUST NA                      UNKNOWN                              Trade Payable             UNDETERMINED
       CM-9690 PO BOX 70870
       ST PAUL, MN 55170-9690       ACCOUNT NO.: NOT AVAILABLE




                                         Page 108 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                  Pg 177 of 521
Ditech Financial LLC                                                                       Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1168 US REAL ESTATE SERVICES -              UNKNOWN                              Trade Payable             UNDETERMINED
       PROP SERVICES
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1169 US REAL ESTATE SERVICES INC            UNKNOWN                              Trade Payable                   $122,808
       25520 COMMERCENTRE DR 1ST
       FL                            ACCOUNT NO.: NOT AVAILABLE
       LAKE FOREST, CA 92630


3.1170 US REAL ESTATE SERVICES INC            UNKNOWN                              Trade Payable             UNDETERMINED
       LAKE FOREST CA
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1171 US REALTY FINDER                       UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1172 USDA RURAL DEVELOPMENT                 UNKNOWN                              Trade Payable             UNDETERMINED
       SFH ANNUAL FEE
       2100 ELLIOTT ROAD             ACCOUNT NO.: NOT AVAILABLE
       TEMPE, AZ 85284


3.1173 USSET & WEINGARDEN & LEIBO             UNKNOWN                              Trade Payable             UNDETERMINED
       PLLP
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1174 UTILITY BILLING SERVICES               UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1175 VALUATION APPRAISALS INC               UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1176 VAN NESS LAW FIRM, PLC                 UNKNOWN                              Trade Payable             UNDETERMINED
       1239 EAST NEWPORT CENTER
       DR                            ACCOUNT NO.: NOT AVAILABLE
       STE 11
       DEERFIELD BEACH, FL 33442


3.1177 VCDD-VCSA                              UNKNOWN                              Trade Payable             UNDETERMINED
       FINANCE DEPARTMENT
       984 OLD MILL RUN              ACCOUNT NO.: NOT AVAILABLE
       THE VILLAGES, FL 32162


3.1178 VECTREN ENERGY DELIVERY                UNKNOWN                              Trade Payable             UNDETERMINED
       P.O. BOX 6250
       INDIANAPOLIS, IN 46206-6250   ACCOUNT NO.: NOT AVAILABLE


                                          Page 109 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                   Pg 178 of 521
Ditech Financial LLC                                                                        Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.1179 VELOCIFY INC                            UNKNOWN                              Trade Payable                    $41,911
       PO BOX 670785
       DALLAS, TX 75267-0785          ACCOUNT NO.: NOT AVAILABLE


3.1180 VENTURE SOLUTIONS                       UNKNOWN                              Trade Payable                        $35
       4401 CAMBRIDGE RD
       FORT WORTH, TX 76155           ACCOUNT NO.: NOT AVAILABLE


3.1181 VERI-TAX, LLC                           UNKNOWN                              Trade Payable             UNDETERMINED
       ATTN: GENERAL COUNSEL
       30 EXECUTIVE PARK              ACCOUNT NO.: NOT AVAILABLE
       SUITE 200
       IRVINE, CA 92614


3.1182 VERIZON                                 UNKNOWN                              Trade Payable                       $487
       PO BOX 25505
       LEHIGH VALLEY, PA 18002-5505   ACCOUNT NO.: NOT AVAILABLE


3.1183 VERIZON BUSINESS                        UNKNOWN                              Trade Payable                     $4,832
       PO BOX 15043
       ALBANY, NY 12212-5043          ACCOUNT NO.: NOT AVAILABLE


3.1184 VERMONT ELECTRIC COOP INC               UNKNOWN                              Trade Payable             UNDETERMINED
       INC
       PO BOX 1400                    ACCOUNT NO.: NOT AVAILABLE
       BRATTLEBORO, VT 05302


3.1185 VERNON WOODS APARTMENTS                 UNKNOWN                              Trade Payable             UNDETERMINED
       180 PEARSALL DR
       MOUNT VERNON, NY 10552         ACCOUNT NO.: NOT AVAILABLE


3.1186 VERTICAN TECHNOLOGIES INC               UNKNOWN                              Trade Payable                       $616
       55 LANE RD STE 210
       FAIRFIELD, NJ 07004            ACCOUNT NO.: NOT AVAILABLE


3.1187 VIAL FOTHERINGHAM LLP                   UNKNOWN                              Trade Payable             UNDETERMINED
       17355 SW BOONES FERRY RD
       STE A                          ACCOUNT NO.: NOT AVAILABLE
       LAKE OSWEGO, OR 97035


3.1188 VILLAGE CENTER COMMUNITY                UNKNOWN                              Trade Payable             UNDETERMINED
       DEVELOPMENT DISTRICT
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.1189 VILLAGE CENTER SERVICE AREA             UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE



                                           Page 110 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                 Pg 179 of 521
Ditech Financial LLC                                                                      Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.1190 VILLAGE HOMES *ACH*                   UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1191 VILLAGE OF BROADVIEW                  UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1192 VILLAGE OF CHURCHVILLE                UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1193 VILLAGE OF GRAYSLAKE                  UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1194 VIOLET MARTINA                        UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1195 VISTA ST LUCIE ASSOCIATI              UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1196 VOGEL LAW FIRM, LTD.                  UNKNOWN                              Trade Payable             UNDETERMINED
       218 N P AVE
       FARGO, ND 58107-1389         ACCOUNT NO.: NOT AVAILABLE


3.1197 WAM REAL ESTATE SERVICES              UNKNOWN                              Trade Payable             UNDETERMINED
       INC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1198 WARGO FRENCH                          UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1199 WARWICK VALLEY CENT                   UNKNOWN                              Trade Payable             UNDETERMINED
       132 KINGS HIGHWAY
       WARWICK, NY 10990-3115       ACCOUNT NO.: NOT AVAILABLE


3.1200 WASHINGTON GAS LIGHT CO               UNKNOWN                              Trade Payable             UNDETERMINED
       PO BOX 37747
       PHILADELPHIA, PA 19101       ACCOUNT NO.: NOT AVAILABLE


3.1201 WASINGER DAMING LC                    UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


                                         Page 111 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                   Pg 180 of 521
Ditech Financial LLC                                                                        Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.1202 WATER REVENUE BUREAU                    UNKNOWN                              Trade Payable             UNDETERMINED
       1401 JOHN F KENNEDY BLVD
       PHILADELPHIA, PA 19102         ACCOUNT NO.: NOT AVAILABLE


3.1203 WATERSTONE MASTER ASSOC                 UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1204 WE ENERGIES                             UNKNOWN                              Trade Payable             UNDETERMINED
       231 WEST MICHIGAN ST
       MILWAUKEE, WI 53203            ACCOUNT NO.: NOT AVAILABLE


3.1205 WEAVER REAL ESTATE GROUP                UNKNOWN                              Trade Payable             UNDETERMINED
       LLC
       22614 BOTHELL EVERETT          ACCOUNT NO.: NOT AVAILABLE
       HIGHWAY
       BOTHELL, WA 98021


3.1206 WEBER & OLCESE PLC                      UNKNOWN                              Trade Payable                        $34
       3250 W BIG BEAVER RD STE 124
       TROY, MI 48084                 ACCOUNT NO.: NOT AVAILABLE


3.1207 WEINER BRODSKY                          UNKNOWN                              Trade Payable             UNDETERMINED
       1300 19TH STREET, N.W.
       FIFTH FLOOR                    ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20036-1609


3.1208 WEISS & CUMMINS, PLLC                   UNKNOWN                              Trade Payable             UNDETERMINED
       208 ADAMS AVENUE
       MEMPHIS, TN 38103              ACCOUNT NO.: NOT AVAILABLE


3.1209 WELLS FARGO BANK N.A                    UNKNOWN                              Trade Payable                     $8,813
       WF 8113 PO BOX 1450
       MINNEAPOLIS, MN 55485-8113     ACCOUNT NO.: NOT AVAILABLE


3.1210 WELLS FARGO VENDOR FIN                  UNKNOWN                              Trade Payable                       $944
       SERV
       PO BOX 51043                   ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90051-5343


3.1211 WELTMAN WEINBERG & REIS CO              UNKNOWN                              Trade Payable             UNDETERMINED
       LPA
       PO BOX 72245                   ACCOUNT NO.: NOT AVAILABLE
       CLEVELAND, OH 44192


3.1212 WENDT APPRAISAL SERVICES                UNKNOWN                              Trade Payable             UNDETERMINED
       INC
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


                                           Page 112 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                 Pg 181 of 521
Ditech Financial LLC                                                                      Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.1213 WEST HILLS AREA WATER                 UNKNOWN                              Trade Payable             UNDETERMINED
       POLLUTION CONTROL
       AUTHORITY                    ACCOUNT NO.: NOT AVAILABLE
       NOT AVAILABLE


3.1214 WEST PENN POWER COMPANY               UNKNOWN                              Trade Payable             UNDETERMINED
       P. O. BOX 3615
       AKRON, OH 44309              ACCOUNT NO.: NOT AVAILABLE


3.1215 WEST SHORE APPRAISAL CO               UNKNOWN                              Trade Payable             UNDETERMINED
       INC SARASOTA FL
       4520 W VILLAGE DR.           ACCOUNT NO.: NOT AVAILABLE
       F
       TAMPA, FL 33624


3.1216 WESTAR ENERGY                         UNKNOWN                              Trade Payable             UNDETERMINED
       818 SOUTH KANSAS AVENUE
       TOPEKA, KS 66612             ACCOUNT NO.: NOT AVAILABLE


3.1217 WESTERN COMMUNITY PARK                UNKNOWN                              Trade Payable             UNDETERMINED
       LLC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1218 WESTERN UNION FINANCIAL               UNKNOWN                              Trade Payable             UNDETERMINED
       SERV ACH
       P.O. BOX 1758                ACCOUNT NO.: NOT AVAILABLE
       ENGLEWOOD, CO 80150-1758


3.1219 WHICHARD APPRAISAL SERVICE            UNKNOWN                              Trade Payable             UNDETERMINED
       PO BOX 787
       WELDON, NC 27890             ACCOUNT NO.: NOT AVAILABLE


3.1220 WHITE HALL WATER                      UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1221 WHITING HAGG HAGG DORSEY              UNKNOWN                              Trade Payable             UNDETERMINED
       & HAGG, LLP
       601 WEST BLVD                ACCOUNT NO.: NOT AVAILABLE
       RAPID CITY, SD 57709-8008


3.1222 WHITTINGTON & AULGUR                  UNKNOWN                              Trade Payable             UNDETERMINED
       651 N. BROAD STREET
       SUITE 206                    ACCOUNT NO.: NOT AVAILABLE
       MIDDLETOWN, DE 19709


3.1223 WHITWORTH WATER DISTRICT              UNKNOWN                              Trade Payable             UNDETERMINED
       #2
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE

                                         Page 113 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                  Pg 182 of 521
Ditech Financial LLC                                                                       Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1224 WILFORD, GESKE & COOK, P.A.            UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1225 WILL COUNTY HEALTH                     UNKNOWN                              Trade Payable             UNDETERMINED
       DEPARTMENT
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1226 WILLCOX APPRAISAL SERVICE              UNKNOWN                              Trade Payable             UNDETERMINED
       LLC
       4611 N DIXIE HWY STE 202      ACCOUNT NO.: NOT AVAILABLE
       ELIZABETHTOWN, KY 42701


3.1227 WILLIAM B BURKS                        UNKNOWN                              Trade Payable             UNDETERMINED
       PO BOX 5426
       SHREVEPORT, LA 71135          ACCOUNT NO.: NOT AVAILABLE


3.1228 WILLIAM C BRUSH                        UNKNOWN                              Trade Payable             UNDETERMINED
       PO BOX 2121
       NEVADA CITY, CA 95959         ACCOUNT NO.: NOT AVAILABLE


3.1229 WILLIAM E CULBERTSON REAL              UNKNOWN                              Trade Payable             UNDETERMINED
       ESTATE LL
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1230 WILLIAM HANNA                          UNKNOWN                              Trade Payable                       $600
       305 W SPEEDWAY
       TRUMANN, AR 72472             ACCOUNT NO.: NOT AVAILABLE


3.1231 WILLIAM P. MCDONIEL,                   UNKNOWN                              Trade Payable             UNDETERMINED
       ATTORNEY
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1232 WILLIAMS & WILLIAMS                    UNKNOWN                              Trade Payable             UNDETERMINED
       MARKETING SERVICES, INC.
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1233 WILLIAMS MAXHEIMER &                   UNKNOWN                              Trade Payable             UNDETERMINED
       ASSOCIATESAVANNAH GA
       PO BOX 6577                   ACCOUNT NO.: NOT AVAILABLE
       SAVANNAH, GA 31414


3.1234 WILLIAMS MULLEN                        UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                          Page 114 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                 Pg 183 of 521
Ditech Financial LLC                                                                      Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.1235 WILMINGTON TRUST                      UNKNOWN                              Trade Payable                     $9,455
       P.O. BOX 8955
       WILMINGTON, DE 19899-8955    ACCOUNT NO.: NOT AVAILABLE


3.1236 WILSON & ASSOCIATES PLLC             UNKNOWN                               Trade Payable                        $80
       400 WEST CAPITOL AVE STE 1400
       LITTLE ROCK, AR 72201         ACCOUNT NO.: NOT AVAILABLE


3.1237 WILSON & ASSOCIATES PLLC              UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1238 WINSTON APT CORP                      UNKNOWN                              Trade Payable             UNDETERMINED
       92 WASHINGTON AVE
       CEDARHURST, NY 11516         ACCOUNT NO.: NOT AVAILABLE


3.1239 WOLF LAW FIRM                         UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1240 WOLFE & WYMAN LLP                     UNKNOWN                              Trade Payable                   $132,724
       2301 DUPONT DR STE 300
       IRVINE, CA 92612-7531        ACCOUNT NO.: NOT AVAILABLE


3.1241 WOLTERS KLUWER FINANCIAL              UNKNOWN                              Trade Payable                    $42,100
       SERVICES
       33082 COLLECTION CENTER      ACCOUNT NO.: NOT AVAILABLE
       DRIVE
       CHICAGO, IL 60693


3.1242 WOODS OVIATT GILMAN LLP               UNKNOWN                              Trade Payable             UNDETERMINED
       700 CROSSROADS BLDG 2
       STATE ST                     ACCOUNT NO.: NOT AVAILABLE
       ROCHESTER, NY 14614


3.1243 WOODSIDE KNOLLS                       UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1244 WOOLEYS LANE HOUSING                  UNKNOWN                              Trade Payable             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1245 WORTHMOORE REALTY                     UNKNOWN                              Trade Payable             UNDETERMINED
       ATTN: JOHN SHERWOOD
       82 FAIRGROUND STREET         ACCOUNT NO.: NOT AVAILABLE
       MARIETTA, GA 30060



                                         Page 115 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                 Pg 184 of 521
Ditech Financial LLC                                                                      Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D     Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                             Claim

Trade Payables

3.1246 WRIGHT FINLAY & ZACK                  UNKNOWN                              Trade Payable                     $5,907
       4665 MACARTHUR COURT STE
       280                          ACCOUNT NO.: NOT AVAILABLE
       NEWPORT BEACH, CA 92660


3.1247 XCEL ENERGY                           UNKNOWN                              Trade Payable             UNDETERMINED
       PO BOX 9477
       MPLS, MN 55484               ACCOUNT NO.: NOT AVAILABLE


3.1248 XOME FIELD SERVICES, LLC              UNKNOWN                              Trade Payable             UNDETERMINED
       28753 NETWORK PLACE
       CHICAGO, IL 60673-1287       ACCOUNT NO.: NOT AVAILABLE


3.1249 XOME SETTLEMENT SERVICES              UNKNOWN                              Trade Payable             UNDETERMINED
       LLC
       PO BOX 3484                  ACCOUNT NO.: NOT AVAILABLE
       COPPELL, TX 75019


3.1250 XOME VALUATION SERVICES               UNKNOWN                              Trade Payable                   $340,215
       28227 NETWORK PLACE
       CHICAGO, IL 60673-1282       ACCOUNT NO.: NOT AVAILABLE


3.1251 ZILLOW GROUP INC                      UNKNOWN                              Trade Payable                     $1,136
       DEPT 3283 PO BOX 123283
       DALLAS, TX 75312             ACCOUNT NO.: NOT AVAILABLE


                                                                                   Trade Payables Total:         $8,826,122




                                         Page 116 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                 Pg 185 of 521
Ditech Financial LLC                                                                      Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D    Basis For      Offset   Amount of Claim
Including Zip Code                         Account Number                            Claim

Intercompany

3.1252 DF INSURANCE AGENCY LLC               UNKNOWN                              Intercompany                   $6,622,517
       3000 BAYPORT DRIVE                                                            Payable
       SUITE 985                    ACCOUNT NO.: NOT AVAILABLE
       TAMPA, FL 33607


3.1253 GREENPOINT CREDIT                     UNKNOWN                              Intercompany                 $32,949,630
       MANUFACTURED HOUSING                                                          Payable
       CONTRACT TRUST               ACCOUNT NO.: NOT AVAILABLE
       PASS‐THROUGH CERTIFICATE
       3000 BAYPORT DRIVE
       SUITE 985
       TAMPA, FL 33607


                                                                                     Intercompany Total:       $39,572,147




                                         Page 117 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                  Pg 186 of 521
Ditech Financial LLC                                                                      Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Escheated Checks

3.1254 ALABAMA STATE TREASURER             UNKNOWN                                 Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                    Funds
       ATTN: CHAD WRIGHT, UCP       ACCOUNT NO.: NOT AVAILABLE
       DIRECTOR
       100 NORTH UNION STREET ; RSA
       UNION BUILDING - SUITE 636
       MONTGOMERY, AL 36104


3.1255 ALASKA DEPT OF REVENUE                 UNKNOWN                              Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY                                                             Funds
       PROGRAM                       ACCOUNT NO.: NOT AVAILABLE
       ATTN: RACHEL LEWIS,
       UNCLAIMED PROPERTY
       MANAGER
       333 WILLOUGHBY AVENUE; 11TH
       FLOOR
       JUNEAU, AK 99801


3.1256 ARIZONA DEPARTMENT OF                  UNKNOWN                              Escheatment             UNDETERMINED
       REVENUE                                                                        Funds
       UNCLAIMED PROPERTY UNIT       ACCOUNT NO.: NOT AVAILABLE
       ATTN: JODIE FORD, REPORTING
       CONTACT
       1600 WEST MONROE; DIVISION
       CODE 10
       PHOENIX, AZ 85007


3.1257 ARKANSAS AUDITOR OF STATE          UNKNOWN                                  Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                    Funds
       ATTN: ANDREA LEA, AUDITOR   ACCOUNT NO.: NOT AVAILABLE
       OF STATE
       1401 WEST CAPITOL AVENUE;
       SUITE 325
       LITTLE ROCK, AR 72201


3.1258 BUREAU OF UNCLAIMED                    UNKNOWN                              Escheatment             UNDETERMINED
       PROPERTY                                                                       Funds
       ATTN: BARBARA BENKOVIC,       ACCOUNT NO.: NOT AVAILABLE
       ASST. DIVISION MGR. HOLDER
       COMPLIANCE
       101 N INDEPENDENCE MALL
       EAST
       REMITTANCE CONTROL, 2ND
       FLOOR; REFERENCE: LOCKBOX
       #053473
       PHILADELPHIA , PA 19106


3.1259 COLORADO DEPARTMENT OF             UNKNOWN                                  Escheatment             UNDETERMINED
       TREASURY                                                                       Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: PATTY WHITE, DIRECTOR
       1580 LOGAN STREET; SUITE 500
       DENVER, CO 80203



                                          Page 118 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                 Pg 187 of 521
Ditech Financial LLC                                                                     Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D    Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                            Claim

Escheated Checks

3.1260 COMPTROLLER OF MARYLAND               UNKNOWN                              Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY UNIT                                                       Funds
       ATTN: MARCIA BRANNOCK,       ACCOUNT NO.: NOT AVAILABLE
       HOLDER COMPLIANCE
       SUPERVISOR
       301 WEST PRESTON STREET
       BALTIMORE, MD 21201


3.1261 DE OFFICE OF FINANCE AND              UNKNOWN                              Escheatment             UNDETERMINED
       TREASURY                                                                      Funds
       UNCLAIMED PROPERTY UNIT      ACCOUNT NO.: NOT AVAILABLE
       ATTN: GRACIE MUSHER,
       MANAGER
       1101 4TH STREET, SW; SUITE
       800W
       WASHINGTON, DC 20024


3.1262 DEPARTMENT OF FINANCE                 UNKNOWN                              Escheatment             UNDETERMINED
       OFFICE OF UNCLAIMED                                                           Funds
       PROPERTY                     ACCOUNT NO.: NOT AVAILABLE
       ATTN: DAVID GREGOR, STATE
       ESCHEATOR
       820 NORTH FRENCH STREET;
       8TH FLOOR
       WILMINGTON, DE 19801


3.1263 DEPARTMENT OF THE STATE            UNKNOWN                                 Escheatment             UNDETERMINED
       TREASURER                                                                     Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: MARK WULLIAM
       BRACKEN, ASSISTANT
       TREASURER
       ONE ASHBURTON PLACE; 12TH
       FLOOR
       BOSTON, MA 02108-1608


3.1264 FLORIDA DEPARTMENT OF                 UNKNOWN                              Escheatment             UNDETERMINED
       FINANCIAL SERVICES                                                            Funds
       BUREAU OF UNCLAIMED          ACCOUNT NO.: NOT AVAILABLE
       PROPERTY
       ATTN: THOMAS EGLER,
       REPORTING SUPERVISOR
       LARSON BUILDING; 200 E
       GAINES STREET
       TALLAHASSEE, FL 32399-0358




                                         Page 119 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                 Pg 188 of 521
Ditech Financial LLC                                                                     Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D    Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                            Claim

Escheated Checks

3.1265 GEORGIA DEPARTMENT OF                 UNKNOWN                              Escheatment             UNDETERMINED
       REVENUE                                                                       Funds
       UNCLAIMED PROPERTY           ACCOUNT NO.: NOT AVAILABLE
       PROGRAM
       ATTN: ANNA TOWNSEND,
       MANAGER
       4125 WELCOME ALL ROAD;
       SUITE 701
       ATLANTA, GA 30349


3.1266 ILLINOIS STATE TREASURER'S         UNKNOWN                                 Escheatment             UNDETERMINED
       OFFICE                                                                        Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: ROXY HOLLENSTINE,
       DIRECTOR
       1 WEST OLD STATE CAPITOL
       PLAZA; SUITE 400
       SPRINGFIELD, IL 62701-1390


3.1267 INDIANA ATTONERY GENERAL'S         UNKNOWN                                 Escheatment             UNDETERMINED
       OFFICE                                                                        Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: BECKY YUAN, DIRECTOR
       35 SOUTH PARK BOULEVARD
       GREENWOOD , IN 46143


3.1268 KANSAS OFFICE OF THE STATE         UNKNOWN                                 Escheatment             UNDETERMINED
       TREASURER                                                                     Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: RITA MOHR, DIRECTOR
       900 SW JACKSON ST; SUITE 201
       TOPEKA, KS 66612-1235


3.1269 KENTUCKY STATE TREASURER            UNKNOWN                                Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                   Funds
       ATTN: KATRINA STONER,        ACCOUNT NO.: NOT AVAILABLE
       MANAGER
       1050 US HWY 127 S; SUITE 100
       FRANKFORT, KY 40601


3.1270 LOUISIANA DEPARTMENT OF            UNKNOWN                                 Escheatment             UNDETERMINED
       TREASURY                                                                      Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: KATHLEEN LOBELL,
       DIRECTOR OF UNCLAIMED
       PROPERTY
       1051 N 3RD STREET; ROOM 150
       BATON ROUGE, LA 70802




                                         Page 120 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                    Pg 189 of 521
Ditech Financial LLC                                                                        Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D    Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                            Claim

Escheated Checks

3.1271 MAINE STATE TREASURER'S                  UNKNOWN                              Escheatment             UNDETERMINED
       OFFICE                                                                           Funds
       UNCLAIMED PROPERTY              ACCOUNT NO.: NOT AVAILABLE
       ATTN: KRISTI CARLOW,
       DIRECTOR
       39 STATE HOUSE STATION
       AUGUSTA, ME 04333-0039


3.1272 MICHIGAN DEPARTMENT OF             UNKNOWN                                    Escheatment             UNDETERMINED
       TREASURY                                                                         Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: GONZALO LLANO,
       ADMINISTRATOR
       PO BOX 30756
       LANSING, MI 48909


3.1273 MINNESOTA DEPARTMENT OF                  UNKNOWN                              Escheatment             UNDETERMINED
       COMMERCE                                                                         Funds
       UNCLAIMED PROPERTY              ACCOUNT NO.: NOT AVAILABLE
       PROGRAM
       ATTN: ROBERT COMMODORE,
       DIRECTOR
       85 7TH PLACE EAST ; SUITE 280
       ST PAUL, MN 55101-2198


3.1274 MONTANA DEPARTMENT OF                    UNKNOWN                              Escheatment             UNDETERMINED
       REVENUE                                                                          Funds
       UNCLAIMED PROPERTY              ACCOUNT NO.: NOT AVAILABLE
       ATTN: TAMMY PIPPIN, HOLDER
       SPECIALIST
       340 NORTH LAST CHANCE
       GULCH
       HELENA, MT 59601


3.1275 NEBRAKA STATE TREASURER            UNKNOWN                                    Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                      Funds
       ATTN: MEAGHAN AGUIRRE,      ACCOUNT NO.: NOT AVAILABLE
       DIRECTOR
       809 P STREET
       LINCOLN, NE 68508-1390


3.1276 NEVADA OFFICE OF THE STATE         UNKNOWN                                    Escheatment             UNDETERMINED
       TREASURER                                                                        Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: KELLI MARTIN, DEPUTY
       STATE TREASURER
       555 E WASHINGTON AVE; SUITE
       4200
       LAS VEGAS, NV 89101-1070




                                            Page 121 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                  Pg 190 of 521
Ditech Financial LLC                                                                      Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Escheated Checks

3.1277 NEW HAMPSHIRE TREASURY                 UNKNOWN                              Escheatment             UNDETERMINED
       DEPARTMENT                                                                     Funds
       ABANDONED PROPERTY            ACCOUNT NO.: NOT AVAILABLE
       DIVISION
       ATTN: BRIAN REGAN, DIRECTOR
       25 CAPITOL STREET; ROOM 205
       CONCORD, NH 03301


3.1278 NEW JERSEY DEPARTMENT OF           UNKNOWN                                  Escheatment             UNDETERMINED
       TREASURY                                                                       Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: STEVE HARRIS,
       ADMINISTRATOR
       REPORT SECTION; PO BOX 214
       TRENTON, NJ 08625-0214


3.1279 NEW MEXICO TAXATION &                  UNKNOWN                              Escheatment             UNDETERMINED
       REVENUE DEPT                                                                   Funds
       UNCLAIMED PROPERTY OFFICE     ACCOUNT NO.: NOT AVAILABLE
       ATTN: STEPHANIE DENNIS,
       UNCLAIMED PROPERTY
       SUPERVISOR
       MANUEL LUJAN BUILDING; 1200
       SOUTH ST FRANCIS DRIVE
       SANTA FE, NM 87505


3.1280 NEW YORK STATE                         UNKNOWN                              Escheatment             UNDETERMINED
       COMPTROLLER                                                                    Funds
       OFFICE OF UNCLAIMED FUNDS     ACCOUNT NO.: NOT AVAILABLE
       ATTN: JOHN HANSON,
       REPORTING SUPERVISOR
       110 STATE STREET;
       REMITTANCE CONTROL, 2ND
       FLOOR
       ALBANY, NY 12236


3.1281 NORTH CAROLINA STATE                   UNKNOWN                              Escheatment             UNDETERMINED
       TREASURER                                                                      Funds
       UNCLAIMED PROPERTY            ACCOUNT NO.: NOT AVAILABLE
       PROGRAM
       ATTN: BRENDA WILLIAMS,
       ADMINISTRATOR
       3200 ATLANTIC AVENUE
       RALEIGH, NC 27604-1668


3.1282 NORTH DAKOTA DEPOART OF            UNKNOWN                                  Escheatment             UNDETERMINED
       TRUST LANDS                                                                    Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: SUSAN DOLLINGER,
       ADMINISTATOR
       1707 NORTH 9TH STREET
       BISMARCK, ND 58501




                                          Page 122 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                  Pg 191 of 521
Ditech Financial LLC                                                                      Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Escheated Checks

3.1283 OFFICE OF MISSOURI STATE               UNKNOWN                              Escheatment             UNDETERMINED
       TREASURER                                                                      Funds
       DIVISION OF UNCLAIMED         ACCOUNT NO.: NOT AVAILABLE
       PROPERTY
       ATTN: SCOTT HARPER,
       DIRECTOR - UNCLAIMED
       PROPERTY
       301 WEST HIGH STREET; ROOM
       157
       JEFFERSON CITY, MO 65101


3.1284 OFFICE OF STATE TREASURER          UNKNOWN                                  Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                    Funds
       ATTN: JOHN YOUNGER,         ACCOUNT NO.: NOT AVAILABLE
       DIRECTOR OF UNCLAIMED
       PROPERTY
       501 NORTH WEST STREET;
       SUITE 1101A
       JACKSON, MS 39201


3.1285 OFFICE OF THE LIEUTENANT               UNKNOWN                              Escheatment             UNDETERMINED
       GOVERNOR                                                                       Funds
       DIVISION OF BANKING &         ACCOUNT NO.: NOT AVAILABLE
       INSURANCE
       ATTN: SIMON MOHAMMED,
       EXAMINER
       CHARLOTTE AMALIE; NO. 5049
       KONGENS GADE
       ST THOMAS, VI 00802


3.1286 OHIO DEPARTMENT OF                     UNKNOWN                              Escheatment             UNDETERMINED
       COMMERCE                                                                       Funds
       DIVISION OF UNCLAIMED         ACCOUNT NO.: NOT AVAILABLE
       PROPERTY
       ATTN: BECKY YORK, REPORTING
       SUPERVISOR
       77 SOUTH HIGH STREET; 20TH
       FLOOR
       COLUMBUS, OH 43215-6108


3.1287 OKLAHOMA STATE TREASURER             UNKNOWN                                Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                    Funds
       ATTN: KATHY JANES,            ACCOUNT NO.: NOT AVAILABLE
       ADMINISTRATOR
       2300 N LINCOLN BLVD; ROOM 217
       OKLAHOMA CITY, OK 73105




                                          Page 123 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                 Pg 192 of 521
Ditech Financial LLC                                                                     Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D    Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                            Claim

Escheated Checks

3.1288 OREGON DEPARTMENT OF                  UNKNOWN                              Escheatment             UNDETERMINED
       STATE LANDS                                                                   Funds
       UNCLAIMED PROPERTY           ACCOUNT NO.: NOT AVAILABLE
       ATTN: CAROLYN HARRIS,
       REPORTS COODINATOR
       775 SUMMER STREET NE; STE
       100
       SALEM, OR 97301


3.1289 PR COMMISSIONER OF                 UNKNOWN                                 Escheatment             UNDETERMINED
       FINANCIAL INST.                                                               Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: SALVA DORIS VALENTIN,
       UNCLAIMED PROPERTY
       SUPERVISOR
       1492 PONCE DE LEON AVE;
       CENTRO EUROPA BUILDING,
       SUITE 6
       SAN JUAN, PR 00907


3.1290 RHODE ISLAND OFFICE OF             UNKNOWN                                 Escheatment             UNDETERMINED
       GENERAL TREASURER                                                             Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: DAVID SALVATORE,
       MANAGER
       50 SERVICE AVENUE
       WARWICK, RI 02886


3.1291 SOUTH CAROLINA STATE                UNKNOWN                                Escheatment             UNDETERMINED
       TREASURER'S OFFICE                                                            Funds
       UNCLAIMED PROPERTY           ACCOUNT NO.: NOT AVAILABLE
       PROGRAM
       ATTN: LINDA GAMBLE,
       ASSISTANT STATE TREASURER
       WADE HAMPTON BUILDING ;
       1200 SENATE STREET, ROOM 224
       COLUMBIA, SC 29201


3.1292 SOUTH DAKOTA STATE                 UNKNOWN                                 Escheatment             UNDETERMINED
       TREASURER'S OFFICE                                                            Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: LEE DEJABET,
       ADMINISTRATOR
       500 E CAPITOL AVE; SUITE 212
       PIERRE, SD 57501


3.1293 STATE CONTROLLER'S OFFICE           UNKNOWN                                Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                   Funds
       ATTN: BETTY T YEE,           ACCOUNT NO.: NOT AVAILABLE
       CONTROLLER
       10600 WHITE ROCK ROAD; SUITE
       141
       RANCHO CORDOVA, CA 95670



                                         Page 124 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                  Pg 193 of 521
Ditech Financial LLC                                                                      Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D    Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                            Claim

Escheated Checks

3.1294 STATE OF HAWAII                        UNKNOWN                              Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY                                                             Funds
       PROGRAM                       ACCOUNT NO.: NOT AVAILABLE
       ATTN: SANDRA KAM,
       SUPERVISOR
       NO. 1 CAPITOL DISTRICT
       BUILDING; 250 SOUTH HOTEL
       STREET - ROOM 304
       HONOLULU, HI 96813


3.1295 STATE TREASURER'S OFFICE               UNKNOWN                              Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY                                                             Funds
       PROGRAM                       ACCOUNT NO.: NOT AVAILABLE
       ATTN: COZETTE WALTERS,
       ADMINISTRATOR
       304 N 8TH STREET; SUITE 208
       BOISE, ID 83702-5834


3.1296 TENNESSEE TREASURY                 UNKNOWN                                  Escheatment             UNDETERMINED
       DEPARTMENT                                                                     Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: JOHN GABRIEL, DIRECTOR
       502 DEADERICK STREET
       NASHVILLE, TN 37243-0203


3.1297 TEXAS COMPTROLLER OF               UNKNOWN                                  Escheatment             UNDETERMINED
       PUBLIC ACCOUNTS                                                                Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: LARRY SCHILHABEL,
       HOLDER REPORTING
       SUPERVISOR
       111 EAST 17TH STREET
       AUSTIN, TX 78774


3.1298 TREASURER OF GUAM                      UNKNOWN                              Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY                                                             Funds
       DEPARTMENT                    ACCOUNT NO.: NOT AVAILABLE
       ATTN: ROSITA T FEJERAN,
       TREASURER
       590 SOUTH MARINE CORP
       DRIVE; SUITE 224 (TOG)
       TAMUNING, GU 96913


3.1299 TREASURER OF STATE                 UNKNOWN                                  Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                    Funds
       ATTN: KATHRYN FEHRING,      ACCOUNT NO.: NOT AVAILABLE
       COMPLAINCE OFFICER
       800 WALNUT STREET; MAC
       N8200-071
       DES MOINES, IA 50309




                                          Page 125 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                 Pg 194 of 521
Ditech Financial LLC                                                                     Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D    Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                            Claim

Escheated Checks

3.1300 TREASURER, STATE OF                UNKNOWN                                 Escheatment             UNDETERMINED
       CONNECTICUT                                                                   Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: MARIA GREENSLADE,
       ASSISTANT DEPUTY TREASURER
       PO BOX 150435
       HARTFORD, CT 06115-0435


3.1301 UTAH STATE TREASURER               UNKNOWN                                 Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                   Funds
       ATTN: DENNIS JOHNSTON,      ACCOUNT NO.: NOT AVAILABLE
       ADMINISTRATOR
       350 NORTH STATE STREET;
       SUITE 180
       SALT LAKE CITY, UT 84114


3.1302 VERMONT STATE TREASURER            UNKNOWN                                 Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                   Funds
       ATTN: ALBERT LAPERLE        ACCOUNT NO.: NOT AVAILABLE
       109 STATE STREET; 4TH FLOOR
       MONTPELIER, VT 05609-6200


3.1303 VIRGINIA DEPARTMENT OF THE            UNKNOWN                              Escheatment             UNDETERMINED
       TREASURY                                                                      Funds
       DIVISION OF UNCLAIMED        ACCOUNT NO.: NOT AVAILABLE
       PROPERTY
       ATTN: VICKI BRIDGEMAN,
       DIRECTOR
       PO BOX 2478
       RICHMOND, VA 23218-2478


3.1304 WASHINGTON DEPARTMENT OF          UNKNOWN                                  Escheatment             UNDETERMINED
       REVENUE                                                                       Funds
       UNCLAIMED PROPERTY SECTION ACCOUNT NO.: NOT AVAILABLE
       ATTN: ERIN LOPEZ, UP
       OPERATIONS MANAGER
       PO BOX 24053
       SEATTLE, WA 98124-1053


3.1305 WEST VIRGINIA STATE                UNKNOWN                                 Escheatment             UNDETERMINED
       TREASURER'S OFFICE                                                            Funds
       UNCLAIMED PROPERTY DIVISION ACCOUNT NO.: NOT AVAILABLE
       ATTN: CAROLYN ATKISON,
       DEPUTY TREASURER
       322 70TH ST SE
       CHARLESTON, WV 25304


3.1306 WISCONSIN DEPT OF REVENUE             UNKNOWN                              Escheatment             UNDETERMINED
       UNCLAIMED PROPERTY UNIT                                                       Funds
       ATTN: MARY CALENTANI,        ACCOUNT NO.: NOT AVAILABLE
       ADMINISTRATOR
       2135 RIMROCK ROAD
       MADISON, WI 53708


                                         Page 126 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                      Main Document
                                                 Pg 195 of 521
Ditech Financial LLC                                                                       Case Number:           19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D      Basis For     Offset   Amount of Claim
Including Zip Code                         Account Number                              Claim

Escheated Checks

3.1307 WYOMING STATE TREASURER            UNKNOWN                                  Escheatment               UNDETERMINED
       UNCLAIMED PROPERTY DIVISION                                                    Funds
       ATTN: LACHELLE BRANT,       ACCOUNT NO.: NOT AVAILABLE
       DIRECTOR
       2020 CAREY AVENUE; 3RD
       FLOOR
       CHEYENNE, WY 82002


                                                                                  Escheated Checks Total:                     0




                                         Page 127 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 196 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1308 2290 DESERT INN TRUST                   UNKNOWN                              Litigation             UNDETERMINED
       BRADLEY D. BACE, ESQ.
       NOGGLE LAW PLLC                ACCOUNT NO.: NOT AVAILABLE
       376 E WARM SPRINGS RD #140
       LAS VEGAS, NV 89119


3.1309 26-28 MILL ST REAR                      UNKNOWN                              Litigation             UNDETERMINED
       RICHARD GUERTIN, ESQ., CORP.
       COUNSEL                        ACCOUNT NO.: NOT AVAILABLE
       OFFICE OF CORPORATION
       COUNSEL
       16 JAMES STREET CITY OF
       MIDDLETOWN
       MIDDLETOWN, NY 10940


3.1310 7963 LAURENA AVE TRUST                  UNKNOWN                              Litigation             UNDETERMINED
       GLEN J. HARPER
       3005 WEST HORIZON RIDGE        ACCOUNT NO.: NOT AVAILABLE
       PARKWAY
       SUITE 241
       HENDERSON, NV 89052


3.1311 820-34 E. DREXEL SQUARE                 UNKNOWN                              Litigation             UNDETERMINED
       CONDOMINIUM ASSOCIATION
       GREG JANES                     ACCOUNT NO.: NOT AVAILABLE
       SENIOR CORPORATION
       COUNSEL
       30 N LASALLE, #700
       CHICAGO, IL 60602


3.1312 952 BUFFALO RIVER LLC                   UNKNOWN                              Litigation             UNDETERMINED
       BRANDON L. PHILLIPS
       A BETTER LEGAL PRACTICE        ACCOUNT NO.: NOT AVAILABLE
       1455 E. TROPICANA AVENUE,
       SUITE 750
       LAS VEGAS, NV 89119


3.1313 AARON NULPH/DOVER GLEN                  UNKNOWN                              Complaint              UNDETERMINED
       DEVELOPMENT
       34 1ST ST                      ACCOUNT NO.: NOT AVAILABLE
       ELLWOOD CITY, PA 16117


3.1314 ABROHOM DAVID STOCKHAMER                UNKNOWN                              Litigation             UNDETERMINED
       GARY C. ZEITZ; ROBIN LONDON-
       ZEITZ                          ACCOUNT NO.: NOT AVAILABLE
       AMBER J. MONROE; GARY C.
       ZEITZ, L.L.C.
       1101 LAUREL OAK ROAD, SUITE
       170
       VOORHEES, NJ 8043




                                           Page 128 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 197 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1315 ACHOLAM HANIF                          UNKNOWN                              Litigation             UNDETERMINED
       WILLIAM J. MACKE
       WILLIAM J. MACKE &            ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES
       4411 NE TILLAMOOK ST
       PORTLAND, OR 97213


3.1316 ACRUPACION INMOBILIARIA,               UNKNOWN                              Litigation             UNDETERMINED
       LLC, PLAINTIFF
       DEMAHY LABRADO DRAKE          ACCOUNT NO.: NOT AVAILABLE
       VICTOR ROJAS & CABEZA;
       KENNETH R. DRAKE
       806 DOUGLAS ROAD 12TH
       FLOOR
       CORAL GABLES, FL 33134


3.1317 ADAM PANKEN                            UNKNOWN                              Complaint              UNDETERMINED
       21 LAUREL STREET
       SOMERVILLE, MA 02143          ACCOUNT NO.: NOT AVAILABLE


3.1318 ADDAI INVESTMENT GROUP, LLC            UNKNOWN                              Litigation             UNDETERMINED
       JOSEPH CREED
       LAW OFFICE OF JOSEPH CREED    ACCOUNT NO.: NOT AVAILABLE
       11120 NE 2ND ST., #200
       BELLEVUE, WA 98004


3.1319 ADEKUNLE AJAYI                         UNKNOWN                              Litigation             UNDETERMINED
       HOWARD C. KIM
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.1320 ADELINE THIFAULT                       UNKNOWN                              Litigation             UNDETERMINED
       GUY E MAILLY
       MAILLY LAW                    ACCOUNT NO.: NOT AVAILABLE
       695 TOWN CENTER DRIVE,
       SUITE 350
       COSTA MESA, CA 92626


3.1321 ADREEN NEWTON                          UNKNOWN                              Litigation             UNDETERMINED
       ADREEN AND CHARLINE
       NEWTON, PRO SE                ACCOUNT NO.: NOT AVAILABLE
       114-12 198TH STREET
       ST. ALBANS, NY 11412


3.1322 ADRIAN GONZALEZ                        UNKNOWN                              Litigation             UNDETERMINED
       SCOTT J. SAGARIA, ESQ.
       SAGARIA LAW, P.C.             ACCOUNT NO.: NOT AVAILABLE
       3017 DOUGLAS BLVD., # 200
       ROSEVILLE, CA 95661



                                          Page 129 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 198 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.1323 ADRIANA ALICEA                            UNKNOWN                              Litigation             UNDETERMINED
       CICCHIELLO & CICCHIELLO, L.L.P
       PATRICK C. ROY                   ACCOUNT NO.: NOT AVAILABLE
       364 FRANKLIN AVENUE
       HARTFOR, CT 06114


3.1324 AEIDA C NUNEZ, DEBTOR                     UNKNOWN                              Litigation             UNDETERMINED
       GIANNY BLANCO
       10647 N KENDALL DR               ACCOUNT NO.: NOT AVAILABLE
       MIAMI, FL 33176


3.1325 AINE KIRCHNER                             UNKNOWN                              Complaint              UNDETERMINED
       2629 NEWMAN STREET
       HOUSTON, TX 77098                ACCOUNT NO.: NOT AVAILABLE


3.1326 AIRMOTIVE INVESTMENTS, LLC                UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &               ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.1327 ALAN GERWIG                               UNKNOWN                              Litigation             UNDETERMINED
       MOUNTAIN STATE JUSTICE, INC.
       BREN J. POMPONIO, ESQ            ACCOUNT NO.: NOT AVAILABLE
       1031 QUARRIER STREET, SUITE
       200
       CHARLESTON, WV 25301


3.1328 ALAN RANDS                                UNKNOWN                              Complaint              UNDETERMINED
       1749 EAST 330TH SOUTH
       ST. GEORGE, UT 84790             ACCOUNT NO.: NOT AVAILABLE


3.1329 ALBERT JERRY SANDERS, JR.,                UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       OSWALD & BURNSIDE, LLC           ACCOUNT NO.: NOT AVAILABLE
       W. WESLEY JOHNSON, JR.
       1031 CENTER STREET
       WEST COLUMBIA, SC 29169


3.1330 ALEJANDRO CASTILLO                        UNKNOWN                              Complaint              UNDETERMINED
       333 SW 184TH WAY
       PEMBROKE PINES, FL 33029         ACCOUNT NO.: NOT AVAILABLE


3.1331 ALEJANDRO VENGARA                         UNKNOWN                              Complaint              UNDETERMINED
       (VERGARA)
       33819 FALCON SPRING ST           ACCOUNT NO.: NOT AVAILABLE
       HOCKLEY, TX 77447




                                             Page 130 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 199 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1332 ALEXANDER MAESTRE                      UNKNOWN                              Complaint              UNDETERMINED
       94 MULBERRY LANE
       MILTON, NY 12547              ACCOUNT NO.: NOT AVAILABLE


3.1333 ALEXANDRE TCHOGORIAN                   UNKNOWN                              Complaint              UNDETERMINED
       3819 NE 170 ST UNIT B-1
       NORTH MIAMI BEACH, FL 33160   ACCOUNT NO.: NOT AVAILABLE


3.1334 ALFREDO GONZALES                       UNKNOWN                              Complaint              UNDETERMINED
       18439 RANCHERO RD
       HESPERIA, CA 92345            ACCOUNT NO.: NOT AVAILABLE


3.1335 ALFREDO HERNANDEZ AND                  UNKNOWN                              Litigation             UNDETERMINED
       GRACIELA HERNANDEZ
       LOUIS P. DELL                 ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICE OF LOUIS P. DELL
       715 SOUTH VICTORY BLVD.
       BURBANK, CA 91502


3.1336 ALICE FOSTER                           UNKNOWN                              Litigation             UNDETERMINED
       CHRIS M. VORBECK
       4470 NORTHGATE COURT          ACCOUNT NO.: NOT AVAILABLE
       SARASOTA, FL 34234


3.1337 ALICIA AND ROBERT TODARO               UNKNOWN                              Litigation             UNDETERMINED
       ALICIA AND ROBERT TODARO,
       PRO SE                        ACCOUNT NO.: NOT AVAILABLE
       211 SW STATE ROUTE 131
       HOLDEN, MO 64040


3.1338 ALLIXANDRA KARENN BRADSEN             UNKNOWN                               Litigation             UNDETERMINED
       DAVID D. JEFFS, ESQ.
       JEFFS AND JEFFS, P.C.          ACCOUNT NO.: NOT AVAILABLE
       90 NORTH 100 EAST P.O. BOX 888
       PROVO, UT 84603


3.1339 ALMIRA BIGGS                           UNKNOWN                              Complaint              UNDETERMINED
       3501 ACAPULCO DR
       MIRAMAR, FL 33023             ACCOUNT NO.: NOT AVAILABLE


3.1340 ALPHONSA LIVINGSTON                    UNKNOWN                              Complaint              UNDETERMINED
       4030 ORCHARD HILL TER
       STONE MOUNTAIN, GA 30083      ACCOUNT NO.: NOT AVAILABLE


3.1341 ALTON TRAWICK                          UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 7172 PMB 297
       STATELINE, NV 89449           ACCOUNT NO.: NOT AVAILABLE




                                          Page 131 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 200 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1342 ALVIN JENKINS                            UNKNOWN                              Complaint              UNDETERMINED
       815 E 118TH TER
       KANSAS CITY, MO 64131           ACCOUNT NO.: NOT AVAILABLE


3.1343 ALYNNE M. CARTER                         UNKNOWN                              Litigation             UNDETERMINED
       ANTHONY N. LEGENDRE, II, ESQ.
       LAW OFFICES OF LEGENDRE &       ACCOUNT NO.: NOT AVAILABLE
       LEGENDRE, PLLC
       P.O. BOX 948599
       MAITLAND, FL 32794-8599


3.1344 AMANDA WERNER                            UNKNOWN                              Complaint              UNDETERMINED
       3 LOGWOOD ST
       SOUTH BURLINGTON, VT 05403      ACCOUNT NO.: NOT AVAILABLE


3.1345 AMERICAN NATIONAL                        UNKNOWN                              Litigation             UNDETERMINED
       INSURANCE COMPANY
       AMERICAN NAT'L INSURANCE        ACCOUNT NO.: NOT AVAILABLE
       COMPANY, ET AL.


3.1346 AMY MADERE                               UNKNOWN                              Complaint              UNDETERMINED
       1699 SW NISKEY COVE RD
       ATLANTA, GA 30331               ACCOUNT NO.: NOT AVAILABLE


3.1347 AMY TUSSING                              UNKNOWN                              Complaint              UNDETERMINED
       2566 W BECKER RD
       GOWANDA, NY 14070               ACCOUNT NO.: NOT AVAILABLE


3.1348 AMY Z HOFFMAN, ET AL.                    UNKNOWN                              Litigation             UNDETERMINED
       KORTE & WORTMAN, P.A.
       BRIAN K. KORTE                  ACCOUNT NO.: NOT AVAILABLE
       2041 VISTA PARKWAY, SUITE 102
       WEST PALM BEACH, FL 33411


3.1349 ANA RUBIM (DOSSANTOS)                    UNKNOWN                              Complaint              UNDETERMINED
       1435 PARKWOOD ST
       CLEARWATER, FL 33755            ACCOUNT NO.: NOT AVAILABLE


3.1350 ANDREA TOMMASINI                         UNKNOWN                              Complaint              UNDETERMINED
       11799 HARBOUR LIGHT DR
       NORTH ROYALTON, OH 44133        ACCOUNT NO.: NOT AVAILABLE


3.1351 ANDREW KASSMAN                           UNKNOWN                              Complaint              UNDETERMINED
       6501 NORTH PLACITA ALTA
       REPOSA                          ACCOUNT NO.: NOT AVAILABLE
       TUCSON, AZ 85750




                                            Page 132 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 201 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1352 ANDREW SICONOLFI                       UNKNOWN                              Complaint              UNDETERMINED
       43 BURGHER AVENUE
       STATEN ISLAND, NY 10304       ACCOUNT NO.: NOT AVAILABLE


3.1353 ANDREW SICONOLFI                       UNKNOWN                              Complaint              UNDETERMINED
       43 BURGHER AVENUE
       STATEN ISLAND, NY 10304       ACCOUNT NO.: NOT AVAILABLE


3.1354 ANDRZEJ HASIEC                         UNKNOWN                              Complaint              UNDETERMINED
       54527 HIBISCUS DR
       MACOMB, MI 48042              ACCOUNT NO.: NOT AVAILABLE


3.1355 ANGELA J. REGULUS                      UNKNOWN                              Litigation             UNDETERMINED
       KENNETH J. LAY
       HOOD & LAY, LLC               ACCOUNT NO.: NOT AVAILABLE
       1117 22ND STREET SOUTH
       BIRMINGHAM, AL 35205


3.1356 ANGELA NEWTON                          UNKNOWN                              Litigation             UNDETERMINED
       1015 EASTON AVE, APT 155
       SOMERSET, NJ 08873            ACCOUNT NO.: NOT AVAILABLE


3.1357 ANGELA SNELLING                        UNKNOWN                              Complaint              UNDETERMINED
       200 GRANDVIEW DR
       LOUISBURG, NC 27549           ACCOUNT NO.: NOT AVAILABLE


3.1358 ANGELOS KOLOBOTOS                      UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL AVANESIAN;
       MOHAMMAD MAAZ                 ACCOUNT NO.: NOT AVAILABLE
       HARPREET SINGH; SEROP
       HOVSEPIAN JT LEGAL
       GRP APC 801 N. BRAND BLVD.
       STE. 1130
       GLENDALE, CA 91203


3.1359 ANN MARIE WALKER                       UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 6031040 DANN LAW
       FIRM CO                       ACCOUNT NO.: NOT AVAILABLE
       CLEVELAND, OH 44103


3.1360 ANNA HERRERA, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       RICHARD S. ALEMBIK, PC
       315 W. PONCE DE LEON AVE.     ACCOUNT NO.: NOT AVAILABLE
       STE. 250
       DECATUR, GA 30030-5100


3.1361 ANNA M. LOPP, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       2503 BUCKNELL DRIVE
       VALRICO, FL 33596             ACCOUNT NO.: NOT AVAILABLE


                                          Page 133 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 202 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1362 ANNETTE L WILLIAMS                      UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1363 ANNIE REED                              UNKNOWN                              Complaint              UNDETERMINED
       22 ALMA ROAD
       JASPER, AL 35501               ACCOUNT NO.: NOT AVAILABLE


3.1364 ANTELOPE HOMEOWNERS'                    UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION, ET AL.
       J. WILLIAM EBERT               ACCOUNT NO.: NOT AVAILABLE
       LIPSON NEILSON COLE SELTZER
       & GARIN PC
       9900 COVINGTON CROSS DR.;
       SUITE 120
       LAS VEGAS, NV 89144


3.1365 ANTHONY DAVIDE                          UNKNOWN                              Litigation             UNDETERMINED
       9415 SUNSET DRIVE, #274
       MIAMI, FL 33173                ACCOUNT NO.: NOT AVAILABLE


3.1366 ANTHONY TURNER                          UNKNOWN                              Complaint              UNDETERMINED
       2715 N BEACON HILL CT
       WICHITA, KS 67220              ACCOUNT NO.: NOT AVAILABLE


3.1367 ANTOLIN BUSTILLOS                       UNKNOWN                              Complaint              UNDETERMINED
       7126 WOODFERN DR
       HOUSTON, TX 77040              ACCOUNT NO.: NOT AVAILABLE


3.1368 ANTONIO OCASIO, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       PETROFF AMSHEN LLP
       DAVID R. SMITH, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       1795 CONEY ISLAND AVENUE,
       3RD FLOOR
       BROOKLYN, NY 11230


3.1369 ANTWAN, HENRY                           UNKNOWN                              Litigation             UNDETERMINED
       11939 CANYON VALLEY DRIVE
       TOMBALL, TX 77377              ACCOUNT NO.: NOT AVAILABLE


3.1370 ANUAR CASTELLANOS                       UNKNOWN                              Litigation             UNDETERMINED
       LAW OFF. OF DAVID MCQUADE
       LEIBOWITZ PC                   ACCOUNT NO.: NOT AVAILABLE
       DAVID MCQUADE LEIBOWITZ
       ONE RIVERWALK PL
       700 NORTH ST. MARY'S STREET,
       STE 1750
       SAN ANTONIO, TX 78205




                                           Page 134 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290        Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                      Pg 203 of 521
Ditech Financial LLC                                                                          Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                           Claim

Litigation

3.1371 ARISTEO DAMASO GARCIA                      UNKNOWN                              Litigation             UNDETERMINED
       ERIC FIELD
       ERIC FIELD LAW FIRM               ACCOUNT NO.: NOT AVAILABLE
       9908 E LOUISIANA, DR. SUITE 108
       DENVER, CO 80247


3.1372 ARTHUR RAMOS AND CYNTHIA                   UNKNOWN                              Litigation             UNDETERMINED
       BOUGOUKALOS
       BRIAN C. ANDREWS, JAMES E.        ACCOUNT NO.: NOT AVAILABLE
       PILLEY
       D. WILSON JORDAN; ANDREWS
       LAW GROUP
       6496 WEATHERS PLACE, #200
       SAN DIEGO, CA 92121


3.1373 ARTIST THORNTON, ET AL.                    UNKNOWN                              Litigation             UNDETERMINED
       ELAINE AND ARTIST THORNTON
       3605 SETTLEMENT RD                ACCOUNT NO.: NOT AVAILABLE
       COPPERAS COVE, TX 76522


3.1374 ASHLEY EUBANKS                             UNKNOWN                              Complaint              UNDETERMINED
       54 BACKSTROM ROAD
       RICHTON, MS 39476                 ACCOUNT NO.: NOT AVAILABLE


3.1375 ASMA ABUSHADI-STUART                       UNKNOWN                              Litigation             UNDETERMINED
       9845 MISSION GEORGE RD., # 3
       SANTEE, CA 92071                  ACCOUNT NO.: NOT AVAILABLE


3.1376 AUDREY PERKINS                             UNKNOWN                              Litigation             UNDETERMINED
       ZUZOLO LAW OFFICES, LLC
       PHILIP ZUZOLO, ESQ                ACCOUNT NO.: NOT AVAILABLE
       700 YOUNGSTOWN WARREN RD
       NILES, OH 44446


3.1377 AUDREY STYLES                              UNKNOWN                              Complaint              UNDETERMINED
       145 LITTLE ACRES
       MARION, NC 28752                  ACCOUNT NO.: NOT AVAILABLE


3.1378 AUGGIE LLC                                 UNKNOWN                              Litigation             UNDETERMINED
       LOUIS AYON, AYON LAW
       8716 SPANISH RIDGE AVENUE         ACCOUNT NO.: NOT AVAILABLE
       SUITE 115
       LAS VEGAS, NV 89148


3.1379 AUGUSTUS E. ERSKINE                        UNKNOWN                              Litigation             UNDETERMINED
       GOGEL & GOGEL
       KENNETH J. GOGEL                  ACCOUNT NO.: NOT AVAILABLE
       2 MATTOON STREET
       SPRINGFIELD, MA 1105




                                              Page 135 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 204 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1380 AUNDREA HATHAWAY                       UNKNOWN                              Complaint              UNDETERMINED
       240 ALAN CIR
       SALISBURY, NC 28147           ACCOUNT NO.: NOT AVAILABLE


3.1381 AZ DIVISION OF OCCUPATIONAL            UNKNOWN                              Litigation             UNDETERMINED
       SAFETY
       800 W WASHINGTON ST           ACCOUNT NO.: NOT AVAILABLE
       PHOENIX, AZ 85007


3.1382 BACCHUS D. JACKSON                     UNKNOWN                              Litigation             UNDETERMINED
       1130 EAST SHOREVIEW ROAD
       MCDONOUGH, GA 30253           ACCOUNT NO.: NOT AVAILABLE


3.1383 BADARA NDIAYE                          UNKNOWN                              Complaint              UNDETERMINED
       6310 S ROSEBURY AVE #1
       ST LOUIS, MO 63105            ACCOUNT NO.: NOT AVAILABLE


3.1384 BAHRAM SHAHAB AND ZAHRA                UNKNOWN                              Litigation             UNDETERMINED
       SANIE
       JACK TER-SAAKYAN              ACCOUNT NO.: NOT AVAILABLE
       JT LEGAL GROUP APC
       801 N BRAND BLVD SUITE 1130
       GLENDALE, CA 91203


3.1385 BALINDA JACOBS                         UNKNOWN                              Complaint              UNDETERMINED
       1521 MANDEVILLE STREET
       CHARLENE PATTERSON            ACCOUNT NO.: NOT AVAILABLE
       NEW ORLEANS, LA 70117


3.1386 BALTASAR ZAMUDIO                       UNKNOWN                              Litigation             UNDETERMINED
       SALVADOR J. LOPEZ
       ROBSON & LOPEZ LLC            ACCOUNT NO.: NOT AVAILABLE
       180 W WASHINGTON SUITE 700
       CHICAGO, IL 60602


3.1387 BARBARA RAE MURRAY                     UNKNOWN                              Litigation             UNDETERMINED
       MANCHEE & MANCHEE, PC
       JAMES MANCHEE                 ACCOUNT NO.: NOT AVAILABLE
       2745 NORTH DALLAS PARKWAY,
       SUITE 420
       PLANO, TX 75093


3.1388 BARBARA WILLIAMS                       UNKNOWN                              Litigation             UNDETERMINED
       1192 BAY STREET
       SPRINGFIELD, MA 1109          ACCOUNT NO.: NOT AVAILABLE




                                          Page 136 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 205 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1389 BEAL BANK USA                          UNKNOWN                              Litigation             UNDETERMINED
       ATTN: AARON T TROY, ESQUIRE
       ROLEWICK & GUTZKE, P.C.       ACCOUNT NO.: NOT AVAILABLE
       1776 S. NAPERVILLE ROAD;
       SUITE 104A
       WHEATON, IL 60189


3.1390 BEATRICE FLUCAS                        UNKNOWN                              Litigation             UNDETERMINED
       WILLIAM A. GRAFTON, ESQ.
       GRAFTON FIRM, LLC BAR NO.     ACCOUNT NO.: NOT AVAILABLE
       30205
       920 PROVIDENCE RD 400A
       TOWSON, MD 21286


3.1391 BELINDA FIELDS                         UNKNOWN                              Complaint              UNDETERMINED
       4307 DARIO ROAD
       UPPER MARLBORO, MD 20772      ACCOUNT NO.: NOT AVAILABLE


3.1392 BERNABE F. PERERA LOPEZ, ET            UNKNOWN                              Litigation             UNDETERMINED
       AL.
       ARAGO LAW FIRM, PLLC          ACCOUNT NO.: NOT AVAILABLE
       KEITH P. ARAGO, ESQ.
       230 E. MONUMENT AVENUE
       SUITE A
       KISSIMMEE, FL 34741


3.1393 BERNADETTE PADILLA, ET AL.             UNKNOWN                              Litigation             UNDETERMINED
       PRO SE 3RD PARTY LAMOUNT
       AUSTIN                        ACCOUNT NO.: NOT AVAILABLE
       4701 CONGRESS AVE.
       ALBUQUERQUE, NM 87114


3.1394 BERNADINE HOWELL                       UNKNOWN                              Litigation             UNDETERMINED
       MARK WILSON
       LAW OFFICES OF MARK E         ACCOUNT NO.: NOT AVAILABLE
       WILSON
       14215 EAST BRIDGES ROAD
       ELK, WA 99009


3.1395 BERNICE R. WATSON                      UNKNOWN                              Litigation             UNDETERMINED
       WENDY MARIE WEATHERS, ESQ
       CABANILLAS & ASSOCIATES .     ACCOUNT NO.: NOT AVAILABLE
       120 BLOOMINGDALE ROAD,
       SUITE 400
       MELVILLE, NY 11747


3.1396 BERNICE R. WATSON                      UNKNOWN                              Litigation             UNDETERMINED
       WENDY MARIE WEATHERS, ESQ
       CABANILLAS & ASSOCIATES .     ACCOUNT NO.: NOT AVAILABLE
       120 BLOOMINGDALE ROAD,
       SUITE 400
       WHITE PLAINS, NY 10605


                                          Page 137 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 206 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1397 BERTILE PRICE                           UNKNOWN                              Litigation             UNDETERMINED
       WARE LAW FIRM, PLLC
       DANIEL D. WARE                 ACCOUNT NO.: NOT AVAILABLE
       2609 US HIGHWAY 49 SOUTH
       FLORENCE, MS 39073


3.1398 BESSIE FOWLER/                          UNKNOWN                              Complaint              UNDETERMINED
       METROPOLITAN DEVELOPERS
       67 S MEADOWCLIFF DR            ACCOUNT NO.: NOT AVAILABLE
       LITTLE ROCK, AR 72209


3.1399 BETH WILLIAMS                           UNKNOWN                              Complaint              UNDETERMINED
       30628 DETROIT RD 231 HERMAN
       LAW                            ACCOUNT NO.: NOT AVAILABLE
       WESTLAKE, OH 44145


3.1400 BETRICIA YARBOI                         UNKNOWN                              Complaint              UNDETERMINED
       9 VAUGHN WAY
       BURLINGTON, NJ 08016           ACCOUNT NO.: NOT AVAILABLE


3.1401 BETTIE FORDHAM-WILLIAMS                 UNKNOWN                              Complaint              UNDETERMINED
       705 PARROTT AVENUE
       KINSTON, NC 28501              ACCOUNT NO.: NOT AVAILABLE


3.1402 BETTY VIRGINIA BROWN                    UNKNOWN                              Litigation             UNDETERMINED
       LYDIA C. MILNES
       MOUNTAIN STATE JUSTICE, INC.   ACCOUNT NO.: NOT AVAILABLE
       325 WILLEY ST
       MORGANTOWN, WV 26505


3.1403 BHARAT B. PATEL                         UNKNOWN                              Litigation             UNDETERMINED
       821 ROCK LANE
       MCDONOUGH, GA 30253            ACCOUNT NO.: NOT AVAILABLE


3.1404 BILLIE E. KILLARNEY, ET AL.             UNKNOWN                              Litigation             UNDETERMINED
       RANDALL S. JACOBS, ESQ.
       RANDALL S. JACOBS PLLC         ACCOUNT NO.: NOT AVAILABLE
       30 WALL STREET, 8TH FLOOR
       NEW YORK, NY 10005


3.1405 BILLY MANN                              UNKNOWN                              Complaint              UNDETERMINED
       3295 DEVILLA TRACE
       ATLANTA, GA 30349-4058         ACCOUNT NO.: NOT AVAILABLE




                                           Page 138 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 207 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1406 BIRDI, BHUPINDER SINGH                   UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF PAULETTE
       HAMILTON, P.A.                  ACCOUNT NO.: NOT AVAILABLE
       PAULETTE HAMILTON
       6965 PIAZZA GRANDE AVENUE
       SUITE 215
       ORLANDO, FL 32835


3.1407 BLAKE HARLOW & RACHEL MINK               UNKNOWN                              Litigation             UNDETERMINED
       HARLOW
       LORANT LAW GROUP                ACCOUNT NO.: NOT AVAILABLE
       CHARLES J. LORANT, ESQ
       P.O. BOX 660465
       BIRMINGHAM, AL 35266


3.1408 BNY MELLION, ET AL.                      UNKNOWN                              Litigation             UNDETERMINED
       JOSHUA B. TRUMBULL, ESQ.
       EMILY A. HARRIS, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       JBT & ASSOCIATES, P.S. 106 E.
       GILMAN AVE
       ARLINGTON, WA 98223


3.1409 BNY MELLON                               UNKNOWN                              Litigation             UNDETERMINED
       GIOVANNI RAIMONDI
       RAI LAW, LLC                    ACCOUNT NO.: NOT AVAILABLE
       1051 PERIMETER DRIVE, SUITE
       400
       SCHAUMBURG, IL 60173


3.1410 BNY MELLON                               UNKNOWN                              Litigation             UNDETERMINED
       MARY LEIGH ARNOLD, PA
       749 JOHNNIE DODDS               ACCOUNT NO.: NOT AVAILABLE
       BOULEVARD, SUITE B
       MT. PLEASANT, SC 29464


3.1411 BNY MELLON TRUST COMPANY,                UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       HOOD & LAY, LLC                 ACCOUNT NO.: NOT AVAILABLE
       RHONDA STEADMAN HOOD
       1117 22ND STREET SOUTH
       BIRMINGHAM, AL 35205


3.1412 BNY MELLON, ET AL.                       UNKNOWN                              Litigation             UNDETERMINED
       AKERMAN LLP
       KAREN P. CICCONE; ALICA Y.      ACCOUNT NO.: NOT AVAILABLE
       HOU
       601 WEST FIFTH STREET, # 300
       LOS ANGELES, CA 90071




                                            Page 139 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 208 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1413 BNY MELLON, ET AL.                       UNKNOWN                              Litigation             UNDETERMINED
       RICHARD A. MERKER, ESQ.
       LAW OFFICES OF DAMON M.         ACCOUNT NO.: NOT AVAILABLE
       SENAHA LLLC
       1188 BISHOP STREET, STE 3500A
       HONALULU, HI 96813


3.1414 BOB COLVIN                               UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.1415 BOBBIE BRADLEY, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       SLOCUM LAW FIRM, PLLC
       DAVID M. SLOCUM, JR., ESQ       ACCOUNT NO.: NOT AVAILABLE
       329 TATE STREET
       SENATOBIA, MS 88668


3.1416 BOBBY BELL                               UNKNOWN                              Complaint              UNDETERMINED
       1236 HWY 15 N
       LONOKE, AR 72086                ACCOUNT NO.: NOT AVAILABLE


3.1417 BOBBY D. CLICK                           UNKNOWN                              Litigation             UNDETERMINED
       600 UNIVERSITY ST
       #1850                           ACCOUNT NO.: NOT AVAILABLE
       SEATTLE, WA 98101


3.1418 BOBBY HARRIS                             UNKNOWN                              Complaint              UNDETERMINED
       4440 GREENMOUNT BOND RD
       LONDON, KY 40741                ACCOUNT NO.: NOT AVAILABLE


3.1419 BOBBY L. GLOVER, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       VANESSA J. JONES
       PO BOX 1554                     ACCOUNT NO.: NOT AVAILABLE
       HATTIESBURG, MS 39403


3.1420 BONITA MOORE                         UNKNOWN                                  Litigation             UNDETERMINED
       JOHNSON AND JOHNSON, P.L.L.C
       CURTIS D. JOHNSON             ACCOUNT NO.: NOT AVAILABLE
       1407 UNION AVENUE, SUITE 1002
       MEMPHIS, TN 38104


3.1421 BONITA STREETER                          UNKNOWN                              Complaint              UNDETERMINED
       28838 HWY 17 N
       LEXINGTON, MS 39095             ACCOUNT NO.: NOT AVAILABLE


3.1422 BONNIE HAWTHORNE                         UNKNOWN                              Complaint              UNDETERMINED
       THOMPSON
       350 EAGLE RIDGE ROAD            ACCOUNT NO.: NOT AVAILABLE
       MACON, GA 31216


                                            Page 140 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 209 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1423 BONNIE SMITH/RHONDA WHITE               UNKNOWN                              Complaint              UNDETERMINED
       132 OXBOW WAY
       DALTON, GA 30721               ACCOUNT NO.: NOT AVAILABLE


3.1424 BP FISHER THIRD PARTY SALE              UNKNOWN                              Litigation             UNDETERMINED
       FUNDS
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.1425 BRADLEY BERGENE MARTIN                  UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL AVANESIAN
       JT LEGAL GROUP                 ACCOUNT NO.: NOT AVAILABLE
       801 N BRAND BLVD SUITE 130
       GLENDALE, CA 91203


3.1426 BRADLEY ERROL                           UNKNOWN                              Complaint              UNDETERMINED
       183 REYNOIR ST
       BILOXI, MS 39530               ACCOUNT NO.: NOT AVAILABLE


3.1427 BRADLEY JOHNSON                         UNKNOWN                              Litigation             UNDETERMINED
       JAMES MINERVE
       115 SADDLE BLANKET TRAIL       ACCOUNT NO.: NOT AVAILABLE
       BUDA, TX 78610


3.1428 BRADLEY S. CLANTON AND                  UNKNOWN                              Litigation             UNDETERMINED
       MILDRED L. CLANTON
       ATTN: BRADLEY S. CLANTON       ACCOUNT NO.: NOT AVAILABLE
       AND MILDRED L. CLANTON, PRO
       SE (ATTORNEY)
       627 MOHAWK AVE
       JACKSON, MS 39216


3.1429 BRANDON OESTERN                         UNKNOWN                              Complaint              UNDETERMINED
       2290 HILLVIEW DR
       MARION, IA 52302               ACCOUNT NO.: NOT AVAILABLE


3.1430 BRENDA BRECEDA                          UNKNOWN                              Litigation             UNDETERMINED
       VARTKES ARTINIAN
       JT LEGAL GROUP, APC            ACCOUNT NO.: NOT AVAILABLE
       801 N. BRAND BLVD. STE. 1130
       GLENDALE, CA 91203


3.1431 BRENDA NERIE                            UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL P. FLEMING & ASSOC.,
       P.C.                           ACCOUNT NO.: NOT AVAILABLE
       AUDREY MANITO
       1345 CAMPBELL ROAD, SUITE
       100
       HOUSTON, TX 77055




                                           Page 141 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 210 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1432 BRENDAN BURKE, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF TOWNSEND J.
       BELT, P.A.                    ACCOUNT NO.: NOT AVAILABLE
       238 EAST DAVIS BLVD., SUITE
       312
       TAMPA, FL 33606


3.1433 BRIAN BELL                             UNKNOWN                              Litigation             UNDETERMINED
       JONATHAN L.R. DREWES, ESQ.
       DREWES LAW, PLLC              ACCOUNT NO.: NOT AVAILABLE
       509 FIRST AVE. NE., SUITE 2
       MINNEAPOLIS, MN 55413


3.1434 BRIAN GIBBONS                          UNKNOWN                              Complaint              UNDETERMINED
       917 MAIN STREET
       DALTON, MA 01226              ACCOUNT NO.: NOT AVAILABLE


3.1435 BRIAN JONES                            UNKNOWN                              Complaint              UNDETERMINED
       5 SPEARHEAD TRL
       SHAMONG, NJ 08088             ACCOUNT NO.: NOT AVAILABLE


3.1436 BRIAN K. EVANS                         UNKNOWN                              Litigation             UNDETERMINED
       MICHELLE A. PAUL
       HEATH J. THOMPSON, P.C.       ACCOUNT NO.: NOT AVAILABLE
       4224 HOLLAND ROAD SUITE 108
       VIRGINIA BEACH, VA 23452


3.1437 BRIAN MILLER/ANNA MILLER               UNKNOWN                              Complaint              UNDETERMINED
       90 IRONWORKS HILL RD
       BROOKFIELD, CT 06804          ACCOUNT NO.: NOT AVAILABLE


3.1438 BRIAN NELSON                           UNKNOWN                              Litigation             UNDETERMINED
       BLOCK & LEVITON
                                     ACCOUNT NO.: NOT AVAILABLE


3.1439 BRIDGEVIEW BANK GROUP                  UNKNOWN                              Litigation             UNDETERMINED
       ADAM B. ROME
       GREIMAN, ROME &               ACCOUNT NO.: NOT AVAILABLE
       GRIESMAYER, LLC
       2 N LASALLE ST STE 1601
       CHICAGO, IL 60602


3.1440 BRILLIANT STAR DRIVE TRUST             UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074




                                          Page 142 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 211 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1441 BRITTON                               UNKNOWN                              Litigation             UNDETERMINED
       GATENS M. CLAY, ESQ.
       DEVON A GRAY, ESQ. JEFFERS   ACCOUNT NO.: NOT AVAILABLE
       DANIELSON
       SONN-AYLWARD 2600 CHESTER
       KIMM RD
       WENATCHEE, WA 98801


3.1442 BROWN, BILLY AND BRIMAGE,             UNKNOWN                              Litigation             UNDETERMINED
       GWENDOLYN
       TULLOS AND TULLOS            ACCOUNT NO.: NOT AVAILABLE
       EUGENE C. TULLOS, ESQ
       P.O. BOX 74
       RALEIGH, MS 39153


3.1443 BROWN, BILLY R.                       UNKNOWN                              Litigation             UNDETERMINED
       TULLOS AND TULLOS
       EUGENE C. TULLOS, ESQ        ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 74
       RALEIGH, MS 39153


3.1444 BRUCE ADAMS                           UNKNOWN                              Complaint              UNDETERMINED
       1140 SINGINGWOOD CT APT 1
       WALNUT CREEK, CA 94595       ACCOUNT NO.: NOT AVAILABLE


3.1445 BRYAN BELL                            UNKNOWN                              Litigation             UNDETERMINED
       PHILIP L. FACCENDA, ESQ.
       FACCENDA LAW FIRM, LLC       ACCOUNT NO.: NOT AVAILABLE
       601 LONGWOOD AVENUE
       CHERRY HILL, NJ 8002


3.1446 CAESAR P. DUARTE                      UNKNOWN                              Litigation             UNDETERMINED
       STUART E. RAGAN, ESQ.
       55 CHURCH ST., #55-A         ACCOUNT NO.: NOT AVAILABLE
       WAILUKU, HI 96793


3.1447 CALVIN L. CARRINGTON                  UNKNOWN                              Litigation             UNDETERMINED
       SULAIMAN LAW GROUP, LTD
       2500 SOUTH HIGHLAND AVENUE   ACCOUNT NO.: NOT AVAILABLE
       SUITE 200
       LOMBARD, IL 60148


3.1448 CAO LIMIN AND LIU QIUXIA            UNKNOWN                                Litigation             UNDETERMINED
       JOSEPH Y. HONG
       HONG LAW OFFICES LIMITED     ACCOUNT NO.: NOT AVAILABLE
       10781 WEST TWAIN AVENUE #100
       LAS VEGAS, NV 89135




                                         Page 143 of 282 to Schedule E/F Part 2
      19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 212 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1449 CARALINA ROSSI FABER; ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       ATTN: LINDA L PATTON
       P. O. BOX 834                  ACCOUNT NO.: NOT AVAILABLE
       STAFFORD, VA 22555


3.1450 CARL BARATTA                            UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 123
       MANASQUAN, NJ 08736            ACCOUNT NO.: NOT AVAILABLE


3.1451 CARL W. RELLSTAB                        UNKNOWN                              Litigation             UNDETERMINED
       40 LAUREL STREET
       WORCESTER, MA                  ACCOUNT NO.: NOT AVAILABLE


3.1452 CARLA LAZELLE                           UNKNOWN                              Complaint              UNDETERMINED
       236 EAST KENTUCKY STREET
       FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.1453 CARLA LAZELLE                           UNKNOWN                              Complaint              UNDETERMINED
       236 EAST KENTUCKY STREET
       FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.1454 CARLOS JUAREZ                           UNKNOWN                              Complaint              UNDETERMINED
       4718 WEST BELLE PLAINE
       AVENUE                         ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60641


3.1455 CARLOS SALGUERO                         UNKNOWN                              Complaint              UNDETERMINED
       4750 W 105TH DR
       WESTMINSTER, CO 80031          ACCOUNT NO.: NOT AVAILABLE


3.1456 CARLTON KELLEY                          UNKNOWN                              Complaint              UNDETERMINED
       1847 PETITE LANE
       LITHONIA, GA 30058             ACCOUNT NO.: NOT AVAILABLE


3.1457 CARMACK, BARBARA                        UNKNOWN                              Litigation             UNDETERMINED
       PATTON, TIDWELL &
       CULBERTSON, LLP                ACCOUNT NO.: NOT AVAILABLE
       GEOFFREY P. CULBERTSON
       2800 TEXAS BOULEVARD P.O.
       BOX 5398
       TEXARKANA, TX 75503


3.1458 CARMEL MANION, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       KAT ARIANEJAD, ESQ.
       ONE EMBARCADERO CENTER         ACCOUNT NO.: NOT AVAILABLE
       FIFTH FLOOR
       SAN FRANCISCO, CA 94111




                                           Page 144 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 213 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1459 CAROL A. MCBRATNIE                    UNKNOWN                              Litigation             UNDETERMINED
       1130 LARKMOOR BLVD,
       BERKLEY, MI 48072            ACCOUNT NO.: NOT AVAILABLE


3.1460 CAROL CROCKER                         UNKNOWN                              Complaint              UNDETERMINED
       305 NE 59TH ST
       OAK ISLAND, NC 28465         ACCOUNT NO.: NOT AVAILABLE


3.1461 CAROL DELONEY                         UNKNOWN                              Complaint              UNDETERMINED
       1049 86TH AVE W
       DULUTH, MN 55808             ACCOUNT NO.: NOT AVAILABLE


3.1462 CAROL S. KEY                          UNKNOWN                              Litigation             UNDETERMINED
       SANFORD PARKE
       LAW OFFICES OF SANFORD       ACCOUNT NO.: NOT AVAILABLE
       PARKE
       1745 W. ORANGEWOOD AVE.,
       STE. 119
       ORANGE, CA 92868


3.1463 CAROLYN HUNTER                        UNKNOWN                              Complaint              UNDETERMINED
       MOUNTAIN STATE JUSTICE 325
       WILLEY ST                    ACCOUNT NO.: NOT AVAILABLE
       MORGANTOWN, WV 26505


3.1464 CAROLYN HUNTER                        UNKNOWN                              Litigation             UNDETERMINED
       ATTN: MOUNTAIN STATE
       JUSTICE, INC.                ACCOUNT NO.: NOT AVAILABLE
       LYDIA C. MILNES, ESQ
       325 WILLEY ST.
       MORGANTOWN, WV 26505


3.1465 CAROLYN MASON                         UNKNOWN                              Complaint              UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1466 CARRIE FELLOWS                        UNKNOWN                              Complaint              UNDETERMINED
       182 BALD HILL RD A-5
       NEW GLOUCESTER, ME 04260     ACCOUNT NO.: NOT AVAILABLE


3.1467 CARRIE M. WARD                        UNKNOWN                              Litigation             UNDETERMINED
       EDWIN C. COLEMAN, PRO SE
       4522 UMATILLA AVE.           ACCOUNT NO.: NOT AVAILABLE
       BALTIMORE, MD 21215




                                         Page 145 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 214 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1468 CARYN L. FONG ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       ATTN: JOSHUA B. TRUMBULL,
       ESQ.                          ACCOUNT NO.: NOT AVAILABLE
       JBT & ASSOCIATES
       106 E. GILMAN AVENUE
       ARLINGTON, WA 98223


3.1469 CATHERINE CARNLEY                      UNKNOWN                              Complaint              UNDETERMINED
       557 BROWN RD
       MC DAVID, FL 32568            ACCOUNT NO.: NOT AVAILABLE


3.1470 CATHERINE E. LAWHON, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       LEE SEGAL
       18617 U.S. HWY, 19 NORTH,     ACCOUNT NO.: NOT AVAILABLE
       SUITE 100
       CLEARWATER, FL 33764


3.1471 CATIC TITLE INSURANCE                 UNKNOWN                               Litigation             UNDETERMINED
       COMPANY, ET AL.
       WILLIAM C. SANDELANDS, ESQ.    ACCOUNT NO.: NOT AVAILABLE
       SANDELANDS EYET LLP
       1545 US HIGHWAY 206, SUITE 304
       BEDMINSTER, NJ 07921


3.1472 CATO THOMAS                            UNKNOWN                              Litigation             UNDETERMINED
       ATTN: CATO THOMAS, PRO SE
       2715 COUTO COURT DRIVE        ACCOUNT NO.: NOT AVAILABLE
       UNION, NJ


3.1473 CECIL NYEIN                            UNKNOWN                              Complaint              UNDETERMINED
       22924 HARTLAND ST
       WEST HILLS, CA 91307          ACCOUNT NO.: NOT AVAILABLE


3.1474 CELIA A HOPKEN                         UNKNOWN                              Litigation             UNDETERMINED
       THE PETTIT LAW FIRM; JULIE
       PETTIT                        ACCOUNT NO.: NOT AVAILABLE
       DAVID B. URTEAGA; JANE
       CHERRY
       3710 RAWLINS, SUITE 1050
       DALLAS, TX 75219


3.1475 CENT OF BROOKLYN CENT,                 UNKNOWN                              Litigation             UNDETERMINED
       MUNICIPAL CORP
       DOUGLAS D SHAFTEL             ACCOUNT NO.: NOT AVAILABLE
       KENNEDY & GRAVEN,
       CHARTERED
       470 U.S. BANK PLZ 200 SOUTH
       SIXTH ST
       MINNEAPOLIS, MN 55402




                                          Page 146 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 215 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1476 CHAD TRIMMER                           UNKNOWN                              Complaint              UNDETERMINED
       207 EAST UNION SREET
       WHITEHALL, PA 18052           ACCOUNT NO.: NOT AVAILABLE


3.1477 CHALET VEGAS HOMEOWNERS                UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION
       ELIZABETH B LOWELL            ACCOUNT NO.: NOT AVAILABLE
       ROBBINS LAW FIRM
       1995 VILLAGE CENTER CIR.,
       SUITE 190
       LAS VEGAS, NV 89134-0562


3.1478 CHANELL S WATKINS                      UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL AVANESIAN
       JT LEGAL GROUP                ACCOUNT NO.: NOT AVAILABLE
       801 N BRAND BLVE SUITE 1130
       GLENDALE, CA 91203


3.1479 CHARLENE CRAIG                         UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 505
       CHAPTICO, MD 20621            ACCOUNT NO.: NOT AVAILABLE


3.1480 CHARLES JASMER                         UNKNOWN                              Complaint              UNDETERMINED
       30601 PINE ST
       LEBANON, OR 97355             ACCOUNT NO.: NOT AVAILABLE


3.1481 CHARLES MILLER AND SHEILA              UNKNOWN                              Litigation             UNDETERMINED
       MILLER
       HANSON LAW FIRM, P.C.         ACCOUNT NO.: NOT AVAILABLE
       KRISTIE HALLORAN HANSON
       1801 ALTAMONT AVENUE
       SCHENECTADY, NY 12205


3.1482 CHARLES S. RODRIGUEZ                   UNKNOWN                              Litigation             UNDETERMINED
       ATTN: JAMES L. KAUFFMANN
       1054 31ST STREET, SUITE 230   ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20007


3.1483 CHARLES S. RODRIGUEZ                   UNKNOWN                              Litigation             UNDETERMINED
       ATTN: CONSUMER LAW
       ORGANIZATION, P.A.            ACCOUNT NO.: NOT AVAILABLE
       DARREN R. NEWHART
       721 US HIGHWAY 1, SUITE 201
       NORTH PALM BEACH, FL 33408




                                          Page 147 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 216 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1484 CHARLES S. RODRIGUEZ, ET AL.             UNKNOWN                              Litigation             UNDETERMINED
       CONSUMER LAW
       ORGANIZATION, P.A.              ACCOUNT NO.: NOT AVAILABLE
       DARREN R. NEWHART; J.
       DENNIS CARD JR.
       721 US HIGHWAY 1, SUITE 201
       NORTH PALM BEACH, FL 33408


3.1485 CHARLES TAYLOR                           UNKNOWN                              Complaint              UNDETERMINED
       21 SUNRISE AVENUE
       LEXINGTON, NC 27292             ACCOUNT NO.: NOT AVAILABLE


3.1486 CHARLES WHITE                            UNKNOWN                              Litigation             UNDETERMINED
       JAMIL L WHITE
       LOUIS WHITE PC                  ACCOUNT NO.: NOT AVAILABLE
       1851 HERITAGE LANE SUITE 148
       SACRAMENTO, CA 95815


3.1487 CHARLIE SKUMBURDES                       UNKNOWN                              Litigation             UNDETERMINED
       BLANKINGSHIP & CHRISTIANO,
       P.C; A. HUGO                    ACCOUNT NO.: NOT AVAILABLE
       BLANKINGSHIP, III & THOMAS B.
       CHRISTIANO
       11790 SUNRISE VALLEY DRIVE
       SUITE 103
       RESTON, VA 20191


3.1488 CHARLIE WILLMAN                          UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.1489 CHARMAINE B. KNIGHT, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       DOMINIC S. RIZZO, ESQ.
       1461 FRANKLIN AVENUE            ACCOUNT NO.: NOT AVAILABLE
       GARDEN CITY, NY 11530


3.1490 CHAUNCEY RICHMOND                        UNKNOWN                              Litigation             UNDETERMINED
       PETER L. CARR, ESQ.
       SIAS CARR LLP                   ACCOUNT NO.: NOT AVAILABLE
       3756 SANTA ROSALIA DRIVE
       SUITE 326
       LOS ANGELES, CA 90008


3.1491 CHAUNCEY RICHMOND                        UNKNOWN                              Litigation             UNDETERMINED
       ATTN: PETER L. CARR, ESQ.
       SIAS CARR LLP                   ACCOUNT NO.: NOT AVAILABLE
       3756 SANTA ROSALIA DRIVE,
       SUITE 326
       LOS ANGELES, CA 90008




                                            Page 148 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 217 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1492 CHERRY MORA                           UNKNOWN                              Litigation             UNDETERMINED
       RICHARD C. WAYNE &
       ASSOCIATES, P.C.             ACCOUNT NO.: NOT AVAILABLE
       RICHARD C. WAYNE
       100 HAMMOND DRIVE
       ATLANTA, GA 30328


3.1493 CHERY EUREKA ADAMS-                   UNKNOWN                              Litigation             UNDETERMINED
       BRIDGES, DEBTOR
       HARLAN, SLOCUM & QUILLEN     ACCOUNT NO.: NOT AVAILABLE
       KEITH D. SLOCUM
       P.O. BOX 949
       COLUMBIA, TN 38402


3.1494 CHERYL ANN COCHRAN                    UNKNOWN                              Litigation             UNDETERMINED
       KEAVENEY LEGAL GROUP, LLC
       JAMES KEAVENEY, ESQ.         ACCOUNT NO.: NOT AVAILABLE
       1101 N. KINGS HIGHWAY, STE
       G100
       CHERRY HILL, NJ 8034


3.1495 CHERYL GREEN                          UNKNOWN                              Litigation             UNDETERMINED
       JAMES H. MOSS
       MOSS, KUHN & FLEMING, P.A.   ACCOUNT NO.: NOT AVAILABLE
       PO DRAWER 507
       BEAUFORT, SC 29901-0507


3.1496 CHERYL STOUT                          UNKNOWN                              Complaint              UNDETERMINED
       165 MONTANA DR
       ST CHARLES, MO 63304         ACCOUNT NO.: NOT AVAILABLE


3.1497 CHINYERE J. AMUZIE                    UNKNOWN                              Litigation             UNDETERMINED
       157 JERSEY AVENUE
       CLIFFWOOD, NJ 07721          ACCOUNT NO.: NOT AVAILABLE


3.1498 CHRIS A. PRIOR                        UNKNOWN                              Litigation             UNDETERMINED
       MAYER & MAYER
       TAVIAN M. MAYER              ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 59
       SOUTH ROYALTON, VT 5068


3.1499 CHRISSY SNOW                          UNKNOWN                              Complaint              UNDETERMINED
       400 CAMBRIAN RIDGE TRAIL
       PELHAM, AL 35124             ACCOUNT NO.: NOT AVAILABLE




                                         Page 149 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 218 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1500 CHRISTINA KINNAMON, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       SERGEI LEMBERG, LEMBERG
       LAW, LLC                       ACCOUNT NO.: NOT AVAILABLE
       TIMOTHY SOSTRIN, KEOGH LAW
       LTD.
       JOHN HEIN, SAUERWEIN HEIN,
       P.C.


3.1501 CHRISTINA MARIE POWDERLY                UNKNOWN                              Litigation             UNDETERMINED
       CHRISTINA MARIE POWDERLY
       (PRO PER)                      ACCOUNT NO.: NOT AVAILABLE
       PAUL JOSEPH POWDERLY
       522 SOUTH HELENA STREET
       ANAHEIM, CA 92805


3.1502 CHRISTINA VANCE                         UNKNOWN                              Complaint              UNDETERMINED
       500 E LEXINGTON ST MARYLAND
       LEGAL AID                      ACCOUNT NO.: NOT AVAILABLE
       BALTIMORE, MD 21202


3.1503 CHRISTINA VANCE                         UNKNOWN                              Complaint              UNDETERMINED
       (SEIBERT)/WILLIAM STEINWEDEL
       500 E LEXINGTON ST MARYLAND    ACCOUNT NO.: NOT AVAILABLE
       LEGAL AID
       BALTIMORE, MD 21202


3.1504 CHRISTINE BRIGGS                        UNKNOWN                              Complaint              UNDETERMINED
       129 E FORTUNA AVE
       ATWATER, CA 95301              ACCOUNT NO.: NOT AVAILABLE


3.1505 CHRISTOPHER BOSCO                       UNKNOWN                              Complaint              UNDETERMINED
       15 LEROY STREET
       PLEASANTVILLE, NY 10570        ACCOUNT NO.: NOT AVAILABLE


3.1506 CHRISTOPHER GINDORFF                    UNKNOWN                              Complaint              UNDETERMINED
       8753 DEER PATH
       EDEN PRAIRIE, MN 55344         ACCOUNT NO.: NOT AVAILABLE


3.1507 CHRISTOPHER J. BERNO, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICES OF EVAN M.
       ROSEN, P.A.                    ACCOUNT NO.: NOT AVAILABLE
       12 SE 7TH STREET, SUITE 805
       FORT LAUDERDALE, FL 33301


3.1508 CINDY DAVIS                             UNKNOWN                              Complaint              UNDETERMINED
       8218 GOODMAN STREE
       OVERLAND PARK, KS 66204        ACCOUNT NO.: NOT AVAILABLE




                                           Page 150 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 219 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1509 CITY OF CHICAGO                         UNKNOWN                              Litigation             UNDETERMINED
       CORPORATE COUNSEL #90909
       CITY OF CHICAGO                ACCOUNT NO.: NOT AVAILABLE
       30 N LASALLE, ROOM 700
       CHICAGO, IL 60602


3.1510 CITY OF CHICAGO                         UNKNOWN                              Litigation             UNDETERMINED
       CORPORATION COUNSEL #90909
       CITY OF CHICAGO                ACCOUNT NO.: NOT AVAILABLE
       30 N LASALLE ROOM 700
       CHICAGO, IL 60602


3.1511 CITY OF CINCINNATI A                    UNKNOWN                              Litigation             UNDETERMINED
       MUNICIPAL
       SONNEK & GOLDBLATT, LTD.       ACCOUNT NO.: NOT AVAILABLE
       GREG GOLDBLATT AND
       ANDREW D. SONNEK
       2368 VICTORY PARKWAY, STE
       420
       CINCINNATI, OH 45206


3.1512 CITY OF MADISON HEIGHTS                 UNKNOWN                              Litigation             UNDETERMINED
       SHERMAN & SHERMAN, P.C.
       JEFFREY SHERMAN                ACCOUNT NO.: NOT AVAILABLE
       30700 TELEGRAPH ROAD, SUITE
       3420
       BINGHAM FARMS, MI 48025


3.1513 CITY OF SCHENECTADY                     UNKNOWN                              Litigation             UNDETERMINED
       105 JAY STREET
       SCHENECTADY, NY 12305          ACCOUNT NO.: NOT AVAILABLE


3.1514 CITY OF SPRINGFIELD CODE                UNKNOWN                              Litigation             UNDETERMINED
       ENFORCEMENT
       SIMPSON ASHFORD                ACCOUNT NO.: NOT AVAILABLE
       54 KAMUDA STREET
       INDIAN ORCHARD, MA 01151


3.1515 CLAUDIA BROWN                           UNKNOWN                              Complaint              UNDETERMINED
       23 9TH AVENUE
       HUNTINGTON STATION, NY 11746   ACCOUNT NO.: NOT AVAILABLE


3.1516 CLEARWATER COVE                         UNKNOWN                              Litigation             UNDETERMINED
       HOMEOWNERS ASSN, ET AL.
       MICHAEL F. BOHN                ACCOUNT NO.: NOT AVAILABLE
       BOHN LAW FIRM
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074




                                           Page 151 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 220 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1517 CLEMENT, LAWRENCE                      UNKNOWN                              Litigation             UNDETERMINED
       MCALISTER, MCALISTER
       MCKINNIS & TUGGLE, P.C.       ACCOUNT NO.: NOT AVAILABLE
       TERRY STOKES P.O. BOX 1569
       EDMOND, OK 73083


3.1518 CLYDE IGARASHI AND MICHELLE            UNKNOWN                              Litigation             UNDETERMINED
       IGARASHI
       ATTN: CLYDE & MICHELLE        ACCOUNT NO.: NOT AVAILABLE
       IGARASHI (PRO SE)
       95-228 ANUANU PLACE
       MILALANI, HI 96789


3.1519 CLYDE RITCHIE                          UNKNOWN                              Litigation             UNDETERMINED
       BORDAS & BORDAS, PLLC
       JASON E. CAUSEY               ACCOUNT NO.: NOT AVAILABLE
       106 EAST MAIN STREET
       SAINT CLAIRSVILLE, OH 43950


3.1520 COLIN JOHNSTON                         UNKNOWN                              Complaint              UNDETERMINED
       200 EMERSON ST
       HOUSTON, TX 77006             ACCOUNT NO.: NOT AVAILABLE


3.1521 COLLEGIUM FUND LLC SERIES 30        UNKNOWN                                 Litigation             UNDETERMINED
       TARA D. CLARK NEWBERRY
       CLARK NEWBERRY LAW FIRM      ACCOUNT NO.: NOT AVAILABLE
       810 S DURANGO DR, STE 102
       LAS VEGAS, NV 89145-2487


3.1522 COLLEGIUM FUND LLC SERIES 7            UNKNOWN                              Litigation             UNDETERMINED
       TARA NEWBERRY
       CLARK NEWBERRY LAW FIRM       ACCOUNT NO.: NOT AVAILABLE
       810 S DURANGO DR #102
       LAS VEGAS, NV 89145


3.1523 COOK, CYNTHIA                          UNKNOWN                              Litigation             UNDETERMINED
       ZUZOLO LAW OFFICES
       700 YOUNGSTOWN WARREN RD      ACCOUNT NO.: NOT AVAILABLE
       NILES, OH 44446


3.1524 CORA JACKSON                           UNKNOWN                              Complaint              UNDETERMINED
       5005 GEORGI LN 183
       HOUSTON, TX 77092             ACCOUNT NO.: NOT AVAILABLE


3.1525 COREY MCCORMICK                        UNKNOWN                              Complaint              UNDETERMINED
       2500 LODGE POLE
       SHOW LOW, AZ 85901            ACCOUNT NO.: NOT AVAILABLE




                                          Page 152 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 221 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1526 COREY S. HALLORAN                       UNKNOWN                              Litigation             UNDETERMINED
       COREY S. HOLLORAN (PRO SE)
       1875 RIVER RUN DRIVE           ACCOUNT NO.: NOT AVAILABLE
       MARYSVILLE, CA 95901


3.1527 CORITZA ORTEZ                           UNKNOWN                              Complaint              UNDETERMINED
       180 MASTIC BOULEVARD
       MASTIC, NY 11950               ACCOUNT NO.: NOT AVAILABLE


3.1528 COUNTRYWIDE HOME LOANS,                 UNKNOWN                              Litigation             UNDETERMINED
       INC.
       MICHAEL A. SCOTTO ESQ.         ACCOUNT NO.: NOT AVAILABLE
       1225 FRANKLIN AVE, SUITE 325
       GARDEN CITY, NY 11530


3.1529 COUNTY OF SANTA CRUZ                    UNKNOWN                              Litigation             UNDETERMINED
       DANA MCRAE, ESQ.
       JORDAN SHEINBAUM               ACCOUNT NO.: NOT AVAILABLE
       701 OCEAN STREET ROOM 505
       SANTA CRUZ, CA 95060


3.1530 COURT AT ALIANTE HOA, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       AARON RAY DEAN
       THE DEAN LEGAL GROUP, LTD      ACCOUNT NO.: NOT AVAILABLE
       725 S 8TH STREET SUITE B
       LAS VEGAS, NV 89101


3.1531 COVEY 2888 LLC                          UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL DEFINE
       LAW OFFICE OF MICHAEL          ACCOUNT NO.: NOT AVAILABLE
       DEFINE
       P O BOX 1810


3.1532 CRAIG E. PRUDEN                         UNKNOWN                              Litigation             UNDETERMINED
       9440 PARKER ST
       ORLAND, IN 46776               ACCOUNT NO.: NOT AVAILABLE


3.1533 CRAIG HOFFNER                           UNKNOWN                              Litigation             UNDETERMINED
       LOUIS G. HASNER, ESQ.
       HASNER & HASNER, P.A.          ACCOUNT NO.: NOT AVAILABLE
       112 WEST ATLANTIC AVENUE
       CLEMENTON, NJ 08021


3.1534 CRD 2, INC.                             UNKNOWN                              Litigation             UNDETERMINED
       ATTN: MATTHEW D. WOLF, ESQ.
       IVANOV & WOLF, PLLC            ACCOUNT NO.: NOT AVAILABLE
       3310 WEST CYPRESS STREET;
       SUITE 206
       TAMPA, FL 33607




                                           Page 153 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 222 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1535 CRUSE, JACQUELINE                       UNKNOWN                              Litigation             UNDETERMINED
       MAX STORY, P.A.
       MAX STORY                      ACCOUNT NO.: NOT AVAILABLE
       328 2ND AVENUE NORTH, SUITE
       100
       JACKSONVILLE BEACH, FL 32250


3.1536 CRYSTAL ROBERTS                         UNKNOWN                              Complaint              UNDETERMINED
       4839 E CORONADO RD
       PHOENIX, AZ 85008              ACCOUNT NO.: NOT AVAILABLE


3.1537 CUNDIFF, RICHARD                        UNKNOWN                              Litigation             UNDETERMINED
       GALLAGHER & ASSOCIATES
       LAW FIRM PA                    ACCOUNT NO.: NOT AVAILABLE
       CHARLES R. GALLAGHER III
       5720 CENTRAL AVENUE
       ST. PETERSBURG, FL 33707


3.1538 CYNTHIA ERICKSON                        UNKNOWN                              Complaint              UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1539 CYNTHIA GRISSOM                         UNKNOWN                              Litigation             UNDETERMINED
       LEGAL SERVICES OF GREATER
       MIAMI, INC.                    ACCOUNT NO.: NOT AVAILABLE
       MATT BAYARD
       4343 WEST FLAGLER STREET
       SUITE 100
       MIAMI, FL 33134


3.1540 CYNTHIA SETTLES                         UNKNOWN                              Litigation             UNDETERMINED
       37 OSSMAN COURT
       GARNERVILLE, NY 10923          ACCOUNT NO.: NOT AVAILABLE


3.1541 CYNTHIA UNDERWOOD/                      UNKNOWN                              Complaint              UNDETERMINED
       PARKWOOD ESTATES
       RR 1 BOX 170 B                 ACCOUNT NO.: NOT AVAILABLE
       MILLERVILLE, MO 63766


3.1542 D.C. RANDALL, JR.                       UNKNOWN                              Litigation             UNDETERMINED
       KATHLEEN BOX, ESQ.,
       LEGAL AID SOCIETY OF SAN       ACCOUNT NO.: NOT AVAILABLE
       DIEGO, INC.,
       110 S. EUCLID AVE.,
       SAN DIEGO, CA 92114


3.1543 DALE JONES                              UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 6031040 DANN LAW
       CLEVELAND, OH 44103            ACCOUNT NO.: NOT AVAILABLE




                                           Page 154 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 223 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1544 DALE LOGUE LONG                         UNKNOWN                              Litigation             UNDETERMINED
       TED GREEN
       LAW OFFICES OF TED GREENE,     ACCOUNT NO.: NOT AVAILABLE
       INC.
       1912 F STREET SUITE 110
       SACRAMENTO, CA 95811


3.1545 DALERIE TURNER                          UNKNOWN                              Complaint              UNDETERMINED
       8199 WYNFIELD DRIVE
       JONESBORO, GA 30238            ACCOUNT NO.: NOT AVAILABLE


3.1546 DALIA LIVAS                             UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF JUAN ANGEL
       GUERRA                         ACCOUNT NO.: NOT AVAILABLE
       JUAN ANGEL GUERRA
       1406 N. STUART PLACE ROAD,
       SUITE A
       HARLINGTON, TX 78552


3.1547 DALIA LIVAS                             UNKNOWN                              Litigation             UNDETERMINED
       DALIA LIVAS
       PRO SE                         ACCOUNT NO.: NOT AVAILABLE
       4721 SANDPIPER
       MCALLEN, TX 78504


3.1548 DALIA LIVAS                             UNKNOWN                              Litigation             UNDETERMINED
       DALIA LIVAS
       LAW OFFICE OF JUAN ANGEL       ACCOUNT NO.: NOT AVAILABLE
       GUERRA
       1406 N. STUART PLACE ROAD,
       SUITE A
       HARLINGTON, TX 78552


3.1549 DALLAS CARSON                           UNKNOWN                              Complaint              UNDETERMINED
       6564 SHADY SIDE ROAD
       SHADY SIDE, MD 20764           ACCOUNT NO.: NOT AVAILABLE


3.1550 DALTON CAGE EMORY AND                   UNKNOWN                              Litigation             UNDETERMINED
       JENNIFER LYNN EMORY
       ATTN: DALTON C. AND JENNIFER   ACCOUNT NO.: NOT AVAILABLE
       EMORY, PRO SE
       1296 HARBOR BLVD.
       PORT CHARLOTTE, FL 33952


3.1551 DALTON CAGE EMORY, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       DALTON C. AND JENNIFER
       EMORY                          ACCOUNT NO.: NOT AVAILABLE
       1296 HARBOR BLVD.
       PORT CHARLOTTE, FL 33952




                                           Page 155 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 224 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.1552 DAN JOHNSON                               UNKNOWN                              Litigation             UNDETERMINED
       SCOTT C. EHLERMANN, ESQ.
       655 CRAIG RD., STE. 252          ACCOUNT NO.: NOT AVAILABLE
       ST. LOUIS, MO 63141


3.1553 DAN SERGIO DE LA CRUZ                     UNKNOWN                              Litigation             UNDETERMINED
       J. PATRICK SUTTON
       1706 W. 10TH STREET              ACCOUNT NO.: NOT AVAILABLE
       AUSTIN, TX 78073


3.1554 DANA SHAHRAKI                             UNKNOWN                              Complaint              UNDETERMINED
       5102 WINDSHIRE
       MISSOURI CITY, TX 77459          ACCOUNT NO.: NOT AVAILABLE


3.1555 DANIA LEYTON, ET AL.                      UNKNOWN                              Litigation             UNDETERMINED
       CORONA LAW FIRM, P.A.
       RICARDO R. CORONA                ACCOUNT NO.: NOT AVAILABLE
       3899 NW 7TH STREET, SECOND
       FLOOR
       MIAMI, FL 33126


3.1556 DANIEL A. JENNINGS,                  UNKNOWN                                   Litigation             UNDETERMINED
       KRICKETTE E. JENNINGS
       ATTN: THOMAS M.               ACCOUNT NO.: NOT AVAILABLE
       SCHUMACHER, ESQ
       LAW OFFICE OF THOMAS M.
       SCHUMACHER
       SHERRY PARK OFFICE CENTER;
       13330 LEOPARD STREET, SUITE 2
       CORPUS CHRISTI, TX 78410


3.1557 DANIEL BENYAMIN                           UNKNOWN                              Litigation             UNDETERMINED
       KORNFELD & ASSOCIATES, P.C.
       RANDY M. KORNFELD                ACCOUNT NO.: NOT AVAILABLE
       240 MADISON AVENUE, 8TH
       FLOOR
       NEW YORK, NY 10016


3.1558 DANIEL E. KISH AKA DANIEL KISH            UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL L. THAL
       10607 CROSSINGS DRIVE            ACCOUNT NO.: NOT AVAILABLE
       REMINDERVILLE, OH 44202


3.1559 DANIEL FARON AND NICOLE                   UNKNOWN                              Litigation             UNDETERMINED
       NUNN-FARON
       ANGELA REDDEN-JANSEN             ACCOUNT NO.: NOT AVAILABLE
       ANDREW SANDRONI
       3350 GREENWOOD BLVD
       MAPLEWOOD, MO 63143




                                             Page 156 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 225 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1560 DANIEL L. STILL                          UNKNOWN                              Litigation             UNDETERMINED
       SCOTT PETERSON MORRISON,
       SHERWOOD,                       ACCOUNT NO.: NOT AVAILABLE
       WILSON, & DEOLA, PLLP
       401 NORTH LAST CHANCE
       GULCH
       HELENA, MT 59601


3.1561 DANIEL MARTINEZ/NATASHA                  UNKNOWN                              Complaint              UNDETERMINED
       MARTINEZ
       1443 SE 26TH AVE                ACCOUNT NO.: NOT AVAILABLE
       HOMESTEAD, FL 33035


3.1562 DANIEL P. BAHR                           UNKNOWN                              Litigation             UNDETERMINED
       PO BOX 129
       SALLISAW, OK 74955              ACCOUNT NO.: NOT AVAILABLE


3.1563 DANIEL R. DELOREY, III                   UNKNOWN                              Litigation             UNDETERMINED
       LINDA O'CONNELL, ESQ
       LAW OFFICES OF LINDA            ACCOUNT NO.: NOT AVAILABLE
       O'CONNELL
       P.O. BOX 1461
       ANDOVER, MA 1810


3.1564 DANIEL SADLER                            UNKNOWN                              Complaint              UNDETERMINED
       4221 N COLORADO AVE
       KANSAS CITY, MO 64117           ACCOUNT NO.: NOT AVAILABLE


3.1565 DANNY DUPREE                             UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 801024
       ACWORTH, GA 30101               ACCOUNT NO.: NOT AVAILABLE


3.1566 DARITH M. PRINCE                         UNKNOWN                              Litigation             UNDETERMINED
       JENNIFER L FISHER
       HINSHAW & CULBERTSON, LLP       ACCOUNT NO.: NOT AVAILABLE
       322 INDIANAPOLIS BLVD., SUITE
       201
       SCHERERVILLE, IN 46375


3.1567 DARLA AND MICHAEL GOULLA                 UNKNOWN                              Litigation             UNDETERMINED
       209 BAKER LN
       LEANDER, TX 78641               ACCOUNT NO.: NOT AVAILABLE


3.1568 DARLA GOULLA                             UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL AND DEBRA GOULLA,
       PRO SE                          ACCOUNT NO.: NOT AVAILABLE
       209 BAKER LN
       LEANDER, TX 78641




                                            Page 157 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 226 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1569 DARLENE JOHN, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       DNA - PEOPLE'S LEGAL
       SERVICES, INC.                ACCOUNT NO.: NOT AVAILABLE
       HEATHER HOECHST
       709 N BUTLER AVE
       FARMINGTON, NM 87401


3.1570 DARRYL KEITH BROWDER                   UNKNOWN                              Litigation             UNDETERMINED
       1925 10TH ST.
       DES MOINES, IA 50314          ACCOUNT NO.: NOT AVAILABLE


3.1571 DARRYL MACDONNEL                       UNKNOWN                              Complaint              UNDETERMINED
       739 N KRISTEN
       MESA, AZ 85213                ACCOUNT NO.: NOT AVAILABLE


3.1572 DARSEY O. VARNEDOE, ET AL.             UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL D. MALONEY, ESQ.
       TED A. GREENE, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       1912 F STREET, # 110
       SACRAMENTO, CA 95811


3.1573 DARYL JAMES TANIGUCHI, ET AL.        UNKNOWN                                Litigation             UNDETERMINED
       MARK CLEMENT
       45-193 KEANA ROAD             ACCOUNT NO.: NOT AVAILABLE
       KANHOE, HI 96744


3.1574 DAVID CANAS                            UNKNOWN                              Litigation             UNDETERMINED
       KETINER LAW CORPORATION
       MARC APPELBAUM                ACCOUNT NO.: NOT AVAILABLE
       2150 W WASHINGTON STREET
       SUITE 402
       SAN DIEGO, CA 92110


3.1575 DAVID FAR                              UNKNOWN                              Complaint              UNDETERMINED
       7950 CAPISTRANO AVE
       LOS ANGELES, CA 91304         ACCOUNT NO.: NOT AVAILABLE


3.1576 DAVID G. SPROUSE, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       DAVID G. SPROUSE AND
       JUDY K. SPROUSE, PRO SE       ACCOUNT NO.: NOT AVAILABLE
       3335 RINGGOLD RD, SUITE 102
       EAST RIDGE, TN 37412


3.1577 DAVID GAMBILL AND SUSAN                UNKNOWN                              Litigation             UNDETERMINED
       MCCARN
       LAW OFFICE OF ELIZABETH       ACCOUNT NO.: NOT AVAILABLE
       LEHRER
       P O BOX 14156
       SANTA ROSA, CA 95402




                                          Page 158 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 227 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.1578 DAVID J GRESHAM                           UNKNOWN                              Litigation             UNDETERMINED
       400 SOUTH HOLLY STREET
       CANBY, OR 97013                  ACCOUNT NO.: NOT AVAILABLE


3.1579 DAVID J. PERRIS AND                       UNKNOWN                              Litigation             UNDETERMINED
       ELIZABETH R. PERRIS
       ATTN: FREDERICK A. BATSON        ACCOUNT NO.: NOT AVAILABLE
       GLEAVES SWEARINGEN LLP
       P.O. BOX 1147; 975 OAK STREET,
       SUITE 800
       EUGENE, OR 97401


3.1580 DAVID KARGEL AND LINDA                    UNKNOWN                              Litigation             UNDETERMINED
       KARGEL
       DAVIS KARGAL (PRO SE)            ACCOUNT NO.: NOT AVAILABLE
       9 AUBRIETA RANCHO
       SANTA MARGARITA, CA 92688


3.1581 DAVID MALTBY                              UNKNOWN                              Complaint              UNDETERMINED
       200 BAYWOOD BLVD
       BRICK, NJ 08723                  ACCOUNT NO.: NOT AVAILABLE


3.1582 DAVID MALTBY                              UNKNOWN                              Complaint              UNDETERMINED
       200 BAYWOOD BLVD
       BRICK, NJ 08723                  ACCOUNT NO.: NOT AVAILABLE


3.1583 DAVID MATTILA (DEBRA)                     UNKNOWN                              Complaint              UNDETERMINED
       539 K ST
       WASHOUGAL, WA 98671              ACCOUNT NO.: NOT AVAILABLE


3.1584 DAVID MUENZ                               UNKNOWN                              Complaint              UNDETERMINED
       6137 VICTORY DR
       AVE MARIA, FL 34142              ACCOUNT NO.: NOT AVAILABLE


3.1585 DAVID ROLLO                               UNKNOWN                              Complaint              UNDETERMINED
       240 CARLYLE PARK DRIVE NE
       ATLANTA , GA 30307               ACCOUNT NO.: NOT AVAILABLE


3.1586 DAVID STEFKO                              UNKNOWN                              Complaint              UNDETERMINED
       5695 KY HIGHWAY 49
       LIBERTY, KY 42539                ACCOUNT NO.: NOT AVAILABLE


3.1587 DAVID W. MITCHEM                          UNKNOWN                              Litigation             UNDETERMINED
       MOUNTAIN STATE JUSTICE, INC.
       MICHAEL NISSIM-SABAT; LYDIA      ACCOUNT NO.: NOT AVAILABLE
       MILNES
       215 S. THIRD ST, SUITE 901
       CLARKSBURG, WV 26301



                                             Page 159 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 228 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1588 DAVID WAYNE PRICE                       UNKNOWN                              Litigation             UNDETERMINED
       SPEAKS & SPEAKS
       BILL SPEAKS                    ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 1918
       CLANTON, AL 35046


3.1589 DAVID YATES                             UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 740 MADISON COUNTY
       CORRECTIONAL                   ACCOUNT NO.: NOT AVAILABLE
       LONDON, OH 43140


3.1590 DAVIS, JESSICA                          UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1591 DAWN DEGEORGE                           UNKNOWN                              Complaint              UNDETERMINED
       68 PRINCESS ST
       STATEN ISLAND, NY 10303        ACCOUNT NO.: NOT AVAILABLE


3.1592 DAWN GASKINS, ET AL.                    UNKNOWN                              Litigation             UNDETERMINED
       JAMES KEAVENEY, ESQ.
       KEAVENEY LEGAL GROUP, LLC      ACCOUNT NO.: NOT AVAILABLE
       1101 N. KINGS HIGHWAY, SUITE
       G100
       CHERRY HILL, NJ 8034


3.1593 DAWN MATERA                             UNKNOWN                              Complaint              UNDETERMINED
       337 S STAR AVE
       PANAMA CITY, FL 32404          ACCOUNT NO.: NOT AVAILABLE


3.1594 DEAN HEDGLEN                            UNKNOWN                              Complaint              UNDETERMINED
       2415 AURELIUS RD APT 38
       HOLT, MI 48842                 ACCOUNT NO.: NOT AVAILABLE


3.1595 DEAN JOHN BLANDFORD                     UNKNOWN                              Litigation             UNDETERMINED
       HANNAH MIYAMOTO, ESQ.
       OHANA JUSTICE CENTER           ACCOUNT NO.: NOT AVAILABLE
       1067 ALAKEA ST., 4TH FLOOR
       HONOLULU, HI 96813


3.1596 DEAN KLIMEK                             UNKNOWN                              Litigation             UNDETERMINED
       1041 WILLETT STREET
       SCHENECTADY, NY 12303          ACCOUNT NO.: NOT AVAILABLE


3.1597 DEBBIE JOHNSON, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       (HELENE BERGMAN)
       1001 S. DAIRY ASHFORD, SUITE   ACCOUNT NO.: NOT AVAILABLE
       100
       HOUSTON, TX 77079


                                           Page 160 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 229 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1598 DEBORAH A. WRIGHT                       UNKNOWN                              Litigation             UNDETERMINED
       (FORMERLY SIMPSON)
       VLACHOS & VLACHOS, P.C.        ACCOUNT NO.: NOT AVAILABLE
       BRIAN E. WEISS
       5659 STADIUM DRIVE
       KALAMAZOO, MI 49009


3.1599 DEBORAH FREELON                         UNKNOWN                              Litigation             UNDETERMINED
       A. RITA KOSTOPOULOS
       KISTOPOULOS & ASSOCIATES       ACCOUNT NO.: NOT AVAILABLE
       PLLC
       31201 CHICAGO ROAD SOUTH,
       STE C-102
       WARREN, MI 48093


3.1600 DEBORAH SHINGLETON                      UNKNOWN                              Complaint              UNDETERMINED
       1906 COLUMBIANA LISBON ROAD
       COLUMBIANA, OH 44408           ACCOUNT NO.: NOT AVAILABLE


3.1601 DEBORAH WATSON, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       KEITH H. WERWAS
       MATTON AND WERWAS, PC          ACCOUNT NO.: NOT AVAILABLE
       134 N. LASALLE STREET, SUITE
       1040
       CHICAGO, IL 60602


3.1602 DEBRA ELIZABETH RHIVER                  UNKNOWN                              Litigation             UNDETERMINED
       ATTN: MATTHEW T. BERRY, ESQ.
       BERRY & ASSOCIATES             ACCOUNT NO.: NOT AVAILABLE
       2751 BUFORD HIGHWAY; SUITE
       600
       ATLANTA, GA 30324


3.1603 DEBROAH J. SYKES                        UNKNOWN                              Litigation             UNDETERMINED
       GEIER HOMAR & ROY LLP
       131 W. WASHINGTON AVE.         ACCOUNT NO.: NOT AVAILABLE
       MADISON, WI 53703


3.1604 DELIA, DENNIS                           UNKNOWN                              Litigation             UNDETERMINED
       BREVARD CONSUMER LAW
       CENTER                         ACCOUNT NO.: NOT AVAILABLE
       GEORGE M. GINGO
       400 ORANGE STREET
       TITUSVILLE, FL 32796


3.1605 DELORES CRUTCHER                        UNKNOWN                              Litigation             UNDETERMINED
       HAINES & KRIEGER, LLC
       GEORGE HAINES                  ACCOUNT NO.: NOT AVAILABLE
       8985 S. EASTERN AVENUE,
       SUITE 350
       LAS VEGAS, NV 89123



                                           Page 161 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290        Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                      Pg 230 of 521
Ditech Financial LLC                                                                          Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                           Claim

Litigation

3.1606 DEMETRIA A. GORDON                         UNKNOWN                              Litigation             UNDETERMINED
       WILLIAM F. BARNES, III; PETERS,
       MURDAUGH                          ACCOUNT NO.: NOT AVAILABLE
       PARKER, ELTZROTH & DETRICK,
       P.A.
       101 MULBERRY STREET EAST
       P.O. BOX 457
       HAMPTON, SC 29924


3.1607 DENISA DOUTHIT                             UNKNOWN                              Complaint              UNDETERMINED
       6563 STONEGATE DR
       GUILFORD, IN 47022                ACCOUNT NO.: NOT AVAILABLE


3.1608 DENISE BARROW                              UNKNOWN                              Litigation             UNDETERMINED
       4739 MCEVER VIEW DRIVE
       SUGAR HILL, GA 30518              ACCOUNT NO.: NOT AVAILABLE


3.1609 DENNIS GOODSON (CARL DAVIS)                UNKNOWN                              Complaint              UNDETERMINED
       2520 BRENTWOOD PL.
       CHARLOTTE, NC 28208               ACCOUNT NO.: NOT AVAILABLE


3.1610 DENNIS TAN                                 UNKNOWN                              Complaint              UNDETERMINED
       319 NIAGARA AVE
       SAN FRANCISCO, CA 94112           ACCOUNT NO.: NOT AVAILABLE


3.1611 DENNIS WATSON                              UNKNOWN                              Complaint              UNDETERMINED
       4 ARROW PL
       RANDOLPH, NJ 07869                ACCOUNT NO.: NOT AVAILABLE


3.1612 DENNY DE ARMOND                            UNKNOWN                              Litigation             UNDETERMINED
       14490 S. FLORANCE AVE
       BIXEY, OK 74008                   ACCOUNT NO.: NOT AVAILABLE


3.1613 DESSIE BRUMFIELD                           UNKNOWN                              Litigation             UNDETERMINED
       3936 NORTH 18TH STREET
       MILWAUKEE, WI 53206               ACCOUNT NO.: NOT AVAILABLE


3.1614 DHI HOLDINGS LLP                           UNKNOWN                              Litigation             UNDETERMINED
       JEFFREY JACKSON &
       ASSOCIATES, PLLC                  ACCOUNT NO.: NOT AVAILABLE
       JEFFREY C. JACKSON
       2200 N. LOOP WEST, STE. 108
       HOUSTON, TX 77018


3.1615 DIANA EDWARDS                              UNKNOWN                              Litigation             UNDETERMINED
       CARRIGAN & ANDERSON, PLLC
       DAVID M. ANDERSON                 ACCOUNT NO.: NOT AVAILABLE
       101 N. SHORELINE BLVD, SUITE
       420
       CORPUS CHRISTI, TX 78401

                                              Page 162 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 231 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1616 DIANE MILLER                           UNKNOWN                              Litigation             UNDETERMINED
       JAMES KEAVENEY, ESQ.
       KEAVENEY LEGAL GROUP, LLC     ACCOUNT NO.: NOT AVAILABLE
       1000 MAPLEWOOD DRIVE, SUITE
       202
       MAPLE SHADE, NJ 8054


3.1617 DIANE WILLIS-TURNER                    UNKNOWN                              Complaint              UNDETERMINED
       16115 JAST DRIVE
       CYPRESS, TX 77429             ACCOUNT NO.: NOT AVAILABLE


3.1618 DIGGS, VARNEL                          UNKNOWN                              Litigation             UNDETERMINED
       17111 COPPERHEAD DR
       ROUND ROCK, TX 78664          ACCOUNT NO.: NOT AVAILABLE


3.1619 DOLORES CAMPOS                         UNKNOWN                              Complaint              UNDETERMINED
       6304 MORELLA AVE
       NORTH HOLLYWOOD, CA 91606     ACCOUNT NO.: NOT AVAILABLE


3.1620 DOLORES CUDAK                          UNKNOWN                              Complaint              UNDETERMINED
       46 REDWOOD DR
       HIGHLAND MILLS, NY 10930      ACCOUNT NO.: NOT AVAILABLE


3.1621 DOLORES CUDAK                          UNKNOWN                              Complaint              UNDETERMINED
       46 REDWOOD DR
       HIGHLAND MILLS, NY 10930      ACCOUNT NO.: NOT AVAILABLE


3.1622 DOLORES YEE                            UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1623 DOMINIC FORMISANO                      UNKNOWN                              Complaint              UNDETERMINED
       315 SOUTH DUNTON AVENUE
       EAST PATCHOGUE, NY 11772      ACCOUNT NO.: NOT AVAILABLE


3.1624 DON BOTKIN                             UNKNOWN                              Complaint              UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1625 DON R. HETTER                          UNKNOWN                              Litigation             UNDETERMINED
       08 MERCED ROAD
       LOS LUMAS, NM 87031           ACCOUNT NO.: NOT AVAILABLE


3.1626 DONALD LASCOLA                         UNKNOWN                              Complaint              UNDETERMINED
       41 N UMBERLAND DR
       TOMS RIVER, NJ 08757          ACCOUNT NO.: NOT AVAILABLE




                                          Page 163 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 232 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1627 DONALD LELAND DRIVER                  UNKNOWN                              Litigation             UNDETERMINED
       THOMAS P. KELLY
       50 OID COURTHOUSE SQUARE,    ACCOUNT NO.: NOT AVAILABLE
       SUITE 609
       SANTA ROSA, CA 95404


3.1628 DONALD MASCARDO                       UNKNOWN                              Complaint              UNDETERMINED
       2335 FLATBOAD STREET
       STOCKTON, CA 95206           ACCOUNT NO.: NOT AVAILABLE


3.1629 DONALD OATTS                          UNKNOWN                              Complaint              UNDETERMINED
       8079 BOWLINE DRIVE
       INDIANAPOLIS, IN 46236       ACCOUNT NO.: NOT AVAILABLE


3.1630 DONNA M. GRITTERS                     UNKNOWN                              Litigation             UNDETERMINED
       ROSS M. ZAMBON
       SULAIMAN LAW GROUP, LTD      ACCOUNT NO.: NOT AVAILABLE
       900 JORIE BOULEVARD, SUITE
       150
       OAK BROOK, IL 60523


3.1631 DONNA SCHANKS                         UNKNOWN                              Complaint              UNDETERMINED
       16438 EDGEWOOD DR
       PLAINFIELD, IL 60586         ACCOUNT NO.: NOT AVAILABLE


3.1632 DONNA SMITH                           UNKNOWN                              Complaint              UNDETERMINED
       JANE DOWNEY MOORE TAYLOR
       PO BOX 5709                  ACCOUNT NO.: NOT AVAILABLE
       WEST COLUMBIA, SC 29171


3.1633 DORIS COLEMAN VS DITECH               UNKNOWN                              Litigation             UNDETERMINED
       FINANCIAL, LLC
       THE HARPER LAW OFFICE        ACCOUNT NO.: NOT AVAILABLE
       R. VICTOR HARPER
       717 S. LINCOLN
       STAR CITY, AR 71667


3.1634 DORIS HUTTULA                         UNKNOWN                              Complaint              UNDETERMINED
       3325 BARRINGTON DR
       WEST LINN, OR 97068          ACCOUNT NO.: NOT AVAILABLE


3.1635 DOROTEA SALDANA                       UNKNOWN                              Complaint              UNDETERMINED
       21 THORNHILL OAKS DRIVE
       HOUSTON, TX 77015            ACCOUNT NO.: NOT AVAILABLE




                                         Page 164 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 233 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1636 DOROTHY J. SMOTHERS                     UNKNOWN                              Litigation             UNDETERMINED
       J. RACHEL SCOTT
       ATLANTA LEGAL AID SOCIETY,     ACCOUNT NO.: NOT AVAILABLE
       INC.
       54 ELLIS STREET NE
       ATLANTA, GA 30303


3.1637 DOROTHY WILSON                          UNKNOWN                              Complaint              UNDETERMINED
       370 CR 7719
       DEVINE, TX 78016               ACCOUNT NO.: NOT AVAILABLE


3.1638 DOVE, JANIE AND BEN                     UNKNOWN                              Litigation             UNDETERMINED
       TULLOS AND TULLOS
       EUGENE C. TULLOS, ESQ          ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 74
       RALEIGH, MS 39153


3.1639 DOYLE BEARD                             UNKNOWN                              Complaint              UNDETERMINED
       7949 APPOMATTOX LANE
       BOISE, ID 83714-6007           ACCOUNT NO.: NOT AVAILABLE


3.1640 DUAL DIAGNOSIS TREATMENT                UNKNOWN                              Litigation             UNDETERMINED
       CENTER, INC
       PETER K. STRIS, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       STRIS & MAHER LLP
       725 SOUTH FIGUEROA STREET,
       SUITE 1830
       LOS ANGELES, CA 90017


3.1641 DUANE CARTER                            UNKNOWN                              Litigation             UNDETERMINED
       MERCY CARTER, L.L.P.
       W. DAVID CARTER                ACCOUNT NO.: NOT AVAILABLE
       1724 GALLERIA OAKS DRIVE
       TEXARKANA, TX 75503


3.1642 DUCE REALTY INC.                        UNKNOWN                              Litigation             UNDETERMINED
       CHIDI EZE, ESQ.
       255 LIVINGSTON STREET, 3RD     ACCOUNT NO.: NOT AVAILABLE
       FLOOR
       BROOKLYN, NY 11217


3.1643 DUCKSWORTH, MARVELL                     UNKNOWN                              Litigation             UNDETERMINED
       TULLOS AND TULLOS
       EUGENE C. TULLOS, ESQ          ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 74
       RALEIGH, MS 39153


3.1644 DURHAM, ROBIN                           UNKNOWN                              Litigation             UNDETERMINED
       SYDNEY L. GOLD & ASSOCIATES
       1835 MARKET STREET,SUITE 515   ACCOUNT NO.: NOT AVAILABLE
       PHILADELPHIA, PA 19103

                                           Page 165 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 234 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.1645 DURR, MIRANDA AND JAMES                   UNKNOWN                              Litigation             UNDETERMINED
       JOHNSON
       ATTN: TULLOS & TULLOS            ACCOUNT NO.: NOT AVAILABLE
        FERRARO, PETER


3.1646 DWAYNE BOWLIN                             UNKNOWN                              Litigation             UNDETERMINED
       JUDSON CARUSONE
       BEHRENDS CARUSONE &              ACCOUNT NO.: NOT AVAILABLE
       COVINGTON
       P O BOX 10552
       EUGENE, OR 97440


3.1647 DWAYNE BOWLIN                             UNKNOWN                              Litigation             UNDETERMINED
       ATTN: JUDSON CARUSONE
       BEHRENDS CARUSONE &              ACCOUNT NO.: NOT AVAILABLE
       COVINGTON
       P O BOX 10552
       EUGENE, OR 97440


3.1648 DWAYNE LILLY                              UNKNOWN                              Litigation             UNDETERMINED
       BREN J. POMPONIO
       MOUNTAIN STATE JUSTICE, INC.     ACCOUNT NO.: NOT AVAILABLE
       1031 QUARRIER STREET, SUITE
       200
       CHARLESTON, WV 25301


3.1649 DWIGHT R. FOSTER                          UNKNOWN                              Litigation             UNDETERMINED
       JOHN L. DEWITSKY, ESQ.
       41 N. 7TH STREETS                ACCOUNT NO.: NOT AVAILABLE
       STROUDSBURG, PA 18360


3.1650 EAGLE INVESTORS                           UNKNOWN                              Litigation             UNDETERMINED
       ALLISON R. SCHMIDT
       ALLISON R SCHMIDT ESQ. LLC       ACCOUNT NO.: NOT AVAILABLE
       8465 W. SAHARA AVE. SUITE 111-
       504
       LAS VEGAS, NV 89117


3.1651 EBER ZACETA                               UNKNOWN                              Complaint              UNDETERMINED
       6200 SAVOY SUITE 1150 THE
       LANE LAW FIRM                    ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77036


3.1652 EDDIE A. WISDOM AND MALON                 UNKNOWN                              Litigation             UNDETERMINED
       M. WISDOM
       4194 EAGLE LANE                  ACCOUNT NO.: NOT AVAILABLE
       ORANGE PARK, FL 32065




                                             Page 166 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 235 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1653 EDWARD BAILEY, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       BENJAMIN D. KNAUPP
       GARLAND GRIFFITHS KNAUPP      ACCOUNT NO.: NOT AVAILABLE
       254 NORTH FIRST AVE.
       HILLSBORO, OR 97124


3.1654 EDWARD SINGH AND MARTHA                UNKNOWN                              Litigation             UNDETERMINED
       SINGH
       RYAN CHILDERS                 ACCOUNT NO.: NOT AVAILABLE
       CHILDERS & ASSOCIATES
       1430 BROADWAY STREET
       EL CENTRO, CA 92243


3.1655 EL DORADO HOMEOWNERS                   UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION, ET AL.
       ROGER P. CROTEAU              ACCOUNT NO.: NOT AVAILABLE
       ROGER P. CROTEAU &
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.1656 ELEAZAR VEGA                           UNKNOWN                              Litigation             UNDETERMINED
       AULT LAW OFFICE, LLC
       ANDREW AULT                   ACCOUNT NO.: NOT AVAILABLE
       1300 N. PENNSYLVANIA ST,
       SUITE 205
       INDIANAPOLIS, IN 46202


3.1657 ELENA DEJEU                            UNKNOWN                              Litigation             UNDETERMINED
       LEO FASEN, ESQ.
       12340 SANTA MONICA BLVD., #   ACCOUNT NO.: NOT AVAILABLE
       234
       LOS ANGELES, CA 90025


3.1658 ELENA MIRONENKO                        UNKNOWN                              Litigation             UNDETERMINED
       2101 NE 49TH STREET
       VANCOUVER, WA 98663           ACCOUNT NO.: NOT AVAILABLE


3.1659 ELI EISENBACH                          UNKNOWN                              Complaint              UNDETERMINED
       603 TWIN OAKS DRIVE
       LAKEWOOD , NJ 08701           ACCOUNT NO.: NOT AVAILABLE


3.1660 ELISHA WILLIAMS                        UNKNOWN                              Litigation             UNDETERMINED
       MORGAN & MORGAN, PLLC
       ROCKY WILKINS                 ACCOUNT NO.: NOT AVAILABLE
       4450 CANTON ROAD, SUITE 200
       JACKSON, MS 39211




                                          Page 167 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 236 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1661 ELIXE TABERTUS                         UNKNOWN                              Complaint              UNDETERMINED
       22306 135TH AVE
       LAURELTON, NY 11413           ACCOUNT NO.: NOT AVAILABLE


3.1662 ELIZABETH DILEO                        UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 1012
       OCEAN GATE, NJ 08740          ACCOUNT NO.: NOT AVAILABLE


3.1663 ELIZABETH DILEO                        UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 1012
       OCEAN GATE, NJ 08740          ACCOUNT NO.: NOT AVAILABLE


3.1664 ELIZABETH DILEO                        UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 1012
       OCEAN GATE, NJ 08740          ACCOUNT NO.: NOT AVAILABLE


3.1665 ELIZABETH HERRERA                      UNKNOWN                              Complaint              UNDETERMINED
       1103 SOUTH DOGWOOD
       TERRACE                       ACCOUNT NO.: NOT AVAILABLE
       INVERNESS, FL 34450


3.1666 ELIZABETH ZANOSKAR                     UNKNOWN                              Complaint              UNDETERMINED
       151 STATE ROUTE 303
       STREETSBORO, OH 44241         ACCOUNT NO.: NOT AVAILABLE


3.1667 ELLEN MARIE LAWSON AND                 UNKNOWN                              Litigation             UNDETERMINED
       SCOTT PRICE
       WALKER, MELVIN & WOODALL,     ACCOUNT NO.: NOT AVAILABLE
       LLC
       SETH M. WOODALL
       P.O. BOX 528
       EDEN, NC 27289


3.1668 ELSA PASTRANO                          UNKNOWN                              Litigation             UNDETERMINED
       BABAK SEMNAR
       SEMNAR & HARTMAN              ACCOUNT NO.: NOT AVAILABLE
       41707 WINCHESSTER ROAD
       SUITE 201
       TEMECULA, CA 92590


3.1669 EMANUEL N. JAKAKAS                     UNKNOWN                              Litigation             UNDETERMINED
       ERNEST RANALLI, ESQ.
       THE RANALLI LAW GROUP, PLLC   ACCOUNT NO.: NOT AVAILABLE
       742 VETERANS MEMORIAL
       HIGHWAY
       HAUPPAUGE, NY 11788


3.1670 EMMA CARAWAY                           UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 304
       THOMASVILLE, NC 27360         ACCOUNT NO.: NOT AVAILABLE

                                          Page 168 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 237 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1671 ENGLISH, MICHELLE                        UNKNOWN                              Litigation             UNDETERMINED
       JOHN J. BLEIDT
       105 S. SHERRIN AVENUE           ACCOUNT NO.: NOT AVAILABLE
       LOUISVILLE, KY 40207


3.1672 ENRIQUE BENAVIDES, JR, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       ATTN: JENNIFER P. WALD, ESQ.
       WALD, CASTILLO & WALD, P.A.     ACCOUNT NO.: NOT AVAILABLE
       9990 SW 77TH AVENUE; SUITE
       220
       MIAMI, FL 33156


3.1673 EQUEEL BHATTI                            UNKNOWN                              Complaint              UNDETERMINED
       731 WESTERN AVE
       ALBANY, NY 12203                ACCOUNT NO.: NOT AVAILABLE


3.1674 ERIC AND TAWNYA BRIMHALL                 UNKNOWN                              Litigation             UNDETERMINED
       JUDSON T. PITTS
       WIMMER & PITTS, P.C.            ACCOUNT NO.: NOT AVAILABLE
       11651 S HARVEST RAIN AVE
       SOUTH JORDAN, UT 84095


3.1675 ERIC BIGELOW/ALISHA BIGELOW              UNKNOWN                              Complaint              UNDETERMINED
       3777 OAK ST
       BARNUM, MN 55707                ACCOUNT NO.: NOT AVAILABLE


3.1676 ERIC RABANG                              UNKNOWN                              Litigation             UNDETERMINED
       ELLIOTT W GALE
       SAGARIA LAW                     ACCOUNT NO.: NOT AVAILABLE
       3017 DOUGLAS BLVD. SUITE 200
       ROSEVILLE, CA 95661


3.1677 ERIC RICHTER                             UNKNOWN                              Complaint              UNDETERMINED
       10898 N 106TH LN
       LARGO, FL 33773                 ACCOUNT NO.: NOT AVAILABLE


3.1678 ERIC WATKINS, ET AL.                     UNKNOWN                              Litigation             UNDETERMINED
       LACY LAW FIRM
       BRANDON LACY                    ACCOUNT NO.: NOT AVAILABLE
       630 S. MAIN STREET
       JONESBORO, AR 72401


3.1679 ERICA JOHNSON                            UNKNOWN                              Complaint              UNDETERMINED
       320 COUNTRY MDWS
       NICHOLLS, GA 31554              ACCOUNT NO.: NOT AVAILABLE


3.1680 ERICKA BOIVIN                            UNKNOWN                              Complaint              UNDETERMINED
       950 N BLUE JAY LN
       FAYETTEVILLE, AR 72704          ACCOUNT NO.: NOT AVAILABLE


                                            Page 169 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 238 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1681 ERIICA MALLARD                          UNKNOWN                              Complaint              UNDETERMINED
       151 STEWART STREET
       ANNISTON, AL 36206             ACCOUNT NO.: NOT AVAILABLE


3.1682 ESTATE OF DOROTHY MARY                  UNKNOWN                              Litigation             UNDETERMINED
       STEWART
       TREVOR MARTIN                  ACCOUNT NO.: NOT AVAILABLE
       HORSPOOL & HORSPOOL
       300 E STATE STREET SUITE 200
       REDLANDS, CA 92373


3.1683 ESTELLA VERONA ROBERTS, ET              UNKNOWN                              Litigation             UNDETERMINED
       AL.
       PRO SE - MARK ALAN             ACCOUNT NO.: NOT AVAILABLE
       FREDERICKSON
       788 DORA CELESTE DR
       LAS VEGAS, NM 87701


3.1684 ESTES, WILLIE (ALICIA JONES)            UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1685 ESTHER LOPEZ                            UNKNOWN                              Litigation             UNDETERMINED
       DAVID H. KRIEGER
       HAINES & KRIEGER, LLC          ACCOUNT NO.: NOT AVAILABLE
       8985 S. EASTERN AVE., SUITE
       350
       HENDERSON, NV 89123


3.1686 ESTHER MARTINEZ                         UNKNOWN                              Complaint              UNDETERMINED
       2771 SOUTH 2580 WEST
       WEST VALLEY, UT 84119          ACCOUNT NO.: NOT AVAILABLE


3.1687 EUGENE HERRINGTON                       UNKNOWN                              Complaint              UNDETERMINED
       1249 CALEDONIA ST
       PORTAGE, WI 53901              ACCOUNT NO.: NOT AVAILABLE


3.1688 EULA GRAY                               UNKNOWN                              Litigation             UNDETERMINED
       JAMES KEAVENEY, ESQ.
       KEAVENEY LEGAL GROUP, LLC      ACCOUNT NO.: NOT AVAILABLE
       1101 N. KINGS HIGHWAY, SUITE
       G100
       CHERRY HILL, NJ 8034


3.1689 EURABELLE MUIR                          UNKNOWN                              Litigation             UNDETERMINED
       BIAT MADERER, ESQ.
       10 BOND STREET, SUITE 399      ACCOUNT NO.: NOT AVAILABLE
       GREAT NECK, NY 11021




                                           Page 170 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 239 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.1690 EVA TERZAKIS                              UNKNOWN                              Litigation             UNDETERMINED
       IRA H. LAPP, ESQ.
       NEIMARK & NEIMARK, LLP           ACCOUNT NO.: NOT AVAILABLE
       37 CONGERS ROAD
       NEW CITY, NY 10956


3.1691 EVANGELITA (LUIS) SOTO                    UNKNOWN                              Complaint              UNDETERMINED
       8104 GRANADA BLVD
       ORLANDO, FL 32836                ACCOUNT NO.: NOT AVAILABLE


3.1692 EVANS, ESSIE                              UNKNOWN                              Litigation             UNDETERMINED
       W. PAUL FRYER
       306 N WEST STREET                ACCOUNT NO.: NOT AVAILABLE
       P. O. BOX 1540
       BAINBRIDGE, GA 39818


3.1693 EVELYN LEWIS                              UNKNOWN                              Complaint              UNDETERMINED
       228 KA-OLA DR
       JEFFERSON, NC 28640              ACCOUNT NO.: NOT AVAILABLE


3.1694 EVERBANK                                  UNKNOWN                              Litigation             UNDETERMINED
       MARILYN A. MAHUSKY
       VERMONT LEGAL AID                ACCOUNT NO.: NOT AVAILABLE
       56 MAIN STREET, SUITE 801
       SPRINGFIELD, VT 5156


3.1695 FANNIE MAE                                UNKNOWN                              Litigation             UNDETERMINED
       ATTN: METRO DETROIT
       LITIGATION GROUP                 ACCOUNT NO.: NOT AVAILABLE
       STUART SANDWEISS
       18481 WEST TEN MILE ROAD;
       SUITE 100
       SOUTHFIELD, MI 48075


3.1696 FAROOQ, MYLENE                            UNKNOWN                              Litigation             UNDETERMINED
       S. RYAN PATTERSON
       JT LEGAL GROUP, APC              ACCOUNT NO.: NOT AVAILABLE
       801 N. BRAND BLVD., SUITE 1130
       GLENDALE, CA 91203


3.1697 FAYE MYRETTE-CROSLEY                      UNKNOWN                              Litigation             UNDETERMINED
       6262 HIGHLAND AVENUE
       RICHMOND, CA 94805               ACCOUNT NO.: NOT AVAILABLE




                                             Page 171 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 240 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1698 FEDERAL HOUSING FINANCE                  UNKNOWN                              Litigation             UNDETERMINED
       AGENCY, ET AL.
       ROGER P. CROTEAU                ACCOUNT NO.: NOT AVAILABLE
       ROGER P. CROTEAU &
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.1699 FEDERAL HOUSING FINANCE                  UNKNOWN                              Litigation             UNDETERMINED
       AGENCY, ET AL.
       ROGER P. CROTEAU                ACCOUNT NO.: NOT AVAILABLE
       ROGER P. CROTEAU &
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.1700 FEDERAL HOUSING FINANCE                  UNKNOWN                              Litigation             UNDETERMINED
       AGENCY, ET AL.
       ROGER P. CROTEAU                ACCOUNT NO.: NOT AVAILABLE
       ROGER P. CROTEAU &
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.1701 FEDERAL NATIONAL MORTGAGE                UNKNOWN                              Litigation             UNDETERMINED
       ASSN, ET AL.
       MICHAEL C. NISSIM-SABAT         ACCOUNT NO.: NOT AVAILABLE
       MOUNTAIN STATE JUSTICE, INC.
       215 S THIRD STREET, SUITE 901
       CLARKSBURG, WV 26301


3.1702 FEDERAL NATIONAL MORTGAGE                UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION
       JOHN S. CAMPBELL                ACCOUNT NO.: NOT AVAILABLE
       CAMPBELL & ASSOCIATES, P.A.
       60 MABEL ST.
       PORTLAND, ME 4103


3.1703 FEDERAL NATIONAL MORTGAGE                UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION
       HOOD & LAY, L.L.C.              ACCOUNT NO.: NOT AVAILABLE
       RHONDA STEADMAN HOOD, ESQ
       1117 22ND STREET, SUITE 101
       BIRMINGHAM, AL 35205


3.1704 FELECIA EL HASSAN                        UNKNOWN                              Litigation             UNDETERMINED
       RICARDO CORONA
       CORONA LAW FIRM, P.A.           ACCOUNT NO.: NOT AVAILABLE
       3899 NW 7 ST, SECOND FLOOR
       MIAMI, FL 33126


                                            Page 172 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 241 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1705 FELICITA EL HASSAN                    UNKNOWN                              Litigation             UNDETERMINED
       RICARDO CORONA
       FLORIDA BAR NO. 111333       ACCOUNT NO.: NOT AVAILABLE
       3899 NW 7 ST, SECOND FLOOR
       MIAMI, FL 33126


3.1706 FERMAN, MARIA & CARLOS                UNKNOWN                              Litigation             UNDETERMINED
       AKIN GUMP STRAUSS HAUER &
       FELD LLP                     ACCOUNT NO.: NOT AVAILABLE
       1111 LOUISIANA ST.
       44TH FLOOR
       HOUSTON, TX 77002


3.1707 FERNANDO MARTINEZ, ET AL.             UNKNOWN                              Litigation             UNDETERMINED
       BENJAMIN KNAUPPP
       GARLAND GRIFFITHS KNAUPP     ACCOUNT NO.: NOT AVAILABLE
       305 N FIRST AVE
       HILLSBORO, OR 97124


3.1708 FFLANGA ET AL.                        UNKNOWN                              Litigation             UNDETERMINED
       LAURA A. DUVAUL
                                    ACCOUNT NO.: NOT AVAILABLE


3.1709 FINANCE OF AMERICA REVERSE            UNKNOWN                              Litigation             UNDETERMINED
       LLC
       CHRISTOPHER L ESPOSITO       ACCOUNT NO.: NOT AVAILABLE
       269 WEST 231ST STREET
       BRONX, NY 10463


3.1710 FIONA P. LENNON, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       ATTN: FIONA LENNON AND
       BARNEY IVANOVIC, AS          ACCOUNT NO.: NOT AVAILABLE
       TRUSTEE, PRO SE
       FIONA LENNON AND BARNEY
       IVANOVIC, PRO SE
       528 MUIRFIELD DRIVE
       ATLANTIS, FL 33462


3.1711 FIRST MAGNUS FINANCIAL                UNKNOWN                              Litigation             UNDETERMINED
       CORPORATION
       JAY HAINES                   ACCOUNT NO.: NOT AVAILABLE
       133 KENDUSKEAG AVENUE
       BANGOR, ME 4401


3.1712 FORDHAM, DEVONIA                      UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                         Page 173 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 242 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1713 FORT APACHE HOMES, INC.                 UNKNOWN                              Litigation             UNDETERMINED
       LUIS AYON
       AYON LAW                       ACCOUNT NO.: NOT AVAILABLE
       8716 SPANISH RIDGE AVENUE
       SUITE 115
       LAS VEGAS, NV 89148


3.1714 FRANCES S ANGGELIS                      UNKNOWN                              Litigation             UNDETERMINED
       JOSEPH H DAHLMAN
       155 E MAIN ST., SUITE 101      ACCOUNT NO.: NOT AVAILABLE
       LEXINGTON, KY 40507


3.1715 FRANCESCA ROTELLA, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       NICOLAS P. SCUNZIANO, ESQ.
       SCUNZIANO & ASSOCIATES         ACCOUNT NO.: NOT AVAILABLE
       8413 13TH AVENUE, LOWER
       LEVEL
       BROOKLYN, NY 11228


3.1716 FRANCISCO ARROYO                        UNKNOWN                              Litigation             UNDETERMINED
       MADDIN, HAUSER, ROTH &
       HELLER, P.C.                   ACCOUNT NO.: NOT AVAILABLE
       28400 NORTHWESTERN
       HIGHWAY, 2ND FLOOR
       ATTORNEYS FOR PLAINTIFF
       SOUTHFIELD, MI 48034


3.1717 FRANCISCO JIMENEZ JR, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       DIANE AULT CULLEN, ESQ.
       DIANE AULT CULLEN, P.C.        ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 592
       ISLAND HEIGHTS, NJ 8732


3.1718 FRANCOIS DENIS REY AND                  UNKNOWN                              Litigation             UNDETERMINED
       ROBERT NORTON MORAN
       ATTN: ROBERT N. MORAN (PRO     ACCOUNT NO.: NOT AVAILABLE
       SE)
       2263 HIKINO ST.
       HONOLULU, HI 96281


3.1719 FRANK A. CASTILLO AND                   UNKNOWN                              Litigation             UNDETERMINED
       BRIDGET MAY
       FRANK A. CASTELLO (PRO SE)     ACCOUNT NO.: NOT AVAILABLE
       BRIDGET MAY (PRO SE)
       1046 EAST EDGEFIELD AVENUE
       UPLAND, CA 91786




                                           Page 174 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 243 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1720 FRANK J. WEINDEL                         UNKNOWN                              Litigation             UNDETERMINED
       JAMES KEAVENEY, ESQ.
       KEAVENEY LEGAL GROUP, LLC       ACCOUNT NO.: NOT AVAILABLE
       1000 MAPLEWOOD DRIVE, SUITE
       202
       MAPLE SHADE, NJ 8052


3.1721 FRANK PETRACCA                           UNKNOWN                              Litigation             UNDETERMINED
       ELKIN-PECK, PLLC
       RICHARD PECK                    ACCOUNT NO.: NOT AVAILABLE
       12515 SPRING HILL DRIVE
       SPRING HILL, FL 34609


3.1722 FRANKIE STOCKTON                         UNKNOWN                              Litigation             UNDETERMINED
       3332 S. LEONARD ROAD
       NEW PALESTINE, IN 46163         ACCOUNT NO.: NOT AVAILABLE


3.1723 FRANKLIN J. WINSKI                       UNKNOWN                              Litigation             UNDETERMINED
       JIVIDEN LAW OFFICES, DAVID A.
       JIVIDEN, ESQ, CHAD D. HAUGHT,   ACCOUNT NO.: NOT AVAILABLE
       ESQ
       729 N. MAIN STREET
       WHEELING, WV 26003


3.1724 FREDERICK J. NUZZO                       UNKNOWN                              Litigation             UNDETERMINED
       6233 PRESIDENTIAL CIRCLE
       ZEPHYRHILLS, FL 33540           ACCOUNT NO.: NOT AVAILABLE


3.1725 FREEMAN, PAUL AND JOHANNA                UNKNOWN                              Litigation             UNDETERMINED
       LEAVENLAW
       AARON M. SWIFT                  ACCOUNT NO.: NOT AVAILABLE
       NE PROF CENT 3900 FIRST ST N
       STE 100
       ST. PETERSBURG, FL 33703


3.1726 FU LUO                                   UNKNOWN                              Complaint              UNDETERMINED
       13711 SLATE CREEK LANE
       HOUSTON, TX 77077               ACCOUNT NO.: NOT AVAILABLE


3.1727 GABRIELLE RENE                           UNKNOWN                              Litigation             UNDETERMINED
       33-35 BELVOIR ROAD
       MILTON, MA 2186                 ACCOUNT NO.: NOT AVAILABLE


3.1728 GAIL ELLAND/GERI HESS                    UNKNOWN                              Complaint              UNDETERMINED
       2519 WOOD ST
       LA CROSS, WI 54603              ACCOUNT NO.: NOT AVAILABLE




                                            Page 175 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 244 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1729 GARY L. EVANS , ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       PODY & MCDONALD PLLC
       1200 FIFTH AVE, SUITE 1410     ACCOUNT NO.: NOT AVAILABLE
       SEATTLE, WA 98101-3106


3.1730 GARY P. BROTHERS/ PNC                   UNKNOWN                              Complaint              UNDETERMINED
       290 VICKEY LN
       BOAZ, AL 35956                 ACCOUNT NO.: NOT AVAILABLE


3.1731 GARY STAINTHORP                         UNKNOWN                              Litigation             UNDETERMINED
       ATTN: LAW OFFICES OF R. REID
       NELSON                         ACCOUNT NO.: NOT AVAILABLE
       R. REID NELSON, ESQ
       916 E. 32ND STREET, STE. 102
       AUSTIN, TX 78746


3.1732 GARY W. LONG AND SUSAN M.               UNKNOWN                              Litigation             UNDETERMINED
       LONG
       MARK A. KEARNS                 ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 916
       PORTLAND, ME 4104


3.1733 GARZA, ERICA                            UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1734 GENA RICHARDS                           UNKNOWN                              Complaint              UNDETERMINED
       7314 SOMMERS ROAD
       PHILADELPHIA, PA 19138         ACCOUNT NO.: NOT AVAILABLE


3.1735 GENE CORNELL                            UNKNOWN                              Litigation             UNDETERMINED
       JASON STONE, ESQ.
       STONE & SALLUS, LLP            ACCOUNT NO.: NOT AVAILABLE
       1500 ROSECRANS AVE., SUITE
       500
       MANHATTAN BEACH, CA 90266


3.1736 GENEVIEVE HAY                           UNKNOWN                              Complaint              UNDETERMINED
       13646 CHAPMAN CORNERS
       ROAD                           ACCOUNT NO.: NOT AVAILABLE
       RED CREEK, NY 13143


3.1737 GEORGE KANARIS                          UNKNOWN                              Complaint              UNDETERMINED
       9 BYRSONMA COURT WEST
       HOMOSASSA, FL 34446            ACCOUNT NO.: NOT AVAILABLE




                                           Page 176 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 245 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.1738 GEORGE LIDDY; ET AL.                      UNKNOWN                              Litigation             UNDETERMINED
       ATTN: LAW OFFICE OF DAVID S
       FABRIKANT, P.A.                  ACCOUNT NO.: NOT AVAILABLE
       5500 MILITARY TRAIL, SUITE 22-
       244
       JUPITER, FL 33458


3.1739 GEORGE MARTIN                             UNKNOWN                              Complaint              UNDETERMINED
       1491 HIGHWAY 50 SPACE 51
       DELTA, CO 81416                  ACCOUNT NO.: NOT AVAILABLE


3.1740 GEORGE OHRBERG                            UNKNOWN                              Complaint              UNDETERMINED
       1332 CATILINE PL
       BATON ROUGE, LA 70816            ACCOUNT NO.: NOT AVAILABLE


3.1741 GEORGE ROWE BURMESTER                     UNKNOWN                              Litigation             UNDETERMINED
       4221 AMAU ST.
       HONOLULU, HI 96816               ACCOUNT NO.: NOT AVAILABLE


3.1742 GEORGE STEVEN BASHEN, ET                  UNKNOWN                              Litigation             UNDETERMINED
       AL.
       BAKER & ASSOCIATES               ACCOUNT NO.: NOT AVAILABLE
       REESE BAKER, ESQ
       5151 KATY FREEWAY, #200
       HOUSTON, TX 77007


3.1743 GEORGIA UNDERWRITING                      UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION
       GEORGIA UNDERWRITING             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATION
       3355 ANNANDALE LN
       #3
       SUWANEE, GA 30024


3.1744 GILBERT MORALES, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       VILT & ASSOCIATES, P.C.
       ROBERT C. VILT                   ACCOUNT NO.: NOT AVAILABLE
       5177 RICHMOND AVE, STE. 1142
       HOUSTON, TX 77056


3.1745 GISELE REVIVO                             UNKNOWN                              Litigation             UNDETERMINED
       HENRY KOHN, ESQ.
       4912 13TH AVENUE                 ACCOUNT NO.: NOT AVAILABLE
       BROOKLYN, NY 11219


3.1746 GLADSTONE RUSSELL, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       KORTE & WORTMAN, P.A.
       2041 VISTA PARKWAY, SUITE 102    ACCOUNT NO.: NOT AVAILABLE
       WEST PALM BEACH, FL 33411




                                             Page 177 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 246 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1747 GLADYS JOSEPH                           UNKNOWN                              Litigation             UNDETERMINED
       ATTN: ADAM J. KLEIN, ESQ.
       BERRY & ASSOCIATES             ACCOUNT NO.: NOT AVAILABLE
       2751 BUFORD HWY, SUITE 600
       ATLANTA, GA 30324


3.1748 GLENDA BRUNK                            UNKNOWN                              Litigation             UNDETERMINED
       1010 CTY RD 300
       ELLINGTON, MO 63638            ACCOUNT NO.: NOT AVAILABLE


3.1749 GLENN SMYLY                             UNKNOWN                              Litigation             UNDETERMINED
       ELKIN-PECK, PLLC
       RICHARD PECK                   ACCOUNT NO.: NOT AVAILABLE
       12515 SPRING HILL DRIVE
       SPRING HILL, FL 34609


3.1750 GLORIA MULDROW                          UNKNOWN                              Litigation             UNDETERMINED
       R. DENNIS SMITH
       THE JOHN MARSHALL LAW          ACCOUNT NO.: NOT AVAILABLE
       SCHOOL
       PRO BONO 58076 315 S
       PLYMOUTH CT CBA-800
       CHICAGO, IL 60604


3.1751 GMAC MORTGAGE, LLC                      UNKNOWN                              Litigation             UNDETERMINED
       CHRISTOPHER ROSADO, ESQ.
       MILLER ROSADO & ALGOIS, LLP;   ACCOUNT NO.: NOT AVAILABLE
       JONATHAN
       SILVER 320 OLD COUNTRY
       ROAD, STE 103
       GARDEN CITY, NY 11530


3.1752 GRACE KOVITZ, ET AL.                    UNKNOWN                              Litigation             UNDETERMINED
       SCOTT J. OH
       LAW OFFICES OF SCOTT J. OH     ACCOUNT NO.: NOT AVAILABLE
       2454 E. DEMPSTER, STE. 310
       DES PLAINES, IL 60016


3.1753 GRADY MCNAIR AND ELIZABETH              UNKNOWN                              Litigation             UNDETERMINED
       MCNAIR
       SELLERS, AYERS, DORTCH AND     ACCOUNT NO.: NOT AVAILABLE
       LYONS, P.A.
       BRETT DRESSLER
       410 CAMERON-BROWN BLDG
       301 S MCDOWELL ST
       CHARLOTTE, NC 28204


3.1754 GRANT BROWN                             UNKNOWN                              Complaint              UNDETERMINED
       1335 YELLOW SPRINGS
       FAIRFIELD                      ACCOUNT NO.: NOT AVAILABLE
       FAIRBORN, OH 45324



                                           Page 178 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 247 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1755 GREENE, BEVERLY                         UNKNOWN                              Litigation             UNDETERMINED
       KEITH A. NAGLE, ESQ
       NAGLE LAW OFFICES              ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 248
       MIDDLEBORO, KY 40965


3.1756 GREG FRISBEY                            UNKNOWN                              Complaint              UNDETERMINED
       MO
                                      ACCOUNT NO.: NOT AVAILABLE


3.1757 GREG HOGAN                              UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 1795
       KETCHUM, ID 83340              ACCOUNT NO.: NOT AVAILABLE


3.1758 GREGORY C. MORSE                        UNKNOWN                              Litigation             UNDETERMINED
       223 HIGH POINT DR
       PLANO, TX 75094                ACCOUNT NO.: NOT AVAILABLE


3.1759 GREGORY GALLAGHER                       UNKNOWN                              Litigation             UNDETERMINED
       FOLEY LAW OFFICES, PLLC
       RAYMOND I. FOLEY, II           ACCOUNT NO.: NOT AVAILABLE
       15530 MIDDLEBELT
       LIVONIA, MI 48154


3.1760 GREGORY STILLER                         UNKNOWN                              Complaint              UNDETERMINED
       715 CARACARA CT
       KISSIMMEE, FL 34759            ACCOUNT NO.: NOT AVAILABLE


3.1761 GRIFFITH, PATRICK AND CONNIE            UNKNOWN                              Litigation             UNDETERMINED
       DOOLEY & ASSOCIATES, P.C.
       MARSHAL W. DOOLEY, ESQ         ACCOUNT NO.: NOT AVAILABLE
       14228 MIDWAY ROAD, SUITE 214
       DALLAS, TX 75244


3.1762 GRIFFITH, PATRICK AND CONNIE            UNKNOWN                              Litigation             UNDETERMINED
       ROSENTHAL WEINER LLP
       (APPELLATE COUNSEL)            ACCOUNT NO.: NOT AVAILABLE
       DAVID R. WEINER
       12221 MERIT DR., SUITE 1640
       DALLAS, TX 75251


3.1763 GROVER L. BARTON, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       HICKY & COLLINS
       JENNIFER HICKY COLLINS         ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 747
       FORREST CITY, AR 72336




                                           Page 179 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 248 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1764 GUILLERMO DE LOS COBOS                  UNKNOWN                              Litigation             UNDETERMINED
       VILT AND ASSOCIATES, P.C.
       ROBERT C. VILT                 ACCOUNT NO.: NOT AVAILABLE
       5177 RICHMOND AVE, STE. 1142
       HOUSTON, TX 77056


3.1765 GWENDOLYN THOMAS                        UNKNOWN                              Complaint              UNDETERMINED
       1218 JASON DR
       DENHAM SPRINGS, LA 70726       ACCOUNT NO.: NOT AVAILABLE


3.1766 HADDOCK, TAMMY                          UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1767 HAILE OGBAZGHI                          UNKNOWN                              Litigation             UNDETERMINED
       MATTHEW D MELLEN
       MELLEN LAW FIRM                ACCOUNT NO.: NOT AVAILABLE
       ONE EMBARCADERO CENTER,
       FIFTH FLOOR
       SAN FRANCISCO, CA 94111


3.1768 HAL A. NIELSEN, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       JACOBS KEELEY, PLLC - BRUCE
       JACOBS                         ACCOUNT NO.: NOT AVAILABLE
       ALFRED I. DUPONT BUILDING
       169 EAST FLAGLER STREET
       SUITE 1620
       MIAMI, FL 33131


3.1769 HAMILTON, LARRY                         UNKNOWN                              Litigation             UNDETERMINED
       1008 BISCAYNE DR.
       LITTLE ROCK, AR 72227          ACCOUNT NO.: NOT AVAILABLE


3.1770 HANSEN, CHRISTOPHER                     UNKNOWN                              Litigation             UNDETERMINED
       9531 STATE ROAD, APT. E
       PHILADELPHIA, PA 19114         ACCOUNT NO.: NOT AVAILABLE


3.1771 HAROLD BAILEY                           UNKNOWN                              Complaint              UNDETERMINED
       109 DARBY ST
       CAMPOBELLO, SC 29322           ACCOUNT NO.: NOT AVAILABLE


3.1772 HAROLD BRADLEY                          UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE




                                           Page 180 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 249 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1773 HAROLD FLEMISTER                        UNKNOWN                              Litigation             UNDETERMINED
       STATEN ISLAND LEGAL
       SERVICES                       ACCOUNT NO.: NOT AVAILABLE
       36 RICHMOND TERRACE, SUITE
       205
       STATEN ISLAND, NY 10301


3.1774 HAROLD ZAMILUS                          UNKNOWN                              Litigation             UNDETERMINED
       VY H. TRUONG
       LAW OFFICES OF VY H. TRUONG    ACCOUNT NO.: NOT AVAILABLE
       985 DORCHESTER AVENUE
       DORCHESTER, MA 02125


3.1775 HARRIET (DOROTHY) WILSON                UNKNOWN                              Complaint              UNDETERMINED
       221 LUBERTHA RD
       RIDGELAND, MS 39157            ACCOUNT NO.: NOT AVAILABLE


3.1776 HARRIET (DOROTHY) WILSON                UNKNOWN                              Complaint              UNDETERMINED
       221 LUBERTHA RD
       RIDGELAND, MS 39157            ACCOUNT NO.: NOT AVAILABLE


3.1777 HAYNES, DARLENE                         UNKNOWN                              Litigation             UNDETERMINED
       TULLOS AND TULLOS
       EUGENE C. TULLOS, ESQ          ACCOUNT NO.: NOT AVAILABLE
       126 MAIN STREET
       RALEIGH, MS 39153


3.1778 HAZEL R. ALLEN                          UNKNOWN                              Litigation             UNDETERMINED
       MOUNTAIN STATE JUSTICE, INC.
       SARAH K. BROWN                 ACCOUNT NO.: NOT AVAILABLE
       1217 QUARRIER STREET
       CHARLESTON, WV 23501


3.1779 HEATHER OESTERN                         UNKNOWN                              Complaint              UNDETERMINED
       2290 HILLVIEW DR
       MARION, IA 52302               ACCOUNT NO.: NOT AVAILABLE


3.1780 HEATHER OLSON                           UNKNOWN                              Litigation             UNDETERMINED
       ATTN: EVERETT K. SHEINTOCH,
       ESQ.                           ACCOUNT NO.: NOT AVAILABLE
       SHEINTOCH LAW P.C.
       415 HORSHAM ROAD
       HORSHAM, PA 19044


3.1781 HEATHER PETTY                           UNKNOWN                              Complaint              UNDETERMINED
       7828 LION ST
       RANCHO CUCAMONGA, CA 91730     ACCOUNT NO.: NOT AVAILABLE




                                           Page 181 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 250 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1782 HEBER & SILVIA ARRIAGA                  UNKNOWN                              Complaint              UNDETERMINED
       3334 OLD PLANK RD
       PARK CITY, IL 60085            ACCOUNT NO.: NOT AVAILABLE


3.1783 HECTOR GONZALEZ                         UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1784 HECTOR QUINONES                         UNKNOWN                              Complaint              UNDETERMINED
       2640 REUTER ST
       FRANKLIN PARK, IL 60131        ACCOUNT NO.: NOT AVAILABLE


3.1785 HELEN CRAIGO                            UNKNOWN                              Litigation             UNDETERMINED
       DANIEL T. LATTANZI
       PEPPER & NASON                 ACCOUNT NO.: NOT AVAILABLE
       8 HALE STREET
       CHARLESTON, WV 25301


3.1786 HELEN HAYES AND FRANCES                 UNKNOWN                              Litigation             UNDETERMINED
       HAYES
       MORGAN & MORGAN                ACCOUNT NO.: NOT AVAILABLE
       GLENN F. GAVER
       76 SOUTH LAURA STREET,
       SUITE 1100
       JACKSONVILLE, FL 32202


3.1787 HENRY MAURISS, THREE GALS               UNKNOWN                              Litigation             UNDETERMINED
       CAPITAL, LLC
       NICHOLAS H VAN PARYS           ACCOUNT NO.: NOT AVAILABLE
       NORDIC STAR
       960 S WESTLAKE BLVD 960 S
       WESTLAKE BLVD
       WESTLAKE, CA 91361


3.1788 HILLSBOROUGH COUNTY                     UNKNOWN                              Litigation             UNDETERMINED
       POLITICAL SUBDIVISION OF THE
       STATE OF FLORIDA               ACCOUNT NO.: NOT AVAILABLE
       ATTN: COUNTY OF
       HILLSBOROUGH
       CODE ENFORCEMENT
       BOARD/SPECIAL MAGISTRATE;
       SUSAN C. MEIER
       601 E. KENNEDY BLVD.
       TAMPA, FL 33602


3.1789 HOCKESSIN HOLDINGS, INC., AS            UNKNOWN                              Litigation             UNDETERMINED
       TRUSTEE
       KENNETH S. HARTER              ACCOUNT NO.: NOT AVAILABLE
       5080 SPECTRUM DRIVE, SUITE
       1000-E
       ADDISON, TX 75001



                                           Page 182 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 251 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1790 HOLM INTERNATIONAL                       UNKNOWN                              Litigation             UNDETERMINED
       PROPERTIES
       DARIUS RAFIE                    ACCOUNT NO.: NOT AVAILABLE
       MORTENSON & RAFIE
       10781 W TWAIN AVE
       LAS VEGAS, NV 89135


3.1791 HOLM INTERNATIONAL                       UNKNOWN                              Litigation             UNDETERMINED
       PROPERTIES LLC
       PETER MORTENSON                 ACCOUNT NO.: NOT AVAILABLE
       MORTENSON & RAFIE LLP
       10781 W TWAIN AVE
       LAS VEGAS, NV 89135


3.1792 HOLM INTERNATIONAL                       UNKNOWN                              Litigation             UNDETERMINED
       PROPERTIES LLC
       DARIUS RAFIE                    ACCOUNT NO.: NOT AVAILABLE
       MORTENSON & RAFIE
       10781 W TWAIN AVE
       LAS VEGAS, NV 89135


3.1793 HOLM INTERNATIONAL                       UNKNOWN                              Litigation             UNDETERMINED
       PROPERTIES, LLC
       DARIUS RAFIE MORTENSON &        ACCOUNT NO.: NOT AVAILABLE
       RAFIE
       10781 W TWAIN AVE
       LAS VEGAS, NV 89135


3.1794 HOMETOWN OAK TREE RANCH,                 UNKNOWN                              Litigation             UNDETERMINED
       LLC
       C. WILLIAMS DAHLIN              ACCOUNT NO.: NOT AVAILABLE
       HART KING A PROFESSIONAL
       CORPORATION
       4 HUTTON CENTRE DRIVE,
       SUITE 900
       SANTA ANA, CA 92707


3.1795 HORNE, ELVERT                            UNKNOWN                              Litigation             UNDETERMINED
       TULLOS AND TULLOS
       EUGENE C. TULLOS, ESQ           ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 74
       RALEIGH, MS 39153


3.1796 HOWARD JAFFE, ET AL.                     UNKNOWN                              Litigation             UNDETERMINED
       ALLAN HERZLICH
       HERZLICH & BLUM                 ACCOUNT NO.: NOT AVAILABLE
       15760 VENTURA BLVD. SUITE 850
       ENCINO, CA 91436




                                            Page 183 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 252 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1797 HOWARD MUNK                             UNKNOWN                              Litigation             UNDETERMINED
       PAUL SELIGMAN, ESQ.
       77 ANNIN ROAD                  ACCOUNT NO.: NOT AVAILABLE
       WEST CALDWELL, NJ 07006


3.1798 HURLEY SMITH                            UNKNOWN                              Complaint              UNDETERMINED
       2847 FORBES RD
       GASTONIA, NC 28506             ACCOUNT NO.: NOT AVAILABLE


3.1799 IAN D. GRANT                            UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1800 IAN MICHAEL SMITH AND EILEEN            UNKNOWN                              Litigation             UNDETERMINED
       SMITH
       TONY CARA                      ACCOUNT NO.: NOT AVAILABLE
       CDLG PC
       2973 HARBOR BOULEVARD
       SUITE 594
       COSTA MESA, CA 92626


3.1801 IN RE ELIZABETH TATE                    UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF PATRICK E.
       HERMAN                         ACCOUNT NO.: NOT AVAILABLE
       PATRICK E. HERMAN, ESQ.
       P.O. BOX 2789
       SPRING VALLEY, CA 91979


3.1802 IN RE WILSON L CLOW AND                 UNKNOWN                              Litigation             UNDETERMINED
       LYNNE A CLOW
       RICHARD BILLIN                 ACCOUNT NO.: NOT AVAILABLE
       ATTORNEY AT LAW
       812 BENNETT AVE.
       MEDFORD, OR 97504


3.1803 IN RE: BOSWELL, JERRY GLEN,             UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       RICHARD L. COX, TRUSTEE        ACCOUNT NO.: NOT AVAILABLE
       364 LONG POINT ROAD
       HOT SPRINGS, AR 71913


3.1804 IN RE: CHARLES OLISEKENI                UNKNOWN                              Litigation             UNDETERMINED
       ANYADIKE
       A.O.E. LAW & ASSOCIATES        ACCOUNT NO.: NOT AVAILABLE
       ANTHONY O. EGBASE
       350 SOUTH FIGUEROA STREET,
       SUITE 189
       LOS ANGELES, CA 90071




                                           Page 184 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 253 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1805 IN RE: DAWN D. DILLON ESTATE             UNKNOWN                              Litigation             UNDETERMINED
       DAWN DILLON, PRO SE
       5003 THUNDER RIVER CIRCLE       ACCOUNT NO.: NOT AVAILABLE
       LAS VEGAS, NV 89148


3.1806 IN RE: DOLORES YEE                       UNKNOWN                              Litigation             UNDETERMINED
       DOLORES YEE (PRO SE)
       3339 KUYKENDALL PLACE           ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95148


3.1807 IN RE: DULA, ROSALIE, DEBTOR             UNKNOWN                              Litigation             UNDETERMINED
       PHILADELPHIA LEGAL
       ASSISTANCE                      ACCOUNT NO.: NOT AVAILABLE
       JOANNE WERDEL
       718 ARCH STREET SUITE 300N
       PHILADELPHIA, PA 19106


3.1808 IN RE: DWIGHT GEORGE SULC,               UNKNOWN                              Litigation             UNDETERMINED
       DEBTOR
       ANITA F. SANDERS                ACCOUNT NO.: NOT AVAILABLE
       830 NW 10TH STREET
       OKLAHOMA CITY, OK 73106


3.1809 IN RE: EPIFANIO CASTILLO                 UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL K. DANIELS
       P.O. BOX 1640                   ACCOUNT NO.: NOT AVAILABLE
       ALBUQUERQUE, NM 87103


3.1810 IN RE: GREGORY YEE, DEBTOR               UNKNOWN                              Litigation             UNDETERMINED
       LEWIS PHON, ESQ.
       LAW OFFICES OF LEWIS PHON       ACCOUNT NO.: NOT AVAILABLE
       4040 HEATON COURT
       ANTIOCH, CA 94509


3.1811 IN RE: HIRAM MARCIAL, JR., ET            UNKNOWN                              Litigation             UNDETERMINED
       AL.
       RICHARD H. TAYLOR               ACCOUNT NO.: NOT AVAILABLE
       1614 ELLIS STREET
       BRUNSWICK, GA 31520


3.1812 IN RE: JEFFERY J. BRASHER                UNKNOWN                              Litigation             UNDETERMINED
       ANTHONY B. BUSH
       PARLIAMENT PLACE                ACCOUNT NO.: NOT AVAILABLE
       PROFESSIONAL CENTER
       3198 PARLIAMENT CIRCLE 302
       MONTGOMERY, AL 36116




                                            Page 185 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 254 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.1813 IN RE: LAURA DENISE                       UNKNOWN                              Litigation             UNDETERMINED
       WASHINGTON, DEBTOR
       THE POPE LAW FIRM                ACCOUNT NO.: NOT AVAILABLE
       JAMES Q. POPE
       5151 KATY FREEWAY, SUITE 306
       HOUSTON, TX 77007


3.1814 IN RE: LAURA PUI LUNG                     UNKNOWN                              Litigation             UNDETERMINED
       ANDERS, DEBTOR
       HAINES & KRIEGER, LLC            ACCOUNT NO.: NOT AVAILABLE
       GEORGE HAINES
       8985 SOUTH EASTERN AVENUE
       SUITE 350
       HENDERSON, NV 89123


3.1815 IN RE: MARGARET A.                        UNKNOWN                              Litigation             UNDETERMINED
       MCCLUSKEY, DEBTOR
       WATERMAN & MAYER, LLP            ACCOUNT NO.: NOT AVAILABLE
       PATRICIA M. MAYER
       301 OXFORD VALLEY ROAD
       SUITE 203B
       YARDLEY, PA 19067


3.1816 IN RE: MARSHALL, BRIAN K., ET             UNKNOWN                              Litigation             UNDETERMINED
       AL.
       RONDA J. WINNECOUR,              ACCOUNT NO.: NOT AVAILABLE
       ATTORNEY AND
       CHAPTER 13 TRUSTEE; U.S.
       STEEL TOWER
       600 GRANT STREET, SUITE 3250
       PITTSBURGH, PA 15219


3.1817 IN RE: MARTIN, KENNETH, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       WILLIAM C. MILLER
       CHAPTER 13 STANDING              ACCOUNT NO.: NOT AVAILABLE
       TRUSTEE
       900 MARKET STREET, ROOM 214
       PHILADELPHIA, PA 19107


3.1818 IN RE: MORGAN SETH                        UNKNOWN                              Litigation             UNDETERMINED
       EASTERLING, ET AL.
       BUSH LAW FIRM                    ACCOUNT NO.: NOT AVAILABLE
       ANTHONY B. BUSH
       3198 PARLIAMENT CIRCLE 302
       MONTGOMERY, AL 36116


3.1819 IN RE: PATRICIA ROBERSON,                 UNKNOWN                              Litigation             UNDETERMINED
       DEBTOR
       CONNER & ROBERTS                 ACCOUNT NO.: NOT AVAILABLE
       AMELIA C. ROBERTS
       4115 NORTH TERRACE
       CHATTANOOGA, TN 37411



                                             Page 186 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 255 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1820 IN RE: RICHNER, COLLEEN                UNKNOWN                              Litigation             UNDETERMINED
       TRACY, DEBTOR
       SABATINI LAW FIRM, LLC -      ACCOUNT NO.: NOT AVAILABLE
       CARLO SABATINI
       216 N. BLAKELY STREET
       DUNMORE, PA 18512


3.1821 IN THE MATTER OF THE ESTATE            UNKNOWN                              Litigation             UNDETERMINED
       OF TOMEKO HILL, DECEASED
       ATTN: DENSON AND              ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, PLLC
       JOSEPH A. DENSON, ESQ
       1931 TWENTIETH AVE.
       MERIDIAN, MS 39302


3.1822 INA F. CLARK                           UNKNOWN                              Litigation             UNDETERMINED
       JAMES K FERRIS
       6124 CORBLY ROAD              ACCOUNT NO.: NOT AVAILABLE
       CINCINNATI, OH 45230


3.1823 INGRID PHILLIPS, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       CHRISTOPHER P. RIDOUT, ESQ.
       ZIMMERMAN REED LLP            ACCOUNT NO.: NOT AVAILABLE
       2381 ROSECRANS AVE., SUITE
       328
       MANHATTAN BEACH, CA 90245


3.1824 IRENE CASTILLO                         UNKNOWN                              Complaint              UNDETERMINED
       1603 TULIPAN AVE
       MISSION, TX 78572             ACCOUNT NO.: NOT AVAILABLE


3.1825 ISAAC STEPHEN                          UNKNOWN                              Complaint              UNDETERMINED
       657 LOCHERN TER
       BEL AIR, MD 21015             ACCOUNT NO.: NOT AVAILABLE


3.1826 ISLAND VISTA ESTATES, LLC              UNKNOWN                              Litigation             UNDETERMINED
       STANLEY L. MARTIN
       5100 W. LEMON STREET, SUITE   ACCOUNT NO.: NOT AVAILABLE
       109
       TAMPA, FL 33609


3.1827 JACK JACKSON                           UNKNOWN                              Complaint              UNDETERMINED
       24363 LOIS LN
       SOUTHFIELD, MI 48075          ACCOUNT NO.: NOT AVAILABLE


3.1828 JACK S. KILMER, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       MARK A PUSTAY, ESQ
       P O BOX 25242                 ACCOUNT NO.: NOT AVAILABLE
       ALBUQUERQUE, NM 87125




                                          Page 187 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 256 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1829 JACOB LEARN                           UNKNOWN                              Complaint              UNDETERMINED
       11345 LEXI LN
       BEAUMONT, CA 92223           ACCOUNT NO.: NOT AVAILABLE


3.1830 JACQUELINE DENISE ZAHL, ET            UNKNOWN                              Litigation             UNDETERMINED
       AL.
       KATE DONAT ITURRALDE         ACCOUNT NO.: NOT AVAILABLE
       DONAT & DONAT, P.C.
       150 HOUSTON STREET
       BATAVIA, IL 60510


3.1831 JACQUELINE MCCOY                      UNKNOWN                              Litigation             UNDETERMINED
       JACQUELINE MCCOY, PRO SE
       142 PECAN ROW LN             ACCOUNT NO.: NOT AVAILABLE
       ALEXANDRIA, LA 71303


3.1832 JACQUELINE MCDERMOTT                  UNKNOWN                              Complaint              UNDETERMINED
       430 PECK ROAD
       SPENCERPORT, NY 14559        ACCOUNT NO.: NOT AVAILABLE


3.1833 JADELYNN AKAU                         UNKNOWN                              Complaint              UNDETERMINED
       1301 RED GABLE LN UNIT 102
       LAS VEGAS, NV 89144          ACCOUNT NO.: NOT AVAILABLE


3.1834 JADWIGA NOWAK; ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       ATTN: ARTHER C. CZAJA
       7521 N. MILWAUKEE AVENUE     ACCOUNT NO.: NOT AVAILABLE
       NILES, IL 60714


3.1835 JAIME QUIROS                          UNKNOWN                              Complaint              UNDETERMINED
       40027 NOTTING HILL ROAD
       MURRIETA, CA 92563           ACCOUNT NO.: NOT AVAILABLE


3.1836 JAMES AND DAN BURDICK                 UNKNOWN                              Litigation             UNDETERMINED
       THOMAS R. NAPIERALA
       NAPIRELA LAW OFFICES, LLC    ACCOUNT NO.: NOT AVAILABLE
       413 N. 2ND STREET STE# 150
       MILWAUKEE, WI 53203


3.1837 JAMES C. STEWARD                      UNKNOWN                              Litigation             UNDETERMINED
       ESPY, NETTLES, SCOGIN AND
       MCWILLIAMS, P.C.             ACCOUNT NO.: NOT AVAILABLE
       PLAINTIFF'S COUNSEL ISAAC
       EPSY




                                         Page 188 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 257 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1838 JAMES CARTLEDGE                         UNKNOWN                              Litigation             UNDETERMINED
       BERRY & ASSOCIATES
       ADAM J. KLEIN                  ACCOUNT NO.: NOT AVAILABLE
       2751 BUFORD HIGHWAY, SUITE
       600
       ATLANTA, GA 30324


3.1839 JAMES COGGIN                            UNKNOWN                              Complaint              UNDETERMINED
       4280 FREEMAN AVE
       HAMILTON, OH 45015             ACCOUNT NO.: NOT AVAILABLE


3.1840 JAMES DODD                              UNKNOWN                              Complaint              UNDETERMINED
       16352 W 81ST ST S
       SAPULPA, OK 74066              ACCOUNT NO.: NOT AVAILABLE


3.1841 JAMES FRANZ                             UNKNOWN                              Complaint              UNDETERMINED
       4445 WEST AVENIDA DEL SOL
       GLENDALE, AZ 85310             ACCOUNT NO.: NOT AVAILABLE


3.1842 JAMES G. BEEKMAN                        UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF LORELEI FIALA,
       P.A.                           ACCOUNT NO.: NOT AVAILABLE
       LORELEI FIALA
       319 CLEMATIS STREET, #416
       WEST PALM BEACH, FL 33401


3.1843 JAMES KELLEY                            UNKNOWN                              Complaint              UNDETERMINED
       1804 SCARLETT BLVD
       LYNN HAVEN, FL 32444           ACCOUNT NO.: NOT AVAILABLE


3.1844 JAMES KORNEGAY                          UNKNOWN                              Complaint              UNDETERMINED
       4854 W POTOMAC
       CHICAGO, IL 60651              ACCOUNT NO.: NOT AVAILABLE


3.1845 JAMES M. BURKE                          UNKNOWN                              Litigation             UNDETERMINED
       RICHARD COBB
       LAKE & COBB, PLC               ACCOUNT NO.: NOT AVAILABLE
       1095 W RIO SALADO PKWY,
       SUITE 206
       TEMPE, AZ 85281


3.1846 JAMES O'NEAL                            UNKNOWN                              Complaint              UNDETERMINED
       50 GREEN MEADOW DR
       WINTER HAVEN, FL 33884         ACCOUNT NO.: NOT AVAILABLE


3.1847 JAMES WHITMORE                          UNKNOWN                              Complaint              UNDETERMINED
       MICHAEL BERNDT 371
       ROBINSON RD                    ACCOUNT NO.: NOT AVAILABLE
       CHATSWORTH, GA 30705


                                           Page 189 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 258 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.1848 JAMIL GEORGE RABADI                       UNKNOWN                              Litigation             UNDETERMINED
       TIMOTHY MCFARLIN,
       MCFARLIN LLP                     ACCOUNT NO.: NOT AVAILABLE
       4 PARK PLAZA SUITE 1025
       IRVINE, CA 92614


3.1849 JANELLE HUMPHREY                          UNKNOWN                              Complaint              UNDETERMINED
       10948 VIA BANCO
       SAN DIEGO, CA 92126              ACCOUNT NO.: NOT AVAILABLE


3.1850 JANET SHERWOOD                            UNKNOWN                              Litigation             UNDETERMINED
       LINDSEY B. WHISENHANT
       130 S. CHARLTON                  ACCOUNT NO.: NOT AVAILABLE
       WOODVILLE, TX 75979


3.1851 JANICE PLITNICK, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       GIANCARLO MALINCONCIO, ESQ.
       LAW OFFICE OF CARL E.            ACCOUNT NO.: NOT AVAILABLE
       PERSON
       225 E. 36TH STREET, SUITE 3A
       NEW YORK, NY 10016


3.1852 JANICE STEPLIGHT, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       PAMELA SMITH, ESQ.
       STERN AND STERN ESQUIRES         ACCOUNT NO.: NOT AVAILABLE
       50 COURT STREET, APT 1100
       BROOKLYN, NY 11201


3.1853 JASON A. MALLARI & NICOLE                 UNKNOWN                              Litigation             UNDETERMINED
       MALLARI
       FURAH Z. FARUQUI, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       FZF LAW, P.C.
       2121 N. CALIFORNIA BLVD., #290
       WALNUT CREEK, CA 94596


3.1854 JAVON CARTER                              UNKNOWN                              Litigation             UNDETERMINED
       MICHELLE A. PAUL
       HEATH J. THOMPSON, P.C.          ACCOUNT NO.: NOT AVAILABLE
       4224 HOLLAND ROAD SUITE 108
       VIRGINIA BEACH, VA 23452


3.1855 JAWDAT LAHLOUH, NISREEN                   UNKNOWN                              Litigation             UNDETERMINED
       LALHOUH
       WILLIAM B LOOK, JR.              ACCOUNT NO.: NOT AVAILABLE
       P O BOX 1381
       MONTEREY, CA 93942


3.1856 JAY SHAPIRO                               UNKNOWN                              Complaint              UNDETERMINED
       2904 MESILLA NE
       ALBUQUERQUE, NM 87110            ACCOUNT NO.: NOT AVAILABLE


                                             Page 190 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 259 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1857 JEAN JUSTE, ET AL.                    UNKNOWN                              Litigation             UNDETERMINED
       ARTHUR C. CZAJA
       LAW OFFICES OF ARTHUR C.     ACCOUNT NO.: NOT AVAILABLE
       CZAJA & ASSOCS.
       7521 N. MILWAUKEE AVE.
       NILES, IL 60714


3.1858 JEANNE ARICIA FRANCOIS, ET            UNKNOWN                              Litigation             UNDETERMINED
       AL.
       THE LAW OFFICES OF DAVID     ACCOUNT NO.: NOT AVAILABLE
       MORRISSET, P.C.
       DAVID MORISSET, ESQ.
       2809 CHURCH AVENUE
       BROOKLYN, NY 11226


3.1859 JEFF RICHARDS, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       ETHAN NOBLES
       149 S. MARKET                ACCOUNT NO.: NOT AVAILABLE
       BENTON, AR 72019


3.1860 JEFFERY SEELBACH                      UNKNOWN                              Litigation             UNDETERMINED
       HAHN LAW FIRM, P.C.
       DERRICK J. HAHN, ESQ         ACCOUNT NO.: NOT AVAILABLE
       900 JACKSON ST., STE. 180
       DALLAS, TX 75202


3.1861 JEFFREY C. WIDNER AND                 UNKNOWN                              Litigation             UNDETERMINED
       DARLENE WIDNER
       THE LYONS LAW GROUP, P.A.    ACCOUNT NO.: NOT AVAILABLE
       REBBECCA A. GOODALL
       4103 LITTLE ROAD
       NEW PORT RICHEY, FL 34655


3.1862 JEFFREY CIUREK                        UNKNOWN                              Litigation             UNDETERMINED
       STEPHANIE B. NICKSE, ESQ.
       SB NICKSE LAW OFFICES, LLC   ACCOUNT NO.: NOT AVAILABLE
       100 MILL PLAIN ROAD, 3RD
       FLOOR
       DANBURY, CT 06811


3.1863 JEFFREY F. LELLO                      UNKNOWN                              Litigation             UNDETERMINED
       1014 1ST STREET
       GLEN BURNIE, MD 21060        ACCOUNT NO.: NOT AVAILABLE


3.1864 JEFFREY LEDBETTER                     UNKNOWN                              Complaint              UNDETERMINED
       2751 BUFORD HWY SUITE 600
       BERRY AND ASSOCIATES         ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30324




                                         Page 191 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 260 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1865 JEFFREY R. RADER                        UNKNOWN                              Litigation             UNDETERMINED
       DARWYN P. FAIR & ASSOCIATES
       535 GRISWOLD, STE. 111-554     ACCOUNT NO.: NOT AVAILABLE
       DETROIT, MI 48226


3.1866 JENETTA POLK O'NEAL                     UNKNOWN                              Complaint              UNDETERMINED
       4913 SOUTH WABASH AVENUE
       CHICAGO, IL 60615              ACCOUNT NO.: NOT AVAILABLE


3.1867 JENNIFER BATES COMISKEY                 UNKNOWN                              Litigation             UNDETERMINED
       JULIANA GAITA, P.A.
       LISA HAILEY                    ACCOUNT NO.: NOT AVAILABLE
       2701 BOCA RATON BLVD., SUITE
       107
       BOCA RATON, FL 33431


3.1868 JENNIFER CLOTHIER                       UNKNOWN                              Complaint              UNDETERMINED
       24317 88TH ST
       SALEM, WI 53168                ACCOUNT NO.: NOT AVAILABLE


3.1869 JENNIFER EVANS                          UNKNOWN                              Litigation             UNDETERMINED
       CARR AND ASSOCIATES
       CHAVON CARR                    ACCOUNT NO.: NOT AVAILABLE
       2555 N MACGREGOR WAY,
       SUITE 150
       HOUSTON, TX 77004


3.1870 JENNIFER JORDAN                         UNKNOWN                              Complaint              UNDETERMINED
       8621 MADISON DR
       NORTH RICHLAND HILLS, TX       ACCOUNT NO.: NOT AVAILABLE
       76182


3.1871 JENNIFER L. HILL AND DARREN             UNKNOWN                              Litigation             UNDETERMINED
       L. HILL
       LAWRENCE W. ERWIN, ESQ.        ACCOUNT NO.: NOT AVAILABLE
       221 NW LAFAYETTE AVENUE
       BEND, OR 97701-1927


3.1872 JENNIFER L. SHEPARDSON, ET              UNKNOWN                              Litigation             UNDETERMINED
       AL.
       PAUL T. PREW                   ACCOUNT NO.: NOT AVAILABLE
       DIMENTO & SULLIVAN
       23 NORFOLK AVENUE
       SOUTH EASTON, MA 02375


3.1873 JENNIFER PARK                           UNKNOWN                              Complaint              UNDETERMINED
       3217 S 4840 W
       W VALLY CITY, UT 84120         ACCOUNT NO.: NOT AVAILABLE




                                           Page 192 of 282 to Schedule E/F Part 2
      19-10412-jlg          Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 261 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1874 JENNIFER WATSON                          UNKNOWN                              Complaint              UNDETERMINED
       8 HUDSON RD E
       IRVINGTON, NY 10533             ACCOUNT NO.: NOT AVAILABLE


3.1875 JENNIFER WILFORD                         UNKNOWN                              Complaint              UNDETERMINED
       3420 PICKNEY BLUFF
       FORT MILL, SC 29715             ACCOUNT NO.: NOT AVAILABLE


3.1876 JERRY AXE                                UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 253
       RED LION, PA 17356              ACCOUNT NO.: NOT AVAILABLE


3.1877 JERRY GUTZMER; AND LARA                  UNKNOWN                              Litigation             UNDETERMINED
       WILLIAMS
       LUIS ALONSO AYON                ACCOUNT NO.: NOT AVAILABLE
       AYON BURK
       8716 SPANISH RIDGE AVENUE,
       STE. 115
       LAS VEGAS, NV 89148


3.1878 JERRY HOLZER                             UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 801
       SPRINGTOWN, TX 76082            ACCOUNT NO.: NOT AVAILABLE


3.1879 JERRY MILLER A/K/A GERALD                UNKNOWN                              Litigation             UNDETERMINED
       MILLER; ET AL.
       ATTN: LAURA TANNER (MILLER) -   ACCOUNT NO.: NOT AVAILABLE
       PRO SE
       327 ROUTE 14
       EAST BETHEL, VT


3.1880 JERRY PEREZ                              UNKNOWN                              Litigation             UNDETERMINED
       KELLY K. MCKINNIS, ESQ.
       3423 W. ALBERTA ROAD            ACCOUNT NO.: NOT AVAILABLE
       EDINBURG, TX 78539


3.1881 JESS C ARNDELL                           UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.1882 JESSE BOWMAN                             UNKNOWN                              Complaint              UNDETERMINED
       4821 HEREFORD FARM RD
       EVANS, GA 30809                 ACCOUNT NO.: NOT AVAILABLE


3.1883 JILL MCGOWAN (DEBORAH                    UNKNOWN                              Complaint              UNDETERMINED
       TURNER)
       20 SANDY LN                     ACCOUNT NO.: NOT AVAILABLE
       LOWELL, MA 01854



                                            Page 193 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 262 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1884 JILL-CAPRI SIMMS,                       UNKNOWN                              Litigation             UNDETERMINED
       DEFENDANT/APPELLEE
       THE LAW OFFICES OF DEBI V.     ACCOUNT NO.: NOT AVAILABLE
       RUMPH
       DEBI V. RUMPH
       933 LEE ROAD, SUITE 301
       ORLANDO, FL 32910


3.1885 JIMMIE CLYDE PRESLEY, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       BUSH LAW FIRM
       ANTHONY B. BUSH                ACCOUNT NO.: NOT AVAILABLE
       PARL PL PROF CENT3198
       PARLIAMENT CIR.302
       MONTGOMERY, AL 36116


3.1886 JIMMY (GLORIA)HOLMES                    UNKNOWN                              Complaint              UNDETERMINED
       84 PEAR DR
       SILER CITY, NC 27344           ACCOUNT NO.: NOT AVAILABLE


3.1887 JIMMY PARKER                            UNKNOWN                              Litigation             UNDETERMINED
       MCCAMY, PHILLIPS, TUGGLE &
       FORDHAM, LLP                   ACCOUNT NO.: NOT AVAILABLE
       NATHAN LOCK
       P.O. BOX 1105
       DALTON, GA 30722


3.1888 JJND ENTERPRISES                        UNKNOWN                              Litigation             UNDETERMINED
       CRYSTAL ELLER
       ELLER LAW, LLC                 ACCOUNT NO.: NOT AVAILABLE
       104 S. JONES BLVD
       LAS VEGAS, NV 89107


3.1889 JO ANN GALLO/SHARON                     UNKNOWN                              Complaint              UNDETERMINED
       MCCUDDEN
       129 BRUNSWICK AVENUE           ACCOUNT NO.: NOT AVAILABLE
       BLOOMSBURY, NJ 08804


3.1890 JOE AND DONNA SHIELD, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       DOVER DIXON HORNE PLLC
       MONTE D. ESTES                 ACCOUNT NO.: NOT AVAILABLE
       425 WEST CAPITOL AVENUE,
       SUITE 3700
       LITTLE ROCK, AR 72201


3.1891 JOE TUZZOLINO, II                       UNKNOWN                              Litigation             UNDETERMINED
       SHELI TUZZOLINO
       11755 MALAGA DRIVE, #1081      ACCOUNT NO.: NOT AVAILABLE
       RANCHO CUCAMONGA, CA 91730




                                           Page 194 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 263 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1892 JOEL GOVEA                              UNKNOWN                              Litigation             UNDETERMINED
       WILLIAM LARR
       ANDERSON MCPHARLIN &           ACCOUNT NO.: NOT AVAILABLE
       CONNERS
       707 WILSHIRE BOULEVARD
       SUITE 4000
       LOS ANGELES, CA 90017


3.1893 JOEL MONTANO, ET AL.                    UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF BRIAN A.
       THOMAS                         ACCOUNT NO.: NOT AVAILABLE
       BRIAN A. THOMAS, ESQ
       2535 WYOMING NE, SUITE A
       ALBUQUERQUE, NM 87112


3.1894 JOHN BEATTY                             UNKNOWN                              Litigation             UNDETERMINED
       432 EASTERN AVENUE
       LYNN, MA 01902                 ACCOUNT NO.: NOT AVAILABLE


3.1895 JOHN CHARLES HEINRICH, ET               UNKNOWN                              Litigation             UNDETERMINED
       AL.
       MIKE CHAPPARS                  ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICE OF ROBERT C
       ABRAMS
       5412 N PALM AVENUE SUITE 101


3.1896 JOHN D. GAYTAN                          UNKNOWN                              Litigation             UNDETERMINED
       JOHN G. HELSTOWSKI
       TEXAS STATE BAR NO. 24078653   ACCOUNT NO.: NOT AVAILABLE
       13601 PRESTON RD. STE. E920
       DALLAS, TX 75240


3.1897 JOHN DALBY                              UNKNOWN                              Litigation             UNDETERMINED
       JONATHAN FORK
       1016 W 6TH AVENUE              ACCOUNT NO.: NOT AVAILABLE
       SUITE 200
       ANCHORAGE, AK 99501


3.1898 JOHN DEPETRIS                           UNKNOWN                              Complaint              UNDETERMINED
       2180 WHITE OAK DR
       EAST STROUDSBURG, PA 18301     ACCOUNT NO.: NOT AVAILABLE


3.1899 JOHN DOYLE                              UNKNOWN                              Complaint              UNDETERMINED
       6204 MONTEREY DR
       KLAMATH FALLS, OR 97603        ACCOUNT NO.: NOT AVAILABLE


3.1900 JOHN DRISCOLL, III                      UNKNOWN                              Litigation             UNDETERMINED
       KEVIN LONG, PRO SE
       LAURE LONG, PRO SE             ACCOUNT NO.: NOT AVAILABLE
       2910 AIRDRIE AVENUE
       ABINGDON, MD 21009

                                           Page 195 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 264 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1901 JOHN EBANKS                              UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 3118
       EAST HAMPTON, NY 11937-0396     ACCOUNT NO.: NOT AVAILABLE


3.1902 JOHN HUNTER                              UNKNOWN                              Complaint              UNDETERMINED
       3541 FOXWOOD PL
       SANTA ROSA, CA 95405            ACCOUNT NO.: NOT AVAILABLE


3.1903 JOHN M. RENNAR, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       JAMES KEAVENEY, ESQ.
       KEAVENEY LEGAL GROUP, LLC       ACCOUNT NO.: NOT AVAILABLE
       1000 MAPLEWOOD DRIVE, SUITE
       202
       MAPLE SHADE, NJ 8052


3.1904 JOHN MANOS, ET AL.                       UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF LARRY R
       GLAZER                          ACCOUNT NO.: NOT AVAILABLE
       NICOLETTE GLAZER, ESQ.
       1875 CENTURY PARK E STE 700
       LOS ANGELES, CA 90067


3.1905 JOHN R. CHASE                            UNKNOWN                              Litigation             UNDETERMINED
       TONY CARA, ESQ.
       PETER NISSON, ESQ.              ACCOUNT NO.: NOT AVAILABLE
       CDLG, PC 2973 HARBOR BLVD., #
       594
       COSTA MESA 92626


3.1906 JOHN ROLAND                              UNKNOWN                              Litigation             UNDETERMINED
       ELLIOT GALE
       SAGARIA LAW, P.C.               ACCOUNT NO.: NOT AVAILABLE
       3017 DOUGLAS BLVD., # 200
       ROSEVILLE, CA 95661


3.1907 JOHN SJOSTEDT                            UNKNOWN                              Litigation             UNDETERMINED
       ADAM T. SHERWIN
       THE SHERWIN LAW FIRM            ACCOUNT NO.: NOT AVAILABLE
       5 MIDDLESEX AVENUE, 4TH
       FLOOR SUITE 400
       SOMERVILLE, MA 02145


3.1908 JOHN TISCHLER                            UNKNOWN                              Litigation             UNDETERMINED
       LINDA F. BERMAN, ESQ.
       303 W. LANCASTER AVENUE, #      ACCOUNT NO.: NOT AVAILABLE
       136
       WAYNE, PA 19087


3.1909 JOHN TRUAX                               UNKNOWN                              Complaint              UNDETERMINED
       2732 BOUDWIN AVENUE
       BOOTHWYN, PA 19061              ACCOUNT NO.: NOT AVAILABLE

                                            Page 196 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 265 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1910 JOHN WARNER                             UNKNOWN                              Litigation             UNDETERMINED
       ATTN: AARON M FINTER, ESQ.
       SCHERN RICHARDSON FINTER       ACCOUNT NO.: NOT AVAILABLE
       1640 S. STAPLEY DRIVE, # 132
       MESA, AZ 85204


3.1911 JOHN WATSON (VIVIAN HIGGINS)            UNKNOWN                              Complaint              UNDETERMINED
       3400 N SYLVIA VISTA LN
       WILLCOX, AZ 85643              ACCOUNT NO.: NOT AVAILABLE


3.1912 JOHNNIE ROWE                            UNKNOWN                              Complaint              UNDETERMINED
       CHARLESTON, MO 63834
                                      ACCOUNT NO.: NOT AVAILABLE


3.1913 JON DOGAR MARINESCO                     UNKNOWN                              Complaint              UNDETERMINED
       5858 ROUTE 209
       KERHONKSON, NY 12446           ACCOUNT NO.: NOT AVAILABLE


3.1914 JONAH ANDERSON                          UNKNOWN                              Complaint              UNDETERMINED
       232 MARGUERITE AVE
       SYRACUSE, NY 13207             ACCOUNT NO.: NOT AVAILABLE


3.1915 JONATHAN KRATZ                          UNKNOWN                              Complaint              UNDETERMINED
       574 YODER RD
       HARLEYSVILLE, PA 19438         ACCOUNT NO.: NOT AVAILABLE


3.1916 JONATHAN OLSON                          UNKNOWN                              Complaint              UNDETERMINED
       3 HEATHER LANE
       NORTH GRANBY, CT 06060         ACCOUNT NO.: NOT AVAILABLE


3.1917 JONATHAN S GRAY                         UNKNOWN                              Litigation             UNDETERMINED
       RICHARE BIIIIN, ESQ.
       ATTORNEY AT LAW                ACCOUNT NO.: NOT AVAILABLE
       812 BENNETT AVENUE
       MEDFORD, OR 97504


3.1918 JORGE DOMINGUEZ                         UNKNOWN                              Litigation             UNDETERMINED
       BRENT F. VULLINGS, ESQ.
       VULLINGS LAW GROUP, LLC        ACCOUNT NO.: NOT AVAILABLE
       3953 RIDGE PIKE, SUITE 102
       COLLEGEVILLE, PA 19426


3.1919 JORGE GALAZ/CYNTHIA GALAZ               UNKNOWN                              Complaint              UNDETERMINED
       1387 E COPPER VISTA DR
       TUCSON, AZ 85706               ACCOUNT NO.: NOT AVAILABLE




                                           Page 197 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 266 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1920 JORGE I .CORTES                         UNKNOWN                              Litigation             UNDETERMINED
       HUDDLESTON LAW OFFICES
       BRIAN HUDDLESTON               ACCOUNT NO.: NOT AVAILABLE
       4527 EAST 91ST STREET
       TULSA, OK 74137


3.1921 JOSARA BISHOP                           UNKNOWN                              Litigation             UNDETERMINED
       GARY M. SMITH
       MOUNTAIN STATE JUSTICE, INC.   ACCOUNT NO.: NOT AVAILABLE
       1031 QUARRIER STREET, SUITE
       200
       CHARLESTON, WV 23501


3.1922 JOSE J. ESTEVEZ, ET AL.              UNKNOWN                                 Litigation             UNDETERMINED
       SANDRA GALVAN, ESQ.
       LAW OFFICE OF SANDRA          ACCOUNT NO.: NOT AVAILABLE
       GALVAN, LLC
       17 ARCADIAN AVENUE, SUITE 204
       PARAMUS, NJ 07652


3.1923 JOSE O. MERCADO                         UNKNOWN                              Litigation             UNDETERMINED
       BREEN LAW FIRM
       DAVID H. BREEN                 ACCOUNT NO.: NOT AVAILABLE
       1341 44TH AVENUE NORTH
       SUITE 200
       MYRTLE BEACH, SC 29577


3.1924 JOSEPH A. LIGOTTI, JR. AND              UNKNOWN                              Litigation             UNDETERMINED
       PAULA LIGOTTI
       FISHER LEGAL                   ACCOUNT NO.: NOT AVAILABLE
       CHAZ ROBERT FISHER
       217 HANOVER STREET #184
       BOSTON, MA 02113


3.1925 JOSEPH AND BERTHA LUCERO                UNKNOWN                              Litigation             UNDETERMINED
       CROWLEY & GRIBBLE, P.C.
       CLAYTON E.CROWLEY, ESQ         ACCOUNT NO.: NOT AVAILABLE
       300 CENTRAL AVENUE SW,
       SUITE 3500
       ALBUQUERQUE, NM 87102


3.1926 JOSEPH BERGAN                           UNKNOWN                              Complaint              UNDETERMINED
       3803 CRESSON ST
       PHILADELPHIA, PA 19127         ACCOUNT NO.: NOT AVAILABLE


3.1927 JOSEPH THOMAS                           UNKNOWN                              Complaint              UNDETERMINED
       18746 ROGERLAND DRIVE
       SPRING HILL, FL 34610          ACCOUNT NO.: NOT AVAILABLE




                                           Page 198 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 267 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.1928 JOSEPH W. WARD, JR.                    UNKNOWN                              Litigation             UNDETERMINED
       STEPHEN W. BEYER, ESQ.
       PEZOLD SMITH HIRSCHMANN &     ACCOUNT NO.: NOT AVAILABLE
       SELVAGGIO, LLC
       120 MAIN STREET
       HUNTINGTON, NY 11743


3.1929 JOSEPHINE ROSS                         UNKNOWN                              Litigation             UNDETERMINED
       JASA LEG. SVCS FOR THE
       ELDERLY IN QUEENS             ACCOUNT NO.: NOT AVAILABLE
       JENIFER N. LEVY; DAVID L
       HELLER
       97-77 QUEENS BLVD., STE 600
       REGO PARK, NY 11374


3.1930 JOSHUA BIENENFELD, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       RONALD H. FRESHMAN, ESQ.
       DOBE LAW GROUP, APC           ACCOUNT NO.: NOT AVAILABLE
       2372 S.E. BRISTOL ST., 2ND
       FLOOR
       NEWPORT BEACH, CA 92660


3.1931 JOSHUA QUINTERO                        UNKNOWN                              Complaint              UNDETERMINED
       191 DARLEY DR
       VALLEJO, CA 94591             ACCOUNT NO.: NOT AVAILABLE


3.1932 JOY M. MORROW                          UNKNOWN                              Litigation             UNDETERMINED
       BRIAN MORROW - PRO SE
       889 NE 214 LANE CONDO #3      ACCOUNT NO.: NOT AVAILABLE
       MIAMI, FL 33179


3.1933 JOYCE WILCOX                           UNKNOWN                              Complaint              UNDETERMINED
       10108 KINGS HYW SITE 107
       MYRTLE BEACH, SC 29572        ACCOUNT NO.: NOT AVAILABLE


3.1934 JUDITH CHAFFEE                         UNKNOWN                              Complaint              UNDETERMINED
       19208C AVENUE OF THE OAKS
       NEWHALL, CA 91321             ACCOUNT NO.: NOT AVAILABLE


3.1935 JUDY CONTRERAS                         UNKNOWN                              Complaint              UNDETERMINED
       1445 SW 122ND AVENUE
       MIAMI, FL 33184               ACCOUNT NO.: NOT AVAILABLE


3.1936 JUDY FELICIANO                         UNKNOWN                              Complaint              UNDETERMINED
       5405 SUNSEEKER BOULEVARD
       GREENACRES, FL 33463          ACCOUNT NO.: NOT AVAILABLE




                                          Page 199 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 268 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1937 JUDY LYNN RASMUS-DREES, ET              UNKNOWN                              Litigation             UNDETERMINED
       AL.
       DENNIS J. NAUGHTON             ACCOUNT NO.: NOT AVAILABLE
       NAUGHTON LAW FIRM
       1080 9TH AVENUE, 1ST FLOOR
       MARION, IA 52302


3.1938 JUDY M. LOUD                            UNKNOWN                              Litigation             UNDETERMINED
       ATTN: J. GANNON HELSTOWSKI
       LAW FIRM                       ACCOUNT NO.: NOT AVAILABLE
       13601 PRESTON RD, SUITE E920
       DALLAS, TX 75240


3.1939 JUDY SPEARS                             UNKNOWN                              Complaint              UNDETERMINED
       2017 SEALY AVENUE
       GALVESTON, TX 77550            ACCOUNT NO.: NOT AVAILABLE


3.1940 JULIA HENNESSEY                         UNKNOWN                              Complaint              UNDETERMINED
       65 MARSHALL DR
       EGG HARBOR TOWNSHIP, NJ        ACCOUNT NO.: NOT AVAILABLE
       08234


3.1941 JULIA HENNESSEY                         UNKNOWN                              Complaint              UNDETERMINED
       65 MARSHALL DR
       EGG HARBOR TOWNSHIP, NJ        ACCOUNT NO.: NOT AVAILABLE
       08234


3.1942 JULIE ANN HAVARD &                      UNKNOWN                              Litigation             UNDETERMINED
       THIRD PARTY-PRO SE
       ANTHONY WELCH                  ACCOUNT NO.: NOT AVAILABLE
       7322 SW FREEWAY, #802
       HOUSTON, TX 77074


3.1943 JULIE BOHLING                           UNKNOWN                              Complaint              UNDETERMINED
       37766 132ND ST
       ABERDEEN, SD 57401             ACCOUNT NO.: NOT AVAILABLE


3.1944 JULIE BUDEAU                            UNKNOWN                              Litigation             UNDETERMINED
       GARY M. BULLOCK, ESQ.
       GARY M. BULLOCK AND            ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, P.C.
       1000 S.W. BROADWAY, # 2460
       PORTLAND, OR 97205


3.1945 KAL-MOR USA LLC                         UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF RAFFI A.
       NAHABEDIAN                     ACCOUNT NO.: NOT AVAILABLE
       7408 DOE AVE.
       LAS VEGAS, NV 89117




                                           Page 200 of 282 to Schedule E/F Part 2
      19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 269 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.1946 KANE HARPER                             UNKNOWN                              Complaint              UNDETERMINED
       4027 RIVER MIST CT
       LITHONIA, GA 30038             ACCOUNT NO.: NOT AVAILABLE


3.1947 KAREN L. HAYES                          UNKNOWN                              Litigation             UNDETERMINED
       MANCHEE & MANCHEE, PC
       JAMES J. MANCHEE               ACCOUNT NO.: NOT AVAILABLE
       2745 NORTH DALLAS PARKWAY,
       SUITE 420
       PLANO, TX 75093


3.1948 KAREN MINOR                             UNKNOWN                              Complaint              UNDETERMINED
       3167 CREIGHTON LANDING RD
       FLEMING ISLE, FL 32003         ACCOUNT NO.: NOT AVAILABLE


3.1949 KAREN MINOR                             UNKNOWN                              Complaint              UNDETERMINED
       3167 CREIGHTON LANDING RD
       FLEMING ISLE, FL 32003         ACCOUNT NO.: NOT AVAILABLE


3.1950 KAROLINA SORENSSON                      UNKNOWN                              Litigation             UNDETERMINED
       615 FLYBRIDGE LANE
       BEAUFORT, NC 28516             ACCOUNT NO.: NOT AVAILABLE


3.1951 KATHERINE PATRY                         UNKNOWN                              Complaint              UNDETERMINED
       2401 N LILAC WAY
       ELLENSBURG, WA 98926           ACCOUNT NO.: NOT AVAILABLE


3.1952 KATHERINE PATRY                         UNKNOWN                              Complaint              UNDETERMINED
       2401 N LILAC WAY
       ELLENSBURG, WA 98926           ACCOUNT NO.: NOT AVAILABLE


3.1953 KATHLEEN C. DEY                         UNKNOWN                              Litigation             UNDETERMINED
       DAVID KRIEGER, ESQ.
       HAINES & KRIEGER               ACCOUNT NO.: NOT AVAILABLE
       8985 S. EASTERN AVE #350
       LAS VEGAS, NV 89123


3.1954 KATHLEEN HANSEN                         UNKNOWN                              Litigation             UNDETERMINED
       ROBERT P. HUCKABY, ESQ.
       3330 LAKE TAHOE BLVD. # 10     ACCOUNT NO.: NOT AVAILABLE
       SOUTH LAKE TAHOE, CA 96150


3.1955 KATRINA JOHNSON, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       LANE LAW FIRM, PLLC
       ROBERT C. LANE, ESQ            ACCOUNT NO.: NOT AVAILABLE
       6200 SAVOY DRIVE, SUITE 1150
       HOUSTON, TX 77036




                                           Page 201 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 270 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.1956 KEITH B. COBB, SR.                        UNKNOWN                              Litigation             UNDETERMINED
       MARK D. MAILMAN, ESQ.
       FRANCIS & MAILMAN, PC            ACCOUNT NO.: NOT AVAILABLE
       LAND TITLE BLDG, 19TH FL 100 S
       BROAD ST
       PHILADELPHIA, PA 19110


3.1957 KELLY HICKS/ WELLS FARGO                  UNKNOWN                              Complaint              UNDETERMINED
       BANK
       NOT AVAILABLE                    ACCOUNT NO.: NOT AVAILABLE


3.1958 KELLY MAYES                               UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 1544
       SANDY, OR 97055                  ACCOUNT NO.: NOT AVAILABLE


3.1959 KEN GATES (VALERIE)                       UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 1897
       TEHACHAPI, CA 93581              ACCOUNT NO.: NOT AVAILABLE


3.1960 KEN HONECK                                UNKNOWN                              Complaint              UNDETERMINED
       3300 NE MOHAWK LANE
       KANSAS CITY, MO 64116-2820       ACCOUNT NO.: NOT AVAILABLE


3.1961 KEN R. CHEN, ET AL.                       UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.1962 KENNETH CRANDALL                          UNKNOWN                              Litigation             UNDETERMINED
       KENNETH E. CRANDALL IV (PRO
       SE)                              ACCOUNT NO.: NOT AVAILABLE
       125 SOUTH IDAHO STREET
       P.O. BOX 296
       EDEN, ID 83325


3.1963 KENNETH PEPIN                             UNKNOWN                              Complaint              UNDETERMINED
       2283 SOUTH 300 WEST
       ALBION, IN 46701                 ACCOUNT NO.: NOT AVAILABLE


3.1964 KENNETH PETERS AND JOANN                  UNKNOWN                              Litigation             UNDETERMINED
       PETERS
       UNDERWOOD & RIEMER, PC           ACCOUNT NO.: NOT AVAILABLE
       JAMES D. PATTERSON, ESQ
       166 GOVERNMENT STREET
       SUITE 100
       MOBILE, AL 36602


3.1965 KENT BARTLEY                              UNKNOWN                              Complaint              UNDETERMINED
       2373 WILLOWVIEW DRIVE
       GRAHAM, NC 27253                 ACCOUNT NO.: NOT AVAILABLE


                                             Page 202 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 271 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1966 KENTUCKY TAX BILL SERVICING              UNKNOWN                              Litigation             UNDETERMINED
       LAURA A. PHILLIPS, PLLC
       LAURA PHILLIPS, ESQ             ACCOUNT NO.: NOT AVAILABLE
       120A COLES COURT
       BARBOURVILLE, KY 40906


3.1967 KEREN NASIBI                             UNKNOWN                              Litigation             UNDETERMINED
       ERICA T. YITZHAK, ESQ.
       YITZHAK & EPSTEIN               ACCOUNT NO.: NOT AVAILABLE
       17 BARSTOW RD., STE. 406
       GREAT NECK, NY 11021


3.1968 KERRY A. HYLAND                          UNKNOWN                              Litigation             UNDETERMINED
       JAMES A. FOLEY
       4116 WEST VICKERY BLVD., #103   ACCOUNT NO.: NOT AVAILABLE
       FORT WORTH, TX 76107


3.1969 KEVIN & JENNIFER ANDRADE                 UNKNOWN                              Complaint              UNDETERMINED
       720 OLIVE DRIVE SUITE D
       DAVIS, CA 95616                 ACCOUNT NO.: NOT AVAILABLE


3.1970 KEVIN DEAN GRIMES                        UNKNOWN                              Litigation             UNDETERMINED
       CARL B. DAVIS, ESQ.
       300 WEST DOUGLAS AVENUE,        ACCOUNT NO.: NOT AVAILABLE
       #650
       WICHITA, KS 67202


3.1971 KEVIN G SNYDER                           UNKNOWN                              Litigation             UNDETERMINED
       ATTN: JASON SCOTT LUCK
       GARRETT LAW OFFICES, LLC        ACCOUNT NO.: NOT AVAILABLE
       1075 E. MONTAGUE AVE.
       NORTH CHARLESTON, SC 29405


3.1972 KEVIN G. SNYDER                          UNKNOWN                              Litigation             UNDETERMINED
       JASON SCOTT LUCK
       GARRETT LAW OFFICES, LLC        ACCOUNT NO.: NOT AVAILABLE
       1075 E. MONTAGUE AVE
       NORTH CHARLESTON, SC 29405


3.1973 KEVIN NEUMANN                            UNKNOWN                              Complaint              UNDETERMINED
       11443 W HANKS
       BOISE, ID 83709                 ACCOUNT NO.: NOT AVAILABLE


3.1974 KEY JANNESARI                            UNKNOWN                              Litigation             UNDETERMINED
       THE LANE LAW FIRM
       ROBERT "CHIP' LANE              ACCOUNT NO.: NOT AVAILABLE
       6200 SAVOY DRIVE, SUITE 1150
       HOUSTON, TX 77036




                                            Page 203 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 272 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.1975 KHALID RASHID                       UNKNOWN                                Litigation             UNDETERMINED
       RALPH GOLDBERG, ESQ.
       GOLDBERG AND CUVILLIER, P.C. ACCOUNT NO.: NOT AVAILABLE
       1400 MONTREAL ROAD SUITE 100
       TUCKER, GA 30084


3.1976 KIM LYNN                              UNKNOWN                              Complaint              UNDETERMINED
       1184 WINDING MEADOWS ROAD
       ROCKLEDGE, FL 32955          ACCOUNT NO.: NOT AVAILABLE


3.1977 KIMBERLY KILLIAN (LEWIS)              UNKNOWN                              Complaint              UNDETERMINED
       404 7TH STREET EAST
       SCOTT CITY, MO 63780         ACCOUNT NO.: NOT AVAILABLE


3.1978 KIRK P. BEAT, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       MARK CORIELL
       54 E. MAIN ST.               ACCOUNT NO.: NOT AVAILABLE
       NORWALK, OH 44857


3.1979 KK REAL ESTATE INVESTMENT             UNKNOWN                              Litigation             UNDETERMINED
       FUND, LLC
       LUIS ALONSO AYON             ACCOUNT NO.: NOT AVAILABLE
       AYON BURK
       8716 SPANISH RIDGE AVENUE,
       STE. 115
       LAS VEGAS, NV 89148


3.1980 KORI DEBOLT                           UNKNOWN                              Complaint              UNDETERMINED
       1841 MISTY RIDGE BOULEVARD
       BYRON CENER, MI 49315        ACCOUNT NO.: NOT AVAILABLE


3.1981 KRIS ROBINETTE                        UNKNOWN                              Litigation             UNDETERMINED
       LAWRENCE R. WEBSTER
       P.O. DRAWER 712              ACCOUNT NO.: NOT AVAILABLE
       PIKEVILLE, KY 41502


3.1982 KRISTINE ANN BISTLINE                 UNKNOWN                              Litigation             UNDETERMINED
       ATTN: ANDREW JAY KULICK,
       ESQ.                         ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICES OF ANDREW JAY
       KULICK
       21704 WEST GOLDEN TRIANGLE
       ROAD, SUITE 301
       SAUGUS, CA


3.1983 KRISTINE ANN BISTLINE                 UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICES OF ANDREW JAY
       KULICK                       ACCOUNT NO.: NOT AVAILABLE
       21704 GOLDEN TRIANGLE RD #
       301
       SANTA CLARITA, CA 91350

                                         Page 204 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 273 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1984 KRISTINE ANN BISTLINE                    UNKNOWN                              Litigation             UNDETERMINED
       ANDREW JAY KULICK
       LAW OFFICES OF ANDREW JAY       ACCOUNT NO.: NOT AVAILABLE
       KULICK
       21704 GOLDEN TRIANGLE ROAD
       SUITE 301
       SAUGUS, CA 91350


3.1985 KRISTOPHER BURCKHARD                     UNKNOWN                              Complaint              UNDETERMINED
       7319 E LINDNER AVE
       MESA, AZ 85209                  ACCOUNT NO.: NOT AVAILABLE


3.1986 KUMAR L. MACHANI                         UNKNOWN                              Litigation             UNDETERMINED
       VILT & ASSOCIATES, P.C.
       ROBERT C. VILT                  ACCOUNT NO.: NOT AVAILABLE
       5177 RICHMOND AVE, STE. 1142
       HOUSTON, TX 77056


3.1987 KURT A. STEPHENS                         UNKNOWN                              Litigation             UNDETERMINED
       LOAN LAWYERS, LLC
       SAMANTHA NEIDES                 ACCOUNT NO.: NOT AVAILABLE
       2150 SOUTH ANDREWS AVENUE,
       2ND FLOOR
       FORT LAUDERDALE, FL 33316


3.1988 KYLE ODOM                                UNKNOWN                              Complaint              UNDETERMINED
       10818 CREEKTREE DR
       HOUSTON, TX 77070               ACCOUNT NO.: NOT AVAILABLE


3.1989 L’DONBLACKWELDER                         UNKNOWN                              Litigation             UNDETERMINED
       JOHN ROBERT KING
       KINGLAWFIRM                     ACCOUNT NO.: NOT AVAILABLE
       3409 N. 10TH STREET
       MCALLEN, TX 78501


3.1990 LANKFORD, LADARYL                        UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.1991 LAPINSKI, PATRICIA AND JAMES,            UNKNOWN                              Litigation             UNDETERMINED
       APPELLANTS
       110 ALEXANDRIA CIRCLE           ACCOUNT NO.: NOT AVAILABLE
       DELAND, FL 32724


3.1992 LARRY KALPAKOFF                          UNKNOWN                              Complaint              UNDETERMINED
       8215 N GARDEN AVE
       FRESNO, CA 93720                ACCOUNT NO.: NOT AVAILABLE




                                            Page 205 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 274 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.1993 LARRY MORELAND                           UNKNOWN                              Litigation             UNDETERMINED
       JAMES A WEXLER, ATTORNEY
       AT L                            ACCOUNT NO.: NOT AVAILABLE
       2700 NW PINECONE DRIVE, # 314
       ISSAQUAH, WA 98027


3.1994 LARRY SMITH/JOAN SMITH                   UNKNOWN                              Complaint              UNDETERMINED
       333 SAM HEAD RD
       WEST MONROE, LA 71292           ACCOUNT NO.: NOT AVAILABLE


3.1995 LAS VEGAS DEVELOPMENT                    UNKNOWN                              Litigation             UNDETERMINED
       GROUP
       ROGER P. CROTEAU                ACCOUNT NO.: NOT AVAILABLE
       ROGER P. CROTEAU &
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.1996 LAS VEGAS DEVELOPMENT                    UNKNOWN                              Litigation             UNDETERMINED
       GROUP
       ROGER P. CROTEAU                ACCOUNT NO.: NOT AVAILABLE
       ROGER P. CROTEAU &
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.1997 LAS VEGAS DEVELOPMENT                    UNKNOWN                              Litigation             UNDETERMINED
       GROUP
       ROGER P. CROTEAU                ACCOUNT NO.: NOT AVAILABLE
       ROGER P. CROTEAU &
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.1998 LAS VEGAS DEVELOPMENT                    UNKNOWN                              Litigation             UNDETERMINED
       GROUP
       ROGER P. CROTEAU                ACCOUNT NO.: NOT AVAILABLE
       ROGER P. CROTEAU &
       ASSOCIATES, LTD.
       9120 WEST POST ROAD, SUITE
       100
       LAS VEGAS, NV 89148


3.1999 LATANYA EVANS-TATE AND                   UNKNOWN                              Litigation             UNDETERMINED
       TYRONE TATE
       LATANYA EVANS-TATE, PRO SE      ACCOUNT NO.: NOT AVAILABLE
       213 BW WILLIAMS DRIVE
       VALLEJO, CA 94589




                                            Page 206 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 275 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.2000 LATIENA BOLEN, ET AL.                     UNKNOWN                              Litigation             UNDETERMINED
       REUBEN D. NATHAN
       NATHAN & ASSOCIATES, APC         ACCOUNT NO.: NOT AVAILABLE
       2901 W. COAST HWY, SUITE 200
       NEWPORT BEACH, CA 92663


3.2001 LATISHA UPSHAW                            UNKNOWN                              Litigation             UNDETERMINED
       PARKER & DUFRESNE, P.A.
       GREGORY S. GILBERT               ACCOUNT NO.: NOT AVAILABLE
       8777 SAN JOSE BLVD., SUITE 301
       JACKSONVILLE, FL 32217


3.2002 LATRICE A. MITCHELL                       UNKNOWN                              Litigation             UNDETERMINED
       2531 FAIR OAKS DRIVE
       JONESBORO, GA 30236              ACCOUNT NO.: NOT AVAILABLE


3.2003 LAURINA LEATO                             UNKNOWN                              Complaint              UNDETERMINED
       3411 SHOAFF PARK RIVER DR
       FORT WAYNE, IN 46835             ACCOUNT NO.: NOT AVAILABLE


3.2004 LAWRENCE FABER, JR., ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       DANNLAW
       WILLIAM C. BEHRENS               ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 6031040
       CLEVELAND, OH 44103


3.2005 LEANNE WELSH                              UNKNOWN                              Complaint              UNDETERMINED
       325 LAKE FOREST DR
       LA VERGNE, TN 37086              ACCOUNT NO.: NOT AVAILABLE


3.2006 LEE KAARUP/DARRELL KAARUP                 UNKNOWN                              Complaint              UNDETERMINED
       738 NORTH KACHINA DRIVE
       WICKENBURG, AZ 85390-2119        ACCOUNT NO.: NOT AVAILABLE


3.2007 LEHMAN BROTHERS HOLDING,                  UNKNOWN                              Litigation             UNDETERMINED
       INC.
       WEIL, GOTSHAL & MANGES LLP       ACCOUNT NO.: NOT AVAILABLE
       DAVID J. LENDER; ALFREDO R.
       PEREZ
       767 FIFTH AVENUE
       NEW YORK, NY 10153


3.2008 LEHMAN BROTHERS HOLDING,                  UNKNOWN                              Litigation             UNDETERMINED
       INC.
       RICHARDS CARRINGTON LLC          ACCOUNT NO.: NOT AVAILABLE
       CHRISTOPHER P. CARRINGTON
       1700 LINCOLN STREET, SUITE
       3400
       DENVER, CO 80203




                                             Page 207 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 276 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2009 LEHMAN BROTHERS HOLDING,               UNKNOWN                              Litigation             UNDETERMINED
       INC.
       LEVATOLAW, LLP                ACCOUNT NO.: NOT AVAILABLE
       STEPHEN D. WEISSKOPF
       2029 CENTURY PARK EAST, STE
       2910
       LOS ANGELES, CA 90067


3.2010 LEILA NAGHIBI                          UNKNOWN                              Complaint              UNDETERMINED
       1727 F ST NE
       WASHINGTON, DC 20002          ACCOUNT NO.: NOT AVAILABLE


3.2011 LEO DESMARAIS                          UNKNOWN                              Complaint              UNDETERMINED
       518 CENTRAL ST JEREMY
       LAPOINTE ESQ                  ACCOUNT NO.: NOT AVAILABLE
       WINCHENDON, MA 01475


3.2012 LEONARD LYONS                          UNKNOWN                              Litigation             UNDETERMINED
       ADAM T. SHERWIN
       THE SHERWIN LAW FIRM          ACCOUNT NO.: NOT AVAILABLE
       5 MIDDLESEX AVENUE, SUITE
       400
       SOMERVILLE, MA 02145


3.2013 LEROY CHANEY                           UNKNOWN                              Litigation             UNDETERMINED
       THOMPSON, THOMPSON &
       WINTERS                       ACCOUNT NO.: NOT AVAILABLE
       (STEPHEN K. WINTERS)
       PO BOX 132
       BUTLER, AL 36904


3.2014 LESA FOREHAND (RUCKMAN)                UNKNOWN                              Complaint              UNDETERMINED
       811 FLIGHT AVE
       PANAMA CITY, FL 32404         ACCOUNT NO.: NOT AVAILABLE


3.2015 LESA FOREHAND (RUCKMAN)                UNKNOWN                              Complaint              UNDETERMINED
       811 FLIGHT AVE
       PANAMA CITY, FL 32404         ACCOUNT NO.: NOT AVAILABLE


3.2016 LESIA KINCAID                          UNKNOWN                              Litigation             UNDETERMINED
       HAMILTON, BURGESS, YOUNG &
       POLLARD, PLLC                 ACCOUNT NO.: NOT AVAILABLE
       STEVEN R. BROADWATER, JR.
       RALPH C. YOUNG P.O. BOX 959
       FAYETTEVILLE, WV 25840


3.2017 LESLIE WHITLEY                         UNKNOWN                              Litigation             UNDETERMINED
       ATTN: STEPHEN R. JOHNSON,
       ESQ                           ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 669
       CAMPTON, KY 41301

                                          Page 208 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 277 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2018 LEYLA TABER                            UNKNOWN                              Litigation             UNDETERMINED
       MARC APPELBAUM
       KETINER LAW CORPORATION       ACCOUNT NO.: NOT AVAILABLE
       2150 W WASHINGTON STREET
       SUITE 402
       SAN DIEGO, CA 92110


3.2019 LEYONNE JEAN, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       THE AJM LAW GROUP, P.A.
       ALIX J. MONTES                ACCOUNT NO.: NOT AVAILABLE
       CITI CENTRE 290 NW 165TH ST
       STE P800-B
       MIAMI, FL 33169


3.2020 LINCOLN HALSTEAD                       UNKNOWN                              Complaint              UNDETERMINED
       14 DAVIS AVENUE
       PISCATAWAY, NJ 08854          ACCOUNT NO.: NOT AVAILABLE


3.2021 LINCOLN HALSTEAD                       UNKNOWN                              Complaint              UNDETERMINED
       14 DAVIS AVENUE
       PISCATAWAY, NJ 08854          ACCOUNT NO.: NOT AVAILABLE


3.2022 LINDA FONG                             UNKNOWN                              Litigation             UNDETERMINED
       ROBERT NOGGLE
       NOGGLE LAW PLLC               ACCOUNT NO.: NOT AVAILABLE
       376 E WARM SPRINGS RD #140
       LAS VEGAS, NV 89119


3.2023 LINDA JOSEPH                           UNKNOWN                              Litigation             UNDETERMINED
       ATTN: A NEWARK FIRM
       ROBERT C. NEWARK, III         ACCOUNT NO.: NOT AVAILABLE
       1341 W. MOCKINGBIRD LANE;
       SUITE 600W
       DALLAS, TX 75247


3.2024 LINDA LEWIS                            UNKNOWN                              Complaint              UNDETERMINED
       245 PINE AVENUE
       EGG HARBOR TOWNSHIP, NJ       ACCOUNT NO.: NOT AVAILABLE
       08234


3.2025 LINDA LEWIS                            UNKNOWN                              Complaint              UNDETERMINED
       245 PINE AVENUE
       EGG HARBOR TOWNSHIP, NJ       ACCOUNT NO.: NOT AVAILABLE
       08234


3.2026 LINDA ROZEMA                           UNKNOWN                              Complaint              UNDETERMINED
       481 E MT VERNON DR
       PLANTATION, FL 33325          ACCOUNT NO.: NOT AVAILABLE




                                          Page 209 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 278 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2027 LINDA STYLES                            UNKNOWN                              Complaint              UNDETERMINED
       24632 SADABA
       MISSION VIEJO, CA 92692        ACCOUNT NO.: NOT AVAILABLE


3.2028 LINDSEY HARPER                          UNKNOWN                              Litigation             UNDETERMINED
       PALMER E. HURST
       HEATH J. THOMPSON, P.C.        ACCOUNT NO.: NOT AVAILABLE
       4224 HOLLAND ROAD SUITE 108
       VIRGINIA BEACH, VA 23452


3.2029 LISA ANDERSEN                           UNKNOWN                              Litigation             UNDETERMINED
       COURTNEY WEINER, ESQ.
       LAW OFFICE OF COURTNEY         ACCOUNT NO.: NOT AVAILABLE
       WEINER PLLC
       1629 K STREET, NW, SUITE 300
       WASHINGTON, DC 20006


3.2030 LISA MACDONALD                          UNKNOWN                              Litigation             UNDETERMINED
       ATTN: BRAD W. WILDER, ESQ.
       MONTSHIRE LAW, PLLC            ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 231
       LEBANON, NH


3.2031 LISA P. THOMPSON AKA LISA P.            UNKNOWN                              Litigation             UNDETERMINED
       FORTIER AND JEFFREY SEAN
       THOMPSON                       ACCOUNT NO.: NOT AVAILABLE
       ATTN: TRAVIS G. PAGE, ESQ.
       ARTHURS & FOLTZ, LLP
       420 EAST LONG AVENUE; P.O.
       BOX 2206
       GASTONIA, NC 28053


3.2032 LISA R HAYNES                           UNKNOWN                              Litigation             UNDETERMINED
       ROGERS & DRIVER
       BENJAMIN D. RODGERS            ACCOUNT NO.: NOT AVAILABLE
       102 E. PUBLIC SQUARE
       GLASGOW, KY 42141


3.2033 LISE DEHART                             UNKNOWN                              Complaint              UNDETERMINED
       7 CLARK ST
       BELMONT, NH 03220              ACCOUNT NO.: NOT AVAILABLE


3.2034 LLOYD DEEM                              UNKNOWN                              Complaint              UNDETERMINED
       737 SPRINGWATER ROAD
       KOKOMO, IN 46902               ACCOUNT NO.: NOT AVAILABLE


3.2035 LLUVIANA GUTIERREZ VS.                  UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF FLORENCIO
       LOPEZ                          ACCOUNT NO.: NOT AVAILABLE
       801 W. 20TH ST, NO. 9
       MISSION, TX 78572

                                           Page 210 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 279 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2036 LN MANAGEMENT LLC SERIES                 UNKNOWN                              Litigation             UNDETERMINED
       3085 CASEY 201
       KERRY P. FAUGHNAN               ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 335361
       NORTH LAS VEGAS, NV 89033


3.2037 LN MANAGEMENT, LLC, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       LAW OFFICE OF MICHAEL F.        ACCOUNT NO.: NOT AVAILABLE
       BOHN
       2260 CORPORATE CIR., STE 480
       HENDERSON
       HENDERSON, NV 89074


3.2038 LOCKMOR HOLDINGS, LLC                    UNKNOWN                              Litigation             UNDETERMINED
       BRANDON W MCCOY
       MCCOY LAW GROUP                 ACCOUNT NO.: NOT AVAILABLE
       625 S. 8TH STREET
       LAS VEGAS, NV 89101


3.2039 LOIS MARIE FARBER                        UNKNOWN                              Complaint              UNDETERMINED
       3 MAIN STREET, SUITE 2406
       NYACK, NY 10960                 ACCOUNT NO.: NOT AVAILABLE


3.2040 LORA A. POTTS                            UNKNOWN                              Litigation             UNDETERMINED
       THE DELLUTRIC LAW GROUP,
       P.A.                            ACCOUNT NO.: NOT AVAILABLE
       JOSEPH C. LOTEMPIO
       PLZ 1436 ROYAL PALM SQ BLVD.
       FORT MYERS, FL 33919


3.2041 LOREN T. FLYNN, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       JANET A. LAWSON
       3639 EAST HARBOR BLVD., #109    ACCOUNT NO.: NOT AVAILABLE
       VENTURA, CA 93001


3.2042 LORENA MADDEN                            UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 10406
       CEDAR RAPIDS, IA 52410          ACCOUNT NO.: NOT AVAILABLE


3.2043 LORENA OCHOA AND GILBERT                 UNKNOWN                              Litigation             UNDETERMINED
       CANTU, JR.
       DANIEL W. LANFEAR               ACCOUNT NO.: NOT AVAILABLE
       THE LANFEAR LAW FIRM, P.C.; 1
       ENERGY PLZ
       8620 N. NEW BRAUNFELS, STE.
       215
       SAN ANTONIO, TX 78217




                                            Page 211 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 280 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.2044 LORI MONDELLO                         UNKNOWN                              Complaint              UNDETERMINED
       11926 HANCOCK DRIVE
       BRADENTON, FL 34211          ACCOUNT NO.: NOT AVAILABLE


3.2045 LOWELL A. MOFFIT                      UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF LINK W.
       SCHRADER                     ACCOUNT NO.: NOT AVAILABLE
       LINK W. SCHRADER
       P.O. BOX 412914
       KANSAS CITY, MO 64141


3.2046 LUBOS NAPRSTEK                        UNKNOWN                              Litigation             UNDETERMINED
       JOSHUA THOMAS, ESQ.
       JOSHUA L. THOMAS &           ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES
       225 WILMINGTON PARK
       CHADDS FORD, PA 19317


3.2047 LUCY BUFKIN                           UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 154
       LOUISVILLE, MS 39339         ACCOUNT NO.: NOT AVAILABLE


3.2048 LUIS A. ARANA, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       MATTHEW R. ROUTH, ESQ.;
       SHIRYAK,                     ACCOUNT NO.: NOT AVAILABLE
       BOWMAN, ANDERSON, BILL &
       KADOCHNIKOV LLP
       80-02 KEW GARDENS ROAD,
       SUITE 600
       KEW GARDENS, NY 11415


3.2049 LUIS GARROTE                          UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICES OF SAMIRA
       GHAZAL, PA                   ACCOUNT NO.: NOT AVAILABLE
       SAMIRA GHAZAL
       1900 SW 3RD AVENUE
       MIAMI, FL 33129


3.2050 LV REAL ESTATE STRATEGIC              UNKNOWN                              Litigation             UNDETERMINED
       INVESTMENT GROUP LLC
       SERIES 5112                  ACCOUNT NO.: NOT AVAILABLE
       MICHAEL N. BEEDE
       THE LAW OFFICE OF MIKE
       BEEDE, PLLC
       2470 ST. ROSE PARKWAY STE.
       307
       HENDERSON, NV 89074




                                         Page 212 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 281 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.2051 LYBERY 228 LLC, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       THOMAS E. MCGRATH
       TYSON & MENDES, LLP          ACCOUNT NO.: NOT AVAILABLE
       3960 HOWARD HUGHES
       PARKWAY; SUITE 600
       LAS VEGAS, NV 89169


3.2052 LYMAN, KERI                           UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2053 LYNDA ALILA                           UNKNOWN                              Complaint              UNDETERMINED
       24643 FOREST HIKER CT
       KATY, TX 77493               ACCOUNT NO.: NOT AVAILABLE


3.2054 LYNDA BROWN                           UNKNOWN                              Complaint              UNDETERMINED
       12950 WEST GOLF DRIVE
       MIAMI, FL 33167              ACCOUNT NO.: NOT AVAILABLE


3.2055 LYNN FISHER-COTE (COTE)               UNKNOWN                              Complaint              UNDETERMINED
       344 EXCHANGE ST
       MILLIS, MA 02054             ACCOUNT NO.: NOT AVAILABLE


3.2056 MA EUGENIA ISLAS                      UNKNOWN                              Litigation             UNDETERMINED
       VALDERRAMA, ET AL.
       IRELAN MCDANIEL PLLC         ACCOUNT NO.: NOT AVAILABLE
       JEREMY T. BROWN
       10440 NORTH CENTRAL
       EXPRESSWAY, STE 800
       DALLAS, TX 77002


3.2057 MAGALENE ROBBINS                      UNKNOWN                              Complaint              UNDETERMINED
       152 PEACE LN
       CLAYTON, NC 27528            ACCOUNT NO.: NOT AVAILABLE


3.2058 MANUEL ARAGONES, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       JONATHAN KLINE, P.A.
       JONATHAN KLINE               ACCOUNT NO.: NOT AVAILABLE
       2761 EXECUTIVE PARK DRIVE
       WESTON, FL 33331


3.2059 MARCIA ALLEN/ WIDNER                  UNKNOWN                              Complaint              UNDETERMINED
       GENERAL PARTNERSHIP
       2512 BERRYWOOD DR            ACCOUNT NO.: NOT AVAILABLE
       RANCHO CORDOVA, CA 95670




                                         Page 213 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 282 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2060 MARCIO FONSECA, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       IGOR MEYSTELMAN, ESQ.
       IM LAW GROUP, P.C.            ACCOUNT NO.: NOT AVAILABLE
       445 CENTRAL AVENUE, SUITE
       108
       CEDARHURST, NY 11516


3.2061 MARCO PADILLA AND SHANDA               UNKNOWN                              Litigation             UNDETERMINED
       PADILLA
       441 SANDPIPER DRIVE           ACCOUNT NO.: NOT AVAILABLE
       RICHMOND HILL, GA 31324


3.2062 MARCUS CHARLES WARR                    UNKNOWN                              Litigation             UNDETERMINED
       MARCUS D. WARR
       8012 COLBI LANE               ACCOUNT NO.: NOT AVAILABLE
       FORT WORTH, TX 76120


3.2063 MARGARET REDUS                         UNKNOWN                              Complaint              UNDETERMINED
       2793 SOUTH WEBSTER STREET
       DENVER, CO 80227              ACCOUNT NO.: NOT AVAILABLE


3.2064 MARGARET REDUS                         UNKNOWN                              Complaint              UNDETERMINED
       2793 SOUTH WEBSTER STREET
       DENVER, CO 80227              ACCOUNT NO.: NOT AVAILABLE


3.2065 MARGIE L. BROCK.                       UNKNOWN                              Litigation             UNDETERMINED
       508 SWANN DRIVE
       LUMBERTON, NC 28358           ACCOUNT NO.: NOT AVAILABLE


3.2066 MARIA ESTRELLADO                       UNKNOWN                              Litigation             UNDETERMINED
       DAVID H. KRIEGER
       HAINES & KRIEGER, LLC         ACCOUNT NO.: NOT AVAILABLE
       8985 S. EASTERN AVE., SUITE
       350
       HENDERSON, NV 89123


3.2067 MARIA HERNANDEZ                        UNKNOWN                              Litigation             UNDETERMINED
       THE LAW OFFICE OF JUAN
       ANGEL GUERRA                  ACCOUNT NO.: NOT AVAILABLE
       JUAN ANGEL GUERRA
       1021 FAIR PARK
       HARLINGEN, TX 78550


3.2068 MARIA ZUNIGA                           UNKNOWN                              Litigation             UNDETERMINED
       JEFFREY GALPERIN, ESQ.
       148-03A HILLSIDE AVENUE       ACCOUNT NO.: NOT AVAILABLE
       JAMAICA, NY 11435




                                          Page 214 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 283 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2069 MARIAN DUBAR                           UNKNOWN                              Litigation             UNDETERMINED
       24214 ANDREW JACKSON HWY
       BOLTON, NC 28423              ACCOUNT NO.: NOT AVAILABLE


3.2070 MARICA FISHER                          UNKNOWN                              Complaint              UNDETERMINED
       211 ORIOLE RD
       LUMBERTON, NC 28360           ACCOUNT NO.: NOT AVAILABLE


3.2071 MARILYN PHILLIPS AND BOBBY             UNKNOWN                              Litigation             UNDETERMINED
       PHILLIPS
       ATTN: SPENCER & ASSOCIATES,   ACCOUNT NO.: NOT AVAILABLE
       PLLC
       NICKOLAS A. SPENCER
       ONE RIVERWAY, SUITE 1700
       HOUSTON, TX 77056


3.2072 MARIO LOZANO                           UNKNOWN                              Complaint              UNDETERMINED
       90 FAY DRIVE
       LYTLE, TX 78052               ACCOUNT NO.: NOT AVAILABLE


3.2073 MARIO LOZANO                           UNKNOWN                              Complaint              UNDETERMINED
       90 FAY DR
       LYTLE, TX 78052               ACCOUNT NO.: NOT AVAILABLE


3.2074 MARK A. CAMPBELL                       UNKNOWN                              Litigation             UNDETERMINED
       MARSHALL D. CHRISWELL, ESQ.
       CHISWELL LAW OFFICES          ACCOUNT NO.: NOT AVAILABLE
       665 PENNSYLVANIA STREET,
       SUITE 11
       INDIANA, PA 15701


3.2075 MARK ALEO                              UNKNOWN                              Litigation             UNDETERMINED
       NORTHEAST JUSTICE CENTER
       AMY ANTHONY                   ACCOUNT NO.: NOT AVAILABLE
       NORTHEAST JUSTICE CENTER,
       SUITE 302
       LOWELL, MA 1852


3.2076 MARK BAETA/JEANNE BAETA                UNKNOWN                              Complaint              UNDETERMINED
       LOS GATOS, CA 95031
                                     ACCOUNT NO.: NOT AVAILABLE


3.2077 MARK BONIN                             UNKNOWN                              Litigation             UNDETERMINED
       ATTN: LAW OFFICE OF ERICK
       DELARUE, PLLC                 ACCOUNT NO.: NOT AVAILABLE
       ERICK DELARUE, ESQ
       2800 POST OAK BLVD, SUITE
       4100
       HOUSTON, TX 77056




                                          Page 215 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 284 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2078 MARK DIAMOND                            UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2079 MARK FAM                                UNKNOWN                              Litigation             UNDETERMINED
       219 ASPEN STREET
       ALEXANDRIA, VA 22305           ACCOUNT NO.: NOT AVAILABLE


3.2080 MARK HUTTO AND ANDREA                   UNKNOWN                              Litigation             UNDETERMINED
       HUTTO
       RICHARD BILLIN, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       812 BENNETT AVENUE
       MEDFORD, OR 97504


3.2081 MARK JOHNSON                            UNKNOWN                              Litigation             UNDETERMINED
       FORTAS LAW GROUP, LLC
       SCOTT FORTAS                   ACCOUNT NO.: NOT AVAILABLE
       1934-B NORTH DRUID HILLS
       ROAD
       ATLANTA, GA 30319


3.2082 MARK LANZARIN, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2083 MARK S. LASKOWSKI                       UNKNOWN                              Litigation             UNDETERMINED
       246 POLAND CORNER ROAD
       POLAND, ME 4274                ACCOUNT NO.: NOT AVAILABLE


3.2084 MARK SNELLGROVE                         UNKNOWN                              Litigation             UNDETERMINED
       THE ARCIA LAW FIRM, P.L.
       KEVIN L. LEWIS                 ACCOUNT NO.: NOT AVAILABLE
       3350 S.W. 148TH AVENUE SUITE
       100
       MIRAMAR, FL 33027


3.2085 MARKAND SHUKLA                          UNKNOWN                              Complaint              UNDETERMINED
       8322 POLISHED STONE CIRCLE
       HOUSTON, TX 77095              ACCOUNT NO.: NOT AVAILABLE


3.2086 MARLENA JAMES-MORGAN                    UNKNOWN                              Litigation             UNDETERMINED
       ATTN: MARLENA JAMES-
       MORGAN, PRO SE                 ACCOUNT NO.: NOT AVAILABLE
       7657 RAINBOW CREEK DRIVE
       FT. WORTH, TX 76123


3.2087 MARLON VAZ, ET AL.                      UNKNOWN                              Litigation             UNDETERMINED
       CHARLES FINE, ESQ.
       535 BROADHOLLOW ROAD           ACCOUNT NO.: NOT AVAILABLE
       MELVILLE, NY 11747

                                           Page 216 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 285 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.2088 MARSHALL MUNROE                           UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.2089 MARSHALL PFEIFFER                         UNKNOWN                              Litigation             UNDETERMINED
       MARSHALL PFEIFFER
       PRO SE - AKA GENTALMAN           ACCOUNT NO.: NOT AVAILABLE
       MARSHALL AS AGENT
       PO BOX 33522
       SAN DIEGO, CA 92163


3.2090 MARSHALL PFEIFFER                         UNKNOWN                              Litigation             UNDETERMINED
       4382 & 4384 MISSISSIPPI STREET
       SAN DIEGO, CA 92104              ACCOUNT NO.: NOT AVAILABLE


3.2091 MARTA LOPEZ-KENNEY                        UNKNOWN                              Complaint              UNDETERMINED
       302 WILLOWBROOK DR
       PIKEVILLE, NC 27863              ACCOUNT NO.: NOT AVAILABLE


3.2092 MARTIN W. DUKES AND JULIE E.              UNKNOWN                              Litigation             UNDETERMINED
       DUKES
       THE KING LAW FIRM, P.C.          ACCOUNT NO.: NOT AVAILABLE
       ROBERT L. KING
       1212 BJERGE GADE P.O. BOX
       9768
       ST. THOMAS, VI 00801


3.2093 MARTINEZ, BERNADETTE                      UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.2094 MARVIN B. SASHINGTON, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       UTSEY & UTSEY
       J. JEFFERSON UTSEY               ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 615,
       BUTLER, AL 36904


3.2095 MARY ANN RIVAS                            UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL AVANESIAN
       JT LEGAL GROUP                   ACCOUNT NO.: NOT AVAILABLE
       801 N BRAND BLVD. SUITE 1130
       GLENDALE, CA 81203


3.2096 MARY AUTUORO, ET AL.                      UNKNOWN                              Litigation             UNDETERMINED
       PETER D. TAMSEN, P.C.
       260 MONTAUK HIGHWAY, SUITE       ACCOUNT NO.: NOT AVAILABLE
       14
       BAY SHORE, NY 11706




                                             Page 217 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 286 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2097 MARY BRILL                              UNKNOWN                              Complaint              UNDETERMINED
       1027 CEDAR ST
       PUEBLO, CO 81004               ACCOUNT NO.: NOT AVAILABLE


3.2098 MARY C ENGLISH                          UNKNOWN                              Litigation             UNDETERMINED
       RONALD L DAVISON, ESQ.
       STARR, GERN, DAVISON &         ACCOUNT NO.: NOT AVAILABLE
       RUBIN, P.C.
       105 EISENHOWER PARKWAY,
       SUITE 401
       ROSELAND, NJ 07068-1640


3.2099 MARY ELARDI                             UNKNOWN                              Complaint              UNDETERMINED
       32 MANOR LN
       COPIAGUE, NY 11726             ACCOUNT NO.: NOT AVAILABLE


3.2100 MARY JANE GEMBAROWICZ                   UNKNOWN                              Litigation             UNDETERMINED
       RONALD GEMBAROWICZ
       FRAMINGHAM, MA 01701           ACCOUNT NO.: NOT AVAILABLE


3.2101 MARY PALADINO                           UNKNOWN                              Complaint              UNDETERMINED
       4256 FIELD OAK RD
       MILLINGTON, TN 38053           ACCOUNT NO.: NOT AVAILABLE


3.2102 MARY PATTON                             UNKNOWN                              Complaint              UNDETERMINED
       6494 SOUTH COUNTY ROAD 250
       EAST                           ACCOUNT NO.: NOT AVAILABLE
       PAOLI, IN 47454-9597


3.2103 MARY WHITEHORSE                         UNKNOWN                              Complaint              UNDETERMINED
       845 E DRYSTONE AVE
       SANDY, UT 84094                ACCOUNT NO.: NOT AVAILABLE


3.2104 MARYANN BATTAGLIA, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       STERLING J. SANTAMARIA, ESQ.
       LAW OFFICES OF MONTELL         ACCOUNT NO.: NOT AVAILABLE
       FIGGINS, ESQ.
       17 ACADEMY STREET, SUIT 305
       NEWARK, NJ 7102


3.2105 MATHEW A. VEDOVA, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       STEPHEN R. VEDOVA
       FOLEY & MANSFIELD, PLLP        ACCOUNT NO.: NOT AVAILABLE
       70 WEST MADISON ST, SUITE
       3000
       CHICAGO, IL 60602




                                           Page 218 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 287 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2106 MATI LEEAL, ET AL.                      UNKNOWN                              Litigation             UNDETERMINED
       CHASNICK TERRASI, PLLC
       DAVID CHASNICK, ESQ            ACCOUNT NO.: NOT AVAILABLE
       42705 GRAND RIVER AVE, SUITE
       201
       NOVI, MI 48375


3.2107 MATTHEW HAUGHEY, PRO PER                UNKNOWN                              Litigation             UNDETERMINED
       1325 S MARMOT DR.
       TUCSON, AZ 85713               ACCOUNT NO.: NOT AVAILABLE


3.2108 MATTHEW L. BUTCHER                      UNKNOWN                              Litigation             UNDETERMINED
       SANDY J. STOLER, ESQ.
       PITNICK & MARGOLIN, LLP        ACCOUNT NO.: NOT AVAILABLE
       165 EILEEN WAY, SUITE 101
       SYOSSET, NY 11791


3.2109 MAURICE GERARD, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       HUMBLE & TIPTON
       DAVID W. TIPTON, ESQ           ACCOUNT NO.: NOT AVAILABLE
       800 S GAY ST, STE 1401
       KNOXVILLE, TN 37929


3.2110 MAXWELL P. CLEMMONS, SR.,               UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       VINCAS M. VYZAS, ESQ.          ACCOUNT NO.: NOT AVAILABLE
       VYZAS & ASSOCIATES PC
       241 KEARNY AVENUE
       KEARNY, NJ 7032


3.2111 MEGAN TOWER HUMPHREY                    UNKNOWN                              Complaint              UNDETERMINED
       10210 NW ENGLEMAN STREET
       PORTLAND, OR 97229             ACCOUNT NO.: NOT AVAILABLE


3.2112 MELINDA HOPKINS, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       MOUNTAIN STATE JUSTICE, INC.
       BREN J. POMPONIO, ESQ          ACCOUNT NO.: NOT AVAILABLE
       1031 QUARRIER ST STE 200
       CHARLESTON, WV 25301


3.2113 MELODY L. SCOTT                         UNKNOWN                              Litigation             UNDETERMINED
       4413 WELCH AVE
       MOSS POINT, MS 39562           ACCOUNT NO.: NOT AVAILABLE


3.2114 MICHAEL & KATHERINE                     UNKNOWN                              Complaint              UNDETERMINED
       MOELLER
       41406 120TH AVE CT E           ACCOUNT NO.: NOT AVAILABLE
       EATONVILLE, WA 98328




                                           Page 219 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 288 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2115 MICHAEL A HURLEY AND CAROL              UNKNOWN                              Litigation             UNDETERMINED
       J HURLEY
       BRIANE PAGEL                   ACCOUNT NO.: NOT AVAILABLE
       LAWTON & CATES, SC
       345 W WASHINGTON AVENUE
       SUITE 201
       MADISON, WI 53703


3.2116 MICHAEL ALVARADO AND                    UNKNOWN                              Litigation             UNDETERMINED
       ROBERTO ALVARADO
       BRYN C DEB                     ACCOUNT NO.: NOT AVAILABLE
       A2B LEGAL
       1855 W KATELLA AVENUE SUITE
       245
       ORANGE, CA 92867


3.2117 MICHAEL AND TAMMIE RIDDELL              UNKNOWN                              Litigation             UNDETERMINED
       52 TENNYSON CT
       RINEYVILLE, KY 40162           ACCOUNT NO.: NOT AVAILABLE


3.2118 MICHAEL AZEVEDO                         UNKNOWN                              Complaint              UNDETERMINED
       3239 BOLLA CT
       PLEASANTON, CA 94566           ACCOUNT NO.: NOT AVAILABLE


3.2119 MICHAEL BAZZI                           UNKNOWN                              Complaint              UNDETERMINED
       7429 OAKMAN BLVD
       DEARBORN, MI 48126             ACCOUNT NO.: NOT AVAILABLE


3.2120 MICHAEL BAZZI                           UNKNOWN                              Complaint              UNDETERMINED
       7429 OAKMAN BLVD
       DEARBORN, MI 48126             ACCOUNT NO.: NOT AVAILABLE


3.2121 MICHAEL C. OSBORNE                      UNKNOWN                              Litigation             UNDETERMINED
       FLOYD W. BYBEE, ESQ.
       BYBEE LAW CENTER, PLC          ACCOUNT NO.: NOT AVAILABLE
       90 S. KYRENE RD., SUITE 5
       CHANDLER, AZ 85226-4687


3.2122 MICHAEL CARRILLO, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       JOSEPH R. MANNING, JR., ESQ.
       MANNING LAW, APC               ACCOUNT NO.: NOT AVAILABLE
       4667 MACARTHUR BLVD., SUITE
       150
       NEWPORT BEACH, CA 92660


3.2123 MICHAEL COHEN                           UNKNOWN                              Complaint              UNDETERMINED
       1430 MORIAH TRACE
       AUBURN, GA 30011               ACCOUNT NO.: NOT AVAILABLE




                                           Page 220 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 289 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2124 MICHAEL FORD                            UNKNOWN                              Litigation             UNDETERMINED
       C/O JOHN B ENNIS, ESQ.
       1200 RESERVOIR AVENUE          ACCOUNT NO.: NOT AVAILABLE
       CRANSTON, RI 02920


3.2125 MICHAEL H. WALKER AND                   UNKNOWN                              Litigation             UNDETERMINED
       KAREN WALKER
       JAMIL L. WHITE, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       ANDRY R. YURSTAN, ESQ.
       LOUIS WHITE PC 1851 HERITAGE
       LN, STE 148
       SACRAMENTO, CA 95815


3.2126 MICHAEL H. WHITE, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       RICHARD F. ALWAYS
       LAW OFFICES OF ALWAYS &        ACCOUNT NO.: NOT AVAILABLE
       ASSOC.
       P.O. BOX 787
       SALEM, OR 97308


3.2127 MICHAEL HANSEMAN ADV.                   UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2128 MICHAEL J. KELSEY, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       67 GROVE AVENUE
       EAST HANOVER, NJ 7936          ACCOUNT NO.: NOT AVAILABLE


3.2129 MICHAEL JONES                           UNKNOWN                              Litigation             UNDETERMINED
       6207 URBANDALE LANE N
       MAPLE GROVE, MN 55311          ACCOUNT NO.: NOT AVAILABLE


3.2130 MICHAEL P. HAYES                        UNKNOWN                              Litigation             UNDETERMINED
       FAIRES & GARRETT
       EDGAR J. GARRETT JR.           ACCOUNT NO.: NOT AVAILABLE
       61 WEST SIDE SQUARE
       COOPER, TX 75432


3.2131 MICHAEL S. FORD                         UNKNOWN                              Litigation             UNDETERMINED
       JOHN B. ENNIS, ESQ.
       1200 RESERVOIR AVENUE          ACCOUNT NO.: NOT AVAILABLE
       CRANSTON, RI 2920


3.2132 MICHAEL SASSANO (RALPH                  UNKNOWN                              Complaint              UNDETERMINED
       REDA)
       333 MAMARONECK AVE 383         ACCOUNT NO.: NOT AVAILABLE
       RALPH REDA
       WHITE PLAINS, NY 10605




                                           Page 221 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 290 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2133 MICHAEL T. GEBHART                       UNKNOWN                              Litigation             UNDETERMINED
       844 HOLLY LAKE WAY
       HENDERSON, NV 89002             ACCOUNT NO.: NOT AVAILABLE


3.2134 MICHAEL TODD/RITA TODD                   UNKNOWN                              Complaint              UNDETERMINED
       4004 PARADISE RD #3M
       SWAMPSCOTT, MA 01907            ACCOUNT NO.: NOT AVAILABLE


3.2135 MICHAEL VACEK, JR.                       UNKNOWN                              Litigation             UNDETERMINED
       GAINEY MCKENNA & EGLESTON
       440 PARK AVENUE SOUTH           ACCOUNT NO.: NOT AVAILABLE
       5TH FLOOR
       NEW YORK, NY 10016


3.2136 MICHAEL VACEK, JR.                       UNKNOWN                              Litigation             UNDETERMINED
       DONOVAN LITIGATION GROUP
       LLC                             ACCOUNT NO.: NOT AVAILABLE
       MICHAEL DONOVAN
       1885 SWEDESFORD ROAD
       MALVERN, PA 19355


3.2137 MICHAEL WALES                        UNKNOWN                                  Litigation             UNDETERMINED
       PETER S HICKS
       JORDAN RAMIS, PC              ACCOUNT NO.: NOT AVAILABLE
       360 SW BOND STREET, SUITE 510
       BEND, OR 97702


3.2138 MICHARL RODRIGUES                        UNKNOWN                              Litigation             UNDETERMINED
       MATTHEW V. PIETSCH
       LAW OFFICE OF MATTHEW V.        ACCOUNT NO.: NOT AVAILABLE
       PIETSCH, LLLC
       ONE MAIN PLZ., 2200 MAIN ST.
       STE. 515
       WAILUKU, HI 96793


3.2139 MICHELE LUCAS                            UNKNOWN                              Complaint              UNDETERMINED
       435 N 35TH AVE UNIT 529
       GREELEY, CO 80631               ACCOUNT NO.: NOT AVAILABLE


3.2140 MICHELLE AND SCOTT GORDON                UNKNOWN                              Litigation             UNDETERMINED
       JAMES R. DORAN
       ATTORNEY AT LAW                 ACCOUNT NO.: NOT AVAILABLE
       100 E. PINE STREET, SUITE 205
       BELLINGHAM, WA 98225




                                            Page 222 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 291 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2141 MICHELLE BINGMAN; ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       ATTN: MATTHEW GURYEV
       LAW OFFICES OF MATTHEW E.      ACCOUNT NO.: NOT AVAILABLE
       GURVEY, P.C.
       111 W. WASHINGTON, SUITE
       1020
       CHICAGO, IL 60602


3.2142 MICHELLE CHENG                          UNKNOWN                              Complaint              UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2143 MICHELLE DOTTIN-DEJEAN                  UNKNOWN                              Litigation             UNDETERMINED
       GIANCARLO MALINCONICO, ESQ.
       LAW OFFICE OF CARL E.          ACCOUNT NO.: NOT AVAILABLE
       PERSON
       225 E. 36TH STREET, SUITE 3A
       NEW YORK, NY 10016


3.2144 MICHELLE ENGLISH                        UNKNOWN                              Litigation             UNDETERMINED
       JOHN J. BLEIDT
       105 S. SHERRIN AVENUE          ACCOUNT NO.: NOT AVAILABLE
       LOUISVILLE, KY 40207


3.2145 MIGUEL RIVAS                            UNKNOWN                              Complaint              UNDETERMINED
       561 WEST 9TH STREET
       HAZLETON, PA 18201             ACCOUNT NO.: NOT AVAILABLE


3.2146 MIKALAH RENNELS                         UNKNOWN                              Complaint              UNDETERMINED
       702 SHORT ST
       ROSSVILLE, GA 30741            ACCOUNT NO.: NOT AVAILABLE


3.2147 MILDRED J MASSEY                        UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL J. OWEN, ESQ.
       LAW OFFICES OF MICHAEL J.      ACCOUNT NO.: NOT AVAILABLE
       OWEN, PLLC
       330 PAULS DR., STE. 104,
       BRANDON, FL 33511


3.2148 MILDRED JACKSON                         UNKNOWN                              Complaint              UNDETERMINED
       4105 OLD IRON CT APT 403
       HOPEWELL, VA 23860             ACCOUNT NO.: NOT AVAILABLE


3.2149 MILDRED RITCHIE, ET AL                  UNKNOWN                              Litigation             UNDETERMINED
       RICHARD M. RAWDON, JR.
       142 E MAIN ST                  ACCOUNT NO.: NOT AVAILABLE
       GEORGETOWN, KY 40324




                                           Page 223 of 282 to Schedule E/F Part 2
       19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 292 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2150 MILNER, TALIA, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       ROSENFELD LAW GROUP, LLC
       2 PERLMAN DRIVE, SUITE 310    ACCOUNT NO.: NOT AVAILABLE
       SPRING VALLEY, NY 10977


3.2151 MIMI MOODY                             UNKNOWN                              Complaint              UNDETERMINED
       204 HANBURY AVE
       PORTSMOUTH, VA 23702          ACCOUNT NO.: NOT AVAILABLE


3.2152 MINDY WRIGHT                           UNKNOWN                              Complaint              UNDETERMINED
       107 KING STREET SE
       VALDESE, NC 28690             ACCOUNT NO.: NOT AVAILABLE


3.2153 MIRANDA LAZARO                         UNKNOWN                              Complaint              UNDETERMINED
       8738 NW 147TH LN
       HIALEAH, FL 33018             ACCOUNT NO.: NOT AVAILABLE


3.2154 MISSION POINTE HOMEOWNERS              UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION
       STEVE LOIZZI                  ACCOUNT NO.: NOT AVAILABLE
       HOA LAWYER'S GROUP
       9500 W. FLAMINGO ROAD
       LAS VEGAS, NV 89147


3.2155 MONICA G. DENNIS                       UNKNOWN                              Litigation             UNDETERMINED
       JOHNSTON & STREET, PLLC
       236 PUBLIC SQUARE, STE. 103   ACCOUNT NO.: NOT AVAILABLE
       FRANKLIN, TN 37064


3.2156 MONIQUE P. STOKES                      UNKNOWN                              Litigation             UNDETERMINED
       3059 TROTTERS FIELD DRIVE
       MARIETTA, GA 30064            ACCOUNT NO.: NOT AVAILABLE


3.2157 MONIQUE POU STOKES                     UNKNOWN                              Litigation             UNDETERMINED
       3059 TROTTERS FIELD DRIVE
       MARIETTA, GA 30064            ACCOUNT NO.: NOT AVAILABLE


3.2158 MONSERRATE GONZALEZ                    UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF W.L. COLE
       WINSTON L. COLE               ACCOUNT NO.: NOT AVAILABLE
       321 MONTGOMERY ROAD, UNIT
       161661
       ALTAMONTE SPRINGS, FL 32716




                                          Page 224 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 293 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2159 MONTE VISTA MOBILE HOME                  UNKNOWN                              Litigation             UNDETERMINED
       PARK
       TYLER JENSEN                    ACCOUNT NO.: NOT AVAILABLE
       LABARON & JENSEN
       476 WEST HERITAGE PARK BLVD
       SUITE 230
       LAYTON, UT 84041


3.2160 MOREN HERNANDEZ                          UNKNOWN                              Litigation             UNDETERMINED
       HAMILTON LAW
       RYAN A. HAMILTON                ACCOUNT NO.: NOT AVAILABLE
       5125 SOUTH DURANGO, SUITE C
       LAS VEGAS, NV 89113


3.2161 MOREY, ELYSE AND TIMOTHY                 UNKNOWN                              Litigation             UNDETERMINED
       JILL SMITH
       NATURAL RESOURCE LAW            ACCOUNT NO.: NOT AVAILABLE
       GROUP
       5470 SHILSHOLE AVE NW SUITE
       430
       SEATTLE, WA 98107


3.2162 MORNINGSTAR INVEST. GROUP,               UNKNOWN                              Litigation             UNDETERMINED
       LLC, ET AL.
       TARA CLARK NEWBERRY             ACCOUNT NO.: NOT AVAILABLE
       CLARK NEWBERRY LAW FIRM
       810 S. DURANGO DRIVE, SUITE
       102
       LAS VEGAS, NV 89145


3.2163 MORRIS COE                               UNKNOWN                              Litigation             UNDETERMINED
       PO BOX 1732
       DESOTO, TX 75123                ACCOUNT NO.: NOT AVAILABLE


3.2164 MORRIS, MARY                             UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.2165 MRT ASSETS LLC                           UNKNOWN                              Litigation             UNDETERMINED
       SARAH MORRIS
       MORRIS LAW CENTER               ACCOUNT NO.: NOT AVAILABLE
       5450 W SAHARA AVE SUITE 330
       LAS VEGAS, NV 89146


3.2166 MTC FINANCIAL INS                        UNKNOWN                              Litigation             UNDETERMINED
       SHIERS LAW FIRM
       TRACY DIGIOVANNI                ACCOUNT NO.: NOT AVAILABLE
       AARON J. ATKISSION 600 KITSAP
       ST, # 202
       PORT ORCHARD, WA 98366




                                            Page 225 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 294 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2167 MU-RA LLC                               UNKNOWN                              Litigation             UNDETERMINED
       4894 W LONE MOUNTAIN RD #114
       LAS VEGAS, NV 89130            ACCOUNT NO.: NOT AVAILABLE


3.2168 MURIEL                                  UNKNOWN                              Complaint              UNDETERMINED
       SWEARENGEN/LEGENDS NORTH
       OF BROAD                       ACCOUNT NO.: NOT AVAILABLE
       6644 GREEN MEADOWS LN
       MORROW, GA 30260


3.2169 MYRIAN E. DEL VALLE                     UNKNOWN                              Litigation             UNDETERMINED
       KENNETH ERIC TRENT, PA
       KENNETH ERIC TRENT             ACCOUNT NO.: NOT AVAILABLE
       831 EAST OAKLAND PARK BLVD.
       FORT LAUDERDALE, FL 33334


3.2170 MYRON HALE                              UNKNOWN                              Litigation             UNDETERMINED
       P.O. BOX 180456
       LOS ANGELES, CA 90018          ACCOUNT NO.: NOT AVAILABLE


3.2171 MYRON SHARP/PALMETTO                    UNKNOWN                              Complaint              UNDETERMINED
       CONTRACTING SERVICES
       21524 ALLENDALE RD             ACCOUNT NO.: NOT AVAILABLE
       WILDER, ID 83676


3.2172 NAHEED JIVA, ET AL.                     UNKNOWN                              Litigation             UNDETERMINED
       DAMON RITENHOUSE
       EV HAS, LLC                    ACCOUNT NO.: NOT AVAILABLE
       218 N. JEFFERSON, STE. 103
       CHICAGO, IL 60661


3.2173 NANCY A. HERNANDEZ, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       HANIN R. SHADOOD, ESQ.
       ARONOW LAW, P.C.               ACCOUNT NO.: NOT AVAILABLE
       20 CROSSWAYS PARK DRIVE
       NORTH, SUITE 210
       WOODBURY, NY 11797


3.2174 NANCY J. SISTRUNK                       UNKNOWN                              Litigation             UNDETERMINED
       HARRISON & RADEKER, P.A.
       ANDREW S. RADEKER              ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 50143
       COLUMBIA, SC 29250


3.2175 NANCY KRUPAR                            UNKNOWN                              Complaint              UNDETERMINED
       214 MAGYAR ST
       WELLINGTON, OH 44090           ACCOUNT NO.: NOT AVAILABLE




                                           Page 226 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 295 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2176 NANCY TRAFTON                           UNKNOWN                              Litigation             UNDETERMINED
       GORMAN LAW OFFICES, P.C.
       TERRY P. GORMAN, ESQ.          ACCOUNT NO.: NOT AVAILABLE
       615 W. BARTLETT ST.
       BUDA, TX 78610


3.2177 NATASHA L. LEONARD, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       LYNN DRYSDALE
       126 WEST ADAMS STREET          ACCOUNT NO.: NOT AVAILABLE
       JACKSONVILLE, FL 32202


3.2178 NATHALIE RADWAY                         UNKNOWN                              Litigation             UNDETERMINED
       13116 LIMETREE ROAD
       SILVER SPRING, MD 20904        ACCOUNT NO.: NOT AVAILABLE


3.2179 NAVARRE CANTON MHP, LLC                 UNKNOWN                              Litigation             UNDETERMINED
       ATTN: GRUBER, THOMAS & CO.
       JASON N. BING, ESQ             ACCOUNT NO.: NOT AVAILABLE
       6370 MT. PLEASANT STREET NW
       NORTH CANTON, OH 44720


3.2180 NEIL DEFRIESSE                          UNKNOWN                              Complaint              UNDETERMINED
       326 HOMESTEAD AVENUE
       WATERBURY, CT 06705            ACCOUNT NO.: NOT AVAILABLE


3.2181 NEIL DEFRIESSE                          UNKNOWN                              Complaint              UNDETERMINED
       326 HOMESTEAD AVE
       WATERBURY, CT 06705            ACCOUNT NO.: NOT AVAILABLE


3.2182 NELLIE J. SYLTE                         UNKNOWN                              Litigation             UNDETERMINED
       NELLIE SYLTE
       1816 POCOSHOCK BLVD            ACCOUNT NO.: NOT AVAILABLE
       RICHMOND, VA 23235


3.2183 NELLIE J. SYLTE                         UNKNOWN                              Litigation             UNDETERMINED
       1816 POCOSHOCK BLVD
       RICHMOND, VA 23235             ACCOUNT NO.: NOT AVAILABLE


3.2184 NEVADA ASSOCIATION                      UNKNOWN                              Litigation             UNDETERMINED
       SERVICES INC.
       RICHARD VILKIN                 ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICE OF RICHARD VILKIN
       PC
       1286 CRIMSON SAGE AVE
       HENDERSON, NV 89012




                                           Page 227 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 296 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2185 NEVADA NEW BUILDS LLC               UNKNOWN                                  Litigation             UNDETERMINED
       JOSEPH Y. HONG
       HONG LAW OFFICES LIMITED     ACCOUNT NO.: NOT AVAILABLE
       10781 WEST TWAIN AVENUE #100
       LAS VEGAS, NV 89135


3.2186 NEVADA SANDCASTLES LLC                  UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL BEEDE, ESQ.
       THE LAW OFFICE OF MIKE         ACCOUNT NO.: NOT AVAILABLE
       BEEDE, PLLC
       2470 ST. ROSE PARKWAY, SUITE
       307
       HENDERSON, NV 89074


3.2187 NEWMAN DAVIS                            UNKNOWN                              Litigation             UNDETERMINED
       557 FORBES STREET
       EAST HARTFORD, CT 06118        ACCOUNT NO.: NOT AVAILABLE


3.2188 NICEY OOROTH                            UNKNOWN                              Litigation             UNDETERMINED
       ATTN: ISAAC MANZO, ESQ.
       MANZO & ASSOCIATES, P.A.       ACCOUNT NO.: NOT AVAILABLE
       4767 NEW BROAD STEEET
       ORLANDO, FL 32814


3.2189 NICHOLAS A. KASUN                       UNKNOWN                              Litigation             UNDETERMINED
       11813 DUCK CIRCLE
       SPOTSYLVANIA, VA 22553         ACCOUNT NO.: NOT AVAILABLE


3.2190 NICHOLAS J. HILKER, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       DAMON RITENHOUSE
       EV HAS, LLC                    ACCOUNT NO.: NOT AVAILABLE
       218 N. JEFFERSON AVE., SUITE
       103
       CHICAGO, IL 60661


3.2191 NICKELS BOWEN PEEPLES                   UNKNOWN                              Litigation             UNDETERMINED
       HOOD & LAY, LLC
       KENNETH JAMES LAY, ESQ         ACCOUNT NO.: NOT AVAILABLE
       1117 22ND STREET SOUTH
       BIRMINGHAM, AL 35205


3.2192 NIDYA GARAY                             UNKNOWN                              Litigation             UNDETERMINED
       NIDYA GARAY
       5220 NW 198TH TERRACE          ACCOUNT NO.: NOT AVAILABLE
       PRO SE
       MIAMI-GARDENS, FL 33055




                                           Page 228 of 282 to Schedule E/F Part 2
       19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 297 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2193 NIETO, DAVIS, JR. AND LAVERNA            UNKNOWN                              Litigation             UNDETERMINED
       NEW MEXICO LEGAL AID
       SIMON TUCK                      ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 817
       BERNALILLO, NM 87004


3.2194 NIGEL SAUNDERS                           UNKNOWN                              Complaint              UNDETERMINED
       433 E 49 ST
       BROOKLYN, NY 11203              ACCOUNT NO.: NOT AVAILABLE


3.2195 NORMA AYALA                              UNKNOWN                              Litigation             UNDETERMINED
       DAVID H. KRIEGER
       HAINES & KRIEGER, LLC           ACCOUNT NO.: NOT AVAILABLE
       8985 S. EASTERN AVE., SUITE
       350
       HENDERSON, NV 89123


3.2196 NORVICE G SELLERS                        UNKNOWN                              Litigation             UNDETERMINED
       HENRY W. MCLAUGHLIN
       THE LAW OFFICE OF HENRY         ACCOUNT NO.: NOT AVAILABLE
       MCLAUGHLIN, PC
       8 & MAIN BLDG 707 E MAIN ST,
       STE 1050
       RICHMOND, VA 23219


3.2197 NV EAGLES LLC                            UNKNOWN                              Litigation             UNDETERMINED
       JOHN H. WRIGHT
       THE WRIGHT LAW GROUP, P.C.      ACCOUNT NO.: NOT AVAILABLE
       2340 PASEO DEL PRADO BLDG D
       SUITE 305
       LAS VEGAS, NV 89102


3.2198 OBDULIA HERMOSILLO                       UNKNOWN                              Litigation             UNDETERMINED
       DOUGLAS MATTON
       MATTON & GROSSMAN, PC           ACCOUNT NO.: NOT AVAILABLE
       200 W. MADISON STREET
       CHICAGO, IL 60606


3.2199 ODELL BLACKMON                           UNKNOWN                              Complaint              UNDETERMINED
       20 S NORMAL ST
       YPSILANTI, MI 48197             ACCOUNT NO.: NOT AVAILABLE


3.2200 ODIS PICKENS AND HEATHER                 UNKNOWN                              Litigation             UNDETERMINED
       PICKENS
       SCOTT C. EHLERMANN              ACCOUNT NO.: NOT AVAILABLE
       SCOTT C. EHLERMANN, LLC
       655 CRAIG ROAD, STE. 252
       ST. LOUIS, MO 63141




                                            Page 229 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 298 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.2201 O'LEARY, ANNE                         UNKNOWN                              Litigation             UNDETERMINED
       KESSLER TOPAZ MELTZER &
       CHECK, LLP                   ACCOUNT NO.: NOT AVAILABLE
       ZAGAR, ERIC L.
       280 KING OF PRUSSIA ROAD
       RADNOR, PA 19087


3.2202 OLIVER SAGE DRIVE TRUST               UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2203 ONETA CASPER & WILLIAM                UNKNOWN                              Complaint              UNDETERMINED
       CASPER
       CRAIGE JENKINS LIIPFERT      ACCOUNT NO.: NOT AVAILABLE
       WALKER 110 OAKWOOD DR STE
       300
       WINSTON SALEM, NC 27103


3.2204 ORLANDO ALVARADO                      UNKNOWN                              Complaint              UNDETERMINED
       BLOQUE 196 #26 CALLE 529
       VILLA CAROLINA               ACCOUNT NO.: NOT AVAILABLE
       CAROLINA, PR 00985


3.2205 OSCAR D. RIVERA AND CARLOS            UNKNOWN                              Litigation             UNDETERMINED
       R. CASO
       CARLOS R. CASO, PRO SE       ACCOUNT NO.: NOT AVAILABLE
       1876 SOUTH WEST 17TH
       TERRACE
       MIAMI, FL 33145


3.2206 OSCAR LUEBBERT                        UNKNOWN                              Complaint              UNDETERMINED
       1821 COUNRYVIEW DRIVE
       BURNSVILLE, MN 55337         ACCOUNT NO.: NOT AVAILABLE


3.2207 OVATION SERVICES, LLC               UNKNOWN                                Litigation             UNDETERMINED
       HANY, MOORMAN, PASCHAL, P.C.
       P. JACOB PASCHAL             ACCOUNT NO.: NOT AVAILABLE
       1300 11TH STREET, SUITE 405
       HUNTSVILLE, TX 77340


3.2208 PAIGE CARLOVSKY                       UNKNOWN                              Litigation             UNDETERMINED
       DAVID KRIEGER, ESQ.
       HAINES & KRIEGER             ACCOUNT NO.: NOT AVAILABLE
       8985 S. EASTERN AVE #350
       LAS VEGAS, NV 89123




                                         Page 230 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 299 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2209 PAM WELTY                              UNKNOWN                              Complaint              UNDETERMINED
       935 COUNTY RD 1300 EAST
       FAIRFIELD, IL 62837           ACCOUNT NO.: NOT AVAILABLE


3.2210 PAMELA (JEFFREY) CURREY                UNKNOWN                              Complaint              UNDETERMINED
       3304 N 81ST ST EN
       MILWAUKEE, WI 53222           ACCOUNT NO.: NOT AVAILABLE


3.2211 PAMELA DAVIS                           UNKNOWN                              Complaint              UNDETERMINED
       7190 BUCKINGHAM AVENUE
       ALLEN PARK, MI 48101          ACCOUNT NO.: NOT AVAILABLE


3.2212 PAMELA L. MOORE, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       PHILLIP M. PERRY, ESQ.
       P.O. BOX 91                   ACCOUNT NO.: NOT AVAILABLE
       FORT EDWARD, NY 12828


3.2213 PAMELA OLSON                           UNKNOWN                              Complaint              UNDETERMINED
       4347 N LA OSA WAY
       TUCSON, AZ 85705              ACCOUNT NO.: NOT AVAILABLE


3.2214 PAPOT, CATHERINE, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       LOUIS J. CAPASSO, ESQ.
       57 WEST MAIN STREET, SUITE    ACCOUNT NO.: NOT AVAILABLE
       130
       BABYLON, NY 11702


3.2215 PARADISE SPRINGS ONE HOA,              UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       DIANA S. EBRON, ESQ.          ACCOUNT NO.: NOT AVAILABLE
       KIM, GILBERT, EBRON
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2216 PARAGON HOMES LLC                      UNKNOWN                              Litigation             UNDETERMINED
       SARAH MORRIS
       MORRIS LAW CENTER             ACCOUNT NO.: NOT AVAILABLE
       5450 W SAHARA AVE SUITE 330
       LAS VEGAS, NV 89146


3.2217 PARK AVENUE HOA, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       JAMES W PENGILLY
       ROBBINS LAW FIRM              ACCOUNT NO.: NOT AVAILABLE
       1995 VILLAGE CENTER CIRCLE
       SUITE 190
       LAS VEGAS, NV 89134-0562




                                          Page 231 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 300 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2218 PATRICIA BEVERLY, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       CHRISTOPHER P. RIDOUT
       ZIMMERMAN REED LLP             ACCOUNT NO.: NOT AVAILABLE
       2381 ROSECRANS AVE., SUITE
       328
       MANHATTAN BEACH, CA 90245


3.2219 PATRICIA RECUPERO                       UNKNOWN                              Complaint              UNDETERMINED
       37 ELMWAY STREET
       PROVIDENCE, RI 02906           ACCOUNT NO.: NOT AVAILABLE


3.2220 PATRICIA SPEIGHTS                       UNKNOWN                              Complaint              UNDETERMINED
       5192 DEER LN
       MARIANNA, FL 32446             ACCOUNT NO.: NOT AVAILABLE


3.2221 PATRICIA SRACHTA, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       KENNETH M. DUCDUONG
       KMD LAW OFFICE                 ACCOUNT NO.: NOT AVAILABLE
       4001 W DEVON AVE #332
       CHICAGO, IL 60646


3.2222 PATRICK A. DAVIS                        UNKNOWN                              Litigation             UNDETERMINED
       PO BOX 243
       ZACHARY, LA 70791              ACCOUNT NO.: NOT AVAILABLE


3.2223 PATRICK ALLEN                           UNKNOWN                              Litigation             UNDETERMINED
       THE LANE LAW FIRM, PLLC
       ROBERT "CHIP" LANE             ACCOUNT NO.: NOT AVAILABLE
       6200 SAVOY DRIVE, SUITE 1150
       HOUSTON, TX 77036


3.2224 PATRICK KENNEDY                         UNKNOWN                              Complaint              UNDETERMINED
       17320 RAINTREE RD
       LUTZ, FL 33558                 ACCOUNT NO.: NOT AVAILABLE


3.2225 PATRYCJA KONAN                          UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 744
       CLINTON, MA 01510              ACCOUNT NO.: NOT AVAILABLE


3.2226 PAUL BACKOFEN, PATRICIA                 UNKNOWN                              Litigation             UNDETERMINED
       BACKOFEN
       MICHAEL LEWIS                  ACCOUNT NO.: NOT AVAILABLE
       YOON O. HAM; LEWIS & HAM LLP
       1425 W. FOOTHILL BLVD., #235
       UPLAND, CA 91786


3.2227 PAUL CORAGGIO                           UNKNOWN                              Complaint              UNDETERMINED
       15 HALSEY PL
       SPOTSWOOD, NJ 08884            ACCOUNT NO.: NOT AVAILABLE


                                           Page 232 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 301 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2228 PAUL COYNE JR                            UNKNOWN                              Complaint              UNDETERMINED
       7335 SE SHERMAN ST
       PORTLAND, OR 97215              ACCOUNT NO.: NOT AVAILABLE


3.2229 PAUL FLACKE                              UNKNOWN                              Complaint              UNDETERMINED
       1243 E MILLS DR
       MILFORD, OH 45150               ACCOUNT NO.: NOT AVAILABLE


3.2230 PAUL MALLOY AND GLORIA                   UNKNOWN                              Litigation             UNDETERMINED
       MALLOY
       JAMES A WEXLER, ATTORNEY        ACCOUNT NO.: NOT AVAILABLE
       AT LAW
       2700 NW PINECONE DRIVE, # 314
       ISSAQUAH, WA 98027


3.2231 PAUL U. PAWLIK                           UNKNOWN                              Litigation             UNDETERMINED
       ATTN: JAMES M WALSH
       WALSH BAKER ROSEVEAR &          ACCOUNT NO.: NOT AVAILABLE
       LOOMIS
       9468 DOUBLE R BOULEVARD,
       SUITE A
       RENO, NV 89521


3.2232 PAUL U. PAWLIK                           UNKNOWN                              Litigation             UNDETERMINED
       JAMES M WALSH
       WALSH BAKER ROSEVEAR &          ACCOUNT NO.: NOT AVAILABLE
       LOOMIS
       9468 DOUBLE R BOULEVARD,
       SUITE A
       RENO, NV 89521


3.2233 PAUL WHITE MICHELLE WHITE                UNKNOWN                              Litigation             UNDETERMINED
       VALERIE A. MORAN (P 56498)
       MORAN LAW FIRM, PLLC, ATTY      ACCOUNT NO.: NOT AVAILABLE
       FOR P'S
       24500 NORTHWESTERN HWY
       SUITE 204
       SOUTHFIELD, MI 48075


3.2234 PAULA THOMPSON                           UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 12
       CENTREVILLE, MS 39631           ACCOUNT NO.: NOT AVAILABLE


3.2235 PAULETTE L. HACKER                       UNKNOWN                              Litigation             UNDETERMINED
       CDLG, PC
       TONY CARA, ESQ.; PETER          ACCOUNT NO.: NOT AVAILABLE
       NISSON, ESQ.
       2973 HARBOR BLVD., STE 594
       COSTA MESA, CA 92626




                                            Page 233 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 302 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2236 PENNY BLEDSOE                          UNKNOWN                              Complaint              UNDETERMINED
       103 LARIAT CIRCLE
       WIMBERLEY, TX 78676           ACCOUNT NO.: NOT AVAILABLE


3.2237 PEOPLE                                 UNKNOWN                              Litigation             UNDETERMINED
       JAMES F. LEWIS, DEPUTY
       DISTRICT ATTORNEY             ACCOUNT NO.: NOT AVAILABLE
       OFFICE OF THE DA, SAN
       JOAQUIN COUNTY
       222 E. WEBER AVENUE, SUITE
       202
       STOCKTON, CA 95202


3.2238 PERALTA, RIGOBERTO                     UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2239 PEREZ, IVONNE, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       EZDRIN & WOOD, P.C.
       BRENT CHAPMAN, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       93 JACKSON AVENUE
       SYOSSET, NY 11791


3.2240 PETE R. DUOTO                          UNKNOWN                              Litigation             UNDETERMINED
       VILT & ASSOCIATES (ROBERT
       VILT)                         ACCOUNT NO.: NOT AVAILABLE
       5177 RICHMOND AVENUE, SUITE
       1142
       HOUSTON, TX 77056


3.2241 PETER ALCAZAREN                        UNKNOWN                              Litigation             UNDETERMINED
       VILT AND ASSOCIATES, P.C.
       ROBERT C. VILT, ESQ           ACCOUNT NO.: NOT AVAILABLE
       5177 RICHMOND AVENUE, SUITE
       1142
       HOUSTON, TX 77056


3.2242 PETER CERULLO                          UNKNOWN                              Litigation             UNDETERMINED
       ATTN: SCOTT D. STAMATAKIS,
       ESQ.                          ACCOUNT NO.: NOT AVAILABLE
       STAMATAKIS THALJI & BONANNO
       8751 NORTH HIMES AVENUE
       TAMPA, FL 33614


3.2243 PETER CUMMINGS                         UNKNOWN                              Complaint              UNDETERMINED
       1923 HARBOR ISLAND D
       FLEMING ISLAND, FL 32003      ACCOUNT NO.: NOT AVAILABLE




                                          Page 234 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 303 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2244 PETER FERRARO                            UNKNOWN                              Litigation             UNDETERMINED
       FERRARO, PETER
       EUGENE C. TULLOS, ESQ           ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 74
       RALEIGH, MS 39153


3.2245 PETER MCFADDEN                           UNKNOWN                              Litigation             UNDETERMINED
       ERNEST E. RANALLI, ESQ.
       742 VETERANS MEMORIAL           ACCOUNT NO.: NOT AVAILABLE
       HIGHWAY
       HAUPPAUGE, NY 11788


3.2246 PETER MCFADDEN; ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       ATTN: ERNEST E. RANALLI, ESQ.
       742 VETERANS MEMORIAL           ACCOUNT NO.: NOT AVAILABLE
       HIGHWAY
       HAUPPAUGE, NY 11788


3.2247 PETER MENARD                             UNKNOWN                              Complaint              UNDETERMINED
       681 TROUT LAKE RD
       BOLTON LANDING, NY 12814        ACCOUNT NO.: NOT AVAILABLE


3.2248 PETER N FRANCK                           UNKNOWN                              Litigation             UNDETERMINED
       ERIC B. STRONGIN
       SMITH I HALL I STRONGIN, LLP    ACCOUNT NO.: NOT AVAILABLE
       999 CORPORATE DRIVE, SUITE
       220
       LADERA RANCH, CA 92694


3.2249 PETER PAPJES                             UNKNOWN                              Complaint              UNDETERMINED
       787 FAIRWOOD LANE
       CLEARWATER, FL 33759            ACCOUNT NO.: NOT AVAILABLE


3.2250 PETER WINKLER                            UNKNOWN                              Complaint              UNDETERMINED
       265 4TH AVENUE
       WEST BABYLON, NY 11704          ACCOUNT NO.: NOT AVAILABLE


3.2251 PETER ZEPPEIRO                           UNKNOWN                              Litigation             UNDETERMINED
       PATRICIA RODRIGUEZ
       RODRIGUEZ LAW GROUP, INC.       ACCOUNT NO.: NOT AVAILABLE
       1492 WEST COLORADO BLVD.
       SUITE 120
       PASADENA, CA 91105


3.2252 PHILIP DUES/ELIZABETH DUES               UNKNOWN                              Complaint              UNDETERMINED
       8824 GATEWOOD RD
       FAYETTEVILLE, WV 25840          ACCOUNT NO.: NOT AVAILABLE




                                            Page 235 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 304 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2253 PHILIP MULLIN                          UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 3962
       HOLIDAY, FL 34692             ACCOUNT NO.: NOT AVAILABLE


3.2254 PHRONSLEE                              UNKNOWN                              Complaint              UNDETERMINED
       STEWARD/GRETCHEN
       LEFFERSON                     ACCOUNT NO.: NOT AVAILABLE
       3514 ISLAND TRAIL DR
       WILLIAMSBURG, OH 45176


3.2255 PHYLLIS ANDRES-SMITH                   UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 204
       HARRISBURG, IL 62946          ACCOUNT NO.: NOT AVAILABLE


3.2256 PIEDMONT TITLE AGENCY, INC.            UNKNOWN                              Litigation             UNDETERMINED
       JONATHAN P. LIENHARD
       WALKER JONES, P.C.            ACCOUNT NO.: NOT AVAILABLE
       31 WINCHESTER STREET
       WARRENTON, VA 20186


3.2257 PIER POINTE LANDING CONDO              UNKNOWN                              Litigation             UNDETERMINED
       ASSN, INC.
       HEATH J. THOMPSON, P.C.       ACCOUNT NO.: NOT AVAILABLE
       HEATHE J. THOMPSON, ESQ.
       4224 HOLLAND ROAD SUITE 108
       VIRGINIA BEACH, VA 23452


3.2258 PIERRE FONTILUS                        UNKNOWN                              Complaint              UNDETERMINED
       1260 NE 214TH ST
       MIAMI, FL 33179               ACCOUNT NO.: NOT AVAILABLE


3.2259 PIOQUINTO MALDONADO JR                 UNKNOWN                              Complaint              UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2260 PLUMBING SOLUTIONS, INC.               UNKNOWN                              Litigation             UNDETERMINED
       LUCAS H. LIEFER
       COOPER & LIEFER               ACCOUNT NO.: NOT AVAILABLE
       205 E MARKET, PO BOX 99
       RED BUD, IL 62278


3.2261 POALA A. VALDES, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       ATTN: BRUCE JACOBS, ESQ.;
       JACOBS LEGAL, PLLC            ACCOUNT NO.: NOT AVAILABLE
       ALFRED I. DUPONT BUILDING
       169 EAST FLAGLER STREET
       SUITE 1620
       MIAMI, FL 33131




                                          Page 236 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 305 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2262 POMPANO POINT CONDO                      UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION, INC.
       GURSKY RAGAN, P.A.              ACCOUNT NO.: NOT AVAILABLE
       DARRIN B. GURSKY
       14 NE 1ST AVNUE, SUITE 703
       MIAMI, FL 33132


3.2263 PORTLAND VILLAGE INC.                    UNKNOWN                              Litigation             UNDETERMINED
       JASON ANDERSON
       8015 L5TH AVE. NWSTE.5          ACCOUNT NO.: NOT AVAILABLE
       SEATTLE, WA 98117-3602


3.2264 PPJ PROPERTIES, LLC, A NJ LLC            UNKNOWN                              Litigation             UNDETERMINED
       W. PETER RAGAN, SR., ESQ.
       RAGAN & RAGAN                   ACCOUNT NO.: NOT AVAILABLE
       3100 RT. 138 W.BRINLEY PLAZA,
       BLDG ONE
       WALL, NJ 07719


3.2265 PREMIER ONE HOLDINGS INC.           UNKNOWN                                   Litigation             UNDETERMINED
       JOSEPH Y. HONG
       HONG LAW OFFICES LIMITED     ACCOUNT NO.: NOT AVAILABLE
       10781 WEST TWAIN AVENUE #100
       LAS VEGAS, NV 89135


3.2266 PREMIER ONE HOLDINGS, INC.          UNKNOWN                                   Litigation             UNDETERMINED
       JOSEPH Y. HONG
       HONG LAW OFFICES LIMITED     ACCOUNT NO.: NOT AVAILABLE
       10781 WEST TWAIN AVENUE #100
       LAS VEGAS, NV 89135


3.2267 QI HE                                    UNKNOWN                              Litigation             UNDETERMINED
       893 BRUSH HILL ROAD
       MILTON, MA 02186                ACCOUNT NO.: NOT AVAILABLE


3.2268 RACHEL SWEAT                             UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF DENNISE
       HENDERSON                       ACCOUNT NO.: NOT AVAILABLE
       DENNISE HENDERSON
       1903 21ST STREET
       SACRAMENTO, CA 95811


3.2269 RAGO, ALBERT JR., ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       LAURENCE DAVID GEROWITZ,
       ESQ.                            ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICE OF LAURENCE D.
       GEROWITZ, P.C.
       30 BROAD STREET, SUITE 1422
       NEW YORK, NY 10004




                                            Page 237 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 306 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2270 RAIN-WOOD PROPERTIES, LLC                UNKNOWN                              Litigation             UNDETERMINED
       UNDERWOOD & RIEMER, PC
       JAMES D. PATTERSON              ACCOUNT NO.: NOT AVAILABLE
       166 GOVERNMENT STREET,
       SUITE 100
       MOBILE, AL 36602


3.2271 RALPH FAIELLA                            UNKNOWN                              Litigation             UNDETERMINED
       WILLIAM SHERIDAN
       50 NASHUA RD SUITE 102          ACCOUNT NO.: NOT AVAILABLE
       LONDONDERRY, NH 3053


3.2272 RAMIRO J HERNANDEZ                       UNKNOWN                              Litigation             UNDETERMINED
       DAVIS MILES MCGUIRE
       GARDNER, PLLC                   ACCOUNT NO.: NOT AVAILABLE
       ROBERT N SEWELL, ESQ.
       80 E RIO SALADO PKWY, STE 401
       TEMPE, AZ 85281


3.2273 RANDALL KEITH SPANN, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       BAYBRIDGE LAW FIRM, P.L.L.C.
       GREGORY B. WILHELM              ACCOUNT NO.: NOT AVAILABLE
       55 BAYBRIDGE DRIVE
       GULF BREEZE, FL 32561


3.2274 RAUL EL GARCIA, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       FLORIDA TRIAL COUNSEL
       DAVID A. FERNANDEZ              ACCOUNT NO.: NOT AVAILABLE
       4705 26TH STREET WEST
       BRADENTON, FL 34207


3.2275 RAY, GLENDA                              UNKNOWN                              Litigation             UNDETERMINED
       EARL MCGUIRE, ESQ
       P.O. BOX 1746                   ACCOUNT NO.: NOT AVAILABLE
       PRESTONBURG, KY 41653


3.2276 RAYMOND BLACK                            UNKNOWN                              Complaint              UNDETERMINED
       1727 PARKHILL DR
       DAYTON, OH 45406                ACCOUNT NO.: NOT AVAILABLE


3.2277 RAYMOND P. SULLIVAN                      UNKNOWN                              Litigation             UNDETERMINED
       JAMES STURDEVANT
       119 NORTH COMMERCIAL            ACCOUNT NO.: NOT AVAILABLE
       STREET, SUITE 920
       BELLINGHAM, WA 98225


3.2278 REBECCA EVANS-THOMPSON                   UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 544
       SANTEE, SC 29142                ACCOUNT NO.: NOT AVAILABLE




                                            Page 238 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 307 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2279 REBECCA FREDERICK                      UNKNOWN                              Complaint              UNDETERMINED
       11196 SHANDON DR
       GREENWEL SPGS, LA 70739       ACCOUNT NO.: NOT AVAILABLE


3.2280 REBECCA HARRIS, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       JULIA JENSEN SMOLKA
       DIMONTE & LIZAK, LLC          ACCOUNT NO.: NOT AVAILABLE
       216 W. HIGGINS ROAD
       PARK RIDGE, IL 60068


3.2281 REBECCA J. TOMBLIN AND                 UNKNOWN                              Litigation             UNDETERMINED
       JOANN MEADOWS
       POWELL & MAJESTRO, PLLC       ACCOUNT NO.: NOT AVAILABLE
       ANTHONY J. MAJESTRO, ESQ
       405 CAPITOL STREET, SUITE
       P1200
       CHARLESTON, WV 25301


3.2282 REGINA DAVIS AND ARTHUR                UNKNOWN                              Litigation             UNDETERMINED
       MCGILL
       REBECCA J. POWERS             ACCOUNT NO.: NOT AVAILABLE
       HEALTH J. THOMPSON, P.C.
       4224 HOLLAND ROAD SUITE 108
       VIRGINIA BEACH, VA 34452


3.2283 RENAE ALLEN                            UNKNOWN                              Complaint              UNDETERMINED
       13415 GERALD STREE
       GIBRALTAR, MI 48173           ACCOUNT NO.: NOT AVAILABLE


3.2284 RENE RIVAS                             UNKNOWN                              Litigation             UNDETERMINED
       KING LAW FIRM
       JORDAN KING, ESQ              ACCOUNT NO.: NOT AVAILABLE
       3409 N.10TH STREET
       MCALLEN, TX 78501


3.2285 RENELLA FRASER                         UNKNOWN                              Litigation             UNDETERMINED
       MORGAN & MORGAN
       JARED M. LEE                  ACCOUNT NO.: NOT AVAILABLE
       20 NORTH ORANGE AVENUE
       SUITE 1600
       ORLANDO, FL 32801


3.2286 RESERVE AT OLD BLUFF                   UNKNOWN                              Litigation             UNDETERMINED
       OWNERS ASSOCIATION INC.
       DANIEL I. MCCRAAIE, ESQUIRE   ACCOUNT NO.: NOT AVAILABLE
       26 SOUTH 5TH STREET
       FEMANDINA BEACH, FL 32034




                                          Page 239 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 308 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2287 RESERVE AT OLD BLUFF                    UNKNOWN                              Litigation             UNDETERMINED
       OWNERS ASSOCIATION INC.
       LYNN DRYSDALE, ESQUIRE         ACCOUNT NO.: NOT AVAILABLE
       126 WEST ADAMS STREET
       JACKSONVILLE, FL 32202


3.2288 RESOURCES GROUP, LLC, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       LAW OFFICE OF MICHAEL F.       ACCOUNT NO.: NOT AVAILABLE
       BOHN
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2289 RFB PROPERTIES II, LLC                  UNKNOWN                              Litigation             UNDETERMINED
       BRAND, MARQUARDT &
       CALLAHAN, PLLC                 ACCOUNT NO.: NOT AVAILABLE
       MICHAEL E. BRAND
       1325 G STREET, NW, SUITE 500
       WASHINGTON, DC 20005


3.2290 RH KIDS, LLC                            UNKNOWN                              Litigation             UNDETERMINED
       ROBERT NOGGLE
       NOGGLE LAW PLLC                ACCOUNT NO.: NOT AVAILABLE
       376 E WARM SPRINGS RD #140
       LAS VEGAS, NV 89119


3.2291 RICARDO ROSALES AND                     UNKNOWN                              Litigation             UNDETERMINED
       BEVERLY B ROSALES
       DWIGHT EPPERSON                ACCOUNT NO.: NOT AVAILABLE
       DWIGHT J.L. EPPERSON, INC.
       420 E SOUTH TEMPLE SUITE 470
       SALT LAKE CITY, UT 84111


3.2292 RICHARD ALCARAZ OROZCO                  UNKNOWN                              Litigation             UNDETERMINED
       FEAR WADDELL, P.C.
       PETER L. FEAR                  ACCOUNT NO.: NOT AVAILABLE
       7650 NORTH PALM AVENUE,
       SUITE 101
       FRESNO, CA 93711


3.2293 RICHARD BOERIGTER                       UNKNOWN                              Complaint              UNDETERMINED
       967 53RD ST
       PULLMAN, MI 49450              ACCOUNT NO.: NOT AVAILABLE


3.2294 RICHARD DEDRICK                         UNKNOWN                              Complaint              UNDETERMINED
       603 MARK DR
       VERONA, WI 53593               ACCOUNT NO.: NOT AVAILABLE




                                           Page 240 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 309 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2295 RICHARD GIESE                          UNKNOWN                              Litigation             UNDETERMINED
       A NEWARK FIRM
       ROBERT C. NEWARK III          ACCOUNT NO.: NOT AVAILABLE
       1341 W. MOCKINGBIRD LANE,
       STE. 600W
       DALLAS, TX 75247


3.2296 RICHARD GORGO                          UNKNOWN                              Complaint              UNDETERMINED
       49 WAGNER LANE
       COATESVILLE, PA 19320         ACCOUNT NO.: NOT AVAILABLE


3.2297 RICHARD JOHNSON AND SUSAN              UNKNOWN                              Litigation             UNDETERMINED
       JOHNSON
       ATTN: COREY E. AHART, ESQ.    ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICE OF COREY E.
       AHART
       2617 HADLEY DRIVE
       PENNSAUKEN, NJ


3.2298 RICHARD M. GIULIANO                    UNKNOWN                              Litigation             UNDETERMINED
       PHILLIP D. ZUZOLO
       ZUZOLO LAW OFFICE, LLC        ACCOUNT NO.: NOT AVAILABLE
       700 YOUNGSTOWN-WARREN
       ROAD
       NILES, OH 44446


3.2299 RICHARD MARTIN                         UNKNOWN                              Complaint              UNDETERMINED
       56 WILLIAMS STREET LAW
       OFFICE KEVIN G MCINTYRE       ACCOUNT NO.: NOT AVAILABLE
       NORTH EASTON, MA 02356


3.2300 RICHARD MONGELLI                       UNKNOWN                              Litigation             UNDETERMINED
       VALDA C. DUBOA, ESQ.
       DUOBA LAW GROUP, PLLC         ACCOUNT NO.: NOT AVAILABLE
       WEST ISLIP LAW CENER 475
       MONTAUK HIGHWAY
       WEST ISLIP, NY 11795


3.2301 RICHARD R. HUNNEFIELD                  UNKNOWN                              Litigation             UNDETERMINED
       MCARDLE LAW & ASSOCIATES,
       PLLC                          ACCOUNT NO.: NOT AVAILABLE
       LUCAS B. MCARDLE
       280 MERRIMACK STREET, SUITE
       310
       LAWRENCE, MA 1843


3.2302 RICHARD R. KINKOFF AND                 UNKNOWN                              Litigation             UNDETERMINED
       JANET A. KINKOFF
       PILKA & ASSOCIATES, P.A.      ACCOUNT NO.: NOT AVAILABLE
       DANIEL F. PILKA
       213 PROVIDENCE ROAD
       BRANDON, FL 33511-4707


                                          Page 241 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 310 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2303 RICHARD SHAPIRO AND YVETTE             UNKNOWN                              Litigation             UNDETERMINED
       SHAPIRO
       PATRICIA RODRIGUEZ            ACCOUNT NO.: NOT AVAILABLE
       RODRIGUEZ LAW GROUP, INC.
       1492 WEST COLORADO BLVD.
       #120
       PASADENA, CA 91105


3.2304 RICHARD ST. PIERRE                     UNKNOWN                              Complaint              UNDETERMINED
       115 BRENTWOOD RD
       EXETER, NH 03833              ACCOUNT NO.: NOT AVAILABLE


3.2305 RICHARD ST. PIERRE                     UNKNOWN                              Complaint              UNDETERMINED
       115 BRENTWOOD ROAD
       EXETER, NH 03833              ACCOUNT NO.: NOT AVAILABLE


3.2306 RICHARD WORLEY, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       THE ROSEN LAW FIRM (NY)
       LAURENCE ROSEN                ACCOUNT NO.: NOT AVAILABLE
       275 MADISON AVENUE, 34TH
       FLOOR
       NEW YORK, NY 10016


3.2307 RICHARDS LEE LEGANS, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       KELLETT & BARTHOLOW PLLC
       CAITLYN N. WELLS              ACCOUNT NO.: NOT AVAILABLE
       11300 N. CENTRAL
       EXPRESSWAY SUITE 301
       DALLAS, TX 75243


3.2308 RICKEY R. HARRIS                       UNKNOWN                              Litigation             UNDETERMINED
       463 POOLER PARK WAY
       BOX 182                       ACCOUNT NO.: NOT AVAILABLE
       POOLER, GA 31322


3.2309 RIGOVALDO GARCIA-PENA                  UNKNOWN                              Litigation             UNDETERMINED
       BRADLEY PAUL ELLEY, ESQ.
       120 COUNTRY CLUB DRIVE,       ACCOUNT NO.: NOT AVAILABLE
       SUITE 5
       INCLINE VILLAGE, NV 89451


3.2310 RIMA BALLOUT                           UNKNOWN                              Litigation             UNDETERMINED
       ARTHUR DELONG
       1201 PACIFIC AVENUE           ACCOUNT NO.: NOT AVAILABLE
       SUITE 1200
       TACOMA, WA 94802




                                          Page 242 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 311 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2311 RJRN HOLDINGS, LLC                      UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL BEEDE, ESQ.
       THE LAW OFFICE OF MIKE         ACCOUNT NO.: NOT AVAILABLE
       BEEDE, PLLC
       2470 ST. ROSE PARKWAY, SUITE
       307
       HENDERSON, NV 89074


3.2312 RLP BUCKWOOD COURT LLC                  UNKNOWN                              Litigation             UNDETERMINED
       CHARLES COONS
       COOPER COONS                   ACCOUNT NO.: NOT AVAILABLE
       10655 PARK RUN DR, SUITE 130
       LAS VEGAS, NV 89144


3.2313 ROBERT C GOFF                           UNKNOWN                              Litigation             UNDETERMINED
       ROBERT C GOFF
                                      ACCOUNT NO.: NOT AVAILABLE


3.2314 ROBERT D. DEY                           UNKNOWN                              Litigation             UNDETERMINED
       DAVID H. KRIEGER
       HAINES & KRIEGER               ACCOUNT NO.: NOT AVAILABLE
       8985 S. EASTERN AVE., SUITE
       350
       HENDERSON, NV 89123


3.2315 ROBERT ELLIOTT                          UNKNOWN                              Complaint              UNDETERMINED
       10530 SOUTH STATE STREET
       CHICAGO, IL 60629              ACCOUNT NO.: NOT AVAILABLE


3.2316 ROBERT FENG                             UNKNOWN                              Complaint              UNDETERMINED
       122 MOHAVE TERRACE
       FREMONT, CA 94539              ACCOUNT NO.: NOT AVAILABLE


3.2317 ROBERT HODGES                           UNKNOWN                              Complaint              UNDETERMINED
       24 CAMELLIA DRIVE
       COVINGTON, LA 70433            ACCOUNT NO.: NOT AVAILABLE


3.2318 ROBERT J. CHAPUT                        UNKNOWN                              Litigation             UNDETERMINED
       YOHANA M. MANNING
       53A COMPANY ST                 ACCOUNT NO.: NOT AVAILABLE
       2120 COMPANY STREET STE1
       CHRISTIANSTED, VI 820


3.2319 ROBERT J. CROWLEY, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       DONALD W. OSBORNE, P.C.
       DONALD W. OSBORNE              ACCOUNT NO.: NOT AVAILABLE
       473 NORTH PEACHTREE STREE
       NORCROSS, GA 30071




                                           Page 243 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 312 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2320 ROBERT JACKSON                           UNKNOWN                              Complaint              UNDETERMINED
       147 LAKE MERIAL SHORES DR
       PANAMA CITY, FL 32409           ACCOUNT NO.: NOT AVAILABLE


3.2321 ROBERT JONES                             UNKNOWN                              Litigation             UNDETERMINED
       PREVOST, SHAFF, MASON, &
       CARNS, PLLC                     ACCOUNT NO.: NOT AVAILABLE
       J. NEAL PREVOST
       5560 TENNYSON PARKWAY,
       SUITE 260
       PLANO, TX 75024


3.2322 ROBERT K. WHITE AND LORRIE               UNKNOWN                              Litigation             UNDETERMINED
       L. WHITE
       DOUCET & ASSOCIATES CO. LPA     ACCOUNT NO.: NOT AVAILABLE
       BRIAN A. BROWN
       700 STONEHENGE PARKWAY,
       SUITE 2B
       DUBLIN, OH 43017


3.2323 ROBERT KICKLIGHTER                       UNKNOWN                              Complaint              UNDETERMINED
       9302 ODYSSEY LAKE CIRCLE
       BRUNSWICK, GA 31525             ACCOUNT NO.: NOT AVAILABLE


3.2324 ROBERT KRAFT                             UNKNOWN                              Complaint              UNDETERMINED
       30 LINCOLN STREET
       NEW ROCHELLE, NY 10801-4311     ACCOUNT NO.: NOT AVAILABLE


3.2325 ROBERT L. MASTIN AND JODI A.             UNKNOWN                              Litigation             UNDETERMINED
       MASTIN
       HEATH J. THOMPSON               ACCOUNT NO.: NOT AVAILABLE
       HEATH J. THOMPSON, P.C.
       4224 HOLLAND RD SUITE 108
       VIRGINIA BEACH, VA 23452


3.2326 ROBERT POAGE                             UNKNOWN                              Complaint              UNDETERMINED
       1716 EAST EDGECOMB STREET
       COVINA, CA 91724                ACCOUNT NO.: NOT AVAILABLE


3.2327 ROBERT POPE                              UNKNOWN                              Litigation             UNDETERMINED
       THE DANN LAW FIRM CO., L.P.A.
       MARC E. DANN, ESQ               ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 6031040
       CLEVELAND, OH 44103


3.2328 ROBERT REYNOLDS                          UNKNOWN                              Complaint              UNDETERMINED
       1826 MARTINIQUE DR
       LAKE HAVASU CITY, AZ 86406      ACCOUNT NO.: NOT AVAILABLE




                                            Page 244 of 282 to Schedule E/F Part 2
       19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 313 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2329 ROBERT S. ROGENER                       UNKNOWN                              Litigation             UNDETERMINED
       RYAN BIESENBACH, ESQ.
       ZIMMERMAN LAW, P.C.            ACCOUNT NO.: NOT AVAILABLE
       315 WALT WHITMAN ROAD,
       SUITE 215
       HUNTINGTON STATION, NY 11746


3.2330 ROBERT SIMMONS AND DONNA                UNKNOWN                              Litigation             UNDETERMINED
       SIMMONS
       ATTN: JUDSON M. CARUSONE,      ACCOUNT NO.: NOT AVAILABLE
       ESQ.
       BEHRENDS, CARUSONE &
       COVINGTON, P.C.
       P.O. BOX 10552
       EUGENE, OR 97440


3.2331 ROBERT T. HALL AND SALLY W.             UNKNOWN                              Litigation             UNDETERMINED
       HALL
       ATTN: DALE W. PITTMAN, ESQ.    ACCOUNT NO.: NOT AVAILABLE
       THE LAW OFFICE OF DALE W.
       PITTMAN, P.C.
       THE ELIZA SPOTSWOOD HOUSE;
       112-A WEST TABB STREET
       PETERSBURG, VA 23803


3.2332 ROBERT T. LEWIS, ET AL                  UNKNOWN                              Litigation             UNDETERMINED
       ROBERT C. NEWARK, ESQ
       2500 S BROADWAY, STE 128       ACCOUNT NO.: NOT AVAILABLE
       EDMOND, OK 73013


3.2333 ROBERT W. MORRIS AND                    UNKNOWN                              Litigation             UNDETERMINED
       LARHONIDA S. MORRIS
       DAVID H. KRIEGER               ACCOUNT NO.: NOT AVAILABLE
       HAINES & KRIEGER, LLC
       8985 S. EASTERN AVE., SUITE
       350
       HENDERSON, NV 89123


3.2334 ROBERT WEGNER                           UNKNOWN                              Litigation             UNDETERMINED
       SAM DANIEL, ESQ.
       1756 S UTICA AVE.              ACCOUNT NO.: NOT AVAILABLE
       TULSA, OK 74104


3.2335 ROBERTA SMITH                           UNKNOWN                              Complaint              UNDETERMINED
       123 SMITH MITCHELL RD
       HATTIESBURG, MS 39401          ACCOUNT NO.: NOT AVAILABLE




                                           Page 245 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 314 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2336 ROBERTO CASTILLO, ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       PHIONAH N. BROWN, ESQ.
       CABANILLAS & ASSOCIATES, PC   ACCOUNT NO.: NOT AVAILABLE
       120 BLOOMINGDALE ROAD,
       SUITE 400
       WHITE PLAINS, NY 10605


3.2337 ROBIN JASPER                           UNKNOWN                              Complaint              UNDETERMINED
       501 2ND STREET
       WEST DES MOINES, IA 50265     ACCOUNT NO.: NOT AVAILABLE


3.2338 ROCCO N. JACAVONE, JR., AND            UNKNOWN                              Litigation             UNDETERMINED
       MARSHA S. JACAVONE
       ROCCO N. JACAVONE, ET AL.     ACCOUNT NO.: NOT AVAILABLE
       200 SHUN PIKE
       JOHNSTON, RI 02919


3.2339 ROCCO N. JACAVONE, JR., ET AL.        UNKNOWN                               Litigation             UNDETERMINED
       200 SHUN PIKE
       PROVIDENCE, RI 02919           ACCOUNT NO.: NOT AVAILABLE


3.2340 RODNEY WAYNE MULLIS,                   UNKNOWN                              Litigation             UNDETERMINED
       JENNIFER WALTERS MULLIS
       ATTN: JOHNSTONE CARROLL,      ACCOUNT NO.: NOT AVAILABLE
       LLC
       MATT CARROLL, ESQ
       2204 LAKESHORE DRIVE, SUITE
       303
       HOMEWOOD, AL 35209


3.2341 RODREKA JONES, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       BURT W. NEWSOME
       NEWSOME LAW, LLC              ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 382753
       BIRMINGHAM, AL 35238


3.2342 ROGER & ELIZABETH COTE                 UNKNOWN                              Litigation             UNDETERMINED
       LEGAL AID SOCIETY OF MIDDLE
       TENNESSEE                     ACCOUNT NO.: NOT AVAILABLE
       PATRICIA A JONES, ESQ
       1121 TROTWOOD AVE, STE 4
       COLUMBIA, TN 38401


3.2343 ROGER E. BLAINE, EXECUTOR              UNKNOWN                              Litigation             UNDETERMINED
       JOE E. MANUEL
       JOE E. MANUEL ATTORNEY-AT-    ACCOUNT NO.: NOT AVAILABLE
       LAW
       240 FOREST AVE, SUITE 3001
       CHATTANOOGA, TN 37405




                                          Page 246 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290        Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                      Pg 315 of 521
Ditech Financial LLC                                                                          Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address          Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                              Account Number                           Claim

Litigation

3.2344 ROGER G. SHIRLEY                           UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL KIND
       KAZEROUNI LAW GROUP, APC          ACCOUNT NO.: NOT AVAILABLE
       6069 SOUTH FORT APACHE
       ROAD, SUITE 100
       LAS VEGAS, NV 89148


3.2345 ROGERIO SANTOS                             UNKNOWN                              Litigation             UNDETERMINED
       741-745 LIVINGSTON STREE
       ELIZABETH, NJ 7201                ACCOUNT NO.: NOT AVAILABLE


3.2346 ROMALLIS CAREY AND PHYLLIS                 UNKNOWN                              Litigation             UNDETERMINED
       MCGEE
       TULLOS AND TULLOS                 ACCOUNT NO.: NOT AVAILABLE
       MARK TULLOS
       126 MAIN STREET
       RALEIGH, MS 39153


3.2347 RON JONES/BRUCE JONES                      UNKNOWN                              Complaint              UNDETERMINED
       2020 TOMMY LEE COOK ROAD
       PALMETTO, GA 30268                ACCOUNT NO.: NOT AVAILABLE


3.2348 RONALD D. HOLMAN                           UNKNOWN                              Litigation             UNDETERMINED
       MATTHEW H. O'NEILL
       O'NEILL LAW OFFICES, PLLC         ACCOUNT NO.: NOT AVAILABLE
       402 FIRST ST EAST, STE 201 P.O.
       BOX 699
       POLSON, MT 59860


3.2349 RONALD D. LOCKWOOD, JR., ET                UNKNOWN                              Litigation             UNDETERMINED
       AL.
       MICHELLE BADOLATO, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       STRADLEY RONON STEVENS &
       YOUNG, LLP
       457 HADDONFIELD ROAD, STE
       100
       CHERRY HILL, NJ 08002


3.2350 RONALD KERVIN                              UNKNOWN                              Litigation             UNDETERMINED
       ROBIN F. REYNOLDS, P.C.
       ROBIN F. REYNOLDS, ESQ            ACCOUNT NO.: NOT AVAILABLE
       139 SOUTH BROADNAX STREET
       DADEVILLE, AL 36853


3.2351 ROSALYN (OMOYELE) LOWDEN                   UNKNOWN                              Complaint              UNDETERMINED
       101 N BRAND BLVD PH1920
       GLENDALE, CA 91203                ACCOUNT NO.: NOT AVAILABLE


3.2352 ROSEMARY FARLEY                            UNKNOWN                              Complaint              UNDETERMINED
       10233 WEST NATIONAL ROAD
       NEW CARLISLE, OH 45344            ACCOUNT NO.: NOT AVAILABLE

                                              Page 247 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 316 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2353 ROSENBERG & ASSOCIATES, LLC        UNKNOWN                                   Litigation             UNDETERMINED
       ROSENBERG & ASSOCIATES, LLC
       DIANE ROSENBERG             ACCOUNT NO.: NOT AVAILABLE
       4340 EAST WEST HIGHWAY,
       SUITE 600
       BETHESDA, MD 20184


3.2354 ROSS, ROBERT J.                         UNKNOWN                              Litigation             UNDETERMINED
       ELIZABETH LEWIS,
       INVESTIGATOR                   ACCOUNT NO.: NOT AVAILABLE
       EEOC, PHILADELPHIA DISTRICT
       OFFICE
       801 MARKET STREET SUITE 1300
       PHILADELPHIA, PA 19107


3.2355 ROSY ESPRECION THOMAS, ET               UNKNOWN                              Litigation             UNDETERMINED
       AL.
       ROSY ESPRECION THOMAS          ACCOUNT NO.: NOT AVAILABLE
       (PRO SE)
       91-735 KILAHA STREET
       EWA BEACH, HI 96706


3.2356 ROY DIXON                               UNKNOWN                              Complaint              UNDETERMINED
       2001 PALM BEACH LKS BLVD 410
       C/O K DRAKE OZMENT             ACCOUNT NO.: NOT AVAILABLE
       WEST PALM BEACH, FL 33409


3.2357 ROY J. DIXON, DEBTOR                    UNKNOWN                              Litigation             UNDETERMINED
       163 RIVERA COURT
       ROYAL PALM BEACH, FL 33411     ACCOUNT NO.: NOT AVAILABLE


3.2358 ROY VANDERHOEF, ET AL.             UNKNOWN                                   Litigation             UNDETERMINED
       MITZI A. LEE, ESQ.
       ATTORNEY FOR BANK OF HAWAII ACCOUNT NO.: NOT AVAILABLE
       900 FORT STREET MALL, #900
       HONOLULU, HI 96813


3.2359 RUBEN PEREZ, JR. AND SUGEY              UNKNOWN                              Litigation             UNDETERMINED
       V. GUTIERREZ
       LAW OFFICES OF JUAN ANGEL      ACCOUNT NO.: NOT AVAILABLE
       GUERRA
       JUAN ANGEL GUERRA
       1021 FAIR PARK BLVD
       HARLINGEN, TX 78550


3.2360 RUBY COOK                               UNKNOWN                              Complaint              UNDETERMINED
       1500 PINEHURST DRIVE #408
       OPELIKA, AL 36601              ACCOUNT NO.: NOT AVAILABLE




                                           Page 248 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 317 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2361 RUPERTS COURT TRUST                     UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                  ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2362 RUTH ANN BRAZIER AND MONET              UNKNOWN                              Litigation             UNDETERMINED
       BRAZIER
       ATTN: EDMOND J. BEAROR, ESQ.   ACCOUNT NO.: NOT AVAILABLE
       TRACY B. COLLINS, ESQ.
       RUDMAN WINCHELL
       84 HARLOW STREET; P.O. BOX
       1401
       BANGOR, ME


3.2363 RYAN ALLEN BROKAW AND LACI          UNKNOWN                                  Litigation             UNDETERMINED
       LYNN BROKAW
       DAVE MAXFIELD, ATTORNEY, LLC ACCOUNT NO.: NOT AVAILABLE
       DAVE MAXFIELD
       SUITE B
       COLUMBIA, SC 29206


3.2364 RYAN GARCIA                             UNKNOWN                              Complaint              UNDETERMINED
       650 NORTHHILL CIRCLE
       NEW BRAUNFELS, TX 78130        ACCOUNT NO.: NOT AVAILABLE


3.2365 SALAZAR, SAM J                          UNKNOWN                              Litigation             UNDETERMINED
       NEW MEXICO LEGAL AID, INC.
       CORINNA LASZLO-HENRY, ESQ      ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 1454
       LAS VEGAS, NM 87701


3.2366 SALINAS, NANCY F/K/A NANCY              UNKNOWN                              Litigation             UNDETERMINED
       HERNANDEZ
       ZENDEH DEL & ASSOCIATES,       ACCOUNT NO.: NOT AVAILABLE
       PLLC
       GABE PEREZ, ESQ.
       1813 61ST STREET, SUITE 101
       GALVESTON, TX 77551


3.2367 SALLIE WHITE/RITA WHITE                 UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 676
       TERRY , MS 39170-0676          ACCOUNT NO.: NOT AVAILABLE




                                           Page 249 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 318 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2368 SALVATORE J. AIELLO SR.                 UNKNOWN                              Litigation             UNDETERMINED
       BRUCE JACOBS & ASSOCIATES,
       P.A.                           ACCOUNT NO.: NOT AVAILABLE
       BRUCE JACOBS; ALFRED I.
       DUPONT BLDG
       169 EAST FLAGLER STREET, STE
       1620
       MIAMI, FL 33131


3.2369 SANDRA DEASE                            UNKNOWN                              Litigation             UNDETERMINED
       TONY CARA
       CDLG, PC                       ACCOUNT NO.: NOT AVAILABLE
       2973 HARBOR BOULEVARD
       SUITE 594
       COSTA MESA, CA 92626


3.2370 SANDRA R. LAKE                          UNKNOWN                              Litigation             UNDETERMINED
       BRIAN R. BLICKENSTAFF
       TURNER & JOHNS, PLLC           ACCOUNT NO.: NOT AVAILABLE
       216 BROOKS ST., SUITE 200
       CHARLESTON, WV 25301


3.2371 SANFORD KAY AND DEBORAH                 UNKNOWN                              Litigation             UNDETERMINED
       KAY
       ATTN: GREGORY P. WHITE, ESQ.   ACCOUNT NO.: NOT AVAILABLE
       8000 BONHOMME AVENUE, # 316
       CLAYTON, MO 63105


3.2372 SANUCCI CT TRUST                        UNKNOWN                              Litigation             UNDETERMINED
       GREENE INFUSO, LLP
       MICHAEL V. INFUSO              ACCOUNT NO.: NOT AVAILABLE
       3030 SOUTH JONES BLVD.,
       SUITE 101
       LAS VEGAS, NV 89146


3.2373 SATICOY BAY LLC                         UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.2374 SATICOY BAY LLC                         UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148




                                           Page 250 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 319 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.2375 SATICOY BAY LLC                       UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2376 SATICOY BAY LLC                       UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &           ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.2377 SATICOY BAY LLC                       UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &           ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD, SUITE
       100
       LAS VEGAS, NV 89148


3.2378 SATICOY BAY LLC                       UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2379 SATICOY BAY LLC                       UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &           ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.2380 SATICOY BAY LLC                       UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &           ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.2381 SATICOY BAY LLC                       UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &           ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


                                         Page 251 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 320 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2382 SATICOY BAY LLC                         UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                  ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2383 SATICOY BAY LLC                         UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.2384 SATICOY BAY LLC                         UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.2385 SATICOY BAY LLC                         UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.2386 SATICOY BAY LLC SERIES                  UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                  ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2387 SATICOY BAY LLC SERIES 10404            UNKNOWN                              Litigation             UNDETERMINED
       FROSTBURG
       MICHAEL F. BOHN                ACCOUNT NO.: NOT AVAILABLE
       BOHN LAW FIRM
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2388 SATICOY BAY LLC SERIES 1405             UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                  ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074



                                           Page 252 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 321 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2389 SATICOY BAY LLC, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       LAW OFFICE OF MICHAEL F.       ACCOUNT NO.: NOT AVAILABLE
       BOHN
       2260 CORPORATE CIR., STE 480
       HENDERSON
       HENDERSON, NV 89074


3.2390 SATICOY BAY LLC, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       LAW OFFICE OF MICHAEL F.       ACCOUNT NO.: NOT AVAILABLE
       BOHN
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2391 SCHENKEL, KIMBERLY AND                  UNKNOWN                              Litigation             UNDETERMINED
       CHRISTOPHER
       RICARDO & WASYLIK, PL          ACCOUNT NO.: NOT AVAILABLE
       MICHAEL ALEX WASYLIK
       P.O. BOX 2245
       DADE CITY, FL 33526


3.2392 SCOTT BANDREMER                         UNKNOWN                              Litigation             UNDETERMINED
       K. SPENCER LAUTERBAUGH,
       ESQ                            ACCOUNT NO.: NOT AVAILABLE
       THE LAUTERBAUGH LAW FIRM
       151 NORTH MAIN STREET
       NEW CITY, NY 10956


3.2393 SCOTT BLANKENBICKER                     UNKNOWN                              Litigation             UNDETERMINED
       MYERS, EICHELBERGER &
       RUSSO, P.L.                    ACCOUNT NO.: NOT AVAILABLE
       ADAM G. RUSSO
       5728 MAJOR BLVD., SUITE 735
       ORLANDO, FL 32719


3.2394 SCOTT E. KELLY                          UNKNOWN                              Litigation             UNDETERMINED
       419 NW 81ST STREET
       KANSAS CITY, MO 64118          ACCOUNT NO.: NOT AVAILABLE


3.2395 SCRANTON, KAREY AND                     UNKNOWN                              Litigation             UNDETERMINED
       MONIQUE
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.2396 SCRUGGS, CHERYL L.                      UNKNOWN                              Litigation             UNDETERMINED
       1610 GLACIER BLUE DR
       FRESNO, TX 77545               ACCOUNT NO.: NOT AVAILABLE




                                           Page 253 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 322 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.2397 SEAN PAUL GRINDY                          UNKNOWN                              Litigation             UNDETERMINED
       M. DEAN SUTTON, ESQ.
       SUTTON LAW FIRM                  ACCOUNT NO.: NOT AVAILABLE
       900 LAFAYETTE ST. #200
       SANTA CLARA, CA 95050


3.2398 SEGUNDO CACEDA AND                        UNKNOWN                              Litigation             UNDETERMINED
       ROBERTO CACEDA
       MOUNTAIN STATE JUSTICE, INC.     ACCOUNT NO.: NOT AVAILABLE
       JENNIFER S. WAGNER, ESQ
       215 S. THIRD STREET, SUITE 901
       CLARKSBURG, WV 26301


3.2399 SEREATHA HOFLER                           UNKNOWN                              Complaint              UNDETERMINED
       1529 DANTON DRIVE
       ELBERTON, GA 30635-4667          ACCOUNT NO.: NOT AVAILABLE


3.2400 SERGIO LOPEZ AND                          UNKNOWN                              Litigation             UNDETERMINED
       ESMERALDA MIRANDA
       DAVID AKINTIMOYE                 ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICE OF DAVID
       AKINTIMOYE
       13800 HEACOCK ST., #D113
       MORENO VALLEY, CA 92553


3.2401 SFR INVESTMENTS POOL 1, LLC               UNKNOWN                              Litigation             UNDETERMINED
       SNELL & WILMER LLP - KLOMP,
       WAYNE                            ACCOUNT NO.: NOT AVAILABLE


3.2402 SFR INVESTMENTS POOL 1, LLC               UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON              ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2403 SFR INVESTMENTS POOL 1, LLC               UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON              ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2404 SFR INVESTMENTS POOL 1, LLC               UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON              ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139




                                             Page 254 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 323 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2405 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2406 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2407 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2408 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON
       KIM GILBERT EBRON             ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2409 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2410 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2411 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139




                                          Page 255 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 324 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2412 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2413 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2414 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2415 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2416 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2417 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2418 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139




                                          Page 256 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 325 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2419 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &            ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD, SUITE
       100
       LAS VEGAS, NV 89148


3.2420 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2421 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2422 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2423 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2424 SFR INVESTMENTS POOL 1, LLC            UNKNOWN                              Litigation             UNDETERMINED
       DIANA S. EBRON, ESQ.
       KIM, GILBERT, EBRON           ACCOUNT NO.: NOT AVAILABLE
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2425 SFR INVESTMENTS POOL I LLC,            UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       DIANA S. EBRON, ESQ.          ACCOUNT NO.: NOT AVAILABLE
       KIM, GILBERT, EBRON
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139




                                          Page 257 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 326 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2426 SFR INVESTMENTS POOL I, LLC,            UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       DIANA S. EBRON, ESQ.           ACCOUNT NO.: NOT AVAILABLE
       KIM, GILBERT, EBRON
       7625 DEAN MARTIN DRIVE,
       SUITE 110
       LAS VEGAS, NV 89139


3.2427 SHAH SIDDIQUI                           UNKNOWN                              Complaint              UNDETERMINED
       5504 DARK FOREST DR
       MC KINNEY, TX 75070            ACCOUNT NO.: NOT AVAILABLE


3.2428 SHANA SUTTON                            UNKNOWN                              Complaint              UNDETERMINED
       1864 GREENBRIAR BRANCH DR
       MAIDENS, VA 23102              ACCOUNT NO.: NOT AVAILABLE


3.2429 SHARLENE WARD                           UNKNOWN                              Litigation             UNDETERMINED
       R STEVEN DERRYBERRY
       KESTLER/DERRYBERRY             ACCOUNT NO.: NOT AVAILABLE
       641 WEST LANCASTER
       BOULEVARD SUITE 205
       LANCASTER, CA 93534


3.2430 SHARON A. WILLIAMSON                    UNKNOWN                              Litigation             UNDETERMINED
       JOHN DEVORE COMPTON, III
       COMPTON LAW FIRM, P.A.         ACCOUNT NO.: NOT AVAILABLE
       212 GRACE STREET
       GREENWOOD, SC 29646


3.2431 SHARON DENNIS                           UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 854
       TURNER, OR 97392               ACCOUNT NO.: NOT AVAILABLE


3.2432 SHARON GAIL GILLIARD                    UNKNOWN                              Litigation             UNDETERMINED
       CHAPMAN, ROBERT
                                      ACCOUNT NO.: NOT AVAILABLE


3.2433 SHARON GELINAS                          UNKNOWN                              Litigation             UNDETERMINED
       JOHN F. SKINNER, III
       ASSOCIATED ATTORNEYS OF        ACCOUNT NO.: NOT AVAILABLE
       NEW ENGLAND
       587 UNION STREET
       MANCHESTER, NH 03104


3.2434 SHARON OCEAN-CARTER                     UNKNOWN                              Complaint              UNDETERMINED
       124 PERLMUTTER COURT
       CLAYTON, NC 27520-6192         ACCOUNT NO.: NOT AVAILABLE




                                           Page 258 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 327 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2435 SHAWN EATON                              UNKNOWN                              Complaint              UNDETERMINED
       12402 NEON AVE
       BLOOMFIELD, IA 52537            ACCOUNT NO.: NOT AVAILABLE


3.2436 SHAWN LIEBER                             UNKNOWN                              Complaint              UNDETERMINED
       8086 JONSON DR
       REYNOLDSBURG, OH 43068          ACCOUNT NO.: NOT AVAILABLE


3.2437 SHAYM SHAYMA, ET AL.                     UNKNOWN                              Litigation             UNDETERMINED
       SANJAY CHAUBEY, ESQ.
       LAW OFFICES OF SANJAY           ACCOUNT NO.: NOT AVAILABLE
       CHAUBEY, ESQ.
       18 EAST 41ST STREET, SUITE
       1704
       NEW YORK, NY 10017


3.2438 SHEILA A RICHARDSON                      UNKNOWN                              Litigation             UNDETERMINED
       SANDRA M. EMERSON;
       MATTHEW C. SWENSON              ACCOUNT NO.: NOT AVAILABLE
       RICHARD F. KOHN; JASON VAN
       HEMERT
       EMERSON LAW FIRM 715 LAKE
       ST STE 420
       OAK PARK, IL 60301


3.2439 SHELBY GARRETT                           UNKNOWN                              Complaint              UNDETERMINED
       1627 R ST SE
       WASHINGTON, DC 20020            ACCOUNT NO.: NOT AVAILABLE


3.2440 SHELBY WHITE                             UNKNOWN                              Complaint              UNDETERMINED
       301 N MAIN STE 1600 KLENDA
       AUSTERMAN LLC                   ACCOUNT NO.: NOT AVAILABLE
       WICHITA, KS 67202


3.2441 SHELDON APPEL, ET AL.                    UNKNOWN                              Litigation             UNDETERMINED
       BRIAN D LANGA; DEMETRIOU,
       DEL GUERCIO,                    ACCOUNT NO.: NOT AVAILABLE
       SPRINGER & FRANCIS, LLP
       915 WILSHIRE BLVD., # 2000
       LOS ANGELES, CA 90017-3496


3.2442 SHELEATHA WATTS                          UNKNOWN                              Litigation             UNDETERMINED
       ATTN: DEHGHANI LAW, P.A.
       ALEX DEHGHANI, ESQ.             ACCOUNT NO.: NOT AVAILABLE
       6625 MIAMI LAKES DRIVE, SUITE
       313
       MIAMI LAKES, FL 33014




                                            Page 259 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 328 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2443 SHERMAN, ELIJAH                         UNKNOWN                              Litigation             UNDETERMINED
       D. KIMBERLI WALLACE, PLLC
       D. KIMBERLI WALLACE, ESQ       ACCOUNT NO.: NOT AVAILABLE
       9500 RAY WHITE RD, SUITE 200
       FORT WORTH, TX 76244


3.2444 SHERRY FLEWELLEN                        UNKNOWN                              Litigation             UNDETERMINED
       PREVOST & SHAFE
       J. NEAL PREVOST, ESQ           ACCOUNT NO.: NOT AVAILABLE
       5560 TENNYSON PARKWAY,
       SUITE 260
       PLANO, TX 75024


3.2445 SHIRLEY LOLIM                           UNKNOWN                              Litigation             UNDETERMINED
       CARL D BERRY
       THE STRATEGIC LEGAL GROUP.     ACCOUNT NO.: NOT AVAILABLE
       PLLC
       150 EAST PALMETTO PARK
       ROAD, SUITE 800
       BOCA RATON, FL 33432


3.2446 SKYLIGHTS, LLC                          UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL BEEDE, ESQ.
       THE LAW OFFICE OF MIKE         ACCOUNT NO.: NOT AVAILABLE
       BEEDE, PLLC
       2470 ST. ROSE PARKWAY, SUITE
       307
       HENDERSON, NV 89074


3.2447 SONYA BARGE                             UNKNOWN                              Litigation             UNDETERMINED
       1484 GRANBY LANE
       LOCUST GROVE, GA 30248         ACCOUNT NO.: NOT AVAILABLE


3.2448 SONYA DAVIS AND CLASS                   UNKNOWN                              Litigation             UNDETERMINED
       MEMBERS
       SONYA DAVIS                    ACCOUNT NO.: NOT AVAILABLE
       926 W. 174TH STREET
       HAZEL CREST, IL 60429


3.2449 SORAYA JUARBE-DIAZ                      UNKNOWN                              Complaint              UNDETERMINED
       18972 DUQUESNE DRIVE
       TAMPA, FL 33647                ACCOUNT NO.: NOT AVAILABLE


3.2450 SOUSAN TEHRANI LEVY                 UNKNOWN                                  Litigation             UNDETERMINED
       KAIVAN HAROUNI
       JAROUNI LAW GROUP            ACCOUNT NO.: NOT AVAILABLE
       5950 CANOGA AVENUE SUITE 550
       WOODLAND HILLS, CA 91367




                                           Page 260 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 329 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2451 SOUTHERN TAX SERVICES, LLC               UNKNOWN                              Litigation             UNDETERMINED
       HAYDEN CRAIG & GRANT, PLLC
       J. SHANNON BOUCHILLON, ESQ      ACCOUNT NO.: NOT AVAILABLE
       718 WEST MAIN STREET, SUITE
       202
       LOUISVILLE, KY 40202


3.2452 SPENCER ENGLAND                          UNKNOWN                              Complaint              UNDETERMINED
       7914 OAK RIDGE HIGHWAY
       KNOXVILLE, TN 37931             ACCOUNT NO.: NOT AVAILABLE


3.2453 SREERAM PREMKUMAR                        UNKNOWN                              Complaint              UNDETERMINED
       6316 40TH AVE N
       CRYSTAL, MN 55427               ACCOUNT NO.: NOT AVAILABLE


3.2454 STACY MURPHY                             UNKNOWN                              Litigation             UNDETERMINED
       TRINETTE G. KENT, ESQ.
       LEMBERG LAW, LLC                ACCOUNT NO.: NOT AVAILABLE
       3219 E CAMELBACK ROAD, #588
       PHOENIX, AZ 85018


3.2455 STARFIRE CONDO OWNERS'                   UNKNOWN                              Litigation             UNDETERMINED
       ASSN, ET AL.
       MARY F CHAPMAN                  ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICE OF MARY F.
       CHAPMAN LTD
       8440 W LAKE MEAD BLVD STE
       203
       LAS VEGAS, NV 89128


3.2456 STATE FARM FLORIDA                       UNKNOWN                              Litigation             UNDETERMINED
       INSURANCE COMPANY
       ALFANO KINGSFORD, P.A.          ACCOUNT NO.: NOT AVAILABLE
       LYNN S. ALFANO
       151 SOUTHHALL LANE, SUITE 130
       MAITLAND, FL 32751


3.2457 STAY IN MY HOME, P.A.                    UNKNOWN                              Litigation             UNDETERMINED
       GENOVESE JOBLOVE &
       BATTISTA, P.A.                  ACCOUNT NO.: NOT AVAILABLE
       ERIC D. JACOBS, ESQ.
       100 NORTH TAMPA STREET
       SUITE 1645
       TAMPA, FL 33602


3.2458 STEPHANIE BURNS/JOHN                     UNKNOWN                              Complaint              UNDETERMINED
       DUGGAN
       29852 NORTH 121ST               ACCOUNT NO.: NOT AVAILABLE
       PEORIA, AZ 85304




                                            Page 261 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 330 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2459 STEPHANIE QUARTO                       UNKNOWN                              Complaint              UNDETERMINED
       4 JAMAICA AVE
       TOMS RIVER, NJ 08753          ACCOUNT NO.: NOT AVAILABLE


3.2460 STEPHEN B. SIMMONS AND                 UNKNOWN                              Litigation             UNDETERMINED
       JUDITH H. SIMMONS
       GARRISON LAW, LLC             ACCOUNT NO.: NOT AVAILABLE
       W. TRAVIS GARRISON
       37 EAST WILSON BRIDGE ROAD,
       SUITE 260
       WORTHINGTON, OH 43085


3.2461 STEPHEN CLAVE, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       RUSSELL A WYATT
       THE WYATT LAW CORPORATION     ACCOUNT NO.: NOT AVAILABLE
       901 H ST, SUITE 601
       SACRAMENTO, CA 95814


3.2462 STEPHEN H. LOWE                        UNKNOWN                              Litigation             UNDETERMINED
       190 HIDDEN COVE LANE
       HEATHSVILLE, VA 22473         ACCOUNT NO.: NOT AVAILABLE


3.2463 STEPHEN WOLSH                          UNKNOWN                              Litigation             UNDETERMINED
       JOHN F. SKINNER
       SKINNER LAW PLLC              ACCOUNT NO.: NOT AVAILABLE
       587 UNION ST
       MANCHESTER, NH 03104


3.2464 STEVE CARACAPPA                        UNKNOWN                              Complaint              UNDETERMINED
       7713 SETTER TRACE LANE
       CHARLOTTE, NC 28216           ACCOUNT NO.: NOT AVAILABLE


3.2465 STEVEN C. ELLIS, MICHELLE              UNKNOWN                              Litigation             UNDETERMINED
       ELLIS
       HOOD & LAY, LLC               ACCOUNT NO.: NOT AVAILABLE
       KENNETH JAMES LAY
       1117 22ND STREET SOUTH
       BIRMINGHAM, AL 35205


3.2466 STEVEN C. STEWART                      UNKNOWN                              Litigation             UNDETERMINED
       THE DANN LAW FIRM
       BRIAN D. FLICK, ESQ           ACCOUNT NO.: NOT AVAILABLE
       810 SYCAMORE ST, THIRD
       FLOOR
       CINCINNATI, OH 45202


3.2467 STEVEN HONEYWELL                       UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 548
       PARK CITY, UT 84060           ACCOUNT NO.: NOT AVAILABLE




                                          Page 262 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 331 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.2468 STEVEN HOOD                           UNKNOWN                              Litigation             UNDETERMINED
       RUSSELL A. WYATT
       LAW OFFICE OF RUSS WYATT     ACCOUNT NO.: NOT AVAILABLE
       901 H ST., SUITE 207
       SACRAMENTO, CA 95814


3.2469 STEVEN LAMB/PAULA LAMB                UNKNOWN                              Complaint              UNDETERMINED
       5520 TOWER ROAD
       SANTA FE, TX 77510           ACCOUNT NO.: NOT AVAILABLE


3.2470 STEVEN LOUPE                          UNKNOWN                              Complaint              UNDETERMINED
       11403 SHARPCREST ST
       HOUSTON, TX 77072            ACCOUNT NO.: NOT AVAILABLE


3.2471 STEVEN MILLER                         UNKNOWN                              Complaint              UNDETERMINED
       212 PARADISE LN
       KEYSER, WV 26726             ACCOUNT NO.: NOT AVAILABLE


3.2472 STEWART C. CRAWFORD, JR.,             UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       STEWART C. CRAWFORD, JR.,    ACCOUNT NO.: NOT AVAILABLE
       ESQ.
       CRAWFORD LAW
       615 EDMONDS AVENUE
       DREXEL HILL, PA 19026


3.2473 STUART DIAMOND                        UNKNOWN                              Complaint              UNDETERMINED
       3675 NORTH COUNTRY CLUB
       DRIVE #18083                 ACCOUNT NO.: NOT AVAILABLE
       MIAMI, FL 33180-1708


3.2474 SUDHA THAKRAL                         UNKNOWN                              Complaint              UNDETERMINED
       3021 35TH STREET
       OAK BROOKE, IL 60523         ACCOUNT NO.: NOT AVAILABLE


3.2475 SUKHRAJ KAUR                          UNKNOWN                              Litigation             UNDETERMINED
       MATIN RAJBOV
       OLYMPIA LAW GROUP            ACCOUNT NO.: NOT AVAILABLE
       3200 WILSHIRE BOULEVARD S
       TWR, STE 1380
       LOA ANGELES, CA 90010


3.2476 SUMMIT CANYON RESOURCES,              UNKNOWN                              Litigation             UNDETERMINED
       LLC, ET AL.
       CATHERINE HERNANDEZ          ACCOUNT NO.: NOT AVAILABLE
       ALDRICH LAW FIRM
       7866 W SAHARA AVE
       LAS VEGAS, NV 89117




                                         Page 263 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290       Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                     Pg 332 of 521
Ditech Financial LLC                                                                         Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation

3.2477 SUNRISE MOUNTAIN                          UNKNOWN                              Litigation             UNDETERMINED
       TOWNHOMES HOA
       JAMES W PENGILLY                 ACCOUNT NO.: NOT AVAILABLE
       ROBBINS LAW FIRM
       1995 VILLAGE CENTER CIRCLE
       SUITE 190
       LAS VEGAS, NV 89134


3.2478 SUNSET BAY OWNER'S ASSOC                  UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.2479 SUSAN C GUIEB                             UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.2480 SUSAN CATHY HARVEY                        UNKNOWN                              Litigation             UNDETERMINED
       ROMAN V. HAMMES; BRANDON
       J. BORNSTEIN                     ACCOUNT NO.: NOT AVAILABLE
       ROMAN V. HAMMES, P.L.
       1920 N. ORANGE AVE STE 100
       ORLANDO, FL 32804


3.2481 SUSAN DEWITZ/ROBERT DEWITZ                UNKNOWN                              Complaint              UNDETERMINED
       1705 UHI PLACE
       HONOLULU, HI 96821               ACCOUNT NO.: NOT AVAILABLE


3.2482 SUSANNE VAAGE                             UNKNOWN                              Complaint              UNDETERMINED
       6371 CHURCH STREET
       LOS ANGELES, CA 90042            ACCOUNT NO.: NOT AVAILABLE


3.2483 SUZANNE AMBER WILHELM                     UNKNOWN                              Litigation             UNDETERMINED
       JEANETTE STULL
       ATWOOD, HOSTEN, BROWN,           ACCOUNT NO.: NOT AVAILABLE
       DEAVER & SPIER
       P.C. L.L.O.; 575 FALBROOK BLVD
       STE 206
       LINCOLN, NE 68521


3.2484 SUZANNE E. MORTON, ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       JAMES N. BROWN, P.A.
       1110 NORTH OLIVE AVENUE          ACCOUNT NO.: NOT AVAILABLE
       WEST PALM BEACH, FL 33401


3.2485 SUZANNE RYAN-BEEDY                        UNKNOWN                              Litigation             UNDETERMINED
       STEPHEN J. FOONDOS, ESQ.
       DANNY A. BARAK, ESQ.             ACCOUNT NO.: NOT AVAILABLE
       UNITED LAW CENTER, 1390
       LEAD HILL BLVD.
       ROSEVILLE, CA 95661


                                             Page 264 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 333 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2486 SWEET HOME CHICAGO                      UNKNOWN                              Litigation             UNDETERMINED
       MANAGEMENT, LLC
       JEFFREY K. GUTMAN              ACCOUNT NO.: NOT AVAILABLE
       GUTMAN & ASSOCIATES
       4018 NORTH LINCOLN AVENUE
       CHICAGO, IL 60618


3.2487 TAHMINA REHMAN                          UNKNOWN                              Complaint              UNDETERMINED
       45 EXCHANGE BLVD SUITE 929
       HASHMI LAW FIRM                ACCOUNT NO.: NOT AVAILABLE
       ROCHESTER, NY 14614


3.2488 TALASERA AND VICANTO HOA,               UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       MICHAEL F. BOHN                ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICE OF MICHAEL F.
       BOHN
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2489 TAMMIE HEDRICK                          UNKNOWN                              Complaint              UNDETERMINED
       1358 RIVER RD
       WALTON, WV 25286               ACCOUNT NO.: NOT AVAILABLE


3.2490 TANAYA M. HARMS AND ARCHIE              UNKNOWN                              Litigation             UNDETERMINED
       D. EDWARDS
       MOUNTAIN STATE JUSTICE, INC.   ACCOUNT NO.: NOT AVAILABLE
       SARAH K. BROWN
       1217 QUARRIER ST.
       CHARLESTON, WV 25301


3.2491 TANYA GRANGER                           UNKNOWN                              Complaint              UNDETERMINED
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2492 TBR I, LLC, ET AL.                      UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148


3.2493 TBR I, LLC, ET AL.                      UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD SUITE
       100
       LAS VEGAS, NV 89148



                                           Page 265 of 282 to Schedule E/F Part 2
      19-10412-jlg         Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 334 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2494 TEAL PETALS ST. TRUST                  UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2495 TEKLE GEBRE                            UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 28885
       SEATTLE, WA 98118             ACCOUNT NO.: NOT AVAILABLE


3.2496 TERESA GARCIA-KUHN                     UNKNOWN                              Litigation             UNDETERMINED
       IAN D KALMANOWITZ
       CORNISH & DEL'OLIO            ACCOUNT NO.: NOT AVAILABLE
       431 NORTH CASCADE AVENUE
       SUITE 1
       COLORADO SPRINGS, CO 80903


3.2497 TERESA OCHOA                           UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 50487
       FORT MYERS, FL 33994          ACCOUNT NO.: NOT AVAILABLE


3.2498 TERRI A. SHELTON                       UNKNOWN                              Litigation             UNDETERMINED
       SKAAR & FEAGLE, LLP
       JAMES M. FEAGLE               ACCOUNT NO.: NOT AVAILABLE
       2374 MAIN STREET, SUIT B
       TUCKER, GA 30084


3.2499 TERRY BRUSHETT                         UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 205
       SHASTA, CA 96087              ACCOUNT NO.: NOT AVAILABLE


3.2500 TERRY D. CLAYBORN                      UNKNOWN                              Litigation             UNDETERMINED
       12938 PENN STATION CT 23
       ORLANDO, FL 32821             ACCOUNT NO.: NOT AVAILABLE


3.2501 TERRY L. SHIRLEY                       UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL KIND
       KAZEROUNI LAW GROUP, APC      ACCOUNT NO.: NOT AVAILABLE
       6069 SOUTH FORT APACHE
       ROAD, SUITE 100
       LAS VEGAS, NV 89148


3.2502 TERRY SELLAROLE                        UNKNOWN                              Litigation             UNDETERMINED
       GREGORY P. MATARRESE, ESQ
       KENT & MCBRIDE, P.C.          ACCOUNT NO.: NOT AVAILABLE
       ONE ARIN PARK 1715 HIGHWAY
       35, SUITE 305
       MIDDLETOWN, NJ 7748




                                          Page 266 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 335 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2503 THADDIUS BROWN, ET AL.                   UNKNOWN                              Litigation             UNDETERMINED
       JOHNSON AND JOHNSON, PLLC
       CURTIS D. JOHNSON, JR           ACCOUNT NO.: NOT AVAILABLE
       1407 UNION AVENUE, SUITE 1002
       MEMPHIS, TN 38104


3.2504 THAKAR BASATI                            UNKNOWN                              Complaint              UNDETERMINED
       130 S JEFFERSON ST STE 350
       SHIMANOVSKY & MOSCARDINI        ACCOUNT NO.: NOT AVAILABLE
       LLP
       CHICAGO, IL 60661


3.2505 THE BANK OF NEW YORK                     UNKNOWN                              Litigation             UNDETERMINED
       MELLON, ET AL,
       ZUZOLO LAW OFFICES, LLC         ACCOUNT NO.: NOT AVAILABLE
       PHILIP D. ZUZOLO, ESQ
       700 YOUNGSTOWN WARREN RD
       NILES, OH 44446


3.2506 THE CITY OF CHICAGO                      UNKNOWN                              Litigation             UNDETERMINED
       STEVEN MCKENZIE
       CITY OF CHICAGO                 ACCOUNT NO.: NOT AVAILABLE
       B&L ENF DIV 30 NORTH LASALLE
       ST RM 700
       CHICAGO, IL 60602


3.2507 THE ESTATE OF MARTHA                     UNKNOWN                              Litigation             UNDETERMINED
       DAWSON, ET AL.
       HEATH J. THOMPSON               ACCOUNT NO.: NOT AVAILABLE
       HEATH J. THOMPSON, P.C.
       4224 HOLLAND ROAD SUITE 108
       VIRGINIA BEACH, VA 23452


3.2508 THE HARBOR ENTERTAINMENT                 UNKNOWN                              Litigation             UNDETERMINED
       GROUP, LLC
       ATTN: BONE MCALLESTER           ACCOUNT NO.: NOT AVAILABLE
       NORTON PLLC
       DAVID ANTHONY, ESQ
       511 UNION STREET, SUITE 1600
       NASHVILLE, TN 37219


3.2509 THERESA NICHOLS                          UNKNOWN                              Complaint              UNDETERMINED
       7366 ATLEE ROAD
       WARRENTON, VA 20187             ACCOUNT NO.: NOT AVAILABLE


3.2510 THERESSA WINGARD                         UNKNOWN                              Complaint              UNDETERMINED
       6352 WOODSTOCK DR
       JACKSON, MS 39206               ACCOUNT NO.: NOT AVAILABLE




                                            Page 267 of 282 to Schedule E/F Part 2
       19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 336 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2511 THOMAS & BERNICE STARLING                UNKNOWN                              Complaint              UNDETERMINED
       13673 JOAN DALE RD
       JACKSONVILLE, FL 32220          ACCOUNT NO.: NOT AVAILABLE


3.2512 THOMAS BROKAW AND                        UNKNOWN                              Litigation             UNDETERMINED
       CRYSTAL BROKAW
       ERIK W. FOX                     ACCOUNT NO.: NOT AVAILABLE
       COGBURN LAW OFFICES
       2580 ST. ROSE PARKWAY, SUITE
       330
       HENDERSON, NV 89074


3.2513 THOMAS E. JOLLY                          UNKNOWN                              Litigation             UNDETERMINED
       WATSON, SOILEAU, DELEO,
       BURGETT                         ACCOUNT NO.: NOT AVAILABLE
       & PICKLES, P.A.; NICHOLAS
       VIDONI
       P.O. BOX 236007 3490 N. U.S.
       HWY 1
       COCOA, FL 32923


3.2514 THOMAS MARION                            UNKNOWN                              Complaint              UNDETERMINED
       6350 HARDIN RD
       BENSALEM, PA 19020              ACCOUNT NO.: NOT AVAILABLE


3.2515 THOMAS MILO                              UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 2118
       ALLBRIGHTS, PA 18210            ACCOUNT NO.: NOT AVAILABLE


3.2516 THOMAS R. HUNWICK AND GAIL               UNKNOWN                              Litigation             UNDETERMINED
       M. HUNWICK
       ATTN: TOUMA, WATSON,            ACCOUNT NO.: NOT AVAILABLE
       WHALING, COURY, STREMERS &
       THOMAS, PC
       BRIAN M. THOMAS, ESQ
       316 MCMORRAN BLVD
       PORT HURON, MI 48046


3.2517 THOMAS R. NIEMCZEWSKI                    UNKNOWN                              Litigation             UNDETERMINED
       OMAR T. SULAIMAN
       SULAIMAN LAW GROUP, LTD.        ACCOUNT NO.: NOT AVAILABLE
       2500 SOUTH HIGHLAND AVENUE,
       SUITE 200
       CHICAGO, IL 60604


3.2518 THOMAS, NICOLE                           UNKNOWN                              Litigation             UNDETERMINED
       DON W. CARTIER, ESQ.
       CARTIER LAW PLLC                ACCOUNT NO.: NOT AVAILABLE
       40 N. CENTRAL AVE, SUITE 1400
       PHOENIX, AZ 85004




                                            Page 268 of 282 to Schedule E/F Part 2
      19-10412-jlg          Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 337 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2519 THUNDER PROPERTIES, INC.                UNKNOWN                              Litigation             UNDETERMINED
       ROGER P. CROTEAU
       ROGER P. CROTEAU &             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LTD.
       9120 WEST POST ROAD, SUITE
       100
       LAS VEGAS, NV 89148


3.2520 TIMOTHY DUGDALE                         UNKNOWN                              Litigation             UNDETERMINED
       1042 PELISSIER AVE
       WINDSOR, ON                    ACCOUNT NO.: NOT AVAILABLE


3.2521 TIMOTHY R. TYLER                        UNKNOWN                              Litigation             UNDETERMINED
       ATTN: JESSE R. TYLER
       TYLER LAW OFFICES, P.C.        ACCOUNT NO.: NOT AVAILABLE
       120 W. MADISON, SUITE 204
       CHICAGO, IL 60602


3.2522 TINA LARSON                             UNKNOWN                              Complaint              UNDETERMINED
       7100 EMERALD ST
       CHOWCHILLA, CA 93610           ACCOUNT NO.: NOT AVAILABLE


3.2523 TIRONE CLEMONS                          UNKNOWN                              Litigation             UNDETERMINED
       FRED E. WALKER, P.C
       KIMBERLY NASH, ESQ             ACCOUNT NO.: NOT AVAILABLE
       609 CASTLE RIDGE ROAD, SUITE
       220
       AUSTIN, TX 78746


3.2524 TODD & ROXANNE MOSTER                   UNKNOWN                              Complaint              UNDETERMINED
       15721 MORRISON ST
       ENCINO, CA 91436               ACCOUNT NO.: NOT AVAILABLE


3.2525 TOMEKO HILL, ET AL.                UNKNOWN                                   Litigation             UNDETERMINED
       DENSON AND ASSOCIATES, PLLC
       JOSEPH A. DENSON, ESQ       ACCOUNT NO.: NOT AVAILABLE
       1931 TWENTIETH AVE.
       MERIDIAN, MS 39302


3.2526 TOMLINSON-OLIVARES                      UNKNOWN                              Litigation             UNDETERMINED
       CENTRAL COAST BANKRUPTCY,
       INC.                           ACCOUNT NO.: NOT AVAILABLE
       JASON VOGELPOHL
       532 PAJARO STREET
       SALINAS, CA 93901




                                           Page 269 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 338 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2527 TOMMY J. HENSON                          UNKNOWN                              Litigation             UNDETERMINED
       SAM BLAISS, ESQ
       ATTORNEY FOR JAMES K. &         ACCOUNT NO.: NOT AVAILABLE
       PATSY H. WINTER
       77 ADAMS AVENUE
       MEMPHIS, TN 38120


3.2528 TONIA SANTOS (HANSON)                    UNKNOWN                              Complaint              UNDETERMINED
       142 DRESEHER TRATT RD
       OROVRLE, CA 95966               ACCOUNT NO.: NOT AVAILABLE


3.2529 TONIA SANTOS (HANSON)                    UNKNOWN                              Complaint              UNDETERMINED
       142 DRESEHER TRATT RD
       OROVRLE, CA 95966               ACCOUNT NO.: NOT AVAILABLE


3.2530 TONIA WOODSON NEWTON, ET                 UNKNOWN                              Litigation             UNDETERMINED
       AL.
       HENRY W. MCLAUGHLIN             ACCOUNT NO.: NOT AVAILABLE
       LAW OFFICE OF HENRY
       MCLAUGHLIN, P.C.
       8 AND MAIN BLDG; STE 1375 707
       EAST MAIN
       RICHMOND, VA 23219


3.2531 TONYA LEVINE & TROY SMITH                UNKNOWN                              Complaint              UNDETERMINED
       5601 TOWNSHIP RD 55
       BELLEFONTAINE, OH 43311         ACCOUNT NO.: NOT AVAILABLE


3.2532 TONYA LEVINE/ MICHAEL                    UNKNOWN                              Complaint              UNDETERMINED
       BATTON (TP)
       5601 TOWNSHIP RD 55             ACCOUNT NO.: NOT AVAILABLE
       BELLEFONTAINE, OH 43311


3.2533 TONYA MUHAMMAD                           UNKNOWN                              Complaint              UNDETERMINED
       501 W BROADWAY STE 800
       SAN DIEGO, CA 92101             ACCOUNT NO.: NOT AVAILABLE


3.2534 TONYA WILLIAMS/FREDERICK                 UNKNOWN                              Complaint              UNDETERMINED
       WILLIAMS
       3681 CLAREDON DRIVE             ACCOUNT NO.: NOT AVAILABLE
       LEXINGTON, KY 40517


3.2535 TOWN OF WARREN                           UNKNOWN                              Litigation             UNDETERMINED
       PETER SKWIRZ
       ANTHONY DESISTO LAW             ACCOUNT NO.: NOT AVAILABLE
       ASSOCIATES, LLC
       450 VETERANS MEMORIAL
       PKWY, SUITE 103
       EAST PROVIDENCE, RI 2914




                                            Page 270 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 339 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2536 TOYA WEAVER                             UNKNOWN                              Complaint              UNDETERMINED
       PO BOX 330716
       MIAMI, FL 33233                ACCOUNT NO.: NOT AVAILABLE


3.2537 TRACEY INGANNA; ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       ATTN: JAY R. THAKKAR, ESQ.
       CANTWELL & GOLDMAN, P.A.       ACCOUNT NO.: NOT AVAILABLE
       96 WILLARD STREET, SUITE 302
       COCOA, FL 32922


3.2538 TRACI ST. CLAIRE                        UNKNOWN                              Litigation             UNDETERMINED
       8390 EMERALD POINTE LANE
       GAINESVILLE, GA 30506          ACCOUNT NO.: NOT AVAILABLE


3.2539 TRACY J. SMITH, ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       CONNER & WINTERS, LLP (FOR
       D. BLACKMON)                   ACCOUNT NO.: NOT AVAILABLE
       P. SCOTT HATHAWAY, ESQ
       4000 ONE WILLIAMS CENTER
       TULSA, OK 74172


3.2540 TRACY WHITE                             UNKNOWN                              Complaint              UNDETERMINED
       101 WEST MONSON AVENUE
       DOVER, NJ 07801                ACCOUNT NO.: NOT AVAILABLE


3.2541 TRAVIS SMITH/CLEMIS FRANKS              UNKNOWN                              Complaint              UNDETERMINED
       P.O. BOX 402
       LAFAYETTE , AL 36862           ACCOUNT NO.: NOT AVAILABLE


3.2542 TRICIA HARMON                           UNKNOWN                              Complaint              UNDETERMINED
       1145 PINK GOSS RD
       WOODSTOCK, GA 30188            ACCOUNT NO.: NOT AVAILABLE


3.2543 TROY ALLEN                              UNKNOWN                              Complaint              UNDETERMINED
       123 HOLIDAY DR
       HAMPSTEAD, NC 28443            ACCOUNT NO.: NOT AVAILABLE


3.2544 TRP FUND IV LLC                     UNKNOWN                                  Litigation             UNDETERMINED
       JOSEPH Y. HONG
       HONG LAW OFFICES LIMITED     ACCOUNT NO.: NOT AVAILABLE
       10781 WEST TWAIN AVENUE #100
       LAS VEGAS, NV 89135




                                           Page 271 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                 Pg 340 of 521
Ditech Financial LLC                                                                     Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                         Account Number                           Claim

Litigation

3.2545 TRUSTEE OF THE ARBORETUM              UNKNOWN                              Litigation             UNDETERMINED
       CONDO TRUST
       MARCUS, ERRICO, EMMER &      ACCOUNT NO.: NOT AVAILABLE
       BROOKS, P.C.
       WILLIAM F. THOMPSON
       45 BRAINTREE HILL OFFICE
       PARK SUITE 107
       BRAINTREE, MA 02184


3.2546 TRUSTEES OF GETTYSBURG                UNKNOWN                              Litigation             UNDETERMINED
       COMMONS CONDO
       LAW OFFICE OF PAUL M. KING   ACCOUNT NO.: NOT AVAILABLE
       PC
       PAUL M. KING
       1501 MAIN STREET, UNIT 13


3.2547 T-SHACK, INC.                         UNKNOWN                              Litigation             UNDETERMINED
       LUIS ALONSO AYON
       AYON BURK                    ACCOUNT NO.: NOT AVAILABLE
       8716 SPANISH RIDGE AVENUE,
       STE. 115
       LAS VEGAS, NV 89148


3.2548 T-SHACK, INC., ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       LUIS AYON
       AYON LAW                     ACCOUNT NO.: NOT AVAILABLE
       8716 SPANISH RIDGE AVENUE
       SUITE 115
       LAS VEGAS, NV 89148


3.2549 T-SHACK, INC., ET AL.                 UNKNOWN                              Litigation             UNDETERMINED
       LUIS ALONSO AYON
       AYON BURK                    ACCOUNT NO.: NOT AVAILABLE
       8716 SPANISH RIDGE AVENUE,
       STE. 115
       LAS VEGAS, NV 89148


3.2550 T-SHACK, INC.; AND WESTROP            UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION
       LUIS ALONSO AYON             ACCOUNT NO.: NOT AVAILABLE
       AYON BURK
       8716 SPANISH RIDGE AVENUE,
       STE. 115
       LAS VEGAS, NV 89148


3.2551 TUNISIA WILLIAM; ET AL.               UNKNOWN                              Litigation             UNDETERMINED
       ATTN: ANDREW M. SHABASSON,
       ESQ.                         ACCOUNT NO.: NOT AVAILABLE


3.2552 TYLER FORBES                          UNKNOWN                              Complaint              UNDETERMINED
       14063 OAK CHAPEL AVE
       GRAND HAVEN, MI 49417        ACCOUNT NO.: NOT AVAILABLE


                                         Page 272 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                   Pg 341 of 521
Ditech Financial LLC                                                                       Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2553 TYLER SAWYER                            UNKNOWN                              Complaint              UNDETERMINED
       130 RAYMONS CREEK RD
       SHILOH, NC 27974               ACCOUNT NO.: NOT AVAILABLE


3.2554 TYRONE P. AGAR AND MONICA               UNKNOWN                              Litigation             UNDETERMINED
       T. AGAR
       TYRON P. AGAR, PRO SE          ACCOUNT NO.: NOT AVAILABLE
       MONICA T. AGAR, PRO SE
       2 TOPEKA COURT
       MARLTON, NJ 08053


3.2555 U.S. BANK NATIONAL                      UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION, ET AL.
       ROBERT W. MONCZKA AND          ACCOUNT NO.: NOT AVAILABLE
       FAYE L. MONCZKA
       1545 EAST MOUNTAIN ROAD
       WESTFIELD, MA 01085


3.2556 UBONG INYANG                            UNKNOWN                              Litigation             UNDETERMINED
       CLARK OVRUCHESKY, ESQ.
       C.O. LAW, APC                  ACCOUNT NO.: NOT AVAILABLE
       3148 MIDWAY DR., # 203
       SAN DIEGO, CA 92110


3.2557 ULDERICO CARUSO                         UNKNOWN                              Litigation             UNDETERMINED
       ANTHONY C. GIORDANO, ESQ.
       GARDEN CITY, NY 11530          ACCOUNT NO.: NOT AVAILABLE


3.2558 UNITED STATES                           UNKNOWN                              Litigation             UNDETERMINED
       UNITED STATES ATTORNEY
       SANFORD C. COATS               ACCOUNT NO.: NOT AVAILABLE
       210 PARK AVENUE, SUITE 400
       OKLAHOMA CITY, OK 73102


3.2559 UNITED STATES OF AMERICA                UNKNOWN                              Litigation             UNDETERMINED
       US DEPARTMENT OF JUSTICE
       ERICA BENITES GIESE, AUSA      ACCOUNT NO.: NOT AVAILABLE
       601 N.W. LOOP 410, SUITE 600
       SAN ANTONIO, TX 78216


3.2560 UNITED STATES OF AMERICA                UNKNOWN                              Litigation             UNDETERMINED
       CAROLINE D. CIRALOLO, ESQ.,
       ACTING AAG                     ACCOUNT NO.: NOT AVAILABLE
       RICHARD J.. HAGERMAN, ESQ.,
       TAX DIVISION
       USDOJ, PO BOX 27 BEN
       FRANKLIN STATION
       WASHINGTON, DC 20044




                                           Page 273 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 342 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2561 UNITED STATES OF AMERICA,              UNKNOWN                              Litigation             UNDETERMINED
       ET AL.
       BRIAN M. FELDMAN, ESQ.        ACCOUNT NO.: NOT AVAILABLE
       HARTER SECREST & EMERY LLP
       1600 BAUSCH & LOMB PLACE
       ROCHESTER, NY 14604


3.2562 URIBE, ROY B., ET AL.                  UNKNOWN                              Litigation             UNDETERMINED
       VILT & ASSOCIATES, P.C.
       ERICK DELARUE                 ACCOUNT NO.: NOT AVAILABLE
       5177 RICHMOND AVENUE, SUITE
       1142
       HOUSTON, TX 77056


3.2563 VALERIE DITTMAN                        UNKNOWN                              Complaint              UNDETERMINED
       4113 FAIRVIEW VIS PT 307
       ORLANDO, FL 32804             ACCOUNT NO.: NOT AVAILABLE


3.2564 VALERIE LEMASTER                       UNKNOWN                              Litigation             UNDETERMINED
       5850 ASHER AVENUE
       INVER GROVE HEIGHTS, MN       ACCOUNT NO.: NOT AVAILABLE
       55077


3.2565 VALERIYA SLYZKO                        UNKNOWN                              Litigation             UNDETERMINED
       ATTN: DAVID KRIEGER, ESQ.
       HAINES & KRIEGER              ACCOUNT NO.: NOT AVAILABLE
       8985 S. EASTERN AVE #350
       LAS VEGAS, NV 89123


3.2566 VEGAS PROPERTY SERVICES,               UNKNOWN                              Litigation             UNDETERMINED
       INC.
       JOHN HENRY WRIGHT             ACCOUNT NO.: NOT AVAILABLE
       THE WRIGHT LAW GROUP, P.C.
       2340 PASEO DEL PRADO SUITE
       D-305
       LAS VEGAS, NV 89102


3.2567 VELIZ, ANDRES AND AMELIA               UNKNOWN                              Litigation             UNDETERMINED
       NORTHERN LEGAL, P.C.
       VAN W. NORTHERN, ESQ          ACCOUNT NO.: NOT AVAILABLE
       112 W. 8TH AVE., STE. 508
       AMARILLO, TX 79101


3.2568 VERONICA ELIE/WILLIAM                  UNKNOWN                              Complaint              UNDETERMINED
       CHAPPEL
       PO BOX 1305                   ACCOUNT NO.: NOT AVAILABLE
       JONESBORO, GA 30237




                                          Page 274 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 343 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2569 VICKI DOTY                             UNKNOWN                              Complaint              UNDETERMINED
       25 NORTH PORTAGE ST
       STEPHEN P ZANGHI ESQ          ACCOUNT NO.: NOT AVAILABLE
       WESTFIELD, NY 14787


3.2570 VICKY SIPKA                            UNKNOWN                              Litigation             UNDETERMINED
       ATTN: HADOUS|CO. PLLC
       NEMER N. HADOUS, ESQ          ACCOUNT NO.: NOT AVAILABLE
       1 PARKLANE BLVD., SUITE 729
       EAST
       DEARBORN, MI 48126


3.2571 VICTORIA GIAMPA                        UNKNOWN                              Litigation             UNDETERMINED
       1848 WELLINGTON CT
       HENDERSON, NV 89014           ACCOUNT NO.: NOT AVAILABLE


3.2572 VIDAL AYALA                            UNKNOWN                              Litigation             UNDETERMINED
       DAVID H. KRIEGER
       HAINES & KRIEGER, LLC         ACCOUNT NO.: NOT AVAILABLE
       8985 S. EASTERN AVE., SUITE
       350
       HENDERSON, NV 89123


3.2573 VILLA VECCHIO CT TRUST                 UNKNOWN                              Litigation             UNDETERMINED
       MICHAEL F. BOHN
       BOHN LAW FIRM                 ACCOUNT NO.: NOT AVAILABLE
       2260 CORPORATE CIRCLE,
       SUITE 480
       HENDERSON, NV 89074


3.2574 VINCENT MILLIGAN                       UNKNOWN                              Complaint              UNDETERMINED
       215 APOLLO DR
       BETHLEHEM, PA 18017           ACCOUNT NO.: NOT AVAILABLE


3.2575 VINCENT PANTUSO                     UNKNOWN                                 Litigation             UNDETERMINED
       DAVID DOYAGA, JR., ESQ.
       6 GRAMATAN AVENUE, SUITE 402 ACCOUNT NO.: NOT AVAILABLE
       MOUNT VERNON, NY 10550


3.2576 VIOLA STEPHENS                         UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2577 VIRGINIA L. COOKE                  UNKNOWN                                  Litigation             UNDETERMINED
       RHODE ISLAND LEGAL SERVICES
       JEFFREY C, ANKROM, ESQ.     ACCOUNT NO.: NOT AVAILABLE
       STEVEN FISCHBACH, ESQ. 56
       PINE STREET
       PROVIDENCE, RI 02903




                                          Page 275 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 344 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2578 VIRGINIA L. GADDIS KIDWELL               UNKNOWN                              Litigation             UNDETERMINED
       WYNNE & WYNNE
       PRATER MONNING                  ACCOUNT NO.: NOT AVAILABLE
       137 W. JAMES STREET
       WILLS POINT, TX 75169


3.2579 VLADIMIR SUDIT, D/B/A VS                 UNKNOWN                              Litigation             UNDETERMINED
       INTERNATIONAL
       JOSEPH J. HASPEL, ESQ.          ACCOUNT NO.: NOT AVAILABLE
       40 MATTHEWS STREET, SUITE
       201
       GOSHEN, NY 10924


3.2580 WAGONER, LINDA                           UNKNOWN                              Litigation             UNDETERMINED
       NICHOLAS A. STRATTON, ESQ.
       NIMA ASHTYANI, ESQ.;            ACCOUNT NO.: NOT AVAILABLE
       STRATTON STEPP
       ASHTYANI, LLP; 55 HARRISTOWN
       RD STE 203
       GLEN ROCK, NJ 07452


3.2581 WALKER, KIM AND ELLA                     UNKNOWN                              Litigation             UNDETERMINED
       WILLIAMS
       NOT AVAILABLE                   ACCOUNT NO.: NOT AVAILABLE


3.2582 WALTER GANTT                             UNKNOWN                              Complaint              UNDETERMINED
       2724 LEE BESS ROAD
       CHERRYVILLE, NC 28201           ACCOUNT NO.: NOT AVAILABLE


3.2583 WARREN W. PRATT, JR., MONA               UNKNOWN                              Litigation             UNDETERMINED
       G. PRATT
       HENRY W. MCLAUGHLIN             ACCOUNT NO.: NOT AVAILABLE
       THE LAW OFFICE OF HENRY
       MCLAUGHLIN, P.C.
       8 AND MAIN BLDG 707 E MAIN
       STT, STE 1050
       RICHMOND, VA 23219


3.2584 WASSERMAN, MICHAEL                       UNKNOWN                              Litigation             UNDETERMINED
       ROBERT W. BUCHOLZ, ESQ
       10440 N. CENTRAL, SUITE 1120    ACCOUNT NO.: NOT AVAILABLE
       DALLAS, TX 75231


3.2585 WAYMOND HARVEY                           UNKNOWN                              Litigation             UNDETERMINED
       SAMUEL H. ACKELS
       3030 LAI FWY., SUITE 1550       ACCOUNT NO.: NOT AVAILABLE
       DALLAS, TX 75234


3.2586 WEBER, AUSHA                             UNKNOWN                              Litigation             UNDETERMINED
       999 E BASELINE RD., APT. 3403
       TEMPE, AZ 85292                 ACCOUNT NO.: NOT AVAILABLE

                                            Page 276 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                 Pg 345 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2587 WELL FARGO BANK NA                     UNKNOWN                              Litigation             UNDETERMINED
       FINLEY & CO., L.P.A
       DAVID FINLEY                  ACCOUNT NO.: NOT AVAILABLE
       1701 E. 12TH ST., 108
       CLEVELAND, OH 44114


3.2588 WELLS FARGO BANK, N.A., ET AL.        UNKNOWN                               Litigation             UNDETERMINED
       ZUZOLO LAW OFFICES
       700 YOUNGSTOWN WARREN RD       ACCOUNT NO.: NOT AVAILABLE
       NILES, OH 44446


3.2589 WENDY SPILLANE                         UNKNOWN                              Litigation             UNDETERMINED
       THOMAS SPILLANE AND WENDY
       GOODEN, PRO SE                ACCOUNT NO.: NOT AVAILABLE
       53 DRACUT ROAD
       HUDSON, NH 03051


3.2590 WESTCOR LAND TITLE                     UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2591 WHITE LANTERN LLC                   UNKNOWN                                 Litigation             UNDETERMINED
       JOSEPH Y. HONG
       HONG LAW OFFICES LIMITED     ACCOUNT NO.: NOT AVAILABLE
       10781 WEST TWAIN AVENUE #100
       LAS VEGAS, NV 89135


3.2592 WILDERNESS PROPERTIES, LLC             UNKNOWN                              Litigation             UNDETERMINED
       JENKINS FENSTERMAKER, PLLC
       ALLISON J. FARRELL            ACCOUNT NO.: NOT AVAILABLE
       215 S. THIRD ST, SUITE 400
       CLARKSBURG, WV 26301


3.2593 WILHELMENIA WHITE, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       CHARLESTON LEGAL ACCESS
       SALLY NEWMAN                  ACCOUNT NO.: NOT AVAILABLE
       1630 MEETING STREET, SUITE
       106
       CHARLESTON, SC 29405


3.2594 WILLENE DAVIS                          UNKNOWN                              Complaint              UNDETERMINED
       1329 COUNTY ROAD 3141 EAST
       CLEVELAND, TX 77327           ACCOUNT NO.: NOT AVAILABLE


3.2595 WILLIAM AMES                           UNKNOWN                              Litigation             UNDETERMINED
       ANDREW CHRISTENSEN
       LAW OF ANDREW CHRISTENSEN     ACCOUNT NO.: NOT AVAILABLE




                                          Page 277 of 282 to Schedule E/F Part 2
       19-10412-jlg       Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 346 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2596 WILLIAM BACHO/KATHARINE                UNKNOWN                              Complaint              UNDETERMINED
       BACHO
       2857 POLAND VILLAGE           ACCOUNT NO.: NOT AVAILABLE
       BOULEVARD
       YOUNGSTOWN, OH 44514-2466


3.2597 WILLIAM CAPLEY                         UNKNOWN                              Complaint              UNDETERMINED
       4904 SANDCASTLE CIR
       SAINT AUGUSTINE, FL 32084     ACCOUNT NO.: NOT AVAILABLE


3.2598 WILLIAM DEROUSSE                       UNKNOWN                              Litigation             UNDETERMINED
       ELKIN-PECK, PLLC
       RICHARD K. PECK               ACCOUNT NO.: NOT AVAILABLE
       12515 SPRING HILL DRIVE
       SPRING HILL, FL 34609


3.2599 WILLIAM GORDON PETTIT, JR.             UNKNOWN                              Litigation             UNDETERMINED
       COLLUM & PERRY, PLLC
       TRAVIS E. COLLUM              ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 1739
       MOORESVILLE, NC 28115


3.2600 WILLIAM J. ALLAN                       UNKNOWN                              Litigation             UNDETERMINED
       LAW OFFICE OF HENRY
       MCLAUGHLIN                    ACCOUNT NO.: NOT AVAILABLE
       HENRY MCLAUGHLIN, ESQ.; 8
       AND MAIN BLDG
       707 E MAIN ST, STE 1050
       RICHMOND, VA 23219


3.2601 WILLIAM KEMMERER, JR.                  UNKNOWN                              Litigation             UNDETERMINED
       HARPER OGDEN, LLC
       EMILY ANN OGDEN               ACCOUNT NO.: NOT AVAILABLE
       260 N. TROPICAL TRAIL #105
       MERRITT ISLAND, FL 32953


3.2602 WILLIAM LYNCH                          UNKNOWN                              Complaint              UNDETERMINED
       100 NORTH 2ND AVENUE
       HARTFORD, AL 36344            ACCOUNT NO.: NOT AVAILABLE


3.2603 WILLIAM T. SAINE, JR.                  UNKNOWN                              Litigation             UNDETERMINED
       DECATO LAW OFFICE
       R. PETER DECATO, ESQ.         ACCOUNT NO.: NOT AVAILABLE
       84 HANOVER STREET
       LEBANON, NH 3766


3.2604 WILLIAM TALBOT/CAROL TALBOT            UNKNOWN                              Complaint              UNDETERMINED
       58 CRANBERRY MEADOW ROAD
       SPENCER, MA 01562-3000        ACCOUNT NO.: NOT AVAILABLE




                                          Page 278 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290      Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                    Pg 347 of 521
Ditech Financial LLC                                                                        Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation

3.2605 WILLIAMS E. VILLANUEVA                   UNKNOWN                              Litigation             UNDETERMINED
       THE LANE LAW FIRM, PLLC
       ROBERT C. LANE                  ACCOUNT NO.: NOT AVAILABLE
       6200 SAVOY DRIVE, SUITE 1150
       HOUSTON, TX 77036


3.2606 WILLIE SANDERS                           UNKNOWN                              Litigation             UNDETERMINED
       SINGLETON LAW FIRM
       HOWARD H. SINGLETON             ACCOUNT NO.: NOT AVAILABLE
       109 E. MILAM STREET
       WHARTON, TX 77488


3.2607 WILMINGTON SAVINGS FUND                  UNKNOWN                              Litigation             UNDETERMINED
       SOCIETY, ET AL.
       KENNETH LAY                     ACCOUNT NO.: NOT AVAILABLE
       HOOD & LAY LLC
       1117 SOUTH 22ND STREET
       BIRMINGHAM, AL 35205


3.2608 WILMINGTON TRUST, N.A, ET AL.            UNKNOWN                              Litigation             UNDETERMINED
       CHRISTOPHER S TILL ESQ
       301 W CENTRAL                   ACCOUNT NO.: NOT AVAILABLE
       COMANCHE, TX 76442


3.2609 WILSON ANDRADE                           UNKNOWN                              Complaint              UNDETERMINED
       10 POST OFFICE SQUARE STE
       800 CULIK LAW                   ACCOUNT NO.: NOT AVAILABLE
       BOSTON, MA 02109


3.2610 WILTBANK, GLORIA                         UNKNOWN                              Litigation             UNDETERMINED
       NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.2611 WINDSOR PARKE PROP                       UNKNOWN                              Litigation             UNDETERMINED
       OWNERS ASSN, INC.
       DALE G. WESTLING, SR., ESQ.     ACCOUNT NO.: NOT AVAILABLE
       331 EAST UNION STREET
       JACKSONVILLE, FL 32202


3.2612 WINSOME COOMBS                           UNKNOWN                              Litigation             UNDETERMINED
       CHIDI EZE, ESQ.,
       255 LIVINGSTON STREET., 3RD     ACCOUNT NO.: NOT AVAILABLE
       FLOOR
       BROOKLYN, NY 11217




                                            Page 279 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290    Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                  Pg 348 of 521
Ditech Financial LLC                                                                      Case Number:         19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For    Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Litigation

3.2613 WOODCREST HOMEOWNERS                   UNKNOWN                              Litigation             UNDETERMINED
       ASSOCIATION, ET AL.
       J. WILLIAM EBERT; LIPSON,     ACCOUNT NO.: NOT AVAILABLE
       NEILSON,
       COLE, SELTZER & GARIN, P.C.
       9900 COVINGTON CROSS DR.
       SUITE 120
       LAS VEGAS, NV 89144


3.2614 WOODLAND CONDOMINIUMS                  UNKNOWN                              Litigation             UNDETERMINED
       HOA, INC.
       CHRISTENSON & FIEDERLEIN,     ACCOUNT NO.: NOT AVAILABLE
       PC
       BD CHRISTENSON FOR FUTURE
       HOLDINGS, LLC
       302 E. COURT STREET
       PLYMOUTH, MI 48170


3.2615 Y. MICHELLE WHITE, ET AL.              UNKNOWN                              Litigation             UNDETERMINED
       THE KELLY LEGAL GROUP, PLLC
       JEFFREY S. KELLY              ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 2125
       AUSTIN, TX 78701


3.2616 YECHEZKEL REISS, ET AL.                UNKNOWN                              Litigation             UNDETERMINED
       ANDRE RAMON SOLEIL, ESQ.
       A.R. SOLEIL & COMPANY, P.C.   ACCOUNT NO.: NOT AVAILABLE
       167 PARK AVENUE
       BROOKLYN, NY 11205


3.2617 YOLANDA PRUITT                         UNKNOWN                              Complaint              UNDETERMINED
       1271 LAWRENCE BETHAL
       NEWTON, MS 39345              ACCOUNT NO.: NOT AVAILABLE


3.2618 YVONNE M. TAYLOR                       UNKNOWN                              Litigation             UNDETERMINED
       5345 YELLOW PINE DRIVE
       MCDONOUGH, GA 30252           ACCOUNT NO.: NOT AVAILABLE


3.2619 ZENAIDA A. GAGNON AND                  UNKNOWN                              Litigation             UNDETERMINED
       RONNIE J. GAGNON
       ATTN: TONY CARA, ESQ.         ACCOUNT NO.: NOT AVAILABLE
       CDLG, PC
       2973 HARBOR BOULEVARD,
       SUITE 594
       COSTA MESA, CA 92626




                                          Page 280 of 282 to Schedule E/F Part 2
      19-10412-jlg        Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                   Pg 349 of 521
Ditech Financial LLC                                                                       Case Number:             19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For       Offset    Amount of Claim
Including Zip Code                           Account Number                           Claim

Litigation

3.2620 ZIXIAO CHEN                             UNKNOWN                              Litigation                 UNDETERMINED
       MICHAEL BEEDE, ESQ.
       THE LAW OFFICE OF MIKE         ACCOUNT NO.: NOT AVAILABLE
       BEEDE, PLLC
       2470 ST. ROSE PARKWAY, SUITE
       307
       HENDERSON, NV 89074


3.2621 ZOFIA CHOCZYNSKI                        UNKNOWN                              Complaint                  UNDETERMINED
       5000 CARRIAGEWAY DR APT 211
       ROLLING MEADOWS, IL 60008      ACCOUNT NO.: NOT AVAILABLE


                                                                                          Litigation Total:                     0




                                           Page 281 of 282 to Schedule E/F Part 2
      19-10412-jlg     Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                              Pg 350 of 521
Ditech Financial LLC                                                               Case Number:       19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:    List All Creditors with NONPRIORITY Unsecured Claims

                                       Total: All Creditors with NONPRIORITY Unsecured Claims        $48,398,269




                                     Page 282 of 282 to Schedule E/F Part 2
          19-10412-jlg           Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                          Pg 351 of 521
Ditech Financial LLC                                                                            Case Number:          19-10414

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 4:       Total Amounts of the Priority and Nonpriority Unsecured Claims


5.      Add the amounts of priority and nonpriority unsecured claims.


                                                                                                       Total of claim amounts


5a.     Total claims from Part 1                                                          5a.                              $0



5b.     Total claims from Part 2                                                          5b.    +                $48,398,269




5c.     Total of Parts 1 and 2                                                            5c.                     $48,398,269

        Lines 5a + 5b = 5c.




                                                     Page 1 of 1 to Schedule E/F Part 4
                                    19-10412-jlg           Doc 290          Filed 03/28/19 Entered 03/28/19 01:14:15                                 Main Document
                                                                                         Pg 352 of 521
Ditech Financial LLC                                                                                                                                             Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
1.     Does the debtor have any executory contracts or unexpired leases?
             No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
             Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).

2.     List all contracts and unexpired leases

 Nature of the Debtor's Interest                                 Expiration Date        Contract ID      Co-Debtor Name                                             Address



General Agreements

2. 1          MSA DATED 9/26/2016                                                      ERN-583710                    A&M BUSINESS INTERIOR SERVICES,               ATTN: TONY MUELLER
                                                                                                                     LLC                                           1300 WASHINGTON AVENUE N
                                                                                                                                                                   SUITE 100
                                                                                                                                                                   MINNEAPOLIS , MN 55411

2. 2          STATEMENT OF WORK DATED 6/22/2017                                        ERN-583711                    ABELSON LEGAL SEARCH, INC.                    ATTN: GENERAL COUNSEL
                                                                                                                                                                   1600 MARKET STREET
                                                                                                                                                                   SUITE 505
                                                                                                                                                                   PHILADELPHIA, PA 19103

2. 3          AMENDMENT DATED 6/22/2015                                                ERN-583722                    ADESSA CONSULTING, LLC                        ATTN: GENERAL COUNSEL


2. 4          GENERAL AGREEMENT DATED                                                  ERN-583723                    ADOBE SYSTEMS INCORPORATED                    ATTN: GENERAL COUNSEL
              12/18/2015                                                                                                                                           345 PARK AVENUE
                                                                                                                                                                   SAN JOSE, CA 95110-2704

2. 5          GENERAL AGREEMENT DATED                                                  ERN-583724                    ADOBE SYSTEMS INCORPORATED                    ATTN: GENERAL COUNSEL
              12/18/2015                                                                                                                                           345 PARK AVENUE
                                                                                                                                                                   SAN JOSE, CA 95110-2704

2. 6          GENERAL AGREEMENT DATED                                                  ERN-585381                    ADOBE SYSTEMS SOFTWARE IRELAND                ATTN: GENERAL COUNSEL
              12/18/2015                                                                                                                                           4-6 RIVERWALK
                                                                                                                                                                   CITYWEST BUSINESS CAMPUS
                                                                                                                                                                   DUBLIN 24
                                                                                                                                                                   IRELAND

2. 7          GENERAL AGREEMENT DATED                                                  ERN-585469                    ADOBE SYSTEMS SOFTWARE IRELAND                ATTN: GENERAL COUNSEL
              12/18/2015                                                                                                                                           4-6 RIVERWALK
                                                                                                                                                                   CITYWEST BUSINESS CAMPUS
                                                                                                                                                                   DUBLIN 24
                                                                                                                                                                   IRELAND



                                                                                        Page 1 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 353 of 521
Ditech Financial LLC                                                                                                              Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 8       GENERAL AGREEMENT DATED                                    ERN-583725                 ADOBE SYSTEMS SOFTWARE IRELAND    ATTN: GENERAL COUNSEL
           12/18/2015                                                                            LIMITED                           4-6 RIVERWALK
                                                                                                                                   CITYWEST BUSINESS CAMPUS
                                                                                                                                   DUBLIN 24
                                                                                                                                   IRELAND

2. 9       LICENSE AGREEMENT DATED 1/20/2014                          ERN-583732                 AIMWARE, INC.                     ATTN: GENERAL COUNSEL
                                                                                                                                   276 WASHINGTON STREET
                                                                                                                                   SUITE 352
                                                                                                                                   BOSTON, MA 02121

2. 10      LICENSE AGREEMENT DATED 1/20/2014                          ERN-585384                 AIMWARE, LTD.                     ATTN: GENERAL COUNSEL
                                                                                                                                   GALWAY BUSINESS PARK
                                                                                                                                   DANGAN

2. 11      MSA DATED 8/31/2017                                        ERN-583737                 ALIGHT SOLUTIONS LLC              ATTN: CHIEF COUNSEL
                                                                                                                                   4 OVERLOOK POINT
                                                                                                                                   LINCOLNSHIRE, IL 60069

2. 12      QUARTERLY PREVENTIVE                                        AK-10001                  ALLIANCE MECHANICAL SERVICES, LLC 2130 REGAL PARKWAY
           MAINTENANCE AGREEMENT                                                                                                   EULESS, TX

2. 13      MSA DATED 10/26/2017                                        ERN-30                    ALLIED ENVELOPE CO. INC           D/B/A ALLIED PRINTING
                                                                                                                                   RESOURCES
                                                                                                                                   33 COMMERCE ROAD
                                                                                                                                   CARLSTADT, NJ 7072

2. 14      MSA DATED 3/1/2017                                         ERN-583740                 ALLUVION STAFFING                 ATTN: DAVID REICHARD
                                                                                                                                   4190 BELFORT RD S
                                                                                                                                   STE 420
                                                                                                                                   JACKSONVILLE , FL 32216

2. 15      MSA DATED 3/1/2019                                          ERN-32                    ALLUVION STAFFING                 ATTN DAVID REICHARD, BRANCH
                                                                                                                                   MANAGER
                                                                                                                                   4190 BELFORT RD, STE 420
                                                                                                                                   JACKSONVILLE, FL 32213

2. 16      GENERAL AGREEMENT DATED 2/1/2017                            ERN-79                    AMERICAN BANKERS INSURANCE        ATTN GLOBAL SPECIALTY,
                                                                                                 COMPANY OF FLORIDA                PRESIDENT
                                                                                                                                   11222 QUAIL ROOST DR
                                                                                                                                   MIAMI, FL 33157

                                                                       Page 2 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 354 of 521
Ditech Financial LLC                                                                                                              Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 17      MSA DATED 2/4/2019                                          ERN-74                    AMERICAN BANKERS INSURANCE        ATTN GLOBAL SPECIALTY,
                                                                                                 COMPANY OF FLORIDA                PRESIDENT
                                                                                                                                   11222 QUAIL ROOST DR
                                                                                                                                   MIAMI, FL 33157

2. 18      MSA DATED 9/6/2015                                         ERN-583756                 AMERICAN REGISTRY FOR INTERNET    ATTN: GENERAL COUNSEL
                                                                                                 NUMBERS, LTD.                     PO BOX 232290
                                                                                                                                   CENTREVILLE, VA 20120

2. 19      MSA DATED 9/26/2018                                         ERN-43                    AMERICAN SECURITY LLC             ATTN ALEX CHOREWYCZ
                                                                                                                                   1717 UNIVERISTY AVE
                                                                                                                                   ST PAUL, MN 55104

2. 20      MSA DATED 2/4/2019                                          ERN-748                   AMR APPRAISALS INC                D/B/A GOT APPRAISALS
                                                                                                                                   ATTN NICK ROBERSON
                                                                                                                                   4000 EXECUTIVE PKWY, UNIT 230
                                                                                                                                   SAN RAMON, CA 94583

2. 21      MSA DATED 5/30/2017                                        ERN-583760                 AMR APPRAISALS, INC. DBA GOT      ATTN: NICK ROBERSON
                                                                                                 APPRAISALS                        4000 EXECUTIVE PARKWAY
                                                                                                                                   #230
                                                                                                                                   SAN RAMON , CA 94583

2. 22      LOCAL PARTICIPATION AGREEMENT                               ERN-46                    AMROCK INC                        F/K/A TITLE SOURCE INC
           FOR SERVICES IN INDIA.                                                                                                  ATTN PRESIDENT/CEO
                                                                                                                                   662 WOODWARD AVE
                                                                                                                                   DETROIT, MI 48226

2. 23      MSA DATED 5/19/2015                                        ERN-585220                 AMROCK INC                        F/K/A TITLE SOURCE INC
                                                                                                                                   ATTN: GENERAL COUNSEL
                                                                                                                                   662 WOODWARD AVENUE
                                                                                                                                   DETROIT , MI 48226

2. 24      MSA DATED 2/4/2019                                          ERN-55                    ANDIAMO ADVISORS LLC              ATTN RICHARD GILLESPIE
                                                                                                                                   3 WINSTON COURT
                                                                                                                                   MEDFORD, NJ 8055

2. 25      MASTER CONSULTING AGREEMENT                                ERN-583762                 ANDIAMO ADVISORS, LLC             ATTN: RICHARD GILLESPIE
           DATED 1/30/2017                                                                                                         3 WINSTON COURT
                                                                                                                                   MEDFORD, NJ 08055



                                                                       Page 3 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 355 of 521
Ditech Financial LLC                                                                                                             Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 26      GENERAL AGREEMENT DATED 10/1/2014                          ERN-585193                 APACHE SOFTWARE FOUNDATION, THE ATTN: GENERAL COUNSEL
                                                                                                                                 1901 MUNSEY DR
                                                                                                                                 FOREST HILL , MD 21050

2. 27      GENERAL AGREEMENT DATED 10/1/2014                          ERN-585394                 APACHE SOFTWARE FOUNDATION, THE ATTN: GENERAL COUNSEL
                                                                                                                                 1901 MUNSEY DR
                                                                                                                                 FOREST HILL , MD 21050

2. 28      GENERAL AGREEMENT DATED 10/1/2014                          ERN-585395                 APACHE SOFTWARE FOUNDATION, THE ATTN: GENERAL COUNSEL
                                                                                                                                 1901 MUNSEY DR
                                                                                                                                 FOREST HILL , MD 21050

2. 29      LICENSE AGREEMENT DATED 2/3/2017                           ERN-583772                 APPEON LIMITED                   ATTN: GENERAL COUNSEL
                                                                                                                                  1/F SHELL INDUSTRIAL BUILDING
                                                                                                                                  12 LEE CHUNG STREET
                                                                                                                                  CHAI WAN

2. 30      SAAS AGREEMENT DATED 10/11/2017                             ERN-61                    APPEXTREMES, LLC                 D/B/A CONGA
                                                                                                                                  ATTN LEGAL DEPT
                                                                                                                                  390 INTERLOCKEN CRESCENT
                                                                                                                                  SUITE 500
                                                                                                                                  BROOMFIELD, CO 80021

2. 31      LICENSE AGREEMENT DATED 10/17/2018                          ERN-847                   APPVIEWX INC                     ATTN KAMARAJ KOTHANDAPANI,
                                                                                                                                  CFO
                                                                                                                                  500 YALE AVE N, STE 100
                                                                                                                                  SEATTLE, WA 98109

2. 32      MSA DATED 10/14/2016                                       ERN-583776                 ASCENT SOLUTIONS, LLC            ATTN: JD HARRIS
                                                                                                                                  250 MARQUETTE AVENUE
                                                                                                                                  SUITE 520
                                                                                                                                  MINNEAPOLIS , MN 55401

2. 33      LICENSE AGREEMENT DATED 10/26/2017                          ERN-70                    ASPECT SOFTWARE, INC             2325 E CAMELBACK RD STE 700
                                                                                                                                  PHOENIX, AZ 85016

2. 34      MSA DATED 12/29/2015                                       ERN-583778                 ASPECT SOFTWARE, INC.            ATTN: GENERAL COUNSEL
                                                                                                                                  2325 E. CAMELBACK ROAD
                                                                                                                                  SUITE 700
                                                                                                                                  PHOENIX , AZ 85016



                                                                       Page 4 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 356 of 521
Ditech Financial LLC                                                                                                            Case Number:          19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 35      LICENSE AGREEMENT DATED 9/6/2015                           ERN-583781                 ASSOCIATED SOFTWARE             ATTN: TIMOTHY W. LISTON,
                                                                                                 CONSULTANTS, INC.               PRESIDENT
                                                                                                                                 7251 ENGLE ROAD
                                                                                                                                 SUITE 300
                                                                                                                                 MIDDLEBURG HEIGHTS, OH 44130

2. 36      MSA DATED 12/21/2017                                       ERN-1664                   ASSURANT SERVICES LLC           ATTN LEGAL DEPT
                                                                                                                                 101 W LOUIS HENNA BLVD, UNIT
                                                                                                                                 400
                                                                                                                                 AUSTIN, TX 78728

2. 37      MSA DATED 4/3/2017                                         ERN-583809                 AXIS APPRAISAL MANAGEMENT       ATTN: GENERAL COUNSEL
                                                                                                 SOLUTIONS, INC.                 1101 5TH AVENUE
                                                                                                                                 SUITE 210
                                                                                                                                 SAN RAFAEL , CA 94901

2. 38      MSA DATED 6/19/2017                                        ERN-585194                 BANK OF NEW YORK MELLON, THE    ATTN: GENERAL COUNSEL
                                                                                                                                 500 ROSS STREET
                                                                                                                                 ROOM 1380
                                                                                                                                 PITTSBURGH, PA 15262-0001

2. 39      SUBSCRIPTION SERVICE FOR PROJECT                            ERN-106                   BASECAMP, LLC                   NOT AVAILABLE
           MANAGEMENT PLATFORM DATED
           1/22/2019.

2. 40      LICENSE AGREEMENT DATED 2/4/2019                            ERN-107                   BASWARE INC                     ATTN THOMAS BENSTON, VP OF
                                                                                                                                 CLIENT SERVICES
                                                                                                                                 2711 CENTERVILLE ROAD, STE 400
                                                                                                                                 WILMINGTON, DE 19808

2. 41      SAAS AGREEMENT DATED 5/26/2016                             ERN-583816                 BAZAARVOICE, INC.               ATTN: LEGAL
                                                                                                                                 3900 NORTH CAPITAL OF TEXAS
                                                                                                                                 HIGHWAY
                                                                                                                                 SUITE 300
                                                                                                                                 AUSTIN, TX 78746

2. 42      MSA DATED 11/7/2014                                        ERN-583817                 BELFOR USA GROUP, INC.          ATTN: GENERAL COUNSEL
                                                                                                                                 185 OAKLAND AVENUE
                                                                                                                                 SUITE 300
                                                                                                                                 BIRMINGHAM, MI 48009



                                                                       Page 5 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 357 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 43      ENGAGEMENT LETTER DATED 3/30/2016                          ERN-585486                 BISHOPS SERVICES INC              ATTN: ACCOUNTING DEPT.
                                                                                                                                   ONE STATE STREET PLAZA
                                                                                                                                   24TH FLOOR
                                                                                                                                   NEW YORK, NY 10004

2. 44      ENGAGEMENT LETTER DATED 3/30/2016                          ERN-583823                 BISHOPS SERVICES INC.             ATTN: GENERAL COUNSEL
                                                                                                                                   ONE STATE STREET PLAZA
                                                                                                                                   24TH FLOOR
                                                                                                                                   NEW YORK , NY 10004

2. 45      MSA DATED 9/6/2015                                         ERN-583898                 BLACK, MANN & GRAHAM LLP          ATTN: GENERAL COUNSEL
                                                                                                                                   2905 CORPORATE CIRCLE
                                                                                                                                   FLOWER MOUND CITY, TX 75028

2. 46      SAAS AGREEMENT DATED 5/2/2017                              ERN-583900                 BLEND LABS, INC.                  ATTN: GENERAL COUNSEL
                                                                                                                                   100 MONTGOMERY STREET
                                                                                                                                   SUITE 2500
                                                                                                                                   SAN FRANCISCO, CA 94104

2. 47      MSA #2878807 DATED 9/6/2015                                ERN-583903                 BLOOMBERG FINANCE LP              ATTN: GENERAL COUNSEL
                                                                                                                                   731 LEXINGTON AVENUE
                                                                                                                                   NEW YORK, NY 10022

2. 48      MSA #2951310 DATED 9/6/2015                                ERN-583911                 BLOOMBERG FINANCE LP              ATTN: GENERAL COUNSEL
                                                                                                                                   731 LEXINGTON AVENUE
                                                                                                                                   NEW YORK, NY 10022

2. 49      EULA/CLICK WRAP AGREEMENT DATED                             ERN-837                   BOMGAR CORPORATION                NOT AVAILABLE
           2/4/2019

2. 50      MSA DATED 1/1/2016                                         ERN-583932                 BUCHANAN PUBLIC RELATIONS LLC     ATTN: ANNE BUCHANAN
                                                                                                                                   890 COUNTY LINE ROAD
                                                                                                                                   BRYN MAWR, PA 19010

2. 51      MSA DATED 9/6/2015                                         ERN-583941                 BUFFALO LAND ABSTRACT COMPANY,    ATTN: GENERAL COUNSEL
                                                                                                 INC.                              7306 S. LEWIS AVENUE
                                                                                                                                   TULSA, OK 74136

2. 52      MSA DATED 2/4/2019                                          ERN-241                   BUYBACK SOLUTIONS CORPORATION     8100 N CLASSEN BLVD, STE 110
                                                                                                                                   OKLAHOMA CITY, OK 73114


                                                                       Page 6 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 358 of 521
Ditech Financial LLC                                                                                                            Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 53      LICENSE AGREEMENT DATED 2/7/2017                            ERN-243                   CALCXML                         ATTN: AARON CHRISTENSEN,
                                                                                                                                 ACCOUNT MANAGER
                                                                                                                                 14075 SOUTH 2700 WEST
                                                                                                                                 BLUFFDALE, UT 84065

2. 54      SAAS AGREEMENT DATED 5/12/2016                             ERN-583946                 CALERO SOFTWARE, LLC            ATTN: LEGAL DEPARTMENT
                                                                                                                                 375 NORTHRIDGE ROAD
                                                                                                                                 SUITE 450
                                                                                                                                 ATLANTA, GA 30350

2. 55      MSA DATED 9/12/2017                                        ERN-583949                 CAPAX GLOBAL LLC                ATTN: JERRY HAWK
                                                                                                                                 410 NORTH MICHIGAN AVENUE
                                                                                                                                 SUITE 650
                                                                                                                                 CHICAGO, IL 60611

2. 56      LICENSE AGREEMENT DATED 9/6/2015                           ERN-583953                 CARLISLE GROUP, INC.            ATTN: GENERAL COUNSEL
                                                                                                                                 544 JEFFERSON AVENUE
                                                                                                                                 SCRANTON, PA 18510

2. 57      MSA DATED 9/6/2015                                         ERN-583957                 CBCINNOVIS, INC.                ATTN: LEGAL DEPARTMENT
                                                                                                                                 250 EAST BROAD STREET
                                                                                                                                 COLUMBUS , OH 43215

2. 58      VERITAS HOSTED SERVICES                                     ERN-311                   CDW CORPORATION                 NOT AVAILABLE
           AGREEMENT DATED 5/11/2017

2. 59      LICENSE AGREEMENT DATED 3/23/2018                          ERN-1497                   CDW FREE FORM                   PO BOX 75723
                                                                                                                                 CHICAGO, IL 60675-5723

2. 60      MSA DATED 9/6/2015                                         ERN-584005                 CENTRIFY CORPORATION            ATTN: GENERAL COUNSEL
                                                                                                                                 785 NORTH MARY AVENUE
                                                                                                                                 SUITE 200
                                                                                                                                 SUNNYVALE, CA 94085

2. 61      SERVICES AGREEMENT FOR                                     ERN-584011                 CERTIFIED LANGUAGES             ATTN: GENERAL COUNSEL
           TRANSLATION SERVICES DATED 9/6/2015                                                   INTERNATIONAL, LLC              4800 SW MACADAM AVENUE
                                                                                                                                 SUITE 400
                                                                                                                                 PORTLAND, OR 97239




                                                                       Page 7 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                                          Pg 359 of 521
Ditech Financial LLC                                                                                                              Case Number:          19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 62      MSA DATED 4/3/2017                                         ERN-584037                 CLASS APPRAISAL, INC.             ATTN: GENERAL COUNSEL
                                                                                                                                   2600 BELLINGHAM
                                                                                                                                   SUITE 100
                                                                                                                                   TROY , MI 48083

2. 63      MSA DATED 2/4/2019                                          ERN-352                   CLAYTON HOLDINGS LLC              ATTN ROBERT HARRIS,
                                                                                                                                   SECRETARY
                                                                                                                                   7730 SOUTH UNION PARK AVENUE
                                                                                                                                   SUITE 400
                                                                                                                                   MIDVALE, UT 84047

2. 64      MSA DATED 2/1/2013                                         ERN-584049                 CLAYTON SERVICES, LLC             ATTN: GENERAL COUNSEL
                                                                                                                                   100 BEARD SAWMILL ROAD
                                                                                                                                   SUITE 200
                                                                                                                                   SHELTON , CT 6484

2. 65      MSA DATED 2/1/2013                                         ERN-585406                 CLAYTON SERVICES, LLC             ATTN: GENERAL COUNSEL
                                                                                                                                   100 BEARD SAWMILL ROAD
                                                                                                                                   SUITE 200
                                                                                                                                   SHELTON , CT 06484

2. 66      MSA DATED 9/6/2015                                         ERN-584052                 CLEARCAPITAL.COM, INC.            ATTN: GENERAL COUNSEL
                                                                                                                                   10875 PIONEER TRAIL
                                                                                                                                   TRUCKEE, CA 96161

2. 67      LICENSE AGREEMENT DATED 2/4/2019                            ERN-369                   CLOSINGCORP INC                   ATTN JAMES BOLGER, CFO
                                                                                                                                   6165 GREENWICH DR, STE 300
                                                                                                                                   SAN DIEGO, CA 92122

2. 68      LICENSE AGREEMENT DATED 5/1/2016                           ERN-584057                 CLOSINGCORP, INC.                 ATTN: GENERAL COUNSEL
                                                                                                                                   6165 GREENWICH DRIVE
                                                                                                                                   SUITE 300
                                                                                                                                   SAN DIEGO, CA 92122

2. 69      LICENSE AGREEMENT DATED 9/6/2015                           ERN-584062                 COGENT ECONOMICS, INC.            ATTN: HAKKI C. ETEM
                                                                                                                                   160 SPEAR STREET
                                                                                                                                   SUITE 180
                                                                                                                                   SAN FRANCISCO, CA 94105

2. 70      MSA DATED 12/10/2015                                       ERN-584099                 COGNIZANT TECHNOLOGY SOLUTIONS    ATTN: GENERAL COUNSEL
                                                                                                 U.S. CORPORATION                  211 QUALITY CIRCLE
                                                                                                                                   COLLEGE STATION, TX 77845
                                                                       Page 8 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 360 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 71      MSA DATED 2/4/2019                                          ERN-403                   COMPASS ANALYTICS LLC             ATTN ROB KESSEL, MANAGING
                                                                                                                                   PARTNER
                                                                                                                                   580 CALIFORNIA ST, STE 1725
                                                                                                                                   SAN FRANCISCO, CA 94104

2. 72      MSA DATED 2/4/2019                                          ERN-412                   CONDUENT COMMERCIAL SOLUTIONS     ATTN LAW DEPT
                                                                                                 LLC                               100 CAMPUS DR, STE 200
                                                                                                                                   FLORHAM PARK, NJ 7932

2. 73      LICENSE AGREEMENT DATED 9/6/2015                           ERN-585360                 CONDUENT COMMERCIAL SOLUTIONS,    ATTN: GENERAL COUNSEL
                                                                                                 LLC (FKA XEROX)                   2828 N. HASKELL AVENUE
                                                                                                                                   DALLAS, TX 75204

2. 74      MSA ACCESS OCCUPANCY DATED                                 ERN-585361                 CONDUENT COMMERCIAL SOLUTIONS,    ATTN: REAL ESTATE
           9/6/2015                                                                              LLC (FKA XEROX)                   DEPARTMENT - GRE&F
                                                                                                                                   2828 N. HASKELL AVENUE
                                                                                                                                   DALLAS, TX 75204

2. 75      MSA DATED 9/6/2015                                         ERN-585377                 CONDUENT COMMERCIAL SOLUTIONS,    ATTN: GENERAL COUNSEL
                                                                                                 LLC (FKA XEROX)                   9040 ROSWELL ROAD
                                                                                                                                   SUITE 700
                                                                                                                                   ATLANTA, GA 30350

2. 76      MSA DATED 6/2/2017                                         ERN-584120                 CONSOLIDATED ANALYTICS            ATTN: GENERAL COUNSEL
                                                                                                                                   19712 MACARTHUR BLVD
                                                                                                                                   SUITE 110
                                                                                                                                   IRVINE, CA 92612

2. 77      LICENSE AGREEMENT DATED 2/4/2019                            ERN-427                   CONSUMERINFO.COM INC              A/K/A EXPERIAN CONSUMER
                                                                                                                                   SERVICES

2. 78      MSA DATED 2/4/2019                                          ERN-456                   CORLOGIC SOLUTIONS LLC            ATTN LEGAL DEPT
                                                                                                                                   40 PACIFICA, STE 900
                                                                                                                                   IRVINE , CA 92618

2. 79      LICENSE AGREEMENT DATED 9/17/2018                           ERN-490                   CORNERSTONE ONDEMAND              NOT AVAILABLE


2. 80      GENERAL AGREEMENT DATED 5/26/2015                          ERN-584185                 CORPORATE UNITED PURCHASING       ATTN: CONTRACTS MANAGER
                                                                                                 CONSORTIUM, INC.                  24651 CENTER RIDGE ROAD
                                                                                                                                   SUITE 527
                                                                                                                                   WESTLAKE, OH 44145

                                                                       Page 9 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 361 of 521
Ditech Financial LLC                                                                                                                 Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                   Address




2. 81      MSA 2 DATED 5/25/2016                                      ERN-584182                CORPORATE UNITED PURCHASING           ATTN: GENERAL COUNSEL
                                                                                                CONSORTIUM, INC.                      24651 CENTER RIDGE ROAD
                                                                                                                                      WESTLAKE, OH 44145

2. 82      MSA DATED 5/25/2016                                        ERN-584183                CORPORATE UNITED PURCHASING           ATTN: CONTRACTS MANAGER
                                                                                                CONSORTIUM, INC.                      24651 CENTER RIDGE ROAD
                                                                                                                                      CLEVELAND , OH 44145

2. 83      MSA DATED 5/26/2015                                        ERN-584184                CORPORATE UNITED PURCHASING           ATTN: CONTRACTS MANAGER
                                                                                                CONSORTIUM, INC.                      24651 CENTER RIDGE ROAD
                                                                                                                                      SUITE 527
                                                                                                                                      WESTLAKE, OH 44145

2. 84      MSA DATED 5/29/2018                                         ERN-493                  CORPORATION SERVICE COMPANY           ATTN GENERAL COUNSEL
                                                                                                                                      2711 CENTERVILLE RD
                                                                                                                                      WILMINGTON, DE 19808

2. 85      MSA DATED 5/6/2016                                         ERN-585320                COVIUS (FKA. WALZ GROUP LLC / AKA.    ATTN: KEVIN MILLER, SVP
                                                                                                LENDERLIVE NETWORK, INC.)             27398 VIA INDUSTRIA
                                                                                                                                      TEMECULA , CA 92590

2. 86      LICENSE AGREEMENT DATED 12/16/2015                         ERN-584194                CT CORPORATION                        ATTN: PROFESSIONAL SERVICES
                                                                                                                                      TEAM
                                                                                                                                      4400 EASTON COMMONS WAY
                                                                                                                                      SUITE 125
                                                                                                                                      COLUMBUS , OH 43219

2. 87      MSA DATED 9/6/2015                                         ERN-584451                CYBERSCOUT, LLC FKA IDT911, LLC       ATTN: MATT CULLINA, CEO
                                                                                                                                      7580 NORTH DOBSON ROAD
                                                                                                                                      SUITE 201
                                                                                                                                      SCOTTSDALE, AZ 85256-2717

2. 88      MSA DATED 6/19/2017                                        ERN-584207                D.P. ELECTRIC, INC.                   ATTN: GARY CHILDERS
                                                                                                                                      6002 S ASH AVENUE
                                                                                                                                      TEMPE, AZ 85283

2. 89      MSA DATED 4/21/2017                                        ERN-584209                DART APPRAISAL.COM, INC.              ATTN: MICHAEL DRESDEN
                                                                                                                                      2600 W BIG BEAVER RD
                                                                                                                                      #540
                                                                                                                                      TROY, MI 48084



                                                                      Page 10 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 362 of 521
Ditech Financial LLC                                                                                                             Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 90      LICENSE AGREEMENT DATED 3/6/2018                            ERN-531                  DATALINK                          6820 S HARL AVE
                                                                                                                                  TEMPE, AZ 85283

2. 91      PROFESSIONAL SERVICES AGREEMENT                             ERN-533                  DATALOOM INC                      ATTN ILYA KLEYMAN
           DATED 9/17/2018                                                                                                        1501 CENTERVILLE PARKE DR
                                                                                                                                  MANAKIN SABOT, VA 23103

2. 92      MSA DATED 9/6/2015                                         ERN-584215                DATAMYX, LLC                      ATTN: GENERAL COUNSEL
                                                                                                                                  301 YAMATO ROAD
                                                                                                                                  SUITE 200
                                                                                                                                  BOCA RATON, FL 33431

2. 93      MSA DATED 9/6/2015                                         ERN-584223                DIALOGDIRECT, INC.                ATTN: JIM GUILLAUMIN, CFO
                                                                                                                                  13700 OAKLAND AVENUE
                                                                                                                                  HIGHLAND PARK, MI 48203

2. 94      MSA DATED 6/14/2016                                        ERN-584225                DIGITAL DATAVOICE CORPORATION     ATTN: GENERAL COUNSEL
                                                                                                                                  1210 NORTHLAND DRIVE
                                                                                                                                  SUITE 160
                                                                                                                                  MENDOTA HEIGHTS, MN 55120

2. 95      MSA DATED 4/20/2016                                        ERN-584239                DIGITAL DELIVERY, INC.            ATTN: LORI STACY
                                                                                                                                  4400 ALPHA ROAD
                                                                                                                                  DALLAS, TX 75244

2. 96      SAAS AGREEMENT DATED 1/16/2017                             ERN-584252                DISCOVERREADY, LLC                ATTN: GENERAL COUNSEL
                                                                                                                                  200 SOUTH COLLEGE STREET
                                                                                                                                  10TH FLOOR
                                                                                                                                  CHARLOTTE, NC 28202

2. 97      MSA DATED 43195                                             ERN-573                  DOCUSIGN INC                      ATTN: GENERAL COUNSEL
                                                                                                                                  221 MAIN ST, UNIT 1000
                                                                                                                                  SAN FRANCISCO, CA 94105

2. 98      MSA DATED 9/6/2015                                         ERN-584258                DON JAGODA ASSOCIATES, INC.       ATTN: GENERAL COUNSEL
                                                                                                                                  100 MARCUS DRIVE
                                                                                                                                  MELVILLE, NY 11747

2. 99      MSA DATED 6/21/2017                                        ERN-584266                DVL GROUP, INC.                   ATTN: SANJA DOLEZAR-MOTZ
                                                                                                                                  115 SINCLAIR ROAD
                                                                                                                                  BRISTOL, PA 19007

                                                                      Page 11 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 363 of 521
Ditech Financial LLC                                                                                                            Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 100     GENERAL AGREEMENT DATED                                    ERN-584270                EAN SERVICES, LLC                ATTN: GENERAL COUNSEL
           10/24/2016                                                                                                            600 CORPORATE PARK DRIVE
                                                                                                                                 ST. LOUIS, MO 63105

2. 101     LICENSE AGREEMENT DATED 10/31/2013                         ERN-584278                ELLIE MAE, INC.                  ATTN: GENERAL COUNSEL
                                                                                                                                 4420 ROSEWOOD DRIVE
                                                                                                                                 SUITE 500
                                                                                                                                 PLEASANTON , CA 94588

2. 102     LICENSE AGREEMENT DATED 3/22/2017                           ERN-588                  ELLIE MAE, INC.                  NOT AVAILABLE


2. 103     MSA DATED 9/6/2015                                         ERN-584272                ELLIE MAE, INC.                  ATTN: GENERAL COUNSEL
                                                                                                                                 4155 HOPYARD ROAD
                                                                                                                                 SUITE 200
                                                                                                                                 PLEASANTON , CA 94588

2. 104     MSA DATED 2/4/2019                                          ERN-598                  EMASON, INC.                     ATTN: ANN UNDERWOOD, CFO
                                                                                                                                 11399 16TH COURT NORTH, STE
                                                                                                                                 100
                                                                                                                                 ST. PETERSBURG, FL 33717

2. 105     LICENSE AGREEMENT DATED 2/4/2019                            ERN-609                  ENDICIA                          NOT AVAILABLE


2. 106     LICENSE AGREEMENT DATED 3/8/2018                            ERN-612                  ENTRUST DATACARD CORPORATION     NOT AVAILABLE

2. 107     LICENSE AGREEMENT DATED 9/13/2017                          ERN-584294                ENTRUST, INC.                    ATTN
                                                                                                                                 TWO LINCOLN CENTER
                                                                                                                                 5420 LBJ FREEWAY, SUITE 300
                                                                                                                                 DALLAS, TX 75240

2. 108     ASSIGNMENT OF AGREEMENT FOR                                ERN-584309                EQUIFAX INFORMATION SERVICES, LLC ATTN: CONTRACT
           PRESCREENING, BANKRUPTCY                                                                                               ADMINISTRATION
           NAVIGATOR, FICO SCORE DATED                                                                                            1550 PEACHTREE STREET, NW
           9/30/2015                                                                                                              ATLANTA, GA 30309

2. 109     MSA RE CREDIT PRESCREENING DATED                           ERN-584308                EQUIFAX INFORMATION SERVICES, LLC ATTN: GENERAL COUNSEL
           9/6/2015                                                                                                               1550 PEACHTREE STREET, NW
                                                                                                                                  ATLANTA, GA 30309




                                                                      Page 12 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 364 of 521
Ditech Financial LLC                                                                                                               Case Number:          19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 110     MSA VERIFICATION SERVICES DATED                            ERN-584302                EQUIFAX INFORMATION SERVICES, LLC ATTN: CONTRACT
           9/6/2015                                                                                                               ADMINISTRATION
                                                                                                                                  1550 PEACHTREE STREET, NW
                                                                                                                                  ATLANTA, GA 30309

2. 111     MSA DATED 9/6/2015                                         ERN-584313                EQUINIX LLC                         ATTN: GENERAL COUNSEL
                                                                                                                                    ONE LAGOON DRIVE
                                                                                                                                    REDWOOD CITY, CA 94065

2. 112     PROFESSIONAL SERVICES AGREEMENT                             ERN-645                  EVC SOFTWARE, INC.                  ATTN: PARITOSH PATHAK
           FOR IT CONSULTING SERVICES DATED                                                                                         7719 LOVERS LANE
           2/4/2019                                                                                                                 DALLAS, TX 75225

2. 113     MSA DATED 5/4/2017                                         ERN-584772                EXELA ENTERPRISES SOLUTIONS, INC    F/K/A NOVITEX ENTERPRISES
                                                                                                                                    SOLUTIONS, INC.
                                                                                                                                    ATTN: GENERAL COUNSEL
                                                                                                                                    345 ST. PETER STREET
                                                                                                                                    ST PAUL, MN 55102

2. 114     MSA DATED 9/6/2015                                         ERN-584323                EXPERIAN INFORMATION SOLUTIONS,     ATTN: GENERAL COUNSEL
                                                                                                INC.                                475 ANTON BOULEVARD
                                                                                                                                    COSTA MESA, CA 92626

2. 115     MSA DATED 2/10/2015                                        ERN-584328                EXPERIAN INFORMATION SOLUTIONS,     ATTN: GENERAL COUNSEL
                                                                                                INC. AND FAIR ISSAC CORPORATION     475 ANTON BOULEVARD
                                                                                                                                    COSTA MESA, CA 92626

2. 116     MSA DATED 10/15/2015                                       ERN-584354                FIELDGLASS, INC.                    ATTN: GENERAL COUNSEL
                                                                                                                                    111 N. CANAL STREET
                                                                                                                                    SIXTH FLOOR
                                                                                                                                    CHICAGO , IL 60606

2. 117     FEE AGREEMENT FOR INACTIVE                                  ERN-681                  FINANCIAL INDUSTRY COMPUTER         ATTN: KELLY GRAHAM
           ACCOUNTS DATED 6/2/2016.                                                             SYSTEMS, INC.                       14285 MIDWAY ROAD
                                                                                                                                    SUITE 200
                                                                                                                                    ADDISON, TX 75001

2. 118     MSA DATED 1/29/2019                                         ERN-685                  FINANCIAL NETWORK INC               ATTN PHILIP MAZZA, SVP
                                                                                                                                    10401 BAUR BLVD, STE F
                                                                                                                                    ST LOUIS, MI 63132



                                                                      Page 13 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 365 of 521
Ditech Financial LLC                                                                                                                Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 119     GENERAL AGREEMENT DATED 8/18/2017                          ERN-584364                FIRST AMERICAN DATA TREE LLC         ATTN: GENERAL COUNSEL
                                                                                                                                     4 FIRST AMERICAN WAY
                                                                                                                                     SANTA ANA, CA 92707

2. 120     MSA DATED 9/6/2015                                         ERN-584365                FIRST AMERICAN TITLE INSURANCE       ATTN: GENERAL COUNSEL
                                                                                                COMPANY                              1 FIRST AMERICAN WAY
                                                                                                                                     SANTA ANA, CA 92707

2. 121     MSA DATED 1/2/2019                                          ERN-710                  FIRST COAST SECURITY SERVICES INC    1 INDEPENDENT DR, STE 117
                                                                                                                                     JACKSONVILLE, FL 32202

2. 122     MSA DATED 12/10/2018                                        ERN-892                  FITNESS INTERNATIONAL LLC /          NOT AVAILABLE
                                                                                                FITNESS & SPORTS CLUBS LLC

2. 123     MSA DATED 12/9/2016                                        ERN-584377                FIVE BROTHERS MORTGAGE               ATTN: GENERAL COUNSEL
                                                                                                COMPANY SERVICES AND SECURING,       12220 EAST 13 MILE ROAD
                                                                                                INC.                                 STE. 100
                                                                                                                                     WARREN, MI 48093

2. 124     MSA DATED 4/21/2016                                        ERN-584376                FIVE BROTHERS MORTGAGE               ATTN: GENERAL COUNSEL
                                                                                                COMPANY SERVICES AND SECURING,       12220 EAST 13 MILE ROAD
                                                                                                INC.                                 STE. 100
                                                                                                                                     WARREN, MI 48093

2. 125     MSA DATED 8/15/2016                                        ERN-584375                FIVE BROTHERS MORTGAGE               ATTN: GENERAL COUNSEL
                                                                                                COMPANY SERVICES AND SECURING,       12220 EAST 13 MILE ROAD
                                                                                                INC.                                 SUITE 100
                                                                                                                                     WARREN, MI 48093

2. 126     MSA DATED 7/28/2017                                        ERN-584386                FORMFREE HOLDINGS CORPORATION        ATTN: CHIEF TECHNOLOGY
                                                                                                                                     OFFICER
                                                                                                                                     3245 PEACHTREE PKWY.
                                                                                                                                     SUITE D-177
                                                                                                                                     JOHNS CREEK , GA 30024

2. 127     SAAS AGREEMENT DATED 2/19/2018                              ERN-729                  FORTE LLC                            ATTN SR COUNSEL & CEO
                                                                                                                                     7601 PENN AVE S, STE A610
                                                                                                                                     MINNEAPOLIS, MN 55423




                                                                      Page 14 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 366 of 521
Ditech Financial LLC                                                                                                          Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                            Address




2. 128     MSA DATED 9/20/2013                                        ERN-584388                G TREASURY SS, LLC             ATTN: PEG PATER
                                                                                                                               3 CORPORATE DRIVE
                                                                                                                               SUITE 110
                                                                                                                               LAKE ZURICH, IL 60047

2. 129     LICENSE AGREEMENT DATED 1/18/2018                           ERN-734                  GARTNER INC                    ATTN MELISSA MCKAY, SR
                                                                                                                               CONTRACTS SPECIALIST
                                                                                                                               56 TOP GALLANT RD
                                                                                                                               STAMFORD, CT 06904

2. 130     LICENSE AGREEMENT DATED 3/6/2018                            ERN-735                  GARTNER INC                    ATTN KIM BLIMKA, CONTRACTS
                                                                                                                               SPECIALIST
                                                                                                                               56 TOP GALLANT RD
                                                                                                                               STAMFORD, CT 19034

2. 131     MASTER POLICY AGREEMENT DATED                              ERN-584404                GENWORTH MORTGAGE INSURANCE    ATTN: GENERAL COUNSEL
           41913                                                                                CORPORATION                    8325 SIX FORKS ROAD
                                                                                                                               RALEIGH, NC 27615

2. 132     LICENSE AGREEMENT DATED 2/13/2017                          ERN-584405                GIGAMON INC.                   ATTN: LEGAL DEPARTMENT
                                                                                                                               3300 OLCOTT STREET
                                                                                                                               SANTA CLARA, CA 95054

2. 133     EULA/CLICK WRAP AGREEMENT DATED                             ERN-740                  GODADDY.COM LLC                NOT AVAILABLE
           2/4/2019

2. 134     LICENSE AGREEMENT DATED 5/7/2018                            ERN-744                  GOOGLE LLC                     ATTN CLO
                                                                                                                               1600 AMPITHEATRE PKWY
                                                                                                                               MOUNTAIN VIEW, CA 94043

2. 135     SAAS AGREEMENT DATED 2/4/2019                               ERN-759                  HART SOFTWARE. INC.            ATTN: CUSTOMER CONTRACTS
                                                                                                                               708 CENTRE AVENUE
                                                                                                                               READING, PA 19601-2508

2. 136     LICENSE AGREEMENT DATED 11/1/2014                          ERN-584425                HELPSYSTEMS, LLC               ATTN: GENERAL COUNSEL
                                                                                                                               6455 CITY WEST PARKWAY
                                                                                                                               EDEN PRAIRIE, MN 55344

2. 137     LICENSE AGREEMENT DATED 11/1/2014                          ERN-585498                HELPSYSTEMS, LLC               6455 CITY WEST PARKWAY
                                                                                                                               EDEN PRAIRIE, MN 55344


                                                                      Page 15 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 367 of 521
Ditech Financial LLC                                                                                                           Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                             Address




2. 138     BUSINESS LEASE AGREEMENT DATED                              ERN-765                  HEWLETT-PACKARD FINANCIAL       ATTN JESSICA CAMPOS
           9/25/2018                                                                            SERVICES COMPANY                200 CONNELL DR, STE 5000
                                                                                                                                BERKLEY HEIGHTS, NJ 07922

2. 139     LEASE DATED 2/4/2019                                        ERN-763                  HEWLETT-PACKARD FINANCIAL       NOT AVAILABLE
                                                                                                SERVICES COMPANY

2. 140     HOTEL RATE AGREEMENT DATED                                  ERN-766                  HILTON GARDEN INN               7290 S. PRICE RD
           2/4/2019                                                                                                             TEMPE, AZ 85283

2. 141     HOTEL RATE AGREEMENT DATED                                  ERN-768                  HOME 2 SUITES BY HILTON         7200 S. PRICE RD
           2/4/2019                                                                                                             TEMPE, AZ 85283

2. 142     SAAS AGREEMENT DATED 3/28/2016                             ERN-584428                HOOTSUITE MEDIA INC.            ATTN: GENERAL COUNSEL
                                                                                                                                5 EAST 8TH AVENUE
                                                                                                                                VANCOUVER, BC V5T 4S8

2. 143     MSA DATED 3/1/2019                                          ERN-773                  HORIZONTAL INTEGRATION          ATTN EVP, STAFFING SOLUTIONS
                                                                                                                                9800 BREN ROAD E, STE 450
                                                                                                                                MINNETONKA, MN 55343

2. 144     MSA DATED 10/1/2017                                        ERN-584432                HORWITZ, INC                    ATTN: GENERAL COUNSEL
                                                                                                                                7400 49TH AVENUE NORTH
                                                                                                                                NEW HOPE, MN 55428

2. 145     MSA DATED 9/6/2015                                          ERN-767                  HRSOFT USA INC                  2200 LUCIEN WAY, STE 201
                                                                                                                                MAITLAND, FL 32751

2. 146     SERVICE LEVEL AGREEMENT DATED                              ERN-584434                HRSOFT, INC.                    ATTN: GENERAL COUNSEL
           9/6/2015                                                                                                             2200 LUCIEN WAY
                                                                                                                                SUITE 201
                                                                                                                                MAITLAND, FL 32751

2. 147     ONE-YEAR ENTERPRISE SUBSCRIPTION                            ERN-784                  HUBSPOT                         NOT AVAILABLE
           SERVICE AGREEMENT DATED 5/29/2018

2. 148     LICENSE AGREEMENT DATED 9/6/2015                           ERN-584437                HUBSPOT, INC.                   ATTN: GENERAL COUNSEL
                                                                                                                                PO BOX 674722
                                                                                                                                DETROIT, MI 48267



                                                                      Page 16 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 368 of 521
Ditech Financial LLC                                                                                                           Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                             Address




2. 149     MSA DATED 6/1/2016                                         ERN-584447                ICARD PROMOTIONS LLC            ATTN: JEFF EHNEY, CEO
                                                                                                                                401 E LAS OLAS BLVD #130-551
                                                                                                                                FORT LAUDERDALE, FL 33315

2. 150     MSA DATED 1/29/2019                                         ERN-793                  ICON ADVISORY GROUP LLC         NOT AVAILABLE

2. 151     MSA DATED 9/6/2015                                          ERN-792                  ICON ADVISORY GROUP LTD         ATTN PRESIDENT


2. 152     LOCAL PARTICIPATION AGREEMENT TO                            ERN-802                  INDECOMM HOLDINGS INC           379 THORNALL ST, 2ND FL
           MSA ADENDUM DATED 2/1/2018                                                                                           EDISON, NJ '08837

2. 153     MSA DATED 5/2/2018                                          ERN-806                  INDECOMM HOLDINGS INC           D/B/A INDECOMM GLOBAL
                                                                                                                                SERVICES
                                                                                                                                ATTN RAJAN NAIR, CEO
                                                                                                                                379 THORNALL ST, 2ND FL
                                                                                                                                EDISON, NJ 08837

2. 154     LPA-OFFSHORE INDECOMM SERVICES                              ERN-796                  INDECOMM HOLDINGS INC.          379 THORNALL ST, 2ND FLOOR
           ADDENDUM DATED 2/4/2019                                                                                              EDISON, NJ 08837

2. 155     MSA DATED 10/21/2015                                       ERN-584487                INDEPENDENT SETTLEMENT          ATTN: CEO
                                                                                                SERVICES, LLC                   200 HIGHTOWER BLVD.
                                                                                                                                SUITE 301
                                                                                                                                PITTSBURGH, PA 15205

2. 156     SAAS AGREEMENT DATED 10/5/2017                              ERN-830                  INFOGIX,INC                     1240 E. DIEHL RD
                                                                                                                                SUITE 400
                                                                                                                                NAPERVILLE, IL 60563

2. 157     MSA DATED 8/15/2017                                        ERN-584494                INFORUPTCY, LLC                 ATTN: GENERAL COUNSEL
                                                                                                                                3000 NORTH HOLLYWOOD WAY
                                                                                                                                BURBANK, CA 91505

2. 158     SERVICE AGREEMENT DATED 10/5/2015                          ERN-584497                INNOVIS DATA SOLUTIONS, INC.    ATTN: JEFF VANSCHOYCK
                                                                                                                                1651 NW PROFESSIONAL PLAZA
                                                                                                                                COLUMBUS , OH 43220

2. 159     MAINTENANCE RENEWAL DATED                                   ERN-839                  INSIGHT DIRECT USA, INC.        NOT AVAILABLE
           2/4/2019


                                                                      Page 17 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 369 of 521
Ditech Financial LLC                                                                                                           Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                             Address




2. 160     SERVICE AGREEMENT DATED 9/7/2018                            ERN-849                  INSIGHT DIRECT USA, INC.        ATTN MICHAEL SCHMIDT
                                                                                                                                6820 S HARL AVE
                                                                                                                                TEMPE, AZ 85283

2. 161     MSA DATED 3/1/2019                                          ERN-855                  INSIGHT GLOBAL LLC              ATTN CONTRACTS DEPT
                                                                                                                                4170 ASHFORD DUNWOODY
                                                                                                                                PKWY, STE 350
                                                                                                                                ATLANTA, GA 30319

2. 162     LICENSE AGREEMENT DATED 11/30/2016                         ERN-584506                INSIGHT LIMITED CATALOG         ATTN: GENERAL COUNSEL
                                                                                                                                6820 S. HARL AVE.
                                                                                                                                TEMPE, AZ 85283

2. 163     LICENSE AGREEMENT DATED 2/4/2019                           ERN-1415                  INTERAPPTIVE INC                D/B/A SHIP WORKS
                                                                                                                                ONE MEMORIAL DR, 20TH FL
                                                                                                                                ST LOUIS, MO 63102

2. 164     LICENSE AGREEMENT DATED 4/30/2018                           ERN-860                  INTRALINKS INC                  ATTN GREGORY J LANGAN,
                                                                                                                                DEPUTY GEN COUNSEL
                                                                                                                                150 E 42ND ST
                                                                                                                                NEW YORK, NY 10017

2. 165     MSA DATED 5/28/2014                                        ERN-584522                IPC SYSTEMS, INC.               ATTN: GENERAL COUNSEL
                                                                                                                                HARBORSIDE FINANCIAL CENTER
                                                                                                                                PLAZA 10
                                                                                                                                1500 PLAZA TEN, 15TH FLOOR
                                                                                                                                JERSEY CITY, NJ 7311

2. 166     MSA DATED 5/28/2014                                        ERN-585444                IPC SYSTEMS, INC.               ATTN: GENERAL COUNSEL
                                                                                                                                HARBORSIDE FINANCIAL CENTER
                                                                                                                                PLAZA 10
                                                                                                                                1500 PLAZA TEN, 15TH FLOOR
                                                                                                                                JERSEY CITY, NJ 07311

2. 167     MSA DATED 6/20/2016                                        ERN-584524                IRON MOUNTAIN INFORMATION       ATTN: GENERAL COUNSEL
                                                                                                MANAGEMENT, LLC                 1 FEDERAL STREET
                                                                                                                                BOSTON, MA 02110

2. 168     MSA DATED 2/4/2019                                          ERN-879                  IVANTI INC.                     NOT AVAILABLE




                                                                      Page 18 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                                          Pg 370 of 521
Ditech Financial LLC                                                                                                                  Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                    Address




2. 169     LICENSE AGREEMENT DATED 5/12/2017                          ERN-1339                  JMARK BUSINESS SOLUTIONS INC           ATTN CHRIS HUELS
                                                                                                                                       601 N NATIONAL AVE #102
                                                                                                                                       SPRINGFIELD, MO 65802

2. 170     MSA DATED 11/12/2018                                        ERN-883                  JUNO SEARCH PARTNERS LLC               ATTN JARED BROOKSTEIN, DIV DIR
                                                                                                                                       1218 CHESTNUT ST
                                                                                                                                       PHIALDEPHIA, PA 19107

2. 171     LICENSE AGREEMENT DATED 10/24/2018                          ERN-884                  KENTICO SOFTWARE LLC                   15 CONSTITUTION DR, STE 2G
                                                                                                                                       BEFORD, NH 03110

2. 172     MSA DATED 2/4/2019                                          ERN-885                  KFORCE INC.                            ATTN: CONTRACTS MANAGEMENT
                                                                                                                                       1001 EAST PALM AVE
                                                                                                                                       TAMPA, FL 36605

2. 173     MSA DATED 5/4/2017                                         ERN-584567                LASALLE SYSTEMS LEASING, INC.          ATTN: CONTRACT MANAGEMENT
                                                                                                D/B/A LASALLE SOLUTIONS                995 W. HIGGINS ROAD
                                                                                                                                       SUITE 600
                                                                                                                                       ROSEMONT, IL 60018

2. 174     SAAS AGREEMENT DATED 4/6/2016                              ERN-584569                LEAD INTELLIGENCE, INC.                ATTN: CHIEF FINANCIAL OFFICER
                                                                                                                                       201 S MAPLE AVE
                                                                                                                                       SUITE 150
                                                                                                                                       AMBLER, PA 19002

2. 175     MSA DATED 9/6/2015                                         ERN-584576                LENDING TREE, LLC                      ATTN: GENERAL COUNSEL
                                                                                                                                       11115 RUSHMORE DRIVE
                                                                                                                                       CHARLOTTE , NC 28277

2. 176     LICENSE AGREEMENT DATED 2/3/2017                           ERN-584634                LEXISNEXIS, A DIVISION OF RELX INC.    ATTN: CHIEF LEGAL OFFICER
                                                                                                                                       9443 SPRINGBORO PIKE
                                                                                                                                       MIAMISBURG, OH 45342

2. 177     SUBSCRIPTION AGREEMENT DATED                               ERN-584646                LINKEDIN CORPORATION                   ATTN: GENERAL COUNSEL
           12/11/2016                                                                                                                  1000 WEST MAUDE AVENUE
                                                                                                                                       SUNNYVALE , CA 94085

2. 178     GENERAL AGREEMENT DATED 1/1/2019                            ERN-967                  LOGMEIN USA INC                        ATTN CASSANDRA VIEIRA
                                                                                                                                       333 SUMMER ST
                                                                                                                                       BOSTON, MA 02210


                                                                      Page 19 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 371 of 521
Ditech Financial LLC                                                                                                         Case Number:          19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                           Address




2. 179     SAAS AGREEMENT DATED 9/9/2016                              ERN-584657                LOGMEIN, INC.                 ATTN: GENERAL COUNSEL
                                                                                                                              320 SUMMER STREET
                                                                                                                              BOSTON, MA 02210

2. 180     MSA DATED 9/7/2018                                          ERN-971                  LONG BAY ASSOCIATES SC INC    ATTN PRESIDENT
                                                                                                                              2175 WAVERLY RD
                                                                                                                              PAWLEYS ISLAND, SC 29585

2. 181     MSA DATED 2/4/2019                                          ERN-976                  LYNEER STAFFING SOLUTIONS     ATTN STEVEN CREMNY, EVP
                                                                                                                              1011 WHITEHEAD RD EXT
                                                                                                                              EWING, NJ 8638

2. 182     LEASE CHARLOTTE, NC DATED 9/30/2016                        ERN-584673                MAILFINANCE, INC.             ATTN: GENERAL COUNSEL
                                                                                                                              478 WHEELERS FARMS ROAD
                                                                                                                              MILFORD, CT 06461

2. 183     LEASE FTW DATED 9/30/2016                                  ERN-584670                MAILFINANCE, INC.             ATTN: GENERAL COUNSEL
                                                                                                                              478 WHEELERS FARMS ROAD
                                                                                                                              MILFORD, CT 06461

2. 184     LEASE JACKSONVILLE, FL DATED                               ERN-584672                MAILFINANCE, INC.             ATTN: GENERAL COUNSEL
           9/30/2016                                                                                                          478 WHEELERS FARMS ROAD
                                                                                                                              MILFORD, CT 06461

2. 185     LEASE RAPID CITY, SD DATED 9/30/2016                       ERN-584667                MAILFINANCE, INC.             ATTN: GENERAL COUNSEL
                                                                                                                              478 WHEELERS FARMS ROAD
                                                                                                                              MILFORD, CT 06461

2. 186     LEASE RE POSTAGE METERS DATED                              ERN-584664                MAILFINANCE, INC.             ATTN: GENERAL COUNSEL
           9/30/2016                                                                                                          PO BOX 30193
                                                                                                                              TAMPA, FL 33630-3193

2. 187     LEASE ST PAUL, MN DATED 9/30/2016                          ERN-584669                MAILFINANCE, INC.             ATTN: GENERAL COUNSEL
                                                                                                                              478 WHEELERS FARMS ROAD
                                                                                                                              MILFORD, CT 06461

2. 188     LEASE TEMPE, AZ DATED 9/30/2016                            ERN-584666                MAILFINANCE, INC.             ATTN: GENERAL COUNSEL
                                                                                                                              478 WHEELERS FARMS ROAD
                                                                                                                              MILFORD, CT 06461



                                                                      Page 20 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 372 of 521
Ditech Financial LLC                                                                                                           Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                             Address




2. 189     LICENSE AGREEMENT DATED 12/12/2016                         ERN-584668                MAILFINANCE, INC.               ATTN: GENERAL COUNSEL
                                                                                                                                765 THE CITY DRIVE SOUTH
                                                                                                                                SUITE 300
                                                                                                                                ORANGE, CA 92868

2. 190     MSA DATED 11/6/2017                                         ERN-977                  MANAGEMENT & TECHNOLOGY         ATTN MANAN JOSHI
                                                                                                CONSULTING GROUP, INC           3070 BRISTOL PIKE
                                                                                                                                SUITE 1-101 C
                                                                                                                                BENSALEM, PA 19020

2. 191     MSA DATED 1/17/2018                                         ERN-979                  MANHATTAN TELECOMMUNICATIONS    D/B/A METROPOLITAN
                                                                                                CORPORATION                     TELECOMMUNICATIONS A/K/A
                                                                                                                                METTEL
                                                                                                                                ATTN CONTRACT DEPT
                                                                                                                                55 WATER ST, 32ND FL
                                                                                                                                NEW YORK, NY 10041

2. 192     MSA DATED 5/8/2017                                         ERN-584675                MARLIN HAWK GROUP LLC           ATTN: MARK OPPENHEIMER,
                                                                                                                                MANAGING PARTNER AMERICAS
                                                                                                                                300 PARK AVENUE
                                                                                                                                12TH FLOOR
                                                                                                                                NEW YORK, NY 10022

2. 193     HOTEL RATE AGREEMENT DATED                                 ERN-1414                  MARRIOTT SPRINGHILL SUITES      1555 NORTH FREEWAY
           2/4/2019                                                                                                             HOUSTON, TX 77090

2. 194     MSA DATED 3/1/2019                                          ERN-982                  MATLEN SILVER GROUP INC.        ATTN COMPLIANCE
                                                                                                                                1140 ROUTE 22 E, STE 310
                                                                                                                                BRIDGEWATER, NJ 8807

2. 195     LICENSE AGREEMENT DATED 2/4/2019                            ERN-132                  MCDASH ANALYTICS LLC            ATTN STEVEN BERG, MANAGING
                                                                                                                                DIRECTOR
                                                                                                                                1610 15TH ST, STE 200
                                                                                                                                DENVER, CO 80202

2. 196     LICENSE AGREEMENT DATED 2/28/2018                           ERN-996                  MICROSOFT CORPORATION           1950 N STEMMONS FWY, STE 5010
                                                                                                                                DALLAS, TX 75207

2. 197     LICENSE AGREEMENT DATED 3/27/2017                          ERN-585516                MICROSOFT CORPORATION           NOT AVAILABLE




                                                                      Page 21 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 373 of 521
Ditech Financial LLC                                                                                                             Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 198     LICENSE AGREEMENT DATED 4/1/2017                           ERN-584692                MICROSOFT CORPORATION             ATTN: GENERAL COUNSEL
                                                                                                                                  DPT 551, VOLUME LICENSING
                                                                                                                                  6100 NEIL ROAD, SUITE 210
                                                                                                                                  RENO, NV 89511-1137

2. 199     LICENSE AGREEMENT DATED 9/6/2015                           ERN-584693                MINDBOX, INC.                     ATTN: PRESIDENT AND CEO,
                                                                                                                                  RICHARD S BARFUS
                                                                                                                                  300 DRAKES LANDING
                                                                                                                                  SUITE 155
                                                                                                                                  GREENBRAE, CA 94904

2. 200     MSA DATED 11/25/2014                                       ERN-584697                MONEYGRAM PAYMENT SYSTEMS, INC. ATTN: VP AND GENERAL
                                                                                                                                MANAGER - PAYMENT PRODUCTS
                                                                                                                                1550 UTICA AVE S
                                                                                                                                STE 100
                                                                                                                                MINNEAPOLIS, MN 55416

2. 201     EVAL AGREEMENT DATED 2/4/2019                              ERN-1006                  MORTGAGE CAPITAL TRADING, INC     ATTN CHRIS ANDERSON, CAO
                                                                                                                                  350 10TH AVENUE, SUITE 850
                                                                                                                                  SAN DIEGO, CA 92101

2. 202     SERVICE AGREEMENT DATED 10/22/2018                         ERN-1012                  MORTGAGE CONTRACTING SERVICES     ATTN CAROLINE REAVES, CEO
                                                                                                LLC                               350 HIGHLAND DR, STE 100
                                                                                                                                  LEWISVILLE, TX 75067

2. 203     MSA DATED 2/4/2019                                         ERN-1009                  MORTGAGE CONTRACTING SERVICES,    ATTN CAROLINE REAVES, CEO
                                                                                                LLC                               350 HIGHLAND DRIVE, STE 100
                                                                                                                                  LEWISVILLE, TX 75067

2. 204     LICENSE AGREEMENT DATED 9/6/2015                           ERN-584702                MORTGAGE INDUSTRY ADVISORY        ATTN: GENERAL COUNSEL
                                                                                                CORPORATION                       521 FIFTH AVENUE
                                                                                                                                  NEW YORK, NY 10175

2. 205     MSA DATED 2/4/2019                                         ERN-1015                  MORTGAGECTO LLC                   ATTN ROB WITHERS
                                                                                                                                  6109 ABERDEEN DRIVE
                                                                                                                                  PLANO, TX 75093

2. 206     MSA DATED 9/6/2015                                         ERN-584704                MRS AUDIO VISUAL                  ATTN: KEN MCVEY, PRESIDENT
                                                                                                                                  AND GENERAL MANAGER
                                                                                                                                  388 REED ROAD
                                                                                                                                  1ST FLOOR
                                                                                                                                  BROOMALL, PA 19008
                                                                      Page 22 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 374 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 207     LICENSE AGREEMENT DATED 5/4/2017                           ERN-584720                NATIONAL DATA CENTER, INC.         ATTN: GENERAL COUNSEL
                                                                                                                                   2300 CONTRA COSTA BLVD.
                                                                                                                                   SUITE 270
                                                                                                                                   PLEASANT HILL, CA 94523

2. 208     MASTER POLICY DATED 10/1/2014                              ERN-584725                NATIONAL MORTGAGE INSURANCE        ATTN: GENERAL COUNSEL
                                                                                                CORPORATION                        2100 POWELL STREET
                                                                                                                                   12TH FLOOR
                                                                                                                                   EMERYVILLE, CA 94608

2. 209     MSA DATED 7/28/2015                                        ERN-584736                NATIONWIDE TITLE CLEARING, INC.    ATTN: GENERAL COUNSEL
                                                                                                                                   2100 ALT 19 NORTH
                                                                                                                                   PALM HARBOR, FL 34683

2. 210     MSA DATED 6/13/2016                                        ERN-584743                NAVEX GLOBAL, INC.                 ATTN: GENERAL COUNSEL
                                                                                                                                   5500 MEADOWS ROAD
                                                                                                                                   SUITE 500
                                                                                                                                   LAKE OSWEGO, OR 97035

2. 211     ENGAGEMENT LETTER DATED 1/15/2018                          ERN-1052                  NAVIGANT CONSULTING INC            ATTN PAUL NORING
                                                                                                                                   1200 19TH ST NW, STE 700
                                                                                                                                   WASHINGTON, DC 20036

2. 212     SAAS AGREEMENT DATED 10/12/2018                             ERN-647                  NETSURION LLC                      ATTN JOHN CONN, COO
                                                                                                                                   514 NE 13TH ST
                                                                                                                                   FOR LAUDERDALE, FL 33304

2. 213     MSA DATED 10/6/2016                                        ERN-1075                  NEUSTAR INFORMATION SERVICES,      ATTN: CONTRACTS DEPARTMENT
                                                                                                INC.                               21575 RIDGETOP CIRCLE
                                                                                                                                   STERLING, VA 20166

2. 214     GENERAL TERMS AGREEMENT FOR                                ERN-1083                  NFP RETIREMENT INC                 120 VANTIS
           WIMC RETIREMENT SAVINGS PLAN FOR                                                                                        SUITE 400
           EMPLOYEES DATED 10/1/2017                                                                                               ALISO VIEJO, CA 92656

2. 215     MSA DATED 5/25/2016                                        ERN-584783                OFFICE DEPOT, INC.                 ATTN: OFFICE OF THE GENERAL
                                                                                                                                   COUNSEL
                                                                                                                                   6600 NORTH MILITARY TRAIL
                                                                                                                                   BOCA RATON, FL 33496




                                                                      Page 23 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 375 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 216     MSA DATED 43500                                            ERN-1093                  OMNI HOTELS MANAGEMENT              AS AGENT FOR OMNI AUSTIN
                                                                                                CORPORATION                         HOTEL DOWNTOWN
                                                                                                                                    ATTN ALISSA FENNEL, EXP SALES
                                                                                                                                    MGR
                                                                                                                                    700 SAN JACINTO ST
                                                                                                                                    AUTSTIN, TX 78701

2. 217     HOTEL RATE AGREEMENT DATED                                 ERN-1092                  OMNI JACKSONVILLE CORPORATION       D/B/A OMNI JACKSONVILLE
           2/4/2019                                                                                                                 LHOTEL
                                                                                                                                    ATTN CATHERINE KEITER, SALES
                                                                                                                                    MGR
                                                                                                                                    245 WATER ST

2. 218     MSA DATED 2/4/2019                                          ERN-82                   OPSGENIE INC                        NOT AVAILABLE


2. 219     MSA DATED 2/4/2019                                         ERN-1105                  ORACLE (OFSS) BPO SERVICES INC      C/O ORACLE AMERICA INC
                                                                                                                                    ATTN GENERAL COUNSEL, LEGAL
                                                                                                                                    DEPT
                                                                                                                                    500 ORACLE PARKWAY
                                                                                                                                    REDWOOD SHORES, CA 94065

2. 220     MSA DATED 1/1/2015                                         ERN-584814                ORACLE (OFSS) BPO SERVICES, INC.    ATTN: GENERAL COUNSEL
                                                                                                                                    17901 VON KARMAN
                                                                                                                                    SUITE 800
                                                                                                                                    IRVINE, CA 92614

2. 221     MSA DATED 6/13/2017                                        ERN-584820                OUTSOLVE, LLC                       ATTN: LEGAL
                                                                                                                                    3330 W ESPLANADE AVE
                                                                                                                                    SUITE 301
                                                                                                                                    MATAIRIE, LA 70002

2. 222     MSA DATED 6/9/2017                                         ERN-584819                OUTSOLVE, LLC                       ATTN: LEGAL
                                                                                                                                    3330 W. ESPLANADE AVE
                                                                                                                                    SUITE 301
                                                                                                                                    METAIRIE, LA 70002

2. 223     MSA DATED 1/28/2016                                        ERN-584832                PAYMENTUS CORPORATION               ATTN: LEGAL SERVICES
                                                                                                                                    13024 BALLANTYNE CORPORATE
                                                                                                                                    PLACE
                                                                                                                                    SUITE 450
                                                                                                                                    CHARLOTTE, NC 28277


                                                                      Page 24 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 376 of 521
Ditech Financial LLC                                                                                                                Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 224     LICENSE AGREEMENT DATED 10/17/2017                         ERN-1136                  PEGASYSTEMS INC                      ATTN GENERAL COUNSEL
                                                                                                                                     ONE ROGERS STREET
                                                                                                                                     CAMBRIDGE, MA 2142

2. 225     ADDENDUM FOR PROVIDER OF MOBILE                            ERN-584855                PHOTON INTERACTIVE SERVICES, INC.    ATTN: GENERAL COUNSEL
           FIRST OMNICHANNEL FOR APPLICATION                                                                                         12200 FORD ROAD
           AND SERVICES DATED 6/7/2017                                                                                               SUITE #A470
                                                                                                                                     DALLAS, TX 75234-7244

2. 226     MSA DATED 11/18/2016                                       ERN-584854                PHOTON INTERACTIVE SERVICES, INC.    ATTN: FINANCE
                                                                                                                                     12200 FORD ROAD
                                                                                                                                     SUITE #A470
                                                                                                                                     DALLAS, TX 75234-7244

2. 227     GENERAL AGREEMENT DATED 2/7/2018                           ERN-1155                  PITNEY BOWES GLOBAL FINANCIAL        3001 SUMMER ST
                                                                                                SERVICES LLC                         STAMFORD, CT 06926

2. 228     PURCHASE POWER ACCOUNT                                     ERN-1156                  PITNEY BOWES INC                     PO BOX 571677
           AGREEMENT TO COVER COST OF                                                                                                SALT LAKE CITY, UT 84157-1677
           POSTAGE OR SUPPLIES DATED
           4/14/2018

2. 229     LICENSE AGREEMENT DATED 3/6/2018                           ERN-1172                  PROGRESS SOFTWARE CORP               PO BOX 84-5828
                                                                                                                                     BOSTON, MA 02284-5828

2. 230     MSA DATED 10/23/2016                                       ERN-584884                PROVENTURE CONSULTING, INC.          ATTN: PATRICK GONZALEZ
                                                                                                                                     1922-B RUHLAND AVENUE
                                                                                                                                     REDONDO BEACH, CA 90278

2. 231     MSA DATED 4/8/2016                                         ERN-584893                QUATTRO DIRECT LLC                   ATTN: SCOTT COHEN, MANAGING
                                                                                                                                     DIRECTOR
                                                                                                                                     200 BERWYN PARK
                                                                                                                                     SUITE 310
                                                                                                                                     BERWYN , PA 19312

2. 232     LICENSE AGREEMENT DATED 12/23/2016                         ERN-584900                QUICKBASE, INC.                      ATTN: GENERAL COUNSEL
                                                                                                                                     150 CAMBRIDGE PARK DRIVE
                                                                                                                                     5TH FLOOR
                                                                                                                                     CAMBRIDGE, MA 02140




                                                                      Page 25 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 377 of 521
Ditech Financial LLC                                                                                                             Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 233     MORTGAGE INSURANCE POLICY DATED                            ERN-584910                RADIAN GUARANTY INC.              ATTN: GENERAL COUNSEL
           1/12/2017                                                                                                              1601 MARKET STREET
                                                                                                                                  PHILADELPHIA, PA 19103-2337

2. 234     MORTGAGE INSURANCE POLICY DATED                            ERN-585507                RADIAN GUARANTY INC.              1601 MARKET STREET
           1/12/2017                                                                                                              PHILADELPHIA, PA 19103-2337

2. 235     MSA DATED 2/1/2013                                         ERN-584913                RADIAN SERVICES, LLC              ATTN: NICOLE PHILLIPINE, AVP
                                                                                                                                  1601 MARKET STREET
                                                                                                                                  PHILADELPHIA, PA 19103-2337

2. 236     MSA DATED 3/22/2017                                        ERN-584914                RAPID DELIVERY, INC.              ATTN: GENERAL COUNSEL
                                                                                                                                  29 MAIN STREET
                                                                                                                                  RAPID CITY, SD 57701

2. 237     MSA DATED 1/1/2017                                         ERN-584919                REAL ESTATE AUDITING SERVICES,    ATTN: GENERAL COUNSEL
                                                                                                INC.                              8358 MAIN STREET
                                                                                                                                  ELLICOTT CITY, MD 21043

2. 238     LICENSE AGREEMENT DATED 9/6/2017                           ERN-584922                REAN CLOUD, LLC                   ATTN: GENERAL COUNSEL
                                                                                                                                  2201 COOPERATIVE WAY
                                                                                                                                  SUITE 250
                                                                                                                                  HERNDON, VA 20171

2. 239     MSA DATED 9/6/2015                                         ERN-584923                REAN CLOUD, LLC                   ATTN: GENERAL COUNSEL
                                                                                                                                  2201 COOPERATIVE WAY
                                                                                                                                  SUITE 250
                                                                                                                                  HERNDON, VA 20171

2. 240     MSA DATED 10/4/2016                                        ERN-584929                REBEKAH MCGINNIS                  62 MARTHA ST.
                                                                                                                                  COWARTS , AL 36321

2. 241     DMC PROJECT SERVICES PSA DATED                             ERN-584931                RED BELL REAL ESTATE, LLC         ATTN: JEFFREY JONAS
           9/6/2015                                                                                                               1415 SOUTH MAIN STREET
                                                                                                                                  SALT LAKE CITY, UT 84115

2. 242     PROFESSIONAL SERVICES AGREEMENT                            ERN-1220                  REDM CONSULTING LLC               ATTN BILL HORN, MANAGING
           FOR CONSULTING SERVICES DATED                                                                                          PARTNER
           7/5/2018                                                                                                               1704 ROUTE 27, STE 3
                                                                                                                                  EDISON , NJ 8817


                                                                      Page 26 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 378 of 521
Ditech Financial LLC                                                                                                              Case Number:          19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 243     ENGAGEMENT LETTER DATED 1/15/2018                          ERN-1052                  REED SMITH LLP                     ATTN PERRY NAPOLITANO,
                                                                                                                                   PARTNER
                                                                                                                                   225 FIFTH AVE
                                                                                                                                   PITTSBURGH, PA 15222

2. 244     MSA DATED 7/17/2015                                        ERN-584942                REGUS MANAGEMENT GROUP, LLC        ATTN: GENERAL COUNSEL
                                                                                                                                   15305 DALLAS PKWY
                                                                                                                                   STE 400
                                                                                                                                   ADDISON, TX 75001

2. 245     MSA DATED 8/5/2015                                         ERN-584943                REGUS MANAGEMENT GROUP, LLC        ATTN: GENERAL COUNSEL
                                                                                                                                   15305 DALLAS PKWY
                                                                                                                                   STE 400
                                                                                                                                   ADDISON, TX 75001

2. 246     MSA DATED 4/4/2016                                         ERN-585484                REO MANAGEMENT SOLUTIONS, LLC      NOT AVAILABLE


2. 247     MASTER POLICY AGREEMENT                                    ERN-584948                REPUBLIC MORTGAGE INSURANCE        ATTN: GENERAL COUNSEL
                                                                                                COMPANY                            PO BOX 2514 (27102)
                                                                                                                                   101 NORTH CHERRY STREET
                                                                                                                                   WINSTON-SALEM, NC 27101

2. 248     MSA DATED 3/30/2016                                        ERN-584961                RISK MANAGEMENT SOLUTIONS, INC.    C/O TRELIANT SOLUTIONS, LLC
                                                                                                                                   ATTN: LUCAS WIMER
                                                                                                                                   1255 23RD ST, SUITE 510
                                                                                                                                   WASHINGTON, DC 20037

2. 249     MSA DATED 11/3/2016                                        ERN-584966                SAFEGUARD PROPERTIES               ATTN: LEGAL DEPT.
                                                                                                MANAGEMENT, LLC                    7887 SAFEGUARD CIRCLE
                                                                                                                                   VALLEY VIEW, OH 44125

2. 250     HOTEL RATE AGREEMENT DATED                                 ERN-1253                  SAINT PAUL HOTEL, THE              NOT AVAILABLE
           2/4/2019

2. 251     MASTER (CLICK THROUGH)                                     ERN-1254                  SALESFORCE.COM, INC.               ONE MARKET STREET
           SUBSCRIPTION AGREEMENT DATED                                                                                            SAN FRANCISCO, CA 94105
           2/29/2016




                                                                      Page 27 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 379 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 252     MSA DATED 3/7/2016                                         ERN-584972                SAND CASTLE INVESTMENTS, LLC       ATTN: JOE BELLANTE AND JERRY
                                                                                                                                   QUERIO
                                                                                                                                   165 BISHOPS WAY
                                                                                                                                   STE 150
                                                                                                                                   BROOKFIELD, WI 53005

2. 253     LICENSE AGREEMENT DATED 9/9/2016                           ERN-585205                SANTA FE STRATEGY CENTER LTD,      ATTN: GENERAL COUNSEL
                                                                                                D/B/A THE SANTA FE GROUP           3 CHAMISA DRIVE
                                                                                                                                   NORTH SUITE 2
                                                                                                                                   SANTA FE, NM 87508

2. 254     LICENSE AGREEMENT DATED 10/21/2014                         ERN-584976                SAP AMERICA, INC.                  ATTN: GENERAL COUNSEL
                                                                                                                                   3999 WEST CHESTER PIKE
                                                                                                                                   NEWTOWN SQUARE, PA 19073

2. 255     LICENSE AGREEMENT DATED 10/23/2018                         ERN-1267                  SAS INSTITUTE INC                  ATTN KEVIN FARREL, MANAGER
                                                                                                                                   CONTRACTS ADMINISTRATION
                                                                                                                                   SAS CAMPUS DRIVE
                                                                                                                                   CARY, NC 27513

2. 256     LICENSE AGREEMENT DATED 5/2/2013                           ERN-584989                SAS INSTITUTE, INC.                ATTN: GENERAL COUNSEL
                                                                                                                                   SAS CAMPUS DRIVE
                                                                                                                                   CARY, NC 27513

2. 257     MSA DATED 5/15/2017                                        ERN-584990                SAVVIS COMMUNICATIONS              ATTN: LEGAL DEPARTMENT
                                                                                                CORPORATION DBA CENTURYLINK TS     1801 CALIFORNIA STREET
                                                                                                                                   #900
                                                                                                                                   DENVER , CO 80202

2. 258     MSA DATED 12/6/2017                                        ERN-585009                SECURITY AND DATA TECHNOLOGIES,    ATTN: KENNETH R SPRESSART
                                                                                                INC.                               101 PHEASANT RUN
                                                                                                                                   NEWTOWN, PA 18940

2. 259     SAAS AGREEMENT DATED 5/5/2015                              ERN-585012                SECURITY LENDING                   ATTN: GENERAL COUNSEL
                                                                                                                                   101 PHEASANT RUN
                                                                                                                                   NEWTOWN, PA 18940

2. 260     MSA DATED 11/30/2017                                       ERN-1286                  SEEQUELLE PARTNERS, INC            3340 PEACHTREE RD NE
                                                                                                                                   SUITE # 1010
                                                                                                                                   ATLANTA , GA 30326



                                                                      Page 28 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 380 of 521
Ditech Financial LLC                                                                                                              Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 261     MSA DATED 2/12/2014                                        ERN-585021                SERVICELINK NATIONAL FLOOD, LLC    ATTN: GENERAL COUNSEL
                                                                                                                                   1521 NORTH COOPER STREET
                                                                                                                                   SUITE 400
                                                                                                                                   ARLINGTON, TX 76011

2. 262     LICENSE AGREEMENT DATED 11/30/2016                         ERN-585058                SHI INTERNATIONAL CORP.            ATTN: GENERAL COUNSEL
                                                                                                                                   PO BOX 952121
                                                                                                                                   DALLAS, TX 75395-2121

2. 263     LICENSE AGREEMENT DATED 12/6/2015                          ERN-585055                SHI INTERNATIONAL CORP.            ATTN: GENERAL COUNSEL
                                                                                                                                   PO BOX 952122
                                                                                                                                   DALLAS, TX 75395-2121

2. 264     PROFESSIONAL SERVICE AGREEMENT                             ERN-1340                  SILVERTECH LLC                     ATTN SETH SILVERSTEIN
           FOR CAPITAL MARKETS CONSULTING                                                                                          2 ONEIDA RD
           DATED 2/4/2019                                                                                                          SCARSDALE, NY 10583

2. 265     MSA DATED 9/6/2015                                         ERN-584454                SINGLESOURCE PROPERTY              ATTN: GENERAL COUNSEL
                                                                                                SOLUTIONS (FKA IMORTGAGE           2570 BOYCE PLAZA ROAD
                                                                                                SERVICES, LLC)                     BOYCE PLAZA III
                                                                                                                                   PITTSBURGH, PA 15241

2. 266     MSA DATED 3/1/2019                                         ERN-1349                  SNI COMPANIES                      ATTN ASHLEY ST. JOHN
                                                                                                                                   5220 BELFORT RD, STE 310
                                                                                                                                   JACKSONVILLE, FL 32256

2. 267     MSA DATED 9/14/2015                                        ERN-585070                SOFTVU LLC                         ATTN: GENERAL COUNSEL
                                                                                                                                   7381 WEST 133RD
                                                                                                                                   SUITE 402
                                                                                                                                   OVERLAND PARK, KS 66213

2. 268     MSA DATED 3/1/2019                                         ERN-1371                  SOLOMONEDWARDSGROUP LLC            ATTN STEVEN BELL
                                                                                                                                   1255 DRUMMERS LN, STE 200
                                                                                                                                   WAYNE, PA 19087

2. 269     LICENSE AGREEMENT DATED 9/6/2017                           ERN-585078                SOPHOS LTD.                        ATTN: GENERAL COUNSEL
                                                                                                                                   THE PENTAGON, ABINGDON
                                                                                                                                   SCIENCE PARK

                                                                                                                                   ABINGDON OX14 3YP



                                                                      Page 29 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 381 of 521
Ditech Financial LLC                                                                                                               Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 270     MSA DATED 3/6/2018                                         ERN-1382                  SOURCEPOINT FKA. ISGN SOLUTIONS     ATTN LEGAL DEPT
                                                                                                INC.                                2330 COMMERCE PARK DR NE,
                                                                                                                                    STE 2
                                                                                                                                    PALM BAY, FL 32905

2. 271     RETAINER AGREEMENT DATED                                   ERN-1391                  SOUTHERN STRATEGY GROUP OF          ATTN DENO A HICKS
           10/15/2018                                                                           JACKSONVILLE LLC                    208 N LAURA ST, STE 710
                                                                                                                                    JACKSONVILLE, FL 32202

2. 272     LICENSE AGREEMENT DATED 12/4/2017                          ERN-1411                  SOVOS COMPLIANCE, LLC               ATTN BRENT STINE, VP
                                                                                                                                    CONTROLLER
                                                                                                                                    200 BALLARDVALE STREET
                                                                                                                                    BUILDING 1, 4TH FLOOR
                                                                                                                                    WILMINGTON, MA 1887

2. 273     MSA DATED 10/28/2003                                       ERN-585093                SPEEDPAY, INC.                      ATTN: PRESIDENT
                                                                                                                                    7 DEY STREET
                                                                                                                                    NEW YORK, NY 10007

2. 274     MSA DATED 1/26/2017                                        ERN-585100                STARFISH ASSOCIATES, LLC            ATTN: CORPORATE COUNSEL
                                                                                                                                    1200 US HIGHWAY 22
                                                                                                                                    SUITE 8
                                                                                                                                    BRIDGEWATER , NJ 08807

2. 275     MSA DATED 10/23/2015                                       ERN-585101                STERLING CLAIMS MANAGEMENT, INC.    ATTN: JOHNY BOROK
                                                                                                                                    3944 MURPHY CANYON ROAD
                                                                                                                                    #C204
                                                                                                                                    SAN DIEGO, CA 92123

2. 276     MSA DATED 6/13/2017                                        ERN-585111                STERLING INFOSYSTEMS, INC.          ATTN: GENERAL COUNSEL
                                                                                                                                    ONE STATE STREET
                                                                                                                                    24TH FLOOR
                                                                                                                                    NEW YORK, NY 10004

2. 277     MSA DATED 9/28/2016                                        ERN-585121                STRIATA INC.                        ATTN: MIA PAPANICOLAOU
                                                                                                                                    48 WALL STREET
                                                                                                                                    SUITE 1100
                                                                                                                                    NEW YORK , NY 10005

2. 278     MASTER ELECTRICITY SALES                                    AK-10002                 SUMMER ENERGY, LLC                  PO BOX 460485
           AGREEMENT                                                                                                                HOUSTON, TX

                                                                      Page 30 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 382 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 279     MSA DATED 9/8/2015                                         ERN-585127                SUPERIOR HOME SERVICES, INC.      ATTN: PATRICK NACKLEY
                                                                                                                                  15279 N. SCOTTSDALE RD.
                                                                                                                                  SCOTTSDALE, AZ 85254

2. 280     MSA DATED 7/25/2018                                        ERN-1442                  T SCOTT INTERNATIONAL LLC         ATTN THOMAS S LISKA,
                                                                                                                                  MANAGING PARTNER
                                                                                                                                  559 MAIN ST, STE 210
                                                                                                                                  BETHLEHEM, PA 18018

2. 281     MSA DATED 1/18/2016                                        ERN-585133                TALEND, INC.                      ATTN: GENERAL COUNSEL
                                                                                                                                  800 BRIDGE PARKWAY
                                                                                                                                  SUITE 200
                                                                                                                                  REDWOOD CITY, CA 94065

2. 282     LICENSE AGREEMENT DATED 8/18/2017                          ERN-585143                TATA AMERICA INTERNATIONAL        ATTN: LEGAL DEPARTMENT
                                                                                                CORPORATION                       101 PARK AVENUE
                                                                                                                                  FLOOR 26
                                                                                                                                  NEW YORK, NY 10178

2. 283     MAINTENANCE RENEWAL DATED                                  ERN-585142                TATA AMERICA INTERNATIONAL        ATTN: LEGAL DEPARTMENT
           8/18/2017                                                                            CORPORATION                       101 PARK AVENUE
                                                                                                                                  FLOOR 26
                                                                                                                                  NEW YORK, NY 10178

2. 284     MSA DATED 6/30/2016                                        ERN-585144                TATA AMERICA INTERNATIONAL        ATTN: GENERAL COUNSEL
                                                                                                CORPORATION                       101 PARK AVENUE, 26TH FLOOR
                                                                                                                                  NEW YORK, NY 10178

2. 285     SAAS AGREEMENT DATED 9/10/2018                             ERN-1485                  TAVANT TECHNOLOGIES INC           ATTN CFO
                                                                                                                                  3965 FREEDOM CIR, STE 750
                                                                                                                                  SANTA CLARA, CA 95054

2. 286     LICENSE AGREEMENT DATED 3/6/2018                           ERN-1172                  TELERIK INC                       201 JONES RD, 2ND FL
                                                                                                                                  WALTHAM, MA 02451

2. 287     LICENSE AGREEMENT DATED 12/23/2014                         ERN-585190                TENABLE NETWORK SECURITY, INC.    ATTN: GENERAL COUNSEL
                                                                                                                                  7021 COLUMBIA GATEWAY DRIVE,
                                                                                                                                  SUITE 500
                                                                                                                                  COLUMBIA, MD 21046




                                                                      Page 31 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 383 of 521
Ditech Financial LLC                                                                                                               Case Number:          19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 288     MSA DATED 1/22/2018                                         ERN-85                   TEN-X LLC                           D/B/A AUCTION.COM
                                                                                                                                    ATTN CLO
                                                                                                                                    1 MAUNCHY
                                                                                                                                    IRVINE, CA 92618

2. 289     MSA DATED 9/6/2015                                         ERN-585207                THE STONEHILL GROUP, INC.           ATTN: GENERAL COUNSEL
                                                                                                                                    1117 PERIMETER CENTER WEST
                                                                                                                                    SUITE E-212
                                                                                                                                    ATLANTA, GA 30338

2. 290     PROFESSIONAL SERVICES AGREEMENT                            ERN-1535                  TIER4 ADVISORS LLC                  ATTN NATE SHERRILL
           FOR IT CONSULTING SERVICES DATED                                                                                         310 MAXWELL RD, STE 400
           7/5/2018                                                                                                                 ALPHARETTA, GA 30009

2. 291     LEASE DATED 10/31/2018                                      ERN-764                  TOSHIBA AMERICA BUSINESS SOL /      ATTN INVENTORY
                                                                                                FUJITSU COMPUTER PRODUCTS OF        25530 COMMERCENTRE DR
                                                                                                AMERICA INC                         LAKE FOREST, CA 92630

2. 292     MAINTENANCE RENEWAL DATED                                  ERN-1536                  TOSHIBA AMERICA BUSINESS            ATTN: BID & CONTRACT DEPT
           9/6/2015                                                                             SOLUTIONS, INC.                     9740 IRVINE BLVD
                                                                                                                                    IRVINE, CA 92618

2. 293     MSA DATED 9/6/2015                                         ERN-585226                TOSHIBA BUSINESS SOLUTIONS          ATTN: GENERAL COUNSEL
                                                                                                                                    480 N 54TH STREET
                                                                                                                                    CHANDLER, AZ 85226

2. 294     LEASE DATED 9/6/2015                                       ERN-585228                TOSHIBA BUSINESS SOLUTIONS (USA)    ATTN: GENERAL COUNSEL
                                                                                                INC.- ARIZONA                       480 N 54TH STREET
                                                                                                                                    SUITE 1
                                                                                                                                    CHANDLER, AZ 85226

2. 295     MSA DATED 9/6/2015                                         ERN-585233                TRAFFICBUYER.COM, INC.              ATTN: GENERAL COUNSEL
                                                                                                                                    215 PARK AVENUE SOUTH
                                                                                                                                    SUITE 1303
                                                                                                                                    NEW YORK, NY 10003

2. 296     MSA DATED 4/12/2016                                        ERN-585242                TRANSUNION, LLC                     ATTN: GENERAL COUNSEL
                                                                                                                                    555 WEST ADAMS
                                                                                                                                    CHICAGO, IL 60661




                                                                      Page 32 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 384 of 521
Ditech Financial LLC                                                                                                              Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 297     MSA DATED 6/27/2013                                        ERN-584025                TRINTECH (FKA CHESAPEAKE SYSTEM    ATTN: PETER VOGELBERGER,
                                                                                                SOLUTIONS, INC.)                   PRESIDENT
                                                                                                                                   TWO OWINGS MILL CORPORATE
                                                                                                                                   CENTER
                                                                                                                                   10461 MILL RUN CIRCLE, SUITE 600
                                                                                                                                   OWINGS MILL, MD 21117

2. 298     MSA DATED 10/3/2016                                        ERN-585249                TRUASSETS LLC                      ATTN: GENERAL COUNSEL
                                                                                                                                   4835 E CACTUS RD
                                                                                                                                   SUITE 300
                                                                                                                                   SCOTTSDALE, AZ 85254

2. 299     MSA DATED 7/13/2017                                        ERN-585256                U MARKETING, LLC                   ATTN: MICHELLE BRANDT
                                                                                                                                   1 EAST 22ND STREET
                                                                                                                                   LOMBARD, IL 60148

2. 300     MSA DATED 9/6/2015                                         ERN-1570                  UNION ELECTRIC CONTRACTING         ATTN JAMES H KOEHLER
                                                                                                COMPANY                            350 COMMERCE DR
                                                                                                                                   FORT WASHINGTON, PA 19034

2. 301     MORTGAGE INSURANCE POLICY                                  ERN-585262                UNITED GUARANTY CORPORATION        ATTN: GENERAL COUNSEL
                                                                                                                                   230 NORTH ELM STREET
                                                                                                                                   GREENSBORO, NC 27401

2. 302     MORTGAGE INSURANCE POLICY                                  ERN-585504                UNITED GUARANTY CORPORATION        NOT AVAILABLE


2. 303     MSA DATED 11/8/2018                                        ERN-1574                  UNITED STATES POSTAL SERVICE, THE ATTN DENNIS NICOSKI, SVP
                                                                                                                                  SALES & CUSTOMER RELATIONS
                                                                                                                                  475 L'ENFANT PLAZA SW
                                                                                                                                  WASHINGTON, DC 20260

2. 304     PARTICIPATION AGREEMENT DATED                              ERN-1248                  USDA RURAL DEVELOPMENT             ATTN JOAQUIN TREMOLS,
           2/4/2019                                                                                                                DIRECTOR
                                                                                                                                   SFH GUARANTEED LOAN DIVISION
                                                                                                                                   STOP 0784 ROOM 2550, 1400
                                                                                                                                   INDEPENDENCE AVE, SW
                                                                                                                                   WASHINGTON, DC 20250-0784




                                                                      Page 33 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 385 of 521
Ditech Financial LLC                                                                                                            Case Number:         19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 305     LICENSE AGREEMENT DATED 11/30/2016                         ERN-585268                VARONIS SYSTEMS, INC.            ATTN: GENERAL COUNSEL
                                                                                                                                 1250 BROADWAY
                                                                                                                                 29TH FLOOR
                                                                                                                                 NEW YORK , NY 10001

2. 306     LICENSE AGREEMENT DATED 12/6/2015                          ERN-585271                VARONIS SYSTEMS, INC.            ATTN: LEGAL DEPARTMENT
                                                                                                                                 1250 BROADWAY
                                                                                                                                 29TH FLOOR
                                                                                                                                 NEW YORK, NY 10001

2. 307     MSA DATED 9/6/2015                                         ERN-585272                VELOCIFY, INC.                   ATTN: PRESIDENT AND CHIEF
                                                                                                                                 EXECUTIVE OFFICER
                                                                                                                                 222 N. SEPULVEDA BLVD.
                                                                                                                                 SUITE 1800
                                                                                                                                 EL SEGUNDO, CA 90245

2. 308     MSA DATED 9/6/2015                                         ERN-585273                VELOCIFY, INC.                   ATTN: PRESIDENT AND CHIEF
                                                                                                                                 EXECUTIVE OFFICER
                                                                                                                                 222 N. SEPULVEDA BLVD.
                                                                                                                                 SUITE 1800
                                                                                                                                 EL SEGUNDO, CA 90245

2. 309     MSA DATED 10/21/2015                                       ERN-585279                VENDORPASS, INC.                 ATTN: MANAGING DIRECTOR
                                                                                                                                 10151 DEERWOOD PARK BLVD.
                                                                                                                                 BLDG. 200
                                                                                                                                 JACKSONVILLE, FL 32256

2. 310     MSA DATED 9/29/2016                                        ERN-1487                  VENTURE SOLUTIONS, INC.          ATTN: SARA SCHLAUDERAFF,
                                                                                                                                 PRESIDENT
                                                                                                                                 1170 GREY FOX RD.
                                                                                                                                 ARDEN HILLS, MN 55112

2. 311     GENERAL AGREEMENT DATED 5/20/2009                          ERN-585293                VERIZON BUSINESS NETWORK         ATTN: GENERAL COUNSEL
                                                                                                SERVICES INC.                    5055 NORTH POINT PARKWAY
                                                                                                                                 ALPHARETTA , GA 30022

2. 312     MSA DATED 9/6/2015                                         ERN-585298                VERIZON BUSINESS NETWORK         ATTN: GENERAL COUNSEL
                                                                                                SERVICES INC.                    505 HIGHWAY 169 N
                                                                                                                                 SUITE 400
                                                                                                                                 PLYMOUTH, MN 55441



                                                                      Page 34 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 386 of 521
Ditech Financial LLC                                                                                                             Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 313     SAAS AGREEMENT DATED 4/11/2017                             ERN-585307                VISION SOLUTIONS, INC.            ATTN: GENERAL COUNSEL
                                                                                                                                  2600 MICHELSON DRIVE
                                                                                                                                  11TH FLOOR
                                                                                                                                  IRVINE, CA 92612

2. 314     PROFESSIONAL SERVICES AGREEMENT                            ERN-1615                  VOYTECH CONSULTING INC            ATTN WOJCIECH BLONSKI, IT
           DATED 9/17/2018                                                                                                        CONSULTANT
                                                                                                                                  7190 CELOME WAY
                                                                                                                                  SAN DIEGO, CA 92129

2. 315     EULA/CLICK WRAP AGREEMENT DATED                            ERN-585318                W.W. GRAINGER, INC.               ATTN: GENERAL COUNSEL
           6/27/2016                                                                                                              100 GRAINGER PARKWAY
                                                                                                                                  LAKE FOREST, IL 60045

2. 316     MSA DATED 4/1/2014                                         ERN-585324                WEBFILINGS LLC                    ATTN: GENERAL COUNSEL
                                                                                                                                  2900 UNIVERSITY BOULEVARD
                                                                                                                                  AMES, IA 50010

2. 317     MSA DATED 4/24/2017                                        ERN-585327                WELLS FARGO BANK, N.A.            ATTN: GENERAL COUNSEL
                                                                                                                                  420 MONTGOMERY STREET
                                                                                                                                  SAN FRANCISCO, CA 94104

2. 318     TRUST AGREEMENT FOR THE WALTER                             ERN-585328                WELLS FARGO BANK, N.A.            ATTN: GENERAL COUNSEL
           INVESTMENT MANAGEMENT CORP.                                                                                            420 MONTGOMERY STREET
           RETIREMENT SAVINGS PLAN DATED                                                                                          SAN FRANCISCO, CA 94104
           4/3/2017

2. 319     MSA DATED 9/1/2016                                         ERN-585334                WEST PUBLISHING CORPORATION       ATTN: LEGAL
                                                                                                D/B/A SERENGETI LAW               155 108TH AVENUE NE
                                                                                                                                  SUITE 650
                                                                                                                                  BELLEVUE, WA 98004

2. 320     MSA DATED 43500                                            ERN-1629                  WESTIN NEW YORK AT TIMES SQUARE, ATTN JORDAN CARLSON, GROUP
                                                                                                THE                              SALES MGR
                                                                                                                                 270 W 43RD ST
                                                                                                                                 NEW YORK, NY 10036




                                                                      Page 35 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 387 of 521
Ditech Financial LLC                                                                                                            Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 321     MSA DATED 6/28/2016                                        ERN-585390                WNS GLOBAL SERVICES (P), LTD.    ATTN: GENERAL COUNSEL
                                                                                                                                 PLANT 10/11 GODREJ & BOYCE
                                                                                                                                 COMPLEX
                                                                                                                                 PIROJSHANAGAR, LBS MARG,
                                                                                                                                 VIKHROLI (WEST)
                                                                                                                                 MUMBAI 400079

2. 322     MSA DATED 6/28/2016                                        ERN-585349                WNS NORTH AMERICA, INC.          ATTN: GENERAL COUNSEL
                                                                                                                                 15 EXCHANGE PLACE
                                                                                                                                 SUITE 310
                                                                                                                                 JERSEY CITY, NJ 07302

2. 323     LICENSE AGREEMENT DATED 10/1/2015                          ERN-585353                WOLTERS KLUWER FINANCIAL         ATTN: NORTH AMERICAN LAW
                                                                                                SERVICES, INC.                   DEPARTMENT
                                                                                                                                 6815 SAUKVIEW DRIVE
                                                                                                                                 ST. CLOUD, MN 56303

2. 324     MSA DATED 11/3/2015                                        ERN-585359                WORKING ADVANTAGE, LLC           ATTN: GENERAL COUNSEL
                                                                                                                                 6815 SAUKVIEW DRIVE
                                                                                                                                 ST. CLOUD, MN 56303

2. 325     MSA                                                        ERN-585379                ZANDENT LTD DBA WEBSUPERGOO      ATTN: GENERAL COUNSEL
                                                                                                                                 THE BUSINESS DESIGN CENTRE
                                                                                                                                 52 UPPER STREET, ISLINGTON
                                                                                                                                 LONDON N1 0QH

2. 326     MSA DATED 1/2/2019                                         ERN-1672                  ZILLOW GROUP INC                 ATTN DOUG FORAL, GEN
                                                                                                                                 MANAGER
                                                                                                                                 5960 S 57TH ST
                                                                                                                                 LINCOLN, NE 68516




                                                                      Page 36 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 388 of 521
Ditech Financial LLC                                                                                                               Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address



Attorney Agreements

2. 327     ATTORNEY AGREEMENT DATED                                   AA-10049                  ALBA LAW GROUP, P.A., THE           11350 MCCORMICK ROAD EP III
           11/17/2017                                                                                                               SUITE 200
                                                                                                                                    HUNT VALLY, MD 21031

2. 328     ATTORNEY AGREEMENT DATED                                   AA-10061                  ALDRIDGE PITE LLP                   3575 PIEDMONT ROAD
           7/11/2016                                                                                                                NE SUITE 500
                                                                                                                                    ATLANTA, GA 30305

2. 329     ATTORNEY AGREEMENT DATED 7/7/2016                          AA-10062                  ATLANTIC LAW GROUP                  1602 VILLAGE MARKET BLVD SE
                                                                                                                                    LEESBURG, VA 20175

2. 330     ATTORNEY AGREEMENT DATED 5/9/2016                          AA-10063                  BAER & TIMBERLAKE, P.C.             4200 PERIMETER CENTER DRIVE
                                                                                                                                    SUITE 100
                                                                                                                                    OKLAHOMA CITY, OK 73112

2. 331     ATTORNEY AGREEMENT DATED                                   AA-10003                  BARRETT DAFFIN FRAPPIER LEVINE &    4004 BELT LINE ROAD
           5/13/2016                                                                            BLOCK, LLP                          SUITE 100
                                                                                                                                    ADDISON, TX 75001

2. 332     ATTORNEY AGREEMENT DATED                                   AA-10002                  BARRETT DAFFIN FRAPPIER TREDER &    4004 BELT LINE ROAD
           5/13/2016                                                                            WEISS LLP                           SUITE 100
                                                                                                                                    ADDISON, TX 75001

2. 333     ATTORNEY AGREEMENT DATED                                   AA-10001                  BARRETT DAFFIN FRAPPIER TURNER &    4004 BELT LINE ROAD
           5/13/2016                                                                            ENGEL, LLP                          SUITE 100
                                                                                                                                    ADDISON, TX 75001

2. 334     ATTORNEY AGREEMENT DATED                                   AA-10004                  BARRETT FRAPPIER & WEISSERMAN,      4004 BELT LINE ROAD
           5/13/2016                                                                            LLP                                 SUITE 100
                                                                                                                                    ADDISON, TX 75001

2. 335     ATTORNEY AGREEMENT DATED 7/7/2016                          AA-10005                  BENDETT & MCHUGH, P.C.              270 FARMINGTON AVENUE
                                                                                                                                    SUITE 151
                                                                                                                                    FARMINGTON, CT 06032

2. 336     ATTORNEY AGREEMENT DATED 5/9/2016                          AA-10064                  BERKMAN, HENOCH, PETERSON,          100 GARDEN CITY PLAZA
                                                                                                PEDDY & FENCHEL, P.C.               GARDEN CITY, NY 11530



                                                                      Page 37 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 389 of 521
Ditech Financial LLC                                                                                                            Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 337     ATTORNEY AGREEMENT DATED                                   AA-10006                  BLEEKER, BRODY ANDREWS           9247 N. MERIDIAN STREET
           5/19/2016                                                                                                             SUITE 101
                                                                                                                                 INDIANAPOLIS, IN 46260

2. 338     ATTORNEY AGREEMENT                                         AA-10065                  BONIAL & ASSOCIATES, PC          14841 DALLAS PARKWAY
                                                                                                                                 SUITE 425
                                                                                                                                 DALLAS, TX 75254

2. 339     ATTORNEY AGREEMENT DATED                                   AA-10066                  BROCK & SCOTT, PLLC              4550 COUNTRY CLUB ROAD
           3/30/2018                                                                                                             WINSTON-SALEM, NC 27104

2. 340     ATTORNEY AGREEMENT                                         AA-10067                  BRUMBAUGH & QUANAHL, PC LLO      14211 ARBOR ST.
                                                                                                                                 SUITE 100
                                                                                                                                 OMAHA, NE 68144

2. 341     ATTORNEY AGREEMENT DATED                                   AA-10007                  BWW LAW GROUP, LLC               6003 EXECUTIVE BLVD
           5/13/2016                                                                                                             STE 101
                                                                                                                                 ROCKVILLE, MD 20852

2. 342     ATTORNEY AGREEMENT                                         AA-10068                  CEDERBERG LAW OFFICES, PC        1200 28TH ST.
                                                                                                                                 BOULDER, CO 80303

2. 343     LEGAL SERVICES AGREEMENT DATED                             AA-10163                  CLAY CHAPMAN IWAMURA PULICE &    700 BISHOP STREET
           5/13/2016                                                                            NERVELL                          BISHOP STREET TOWER, SUITE
                                                                                                                                 2100
                                                                                                                                 HONOLULU, HI 96813

2. 344     ATTORNEY AGREEMENT DATED                                   AA-10069                  CLUNK PAISLEY HOUSER             4500 COURTHOUSE BLVD #400
           5/12/2016                                                                                                             STOW, OH 44224

2. 345     ATTORNEY AGREEMENT DATED                                   AA-10008                  CODILIS & ASSOCIATES PC - IL     15 W 030 N. FRONTAGE RD.
           5/11/2016                                                                                                             SUITE 100
                                                                                                                                 BURR RIDGE, IL 606527

2. 346     ATTORNEY AGREEMENT DATED 7/8/2016                          AA-10009                  CODILIS & STAWIARSKI PC - TX     650 N. SAM HOUSTON PKWY
                                                                                                                                 STE. 450
                                                                                                                                 HOUSTON, TX 77060




                                                                      Page 38 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 390 of 521
Ditech Financial LLC                                                                                                                Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 347     ATTORNEY AGREEMENT DATED 4/3/2018                          AA-10010                  CODILIS, MOODY & CIRCELLI, P.C.      15 W 030 N. FRONTAGE RD.
                                                                                                                                     SUITE 100
                                                                                                                                     BURR RIDGE, IL 60527

2. 348     ATTORNEY AGREEMENT DATED                                   AA-10011                  COHN, GOLDBERG & DEUTSCH             600 BALTIMORE AVENUE
           5/12/2016                                                                                                                 SUITE 208
                                                                                                                                     TOWSON, MD 21204

2. 349     ATTORNEY AGREEMENT DATED                                   AA-10012                  COOKE DEMERS, LLC                    260 MARKET STREET
           5/16/2016                                                                                                                 SUITE F
                                                                                                                                     NEW ALBANY, OH 43054

2. 350     LEGAL SERVICES AGREEMENT DATED                             AA-10167                  CRAWFORD & VON KELLER, LLC           1640 ST. JULIAN PLACE
           5/12/2016                                                                                                                 COLUMBIA, SC 29204

2. 351     ATTORNEY AGREEMENT DATED 7/7/2016                          AA-10013                  DAVIS, BROWN, KOEHN, SHORS &         215 10TH STREET
                                                                                                ROBERTS, P.C.                        STE. 1300
                                                                                                                                     DES MOINES, IA 50309

2. 352     LEGAL SERVICES AGREEMENT DATED                             AA-10169                  DEAN MORRIS LLC                      1505 NORTH 19TH STREET
           5/13/2016                                                                                                                 MONROE, LA 71201

2. 353     ATTORNEY AGREEMENT                                         AA-10097                  DEFAULTLAW.COM                       NOT AVAILABLE


2. 354     ATTORNEY AGREEMENT                                         AA-10070                  DINSTAN CLEARY WEST                  1223 GEORGE C WILSON DR
                                                                                                                                     AUGUSTA, GA 30909

2. 355     ATTORNEY AGREEMENT DATED                                   AA-10014                  DOYLE & FOUTTY, PC                   41 E. WASHINGTON STREET
           5/24/2016                                                                                                                 SUITE 400
                                                                                                                                     INDIANAPOLIS, IN 46204

2. 356     ATTORNEY AGREEMENT DATED                                   AA-10071                  ELLIS, PAINTER, RATTERREE & ADAMS    2 E. BRYAN STREET
           5/13/2016                                                                            LLP                                  10TH FLOOR
                                                                                                                                     SAVANNAH, GA 31401

2. 357     ATTORNEY AGREEMENT DATED                                   AA-10072                  FEIN SUCH & CRANE LLP                7 CENTURY DRIVE
           5/31/2016                                                                                                                 SUITE 201
                                                                                                                                     PARSIPPANY, NJ 07054




                                                                      Page 39 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 391 of 521
Ditech Financial LLC                                                                                                             Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 358     POWER OF ATTORNEY DATED 2/4/2019                           ERN-1657                  FIELD ASSET SERVICES, LLC         101 WEST LOUIS HENNA BLVD,
                                                                                                                                  STE 400
                                                                                                                                  AUSTIN, TX 78728

2. 359     POWER OF ATTORNEY DATED 2/13/2019                          ERN-712                   FIVE BROTHERS MORTGAGE            12220 E 13 MILE RD, STE 100
                                                                                                COMPANY SERVICING AND SECURITY    WARREN, MI 48093
                                                                                                INC.

2. 360     ATTORNEY AGREEMENT DATED 5/9/2016                          AA-10073                  FOLKS & O'CONNOR                  1850 NORTH CENTRAL AVENUE
                                                                                                                                  SUITE 1140
                                                                                                                                  PHOENIX, AZ 85004

2. 361     ATTORNEY AGREEMENT DATED                                   AA-10074                  FRASER TREBILCOCK DAVIS &         124 W. ALLEGAN STREET
           5/10/2016                                                                            DUNLAP, P.C.                      STE. 1000
                                                                                                                                  LANSING, MI 48933

2. 362     ATTORNEY AGREEMENT                                         AA-10075                  FRIDAY, ELDREDGE & CLARK LLP      400 W CAPITOL AVE
                                                                                                                                  LITTLE ROCK, AR 72201

2. 363     ATTORNEY AGREEMENT                                         AA-10076                  GALLEGOS LAW OFFICES PC           460 ST. MICHAELS DR
                                                                                                                                  BLDG. 300
                                                                                                                                  SANTE FE, NM 87505

2. 364     ATTORNEY AGREEMENT                                         AA-10077                  GIBBONS NEUMAN                    3321 HENDERSON BLVD
                                                                                                                                  TAMPA, FL 33609

2. 365     ATTORNEY AGREEMENT                                         AA-10078                  GLASSER AND GLASSER, P.L.C.       580 E MAIN ST #600
                                                                                                                                  NORFOLK, VA 23510

2. 366     ATTORNEY AGREEMENT DATED                                   AA-10079                  GOLDEN & AMOS PLLC                543 FIFTH STREET
           5/12/2016                                                                                                              PARKERSBURG, WV 26101

2. 367     LEGAL SERVICES AGREEMENT DATED                             AA-10179                  GRAY & ASSOCIATES, LLP            16345 W GLENDALE DR
           6/1/2016                                                                                                               NEW BERLIN, WI 53151

2. 368     ATTORNEY AGREEMENT DATED                                   AA-10015                  GROSS POLOWY, LLC                 1775 WEHRLE DRIVE
           5/18/2016                                                                                                              SUITE 100
                                                                                                                                  WILLIAMSVILLE, NY 14221




                                                                      Page 40 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 392 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 369     ATTORNEY AGREEMENT DATED                                   AA-10016                  GURSTEL LAW FIRM P.C.              6681 COUNTRY CLUB DRIVE
           3/10/2018                                                                                                               GOLDEN VALLEY, MN 55427

2. 370     ATTORNEY AGREEMENT DATED                                   AA-10017                  HALLIDAY, WATKINS & MANN, P.C.     376 EAST 400 SOUTH
           10/7/2016                                                                                                               SUITE 300
                                                                                                                                   SALT LAKE CITY, UT 84111

2. 371     ATTORNEY AGREEMENT DATED                                   AA-10080                  HARMON LAW OFFICES - ANDREW        150 CALIFORNIA STREET
           5/13/2016                                                                            HARMON                             NEWTON, MA 02458

2. 372     ATTORNEY AGREEMENT DATED 5/9/2016                          AA-10018                  HEAVNER, BEYERS & MIHLAR, LLC      111 E. MAIN ST.
                                                                                                                                   DECATUR, IL 62523

2. 373     ATTORNEY AGREEMENT DATED                                   AA-10019                  HERSCHEL C. ADCOCK                 13541 TIGER BEND ROAD
           3/29/2018                                                                                                               BATON ROUGE, LA 70817

2. 374     ATTORNEY AGREEMENT                                         AA-10081                  HIGIER, ALLEN & LAUTIN, P.C.       2711 N HASKELL AVE #2400
                                                                                                                                   DALLAS, TX 75204

2. 375     ATTORNEY AGREEMENT DATED                                   AA-10020                  HUTCHENS LAW FIRM, LLP             4317 RAMSEY STREET
           7/14/2016                                                                                                               FAYETTEVILLE, NC 28311

2. 376     ATTORNEY AGREEMENT DATED                                   AA-10082                  J PETERMAN LEGAL GROUP LTD.        165 BISOPS WAY
           5/10/2016                                                                                                               SUITE 100
                                                                                                                                   BROOKFIELD, WI 53005

2. 377     ATTORNEY AGREEMENT                                         AA-10083                  JABURG & WILK, P.C.                3200 N. CENTRAL AVENUE
                                                                                                                                   SUITE 2000
                                                                                                                                   PHOENIX, AZ 85012

2. 378     ATTORNEY AGREEMENT DATED                                   AA-10084                  JACKSON & MCPHERSON, LLC           1010 COMMON STREET
           5/10/2016                                                                                                               STE. 1800
                                                                                                                                   NEW ORLEANS, LA 70112

2. 379     LEGAL SERVICES AGREEMENT DATED                             AA-10155                  JAMES E. ALBERTELLI, P.A. & THE    5404 CYPRESS CENTER DRIVE
           9/15/2016                                                                            ALBERTELLI FIRM, P.C.              SUITE 300
                                                                                                                                   TAMPA, FL 33609




                                                                      Page 41 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 393 of 521
Ditech Financial LLC                                                                                                              Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 380     ATTORNEY AGREEMENT DATED                                   AA-10085                  JANEWAY LAW                        9800 S. MERIDIAN BLVD.
           9/23/2016                                                                                                               SUITE 400
                                                                                                                                   ENGLEWOOD, CO 80112

2. 381     ATTORNEY AGREEMENT DATED                                   AA-10086                  JOHNSON & SILVER, LLP              12720 HILLCREST ROAD
           5/17/2016                                                                                                               SUITE 280
                                                                                                                                   DALLAS, TX 75230

2. 382     ATTORNEY AGREEMENT                                         AA-10087                  JOHNSON, BLUMBERG & ASSOCIATES,    230 W MONROE ST # 1125
                                                                                                LLC                                CHICAGO, IL 60606

2. 383     ATTORNEY AGREEMENT                                         AA-10088                  JORDAN HYDEN WOMBLE CULBRETH &     500 N SHORELINE BLVD # 900
                                                                                                HOLZER PC                          CORPUS CHRISTI, TX 78401

2. 384     ATTORNEY AGREEMENT DATED                                   AA-10089                  KASS SHULER, P.A.                  1505 N. FLORIDA AVE
           5/17/2016                                                                                                               TAMPA, FL 33602

2. 385     ATTORNEY AGREEMENT DATED                                   AA-10090                  KENNEY & MEDINA, P.C.              3302 MCGINNIS FERRY ROAD
           5/11/2016                                                                                                               SUITE 100
                                                                                                                                   SUWANEE, GA 30024

2. 386     ATTORNEY AGREEMENT                                         AA-10091                  KLATT LAW FIRM                     925 E. 4TH STREET
                                                                                                                                   WATERLOO, IA 50703

2. 387     ATTORNEY AGREEMENT DATED 5/9/2016                          AA-10021                  KML LAW GROUP, P.C.                701 MARKET STREET
                                                                                                                                   SUITE 5000
                                                                                                                                   PHILADELPHIA, PA 19106

2. 388     ATTORNEY AGREEMENT DATED                                   AA-10022                  KORDE & ASSOCIATES, PC             900 CHELMSFORD STREET
           7/13/2016                                                                                                               SUITE 3102
                                                                                                                                   LOWELL, MA 01851

2. 389     ATTORNEY AGREEMENT DATED 5/9/2016                          AA-10092                  KOZENY & MCCUBBIN                  12400 OLIVE ROAD
                                                                                                                                   STE. 555
                                                                                                                                   ST. LOUIS, MO 63141

2. 390     ATTORNEY AGREEMENT DATED 7/6/2016                          AA-10023                  KREAM & KREAM                      536 BROAD STREET
                                                                                                                                   EAST WEYMOUTH, MA 02189




                                                                      Page 42 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 394 of 521
Ditech Financial LLC                                                                                                                Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 391     ATTORNEY AGREEMENT                                         AA-10093                  LAW OFFICES OF JAMES E. HUISMANN,    N14W23777 STONE RIDGE DR
                                                                                                S.C.                                 STE 120
                                                                                                                                     WAUKESHA, WI 53188

2. 392     ATTORNEY AGREEMENT DATED                                   AA-10094                  LOBE FORTIN REES & CYKON PLC (FKA    30 KIMBALL AVE.
           4/12/2016                                                                            LOBE FORTIN & REES PLC)              STE 307
                                                                                                                                     SOUTH BURLINGTON, VT 05403

2. 393     ATTORNEY AGREEMENT DATED                                   AA-10024                  LUNDBERG ASSOCIATES                  3269 SOUTH MAIN
           5/13/2016                                                                                                                 SUITE 100
                                                                                                                                     SALT LAKE CITY, UT 84115

2. 394     ATTORNEY AGREEMENT                                         AA-10095                  MACKOFF KELLOGG                      38 2ND AVE E
                                                                                                                                     DICKISON, ND 58601

2. 395     ATTORNEY AGREEMENT DATED                                   AA-10025                  MANLEY DEAS KOCHALSKI                155 LAKE SHORE DRIVE
           5/13/2016                                                                                                                 COLUMBUS, OH 43204

2. 396     ATTORNEY AGREEMENT DATED 5/6/2016                          AA-10096                  MARINOSCI LAW GROUP                  275 WEST NATICK ROAD
                                                                                                                                     WARWICK, RI 02886

2. 397     ATTORNEY AGREEMENT DATED                                   AA-10098                  MARTIN LEIGH                         1044 MAIN STREET
           5/12/2016                                                                                                                 STE. 900
                                                                                                                                     KANSAS CITY, MO 64105

2. 398     ATTORNEY AGREEMENT DATED 5/9/2016                          AA-10099                  MCBRAYER, MCGINNIS, LESLIE &         305 ANN STREET
                                                                                                KIRKLAND - FRANKFORT OFFICE          WHITAKER BANK BUILDING SUITE
                                                                                                                                     300
                                                                                                                                     FRANKFORT, KY 40601

2. 399     ATTORNEY AGREEMENT DATED                                   AA-10100                  MCCABE WEISBERG & CONWAY PC          123 SOUTH BROAD STREET
           5/10/2016                                                                                                                 SUITE 1400
                                                                                                                                     PHILADELPHIA, PA 19109

2. 400     ATTORNEY AGREEMENT DATED 5/9/2016                          AA-10026                  MCCALLA RAYMER LEIBERT PIERCE,       1544 OLD ALABAMA ROAD
                                                                                                LLC                                  ROSWELL, GA 30076

2. 401     ATTORNEY AGREEMENT DATED                                   AA-10027                  MCCARTHY & HOLTHUS LLP               1770 FOURTH AVENUE
           7/13/2016                                                                                                                 SAN DIEGO, CA 92101



                                                                      Page 43 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 395 of 521
Ditech Financial LLC                                                                                                                Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 402     ATTORNEY AGREEMENT DATED 9/2/2016                           AA-10101                 MEADOWS & ADERHOLD, P.A.             2596 REYNOLDS ROAD
                                                                                                                                     SUITE C
                                                                                                                                     WINSTON-SALEM, NC 27106

2. 403     ATTORNEY AGREEMENT DATED                                    AA-10028                 MILLSAP & SINGER, LLC                612 SPIRIT DRIVE
           5/13/2016                                                                                                                 ST. LOUIS, MO 63005

2. 404     POWER OF ATTORNEY DATED 2/4/2019                           ERN-1010                  MORTGAGE CONTRACTING SERVICES,       350 HIGHLAND DRIVE, STE 100
                                                                                                LLC                                  LEWISVILLE, TX 75067

2. 405     ATTORNEY AGREEMENT DATED 5/5/2016                           AA-10050                 MORTGAGE LAW FIRM, PLC, THE          41689 ENTERPRISE CIR N
                                                                                                                                     STE 228
                                                                                                                                     TEMECULA, CA 92590

2. 406     ATTORNEY AGREEMENT DATED PDG                                AA-10051                 MORTGAGE LAW FIRM, PLLC (OK), THE    421 NW 13TH STREET
           1/28/2019                                                                                                                 STE. 300
                                                                                                                                     OKLAHOMA CITY, OK 73103

2. 407     ATTORNEY AGREEMENT DATED                                    AA-10102                 ORLANS MORAN                         465 WAVERLY OAKS ROAD
           5/20/2016                                                                                                                 WALTHAM, MA 02452

2. 408     ATTORNEY AGREEMENT DATED                                    AA-10029                 PADGETT LAW GROUP                    6267 OLD WATER OAK ROAD
           5/13/2016                                                                                                                 SUITE 203
                                                                                                                                     TALLAHASEE, FL 32312

2. 409     POWER OF ATTORNEY DATED 12/10/2015                         ERN-584829                PARTRIDGE SNOW & HAHN LLP            ATTN: GENERAL COUNSEL
                                                                                                                                     40 WESTMINSTER STREET
                                                                                                                                     SUITE 1100
                                                                                                                                     PROVIDENCE, RI 02903

2. 410     ATTORNEY AGREEMENT DATED                                    AA-10030                 PHELAN HALLINAN DIAMOND & JONES,     1617 JOHN F. KENNEDY BLVD.
           7/11/2016                                                                            LLP (PA)                             STE. 1400
                                                                                                                                     PHILADELPHIA, PA 19103

2. 411     ATTORNEY AGREEMENT DATED                                    AA-10031                 PHELAN HALLINAN DIAMOND & JONES,     400 FELLOWSHIP ROAD
           7/11/2016                                                                            PC (NJ)                              SUITE 100
                                                                                                                                     MOUNT LAUREL, NJ 08054




                                                                      Page 44 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 396 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 412     ATTORNEY AGREEMENT DATED                                   AA-10032                  PHELAN HALLINAN DIAMOND & JONES,    11675 GREAT OAKS WAY
           7/11/2016                                                                            PLLC (GA)                           SUITE 375
                                                                                                                                    ALPHARETTA, GA 30022

2. 413     ATTORNEY AGREEMENT DATED                                   AA-10033                  PITTINGER LAW GROUP                 6900 COLLEGE BLVD.
           5/10/2016                                                                                                                SUITE 325
                                                                                                                                    OVERLAND PARK, KS 66211

2. 414     ATTORNEY AGREEMENT DATED                                   AA-10034                  QUINTAIROS, PRIETO, WOOD & BOYER, 2390 E. CAMELBACK ROAD SUITE
           5/11/2016                                                                            P.A.                              440
                                                                                                                                  PHOENIX, AZ 85016

2. 415     ATTORNEY AGREEMENT DATED 5/6/2016                          AA-10035                  RAS BORISKIN, LLC                   900 MERCHANTS CONCOURSE
                                                                                                                                    SUITE 106
                                                                                                                                    WESTBURY, NY 11590

2. 416     ATTORNEY AGREEMENT DATED 5/6/2016                          AA-10036                  RAS CITRON, LLC                     130 CLINTON ROAD
                                                                                                                                    SUITE 202
                                                                                                                                    FAIRFIELD, NJ 07004

2. 417     ATTORNEY AGREEMENT DATED 5/6/2016                          AA-10037                  RAS CRANE, LLC                      10700 ABBOT'S BRIDGE ROAD
                                                                                                                                    SUITE 170
                                                                                                                                    DULUTH, GA 30097

2. 418     ATTORNEY AGREEMENT DATED                                   AA-10103                  RAS LAVRAR                          6413 CONGRESS AVE, BOCA
           5/26/2016                                                                                                                RATON, FL 33487
                                                                                                                                    BOCA RATON, FL 33487

2. 419     ATTORNEY AGREEMENT                                         AA-10104                  RAWLINGS & MANCININ                 NOT AVAILABLE


2. 420     ATTORNEY AGREEMENT DATED                                   AA-10038                  REIMER LAW CO. (KY)                 30455 SOLON ROAD
           7/15/2016                                                                                                                SOLON, OH 44139

2. 421     ATTORNEY AGREEMENT DATED                                   AA-10039                  REIMER LAW CO. (OH)                 30455 SOLON ROAD
           7/15/2016                                                                                                                SOLON, OH 44139

2. 422     ATTORNEY AGREEMENT DATED                                   AA-10040                  REISENFELD & ASSOCIATES             3962 RED BANK ROAD
           5/20/2016                                                                                                                CINCINNATI, OH 45227




                                                                      Page 45 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 397 of 521
Ditech Financial LLC                                                                                                               Case Number:          19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 423     ATTORNEY AGREEMENT DATED 1/1/2018                          AA-10041                  RILEY POPE & LANEY, LLC             2838 DEVINE STREET
                                                                                                                                    COLUMBIA, SC 29205

2. 424     ATTORNEY AGREEMENT DATED 5/6/2016                          AA-10042                  ROBERTSON ANSCHUTZ SCHNEID PL       6409 CONGRESS AVENUE
                                                                                                                                    SUITE 100
                                                                                                                                    BOCA RATON, FL 33487

2. 425     ATTORNEY AGREEMENT DATED 5/6/2016                          AA-10043                  ROSE L. BRAND & ASSOCIATES. P.C.    7430 WASHINGTON STREET NE
                                                                                                                                    ALBUQUEQUE, NM 87109

2. 426     ATTORNEY AGREEMENT DATED                                   AA-10105                  ROSENBERG & ASSOCIATES LLC          7910 WOODMONT AVENUE
           5/13/2016                                                                                                                SUITE 750
                                                                                                                                    BETHESDA, MD 20814

2. 427     ATTORNEY AGREEMENT DATED                                   AA-10106                  ROSICKI                             51 EAST BETHPAGE ROAD,
           3/29/2018                                                                                                                PLAINVIEW, NY 11803
                                                                                                                                    PLAINVIEW, NY 11803

2. 428     POWER OF ATTORNEY DATED 6/6/2015                           ERN-1250                  SAFEGUARD PROPERTIES                7887 SAFEGUARD CIRCLE
                                                                                                MANAGEMENT LLC                      VALLEY VIEW, OH 44125

2. 429     ATTORNEY AGREEMENT DATED                                   AA-10107                  SAMUEL I. WHITE, P.C.               5040 CORPORATE WOODS DR
           5/23/2016                                                                                                                SUITE 120
                                                                                                                                    VIRGINIA BEACH, VA 23462

2. 430     ATTORNEY AGREEMENT DATED 6/6/2016                          AA-10052                  SAYER LAW GROUP, P.C.               925 E. 4TH STREET
                                                                                                                                    WATERLOO, IA 50703

2. 431     ATTORNEY AGREEMENT DATED 5/6/2016                          AA-10044                  SCHNEIDERMAN & SHERMAN, P.C.        23938 RESEARCH DRIVE
                                                                                                                                    SUITE 300
                                                                                                                                    FARMINGTON HILLS, MI 48335

2. 432     POWER OF ATTORNEY DATED 2/13/2019                          ERN-1300                  SERVCIELINK FIELD SERVICES LLC      10385 WESTMOOR DR
                                                                                                                                    WESTMINSTER, CO 80021

2. 433     ATTORNEY AGREEMENT DATED                                   AA-10108                  SHAPIRO & CEJDA                     770 NE 63RD
           7/14/2016                                                                                                                OKLAHOMA CITY, OK 73105




                                                                      Page 46 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 398 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 434     ATTORNEY AGREEMENT DATED                                   AA-10109                  SHAPIRO & INGLE                    10130 PERIMETER PARKWAY
           7/14/2016                                                                                                               SUITE 400
                                                                                                                                   CHARLOTTE, NC 28216

2. 435     ATTORNEY AGREEMENT DATED 7/8/2016                          AA-10110                  SHAPIRO & MASSEY                   1080 RVER OAKS DRIVE
                                                                                                                                   STE. B-202
                                                                                                                                   FLOWOOD, MS 39232

2. 436     ATTORNEY AGREEMENT DATED                                   AA-10111                  SHAPIRO & MORLEY                   707 SABLE OAKS DRIVE
           7/12/2016                                                                                                               SUITE 250
                                                                                                                                   SOUTH PORTLAND, ME 04106

2. 437     ATTORNEY AGREEMENT DATED 7/8/2016                          AA-10112                  SHAPIRO & ZIELKE                   12550 WEST FRONTAGE ROAD
                                                                                                                                   SUITE 200
                                                                                                                                   BURNSVILLE, MN 55337

2. 438     ATTORNEY AGREEMENT DATED                                   AA-10113                  SHAPIRO FISHMAN & GACHE            4630 WOODLAND CORPORATE
           7/15/2016                                                                                                               BLVD.
                                                                                                                                   SUITE 400
                                                                                                                                   TAMPA, FL 33614

2. 439     ATTORNEY AGREEMENT DATED                                   AA-10114                  SHAPIRO PENDERGAST & HASTY, LLP    211 PERIMETER CENTER PKWY
           7/18/2016                                                                                                               SUITE 300
                                                                                                                                   ATLANTA
                                                                                                                                   GA 30346

2. 440     ATTORNEY AGREEMENT DATED                                   AA-10045                  SHAPIRO VAN ESS & SHERMAN          3636 N. CENTRAL AVE
           9/20/2016                                                                                                               STE. 400
                                                                                                                                   PHOENIX, AZ 85012

2. 441     ATTORNEY AGREEMENT DATED                                   AA-10046                  SHECHTMAN, HALPERIN & SAVAGE, LLP C/O BROCK & SCOTT PLLC
           5/23/2018                                                                                                              4550 COUNTRY CLUB ROAD
                                                                                                                                  WINSTON-SALEM, NC 27104

2. 442     ATTORNEY AGREEMENT DATED                                   AA-10115                  SOTIROFF & BOBRINM                 30400 TELEGRAPH ROAD
           5/10/2018                                                                                                               SUITE 444
                                                                                                                                   BINGHAM FARMS, MI 48025

2. 443     ATTORNEY AGREEMENT DATED 5/6/2016                          AA-10047                  SOUTHLAW, P.C.                     13160 FOSTER
                                                                                                                                   SUITE 100
                                                                                                                                   OVERLAND PARK, KS 66213

                                                                      Page 47 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 399 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 444     ATTORNEY AGREEMENT DATED 6/6/2016                          AA-10048                  SPINA LAVELLE, PC                  ONE PERIMETER PARK SOUTH
                                                                                                                                   SUITE 400N
                                                                                                                                   BIRMINGHAM, AL 35243

2. 445     POWER OF ATTORNEY DATED 2/4/2019                           ERN-1420                  STERLING CLAIMS MANAGEMENT, INC    3944 MURPHY CANYON ROAD,
                                                                                                                                   #C204
                                                                                                                                   SAN DIEGO, CA 92123

2. 446     ATTORNEY AGREEMENT DATED                                   AA-10053                  TIFFANY & BOSCO, P.A.              2525 EAST CAMELBACK ROAD
           5/10/2016                                                                                                               SUITE 700
                                                                                                                                   PHOENIX, AZ 85016

2. 447     ATTORNEY AGREEMENT DATED                                   AA-10054                  TMLF HAWAII LLLC                   1001 BISHOP STREET
           3/12/2016                                                                                                               SUITE 1000
                                                                                                                                   HONOLULU, HI 96813

2. 448     ATTORNEY AGREEMENT DATED                                   AA-10055                  TROMBERG LAW GROUP, P.A.           1515 S. FEDERAL HIGHWAY
           3/30/2018                                                                                                               SUITE 100
                                                                                                                                   BOCA RATON, FL 33432

2. 449     ATTORNEY AGREEMENT DATED                                   AA-10056                  TROTT LAW, P.C.                    31440 NORTHWESTERN HWY
           6/12/2016                                                                                                               #200
                                                                                                                                   FARMINGTON HILLS, MI 48334

2. 450     ATTORNEY AGREEMENT DATED 5/6/2016                          AA-10057                  USSET, WEINGARDEN & LIEBO PLLP     4500 PARK GLEN ROAD
                                                                                                                                   SUITE 300
                                                                                                                                   MINNEAPOLIS, MN 55416

2. 451     ATTORNEY AGREEMENT DATED                                   AA-10116                  WHEELIS & ROZANSKI                 2312 S. MACARTHUR DRIVE
           6/28/2016                                                                                                               ALEXANDRIA, LA 71301

2. 452     ATTORNEY AGREEMENT DATED                                   AA-10058                  WILSON & ASSOCIATES, PLLC          400 WEST CAPITOL AVENUE
           4/13/2018                                                                                                               SUITE 1400
                                                                                                                                   LITTLE ROCK, AR 72201

2. 453     ATTORNEY AGREEMENT DATED                                   AA-10059                  WOLF FIRM                          2955 MAIN STREET
           1/19/2018                                                                                                               2ND FLOOR
                                                                                                                                   IRVINE, CA 92615




                                                                      Page 48 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 400 of 521
Ditech Financial LLC                                                                                                         Case Number:         19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                           Address




2. 454     ATTORNEY AGREEMENT DATED                                   AA-10060                  WOODS OVIATT GILMAN LLP       700 CROSSROADS BUILDING
           1/25/2016                                                                                                          2 STATE STREET
                                                                                                                              ROCHESTER, NY 14614




                                                                      Page 49 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 401 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address



Customer Contracts

2. 455     WHOLESALE LENDING AGREEMENT                                CC-10913                  1ST AMERICAN HOME LOANS, LLC     559 HARTFORD PIKE
                                                                                                                                 SUITE 201
                                                                                                                                 DAYVILLE, CT 06241

2. 456     WHOLESALE LENDING AGREEMENT                                CC-11154                  1ST CHOICE HOME LOANS, INC.      860 KUHN DR STE 104
                                                                                                                                 CHULA VISTA, CA 91914

2. 457     CONSUMER LENDING AGREEMENT                                 CC-10331                  1ST CONSTITUTION BANK            1246 S. RIVER ROAD
                                                                                                                                 CRANBURY, NJ 08512

2. 458     CONSUMER LENDING AGREEMENT                                 CC-10572                  1ST FINANCIAL, INC.              1111 BENFIELD BOULEVARD
                                                                                                                                 SUITE 106
                                                                                                                                 MILLERSVILLE, MD 21108

2. 459     CONSUMER LENDING AGREEMENT                                 CC-10643                  1ST LENDING SOLUTIONS, INC.      6370 MAGNOLIA AVENUE
                                                                                                                                 SUITE 210
                                                                                                                                 RIVERSIDE, CA 92506

2. 460     WHOLESALE LENDING AGREEMENT                                CC-10744                  1ST LENDING SOLUTIONS, INC.      6370 MAGNOLIA AVENUE
                                                                                                                                 SUITE 210
                                                                                                                                 RIVERSIDE, CA 92506

2. 461     CONSUMER LENDING AGREEMENT                                 CC-10229                  1ST PREFERENCE MORTGAGE          9423 BELAIR ROAD
                                                                                                CORPORATION                      BALTIMORE, MD 21236

2. 462     CONSUMER LENDING AGREEMENT                                 CC-10588                  1ST RATE HOME MORTGAGE, INC.     401 WEST BASELINE ROAD #102
                                                                                                                                 TEMPE, AZ 85283

2. 463     WHOLESALE LENDING AGREEMENT                                CC-11184                  1ST RESIDENTIAL MORTGAGE LLC     4500 S. LAKESHORE DR.
                                                                                                                                 STE. 336
                                                                                                                                 TEMPE, AZ 85282

2. 464     WHOLESALE LENDING AGREEMENT                                CC-10851                  1ST UNITED FUNDING, LLC          12323 SW 55TH STREET
                                                                                                                                 #1002
                                                                                                                                 COOPER CITY, FL 33330

2. 465     WHOLESALE LENDING AGREEMENT                                CC-11080                  5DP SERVICES                     1801 N BELLFLOWER BLVD
                                                                                                                                 LONG BEACH, CA 90815

                                                                      Page 50 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 402 of 521
Ditech Financial LLC                                                                                                                Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 466     CONSUMER LENDING AGREEMENT                                 CC-10387                  A & N MORTGAGE SERVICES, INC.        1945 N. ELSTON
                                                                                                                                     CHICAGO, IL 60642

2. 467     CONSUMER LENDING AGREEMENT                                 CC-10637                  A&D MORTGAGE LLC                     1040 SOUTH FEDERAL HWY
                                                                                                                                     HOLLYWOOD, FL 33020

2. 468     WHOLESALE LENDING AGREEMENT                                CC-11212                  A.F.S MORTGAGE, INC.                 2450 TIM GAMBLE PLACE
                                                                                                                                     STE. 200
                                                                                                                                     TALLAHASSEE, FL 32308

2. 469     CONSUMER LENDING AGREEMENT                                 CC-10601                  A+ MORTGAGE SERVICES, INC.           W188 S7820 RACINE AVENUE
                                                                                                                                     #100
                                                                                                                                     MUSKEGO, WI 53150

2. 470     WHOLESALE LENDING AGREEMENT                                CC-11218                  AADVANTAGE MORTGAGE, L.L.C.          9889 BELLAIRE BLVD. #233
                                                                                                                                     HOUSTON, TX 77036

2. 471     WHOLESALE LENDING AGREEMENT                                CC-10873                  AARAX HOME LOANS, INC.               1313 N. MILPITAS BLVD
                                                                                                                                     SUITE 120
                                                                                                                                     MILPITAS, CA 95035

2. 472     WHOLESALE LENDING AGREEMENT                                CC-11007                  ABS HOME MORTGAGE, INC.              1730 PARK STREET SUITE 119
                                                                                                                                     NAPERVILLE, IL 60563

2. 473     WHOLESALE LENDING AGREEMENT                                CC-11158                  ABSOLUTE FINANCIAL SERVICES, INC.    3000 DUNDEE ROAD
                                                                                                                                     SUITE 207
                                                                                                                                     NORTHBROOK, IL 60062

2. 474     WHOLESALE LENDING AGREEMENT                                CC-11026                  ABSOLUTE MORTGAGE, INC.              3564 ROLLING VIEW DR, SUITE C
                                                                                                                                     WHITE BEAR LAKE, MN 55110

2. 475     CONSUMER LENDING AGREEMENT                                 CC-10668                  ACADEMY BANK, N.A.                   10000 COLLEGE BLVD
                                                                                                                                     SUITE 140
                                                                                                                                     OVERLAND PARK, KS 66210

2. 476     CONSUMER LENDING AGREEMENT                                 CC-10460                  ACADEMY MORTGAGE CORPORATION         339 WEST 13490 SOUTH
                                                                                                                                     DRAPER, UT 84020




                                                                      Page 51 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 403 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 477     WHOLESALE LENDING AGREEMENT                                CC-11068                  ACCELERATED LENDING SOURCE, INC.    6 INVERNESS COURT EAST SUITE
                                                                                                                                    123
                                                                                                                                    ENGLEWOOD, CO 80112

2. 478     WHOLESALE LENDING AGREEMENT                                CC-10960                  ACCESS MORTGAGE, INC.               1900 MCCARTHY BLVD, SUITE 100
                                                                                                                                    MILPITAS, CA 95035

2. 479     WHOLESALE LENDING AGREEMENT                                CC-11018                  ACCESS SOUTHLAND REAL ESTATE,       2102 BUSINESS CENTER DRIVE
                                                                                                INC.                                SUITE 130
                                                                                                                                    IRVINE, CA 92612

2. 480     CONSUMER LENDING AGREEMENT                                 CC-10238                  ACCUNET MORTGAGE LLC                N16W23217 STONE RIDGE DR
                                                                                                                                    SUITE 110
                                                                                                                                    WAUKESHA, WI 53188

2. 481     WHOLESALE LENDING AGREEMENT                                CC-10771                  ACCUTRUST MORTGAGE, INC.            1107 PLEASANT STREET
                                                                                                                                    FALL RIVER, MA 02723

2. 482     CONSUMER LENDING AGREEMENT                                 CC-10689                  ACE MORTGAGE L.L.C.                 711 RIVER HIGHLANDS BLVD
                                                                                                                                    COVINGTON, LA 70433

2. 483     WHOLESALE LENDING AGREEMENT                                CC-10755                  ACE MORTGAGE L.L.C.                 711 RIVER HIGHLANDS BLVD
                                                                                                                                    COVINGTON, LA 70433

2. 484     CONSUMER LENDING AGREEMENT                                 CC-10447                  ACOPIA, LLC                         306 NORTHCREEK BLVD
                                                                                                                                    SUITE 100
                                                                                                                                    GOODLETTSVILLE, TN 37072

2. 485     CONSUMER LENDING AGREEMENT                                 CC-10524                  ADAMS BANK & TRUST                  315 N SPRUCE
                                                                                                                                    OGALLALA, NE 69153

2. 486     WHOLESALE LENDING AGREEMENT                                CC-11249                  ADRIAN PLACINTA                     22792 CENTRE DRIVE SUITE 102
                                                                                                                                    LAKE FOREST, CA 92653

2. 487     WHOLESALE LENDING AGREEMENT                                CC-11265                  ADVANCED LENDING SOLUTIONS          700 MILAM ST. SUITE 13010
                                                                                                COMPANY LLC                         HOUSTON, TX 77002

2. 488     CONSUMER LENDING AGREEMENT                                 CC-10313                  ADVANCIAL FEDERAL CREDIT UNION      1845 WOODALL RODGERS FWY
                                                                                                                                    SUITE 1300
                                                                                                                                    DALLAS, TX 75201

                                                                      Page 52 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 404 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 489     CONSUMER LENDING AGREEMENT                                 CC-10584                  ADVISORS CAPITAL, INC.            39810 GRAND RIVER AVENUE
                                                                                                                                  SUITE C-200
                                                                                                                                  NOVI, MI 48375

2. 490     CONSUMER LENDING AGREEMENT                                 CC-10425                  ADVISORS MORTGAGE GROUP, LLC      1411 HIGHWAY 35
                                                                                                                                  OCEAN, NJ 07712

2. 491     CONSUMER LENDING AGREEMENT                                 CC-10615                  AEM LOAN CORPORATION              720 MONTAGUE EXPRESSWAY
                                                                                                                                  SUITE B
                                                                                                                                  MILPITAS, CA 95035

2. 492     WHOLESALE LENDING AGREEMENT                                CC-10903                  AFC MORTGAGE GROUP, LLC           11 RED BARN ROAD
                                                                                                                                  TRUMBULL, CT 06611

2. 493     CONSUMER LENDING AGREEMENT                                 CC-10307                  AFFILIATED BANK                   3030 MATLOCK ROAD
                                                                                                                                  SUITE 205
                                                                                                                                  ARLINGTON, TX 76015

2. 494     WHOLESALE LENDING AGREEMENT                                CC-10977                  AFFIRM HOME LOANS, LLC            5052 TENNYSON PARKWAY
                                                                                                                                  SUITE 200
                                                                                                                                  PLANO, TX 75024

2. 495     WHOLESALE LENDING AGREEMENT                                CC-11185                  AGI FINANCIAL, INC.               930 CARMEL CT.
                                                                                                                                  LOS ALTOS, CA 94022

2. 496     CONSUMER LENDING AGREEMENT                                 CC-10725                  AHL FUNDING                       611 ANTON BLVD
                                                                                                                                  #1050
                                                                                                                                  COSTA MESA, CA 92626

2. 497     WHOLESALE LENDING AGREEMENT                                CC-11200                  AJIT DUDHEKER                     17100 NORWALK BLVD.
                                                                                                                                  SUITE 112
                                                                                                                                  CERRITOS, CA 90703

2. 498     CONSUMER LENDING AGREEMENT                                 CC-10373                  ALAMEDA MORTGAGE CORPORATION      1850 MT. DIABLO BLVD
                                                                                                                                  SUITE 100
                                                                                                                                  WALNUT CREEK, CA 94596

2. 499     WHOLESALE LENDING AGREEMENT                                CC-10861                  ALAN B PEARLSTEIN                 1 STETSON COURT
                                                                                                                                  KENTFIELD, CA 94904



                                                                      Page 53 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 405 of 521
Ditech Financial LLC                                                                                                                Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 500     CONSUMER LENDING AGREEMENT                                 CC-10729                  ALERUS FINANCIAL, NATIONAL           11100 WAYZATA BLVD
                                                                                                ASSOCIATION                          SUITE 750
                                                                                                                                     MINNETONKA, MN 55305

2. 501     WHOLESALE LENDING AGREEMENT                                CC-11129                  ALEX ALI KOOHMAREY                   16476 BERNARDO CENTER DR
                                                                                                                                     #127
                                                                                                                                     SAN DIEGO, CA 92128

2. 502     WHOLESALE LENDING AGREEMENT                                CC-10895                  ALINA INC.                           216 MONTREAL STREET
                                                                                                                                     PLAYA DEL REY, CA 90293

2. 503     WHOLESALE LENDING AGREEMENT                                CC-10777                  ALL EAST MORTGAGE ADVISORS, LLC      92 MAPLE STREET
                                                                                                                                     WEST BOYLSTON, MA 01583

2. 504     CONSUMER LENDING AGREEMENT                                 CC-10351                  ALL HOME LENDING, INC.               10 PLAZA SQUARE
                                                                                                                                     2ND FLOOR
                                                                                                                                     ORANGE, CA 92866

2. 505     WHOLESALE LENDING AGREEMENT                                CC-10877                  ALL HOMES FINANCIAL INC.             830 TARAVAL STREET
                                                                                                                                     #200
                                                                                                                                     SAN FRANCISCO, CA 94116

2. 506     WHOLESALE LENDING AGREEMENT                                CC-10792                  ALL LENDING INCORPORATED             27936 LOST CANYON
                                                                                                                                     SUITE 201
                                                                                                                                     SANTA CLARITA, CA 91387

2. 507     CONSUMER LENDING AGREEMENT                                 CC-10468                  ALL WESTERN MORTGAGE, INC.           8345 W. SUNSET ROAD
                                                                                                                                     #380
                                                                                                                                     LAS VEGAS, NV 89113

2. 508     CONSUMER LENDING AGREEMENT                                 CC-10626                  ALLEN TATE MORTGAGE PARTNERS,        8640 UNIVERSITY EXEC PK DR
                                                                                                LLC                                  SUITE A
                                                                                                                                     CHARLOTTE , NC 28262

2. 509     WHOLESALE LENDING AGREEMENT                                CC-11046                  ALLIANCE BAY FUNDING, INC.           37600 CENTRAL CT 264
                                                                                                                                     NEWARK, CA 94560

2. 510     WHOLESALE LENDING AGREEMENT                                CC-11037                  ALLIANT REAL ESTATE AND FINANCIAL    1905 CONCOURSE DRIVE
                                                                                                SERVICES, INC.                       SAN JOSE, CA 95131



                                                                      Page 54 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 406 of 521
Ditech Financial LLC                                                                                                             Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 511     CONSUMER LENDING AGREEMENT                                 CC-10282                  ALLIED FIRST BANK, SB             3201 ORCHARD ROAD

                                                                                                                                  OSWEGO, IL 60543

2. 512     WHOLESALE LENDING AGREEMENT                                CC-11117                  ALLIED MORTGAGE FINANCE LLC       207 GOOLSBY BLVD
                                                                                                                                  DEERFIELD BEACH, FL 33442

2. 513     WHOLESALE LENDING AGREEMENT                                CC-10882                  ALLIGATOR MORTGAGE COMPANY        2630-B NW 41ST STREET
                                                                                                                                  GAINESVILLE, FL 32606

2. 514     WHOLESALE LENDING AGREEMENT                                CC-11070                  ALLWIN CAPITAL                    1010 S EL CAMINO REAL
                                                                                                                                   STE A
                                                                                                                                  SAN MATEO, CA 94402

2. 515     CONSUMER LENDING AGREEMENT                                 CC-10231                  ALPHA MORTGAGE CORPORATION        1320 AIRLIE ROAD
                                                                                                                                  WILMINGTON, NC 28403

2. 516     WHOLESALE LENDING AGREEMENT                                CC-10924                  ALT FINANCIAL NETWORK, INC.       18022 COWAN
                                                                                                                                  SUITE 245
                                                                                                                                  IRVINE, CA 92614

2. 517     WHOLESALE LENDING AGREEMENT                                CC-11232                  ALTAMONT MORTGAGE FUNDING INC.    4380 SW MACADAM AVE
                                                                                                                                  STE 125
                                                                                                                                  PORTLAND, OR 97239

2. 518     WHOLESALE LENDING AGREEMENT                                CC-10826                  ALTERNATIVE RESOURCE SERVICES,    2151 NW BOCA RATON BLVD
                                                                                                INC.                              SUITE #100
                                                                                                                                  BOCA RATON, FL 33431

2. 519     CONSUMER LENDING AGREEMENT                                 CC-10581                  ALTERRA GROUP, LLC                350 SOUTH RAMPART BLVD.
                                                                                                                                  SUITE 310
                                                                                                                                  LAS VEGAS, NV 89145

2. 520     CONSUMER LENDING AGREEMENT                                 CC-10575                  ALTURA CREDIT UNION               2847 CAMPUS PARKWAY
                                                                                                                                  RIVERSIDE, CA 92507

2. 521     WHOLESALE LENDING AGREEMENT                                CC-10745                  ALTURA CREDIT UNION               2847 CAMPUS PARKWAY
                                                                                                                                  RIVERSIDE, CA 92507




                                                                      Page 55 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 407 of 521
Ditech Financial LLC                                                                                                               Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 522     CONSUMER LENDING AGREEMENT                                 CC-10515                  AMERICAN BANCSHARES MORTGAGE,       14261 COMMERCE WAY
                                                                                                LLC                                 SUITE 100
                                                                                                                                    MIAMI LAKES, FL 33016

2. 523     CONSUMER LENDING AGREEMENT                                 CC-10237                  AMERICAN BANK                       4029 WEST TILGHMAN STREET
                                                                                                                                    ALLENTOWN, PA 18104

2. 524     CONSUMER LENDING AGREEMENT                                 CC-10275                  AMERICAN BANK & TRUST COMPANY,      4301 EAST 53RD STREET
                                                                                                NA                                  DAVENPORT, IA 52807

2. 525     CONSUMER LENDING AGREEMENT                                 CC-10727                  AMERICAN EQUITY BANK                5900 GREEN OAK DRIVE
                                                                                                                                    SUITE 100
                                                                                                                                    MINNETONKA, MN 55343

2. 526     CONSUMER LENDING AGREEMENT                                 CC-10487                  AMERICAN FIDELITY MORTGAGE          4200 COMMERCE COURT
                                                                                                SERVICES, INC.                      SUITE 200
                                                                                                                                    LISLE, IL 60532

2. 527     CONSUMER LENDING AGREEMENT                                 CC-10283                  AMERICAN FINANCIAL FUNDING CORP.    10649 W163RD PL
                                                                                                                                    ORLAND PARK, IL 60467

2. 528     CONSUMER LENDING AGREEMENT                                 CC-10375                  AMERICAN FINANCIAL LENDING, INC.    20860 NORTH TATUM BLVD.
                                                                                                                                    SUITE 160
                                                                                                                                    PHOENIX, AZ 85050

2. 529     WHOLESALE LENDING AGREEMENT                                CC-10738                  AMERICAN FINANCIAL LENDING, INC.    20860 NORTH TATUM BLVD.
                                                                                                                                    SUITE 160
                                                                                                                                    PHOENIX, AZ 85050

2. 530     CONSUMER LENDING AGREEMENT                                 CC-10603                  AMERICAN FINANCIAL MORTGAGE         1035 BOYCE ROAD
                                                                                                CORPORATION                         PLAZA 1 SUITE 205
                                                                                                                                    PITTSBURGH, PA 15241

2. 531     CONSUMER LENDING AGREEMENT                                 CC-10520                  AMERICAN FINANCIAL NETWORK, INC.    10 POINTE DRIVE
                                                                                                                                    SUITE 330
                                                                                                                                    BREA, CA 92821

2. 532     CONSUMER LENDING AGREEMENT                                 CC-10423                  AMERICAN FINANCING CORPORATION      3045 S. PARKER ROAD
                                                                                                                                    SUITE 100
                                                                                                                                    AURORA , CO 80014

                                                                      Page 56 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 408 of 521
Ditech Financial LLC                                                                                                              Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 533     CONSUMER LENDING AGREEMENT                                 CC-10704                  AMERICAN HERITAGE LENDING, INC.    485 E 17TH STREET, SUITE 200
                                                                                                                                   COSTA MESA, CA 92627

2. 534     CONSUMER LENDING AGREEMENT                                 CC-10290                  AMERICAN HOME MORTGAGE, INC.       4840 ROSWELL RD.
                                                                                                                                   SUITE E-300
                                                                                                                                   ATLANTA, GA 30342

2. 535     CONSUMER LENDING AGREEMENT                                 CC-10435                  AMERICAN MORTGAGE & EQUITY         7760 FRANCE AVENUE S
                                                                                                CONSULTANTS, INC.                  SUITE 1010
                                                                                                                                   BLOOMINGTON, MN 55435

2. 536     WHOLESALE LENDING AGREEMENT                                CC-11004                  AMERICAN MORTGAGE BROKERS, INC.    3459 LAKE ELMO AVENUE
                                                                                                                                   LAKE ELMO, MN 55042

2. 537     WHOLESALE LENDING AGREEMENT                                CC-11203                  AMERICAN MORTGAGE ONE LLC          161 BELLE FOREST CIRCLE
                                                                                                                                    SUITE 201
                                                                                                                                   NASHVILLE, TN 37221

2. 538     WHOLESALE LENDING AGREEMENT                                CC-10790                  AMERICAN MORTGAGE RESOURCE,        2 WINTER STREET
                                                                                                INC.                               SUITE 202
                                                                                                                                   WALTHAM, MA 02451

2. 539     CONSUMER LENDING AGREEMENT                                 CC-10314                  AMERICAN NATIONAL BANK AND         628 MAIN STREET
                                                                                                TRUST COMPANY                      DANVILLE, VA 24541

2. 540     CONSUMER LENDING AGREEMENT                                 CC-10430                  AMERICAN NEIGHBORHOOD              700 EAST GATE DRIVE
                                                                                                MORTGAGE ACCEPTANCE COMPANY        SUITE 400
                                                                                                                                   MOUNT LAUREL, NJ 08054

2. 541     CONSUMER LENDING AGREEMENT                                 CC-10352                  AMERICAN PACIFIC MORTGAGE          3000 LAVA RIDGE COURT
                                                                                                CORPORATION                        #200
                                                                                                                                   ROSEVILLE, CA 95661

2. 542     WHOLESALE LENDING AGREEMENT                                CC-10844                  AMERICAN ROYAL MORTGAGE CORP.      100 WOOD AVENUE SOUTH
                                                                                                                                   SUITE 123
                                                                                                                                   ISELIN, NJ 08830

2. 543     CONSUMER LENDING AGREEMENT                                 CC-10239                  AMERICAN SECURITY MORTGAGE         2101 REXFORD ROAD
                                                                                                CORP                               SUITE 100E
                                                                                                                                   CHARLOTTE, NC 28211

                                                                      Page 57 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 409 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 544     WHOLESALE LENDING AGREEMENT                                CC-10973                  AMERICAN UNITED MORTGAGE CORP.      42820 ALBRAE STREET
                                                                                                                                    FREMONT, CA 94538

2. 545     WHOLESALE LENDING AGREEMENT                                CC-10855                  AMERICAN UNITED MORTGAGE            210 HAVEN AVENUE
                                                                                                CORPORATION                         SCOTCH PLAINS, NJ 07076

2. 546     WHOLESALE LENDING AGREEMENT                                CC-10966                  AMERICAN WAY FINANCIAL SERVICES,    5319 W 95TH STREET
                                                                                                INC.                                OAK LAWN, IL 60453

2. 547     WHOLESALE LENDING AGREEMENT                                CC-10959                  AMERICA'S HOME LOANS, INC.          131- A STONY CIRCLE
                                                                                                                                    SUITE 500
                                                                                                                                    SANTA ROSA, CA 95401

2. 548     WHOLESALE LENDING AGREEMENT                                CC-11122                  AMERICA'S MORTGAGEBANC CORP.        8040 E. MORGAN TRAIL, STE. 19
                                                                                                                                    SCOTTSDALE, AZ 85258

2. 549     CONSUMER LENDING AGREEMENT                                 CC-10266                  AMERIFIRST FINANCIAL, INC.          1550 E. MCKELLIPS ROAD
                                                                                                                                    #117
                                                                                                                                    MESA, AZ 85203

2. 550     CONSUMER LENDING AGREEMENT                                 CC-10338                  AMERIS BANK                         24 SECOND AVE SE
                                                                                                                                    MOULTRIE, GA 31768

2. 551     CONSUMER LENDING AGREEMENT                                 CC-10459                  AMERISAVE MORTGAGE CORPORATION 3525 PIEDMONT ROAD NE
                                                                                                                               8 PIEDMONT CENTER, SUITE 600
                                                                                                                               ATLANTA, GA 30305

2. 552     CONSUMER LENDING AGREEMENT                                 CC-10232                  AMERISOUTH MORTGAGE COMPANY         2101 SARDIS ROAD NORTH
                                                                                                                                    SUITE 120
                                                                                                                                    CHARLOTTE, NC 28227

2. 553     WHOLESALE LENDING AGREEMENT                                CC-11166                  AMIR BEHNAM IZADYAR                 9977 OLD ANNAPOLIS ROAD
                                                                                                                                    ELLICOTT CITY, MD 21042

2. 554     WHOLESALE LENDING AGREEMENT                                CC-10999                  AMISTAD MORTGAGE LLC                2101 CRAWFORD STREET SUITE
                                                                                                                                    108
                                                                                                                                    HOUSTON, TX 77002




                                                                      Page 58 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 410 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 555     CONSUMER LENDING AGREEMENT                                 CC-10656                  AMRES CORPORATION                ONE NESHAMINY INTERPLEX
                                                                                                                                 THIRD FLOOR SUITE 310
                                                                                                                                 TREVOSE, PA 19053

2. 556     CONSUMER LENDING AGREEMENT                                 CC-10645                  AMWEST FUNDING CORP.             3 POINTE DRIVE
                                                                                                                                 SUITE 120
                                                                                                                                 BREA, CA 92821

2. 557     WHOLESALE LENDING AGREEMENT                                CC-10864                  ANCHOR MORTGAGE CO., INC.        3821 ROUTE 28
                                                                                                                                 MARSTONS MILLS, MA 02648

2. 558     CONSUMER LENDING AGREEMENT                                 CC-10451                  ANGEL OAK HOME LOANS LLC         3060 PEACHTREE ROAD NW
                                                                                                                                 SUITE 500
                                                                                                                                 ATLANTA, GA 30305

2. 559     WHOLESALE LENDING AGREEMENT                                CC-10998                  ANGELA BRANCH-HUGHES             16501 VENTURA BLVD.
                                                                                                                                 SUITE 400
                                                                                                                                 ENCINO, CA 91436

2. 560     WHOLESALE LENDING AGREEMENT                                CC-11223                  ANSWER HOME LOANS, INC.          6085 DOUGLAS BLVD
                                                                                                                                 STE 500
                                                                                                                                 GRANITE BAY, CA 95746

2. 561     CONSUMER LENDING AGREEMENT                                 CC-10328                  ANTHEM BANK & TRUST              23910 RAILROAD AVE
                                                                                                                                 PLAQUEMINE, LA 70764

2. 562     CONSUMER LENDING AGREEMENT                                 CC-10421                  APEX HOME LOANS, INC.            3204 TOWER OAKS BLVD
                                                                                                                                 SUITE 400
                                                                                                                                 ROCKVILLE, MD 20852

2. 563     WHOLESALE LENDING AGREEMENT                                CC-10880                  ARAMCO MORTGAGE INC.             5927 BALFOUR COURT
                                                                                                                                 SUITE 205
                                                                                                                                 CARLSBAD, CA 92008

2. 564     WHOLESALE LENDING AGREEMENT                                CC-10832                  ARBC FINANCIAL MORTGAGE CORP.    3 BALDWIN GREEN COMMON
                                                                                                                                 SUITE 108
                                                                                                                                 WOBURN, MA 01801




                                                                      Page 59 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 411 of 521
Ditech Financial LLC                                                                                                                 Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                   Address




2. 565     WHOLESALE LENDING AGREEMENT                                CC-10858                  ARCH MORTGAGE CORPORATION             2560 RCA BLVD
                                                                                                                                      SUITE 114
                                                                                                                                      PALM BEACH GARDENS, FL 33410

2. 566     CONSUMER LENDING AGREEMENT                                 CC-10609                  ARCSTONE FINANCIAL, INC.              1917 HILLHURST AVENUE
                                                                                                                                      #205
                                                                                                                                      LOS ANGELES , CA 90027

2. 567     WHOLESALE LENDING AGREEMENT                                CC-10810                  ARCUS LENDING INC.                    4340 STEVENS CREEK BLVD
                                                                                                                                      SUITE 270
                                                                                                                                      SAN JOSE, CA 95129

2. 568     WHOLESALE LENDING AGREEMENT                                CC-10912                  ARIZONA MORTGAGE ADVANTAGE, LLC 11021 N 38TH PL
                                                                                                                                PHOENIX, AZ 85028

2. 569     CONSUMER LENDING AGREEMENT                                 CC-10439                  ARK-LA-TEX FINANCIAL SERVICES, LLC    5160 TENNYSON PKWY
                                                                                                                                      SUITE 1000
                                                                                                                                      PLANO, TX 75024

2. 570     CONSUMER LENDING AGREEMENT                                 CC-10669                  ARMED FORCES BANK, N.A.               10000 COLLEGE BLVD
                                                                                                                                       SUITE 140
                                                                                                                                      OVERLAND PARK, KS 66210

2. 571     WHOLESALE LENDING AGREEMENT                                CC-11000                  ASCEND REALTY AND FINANCIAL           7291 CORONADO DRIVE SUITE 7
                                                                                                CORPORATION                           SAN JOSE, CA 95129

2. 572     CONSUMER LENDING AGREEMENT                                 CC-10536                  ASPIRE FINANCIAL, INC.                4100 ALPHA ROAD
                                                                                                                                      SUITE 400
                                                                                                                                      DALLAS, TX 75244

2. 573     CONSUMER LENDING AGREEMENT                                 CC-10687                  ASSENT MORTGAGE, LLC                  18881 VON KARMAN AVE
                                                                                                                                      SUITE #1075
                                                                                                                                      IRVINE, CA 92612

2. 574     WHOLESALE LENDING AGREEMENT                                CC-10753                  ASSENT MORTGAGE, LLC                  18881 VON KARMAN AVE
                                                                                                                                      SUITE #1075
                                                                                                                                      IRVINE, CA 92612

2. 575     POOLING AND SERVICING AGREEMENT                            CC-10190                  ASSET BACKED SECURITIES               NOT AVAILABLE
           DATED MARCH 1, 2002                                                                  CORPORATION

                                                                      Page 60 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 412 of 521
Ditech Financial LLC                                                                                                           Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                             Address




2. 576     CONSUMER LENDING AGREEMENT                                 CC-10694                  ASSURED CAPITAL FUNDING INC.    14203 RICK DRIVE
                                                                                                                                SHELBY TOWNSHIP, MI 48315

2. 577     WHOLESALE LENDING AGREEMENT                                CC-10759                  ASSURED CAPITAL FUNDING INC.    14203 RICK DRIVE
                                                                                                                                SHELBY TOWNSHIP, MI 48315

2. 578     CONSUMER LENDING AGREEMENT                                 CC-10493                  ATLANTIC COAST MORTGAGE, LLC    4097 MONUMENT CORNER DRIVE
                                                                                                                                STE: 600
                                                                                                                                FAIRFAX, VA 22030

2. 579     CONSUMER LENDING AGREEMENT                                 CC-10463                  ATLANTIC HOME LENDING, INC.     275 TURNPIKE STREET
                                                                                                                                SUITE 203
                                                                                                                                CANTON, MA 02021

2. 580     CONSUMER LENDING AGREEMENT                                 CC-10257                  ATLANTIC HOME LOANS, INC.       50 ROUTE 46 WEST
                                                                                                                                POST OFFICE BOX 2006
                                                                                                                                PARSIPPANY, NJ 07054

2. 581     CONSUMER LENDING AGREEMENT                                 CC-10490                  ATLANTIC PACIFIC MORTGAGE       302 FELLOWSHIP ROAD
                                                                                                CORPORATION                     SUITE 110
                                                                                                                                MOUNT LAUREL, NJ 08054

2. 582     CONSUMER LENDING AGREEMENT                                 CC-10263                  ATLANTIC STEWARDSHIP BANK       630 GODWIN AVENUE
                                                                                                                                MIDLAND PARK, NJ 07432

2. 583     WHOLESALE LENDING AGREEMENT                                CC-10748                  ATLANTIC STEWARDSHIP BANK       630 GODWIN AVENUE
                                                                                                                                MIDLAND PARK, NJ 07432

2. 584     WHOLESALE LENDING AGREEMENT                                CC-11191                  AVALON MORTGAGE CORPORATION     5060 SHOREHAM PLACE, SUITE 320
                                                                                                                                SAN DIEGO, CA 92122

2. 585     WHOLESALE LENDING AGREEMENT                                CC-10793                  AVENON FUNDING, INC.            3977 COFFEE ROAD
                                                                                                                                SUITE A
                                                                                                                                BAKERSFIELD , CA 93308

2. 586     CONSUMER LENDING AGREEMENT                                 CC-10485                  AVIDIA BANK                     42 MAIN STREET
                                                                                                                                HUDSON, MA 01749




                                                                      Page 61 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 413 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 587     WHOLESALE LENDING AGREEMENT                                CC-11057                  AX MORTGAGE CORP.                  6 PLEASANT STREET
                                                                                                                                   SUITE 214
                                                                                                                                   MALDEN, MA 02148

2. 588     WHOLESALE LENDING AGREEMENT                                CC-11250                  AXEL REAL ESTATE AND HOME LOANS    7100 STEVENSON BLVD STE 314
                                                                                                INC.                               FREMONT, CA 94538

2. 589     CONSUMER LENDING AGREEMENT                                 CC-10415                  AXIA FINANCIAL, LLC                1120 112TH AVENUE NE
                                                                                                                                   SUITE 600
                                                                                                                                   BELLEVUE, WA 98004

2. 590     WHOLESALE LENDING AGREEMENT                                CC-11148                  AYRES FINANCIAL ADVISORS INC.      1600 RIVERPARK BLVD SUITE 201
                                                                                                                                   WOODSTOCK, GA 30188

2. 591     WHOLESALE LENDING AGREEMENT                                CC-10934                  AZ LENDING, L.L.C.                 4035 W. CHANDLER BLVD
                                                                                                                                   SUITE 2
                                                                                                                                   CHANDLER, AZ 85226

2. 592     WHOLESALE LENDING AGREEMENT                                CC-11093                  BANCSOURCE MORTGAGE                7550 W YALE AVE B206
                                                                                                CORPORATION                        DENVER, CO 80227

2. 593     CONSUMER LENDING AGREEMENT                                 CC-10519                  BANK 34                            500 E. 10TH STREET
                                                                                                                                   ALAMOGORDO, NM 88310

2. 594     CONSUMER LENDING AGREEMENT                                 CC-10253                  BANK OF ANN ARBOR                  125 S. FIFTH AVE
                                                                                                                                   ANN ARBOR, MI 48104

2. 595     CONSUMER LENDING AGREEMENT                                 CC-10412                  BANK OF ENGLAND                    5 STATEHOUSE PLAZA
                                                                                                                                   SUITE 500
                                                                                                                                   LITTLE ROCK, AR 72201

2. 596     CONSUMER LENDING AGREEMENT                                 CC-10654                  BANK OF FRANKLIN COUNTY            900 EAST EIGHTH STREET
                                                                                                                                   WASHINGTON, MO 63090

2. 597     CONSUMER LENDING AGREEMENT                                 CC-10353                  BANK OF IDAHO                      1230 YELLOWSTONE AVENUE
                                                                                                                                   POCATELLO, ID 83201

2. 598     CONSUMER LENDING AGREEMENT                                 CC-10348                  BANK OF THE PACIFIC                226 36TH ST
                                                                                                                                   BELLINGHAM, WA 98225


                                                                      Page 62 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 414 of 521
Ditech Financial LLC                                                                                                             Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 599     CONSUMER LENDING AGREEMENT                                 CC-10509                  BANK OF UTAH                      2605 WASHINGTON BLVD
                                                                                                                                  OGDEN, UT 84401

2. 600     POOLING AND SERVICING                                      CC-10006                  BANKAMERICA HOUSING SERVICES      NOT AVAILABLE
           AGREEMENT - JULY 1, 1997

2. 601     POOLING AND SERVICING                                      CC-10005                  BANKAMERICA HOUSING SERVICES      NOT AVAILABLE
           AGREEMENT - JUNE 1, 1996

2. 602     POOLING AND SERVICING                                      CC-10009                  BANKAMERICA HOUSING SERVICES      NOT AVAILABLE
           AGREEMENT - JUNE 1, 1998

2. 603     POOLING AND SERVICING                                      CC-10008                  BANKAMERICA HOUSING SERVICES      NOT AVAILABLE
           AGREEMENT - MARCH 1, 1998

2. 604     POOLING AND SERVICING                                      CC-10007                  BANKAMERICA HOUSING SERVICES      NOT AVAILABLE
           AGREEMENT - NOVEMBER 1, 1997

2. 605     CONSUMER LENDING AGREEMENT                                 CC-10628                  BANKERS MORTGAGE LENDING, INC.    1300 SAWGRASS CORPORATE
                                                                                                                                  PKWY
                                                                                                                                  SUITE 130
                                                                                                                                  SUNRISE, FL 33323

2. 606     WHOLESALE LENDING AGREEMENT                                CC-11044                  BARNSTABLE MORTGAGE GROUP, LLC    70 EAST ALLENDALE RD
                                                                                                                                  SADDLE RIVER, NJ 07458

2. 607     CONSUMER LENDING AGREEMENT                                 CC-10634                  BARTON CREEK LENDING GROUP LLC    6011 CAPE CORAL DRIVE
                                                                                                                                  AUSTIN, TX 78746

2. 608     WHOLESALE LENDING AGREEMENT                                CC-10739                  BARTON CREEK LENDING GROUP LLC    6011 CAPE CORAL DRIVE
                                                                                                                                  AUSTIN, TX 78746

2. 609     WHOLESALE LENDING AGREEMENT                                CC-10987                  BAY AREA LOAN, INC.               1401 SAINT FRANCIS DR
                                                                                                                                  SAN JOSE, CA 95125

2. 610     WHOLESALE LENDING AGREEMENT                                CC-10918                  BAY HOME INVESTMENTS AND LOANS    3958 VALLEY AVENUE
                                                                                                INC.                              SUITE B
                                                                                                                                  PLEASANTON, CA 94566



                                                                      Page 63 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 415 of 521
Ditech Financial LLC                                                                                                            Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 611     WHOLESALE LENDING AGREEMENT                                CC-10886                  BAYCAL FINANCIAL MILPITAS II     2860 ZANKER ROAD
                                                                                                CORPORATION                      SUITE 290
                                                                                                                                 SAN JOSE, CA 95134

2. 612     WHOLESALE LENDING AGREEMENT                                CC-10876                  BAYHOME FINANCIAL CORPORATION    542 LAKESIDE DRIVE
                                                                                                                                 SUITE #9
                                                                                                                                 SUNNYVALE, CA 94085

2. 613     CONSUMER LENDING AGREEMENT                                 CC-10322                  BCB COMMUNITY BANK               104-110 AVENUE C
                                                                                                                                 BAYONNE, NJ 07002

2. 614     WHOLESALE LENDING AGREEMENT                                CC-10799                  BDCM, INC.                       326 ENCINITAS BLVD
                                                                                                                                 SUITE 200
                                                                                                                                 ENCINITAS, CA 92024

2. 615     SERVICING AGREEMENT - APRIL 1, 2001                        CC-10017                  BEAL BANK SSB                    NOT AVAILABLE


2. 616     SALE AND SERVICING AGREEMENT -                             CC-10019                  BEAR STEARNS HOME LOAN OWNER     NOT AVAILABLE
           FEBRUARY 1, 2001                                                                     TRUST 2001-A

2. 617     SALE AND SERVICING AGREEMENT -                             CC-10023                  BEAR STEARNS STRUCTURED          NOT AVAILABLE
           OCTOBER 1, 2007                                                                      PRODUCTS, INC.

2. 618     SERVICING AGREEMENT - DECEMVER                             CC-10018                  BELCO COM CU                     NOT AVAILABLE
           16, 2016

2. 619     WHOLESALE LENDING AGREEMENT                                CC-10776                  BENCHMARK FUNDING, INC.          25380 MARGUERITE PARKWAY
                                                                                                                                 SUITE G
                                                                                                                                 MISSION VIEJO, CA 92692

2. 620     WHOLESALE LENDING AGREEMENT                                CC-10946                  BENJAMIN ROZIER MURPHEY          2915 CANON STREET
                                                                                                                                 SAN DIEGO, CA 92106

2. 621     CONSUMER LENDING AGREEMENT                                 CC-10453                  BERKSHIRE BANK                   66 WEST STREET
                                                                                                                                 PITTSFIELD, MA 01201

2. 622     CONSUMER LENDING AGREEMENT                                 CC-10666                  BEST FINANCE CAPITAL, INC.       12966 EUCLID STREET
                                                                                                                                 SUITE 220
                                                                                                                                 GARDEN GROVE, CA 92840


                                                                      Page 64 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 416 of 521
Ditech Financial LLC                                                                                                           Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                             Address




2. 623     WHOLESALE LENDING AGREEMENT                                CC-11082                  BETTER HOME FINANCIAL, INC.     151 W. BONITA AVENUE
                                                                                                                                SAN DIMAS, CA 91773

2. 624     CONSUMER LENDING AGREEMENT                                 CC-10497                  BETTER MORTGAGE CORPORATION     250 GREENWICH STREET, 36TH FL
                                                                                                                                7 WORLD TRADE CENTER
                                                                                                                                NEW YORK, NY 10006

2. 625     CONSUMER LENDING AGREEMENT                                 CC-10625                  BEVERLY BANK                    254 CABOT STREET
                                                                                                                                BEVERLY, MA 01915

2. 626     WHOLESALE LENDING AGREEMENT                                CC-10892                  BIRCH MORTGAGE LLC              45 NORTH BROAD STREET
                                                                                                                                RIDGEWOOD, NJ 07450

2. 627     CONSUMER LENDING AGREEMENT                                 CC-10730                  BISON STATE BANK                223 MAIN STREET
                                                                                                                                BISON, KS 67520

2. 628     WHOLESALE LENDING AGREEMENT                                CC-10765                  BISON STATE BANK                223 MAIN STREET
                                                                                                                                BISON, KS 67520

2. 629     CONSUMER LENDING AGREEMENT                                 CC-10681                  BJV FINANCIAL SERVICES, INC.    7221 WEST TOUHY

                                                                                                                                CHICAGO, IL 60631

2. 630     WHOLESALE LENDING AGREEMENT                                CC-10749                  BJV FINANCIAL SERVICES, INC.    7221 WEST TOUHY

                                                                                                                                CHICAGO, IL 60631

2. 631     WHOLESALE LENDING AGREEMENT                                CC-11264                  BLUE DOLPHIN CAPITAL, INC       7320 FLETCHER AVE
                                                                                                                                TAMPA, FL 33637

2. 632     WHOLESALE LENDING AGREEMENT                                CC-11023                  BLUE DOOR MORTGAGE, LLC         1280 CENTRE STREET
                                                                                                                                NEWTON, MA 02459

2. 633     WHOLESALE LENDING AGREEMENT                                CC-10816                  BLUE FINANCIAL GROUP            3 POINTE DRIVE
                                                                                                                                SUITE 214
                                                                                                                                BREA, CA 92821

2. 634     CONSUMER LENDING AGREEMENT                                 CC-10627                  BLUE RIDGE BANK, NATIONAL       202 CENTREPORT DRIVE
                                                                                                ASSOCIATION                     SUITE 150
                                                                                                                                GREENSBORO, NC 27409

                                                                      Page 65 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 417 of 521
Ditech Financial LLC                                                                                                           Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                             Address




2. 635     WHOLESALE LENDING AGREEMENT                                CC-10902                  BLUE SQUARE MORTGAGE LLC        4212 33 AVE W
                                                                                                                                SEATTLE, WA 98199

2. 636     WHOLESALE LENDING AGREEMENT                                CC-10909                  BLUE WATER MORTGAGE AND         6080 C DURHAM DRIVE
                                                                                                INVESTMENTS LLC                 LAKE WORTH, FL 33467

2. 637     WHOLESALE LENDING AGREEMENT                                CC-10971                  BLUEWATER MORTGAGE, LLC         14319 TIMBERGREEN DRIVE
                                                                                                                                MAGNOLIA, TX 77355

2. 638     CONSUMER LENDING AGREEMENT                                 CC-10408                  BM REAL ESTATE SERVICES, INC    5016 N PARKWAY CALABASAS
                                                                                                                                SUITE 200
                                                                                                                                CALABASAS, CA 91302

2. 639     WHOLESALE LENDING AGREEMENT                                CC-11078                  BMIC MORTGAGE, INC.             5640 NICHOLSON LANE SUITE 210
                                                                                                                                ROCKVILLE, MD 20852

2. 640     WHOLESALE LENDING AGREEMENT                                CC-11108                  BNB & ASSOCIATES, L.L.C.        108 COLUMBUS PKWY
                                                                                                                                OPELIKA, AL 36801

2. 641     POOLING AND SERVICING                                      CC-10014                  BOMBARDIER CAPITAL INC          NOT AVAILABLE
           AGREEMENT - AUGUST 1, 1999

2. 642     POOLING AND SERVICING                                      CC-10010                  BOMBARDIER CAPITAL INC          NOT AVAILABLE
           AGREEMENT - JANUARY 1, 1998

2. 643     POOLING AND SERVICING                                      CC-10013                  BOMBARDIER CAPITAL INC          NOT AVAILABLE
           AGREEMENT - JANUARY 1, 1999

2. 644     POOLING AND SERVICING                                      CC-10015                  BOMBARDIER CAPITAL INC          NOT AVAILABLE
           AGREEMENT - JANUARY 1, 2000

2. 645     POOLING AND SERVICING                                      CC-10016                  BOMBARDIER CAPITAL INC          NOT AVAILABLE
           AGREEMENT - JANUARY 1, 2001

2. 646     POOLING AND SERVICING                                      CC-10011                  BOMBARDIER CAPITAL INC          NOT AVAILABLE
           AGREEMENT - JULY 1, 1998

2. 647     POOLING AND SERVICING                                      CC-10012                  BOMBARDIER CAPITAL INC          NOT AVAILABLE
           AGREEMENT - NOVEMBER 1, 1998

                                                                      Page 66 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 418 of 521
Ditech Financial LLC                                                                                                             Case Number:          19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 648     WHOLESALE LENDING AGREEMENT                                CC-11205                  BORBA INVESTMENTS, INC.           215 MAPLE ST
                                                                                                                                  AUBURN, CA 95603

2. 649     WHOLESALE LENDING AGREEMENT                                CC-10814                  BOSTON MORTGAGE SOLUTIONS, LLC    1237R HIGHLAND AVE
                                                                                                                                  NEEDHAM, MA 02494

2. 650     WHOLESALE LENDING AGREEMENT                                CC-10795                  BOSTONIAN MORTGAGE                40 JOHN STREET
                                                                                                CORPORATION, INC.                 NEWTON, MA 02459

2. 651     WHOLESALE LENDING AGREEMENT                                CC-10770                  BOWHATTAN HOLDINGS, INC.          2888 LOKER AVENUE EAST
                                                                                                                                  STE 201
                                                                                                                                  CARLSBAD, CA 92010

2. 652     CONSUMER LENDING AGREEMENT                                 CC-10400                  BRAND MORTGAGE GROUP, LLC         1255 LAKES PARKWAY
                                                                                                                                  BUILDING 300
                                                                                                                                  LAWRENCEVILLE, GA 30043

2. 653     CONSUMER LENDING AGREEMENT                                 CC-10306                  BRAZOS NATIONAL BANK              1625 N STEMMONS FREEWAY
                                                                                                                                  DALLAS, TX 75207

2. 654     WHOLESALE LENDING AGREEMENT                                CC-11045                  BRETT AUSTIN BLEVINS              5005 VIA GATOS
                                                                                                                                  SOQUEL, CA 95073

2. 655     ACKNOWLEDGEMENT, ASSUMPTION                                CC-10185                  BRIDGE WATER SAVINGS              NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 656     WHOLESALE LENDING AGREEMENT                                CC-11217                  BRIDGEWATER CAPITAL, INC.         2108 SOUTH BOULEVARD
                                                                                                                                  SUITE 209
                                                                                                                                  CHARLOTTE, NC 28203

2. 657     CONSUMER LENDING AGREEMENT                                 CC-10471                  BRIGHTEN LENDING                  13300 CROSSROADS PARKWAY
                                                                                                                                  NORTH
                                                                                                                                  SUITE 185
                                                                                                                                  CITY OF INDUSTRY, CA 91746

2. 658     CONSUMER LENDING AGREEMENT                                 CC-10665                  BRIGHTON BANK                     6489 QUAIL HOLLOW
                                                                                                                                  MEMPHIS, TN 38120




                                                                      Page 67 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 419 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 659     WHOLESALE LENDING AGREEMENT                                CC-11222                  BROOKER FINANCIAL CORP.          10749 PEARL ROAD
                                                                                                                                 SUITE 2-D
                                                                                                                                 STRONGSVILLE, OH 44136

2. 660     WHOLESALE LENDING AGREEMENT                                CC-11247                  BUFORD FINANCE OF CUMMING LLC    561 LAKELAND PLAZA
                                                                                                                                 CUMMING, GA 30040

2. 661     WHOLESALE LENDING AGREEMENT                                CC-10878                  BURKE LENDING, LLC               15 PITKIN STREET
                                                                                                                                 MANCHESTER, CT 06040

2. 662     WHOLESALE LENDING AGREEMENT                                CC-11225                  BURNS FINANCIAL & INVESTMENT     5060 SHOREHAM PLACE #135
                                                                                                SERVICES, INC.                   SAN DIEGO, CA 92122

2. 663     CONSUMER LENDING AGREEMENT                                 CC-10273                  C & F MORTGAGE CORPORATION       1400 ALVERSER DRIVE
                                                                                                                                 MIDLOTHIAN, VA 23113

2. 664     WHOLESALE LENDING AGREEMENT                                CC-11118                  C & G MORTGAGE, INC.             4165 LITTLE YORK RD.
                                                                                                                                 DAYTON, OH 45414

2. 665     CONSUMER LENDING AGREEMENT                                 CC-10684                  C&R MORTGAGE CORPORATION         7788 N. MILWAUKEE AVENUE
                                                                                                                                 NILES, IL 60714

2. 666     WHOLESALE LENDING AGREEMENT                                CC-10751                  C&R MORTGAGE CORPORATION         7788 N. MILWAUKEE AVENUE
                                                                                                                                 NILES, IL 60714

2. 667     WHOLESALE LENDING AGREEMENT                                CC-11201                  C&R MORTGAGE CORPORATION         7788 N. MILWAUKEE AVENUE
                                                                                                                                 NILES, IL 60714

2. 668     CONSUMER LENDING AGREEMENT                                 CC-10633                  C.U. FINANCIAL, INC.             16530 106TH COURT
                                                                                                                                 ORLAND PARK, IL 60467

2. 669     WHOLESALE LENDING AGREEMENT                                CC-10827                  CABRILLO MORTGAGE AND REALTY     3110 CAMINO DEL RIO SOUTH
                                                                                                SERVICES                         SUITE 312
                                                                                                                                 SAN DIEGO, CA 92108

2. 670     WHOLESALE LENDING AGREEMENT                                CC-10811                  CAL COAST FINANCIAL CORP.        43801 MISSION BLVD.
                                                                                                                                 SUITE 201
                                                                                                                                 FREMONT, CA 94539



                                                                      Page 68 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 420 of 521
Ditech Financial LLC                                                                                                                Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 671     WHOLESALE LENDING AGREEMENT                                CC-10889                  CAL COAST FUNDING, INC.              4609 CASS STREET
                                                                                                                                     SAN DIEGO, CA 92109

2. 672     WHOLESALE LENDING AGREEMENT                                CC-11221                  CALIFORNIA HOME FINANCE AND REAL     2525 CAMINO DEL RIO S.
                                                                                                ESTATE SERVICES                       SUITE 225
                                                                                                                                     SAN DIEGO, CA 92108

2. 673     WHOLESALE LENDING AGREEMENT                                CC-11143                  CALIFORNIA LOAN ASSOCIATES, INC.     5701 LONETREE BLVD.
                                                                                                                                     SUITE 307
                                                                                                                                     ROCKLIN, CA 95765

2. 674     WHOLESALE LENDING AGREEMENT                                CC-11043                  CALIFORNIA MISSION MORTGAGE, INC.    26381 CROWN VALLEY PKWY
                                                                                                                                     SUITE 200
                                                                                                                                     MISSION VIEJO, CA 92691

2. 675     WHOLESALE LENDING AGREEMENT                                CC-11072                  CALIFORNIA MORTGAGE ADVISORS,        4304 REDWOOD HIGHWAY
                                                                                                INC.                                 SUITE # 100
                                                                                                                                     SAN RAFAEL, CA 94903

2. 676     WHOLESALE LENDING AGREEMENT                                CC-11137                  CALIFORNIA PREMIER SERVICES, INC.    2045 COMPTON AVE
                                                                                                                                     STE 202
                                                                                                                                     CORONA, CA 92881

2. 677     WHOLESALE LENDING AGREEMENT                                CC-11086                  CALIFORNIA STATE REALTY, INC.        2685 22ND AVENUE
                                                                                                                                     SAN FRANCISCO, CA 94116

2. 678     WHOLESALE LENDING AGREEMENT                                CC-11120                  CALI-LINK REALTY & MORTGAGE INC.     6853 65TH STREET
                                                                                                                                     SACRAMENTO, CA 95828

2. 679     WHOLESALE LENDING AGREEMENT                                CC-11114                  CALLA MOHR, INC.                     2335 AMERICAN RIVER DRIVE
                                                                                                                                     STE 406
                                                                                                                                     SACRAMENTO, CA 95825

2. 680     WHOLESALE LENDING AGREEMENT                                CC-11054                  CALSTAR REALTY AND MORTGAGE          1033 FOOTHILL BLVD
                                                                                                                                     LA CANADA, CA 91011

2. 681     CONSUMER LENDING AGREEMENT                                 CC-10630                  CAMBRIA FINANCIAL GROUP, LLC         6385 OLD SHADY OAK ROAD
                                                                                                                                     SUITE 175
                                                                                                                                     EDEN PRAIRIE, MN 55344



                                                                      Page 69 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 421 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 682     WHOLESALE LENDING AGREEMENT                                CC-10965                  CAMBRIDGE FINANCIAL PARTNERS,       1020 MILWAUKEE AVE
                                                                                                LTD.                                 SUITE 232
                                                                                                                                    DEERFIELD, IL 60015

2. 683     CONSUMER LENDING AGREEMENT                                 CC-10716                  CAMBRIDGE SAVINGS BANK              626 MASSACHUSETTS AVENUE
                                                                                                                                    ARLINGTON, MA 02476

2. 684     CONSUMER LENDING AGREEMENT                                 CC-10660                  CAMBRIDGE TRUST COMPANY             1336 MASSACHUSETTS AVENUE
                                                                                                                                    CAMBRIDGE, MA 02138

2. 685     CONSUMER LENDING AGREEMENT                                 CC-10578                  CAMDEN NATIONAL BANK                2 ELM STREET
                                                                                                                                    CAMDEN , ME 04843

2. 686     WHOLESALE LENDING AGREEMENT                                CC-11168                  CAPFI LENDING LLC                   3019 PALOMINOS PASS
                                                                                                                                    CEDAR PARK, TX 78641

2. 687     WHOLESALE LENDING AGREEMENT                                CC-10766                  CAPITAL ACCESS RESIDENTIAL, INC.    ONE GATEWAY CENTER
                                                                                                                                    SUITE 613
                                                                                                                                    NEWTON, MA 02458

2. 688     CONSUMER LENDING AGREEMENT                                 CC-10321                  CAPITAL BANK, NATIONAL              2275 RESEARCH BLVD
                                                                                                ASSOCIATION                         SUITE 600
                                                                                                                                    ROCKVILLE, MD 20850

2. 689     CONSUMER LENDING AGREEMENT                                 CC-10236                  CAPITAL CENTER, LLC                 4510 COX ROAD
                                                                                                                                    SUITE 402
                                                                                                                                    GLEN ALLEN, VA 23060

2. 690     WHOLESALE LENDING AGREEMENT                                CC-10901                  CAPITAL CITY FINANCIAL              2740 PAWTUCKET AVENUE
                                                                                                CORPORATION                         EAST PROVIDENCE, RI 02914

2. 691     WHOLESALE LENDING AGREEMENT                                CC-11269                  CAPITAL LENDING, INC.               7875 24 MILE ROAD SUITE 200
                                                                                                                                    SHELBY TOWNSHIP, MI 48316

2. 692     WHOLESALE LENDING AGREEMENT                                CC-11210                  CAPITAL M LENDING, LLC              209 SW OAK STREET
                                                                                                                                    #200
                                                                                                                                    PORTLAND, OR 97204




                                                                      Page 70 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                                          Pg 422 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 693     WHOLESALE LENDING AGREEMENT                                CC-11157                  CAPITAL MORTGAGE SOLUTIONS LLC     1905 WOODSTOCK ROAD
                                                                                                                                    BUILDING 600 SUITE 6200
                                                                                                                                   ROSWELL, GA 30075

2. 694     WHOLESALE LENDING AGREEMENT                                CC-10942                  CAPITAL MORTGAGE SPECIALISTS, INC. 7490 OPPORTUNITY ROAD
                                                                                                                                   #205
                                                                                                                                   SAN DIEGO, CA 92111

2. 695     WHOLESALE LENDING AGREEMENT                                CC-11123                  CAPITAL PREMIER LENDING, INC.      4030 TRUXEL RD SUITE C2
                                                                                                                                   SACRAMENTO, CA 95834

2. 696     WHOLESALE LENDING AGREEMENT                                CC-11146                  CAPITAL WORKS, INC.                2828 N. SPEER BLVD
                                                                                                                                   SUITE 220
                                                                                                                                   DENVER, CO 80211

2. 697     WHOLESALE LENDING AGREEMENT                                CC-10955                  CARDAN MORTGAGE, INC.              125 EAST CAMPBELL AVENUE
                                                                                                                                   CAMPBELL, CA 95008

2. 698     CONSUMER LENDING AGREEMENT                                 CC-10527                  CARDINAL FINANCIAL COMPANY,        3701 ARCO CORPORATE DRIVE
                                                                                                LIMITED PARTNERSHIP                SUITE 200
                                                                                                                                   CHARLOTTE, NC 28273

2. 699     WHOLESALE LENDING AGREEMENT                                CC-11171                  CARLYLE FINANCIAL, INC.            1 MARKET ST.
                                                                                                                                   STEUART TOWER, SUITE 2525
                                                                                                                                   SAN FRANCISCO, CA 94105

2. 700     CONSUMER LENDING AGREEMENT                                 CC-10411                  CARRINGTON MORTGAGE SERVICES,      1600 SOUTH DOUGLASS ROAD
                                                                                                LLC                                SUITES 110 & 200-A
                                                                                                                                   ANAHEIM, CA 92806

2. 701     WHOLESALE LENDING AGREEMENT                                CC-10780                  CASCADE NORTHERN MORTGAGE, INC. 7710 NE GREENWOOD DRIVE
                                                                                                                                SUITE 170
                                                                                                                                VANCOUVER, WA 98662

2. 702     WHOLESALE LENDING AGREEMENT                                CC-11042                  CATALYST REAL ESTATE               1825 PACIFIC AVE STE 344
                                                                                                PROFESSIONALS                      STOCKTON, CA 95203

2. 703     WHOLESALE LENDING AGREEMENT                                CC-11125                  CATHY JO MILLIGAN                  121 N. FIR STREET
                                                                                                                                   SUITE H
                                                                                                                                   VENTURA, CA 93001

                                                                      Page 71 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 423 of 521
Ditech Financial LLC                                                                                                               Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 704     WHOLESALE LENDING AGREEMENT                                CC-10782                  CENTERPOINTE FINANCIAL, INC.        14455 SPRING CREST DR.
                                                                                                                                    CHINO HILLS, CA 91709

2. 705     CONSUMER LENDING AGREEMENT                                 CC-10240                  CERTAINTY HOME LOANS, LLC           6101 WEST PLANO PARKWAY
                                                                                                                                    SUITE 300
                                                                                                                                    PLANO, TX 75093

2. 706     CONSUMER LENDING AGREEMENT                                 CC-10296                  CF BANK                             7000 N. HIGH STREET
                                                                                                                                    WORTHINGTON, OH 43085

2. 707     WHOLESALE LENDING AGREEMENT                                CC-11136                  CHAMPION HOME LOANS INC             372 FAIRVIEW WAY
                                                                                                                                    MILPITAS, CA 95035

2. 708     WHOLESALE LENDING AGREEMENT                                CC-10862                  CHARLES JOHN VIRGILIO               7307 CELATA LANE
                                                                                                                                    SAN DIEGO, CA 92129

2. 709     CONSUMER LENDING AGREEMENT                                 CC-10252                  CHERRY CREEK MORTGAGE CO, INC.      7600 E. ORCHARD RD
                                                                                                                                    SUITE 250-N
                                                                                                                                    GREENWOOD VILLAGE , CO
                                                                                                                                    80111

2. 710     CONSUMER LENDING AGREEMENT                                 CC-10574                  CHICAGO FINANCIAL SERVICES, INC.    1455 WEST HUBBARD STREET
                                                                                                                                    SUITE 200
                                                                                                                                    CHICAGO, IL 60642

2. 711     CONSUMER LENDING AGREEMENT                                 CC-10517                  CHRISTENSEN FINANCIAL, INC.         355 S. RONALD REAGAN BLVD
                                                                                                                                    LONGWOOD, FL 32750

2. 712     CONSUMER LENDING AGREEMENT                                 CC-10481                  CHURCHILL MORTGAGE CORPORATION 761 OLD HICKORY BLVD.
                                                                                                                               STE 400
                                                                                                                               BRENTWOOD, TN 37027

2. 713     CONSUMER LENDING AGREEMENT                                 CC-10394                  CIBC BANK USA                       70 WEST MADISON STREET
                                                                                                                                    CHICAGO, IL 60602

2. 714     CONSUMER LENDING AGREEMENT                                 CC-10599                  CIBM BANK                           2913 WEST KIRBY AVENUE
                                                                                                                                    CHAMPAIGN, IL 61821




                                                                      Page 72 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 424 of 521
Ditech Financial LLC                                                                                                                Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 715     CONSUMER LENDING AGREEMENT                                 CC-10341                  CITIZENS BANK & TRUST COMPANY        3110 ALMA HWY
                                                                                                                                     P.O. BOX 469
                                                                                                                                     VAN BUREN, AR 72957

2. 716     MASTER SERVICER AGREEMENT DATED                            CC-10198                  CITIZENS BANK, NA                    NOT AVAILABLE
           AS OF OCTOBER 1, 2014

2. 717     CONSUMER LENDING AGREEMENT                                 CC-10569                  CITY FIRST MORTGAGE SERVICES,        750 SOUTH MAIN STREET
                                                                                                L.L.C.                               BOUNTIFUL, UT 84010

2. 718     WHOLESALE LENDING AGREEMENT                                CC-11061                  CITYWIDE FINANCIAL CORP.             825 TOULON COURT
                                                                                                                                     SAN DIEGO, CA 92109

2. 719     CONSUMER LENDING AGREEMENT                                 CC-10297                  CITYWIDE HOME LOANS, LLC             9785 S MONROE STREET
                                                                                                                                     SUITE 200
                                                                                                                                     SANDY, UT 84070

2. 720     CONSUMER LENDING AGREEMENT                                 CC-10541                  CITYWORTH MORTGAGE, LLC              11781 LEE JACKSON HIGHWAY
                                                                                                                                     SUITE 100
                                                                                                                                     FAIRFAX, VA 22033

2. 721     WHOLESALE LENDING AGREEMENT                                CC-11138                  CLEAR PACIFIC CAPITAL INC.           7840 STALMER ST
                                                                                                                                     B15
                                                                                                                                     SAN DIEGO, CA 92111

2. 722     CONSUMER LENDING AGREEMENT                                 CC-10709                  CME LENDING GROUP LLC                711 PLAZA DRIVE
                                                                                                                                     CHESTERTON, IN 46304

2. 723     WHOLESALE LENDING AGREEMENT                                CC-10762                  CME LENDING GROUP LLC                711 PLAZA DRIVE
                                                                                                                                     CHESTERTON, IN 46304

2. 724     CONSUMER LENDING AGREEMENT                                 CC-10402                  COAST 2 COAST FUNDING GROUP, INC.    1 ORCHARD ROAD
                                                                                                                                     SUITE #235
                                                                                                                                     LAKE FOREST, CA 92630

2. 725     WHOLESALE LENDING AGREEMENT                                CC-11055                  COAST2COAST MORTGAGE LLC             11481 OLD ST AUGUSTINE RD
                                                                                                                                     SUITE 104
                                                                                                                                     JACKSONVILLE, FL 32258




                                                                      Page 73 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 425 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 726     WHOLESALE LENDING AGREEMENT                                CC-10916                  COLONIAL MORTGAGE CAPITAL LLC     11890 SUNRISE VALLEY DRIVE
                                                                                                                                  RESTON, VA 20191

2. 727     CONSUMER LENDING AGREEMENT                                 CC-10337                  COLONIAL MORTGAGE COMPANY, LLC    1645 ROANOKE ROAD
                                                                                                                                  PO BOX 689
                                                                                                                                  DALEVILLE, VA 24083

2. 728     WHOLESALE LENDING AGREEMENT                                CC-10764                  COLONIAL MORTGAGE COMPANY, LLC    1645 ROANOKE ROAD
                                                                                                                                  PO BOX 689
                                                                                                                                  DALEVILLE, VA 24083

2. 729     CONSUMER LENDING AGREEMENT                                 CC-10586                  COLONIAL MORTGAGE SERVICE         418 STUMP ROAD
                                                                                                COMPANY OF AMERICA                SUITE 100
                                                                                                                                  MONTGOMERYVILLE, PA 18936

2. 730     CONSUMER LENDING AGREEMENT                                 CC-10401                  COLONIAL SAVINGS, F.A.            2600 WEST FREEWAY
                                                                                                                                  BLDG A
                                                                                                                                  FORT WORTH, TX 76102

2. 731     WHOLESALE LENDING AGREEMENT                                CC-11130                  COLORADO REAL ESTATE FINANCE      6053 S QUEBEC ST
                                                                                                GROUP, INC.                       SUITE 203
                                                                                                                                  ENGLEWOOD, CO 80111

2. 732     CONSUMER LENDING AGREEMENT                                 CC-10683                  COLTEN MORTGAGE, LLC              6021 S SYRACUSE WAY, SUITE 104
                                                                                                                                  GREENWOOD VILLAGE, CO 80111

2. 733     CONSUMER LENDING AGREEMENT                                 CC-10339                  COLUMBIA STATE BANK               1301 A STREET
                                                                                                                                  SUITE 800
                                                                                                                                  TACOMA, WA 98402

2. 734     CONSUMER LENDING AGREEMENT                                 CC-10504                  COLUMBUS CAPITAL LENDING, LLC     9485 SUNSET DRIVE
                                                                                                                                  SUITE A150
                                                                                                                                  MIAMI, FL 33173

2. 735     CONSUMER LENDING AGREEMENT                                 CC-10308                  COMMERCIAL BANK                   2330 WEST PORT PLAZA DR
                                                                                                                                  ST. LOUIS, MO 63146

2. 736     CONSUMER LENDING AGREEMENT                                 CC-10644                  COMMONFUND MORTGAGE CORP.         717 ERIE BLVD. WEST
                                                                                                                                  SYRACUSE, NY 13204



                                                                      Page 74 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 426 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 737     CONSUMER LENDING AGREEMENT                                 CC-10384                  COMMONWEALTH MORTGAGE, LLC         600 WEST CUMMINGS PARK
                                                                                                                                   SUITE 2500
                                                                                                                                   WOBURN, MA 01801

2. 738     ACKNOWLEDGEMENT, ASSUMPTION                                CC-10046                  COMMUNITY FCU                      NOT AVAILABLE
           AND RECOGNITION AGREEMENT -
           DECEMVER 16, 2016

2. 739     WHOLESALE LENDING AGREEMENT                                CC-11119                  COMMUNITY FIRST MORTGAGE AND       4165 E THOUSAND OAKS BLVD
                                                                                                REALTY                             #260
                                                                                                                                   WESTLAKE VILLAGE, CA 91362

2. 740     CONSUMER LENDING AGREEMENT                                 CC-10376                  COMPASS MORTGAGE, INC              27755 DIEHL ROAD
                                                                                                                                   SUITE 100
                                                                                                                                   WARRENVILLE, IL 60555

2. 741     CONSUMER LENDING AGREEMENT                                 CC-10315                  CONGRESSIONAL BANK                 6701 DEMOCRACY BOULEVARD
                                                                                                                                   SUITE 400
                                                                                                                                   BETHESDA, MD 20817

2. 742     WHOLESALE LENDING AGREEMENT                                CC-10917                  CONNECTICUT FINANCIAL MORTGAGE     441 SUMMER STREET
                                                                                                LLC                                2ND FLOOR
                                                                                                                                   STAMFORD, CT 06901

2. 743     SALE AND SERVICING AGREEMENT -                             CC-10038                  CONSECO FINANCE HOME LOAN          NOT AVAILABLE
           SEPTEMBER 1, 1999

2. 744     POOLING AND SERVICING                                      CC-10036                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - APRIL 1, 2002                                                            CORP.

2. 745     POOLING AND SERVICING                                      CC-10043                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - APRIL 1, 2002                                                            CORP.

2. 746     POOLING AND SERVICING                                      CC-10029                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - AUGUST 1, 2000                                                           CORP.

2. 747     POOLING AND SERVICING                                      CC-10040                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - AUGUST 1, 2001                                                           CORP.




                                                                      Page 75 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15               Main Document
                                                                          Pg 427 of 521
Ditech Financial LLC                                                                                                              Case Number:     19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 748     POOLING AND SERVICING                                      CC-10045                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - AUGUST 31, 2009                                                          CORP.

2. 749     POOLING AND SERVICING                                      CC-10031                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - DECEMBER 1, 2000                                                         CORP.

2. 750     POOLING AND SERVICING                                      CC-10035                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - DECEMBER 1, 2001                                                         CORP.

2. 751     POOLING AND SERVICING                                      CC-10026                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - FEBRUARY 1, 2000                                                         CORP.

2. 752     POOLING AND SERVICING                                      CC-10042                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - JANUARY 1, 2002                                                          CORP.

2. 753     POOLING AND SERVICING                                      CC-10044                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - JULY 1, 2002                                                             CORP.

2. 754     POOLING AND SERVICING                                      CC-10028                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - JUNE 1, 2000                                                             CORP.

2. 755     POOLING AND SERVICING                                      CC-10033                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - JUNE 1, 2001                                                             CORP.

2. 756     POOLING AND SERVICING                                      CC-10037                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - JUNE 1, 2002                                                             CORP.

2. 757     POOLING AND SERVICING                                      CC-10032                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - MARCH 1, 2001                                                            CORP.

2. 758     POOLING AND SERVICING                                      CC-10027                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - MAY 1, 2000                                                              CORP.

2. 759     POOLING AND SERVICING                                      CC-10025                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - NOVEMBER 1, 1999                                                         CORP.

2. 760     POOLING AND SERVICING                                      CC-10030                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - OCTOBER 1, 2000                                                          CORP.



                                                                      Page 76 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 428 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 761     POOLING AND SERVICING                                      CC-10041                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - OCTOBER 1, 2001                                                          CORP.

2. 762     POOLING AND SERVICING                                      CC-10039                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - SEPTEMBER 1, 2000                                                        CORP.

2. 763     POOLING AND SERVICING                                      CC-10034                  CONSECO FINANCE SECURITIZATIONS    NOT AVAILABLE
           AGREEMENT - SEPTEMBER 1, 2001                                                        CORP.

2. 764     CONSUMER LENDING AGREEMENT                                 CC-10528                  CONSUMER FIRST MORTGAGE, INC.      511 ENERGY CENTER BOULEVARD
                                                                                                                                   SUITE 702
                                                                                                                                   NORTHPORT, AL 35473

2. 765     CONSUMER LENDING AGREEMENT                                 CC-10269                  CORPORATE INVESTORS MORTGAGE       1414 RALEIGH RD
                                                                                                GROUP, INC.                        SUITE 400
                                                                                                                                   CHAPEL HILL, NC 27517

2. 766     WHOLESALE LENDING AGREEMENT                                CC-10898                  COTTINGHAM MORTGAGE, INC.          130 PETALUMA AVE
                                                                                                                                   SUITE 2F
                                                                                                                                   SEBASTOPOL, CA 95472

2. 767     CONSUMER LENDING AGREEMENT                                 CC-10670                  COUNTRY CLUB MORTGAGE, INC.        3400 W. MINERAL KING AVE.
                                                                                                                                   SUITE A
                                                                                                                                   VISALIA, CA 93291

2. 768     WHOLESALE LENDING AGREEMENT                                CC-10853                  COVENANT LOAN FUNDING              6303 OWENSMOUTH AVE
                                                                                                CORPORATION                        10TH FLOOR
                                                                                                                                   WOODLAND HILLS, CA 91367

2. 769     WHOLESALE LENDING AGREEMENT                                CC-10815                  CRAIG H. FOWLER                    212 SKYLINE DRIVE
                                                                                                                                   SAN RAMON, CA 94583

2. 770     WHOLESALE LENDING AGREEMENT                                CC-11039                  CRANBROOK LOANS GROUP, INC.        41800 HAYES ROAD
                                                                                                                                   CLINTON TOWNSHIP, MI 48038

2. 771     WHOLESALE LENDING AGREEMENT                                CC-10800                  CREATIVE INVESTMENTS               567 PINE STREET
                                                                                                CORPORATION                        SUITE 201
                                                                                                                                   SAN FRANCISCO, CA 94108




                                                                      Page 77 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 429 of 521
Ditech Financial LLC                                                                                                            Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 772     CONSUMER LENDING AGREEMENT                                 CC-10354                  CREDIT UNION MORTGAGE            10800 MAIN STREET
                                                                                                ASSOCIATION, INC.                FAIRFAX, VA 22030

2. 773     WHOLESALE LENDING AGREEMENT                                CC-11192                  CRESCENT CITY HOME MORTGAGE,     389 HIGHWAY 21, SUITE 401-A
                                                                                                L.L.C.                           MADISONVILLE, LA 70447

2. 774     CONSUMER LENDING AGREEMENT                                 CC-10390                  CRESTLINE FUNDING CORPORATION    18851 BARDEEN AVE
                                                                                                                                 IRVINE, CA 92612

2. 775     WHOLESALE LENDING AGREEMENT                                CC-10958                  CROSSPOINT FINANCIAL, INC.       3101 W COAST HIGHWAY
                                                                                                                                 #210
                                                                                                                                 NEWPORT BEACH, CA 92663

2. 776     CONSUMER LENDING AGREEMENT                                 CC-10436                  CSTONE MORTGAGE, INC.            2655 CAMINO DEL RIO NORTH
                                                                                                                                 SUITE 450
                                                                                                                                 SAN DIEGO, CA 92108

2. 777     WHOLESALE LENDING AGREEMENT                                CC-10866                  CUSTOM FINANCIAL MORTGAGE        80 WASHINGTON STREET
                                                                                                CORPORATION                      BLDG. S UNIT 61
                                                                                                                                 NORWELL, MA 02061

2. 778     WHOLESALE LENDING AGREEMENT                                CC-11017                  CUSTOM LENDING GROUP, INC.       1700 SOSCOL AVE
                                                                                                                                 SUITE 22
                                                                                                                                 NAPA, CA 94559

2. 779     CONSUMER LENDING AGREEMENT                                 CC-10713                  CUSTOMER SERVICE MORTGAGE        4353 PARK TERRACE DR
                                                                                                CORPORATION                      100
                                                                                                                                 WESTLAKE VILLAGE, CA 91361

2. 780     WHOLESALE LENDING AGREEMENT                                CC-10763                  CUSTOMER SERVICE MORTGAGE        4353 PARK TERRACE DR
                                                                                                CORPORATION                      100
                                                                                                                                 WESTLAKE VILLAGE, CA 91361

2. 781     WHOLESALE LENDING AGREEMENT                                CC-10953                  CVIJANOVICH MORTGAGE, INC        3401 SAN PABLO STREET
                                                                                                                                 VENTURA, CA 93003

2. 782     WHOLESALE LENDING AGREEMENT                                CC-11213                  CYT FINANCIAL CORP.              2135 HUNTINGTON DRIVE SUITE
                                                                                                                                 206
                                                                                                                                 SAN MARINO, CA 91108



                                                                      Page 78 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 430 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 783     WHOLESALE LENDING AGREEMENT                                CC-10783                  D & L MORTGAGE SOLUTIONS INC.     5190 SW 17TH STREET
                                                                                                                                  PLANTATION, FL 33317

2. 784     CONSUMER LENDING AGREEMENT                                 CC-10319                  D. L. EVANS BANK                  397 NORTH OVERLAND
                                                                                                                                  BURLEY, ID 83318

2. 785     WHOLESALE LENDING AGREEMENT                                CC-10839                  DANARYN CORPORATION               6117 RESEDA BLVD.
                                                                                                                                  SUITE 200
                                                                                                                                  TARZANA, CA 91335

2. 786     WHOLESALE LENDING AGREEMENT                                CC-11031                  DANIEL BEECH                      2060D AVENIDA DE LOS ARBOLES
                                                                                                                                  UNIT 112
                                                                                                                                  THOUSAND OAKS, CA 91362

2. 787     CONSUMER LENDING AGREEMENT                                 CC-10360                  DAS ACQUISITION COMPANY, LLC      12140 WOODCREST EXECUTIVE
                                                                                                                                  DR.
                                                                                                                                  SUITE 150
                                                                                                                                  ST. LOUIS, MO 63141

2. 788     WHOLESALE LENDING AGREEMENT                                CC-10879                  DAVID DALLAS DROWN                18 PLAZA AVILA
                                                                                                                                  LAKE ELSINORE, CA 92532

2. 789     WHOLESALE LENDING AGREEMENT                                CC-11253                  DAVID KILPATRICK FINANCIAL LLC    6535 SHILOH RD, SUITE 600
                                                                                                                                  ALPHARETTA, GA 30005

2. 790     WHOLESALE LENDING AGREEMENT                                CC-11141                  DC FUNDING GROUP                  6698 SAN ANSELMO WAY
                                                                                                                                  SAN JOSE, CA 95119

2. 791     WHOLESALE LENDING AGREEMENT                                CC-11084                  DCY MORTGAGE                      1435 HUNTINGTON AVE SUITE 102
                                                                                                                                  SOUTH SAN FRANCISCO, CA 94080

2. 792     CONSUMER LENDING AGREEMENT                                 CC-10731                  DEDHAM INSTITUTION FOR SAVINGS    55 ELM STREET
                                                                                                                                  DEDHAM, MA 02026

2. 793     CONSUMER LENDING AGREEMENT                                 CC-10345                  DELMAR FINANCIAL COMPANY          1066 EXECUTIVE PARKWAY
                                                                                                                                  SUITE 100
                                                                                                                                  ST. LOUIS, MO 63141




                                                                      Page 79 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 431 of 521
Ditech Financial LLC                                                                                                             Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 794     WHOLESALE LENDING AGREEMENT                                CC-11139                  DENISE ANNE BOULTON               110 CIVIC CENTER DRIVE
                                                                                                                                  SUITE 204
                                                                                                                                  VISTA, CA 92084

2. 795     WHOLESALE LENDING AGREEMENT                                CC-11076                  DESTINY FINANCIAL CORPORATION     6540 LUSK BLVD, SUITE C250
                                                                                                                                  SAN DIEGO, CA 92121

2. 796     CONSUMER LENDING AGREEMENT                                 CC-10590                  DEVELOPER'S MORTGAGE COMPANY      2700 EAST DUBLIN GRANVILLE RD
                                                                                                                                  SUITE 460
                                                                                                                                  DUBLIN, OH 43231

2. 797     CONSUMER LENDING AGREEMENT                                 CC-10550                  DHA FINANCIAL, INC.               8490 E. CRESCENT PARKWAY
                                                                                                                                  120
                                                                                                                                  GREENWOOD VILLAGE, CO
                                                                                                                                  80111

2. 798     WHOLESALE LENDING AGREEMENT                                CC-11107                  DIMENSION MORTGAGE CORP.          1000 SKOKIE BLVD
                                                                                                                                   SUITE 570
                                                                                                                                  WILMETTE, IL 60091

2. 799     CONSUMER LENDING AGREEMENT                                 CC-10558                  DIRECT MORTGAGE, CORP.            6955 S. UNION PARK CENTER
                                                                                                                                  SUITE 540
                                                                                                                                  MIDVALE, UT 84047

2. 800     CONSUMER LENDING AGREEMENT                                 CC-10386                  DIRECTORS MORTGAGE, INC.          4550 SW KRUSE WAY
                                                                                                                                  SUITE 275
                                                                                                                                  LAKE OSWEGO, OR 97035

2. 801     WHOLESALE LENDING AGREEMENT                                CC-11133                  DIVERSION LENDING, LLC            2845 EUDORA TRAIL
                                                                                                                                  DULUTH, GA 30097

2. 802     WHOLESALE LENDING AGREEMENT                                CC-11211                  DIVITA HOME FINANCE, INC.         1610 TIBURON BLVD
                                                                                                                                  SUITE 102
                                                                                                                                  TIBURON, CA 94920

2. 803     WHOLESALE LENDING AGREEMENT                                CC-11071                  DOIL KIM, INC.                    510 W. NORTHWEST HIGHWAY
                                                                                                                                  MOUNT PROSPECT, IL 60056




                                                                      Page 80 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                                          Pg 432 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 804     CONSUMER LENDING AGREEMENT                                 CC-10285                  DRAPER AND KRAMER MORTGAGE         1431 OPUS PLACE
                                                                                                CORP.                              SUITE 200
                                                                                                                                   DOWNERS GROVE, IL 60515

2. 805     WHOLESALE LENDING AGREEMENT                                CC-11049                  DREAMWORKS FUNDING CORP.           15840 VENTURA BLVD. #215
                                                                                                                                   ENCINO, CA 91436

2. 806     CONSUMER LENDING AGREEMENT                                 CC-10450                  DREW MORTGAGE ASSOCIATES, INC.     196 BOSTON TURNPIKE
                                                                                                                                   SHREWSBURY, MA 01545

2. 807     CONSUMER LENDING AGREEMENT                                 CC-10693                  DROP MORTGAGE, INC.                662 ENCINITAS BLVD
                                                                                                                                   SUITE 270
                                                                                                                                   ENCINITAS, CA 92024

2. 808     WHOLESALE LENDING AGREEMENT                                CC-10758                  DROP MORTGAGE, INC.                662 ENCINITAS BLVD
                                                                                                                                   SUITE 270
                                                                                                                                   ENCINITAS, CA 92024

2. 809     CONSUMER LENDING AGREEMENT                                 CC-10673                  DUBUQUE BANK AND TRUST COMPANY     1398 CENTRAL AVENUE
                                                                                                                                   DUBUQUE, IA 52001

2. 810     CONSUMER LENDING AGREEMENT                                 CC-10652                  DYJERO CORPORATION                 4843 VOLTAIRE STREET
                                                                                                                                   SUITE A
                                                                                                                                   SAN DIEGO, CA 92107

2. 811     WHOLESALE LENDING AGREEMENT                                CC-10840                  E MORTGAGE CAPITAL INC.            1800 E GARRY AVE
                                                                                                                                   SUITE 112
                                                                                                                                   SANTA ANA, CA 92705

2. 812     WHOLESALE LENDING AGREEMENT                                CC-11240                  E MORTGAGE HOME LOANS, INC         1111 SIXTH AVENUE
                                                                                                                                   SUITE 300
                                                                                                                                   SAN DIEGO, CA 92101

2. 813     CONSUMER LENDING AGREEMENT                                 CC-10482                  E&S FINANCIAL GROUP, INC           4253 TRANSPORT ST
                                                                                                                                   VENTURA, CA 93003

2. 814     WHOLESALE LENDING AGREEMENT                                CC-10956                  E. F. FOLEY & CO., INC.            1660 HAMILTON AVENUE
                                                                                                                                   #100
                                                                                                                                   SAN JOSE, CA 95125



                                                                      Page 81 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 433 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 815     WHOLESALE LENDING AGREEMENT                                CC-11088                  EAGLE CREEK MORTGAGE, LLC          656 QUINCE ORCHARD RD
                                                                                                                                   STE 120
                                                                                                                                   GAITHERSBURG, MD 20878

2. 816     WHOLESALE LENDING AGREEMENT                                CC-11172                  EAGLE FINANCIAL SERVICES, INC.     2923 SOUTH TRYON ST. SUITE 220
                                                                                                                                   CHARLOTTE, NC 28203

2. 817     CONSUMER LENDING AGREEMENT                                 CC-10311                  EAGLEBANK                          7830 GEORGETOWN ROAD
                                                                                                                                   3RD FLOOR
                                                                                                                                   BETHESDA, MD 20814

2. 818     CONSUMER LENDING AGREEMENT                                 CC-10398                  EAST BOSTON SAVINGS BANK           10 MERIDIAN STREET
                                                                                                                                   EAST BOSTON, MA 02128

2. 819     CONSUMER LENDING AGREEMENT                                 CC-10272                  EAST COAST MORTGAGE AND            540 PENNSYLVANIA AVENUE
                                                                                                FINANCIAL SERVICES, INC.           SUITE 230
                                                                                                                                   FORT WASHINGTON, PA 19034

2. 820     WHOLESALE LENDING AGREEMENT                                CC-10737                  EAST COAST MORTGAGE AND            540 PENNSYLVANIA AVENUE
                                                                                                FINANCIAL SERVICES, INC.           SUITE 230
                                                                                                                                   FORT WASHINGTON, PA 19034

2. 821     WHOLESALE LENDING AGREEMENT                                CC-10885                  EAST SHORE MORTGAGE SERVICES,      670 BOSTON POST ROAD
                                                                                                LLC                                #1D
                                                                                                                                   MADISON, CT 06443

2. 822     CONSUMER LENDING AGREEMENT                                 CC-10723                  EAST WEST MORTGAGE LLC             100 HALLET STREET
                                                                                                                                   BOSTON, MA 02124

2. 823     WHOLESALE LENDING AGREEMENT                                CC-10935                  EASTMAN FINANCIAL INVESTMENT, INC. 1198 SADDLEVIEW CT
                                                                                                                                   LIVERMORE, CA 94551

2. 824     CONSUMER LENDING AGREEMENT                                 CC-10619                  EASY MORTGAGE, INC.                575 D'ONOFRIO DRIVE
                                                                                                                                   SUITE 301
                                                                                                                                   MADISON, WI 53719

2. 825     WHOLESALE LENDING AGREEMENT                                CC-11239                  EDGEWATER FUNDING INC.             18270 SW BOONES FERRY RD #4
                                                                                                                                   PORTLAND, OR 97224




                                                                      Page 82 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 434 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 826     CONSUMER LENDING AGREEMENT                                 CC-10721                  EDUCATED MORTGAGE SERVICES, LLC    100 WILBURN ROAD
                                                                                                                                   SUITE 102
                                                                                                                                   SUN PRAIRIE, WI 53590

2. 827     WHOLESALE LENDING AGREEMENT                                CC-10884                  ELECTRONIC MORTGAGES, INC.         1425 N MCDOWELL BLVD.
                                                                                                                                   SUITE 209
                                                                                                                                   PETALUMA, CA 94954

2. 828     WHOLESALE LENDING AGREEMENT                                CC-11059                  ELITE FINANCIAL GROUP, INC.        425 SUNDERLAND ROAD
                                                                                                                                   WORCESTER, MA 01604

2. 829     WHOLESALE LENDING AGREEMENT                                CC-11021                  ELITE GLOBAL LENDING, INC.         3927 WALNUT GROVE AVE
                                                                                                                                   STE 120
                                                                                                                                   ROSEMEAD, CA 91770

2. 830     WHOLESALE LENDING AGREEMENT                                CC-11220                  ELITE MORTGAGE FUNDING LLC         6385 GOLDEN LN
                                                                                                                                   WEST BLOOMFIELD, MI 48322

2. 831     WHOLESALE LENDING AGREEMENT                                CC-10900                  ELM TREE FUNDING, LLC              43 NORTH MAIN STREET
                                                                                                                                   WEST HARTFORD, CT 06107

2. 832     WHOLESALE LENDING AGREEMENT                                CC-10867                  EMPIRE CAPITAL INC.                1738 SORREL COURT
                                                                                                                                   CARLSBAD, CA 92011

2. 833     CONSUMER LENDING AGREEMENT                                 CC-10600                  ENVISION BANK                      10 CABOT PLACE
                                                                                                                                   STOUGHTON, MA 02072

2. 834     CONSUMER LENDING AGREEMENT                                 CC-10690                  ENVISION CAPITAL, INC.             10590 WAYZATA BLVD
                                                                                                                                   #160
                                                                                                                                   MINNETONKA, MN 55305

2. 835     WHOLESALE LENDING AGREEMENT                                CC-10756                  ENVISION CAPITAL, INC.             10590 WAYZATA BLVD
                                                                                                                                   #160
                                                                                                                                   MINNETONKA, MN 55305

2. 836     CONSUMER LENDING AGREEMENT                                 CC-10261                  ENVOY MORTGAGE, LTD                5100 WESTHEIMER RD.
                                                                                                                                   SUITE 320
                                                                                                                                   HOUSTON, TX 77056




                                                                      Page 83 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 435 of 521
Ditech Financial LLC                                                                                                             Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 837     WHOLESALE LENDING AGREEMENT                                CC-10994                  EON MORTGAGE GROUP INC.           950 SKOKIE BLVD. SUITE 204
                                                                                                                                  NORTHBROOK, IL 60062

2. 838     WHOLESALE LENDING AGREEMENT                                CC-10905                  EQUILANE LENDING, LLC             3190 S. WADSWORTH BLVD.
                                                                                                                                  SUITE 200
                                                                                                                                  LAKEWOOD, CO 80227

2. 839     CONSUMER LENDING AGREEMENT                                 CC-10342                  EQUITY BANK                       7701 E. KELLOGG DRIVE
                                                                                                                                  SUITE 100
                                                                                                                                  WICHITA, KS 67207

2. 840     CONSUMER LENDING AGREEMENT                                 CC-10407                  EQUITY PRIME MORTGAGE LLC         5 CONCOURSE PARKWAY
                                                                                                                                  QUEEN BUILDING, SUITE 2250
                                                                                                                                  ATLANTA, GA 30328

2. 841     CONSUMER LENDING AGREEMENT                                 CC-10657                  ESSENTIAL FEDERAL CREDIT UNION    2370 TOWNE CENTER BLVD
                                                                                                                                  BATON ROUGE, LA 70806

2. 842     CONSUMER LENDING AGREEMENT                                 CC-10563                  ETHOS LENDING LLC                 222 KEARNY STREET
                                                                                                                                  SUITE 650
                                                                                                                                  SAN FRANCISCO, CA 94108

2. 843     WHOLESALE LENDING AGREEMENT                                CC-11270                  EVERWISE GROUP CORPORATION        15615 ALTON PKWY, SUITE 450
                                                                                                                                  IRVINE, CA 92618

2. 844     WHOLESALE LENDING AGREEMENT                                CC-10833                  EWV ENTERPRISES, INC.             1525 KETTNER BLVD
                                                                                                                                  SAN DIEGO, CA 92101

2. 845     CONSUMER LENDING AGREEMENT                                 CC-10648                  EXCEL MORTGAGE NETWORK, INC.      5680 W. CYPRESS ST.
                                                                                                                                  SUITE H
                                                                                                                                  TAMPA, FL 33607

2. 846     WHOLESALE LENDING AGREEMENT                                CC-10752                  EXCEL MORTGAGE NETWORK, INC.      5680 W. CYPRESS ST.
                                                                                                                                  SUITE H
                                                                                                                                  TAMPA, FL 33607

2. 847     WHOLESALE LENDING AGREEMENT                                CC-11262                  EXTRAORDINARY MORTGAGE            401 OLIVE ST, 3
                                                                                                COMPANY                           SAN DIEGO, CA 92126




                                                                      Page 84 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 436 of 521
Ditech Financial LLC                                                                                                               Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 848     WHOLESALE LENDING AGREEMENT                                CC-11178                  EZ LENDING SOLUTIONS MORTGAGE       1500 SHERMER RD SUITE LL08
                                                                                                LLC                                 NORTHBROOK, IL 60062

2. 849     CONSUMER LENDING AGREEMENT                                 CC-10602                  F&B ACQUISITION GROUP, LLC          1650 DES PERES RD
                                                                                                                                    SUITE 120
                                                                                                                                    SAINT LOUIS, MO 63131

2. 850     WHOLESALE LENDING AGREEMENT                                CC-10888                  FAR EAST FINANCIAL SERVICES INC.    9250 E. COSTILLA AVENUE
                                                                                                                                    #655
                                                                                                                                    GREENWOOD VILLAGE, CO 80112

2. 851     CONSUMER LENDING AGREEMENT                                 CC-10506                  FARMERS AND MERCHANTS BANK OF       302 PINE AVENUE
                                                                                                LONG BEACH                          LONG BEACH, CA 90802

2. 852     CONSUMER LENDING AGREEMENT                                 CC-10613                  FBC MORTGAGE, LLC                   189 SOUTH ORANGE AVENUE
                                                                                                                                    SUITE 970
                                                                                                                                    ORLANDO, FL 32801

2. 853     CONSUMER LENDING AGREEMENT                                 CC-10611                  FBT MORTGAGE, LLC                   6911 WASHINGTON AVENUE
                                                                                                                                    SUITE B
                                                                                                                                    OCEAN SPRINGS, MS 39564

2. 854     CONSUMER LENDING AGREEMENT                                 CC-10685                  FCB BANKS                           800 BELTLINE ROAD
                                                                                                                                    COLLINSVILLE, IL 62234

2. 855     CONSUMER LENDING AGREEMENT                                 CC-10233                  FEDERATED LENDING CORPORATION       1669 EDGEWOOD ROAD
                                                                                                                                    YARDLEY, PA 19067

2. 856     WHOLESALE LENDING AGREEMENT                                CC-10906                  FEMC INC.                           1121 VICENTE STREET
                                                                                                                                    SAN FRANCISCO, CA 94116

2. 857     CONSUMER LENDING AGREEMENT                                 CC-10278                  FFC MORTGAGE CORP.                  155 CORPORATE WOODS
                                                                                                                                    SUITE 320
                                                                                                                                    ROCHESTER , NY 14623

2. 858     CONSUMER LENDING AGREEMENT                                 CC-10733                  FIDELITY DIRECT MORTGAGE, LLC       555 QUINCE ORCHARD ROAD
                                                                                                                                    SUITE 411
                                                                                                                                    GAITHERSBURG, MD 20878




                                                                      Page 85 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 437 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 859     WHOLESALE LENDING AGREEMENT                                CC-10943                  FIFTH STREET FINANCIAL MORTGAGE    500 BICENTENNIAL WAY
                                                                                                COMPANY                            SUITE 310
                                                                                                                                   SANTA ROSA, CA 95403

2. 860     CONSUMER LENDING AGREEMENT                                 CC-10251                  FINANCE OF AMERICA MORTGAGE LLC    300 WELSH ROAD
                                                                                                                                   BUILDING 5
                                                                                                                                   HORSHAM , PA 19044

2. 861     CONSUMER LENDING AGREEMENT                                 CC-10672                  FINANCIAL CONCEPTS MORTGAGE LLC    2949 S. BRYANT
                                                                                                                                   EDMOND, OK 73013

2. 862     WHOLESALE LENDING AGREEMENT                                CC-11012                  FINANCIAL DYNAMICS, INC.           2920 HUNTINGTON DR, STE 100
                                                                                                                                   SAN MARINO, CA 91108

2. 863     WHOLESALE LENDING AGREEMENT                                CC-10784                  FINANCIAL MANAGEMENT GROUP INC.    28202 CABOT RD.
                                                                                                                                   #300
                                                                                                                                   LAGUNA NIGUEL, CA 92677

2. 864     CONSUMER LENDING AGREEMENT                                 CC-10305                  FINWORTH MORTGAGE, LLC AN          2106 CRESTMOOR ROAD
                                                                                                INSBANK COMPANY                    NASHVILLE, TN 37215

2. 865     CONSUMER LENDING AGREEMENT                                 CC-10502                  FIRST ALLIANCE HOME MORTGAGE,      20 JACKSON DRIVE
                                                                                                LLC                                2ND FLOOR
                                                                                                                                   CRANFORD, NJ 07016

2. 866     CONSUMER LENDING AGREEMENT                                 CC-10676                  FIRST AMERICAN WHOLESALE           9400 TOPANGA CANYON
                                                                                                LENDING CORP                       SUITE 204
                                                                                                                                   CHATSWORTH, CA 91311

2. 867     WHOLESALE LENDING AGREEMENT                                CC-10747                  FIRST AMERICAN WHOLESALE           9400 TOPANGA CANYON
                                                                                                LENDING CORP                       SUITE 204
                                                                                                                                   CHATSWORTH, CA 91311

2. 868     CONSUMER LENDING AGREEMENT                                 CC-10363                  FIRST BANK                         300 SW BROAD STREET
                                                                                                                                   SOUTHERN PINES, NC 28387

2. 869     CONSUMER LENDING AGREEMENT                                 CC-10617                  FIRST BANK                         300 SW BROAD STREET
                                                                                                                                   SOUTHERN PINES, NC 28387




                                                                      Page 86 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 438 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 870     CONSUMER LENDING AGREEMENT                                 CC-10678                  FIRST BANK FINANCIAL CENTRE      155 WEST WISCONSIN AVENUE
                                                                                                                                 OCONOMOWOC, WI 53066

2. 871     CONSUMER LENDING AGREEMENT                                 CC-10393                  FIRST CENTENNIAL MORTGAGE        2471 W. SULLIVAN ROAD
                                                                                                CORPORATION                      AURORA, IL 60506

2. 872     CONSUMER LENDING AGREEMENT                                 CC-10697                  FIRST CENTRAL STATE BANK         914 6TH AVE
                                                                                                                                 PO BOX 200
                                                                                                                                 DEWITT, IA 52742

2. 873     WHOLESALE LENDING AGREEMENT                                CC-11254                  FIRST CHANCE MORTGAGE, INC.      131 LEE BYRD ROAD
                                                                                                                                 LOGANVILLE, GA 30052

2. 874     CONSUMER LENDING AGREEMENT                                 CC-10624                  FIRST COMMERCIAL BANK (USA)      200 E. MAIN STREET
                                                                                                                                 ALHAMBRA, CA 91801

2. 875     CONSUMER LENDING AGREEMENT                                 CC-10508                  FIRST COMMONWEALTH BANK          601 PHILADELPHIA STREET
                                                                                                                                 INDIANA, PA 15701

2. 876     WHOLESALE LENDING AGREEMENT                                CC-10774                  FIRST COMMUNITY MORTGAGE         701 PROMENADE DRIVE
                                                                                                SERVICES, INC                    SUITE 201
                                                                                                                                 PEMBROKE PINES, FL 33026

2. 877     CONSUMER LENDING AGREEMENT                                 CC-10340                  FIRST CREDIT UNION               25 S ARIZONA PLACE
                                                                                                                                 SUITE 111
                                                                                                                                 CHANDLER, AZ 85225

2. 878     WHOLESALE LENDING AGREEMENT                                CC-10750                  FIRST CREDIT UNION               25 S ARIZONA PLACE
                                                                                                                                 SUITE 111
                                                                                                                                 CHANDLER, AZ 85225

2. 879     WHOLESALE LENDING AGREEMENT                                CC-10978                  FIRST FIDELITY MORTGAGE, INC.    13117 EASTPOINT PARK BLVD
                                                                                                                                 SUITE A
                                                                                                                                 LOUISVILLE, KY 40223

2. 880     CONSUMER LENDING AGREEMENT                                 CC-10498                  FIRST HERITAGE MORTGAGE, LLC     3201 JERMANTOWN ROAD
                                                                                                                                 SUITE 800
                                                                                                                                 FAIRFAX, VA 22030




                                                                      Page 87 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 439 of 521
Ditech Financial LLC                                                                                                             Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 881     CONSUMER LENDING AGREEMENT                                 CC-10262                  FIRST HOPE BANK                   201 ROUTE 94
                                                                                                                                  SECOND FLOOR
                                                                                                                                  COLUMBIA, NJ 07832

2. 882     ACKNOWLEDGEMENT, ASSUMPTION                                CC-10049                  FIRST INTERNET                    NOT AVAILABLE
           AND RECOGNITION AGREEMENT -
           DECEMVER 16, 2016

2. 883     CONSUMER LENDING AGREEMENT                                 CC-10366                  FIRST INTERNET BANK OF INDIANA    11201 USA PARKWAY

                                                                                                                                  FISHERS, IN 46037

2. 884     ACKNOWLEDGEMENT, ASSUMPTION                                CC-10050                  FIRST MERIT                       NOT AVAILABLE
           AND RECOGNITION AGREEMENT -
           DECEMVER 16, 2016

2. 885     CONSUMER LENDING AGREEMENT                                 CC-10620                  FIRST MORTGAGE SOLUTIONS, LLC     9237 WARD PARKWAY
                                                                                                                                  SUITE 208
                                                                                                                                  KANSAS CITY, MO 64114

2. 886     WHOLESALE LENDING AGREEMENT                                CC-11208                  FIRST NATIONAL BANCORP LLC        6371 RIVERSIDE DRIVE SUITE 1600
                                                                                                                                  DUBLIN, OH 43017

2. 887     WHOLESALE LENDING AGREEMENT                                CC-11255                  FIRST NATIONS HOME MORTGAGE, INC. 136 KIMBERLY DR
                                                                                                                                  TRAVELERS REST, SC 29690

2. 888     WHOLESALE LENDING AGREEMENT                                CC-11096                  FIRST QUALITY MORTGAGE COMPANY    1100 SHERMAN AVENUE
                                                                                                                                  SUITE 115
                                                                                                                                  NAPERVILLE, IL 60563

2. 889     WHOLESALE LENDING AGREEMENT                                CC-11067                  FIRST RATE FINANCIAL LLC          14083 BADLANDS DRIVE
                                                                                                                                  FRISCO, TX 75035

2. 890     WHOLESALE LENDING AGREEMENT                                CC-11246                  FIRST RATE LENDERS, INC.          861 E THOUSAND OAKS BLVD #1
                                                                                                                                  THOUSAND OAKS, CA 91360

2. 891     CONSUMER LENDING AGREEMENT                                 CC-10714                  FIRST SAVINGS BANK                501 EAST LEWIS AND CLARK
                                                                                                                                  PARKWAY
                                                                                                                                  CLARKSVILLE , IN 47129



                                                                      Page 88 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 440 of 521
Ditech Financial LLC                                                                                                             Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 892     WHOLESALE LENDING AGREEMENT                                CC-10979                  FIRST SOURCE CAPITAL MORTGAGE,    77 FM 3356
                                                                                                INC.                              VAN ALSTYNE, TX 75495

2. 893     CONSUMER LENDING AGREEMENT                                 CC-10585                  FIRST STATE BANK                  400 WEST OAK STREET
                                                                                                                                  SUITE 210
                                                                                                                                  DENTON, TX 76201

2. 894     CONSUMER LENDING AGREEMENT                                 CC-10647                  FIRST STATE BANK                  206 SOUTH MAIN STREET
                                                                                                                                  P.O. BOX 127
                                                                                                                                  ELMORE CITY, OK 73433

2. 895     CONSUMER LENDING AGREEMENT                                 CC-10695                  FIRST TENNESSEE BANK NATIONAL     165 MADISON AVENUE
                                                                                                ASSOCIATION                       MEMPHIS, TN 38103

2. 896     CONSUMER LENDING AGREEMENT                                 CC-10549                  FIRST WESTERN TRUST BANK          1900 16TH STREET
                                                                                                                                  #1200
                                                                                                                                  DENVER, CO 80202

2. 897     CONSUMER LENDING AGREEMENT                                 CC-10692                  FIRST-LOCKHART NATIONAL BANK      111 SOUTH MAIN STREET
                                                                                                                                  LOCKHART, TX 78644

2. 898     WHOLESALE LENDING AGREEMENT                                CC-10757                  FIRST-LOCKHART NATIONAL BANK      111 SOUTH MAIN STREET
                                                                                                                                  LOCKHART, TX 78644

2. 899     CONSUMER LENDING AGREEMENT                                 CC-10500                  FIRSTRUST SAVINGS BANK            1 WALNUT GROVE
                                                                                                                                  HORSHAM, PA 19044

2. 900     WHOLESALE LENDING AGREEMENT                                CC-11162                  FISHER MORTGAGE, LLC              5821 FAIRVIEW ROAD
                                                                                                                                  SUITE 218
                                                                                                                                  CHARLOTTE, NC 28209

2. 901     CONSUMER LENDING AGREEMENT                                 CC-10287                  FLAGSTAR BANK, FSB                4160 DUBLIN BOULEVARD
                                                                                                                                  SUITE 150
                                                                                                                                  DUBLIN, CA 94568

2. 902     WHOLESALE LENDING AGREEMENT                                CC-10874                  FLINTRIDGE FUNDING CREDIT         4502 DYER STREET
                                                                                                CORPORATION                       SUITE #100
                                                                                                                                  LA CRESCENTA, CA 91214




                                                                      Page 89 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 441 of 521
Ditech Financial LLC                                                                                                           Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                             Address




2. 903     CONSUMER LENDING AGREEMENT                                 CC-10622                  FLORIDA COMMUNITY BANK, N.A.    2400 NORTH TAMIAMI TRAIL
                                                                                                                                SUITE 401
                                                                                                                                NAPLES, FL 34103

2. 904     ACKNOWLEDGEMENT, ASSUMPTION                                CC-10051                  FORT BRAGG                      NOT AVAILABLE
           AND RECOGNITION AGREEMENT -
           DECEMVER 16, 2016

2. 905     CONSUMER LENDING AGREEMENT                                 CC-10564                  FORTUNE FINANCIAL, INC.         9800 MT. PYRAMID COURT
                                                                                                                                #360
                                                                                                                                ENGLEWOOD, CO 80112

2. 906     WHOLESALE LENDING AGREEMENT                                CC-11230                  FORTUNE MORTGAGE COMPANY        17B FIRSTFIELD RD
                                                                                                                                S201
                                                                                                                                GAITHERSBURG, MD 20878

2. 907     WHOLESALE LENDING AGREEMENT                                CC-10954                  FORTY ACRES LENDING, LLC        2803 WILLIAMS DRIVE
                                                                                                                                SUITE 101
                                                                                                                                GEORGETOWN, TX 78628

2. 908     CONSUMER LENDING AGREEMENT                                 CC-10596                  FOUNDATION MORTGAGE             1680 MICHIGAN AVENUE
                                                                                                CORPORATION                     SUITE 700
                                                                                                                                MIAMI BEACH, FL 33139

2. 909     WHOLESALE LENDING AGREEMENT                                CC-11104                  FOUNTAIN HOME LOANS, LLC        232 PROFESSIONAL CRT
                                                                                                                                STE C1
                                                                                                                                GULF SHORES, AL 36542

2. 910     WHOLESALE LENDING AGREEMENT                                CC-11085                  FOUR CLOVER HOMES, INC.         1424 N 13TH AVE
                                                                                                                                UPLAND, CA 91786

2. 911     WHOLESALE LENDING AGREEMENT                                CC-10908                  FOUTS FINANCIAL, INC            1492 SCHOOLHOUSE WAY
                                                                                                                                SAN MARCOS, CA 92078

2. 912     WHOLESALE LENDING AGREEMENT                                CC-11099                  FOXFIELD FINANCIAL              8101 E PRENTICE AVE
                                                                                                                                STE 500
                                                                                                                                GREENWOOD VILLAGE, CO 80111




                                                                      Page 90 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 442 of 521
Ditech Financial LLC                                                                                                                Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 913     WHOLESALE LENDING AGREEMENT                                CC-11214                  FRANEK HOME LOANS, INC.              10724 CARMEL COMMONS
                                                                                                                                     BOULEVARD
                                                                                                                                      SUITE 550
                                                                                                                                     CHARLOTTE, NC 28226

2. 914     WHOLESALE LENDING AGREEMENT                                CC-11252                  FRANK FUNDING, LLC                   9202 BRINDLEWOOD DRIVE
                                                                                                                                     ODESSA, FL 33556

2. 915     CONSUMER LENDING AGREEMENT                                 CC-10653                  FRANKLIN MORTGAGE COMPANY, LLC       1381 HIGH STREET
                                                                                                                                     SUITE 107
                                                                                                                                     WASHINGTON, MO 63090

2. 916     CONSUMER LENDING AGREEMENT                                 CC-10559                  FREEDOM MORTGAGE CORPORATION         907 PLEASANT VALLEY AVENUE
                                                                                                                                     SUITE 3
                                                                                                                                     MOUNT LAUREL, NJ 08054

2. 917     CONSUMER LENDING AGREEMENT                                 CC-10323                  FRONTIER BANK                        8380 GLYNOAKS DRIVE
                                                                                                                                     LINCOLN, NE 68516

2. 918     CONSUMER LENDING AGREEMENT                                 CC-10446                  FRONTIER FINANCIAL, INC.             16647 CHESTERFIELD GROVE RD
                                                                                                                                     SUITE 100
                                                                                                                                     CHESTERFIELD, MO 63005

2. 919     WHOLESALE LENDING AGREEMENT                                CC-11142                  FUGI FINANCIAL FUNDING GROUP INC.    41 PETROGLYPH TRAIL
                                                                                                                                     PLACITA, NM 87043

2. 920     WHOLESALE LENDING AGREEMENT                                CC-10980                  FULL CIRCLE HOME LOANS, INC.         99 C STREET
                                                                                                                                     #200
                                                                                                                                     UPLAND, CA 91786

2. 921     WHOLESALE LENDING AGREEMENT                                CC-11261                  FUNDING RESOURCES "LLC"              630 CHESTNUT RD
                                                                                                                                     MYRTLE BEACH, SC 29572

2. 922     WHOLESALE LENDING AGREEMENT                                CC-11053                  FUNDINGUSA.COM                       2081 BUSINESS CENTER DR.
                                                                                                                                     SUITE 180
                                                                                                                                     IRVINE, CA 92612

2. 923     WHOLESALE LENDING AGREEMENT                                CC-11175                  G.P. INTERNATIONAL, INC.             6700 FALLBROOK AVE,
                                                                                                                                      SUITE #100
                                                                                                                                     WEST HILLS, CA 91307

                                                                      Page 91 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 443 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 924     WHOLESALE LENDING AGREEMENT                                CC-10767                  GARY GELLMAN                      1475 SOUTH BASCOM AVE
                                                                                                                                  SUITE 211
                                                                                                                                  CAMPBELL, CA 95008

2. 925     CONSUMER LENDING AGREEMENT                                 CC-10494                  GENERAL MORTGAGE CAPITAL          1350 BAYSHORE HIGHWAY
                                                                                                CORPORATION                       SUITE 740
                                                                                                                                  BURLINGAME, CA 94010

2. 926     WHOLESALE LENDING AGREEMENT                                CC-11009                  GENERAL MORTGAGE FINANCE CORP.    5775 WAYZATA BLVD. #700
                                                                                                                                  ST. LOUIS PARK, MN 55416

2. 927     WHOLESALE LENDING AGREEMENT                                CC-10932                  GENERATION MORTGAGE, LLC          105 EAST CENTER ST.
                                                                                                                                  MANCHESTER, CT 06040

2. 928     CONSUMER LENDING AGREEMENT                                 CC-10507                  GEORGE MASON MORTGAGE, LLC        4100 MONUMENT CORNER DRIVE
                                                                                                                                  SUITE 100
                                                                                                                                  FAIRFAX, VA 22030

2. 929     CONSUMER LENDING AGREEMENT                                 CC-10547                  GERSHMAN INVESTMENT CORP.         16253 SWINGLEY RIDGE ROAD
                                                                                                                                  SUITE 400
                                                                                                                                  CHESTERFIELD, MO 63017

2. 930     WHOLESALE LENDING AGREEMENT                                CC-11024                  GIANT REALTY INCORPORATED         19400 STEVENS CREEK BLVD
                                                                                                                                  STE 102
                                                                                                                                  CUPERTINO, CA 95014

2. 931     WHOLESALE LENDING AGREEMENT                                CC-10911                  GLOBAL INVESTMENT GROUP, INC.     1648 PUENTE AVENUE
                                                                                                                                  BALDWIN PARK, CA 91706

2. 932     SERVICING AGREEMENT - NOVEMBER                             CC-10053                  GMAC MORTGAGE CORPORATION         NOT AVAILABLE
           29, 2006

2. 933     SERVICING AGREEMENT - AUGUST 3,                            CC-10055                  GMAC MORTGAGE CORPORATION         NOT AVAILABLE
           2007

2. 934     SERVICING AGREEMENT - MARCH 30,                            CC-10054                  GMAC MORTGAGE CORPORATION         NOT AVAILABLE
           2006

2. 935     SERVICING AGREEMENT - AUGUST 30,                           CC-10052                  GMACM HOME EQUITY LOAN TRUST      NOT AVAILABLE
           2006                                                                                 2006-HE3

                                                                      Page 92 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 444 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 936     CONSUMER LENDING AGREEMENT                                 CC-10419                  GMH MORTGAGE SERVICES, LLC          625 WEST RIDGE PIKE
                                                                                                                                    BUILDING C, SUITE 100
                                                                                                                                    CONSHOHOCKEN, PA 19428

2. 937     CONSUMER LENDING AGREEMENT                                 CC-10413                  GOLD COAST BANK                     1165 N. CLARK STREET
                                                                                                                                    CHICAGO, IL 60610

2. 938     CONSUMER LENDING AGREEMENT                                 CC-10522                  GOLD STAR MORTGAGE FINANCIAL        100 PHOENIX DRIVE
                                                                                                GROUP, CORPORATION                  SUITE 300
                                                                                                                                    ANN ARBOR, MI 48108

2. 939     CONSUMER LENDING AGREEMENT                                 CC-10455                  GOLDEN EMPIRE MORTGAGE, INC.        1200 DISCOVERY DRIVE 3RD
                                                                                                                                    FLOOR
                                                                                                                                    BAKERSFIELD, CA 93309

2. 940     WHOLESALE LENDING AGREEMENT                                CC-10794                  GOLDEN PACIFIC HOME LOANS, INC.     2333 SAN RAMON VALLEY BLVD
                                                                                                                                    SUITE 195
                                                                                                                                    SAN RAMON , CA 94583

2. 941     WHOLESALE LENDING AGREEMENT                                CC-11153                  GOOD FRIEND MORTGAGE INC.           902 ABBEY COURT
                                                                                                                                    ALPHARETTA, GA 30004

2. 942     WHOLESALE LENDING AGREEMENT                                CC-10865                  GOODVIEW FINANCIAL & REAL ESTATE    2350 MISSION COLLEGE BLVD.
                                                                                                CORPORATION                         SUITE #242
                                                                                                                                    SANTA CLARA, CA 95054

2. 943     CONSUMER LENDING AGREEMENT                                 CC-10479                  GOOGAIN INC                         1288 KIFER ROAD
                                                                                                                                    SUITE 208
                                                                                                                                    SUNNYVALE, CA 94086

2. 944     WHOLESALE LENDING AGREEMENT                                CC-11167                  GRAND LENDING GROUP LLC             2250 CORPORATE CIRCLE
                                                                                                                                    SUITE 350
                                                                                                                                    HENDERSON, NV 89074

2. 945     WHOLESALE LENDING AGREEMENT                                CC-10919                  GRANDER HOME LOANS, INC.            1081 CAMINO DEL RIO SOUTH
                                                                                                                                    SUITE 109
                                                                                                                                    SAN DIEGO , CA 92108

2. 946     WHOLESALE LENDING AGREEMENT                                CC-11231                  GRANITE MORTGAGE, INC.              2614 NAVAJO ROAD
                                                                                                                                    EL CAJON, CA 92020

                                                                      Page 93 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 445 of 521
Ditech Financial LLC                                                                                                             Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 947     CONSUMER LENDING AGREEMENT                                 CC-10492                  GRAYSTONE FUNDING COMPANY, LLC    1966 EAST 6200 SOUTH
                                                                                                                                  SALT LAKE CITY, UT 84121

2. 948     WHOLESALE LENDING AGREEMENT                                CC-11005                  GREATLAND DEVELOPMENT, INC.       142 N. SAN GABRIEL BLVD.
                                                                                                                                  #A
                                                                                                                                  SAN GABRIEL, CA 91775

2. 949     POOLING AND SERVICING AGREEMENT                            CC-10140                  GREEN TREE FA II DEPOSITOR LLC    NOT AVAILABLE
           DATED AS OF FEBRUARY 2008

2. 950     POOLING AND SERVICING AGREEMENT                            CC-10098                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF APRIL 1, 1996

2. 951     POOLING AND SERVICING AGREEMENT                            CC-10115                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF APRIL 1, 1998

2. 952     POOLING AND SERVICING AGREEMENT                            CC-10081                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF AUGUST 1, 1994

2. 953     POOLING AND SERVICING AGREEMENT                            CC-10091                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF AUGUST 1, 1995

2. 954     POOLING AND SERVICING AGREEMENT                            CC-10102                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF AUGUST 1, 1996

2. 955     POOLING AND SERVICING AGREEMENT                            CC-10135                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF AUGUST 1, 1997

2. 956     POOLING AND SERVICING AGREEMENT                            CC-10072                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1992

2. 957     POOLING AND SERVICING AGREEMENT                            CC-10076                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1993

2. 958     POOLING AND SERVICING AGREEMENT                            CC-10084                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1994

2. 959     POOLING AND SERVICING AGREEMENT                            CC-10086                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1995

                                                                      Page 94 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15               Main Document
                                                                          Pg 446 of 521
Ditech Financial LLC                                                                                                           Case Number:      19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 960     POOLING AND SERVICING AGREEMENT                            CC-10128                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1995

2. 961     POOLING AND SERVICING AGREEMENT                            CC-10096                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1996

2. 962     POOLING AND SERVICING AGREEMENT                            CC-10132                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1996

2. 963     POOLING AND SERVICING AGREEMENT                            CC-10112                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1997

2. 964     POOLING AND SERVICING AGREEMENT                            CC-10136                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1997

2. 965     POOLING AND SERVICING AGREEMENT                            CC-10085                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF FEBRUARY 1, 1995

2. 966     POOLING AND SERVICING AGREEMENT                            CC-10105                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF FEBRUARY 1, 1997

2. 967     POOLING AND SERVICING AGREEMENT                            CC-10121                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF FEBRUARY 1, 1999

2. 968     POOLING AND SERVICING AGREEMENT                            CC-10095                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JANUARY 1, 1996

2. 969     POOLING AND SERVICING AGREEMENT                            CC-10113                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JANUARY 1, 1998

2. 970     POOLING AND SERVICING AGREEMENT                            CC-10080                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JULY 1, 1994

2. 971     POOLING AND SERVICING AGREEMENT                            CC-10090                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JULY 1, 1995

2. 972     POOLING AND SERVICING AGREEMENT                            CC-10101                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JULY 1, 1996



                                                                      Page 95 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15               Main Document
                                                                          Pg 447 of 521
Ditech Financial LLC                                                                                                           Case Number:      19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 973     POOLING AND SERVICING AGREEMENT                            CC-10109                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JULY 1, 1997

2. 974     POOLING AND SERVICING AGREEMENT                            CC-10118                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JULY 1, 1998

2. 975     POOLING AND SERVICING AGREEMENT                            CC-10074                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 1, 1993

2. 976     POOLING AND SERVICING AGREEMENT                            CC-10079                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 1, 1994

2. 977     POOLING AND SERVICING AGREEMENT                            CC-10089                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 1, 1995

2. 978     POOLING AND SERVICING AGREEMENT                            CC-10126                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 1, 1995

2. 979     POOLING AND SERVICING AGREEMENT                            CC-10100                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 1, 1996

2. 980     POOLING AND SERVICING AGREEMENT                            CC-10130                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 1, 1996

2. 981     POOLING AND SERVICING AGREEMENT                            CC-10108                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 1, 1997

2. 982     POOLING AND SERVICING AGREEMENT                            CC-10117                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 1, 1998

2. 983     POOLING AND SERVICING AGREEMENT                            CC-10124                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 1, 1999

2. 984     POOLING AND SERVICING AGREEMENT                            CC-10134                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF JUNE 2007, 1997

2. 985     POOLING AND SERVICING AGREEMENT                            CC-10073                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MARCH 1, 1993



                                                                      Page 96 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15               Main Document
                                                                          Pg 448 of 521
Ditech Financial LLC                                                                                                           Case Number:      19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 986     POOLING AND SERVICING AGREEMENT                            CC-10077                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MARCH 1, 1994

2. 987     POOLING AND SERVICING AGREEMENT                            CC-10087                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MARCH 1, 1995

2. 988     POOLING AND SERVICING AGREEMENT                            CC-10097                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MARCH 1, 1996

2. 989     POOLING AND SERVICING AGREEMENT                            CC-10129                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MARCH 1, 1996

2. 990     POOLING AND SERVICING AGREEMENT                            CC-10106                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MARCH 1, 1997

2. 991     POOLING AND SERVICING AGREEMENT                            CC-10114                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MARCH 1, 1998

2. 992     POOLING AND SERVICING AGREEMENT                            CC-10137                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MARCH 1, 1998

2. 993     POOLING AND SERVICING AGREEMENT                            CC-10122                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MARCH 1, 1999

2. 994     POOLING AND SERVICING AGREEMENT                            CC-10078                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MAY 1, 1994

2. 995     POOLING AND SERVICING AGREEMENT                            CC-10088                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MAY 1, 1995

2. 996     POOLING AND SERVICING AGREEMENT                            CC-10099                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MAY 1, 1996

2. 997     POOLING AND SERVICING AGREEMENT                            CC-10107                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MAY 1, 1997

2. 998     POOLING AND SERVICING AGREEMENT                            CC-10133                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MAY 1, 1997



                                                                      Page 97 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15               Main Document
                                                                          Pg 449 of 521
Ditech Financial LLC                                                                                                           Case Number:      19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 999     POOLING AND SERVICING AGREEMENT                            CC-10116                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MAY 1, 1998

2. 1000    POOLING AND SERVICING AGREEMENT                            CC-10138                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MAY 1, 1998

2. 1001    POOLING AND SERVICING AGREEMENT                            CC-10123                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF MAY 1, 1999

2. 1002    POOLING AND SERVICING AGREEMENT                            CC-10083                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF NOVEMBER 1, 1994

2. 1003    POOLING AND SERVICING AGREEMENT                            CC-10094                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF NOVEMBER 1, 1995

2. 1004    POOLING AND SERVICING AGREEMENT                            CC-10093                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF OCTOBER 1, 1995

2. 1005    POOLING AND SERVICING AGREEMENT                            CC-10104                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF OCTOBER 1, 1996

2. 1006    POOLING AND SERVICING AGREEMENT                            CC-10111                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF OCTOBER 1, 1997

2. 1007    POOLING AND SERVICING AGREEMENT                            CC-10120                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF OCTOBER 1, 1998

2. 1008    POOLING AND SERVICING AGREEMENT                            CC-10075                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1993

2. 1009    POOLING AND SERVICING AGREEMENT                            CC-10082                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1994

2. 1010    POOLING AND SERVICING AGREEMENT                            CC-10092                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1995

2. 1011    POOLING AND SERVICING AGREEMENT                            CC-10127                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1995



                                                                      Page 98 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 450 of 521
Ditech Financial LLC                                                                                                           Case Number:      19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1012    POOLING AND SERVICING AGREEMENT                            CC-10103                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1996

2. 1013    POOLING AND SERVICING AGREEMENT                            CC-10131                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1996

2. 1014    POOLING AND SERVICING AGREEMENT                            CC-10110                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1997

2. 1015    POOLING AND SERVICING AGREEMENT                            CC-10119                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1998

2. 1016    POOLING AND SERVICING AGREEMENT                            CC-10125                  GREEN TREE FINANCIAL CORPORATION NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1999

2. 1017    SERVICING AGREEMENT DATED AS OF                            CC-10068                  GREEN TREE REC DEPOSITOR LLC     NOT AVAILABLE
           DECEMBER 12, 2008

2. 1018    SALE AND SERVICING AGREEMENT                               CC-10069                  GREEN TREE RECREATIONAL,         NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1997                                                         EQUIPMENT & CONSUMER TRUST 1997-
                                                                                                D AND GREEN TREE FINANCIAL
                                                                                                CORPORATION

2. 1019    SALE AND SERVICING AGREEMENT                               CC-10070                  GREEN TREE RECREATIONAL,         NOT AVAILABLE
           DATED AS OF JUNE 1, 1998                                                             EQUIPMENT & CONSUMER TRUST 1998-
                                                                                                B AND GREEN TREE FINANCIAL
                                                                                                CORPORATION

2. 1020    SALE AND SERVICING AGREEMENT                               CC-10071                  GREEN TREE RECREATIONAL,         NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1998                                                        EQUIPMENT & CONSUMER TRUST 1998-
                                                                                                C AND GREEN TREE FINANCIAL
                                                                                                CORPORATION

2. 1021    POOLING AND SERVICING                                      CC-10003                  GREENPOINT CREDIT, LLC           NOT AVAILABLE
           AGREEMENT - APRIL 2, 2003

2. 1022    POOLING AND SERVICING                                      CC-10062                  GREENPOINT CREDIT, LLC           NOT AVAILABLE
           AGREEMENT - DECEMBER 1, 2000




                                                                      Page 99 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 451 of 521
Ditech Financial LLC                                                                                                          Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                            Address




2. 1023    POOLING AND SERVICING                                       CC-10063                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           AGREEMENT - DECEMBER 1, 2000

2. 1024    POOLING AND SERVICING                                       CC-10059                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           AGREEMENT - MARCH 1, 2000

2. 1025    POOLING AND SERVICING                                       CC-10064                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           AGREEMENT - MARCH 1, 2001

2. 1026    POOLING AND SERVICING                                       CC-10060                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           AGREEMENT - MAY 1, 2000

2. 1027    POOLING AND SERVICING                                       CC-10058                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           AGREEMENT - NOVEMBER 1, 1999

2. 1028    POOLING AND SERVICING                                       CC-10061                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           AGREEMENT - SEPTEMBER 1, 2000

2. 1029    POOLING AND SERVICING                                       CC-10065                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           AGREEMENT - SEPTEMBER 1, 2001

2. 1030    THE POOLING AND SERVICING                                   CC-10162                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           AGREEMENT DATED AS OF AUGUST 1,
           2002

2. 1031    THE POOLING AND SERVICING                                   CC-10165                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           AGREEMENT DATED AS OF MARCH 1,
           2002

2. 1032    THE SERVICING AGREEMENT -                                   CC-10066                 GREENPOINT CREDIT, LLC         NOT AVAILABLE
           JANUARY 1, 2003

2. 1033    CONSUMER LENDING AGREEMENT                                  CC-10420                 GREENTREE MORTGAGE COMPANY,    2 EASTWICK DRIVE
                                                                                                L.P.                           SUITE 300
                                                                                                                               GIBBSBORO, NJ 08026

2. 1034    CONSUMER LENDING AGREEMENT                                  CC-10440                 GREENWAY MORTGAGE FUNDING      107 TINDALL ROAD
                                                                                                CORP.                          MIDDLETOWN, NJ 07748



                                                                      Page 100 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 452 of 521
Ditech Financial LLC                                                                                                            Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1035    POOLING AND SERVICING                                       CC-10004                 GREENWICH CAPITAL ACCEPTANCE,    NOT AVAILABLE
           AGREEMENT - NOVEMBER 1, 1995                                                         INC.

2. 1036    WHOLESALE LENDING AGREEMENT                                 CC-10768                 GREYSON CAPITAL, LLC             120 S. OLIVE AVENUE
                                                                                                                                 SUITE 701 & 702
                                                                                                                                 WEST PALM BEACH, FL 33401

2. 1037    WHOLESALE LENDING AGREEMENT                                 CC-10824                 GRIFFIN FUNDING, INC.            2445 5TH AVENUE
                                                                                                                                 SUITE 300
                                                                                                                                 SAN DIEGO, CA 92101

2. 1038    CONSUMER LENDING AGREEMENT                                  CC-10388                 GROUP ONE MORTGAGE, INC.         900 E INDIANTOWN ROAD
                                                                                                                                 SUITE 110
                                                                                                                                 JUPITER, FL 33477

2. 1039    CONSUMER LENDING AGREEMENT                                  CC-10344                 GSB MORTGAGE, INC.               201 N. MAIN STREET
                                                                                                                                 GRAPEVINE, TX 76051

2. 1040    CONSUMER LENDING AGREEMENT                                  CC-10525                 GSF MORTGAGE CORPORATION         15430 CAPITOL DRIVE
                                                                                                                                 BROOKFIELD, WI 53005

2. 1041    CONSUMER LENDING AGREEMENT                                  CC-10317                 GUADALUPE BANK                   1309 BANDERA HIGHWAY
                                                                                                                                 KERRVILLE, TX 78028

2. 1042    CONSUMER LENDING AGREEMENT                                  CC-10662                 GUARANTEED RATE AFFINITY, LLC    1800 W LARCHMONT AVE
                                                                                                                                 CHICAGO, IL 60613

2. 1043    CONSUMER LENDING AGREEMENT                                  CC-10501                 GUARANTEED RATE, INC.            3940 N. RAVENSWOOD
                                                                                                                                 CHICAGO, IL 60613

2. 1044    CONSUMER LENDING AGREEMENT                                  CC-10674                 GUARANTY BANK & TRUST COMPANY    120 OAK STREET
                                                                                                OF DELHI, LOUISIANA              DELHI, LA 71232

2. 1045    WHOLESALE LENDING AGREEMENT                                 CC-11064                 GUARANTY FEDERAL FINANCIAL       34 JEROME AVENUE
                                                                                                CORPORATION                       SUITE 310
                                                                                                                                 BLOOMFIELD, CT 06002

2. 1046    CONSUMER LENDING AGREEMENT                                  CC-10454                 GUILD MORTGAGE COMPANY           5898 COPLEY DRIVE
                                                                                                                                 SUITE 300, 400 & 500
                                                                                                                                 SAN DIEGO, CA 92111

                                                                      Page 101 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 453 of 521
Ditech Financial LLC                                                                                                                Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 1047    WHOLESALE LENDING AGREEMENT                                 CC-11121                 GUILFORD MORTGAGE SERVICE, L.L.C.    1445 BOSTON POST RD
                                                                                                                                     GUILFORD, CT 06437

2. 1048    CONSUMER LENDING AGREEMENT                                  CC-10552                 GVC MORTGAGE, INC.                   ONE PLAZA DR.
                                                                                                                                     SUITE 3
                                                                                                                                     PENDLETON, IN 46064

2. 1049    WHOLESALE LENDING AGREEMENT                                 CC-11113                 H & L LENDING COMPANY LLC            6002 LOGANS WAY
                                                                                                                                     ELLICOTT CITY, MD 21043

2. 1050    WHOLESALE LENDING AGREEMENT                                 CC-11215                 H.G. MORTGAGE, LLC                   1640 TOWN CENTER CIRCLE
                                                                                                                                     SUITE 214
                                                                                                                                     WESTON, FL 33326

2. 1051    CONSUMER LENDING AGREEMENT                                  CC-10369                 HALLMARK HOME MORTGAGE, LLC          7421 COLDWATER ROAD
                                                                                                                                     FORT WAYNE, IN 46825

2. 1052    CONSUMER LENDING AGREEMENT                                  CC-10356                 HAMILTON GROUP FUNDING, INC.         1551 SAWGRASS CORPORATE
                                                                                                                                     PKWY
                                                                                                                                     SUITE 300
                                                                                                                                     SUNRISE, FL 33323

2. 1053    CONSUMER LENDING AGREEMENT                                  CC-10288                 HAMILTON MORTGAGE CORPORATION        2850 19TH STREET S
                                                                                                                                     SUITE 300
                                                                                                                                     HOMEWOOD, AL 35209

2. 1054    CONSUMER LENDING AGREEMENT                                  CC-10562                 HANCOCK WHITNEY BANK                 404 EAST KIRKLAND DRIVE
                                                                                                                                     COVINGTON, LA 70433

2. 1055    WHOLESALE LENDING AGREEMENT                                 CC-10808                 HANSEN LOANS INC.                    1644 LINWOOD STREET

                                                                                                                                     SAN DIEGO, CA 92103

2. 1056    WHOLESALE LENDING AGREEMENT                                 CC-11066                 HAWAII FINANCIAL SERVICES, LLC       727 WAINEE STREET
                                                                                                                                     #107
                                                                                                                                     LAHAINA, HI 96761

2. 1057    WHOLESALE LENDING AGREEMENT                                 CC-11029                 HD LEGACY, INC.                      3230 E. IMPERIAL HIGHWAY
                                                                                                                                     SUITE 110
                                                                                                                                     BREA, CA 92821

                                                                      Page 102 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 454 of 521
Ditech Financial LLC                                                                                                                Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 1058    WHOLESALE LENDING AGREEMENT                                 CC-11176                 HELMS MORTGAGE, LLC                  701 GREEN VALLEY ROAD
                                                                                                                                      SUITE 208
                                                                                                                                     GREENSBORO, NC 27408

2. 1059    WHOLESALE LENDING AGREEMENT                                 CC-10928                 HERBERG, INC.                        950 S. BASCOM AVENUE
                                                                                                                                     1113
                                                                                                                                     SAN JOSE, CA 95128

2. 1060    CONSUMER LENDING AGREEMENT                                  CC-10691                 HERITAGE COMMUNITY BANK              801 FRANKLIN AVE
                                                                                                                                     WASHINGTON, MO 63090

2. 1061    WHOLESALE LENDING AGREEMENT                                 CC-11132                 HERITAGE MORTGAGE CONSULTANTS,       3306 CLAYS MILL RD
                                                                                                LLC                                  SUITE 106
                                                                                                                                     LEXINGTON, KY 40503

2. 1062    WHOLESALE LENDING AGREEMENT                                 CC-11020                 HIGHLAND ROCK FINANCIAL GROUP        21776 COLLINGSWORTH ST.
                                                                                                                                     CUPERTINO, CA 95014

2. 1063    CONSUMER LENDING AGREEMENT                                  CC-10397                 HIGHTECHLENDING INC                  2030 MAIN STREET
                                                                                                                                     #350
                                                                                                                                     IRVINE, CA 92614

2. 1064    WHOLESALE LENDING AGREEMENT                                 CC-10937                 HOME ADVANTAGE CORPORATION           702 BROWN ROAD
                                                                                                                                     SUITE 200
                                                                                                                                     FREMONT, CA 94539

2. 1065    CONSUMER LENDING AGREEMENT                                  CC-10355                 HOME FINANCING UNLIMITED, INC.       901 S. MOPAC EXPY
                                                                                                                                     B5, #120
                                                                                                                                     AUSTIN , TX 78746

2. 1066    WHOLESALE LENDING AGREEMENT                                 CC-11206                 HOME LOAN EAGLE, INC.                1190 PARK AVENUE
                                                                                                                                     SAN JOSE, CA 95126

2. 1067    CONSUMER LENDING AGREEMENT                                  CC-10565                 HOME LOAN INVESTMENT BANK, F.S.B.    1 HOME LOAN PLAZA
                                                                                                                                     WARWICK, RI 02886

2. 1068    WHOLESALE LENDING AGREEMENT                                 CC-11106                 HOME LOAN SOLUTIONS, INC             420 LAKE COOK RD
                                                                                                                                      SUITE 104
                                                                                                                                     DEERFIELD, IL 60015



                                                                      Page 103 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 455 of 521
Ditech Financial LLC                                                                                                             Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1069    CONSUMER LENDING AGREEMENT                                  CC-10639                 HOME SAVINGS MORTGAGE, LLC        7300 WEST 147TH ST
                                                                                                                                  SUITE 303
                                                                                                                                  APPLE VALLEY, MN 55124

2. 1070    WHOLESALE LENDING AGREEMENT                                 CC-10760                 HOME SAVINGS MORTGAGE, LLC        7300 WEST 147TH ST
                                                                                                                                  SUITE 303
                                                                                                                                  APPLE VALLEY, MN 55124

2. 1071    CONSUMER LENDING AGREEMENT                                  CC-10732                 HOME STATE BANK, NATIONAL         40 GRANT STREET
                                                                                                ASSOCIATION                       CRYSTAL LAKE, IL 60014

2. 1072    WHOLESALE LENDING AGREEMENT                                 CC-10992                 HOMEBUYERS MORTGAGE SERVICES,     1120 S LINCOLN AVE, SUITE E
                                                                                                INC.                              STEAMBOAT SPRINGS, CO 80487

2. 1073    CONSUMER LENDING AGREEMENT                                  CC-10300                 HOMEOWNERS FINANCIAL GROUP        16427 NORTH SCOTTSDALE ROAD
                                                                                                USA, LLC                          SUITE #145
                                                                                                                                  SCOTTSDALE, AZ 85254

2. 1074    CONSUMER LENDING AGREEMENT                                  CC-10511                 HOMEOWNERS MORTGAGE               2530 DEVINE STREET
                                                                                                ENTERPRISES, INC.                 COLUMBIA, SC 29205

2. 1075    CONSUMER LENDING AGREEMENT                                  CC-10591                 HOMEPATH LENDING, INC.            575 ANTON BLVD.
                                                                                                                                  SUITE 610
                                                                                                                                  COSTA MESA, CA 92626

2. 1076    WHOLESALE LENDING AGREEMENT                                 CC-11089                 HOMEPLUS CORPORATION              2878 CAMINO DEL RIO SOUTH
                                                                                                                                  SUITE 402
                                                                                                                                  SAN DIEGO, CA 92108

2. 1077    CONSUMER LENDING AGREEMENT                                  CC-10612                 HOMESPIRE MORTGAGE                9711 WASHINGTONIAN BLVD.
                                                                                                CORPORATION                       SUITE 500
                                                                                                                                  GAITHERSBURG, MD 20878

2. 1078    CONSUMER LENDING AGREEMENT                                  CC-10418                 HOMESTAR FINANCIAL CORPORATION    332 WASHINGTON STREET NW
                                                                                                                                  GAINESVILLE, GA 30501

2. 1079    CONSUMER LENDING AGREEMENT                                  CC-10244                 HOMESTEAD FUNDING CORP.           8 AIRLINE DRIVE
                                                                                                                                  ALBANY, NY 12205




                                                                      Page 104 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 456 of 521
Ditech Financial LLC                                                                                                            Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1080    CONSUMER LENDING AGREEMENT                                  CC-10667                 HOMETRUST MORTGAGE               1475 E WOODFIELD RD
                                                                                                CORPORATION                      SUITE 110
                                                                                                                                 SCHAUMBURG, IL 60173

2. 1081    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10141                 HOPEWELL                         NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1082    CONSUMER LENDING AGREEMENT                                  CC-10329                 HORIZON BANK, SSB                600 CONGRESS AVE
                                                                                                                                 SUITE #400
                                                                                                                                 AUSTIN, TX 78701

2. 1083    CONSUMER LENDING AGREEMENT                                  CC-10682                 HORIZON CREDIT UNION             13224 E MANSFIELD AVE.
                                                                                                                                 SUITE 300
                                                                                                                                 SPOKANE VALLEY, WA 99216

2. 1084    WHOLESALE LENDING AGREEMENT                                 CC-10894                 HORIZON HOME MORTGAGE, LLC       156 BROAD STREET
                                                                                                                                 WINDSOR, CT 06095

2. 1085    WHOLESALE LENDING AGREEMENT                                 CC-11124                 HORIZON LENDING SERVICES, LLC    603 E BROADWAY STREET
                                                                                                                                 PO BOX 1025
                                                                                                                                 PROSPER, TX 75078

2. 1086    WHOLESALE LENDING AGREEMENT                                 CC-11227                 HORIZON MORTGAGE GROUP, L.L.C    1700 N. UNIVERSITY DR.
                                                                                                                                 SUITE 304
                                                                                                                                 CORAL SPRINGS, FL 33071

2. 1087    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10142                 HOUSING OPPORTUNITY              NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1088    CONSUMER LENDING AGREEMENT                                  CC-10496                 HOWARD BANK                      3301 BOSTON STREET
                                                                                                                                 BALTIMORE, MD 21224

2. 1089    WHOLESALE LENDING AGREEMENT                                 CC-11041                 HP INVESTMENTS, INC.             5959 COMMERCE BLVD #14
                                                                                                                                 ROHNERT PARK, CA 94928

2. 1090    CONSUMER LENDING AGREEMENT                                  CC-10638                 HUNT MORTGAGE CORPORATION        5400 BROADWAY
                                                                                                                                 LANCASTER, NY 14086



                                                                      Page 105 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 457 of 521
Ditech Financial LLC                                                                                                              Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1091    CONSUMER LENDING AGREEMENT                                  CC-10316                 HUNTINGDON VALLEY BANK             1388 W. STREET ROAD
                                                                                                                                   WARMINSTER, PA 18966

2. 1092    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10143                 HUNTINGTON                         NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1093    CONSUMER LENDING AGREEMENT                                  CC-10378                 HURON VALLEY FINANCIAL, INC.       2395 OAK VALLEY DRIVE
                                                                                                                                   SUITE 200
                                                                                                                                   ANN ARBOR, MI 48103

2. 1094    CONSUMER LENDING AGREEMENT                                  CC-10389                 IDEAL HOME LOANS LLC               7900 E. UNION AVE
                                                                                                                                   SUITE 700
                                                                                                                                   DENVER, CO 80237

2. 1095    WHOLESALE LENDING AGREEMENT                                 CC-11202                 IKON FINANCIAL GROUP LLC           1060 CLIFFWOOD DRIVE
                                                                                                                                   MT PLEASANT, SC 29464

2. 1096    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10152                 INDCENTRE                          NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1097    CONSUMER LENDING AGREEMENT                                  CC-10658                 INDEPENDENT BANK                   1600 REDBUD BLVD.
                                                                                                                                   #400
                                                                                                                                   MCKINNEY, TX 75069

2. 1098    CONSUMER LENDING AGREEMENT                                  CC-10309                 INDIANA MEMBERS CREDIT UNION       5103 MADISON AVENUE
                                                                                                                                   INDIANAPOLIS, IN 46227

2. 1099    CONSUMER LENDING AGREEMENT                                  CC-10358                 INDIANA UNIVERSITY CREDIT UNION    105 EAST WINSLOW ROAD
                                                                                                                                   BLOOMINGTON, IN 47401

2. 1100    WHOLESALE LENDING AGREEMENT                                 CC-11243                 INDIGO MORTGAGE GROUP OF SOUTH     1559 BLAZE LANE
                                                                                                CAROLINA, LLC                      CHARLESTON, SC 29412

2. 1101    POOLING AND SERVICING AGREEMENT                             CC-10156                 INDYMAC BANK, F.S.B.               NOT AVAILABLE
           DATED AS OF DECEMBER 1, 2006

2. 1102    POOLING AND SERVICING AGREEMENT                             CC-10155                 INDYMAC BANK, F.S.B.               NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 2006

                                                                      Page 106 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 458 of 521
Ditech Financial LLC                                                                                                               Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1103    SALE AND SERVICING AGREEMENT                                CC-10154                 INDYMAC BANK, F.S.B.                NOT AVAILABLE
           DATED AS OF DECEMBER 1,2004

2. 1104    WHOLESALE LENDING AGREEMENT                                 CC-10944                 INFINITI FINANCIAL GROUP, INC.      1020 MILWAUKEE AVENUE
                                                                                                                                    SUITE 230
                                                                                                                                    DEERFIELD, IL 60015

2. 1105    WHOLESALE LENDING AGREEMENT                                 CC-11165                 INFINITI HOME LOANS INC.            16480 HARBOR BLVD
                                                                                                                                    SUITE 201
                                                                                                                                    FOUNTAIN VALLEY, CA 92708

2. 1106    CONSUMER LENDING AGREEMENT                                  CC-10649                 INFINITY EQUITY GROUP, INC.         2285 HILLTOP DRIVE
                                                                                                                                    SUITE 100
                                                                                                                                    REDDING, CA 96002

2. 1107    CONSUMER LENDING AGREEMENT                                  CC-10623                 INFINITY MORTGAGE HOLDINGS, LLC     3420 EXECUTIVE CENTER DRIVE
                                                                                                                                    SUITE G100
                                                                                                                                    AUSTIN, TX 78731

2. 1108    CONSUMER LENDING AGREEMENT                                  CC-10488                 INLAND BANK AND TRUST               1900 WEST STATE STREET
                                                                                                                                    GENEVA, IL 60134

2. 1109    CONSUMER LENDING AGREEMENT                                  CC-10543                 INLANTA MORTGAGE, INC.              W239 N3490 PEWAUKEE ROAD
                                                                                                                                    SUITE 200
                                                                                                                                    PEWAUKEE, WI 53072

2. 1110    WHOLESALE LENDING AGREEMENT                                 CC-11033                 INSPYRE MORTGAGE LLC                2090 CANDLEGLOW ST
                                                                                                                                    CASTLE ROCK, CO 80109

2. 1111    WHOLESALE LENDING AGREEMENT                                 CC-11032                 INTEGRA FINANCIAL GROUP, INC.       6565 N. AVONDALE
                                                                                                                                    SUITE 200
                                                                                                                                    CHICAGO, IL 60631

2. 1112    CONSUMER LENDING AGREEMENT                                  CC-10406                 INTEGRITY FIRST FINANCIAL GROUP,    6333 GREENWICH DRIVE
                                                                                                INC.                                SUITE #280
                                                                                                                                    SAN DIEGO, CA 92122

2. 1113    WHOLESALE LENDING AGREEMENT                                 CC-10975                 INTEGRITY MORTGAGE GROUP            9683 TIERRA GRANDE STREET,
                                                                                                                                    SUITE 102
                                                                                                                                    SAN DIEGO, CA 92126

                                                                      Page 107 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 459 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1114    WHOLESALE LENDING AGREEMENT                                 CC-11204                 INTELTY, INC.                       3100 E. MIRALOMA AVE. STE #220
                                                                                                                                    ANAHEIM, CA 92806

2. 1115    CONSUMER LENDING AGREEMENT                                  CC-10336                 INTERCAP LENDING INC.               11781 SOUTH LONE PEAK
                                                                                                                                    PARKWAY
                                                                                                                                    SUITE 200
                                                                                                                                    DRAPER, UT 84020

2. 1116    CONSUMER LENDING AGREEMENT                                  CC-10491                 INTERCOASTAL MORTGAGE COMPANY       4100 MONUMENT CORNER DRIVE
                                                                                                                                    SUITE 220
                                                                                                                                    FAIRFAX, VA 22030

2. 1117    CONSUMER LENDING AGREEMENT                                  CC-10424                 INTERCONTINENTAL CAPITAL GROUP,     265 BROADHOLLOW ROAD
                                                                                                INC.                                SUITE 401
                                                                                                                                    MELVILLE, NY 11747

2. 1118    CONSUMER LENDING AGREEMENT                                  CC-10404                 INTERLINC MORTGAGE SERVICES, LLC    10613 W.SAM HOUSTON PKWY
                                                                                                                                    NORTH
                                                                                                                                    SUITE 200
                                                                                                                                    HOUSTON, TX 77070

2. 1119    CONSUMER LENDING AGREEMENT                                  CC-10318                 INTERSTATE BANK, SSB                301 SOUTH MAIN STREET
                                                                                                                                    PERRYTON, TX 79070

2. 1120    WHOLESALE LENDING AGREEMENT                                 CC-10787                 INVESTORS' MORTGAGE GROUP, INC.     4 SKILLINGS ROAD
                                                                                                                                    WINCHESTER, MA 01890

2. 1121    CONSUMER LENDING AGREEMENT                                  CC-10467                 INWOOD NATIONAL BANK                7621 INWOOD ROAD
                                                                                                                                    DALLAS, TX 75209

2. 1122    SUBSERVICING AGREEMENT I - MAY 1,                           CC-10020                 IRWIN UNION BANK                    NOT AVAILABLE
           2009

2. 1123    SUBSERVICING AGREEMENT II - MAY 1,                          CC-10021                 IRWIN UNION BANK                    NOT AVAILABLE
           2009

2. 1124    SUBSERVICING AGREEMENT III - MAY 1,                         CC-10022                 IRWIN UNION BANK                    NOT AVAILABLE
           2009




                                                                      Page 108 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 460 of 521
Ditech Financial LLC                                                                                                         Case Number:     19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                           Address




2. 1125    MULTI-TRANSACTION SUBSERVICING                              CC-10149                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           AGREEMENT DATED AS OF MAY 1, 2009                                                    COMPANY

2. 1126    MULTI-TRANSACTION SUBSERVICING                              CC-10158                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           AGREEMENT DATED AS OF MAY 1, 2009                                                    COMPANY

2. 1127    MULTI-TRANSACTION SUBSERVICING                              CC-10181                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           AGREEMENT DATED AS OF MAY 1, 2009                                                    COMPANY

2. 1128    MULTI-TRANSACTION SUBSERVICING                              CC-10182                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           AGREEMENT DATED AS OF MAY 1, 2009                                                    COMPANY

2. 1129    SALE AND SERVICING AGREEMENT                                CC-10150                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           DATED AS OF APRIL 3, 2007                                                            COMPANY

2. 1130    SALE AND SERVICING AGREEMENT                                CC-10146                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           DATED AS OF DECEMBER 31, 2005                                                        COMPANY

2. 1131    SALE AND SERVICING AGREEMENT                                CC-10144                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           DATED AS OF JULY 31, 2004                                                            COMPANY

2. 1132    SALE AND SERVICING AGREEMENT                                CC-10145                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           DATED AS OF JUNE 1, 2005                                                             COMPANY

2. 1133    SALE AND SERVICING AGREEMENT                                CC-10147                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           DATED AS OF JUNE 3, 2006                                                             COMPANY

2. 1134    SALE AND SERVICING AGREEMENT                                CC-10148                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           DATED AS OF SEPTEMBER 3, 2006                                                        COMPANY

2. 1135    SERVICING AGREEMENT DATED AS OF                             CC-10151                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           MAY 1, 2009                                                                          COMPANY

2. 1136    SERVICING AGREEMENT DATED AS OF                             CC-10157                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
           MAY 1, 2009                                                                          COMPANY

2. 1137    SERVICING AGREEMENT I - MAY 1, 2009                         CC-10047                 IRWIN UNION BANK AND TRUST    NOT AVAILABLE
                                                                                                COMPANY



                                                                      Page 109 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 461 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1138    SERVICING AGREEMENT II - MAY 1, 2009                        CC-10048                 IRWIN UNION BANK AND TRUST         NOT AVAILABLE
                                                                                                COMPANY

2. 1139    CONSUMER LENDING AGREEMENT                                  CC-10532                 ISERVE RESIDENTIAL LENDING, LLC    16745 W. BERNARDO DRIVE
                                                                                                                                   SUITE 100
                                                                                                                                   SAN DIEGO, CA 92127

2. 1140    WHOLESALE LENDING AGREEMENT                                 CC-10850                 ISLE PACIFICA MORTGAGE INC.        301 5TH STREET
                                                                                                                                   CORONADO, CA 92118

2. 1141    WHOLESALE LENDING AGREEMENT                                 CC-10968                 J & C FINANCIAL, INC.              1190 S. ELMHURST ROAD
                                                                                                                                   SUITE 202
                                                                                                                                   MOUNT PROSPECT, IL 60056

2. 1142    WHOLESALE LENDING AGREEMENT                                 CC-10964                 J DEUCE, LLC                       5520 OLD BULLARD RD
                                                                                                                                   SUITE 120
                                                                                                                                   TYLER, TX 75703

2. 1143    CONSUMER LENDING AGREEMENT                                  CC-10379                 J. G. WENTWORTH HOME LENDING, LLC 3350 COMMISSION COURT
                                                                                                                                  WOODBRIDGE, VA 22192

2. 1144    CONSUMER LENDING AGREEMENT                                  CC-10514                 J. VIRGIL, INC.                    2000 PGA BLVD
                                                                                                                                   BLDG A, STE 3220
                                                                                                                                   PALM BEACH GARDENS, FL
                                                                                                                                   33408

2. 1145    WHOLESALE LENDING AGREEMENT                                 CC-10933                 JAIME RAMIREZ                      762 LOS PINOS PLACE
                                                                                                                                   FREMONT, CA 94539

2. 1146    WHOLESALE LENDING AGREEMENT                                 CC-11144                 JAMES LYNDON MEADOR                3585 MAPLE STREET
                                                                                                                                   STE. 150
                                                                                                                                   VENTURA, CA 93003

2. 1147    WHOLESALE LENDING AGREEMENT                                 CC-11056                 JATCOM CORPORATION                 51 E. CAMPBELL AVE STE 108E
                                                                                                                                   CAMPBELL, CA 95008

2. 1148    CONSUMER LENDING AGREEMENT                                  CC-10333                 JEFFERSON BANK                     6015 BROADWAY
                                                                                                                                   SAN ANTONIO, TX 78209




                                                                      Page 110 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 462 of 521
Ditech Financial LLC                                                                                                              Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1149    FLOW SERVICING AGREEMENT DATED                              CC-10159                 JEFFERSON NATIONAL FINANCIAL       NOT AVAILABLE
           AS OF NOVEMBER 18, 2008                                                              CORPORATION

2. 1150    CONSUMER LENDING AGREEMENT                                  CC-10422                 JMJ FINANCIAL GROUP                26800 ALISO VIEJO PARKWAY
                                                                                                                                   #200
                                                                                                                                   ALISO VIEJO, CA 92656

2. 1151    WHOLESALE LENDING AGREEMENT                                 CC-10962                 JOHN V. O'BRIEN, JR.               309 SANTIAGO STREET
                                                                                                                                   SAN FRANCISCO, CA 94116

2. 1152    WHOLESALE LENDING AGREEMENT                                 CC-10805                 JON DAVID NATHENSON                3545 33RD STREET
                                                                                                                                   SAN DIEGO, CA 92104

2. 1153    WHOLESALE LENDING AGREEMENT                                 CC-11177                 JOSEPH A CASTAGNOLA                133 1/2 KENTUCKY STREET
                                                                                                                                   PETALUMA, CA 94952

2. 1154    WHOLESALE LENDING AGREEMENT                                 CC-11074                 JOWIE D. WITONGCO, III             13559 CABLE CREEK COURT
                                                                                                                                   RANCHO CUCAMONGA, CA 91739

2. 1155    WHOLESALE LENDING AGREEMENT                                 CC-10837                 JUMBO LOAN EXPERTS LLC             48 WALL ST
                                                                                                                                   SUITE 1100
                                                                                                                                   NEW YORK, NY 10005

2. 1156    CONSUMER LENDING AGREEMENT                                  CC-10444                 K. HOVNANIAN AMERICAN MORTGAGE,    3601 QUANTUM BOULEVARD
                                                                                                L.L.C.                             BOYNTON BEACH, FL 33426

2. 1157    WHOLESALE LENDING AGREEMENT                                 CC-11126                 K2 LENDING, INC.                   384 INVERNESS PKWY, #200
                                                                                                                                   ENGLEWOOD, CO 80112

2. 1158    WHOLESALE LENDING AGREEMENT                                 CC-10950                 KAAG FINANCIAL LLC                 1421 WEST THIRD AVENUE
                                                                                                                                   COLUMBUS, OH 43212

2. 1159    WHOLESALE LENDING AGREEMENT                                 CC-10995                 KAITER ENTERPRISES, INC.           1710 13TH STREET
                                                                                                                                   BOULDER, CO 80302

2. 1160    WHOLESALE LENDING AGREEMENT                                 CC-10817                 KAM FINANCIAL & REALTY, INC.       928 FORT STOCKTON
                                                                                                                                   SUITE 111
                                                                                                                                   SAN DIEGO, CA 92103



                                                                      Page 111 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 463 of 521
Ditech Financial LLC                                                                                                             Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1161    WHOLESALE LENDING AGREEMENT                                 CC-11128                 KAMA'AINA MORTGAGE GROUP INC.     10620 TREENA ST.
                                                                                                                                  SUITE 230
                                                                                                                                  SAN DIEGO, CA 92131

2. 1162    WHOLESALE LENDING AGREEMENT                                 CC-11161                 KARLA SUE SEEBOLD                 311 E I 30 SUITE 103
                                                                                                                                  ROCKWALL, TX 75087

2. 1163    CONSUMER LENDING AGREEMENT                                  CC-10293                 KELLER MORTGAGE, LLC              4725 LAKEHURST CT
                                                                                                                                  SUITE 400
                                                                                                                                  DUBLIN, OH 43016

2. 1164    WHOLESALE LENDING AGREEMENT                                 CC-10849                 KENNETH WAYNE SMITH II            8311 GUMWOOD CIRCLE
                                                                                                                                  WESTMINSTER, CA 92683

2. 1165    CONSUMER LENDING AGREEMENT                                  CC-10583                 KRKABOB INCORPORATED              3478 BUSKIRK AVENUE
                                                                                                                                  SUITE 262
                                                                                                                                  PLEASANT HILL, CA 94523

2. 1166    CONSUMER LENDING AGREEMENT                                  CC-10512                 KWIK MORTGAGE CORPORATION         1 CRAGWOOD ROAD
                                                                                                                                  SUITE 103A
                                                                                                                                  SOUTH PLAINFIELD, NJ 07080

2. 1167    POOLING AND SERVICING AGREEMENT                             CC-10163                 LAKE COUNTRY DEPOSITOR LLC        NOT AVAILABLE
           DATED AS OF MAY 31, 2005

2. 1168    POOLING AND SERVICING AGREEMENT                             CC-10164                 LAKE COUNTRY DEPOSITOR LLC        NOT AVAILABLE
           DATED AS OF SEPTEMBER 3, 2006

2. 1169    SERVICING AGREEMENT DATED AS OF                             CC-10067                 LAKE COUNTRY DEPOSITOR LLC        NOT AVAILABLE
           OCTOBER 14, 2008

2. 1170    SERVICING AGREEMENT DATED AS OF                             CC-10139                 LAKE COUNTRY DEPOSITOR LLC        NOT AVAILABLE
           OCTOBER 3, 2008

2. 1171    WHOLESALE LENDING AGREEMENT                                 CC-11189                 LAKE DILLON MORTGAGE SERVICES,    3801 E. FLORIDA AVENUE
                                                                                                INC.                              SUITE 630
                                                                                                                                  DENVER, CO 80210

2. 1172    CONSUMER LENDING AGREEMENT                                  CC-10343                 LAKE ELMO BANK                    11465 39 STREET NORTH
                                                                                                                                  LAKE ELMO, MN 55042

                                                                      Page 112 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 464 of 521
Ditech Financial LLC                                                                                                                Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 1173    CONSUMER LENDING AGREEMENT                                  CC-10533                 LAKELAND BANK                        250 OAK RIDGE ROAD
                                                                                                                                     OAK RIDGE, NJ 07438

2. 1174    CONSUMER LENDING AGREEMENT                                  CC-10312                 LAKESIDE BANK                        1055 W. ROOSEVELT ROAD
                                                                                                                                     CHICAGO , IL 60608

2. 1175    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10160                 LAMPCO FEDERAL                       NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1176    WHOLESALE LENDING AGREEMENT                                 CC-11156                 LANA PRESLEY                         501 W. BROADWAY
                                                                                                                                     #800
                                                                                                                                     SAN DIEGO, CA 92101

2. 1177    CONSUMER LENDING AGREEMENT                                  CC-10230                 LAND HOME FINANCIAL SERVICES, INC. 1355 WILLOW WAY
                                                                                                                                   SUITE 250
                                                                                                                                   CONCORD, CA 94520

2. 1178    WHOLESALE LENDING AGREEMENT                                 CC-11174                 LAWYERS REALTY BROKERAGE             8311 HAVEN AVE 180
                                                                                                                                     RANCHO CUCAMONGA, CA 91730

2. 1179    WHOLESALE LENDING AGREEMENT                                 CC-10846                 LCL GRAND CORPORATION                7041 KOLL CENTER PARKWAY
                                                                                                                                     SUITE 255
                                                                                                                                     PLEASANTON, CA 94566

2. 1180    CONSUMER LENDING AGREEMENT                                  CC-10544                 LEADER BANK, NATIONAL ASSOCIATION 180 MASSACHUSETTS AVENUE
                                                                                                                                  ARLINGTON, MA 02474

2. 1181    CONSUMER LENDING AGREEMENT                                  CC-10614                 LEADERONE FINANCIAL CORPORATION 11020 KING STREET
                                                                                                                                SUITE 390
                                                                                                                                OVERLAND PARK, KS 66210

2. 1182    WHOLESALE LENDING AGREEMENT                                 CC-11063                 LEE & JACKSON FINANCIAL SERVICES,    300 N. LANTANA ST., STE 40
                                                                                                INC.                                 CAMARILLO, CA 93010

2. 1183    CONSUMER LENDING AGREEMENT                                  CC-10357                 LEGACY BANK                          7555 W. 21ST ST. N.
                                                                                                                                     WICHITA, KS 67205




                                                                      Page 113 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 465 of 521
Ditech Financial LLC                                                                                                          Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                            Address




2. 1184    WHOLESALE LENDING AGREEMENT                                 CC-10842                 LEGACY PARK MORTGAGE LLC       12955 BISCAYNE BLVD
                                                                                                                               SUITE 300
                                                                                                                               NORTH MIAMI, FL 33181

2. 1185    CONSUMER LENDING AGREEMENT                                  CC-10332                 LEGACYTEXAS BANK               3512 PRESTON ROAD
                                                                                                                               SUITE 200
                                                                                                                               PLANO, TX 75093

2. 1186    CONSUMER LENDING AGREEMENT                                  CC-10675                 LEGENDS BANK                   310 NORTH FIRST STREET
                                                                                                                               CLARKSVILLE, TN 37040

2. 1187    POOLING AND SERVICING AGREEMENT                             CC-10153                 LEHMAN ABS CORP                NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 2004

2. 1188    POOLING AND SERVICING AGREEMENT                             CC-10189                 LEHMAN ABS CORPORATION         NOT AVAILABLE
           DATED FEBRUARY 1, 2001

2. 1189    POOLING AND SERVING AGREEMENT                               CC-10161                 LEHMAN ABS CORPORATION         NOT AVAILABLE
           DATED SEPTEMBER 1, 2001

2. 1190    WHOLESALE LENDING AGREEMENT                                 CC-10927                 LEN MAUR CORPORATION           1246 ROUTE 46 WEST
                                                                                                                               PARSIPPANY, NJ 07054

2. 1191    CONSUMER LENDING AGREEMENT                                  CC-10380                 LEND SMART MORTGAGE, LLC       3450 LEXINGTON AVENUE N
                                                                                                                               #210
                                                                                                                               SHOREVIEW, MN 55126

2. 1192    CONSUMER LENDING AGREEMENT                                  CC-10605                 LENDA, INC.                    44 TEHAMA STREET
                                                                                                                               SAN FRANCISCO, CA 94105

2. 1193    CONSUMER LENDING AGREEMENT                                  CC-10663                 LENDINGHOME FUNDING            315 MONTGOMERY STREET
                                                                                                CORPORATION                    15TH FLOOR
                                                                                                                               SAN FRANCISCO, CA 94104

2. 1194    CONSUMER LENDING AGREEMENT                                  CC-10245                 LENDUS, LLC                    3236 STONE VALLEY ROAD WEST
                                                                                                                               ALAMO, CA 94507

2. 1195    CONSUMER LENDING AGREEMENT                                  CC-10571                 LENOX FINANCIAL MORTGAGE       200 EAST SANDPOINTE AVENUE
                                                                                                CORPORATION                    SUITE 800
                                                                                                                               SANTA ANA, CA 92707

                                                                      Page 114 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 466 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1196    CONSUMER LENDING AGREEMENT                                  CC-10566                 LHM FINANCIAL CORPORATION           7025 EAST GREENWAY PARKWAY
                                                                                                                                    SUITE 100
                                                                                                                                    SCOTTSDALE, AZ 85254

2. 1197    WHOLESALE LENDING AGREEMENT                                 CC-11105                 LIBERTY MORTGAGE ASSOCIATES INC.    8409 NORTH MILITARY TRAIL 115
                                                                                                                                    PALM BEACH GARDENS, FL 33410

2. 1198    CONSUMER LENDING AGREEMENT                                  CC-10701                 LIFESTONE MORTGAGE CORPORATION 2401 WEST US HIGHWAY 20
                                                                                                                               SUITE 206
                                                                                                                               PINGREE GROVE, IL 60140

2. 1199    WHOLESALE LENDING AGREEMENT                                 CC-10761                 LIFESTONE MORTGAGE CORPORATION 2401 WEST US HIGHWAY 20
                                                                                                                               SUITE 206
                                                                                                                               PINGREE GROVE, IL 60140

2. 1200    WHOLESALE LENDING AGREEMENT                                 CC-10891                 LIFEWAY LENDING GROUP INC.          305 E SOUTH STREET
                                                                                                                                    LINDALE, TX 75771

2. 1201    WHOLESALE LENDING AGREEMENT                                 CC-10923                 LIGHTHOUSE FINANCIAL LENDING,       172 W. LIVE OAK AVENUE
                                                                                                CORP.                               ARCADIA, CA 91007

2. 1202    CONSUMER LENDING AGREEMENT                                  CC-10718                 LINCOLN CAPITAL ADVISORS, LLC       995 CANTON STREET
                                                                                                                                    SUITE 200
                                                                                                                                    ROSWELL, GA 30075

2. 1203    WHOLESALE LENDING AGREEMENT                                 CC-11257                 LINCOLN FUNDING GROUP, INC.         39 S. LIVERMORE AVE.
                                                                                                                                    #201
                                                                                                                                    LIVERMORE, CA 94550

2. 1204    WHOLESALE LENDING AGREEMENT                                 CC-11075                 LIVINGSTON LENDING, LLC             108 EAST GRAND RIVER
                                                                                                                                    SUITE 200
                                                                                                                                    BRIGHTON, MI 48116

2. 1205    WHOLESALE LENDING AGREEMENT                                 CC-10922                 LL MAJESTIC CAPITAL INC.            10423 VALLEY BLVD
                                                                                                                                    #B1
                                                                                                                                    EL MONTE, CA 91731

2. 1206    CONSUMER LENDING AGREEMENT                                  CC-10416                 LO, INC.                            1008 140TH AVE NE
                                                                                                                                    SUITE 101
                                                                                                                                    BELLEVUE, WA 98005

                                                                      Page 115 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 467 of 521
Ditech Financial LLC                                                                                                          Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                            Address




2. 1207    CONSUMER LENDING AGREEMENT                                  CC-10724                 LOAN AMERICA                   23293 VENTURA BLVD.
                                                                                                                               WOODLAND HILLS, CA 91364

2. 1208    WHOLESALE LENDING AGREEMENT                                 CC-10788                 LOAN AMERICA                   23293 VENTURA BLVD.

                                                                                                                               WOODLAND HILLS, CA 91364

2. 1209    CONSUMER LENDING AGREEMENT                                  CC-10706                 LOAN CABIN INC.                1910 S HIGHLAND AVE
                                                                                                                               SUITE 300
                                                                                                                               LOMBARD, IL 60148

2. 1210    CONSUMER LENDING AGREEMENT                                  CC-10540                 LOAN SIMPLE, INC.              9635 MAROON CIRCLE
                                                                                                                               SUITE 100
                                                                                                                               ENGLEWOOD, CO 80112

2. 1211    WHOLESALE LENDING AGREEMENT                                 CC-11087                 LOANATIK, L.L.C.               4550 E. CACTUS ROAD
                                                                                                                               SUITE 27
                                                                                                                               PHOENIX, AZ 85022

2. 1212    CONSUMER LENDING AGREEMENT                                  CC-10226                 LOANDEPOT.COM, LLC             100 ELM STREET 3RD FLOOR
                                                                                                                               WALPOLE, MA 02081

2. 1213    CONSUMER LENDING AGREEMENT                                  CC-10395                 LOANDEPOT.COM, LLC             26642 TOWNE CENTRE DRIVE
                                                                                                                               FOOTHILL RANCH, CA 92610

2. 1214    WHOLESALE LENDING AGREEMENT                                 CC-11183                 LOWCOUNTRY HOME LOANS LLC      1156 BOWMAN ROAD
                                                                                                                                SUITE 200
                                                                                                                               MOUNT PLEASANT, SC 29464

2. 1215    WHOLESALE LENDING AGREEMENT                                 CC-11116                 LP FINANCIAL INC.              18801 VENTURA BLVD
                                                                                                                                STE 310
                                                                                                                               TARZANA, CA 91356

2. 1216    CONSUMER LENDING AGREEMENT                                  CC-10250                 LRS FINANCIAL NETWORK, INC.    2101 W. WADLEY AVE
                                                                                                                               SUITE 36
                                                                                                                               MIDLAND, TX 79705

2. 1217    CONSUMER LENDING AGREEMENT                                  CC-10299                 LUCEY MORTGAGE CORPORATION     861 COLEMAN BLVD
                                                                                                                               MT. PLEASANT, SC 29464



                                                                      Page 116 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 468 of 521
Ditech Financial LLC                                                                                                            Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1218    WHOLESALE LENDING AGREEMENT                                 CC-10736                 LUCEY MORTGAGE CORPORATION       861 COLEMAN BLVD
                                                                                                                                 MT. PLEASANT, SC 29464

2. 1219    WHOLESALE LENDING AGREEMENT                                 CC-11160                 LW MORTGAGE ENTERPRISES, INC.    2204 GARNET AVE #209
                                                                                                                                 SAN DIEGO, CA 92109

2. 1220    CONSUMER LENDING AGREEMENT                                  CC-10466                 LYC MORTGAGE, LLC                20 SOUTHWEST PARK

                                                                                                                                 WESTWOOD, MA 02090

2. 1221    WHOLESALE LENDING AGREEMENT                                 CC-11014                 M & M MORTGAGE, LLC              1700 WEST HIGHWAY 36
                                                                                                                                 SUITE 300
                                                                                                                                 ROSEVILLE, MN 55113

2. 1222    WHOLESALE LENDING AGREEMENT                                 CC-11260                 M I E FINANCIAL, INC.            3330 DUNDEE RD, STE C5
                                                                                                                                 NORTHBROOK, IL 60062

2. 1223    WHOLESALE LENDING AGREEMENT                                 CC-10986                 M POWER MORTGAGE, INC.           3998 INLAND EMPIRE BLVD
                                                                                                                                 STE 400
                                                                                                                                 ONTARIO, CA 91764

2. 1224    WHOLESALE LENDING AGREEMENT                                 CC-11186                 M.P.S. MORTGAGE COMPANY          6401 CARMEL ROAD
                                                                                                                                 SUITE 202
                                                                                                                                 CHARLOTTE, NC 28226

2. 1225    WHOLESALE LENDING AGREEMENT                                 CC-11194                 M.T.G.E. MORTGAGE CORPORATION    42104 N. VENTURE DRIVE
                                                                                                                                  #A118
                                                                                                                                 ANTHEM, AZ 85086

2. 1226    CONSUMER LENDING AGREEMENT                                  CC-10608                 M/I FINANCIAL, LLC               3 EASTON OVAL
                                                                                                                                 SUITE 340
                                                                                                                                 COLUMBUS, OH 43219

2. 1227    CONSUMER LENDING AGREEMENT                                  CC-10302                 MAGNOLIA BANK, INCORPORATED      794 OLD ELIZABETHTOWN RD.
                                                                                                                                 HODGENVILLE, KY 42748

2. 1228    WHOLESALE LENDING AGREEMENT                                 CC-11188                 MALIBU FUNDING, INC.             6911 TOPANGA CANYON STE. 206
                                                                                                                                 CANOGA PARK, CA 91303




                                                                      Page 117 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 469 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1229    CONSUMER LENDING AGREEMENT                                  CC-10396                 MANHATTAN FINANCIAL GROUP, INC.    600 LA TERRAZA BLVD
                                                                                                                                   3RD FLOOR
                                                                                                                                   ESCONDIDO, CA 92025

2. 1230    CONSUMER LENDING AGREEMENT                                  CC-10359                 MANN MORTGAGE, LLC                 1220 WHITEFISH STAGE
                                                                                                                                   KALISPELL, MT 59901

2. 1231    CONSUMER LENDING AGREEMENT                                  CC-10597                 MANUFACTURERS AND TRADERS          4949 SW MEADOWS RD
                                                                                                TRUST COMPANY - EAST               SUITE 500
                                                                                                                                   LAKE OSWEGO, OR 97035

2. 1232    CONSUMER LENDING AGREEMENT                                  CC-10477                 MANUFACTURERS AND TRADERS          4949 SW MEADOWS RD
                                                                                                TRUST COMPANY - WEST               SUITE 500
                                                                                                                                   LAKE OSWEGO, OR 97035

2. 1233    WHOLESALE LENDING AGREEMENT                                 CC-10941                 MARGUERITE NOGOSEK                 3190 S. BASCOM AVE
                                                                                                INCORPORATED                       #110
                                                                                                                                   SAN JOSE, CA 95124

2. 1234    WHOLESALE LENDING AGREEMENT                                 CC-11110                 MARKET PLACE MORTGAGE CORP.        246 E. JANATA BLVD
                                                                                                                                   STE 220
                                                                                                                                   LOMBARD, IL 60148

2. 1235    WHOLESALE LENDING AGREEMENT                                 CC-11022                 MARTIN LENDING GROUP, INC          16275 MONTEREY, SUITE K
                                                                                                                                   MORGAN HILL, CA 95037

2. 1236    WHOLESALE LENDING AGREEMENT                                 CC-10781                 MARTY PRINCE, INC.                 7618 E APPLETREE LANE
                                                                                                                                   ORANGE, CA 92869

2. 1237    WHOLESALE LENDING AGREEMENT                                 CC-10949                 MARYLINDA KELLEY                   115 PUESTA DEL SOL
                                                                                                                                   LOS GATOS, CA 95032

2. 1238    CONSUMER LENDING AGREEMENT                                  CC-10461                 MASON MCDUFFIE MORTGAGE            2430 CAMINO RAMON
                                                                                                CORPORATION                        SUITE 300
                                                                                                                                   SAN RAMON, CA 94583

2. 1239    WHOLESALE LENDING AGREEMENT                                 CC-10773                 MASSHOME MORTGAGE, LLC             200 LINCOLN STREET
                                                                                                                                   SUITE 405
                                                                                                                                   BOSTON, MA 02111



                                                                      Page 118 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 470 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1240    WHOLESALE LENDING AGREEMENT                                 CC-11008                 MAXREAL CUPERTINO                10991 N DE ANZA BLVD.
                                                                                                                                 SUITE A
                                                                                                                                 CUPERTINO, CA 95014

2. 1241    WHOLESALE LENDING AGREEMENT                                 CC-11001                 MBS CAPITAL GROUP INC.           8765 MESA POINT TERRACE
                                                                                                                                 SAN DIEGO, CA 92154

2. 1242    CONSUMER LENDING AGREEMENT                                  CC-10437                 MC JAB, INC.                     4550 KEARNY VILLA ROAD
                                                                                                                                 SUITE 215
                                                                                                                                 SAN DIEGO, CA 92123

2. 1243    WHOLESALE LENDING AGREEMENT                                 CC-10743                 MC JAB, INC.                     4550 KEARNY VILLA ROAD
                                                                                                                                 SUITE 215
                                                                                                                                 SAN DIEGO, CA 92123

2. 1244    WHOLESALE LENDING AGREEMENT                                 CC-10996                 MCCORMICK LENDING GROUP, INC.    14362 N FRANK LLOYD WRIGHT
                                                                                                                                 #1000
                                                                                                                                 SCOTTSDALE, AZ 85260

2. 1245    WHOLESALE LENDING AGREEMENT                                 CC-11048                 MCLEOD FINANCIAL GROUP INC.      385 S. LEMON AVENUE, SUITE D
                                                                                                                                 WALNUT, CA 91789

2. 1246    CONSUMER LENDING AGREEMENT                                  CC-10722                 MEGA CAPITAL FUNDING, INC.       5000 N. PARKWAY CALABASAS.
                                                                                                                                 SUITE 100
                                                                                                                                 CALABASAS, CA 91302

2. 1247    CONSUMER LENDING AGREEMENT                                  CC-10364                 MEGASTAR FINANCIAL CORP.         1080 CHEROKEE STREET
                                                                                                                                 DENVER , CO 80204

2. 1248    CONSUMER LENDING AGREEMENT                                  CC-10726                 MEMBER FIRST MORTGAGE, LLC       616 44TH STREET SE
                                                                                                                                 GRAND RAPIDS, MI 49548

2. 1249    CONSUMER LENDING AGREEMENT                                  CC-10405                 MERIDIAN BANK                    9 OLD LINCOLN HIGHWAY
                                                                                                                                 MALVERN, PA 19355

2. 1250    WHOLESALE LENDING AGREEMENT                                 CC-11090                 MERIDIAN CAPITAL LENDING         930 S. BELL BLVD
                                                                                                                                 STE 407
                                                                                                                                 CEDAR PARK, TX 78613




                                                                      Page 119 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 471 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1251    AMENDED AND RESTATED SERVICING                              CC-10167                 MERIT SECURITIES CORPORATION       NOT AVAILABLE
           AGREEMENT DATED DECEMBER 17, 1999

2. 1252    AMENDED AND RESTATED SERVICING                              CC-10168                 MERIT SECURITIES CORPORATION       NOT AVAILABLE
           AGREEMENT DATED DECEMBER 17, 1999

2. 1253    AMENDED AND RESTATED SERVICING                              CC-10169                 MERIT SECURITIES CORPORATION       NOT AVAILABLE
           AGREEMENT DATED DECEMBER 17, 1999

2. 1254    CONSUMER LENDING AGREEMENT                                  CC-10618                 METRO CREDIT UNION                 200 REVERE BEACH PARKWAY
                                                                                                                                   CHELSEA, MA 02150

2. 1255    WHOLESALE LENDING AGREEMENT                                 CC-11003                 METRO MORTGAGE LENDING, INC.       2305 HURSTBOURNE VILLAGE DR
                                                                                                                                   SUITE 100
                                                                                                                                   LOUISVILLE, KY 40299

2. 1256    WHOLESALE LENDING AGREEMENT                                 CC-11159                 MICHAEL RAND & ASSOCIATES, INC.    6740 FALLBROOK AVENUE
                                                                                                                                   #201
                                                                                                                                   WEST HILLS, CA 91307

2. 1257    CONSUMER LENDING AGREEMENT                                  CC-10594                 MICHIGAN MUTUAL, INC.              911 MILITARY STREET
                                                                                                                                   PORT HURON, MI 48060

2. 1258    WHOLESALE LENDING AGREEMENT                                 CC-11111                 MIDAMERICA BANCORP, INC.           9720 SOUTHWEST HWY
                                                                                                                                   OAK LAWN, IL 60453

2. 1259    CONSUMER LENDING AGREEMENT                                  CC-10281                 MIDCOUNTRY BANK                    1001 LABORE INDUSTRIAL COURT
                                                                                                                                   SUITE E
                                                                                                                                   VADNAIS HEIGHTS, MN 55110

2. 1260    SERVICING AGREEMENT DATED AS OF                             CC-10171                 MID-SATE CAPITAL TRUST 2010-1      NOT AVAILABLE
           NOVMEBER 30, 2010

2. 1261    SERVICING AGREEMENT DATED AS OF                             CC-10172                 MID-STATE CAPITAL CORPORATION      NOT AVAILABLE
           JULY 15, 2004                                                                        2004-1 TRUST

2. 1262    SERVICING AGREEMENT DATED AS OF                             CC-10173                 MID-STATE CAPITAL CORPORATION      NOT AVAILABLE
           DECEMBER 5, 2005                                                                     2005-1 TRUST



                                                                      Page 120 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 472 of 521
Ditech Financial LLC                                                                                                            Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1263    SERVICING AGREEMENT DATED AS OF                             CC-10174                 MID-STATE CAPITAL CORPORATION    NOT AVAILABLE
           NOVMEBER 2, 2006                                                                     2006-1 TRUST

2. 1264    SERVICING AGREEMENT DATED AS OF                             CC-10175                 MID-STATE TRUST IV               NOT AVAILABLE
           MARCH 1, 1995

2. 1265    SERVICING AGREEMENT DATED AS OF                             CC-10176                 MID-STATE TRUST VII              NOT AVAILABLE
           DECEMBER 10, 1998

2. 1266    SERVICING AGREEMENT DATED AS OF                             CC-10177                 MID-STATE TRUST VIII             NOT AVAILABLE
           MAY 3, 2000

2. 1267    SERVICING AGREEMENT DATED AS OF                             CC-10178                 MID-STATE TRUST X                NOT AVAILABLE
           NOVEMBER 9, 2001

2. 1268    SERVICING AGREEMENT DATED AS OF                             CC-10179                 MID-STATE TRUST XI               NOT AVAILABLE
           JUNE 26, 2003

2. 1269    WHOLESALE LENDING AGREEMENT                                 CC-11150                 MIDWEST LENDING CORPORATION      1732 W HUBBARD
                                                                                                                                 STE 2A
                                                                                                                                 CHICAGO, IL 60622

2. 1270    CONSUMER LENDING AGREEMENT                                  CC-10635                 MIDWEST MORTGAGE ASSOCIATES      5333 N UNION BLVD
                                                                                                CORPORATION                      SUITE 100
                                                                                                                                 COLORADO SPRINGS, CO 80918

2. 1271    CONSUMER LENDING AGREEMENT                                  CC-10621                 MIDWESTONE BANK                  102 SOUTH CLINTON STREET
                                                                                                                                 IOWA CITY, IA 52244

2. 1272    WHOLESALE LENDING AGREEMENT                                 CC-11115                 MIKILROBIN, INC.                 301 HARTZ AVE., SUITE 201
                                                                                                                                 DANVILLE, CA 94526

2. 1273    CONSUMER LENDING AGREEMENT                                  CC-10640                 MILEND, INC.                     8995 WESTSIDE PARKWAY
                                                                                                                                 ALPHARETTA, GA 30009

2. 1274    WHOLESALE LENDING AGREEMENT                                 CC-10775                 MILESTONE FINANCE LLC            518 HIGH STREET
                                                                                                                                 SOMERSWORTH, NH 03878




                                                                      Page 121 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 473 of 521
Ditech Financial LLC                                                                                                               Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1275    CONSUMER LENDING AGREEMENT                                  CC-10470                 MILLENIUM HOME MORTGAGE, LLC        40 BALDWIN ROAD
                                                                                                                                    PARSIPPANY, NJ 07054

2. 1276    CONSUMER LENDING AGREEMENT                                  CC-10469                 MILLENNIUM BANK                     2077 MINER STREET
                                                                                                                                    DES PLAINES, IL 60016

2. 1277    WHOLESALE LENDING AGREEMENT                                 CC-11083                 MILLENNIUM MORTGAGE SERVICES        411 E. BUSINESS CENTER DRIVE
                                                                                                INC.                                SUITE 116
                                                                                                                                    MOUNT PROSPECT, IL 60056

2. 1278    WHOLESALE LENDING AGREEMENT                                 CC-10989                 MINNESOTA HOME LENDING, LLC         7400 METRO BLVD SUITE 112
                                                                                                                                    EDINA, MN 55439

2. 1279    WHOLESALE LENDING AGREEMENT                                 CC-11199                 MINNESOTA MORTGAGE GROUP LLC        7300 METRO BLVD
                                                                                                                                    SUITE 340
                                                                                                                                    EDINA, MN 55439

2. 1280    WHOLESALE LENDING AGREEMENT                                 CC-10945                 MINNTRUST MORTGAGE, LLC             1650 WEST 82ND STREET
                                                                                                                                    SUITE 140
                                                                                                                                    BLOOMINGTON, MN 55431

2. 1281    WHOLESALE LENDING AGREEMENT                                 CC-10930                 MISSION-BISHOP REAL ESTATE, INC.    39180 LIBERTY STREET
                                                                                                                                    #101
                                                                                                                                    FREMONT, CA 94538

2. 1282    WHOLESALE LENDING AGREEMENT                                 CC-11242                 MKS LENDING LLC                     7565 E EAGLE CREST DR
                                                                                                                                     201
                                                                                                                                    MESA, AZ 85207

2. 1283    CONSUMER LENDING AGREEMENT                                  CC-10698                 ML MORTGAGE CORP.                   8270 ASPEN STREET
                                                                                                                                    RANCHO CUCAMONGA, CA 91730

2. 1284    WHOLESALE LENDING AGREEMENT                                 CC-11079                 MONARCH BAY LENDING, INC.           37 RUE FONTAINBLEAU
                                                                                                                                    NEWPORT BEACH, CA 92660

2. 1285    WHOLESALE LENDING AGREEMENT                                 CC-11268                 MONEY1ST CONSULTING, LLC            50 N. LAURA ST
                                                                                                                                    SUITE 2500
                                                                                                                                    JACKSONVILLE, FL 32202




                                                                      Page 122 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 474 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1286    CONSUMER LENDING AGREEMENT                                  CC-10324                 MONTGOMERY BANK                    ONE MONTGOMERY BANK PLAZA
                                                                                                                                   SIKESTON, MO 63801

2. 1287    CONSUMER LENDING AGREEMENT                                  CC-10442                 MORGAN HOME LOAN FUNDING           8996 MIRAMAR ROAD
                                                                                                CORPORATION                        #230
                                                                                                                                   SAN DIEGO, CA 92126

2. 1288    WHOLESALE LENDING AGREEMENT                                 CC-10952                 MORGAN REAL ESTATE & FINANCIAL,    2051 JUNCTION AVENUE
                                                                                                INC.                               #238
                                                                                                                                   SAN JOSE, CA 95131

2. 1289    CONSUMER LENDING AGREEMENT                                  CC-10579                 MORIA DEVELOPMENT, INC.            2055 E CENTENNIAL CIR
                                                                                                                                   TEMPE, AZ 85284

2. 1290    WHOLESALE LENDING AGREEMENT                                 CC-11015                 MORTGAGE 831                       5521 SCOTTS VALLEY DRIVE
                                                                                                                                   SUITE 110
                                                                                                                                   SCOTTS VALLEY, CA 95066

2. 1291    CONSUMER LENDING AGREEMENT                                  CC-10228                 MORTGAGE AMERICA, INC.             1425 GRAPE STREET
                                                                                                                                   WHITEHALL, PA 18052

2. 1292    WHOLESALE LENDING AGREEMENT                                 CC-10813                 MORTGAGE AND REALTY                4024 IBIS STREET
                                                                                                PROFESSIONALS                      SUITE B
                                                                                                                                   SAN DIEGO, CA 92103

2. 1293    CONSUMER LENDING AGREEMENT                                  CC-10680                 MORTGAGE ASSURANCE, INC.           1200 ASHWOOD PARKWAY
                                                                                                                                   SUITE 200
                                                                                                                                   ATLANTA, GA 30338

2. 1294    CONSUMER LENDING AGREEMENT                                  CC-10570                 MORTGAGE BANK OF CALIFORNIA        1141 HIGHLAND AVENUE
                                                                                                                                   SUITE C
                                                                                                                                   MANHATTAN BEACH, CA 90266

2. 1295    WHOLESALE LENDING AGREEMENT                                 CC-10988                 MORTGAGE CAPITAL GROUP, INC.       64 E. CRYSTAL LAKE AVENUE
                                                                                                                                   CRYSTAL LAKE, IL 60014

2. 1296    CONSUMER LENDING AGREEMENT                                  CC-10616                 MORTGAGE CAPITAL PARTNERS, INC.    12400 WILSHIRE BLVD.
                                                                                                                                   SUITE 900
                                                                                                                                   LOS ANGELES, CA 90025



                                                                      Page 123 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 475 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1297    WHOLESALE LENDING AGREEMENT                                 CC-11147                 MORTGAGE CENTER CORP.               199 CALIFORNIA DR.
                                                                                                                                    #200
                                                                                                                                    MILLBRAE, CA 94030

2. 1298    WHOLESALE LENDING AGREEMENT                                 CC-11216                 MORTGAGE CENTER OF AMERICA, INC.    10400 EATON PLACE, SUITE 212
                                                                                                                                    FAIRFAX, VA 22030

2. 1299    CONSUMER LENDING AGREEMENT                                  CC-10410                 MORTGAGE EQUITY PARTNERS, LLC       220 BROADWAY
                                                                                                                                    SUITE 205
                                                                                                                                    LYNNFIELD, MA 01940

2. 1300    CONSUMER LENDING AGREEMENT                                  CC-10291                 MORTGAGE EXPRESS LLC                10260 SW GREENBURG ROAD
                                                                                                                                    SUITE #830
                                                                                                                                    PORTLAND, OR 97223

2. 1301    CONSUMER LENDING AGREEMENT                                  CC-10555                 MORTGAGE FINANCIAL SERVICES, LLC    11940 BRICKSOME AVENUE
                                                                                                                                    SUITE D
                                                                                                                                    BATON ROUGE, LA 70816

2. 1302    WHOLESALE LENDING AGREEMENT                                 CC-10970                 MORTGAGE LENDING CONSULTING         4542 RUFFNER STREET
                                                                                                GROUP, INC.                         SUITE 240
                                                                                                                                    SAN DIEGO, CA 92111

2. 1303    WHOLESALE LENDING AGREEMENT                                 CC-10938                 MORTGAGE MAGIC                      1625 THE ALAMEDA
                                                                                                                                    #401
                                                                                                                                    SAN JOSE, CA 95126

2. 1304    WHOLESALE LENDING AGREEMENT                                 CC-11193                 MORTGAGE MAX, INC.                  1015 CHESTNUT AVE
                                                                                                                                    A2
                                                                                                                                    CARLSBAD, CA 92008

2. 1305    WHOLESALE LENDING AGREEMENT                                 CC-11050                 MORTGAGE NETWORK SOLUTIONS, LLC 2036 FOULK ROAD
                                                                                                                                SUITE 102
                                                                                                                                WILMINGTON, DE 19810

2. 1306    CONSUMER LENDING AGREEMENT                                  CC-10568                 MORTGAGE SERVICES III, L.L.C.       502 NORTH HERSHEY ROAD
                                                                                                                                    BLOOMINGTON, IL 61704

2. 1307    CONSUMER LENDING AGREEMENT                                  CC-10483                 MORTGAGE SUPPLIERS, INC             8771 ROCKWELL ROAD
                                                                                                                                    WINCHESTER, KY 40391

                                                                      Page 124 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 476 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1308    WHOLESALE LENDING AGREEMENT                                 CC-11182                 MORTGAGE TEAM 1, INC.            6336 PICCADILLY SQUARE DRIVE
                                                                                                                                 MOBILE, AL 36609

2. 1309    WHOLESALE LENDING AGREEMENT                                 CC-10829                 MORTGAGES DONE RIGHT INC.        1500 GATEWAY BLVD
                                                                                                                                 SUITE 220
                                                                                                                                 BOYNTON BEACH, FL 33426

2. 1310    CONSUMER LENDING AGREEMENT                                  CC-10538                 MORTGAGES UNLIMITED INC.         7365 KIRKWOOD COURT N
                                                                                                                                 SUITE 300
                                                                                                                                 MAPLE GROVE, MN 55369

2. 1311    WHOLESALE LENDING AGREEMENT                                 CC-11016                 MPR FINANCIAL CORPORATION        1320 SOLANO AVE.
                                                                                                                                 #201
                                                                                                                                 ALBANY, CA 94706

2. 1312    CONSUMER LENDING AGREEMENT                                  CC-10277                 MSA MORTGAGE, LLC                5 FREMONT STREET
                                                                                                                                 WINTHROP, MA 02152

2. 1313    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10183                 MUNCIE FCU                       NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1314    CONSUMER LENDING AGREEMENT                                  CC-10577                 MURPHY BANK                      5180 NORTH PALM AVENUE
                                                                                                                                 SUITE 101
                                                                                                                                 FRESNO, CA 93704

2. 1315    CONSUMER LENDING AGREEMENT                                  CC-10702                 MUTUAL BANK                      570 WASHINGTON STREET
                                                                                                                                 WHITMAN, MA 02382

2. 1316    CONSUMER LENDING AGREEMENT                                  CC-10593                 MUTUAL FEDERAL BANK              2212 WEST CERMAK ROAD
                                                                                                                                 CHICAGO, IL 60608

2. 1317    WHOLESALE LENDING AGREEMENT                                 CC-11251                 MWM CONSULTING                   5698 VIA MARISOL
                                                                                                                                 LOS ANGELES, CA 90042

2. 1318    CONSUMER LENDING AGREEMENT                                  CC-10720                 MYPRIMEHOMELOAN.COM, LLC         7676 HAZARD CENTER DR
                                                                                                                                 5TH FLOOR
                                                                                                                                 SAN DIEGO, CA 92108




                                                                      Page 125 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 477 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1319    WHOLESALE LENDING AGREEMENT                                 CC-11006                 MYPRIMEHOMELOAN.COM, LLC           7676 HAZARD CENTER DR
                                                                                                                                   5TH FLOOR
                                                                                                                                   SAN DIEGO, CA 92108

2. 1320    WHOLESALE LENDING AGREEMENT                                 CC-11101                 NAMY, INC.                         2074 S NORMA LN
                                                                                                                                   ANAHEIM, CA 92802

2. 1321    CONSUMER LENDING AGREEMENT                                  CC-10370                 NATIONS RELIABLE LENDING, LLC      2506 W. MAIN STREET
                                                                                                                                   SUITE 400
                                                                                                                                   HOUSTON, TX 77098

2. 1322    WHOLESALE LENDING AGREEMENT                                 CC-10984                 NATIONWIDE CAPITAL CORPORATION     8152 PAINTER AVE., SUITE 200
                                                                                                                                   WHITTIER, CA 90602

2. 1323    CONSUMER LENDING AGREEMENT                                  CC-10513                 NATIONWIDE EQUITIES CORPORATION    1 INTERNATIONAL BLVD
                                                                                                                                   SUITE 1202
                                                                                                                                   MAHWAH, NJ 07495

2. 1324    CONSUMER LENDING AGREEMENT                                  CC-10567                 NATIONWIDE HOME LOANS CORP.        2455 E. SUNRISE BLVD
                                                                                                                                   SUITE 500
                                                                                                                                   FORT LAUDERDALE, FL 33304

2. 1325    WHOLESALE LENDING AGREEMENT                                 CC-10769                 NAUTICAL HOME LENDING, LLC         62R WARREN AVENUE
                                                                                                                                   PLYMOUTH, MA 02360

2. 1326    CONSUMER LENDING AGREEMENT                                  CC-10688                 NCL, LLC                           1642 W SMITH VALLEY ROAD
                                                                                                                                   SUITE A
                                                                                                                                   GREENWOOD, IN 46142

2. 1327    WHOLESALE LENDING AGREEMENT                                 CC-10754                 NCL, LLC                           1642 W SMITH VALLEY ROAD
                                                                                                                                   SUITE A
                                                                                                                                   GREENWOOD, IN 46142

2. 1328    CONSUMER LENDING AGREEMENT                                  CC-10478                 NEEDHAM BANK                       1063 GREAT PLAIN AVENUE
                                                                                                                                   NEEDHAM, MA 02492

2. 1329    CONSUMER LENDING AGREEMENT                                  CC-10534                 NEIGHBORHOOD LOANS, INC.           55 W. 22ND STREET
                                                                                                                                   SUITE 130
                                                                                                                                   LOMBARD, IL 60148



                                                                      Page 126 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 478 of 521
Ditech Financial LLC                                                                                                           Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1330    CONSUMER LENDING AGREEMENT                                  CC-10523                 NEIGHBOR'S FINANCIAL CORPORATION 2831 G STREET
                                                                                                                                 SUITE 200
                                                                                                                                 SACRAMENTO, CA 95816

2. 1331    CONSUMER LENDING AGREEMENT                                  CC-10289                 NETWORK FUNDING, LP              9700 RICHMOND AVENUE
                                                                                                                                 SUITE 320
                                                                                                                                 HOUSTON, TX 77042

2. 1332    WHOLESALE LENDING AGREEMENT                                 CC-11091                 NEW CITY MORTGAGE, LLC           7102 W SAM HOUSTON PKWY N
                                                                                                                                 #210
                                                                                                                                 HOUSTON, TX 77040

2. 1333    CONSUMER LENDING AGREEMENT                                  CC-10264                 NEW FED MORTGAGE, CORP.          98 HIGH STREET
                                                                                                                                 DANVERS, MA 01923

2. 1334    WHOLESALE LENDING AGREEMENT                                 CC-11263                 NEW SOUTH MORTGAGE CORP.         130 RIVER LANDING DR
                                                                                                                                  SUITE 1-D
                                                                                                                                 DANIEL ISLAND, SC 29492

2. 1335    CONSUMER LENDING AGREEMENT                                  CC-10505                 NEWCASTLE HOME LOANS, LLC        1700 W. CORTLAND STREET
                                                                                                                                 SUITE 207
                                                                                                                                 CHICAGO, IL 60622

2. 1336    SALE AND SERVICING AGREEMENT                                CC-10184                 NEWCASTLE MH I LLC               NOT AVAILABLE
           DATED AS OF APRIL 15, 2014

2. 1337    CONSUMER LENDING AGREEMENT                                  CC-10381                 NEXBANK, SSB                     2515 MCKINNEY AVE
                                                                                                                                 SUITE 1700
                                                                                                                                 DALLAS, TX 75201

2. 1338    CONSUMER LENDING AGREEMENT                                  CC-10542                 NEXERA HOLDING LLC               2200 POWELL STREET
                                                                                                                                 SUITE 340
                                                                                                                                 EMERYVILLE, CA 94608

2. 1339    WHOLESALE LENDING AGREEMENT                                 CC-11235                 NEXT STEP HOME LOANS, LLC        14339 ARLINGTON PLACE
                                                                                                                                 CYPRESS, TX 77429

2. 1340    CONSUMER LENDING AGREEMENT                                  CC-10377                 NFM, INC.                        1190 WINTERSON ROAD
                                                                                                                                 SUITE 300
                                                                                                                                 LINTHICUM, MD 21090

                                                                      Page 127 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 479 of 521
Ditech Financial LLC                                                                                                            Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1341    WHOLESALE LENDING AGREEMENT                                 CC-10926                 NGG FINANCIAL                    4015 IBIS STREET SUITE A
                                                                                                                                 SUITE A
                                                                                                                                 SAN DIEGO, CA 92103

2. 1342    CONSUMER LENDING AGREEMENT                                  CC-10499                 NJ LENDERS CORP.                 219 PATERSON AVENUE
                                                                                                                                 LITTLE FALLS, NJ 07424

2. 1343    WHOLESALE LENDING AGREEMENT                                 CC-10820                 NOBLE LENDING GROUP, INC.        380 SHERWOOD FOREST DRIVE
                                                                                                                                 DELRAY BEACH, FL 33445

2. 1344    WHOLESALE LENDING AGREEMENT                                 CC-11100                 NORCALA FINANCIAL CORPORATION    1105 SANTA LUCIA DR
                                                                                                                                 PITTSBURG, CA 94565

2. 1345    WHOLESALE LENDING AGREEMENT                                 CC-10797                 NORTH ATLANTIC MORTGAGE          607 NORTH AVENUE
                                                                                                CORPORATION                      DOOR E
                                                                                                                                 WAKEFIELD, MA 01880

2. 1346    WHOLESALE LENDING AGREEMENT                                 CC-10848                 NORTH COUNTY MORTGAGE            869 GRAND AVENUE
                                                                                                CORPORATION                      CARLSBAD, CA 92008

2. 1347    WHOLESALE LENDING AGREEMENT                                 CC-11229                 NORTH GEORGIA LENDING, INC.      4810 BURRUSS MILL ROAD
                                                                                                                                 CUMMING, GA 30041

2. 1348    CONSUMER LENDING AGREEMENT                                  CC-10554                 NORTHERN BANK & TRUST COMPANY    275 MISHAWN ROAD
                                                                                                                                 WOBURN, MA 01801

2. 1349    CONSUMER LENDING AGREEMENT                                  CC-10677                 NORTHERN SIERRA FINANCIAL        113 PRESLEY WAY
                                                                                                SERVICES                         SUITE 6
                                                                                                                                 GRASS VALLEY, CA 95945

2. 1350    CONSUMER LENDING AGREEMENT                                  CC-10385                 NORTHPOINT MORTGAGE, INC.        PO BOX 132
                                                                                                                                 STURBRIDGE, MA 01518

2. 1351    WHOLESALE LENDING AGREEMENT                                 CC-10870                 NORTHSTAR FUNDING INC            79 HUDSON STREET
                                                                                                                                 SUITE 301A
                                                                                                                                 HOBOKEN, NJ 07030

2. 1352    CONSUMER LENDING AGREEMENT                                  CC-10476                 NORTHSTAR MORTGAGE CORP.         555 HIGH STREET
                                                                                                                                 SUITE 302
                                                                                                                                 WESTWOOD, MA 02090

                                                                      Page 128 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 480 of 521
Ditech Financial LLC                                                                                                             Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1353    CONSUMER LENDING AGREEMENT                                  CC-10243                 NOVA FINANCIAL & INVESTMENT       6245 EAST BROADWAY
                                                                                                CORPORATION                       BOULEVARD
                                                                                                                                  SUITE #400
                                                                                                                                  TUCSON, AZ 85711

2. 1354    WHOLESALE LENDING AGREEMENT                                 CC-10991                 NOWLAND MORTGAGE, LLC             38400 HAYES RD
                                                                                                                                  CLINTON TOWNSHIP, MI 48038

2. 1355    CONSUMER LENDING AGREEMENT                                  CC-10734                 NP, INC.                          4800 N FEDERAL HWY
                                                                                                                                  BLDG E SUITE 200
                                                                                                                                  BOCA RATON, FL 33431

2. 1356    WHOLESALE LENDING AGREEMENT                                 CC-11258                 NP, INC.                          4800 N FEDERAL HWY BLDG E STE
                                                                                                                                  200
                                                                                                                                  BOCA RATON, FL 33431

2. 1357    CONSUMER LENDING AGREEMENT                                  CC-10441                 NTFN, INC.                        700 STATE HWY 121 BYPASS
                                                                                                                                  #100
                                                                                                                                  LEWISVILLE, TX 75067

2. 1358    CONSUMER LENDING AGREEMENT                                  CC-10367                 OAKTREE FUNDING CORP.             1298 W. 7TH STREET
                                                                                                                                  UPLAND, CA 91786

2. 1359    CONSUMER LENDING AGREEMENT                                  CC-10703                 OCEAN LENDING HOME LOANS, INC.    27271 LAS RAMBLAS
                                                                                                                                  SUITE 150
                                                                                                                                  MISSION VIEJO, CA 92691

2. 1360    WHOLESALE LENDING AGREEMENT                                 CC-11095                 OCEAN LENDING HOME LOANS, INC.    27271 LAS RAMBLAS, SUITE 150
                                                                                                                                  MISSION VIEJO, CA 92691

2. 1361    WHOLESALE LENDING AGREEMENT                                 CC-10914                 OCEAN MORTGAGE CORP.              19620 STEVENS CREEK BLVD
                                                                                                                                  SUITE 280
                                                                                                                                  CUPERTINO, CA 95014

2. 1362    WHOLESALE LENDING AGREEMENT                                 CC-10803                 OCEANS LENDING, L.L.C.            6 NORTH PARK DRIVE
                                                                                                                                  SUITE 108
                                                                                                                                  HUNT VALLEY, MD 21030




                                                                      Page 129 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 481 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1363    CONSUMER LENDING AGREEMENT                                  CC-10573                 OCMBC, INC.                        19000 MAC ARTHUR BLVD
                                                                                                                                   SUITE 200
                                                                                                                                   IRVINE, CA 92612

2. 1364    WHOLESALE LENDING AGREEMENT                                 CC-10869                 OFFICE 123, INC.                   1601 S. DE ANZA BLVD.
                                                                                                                                   SUITE 118
                                                                                                                                   CUPERTINO, CA 95014

2. 1365    CONSUMER LENDING AGREEMENT                                  CC-10696                 OLD NATIONAL BANK                  1 MAIN STREET
                                                                                                                                   EVANSVILLE, IN 47708

2. 1366    WHOLESALE LENDING AGREEMENT                                 CC-11224                 OMNI MORTGAGE CORPORATION          801 EAST MOREHEAD STREET
                                                                                                                                    STE 100
                                                                                                                                   CHARLOTTE, NC 28202

2. 1367    WHOLESALE LENDING AGREEMENT                                 CC-11028                 OMNI-FUND, INC.                    26395 JEFFERSON AVE.
                                                                                                                                   SUITE E
                                                                                                                                   MURRIETA, CA 92562

2. 1368    CONSUMER LENDING AGREEMENT                                  CC-10294                 ON Q FINANCIAL, INC                615 S RIVER DR
                                                                                                                                    SUITE 170
                                                                                                                                   TEMPE, AZ 85281

2. 1369    WHOLESALE LENDING AGREEMENT                                 CC-10806                 ONESTOP FINANCIAL SERVICES, LLC    2704 REW CIRCLE
                                                                                                                                   SUITE 105A
                                                                                                                                   OCOEE, FL 34761

2. 1370    CONSUMER LENDING AGREEMENT                                  CC-10516                 ONY GLO, INC.                      6 HUTTON CENTRE DRIVE #1030

                                                                                                                                   SANTA ANA, CA 92707

2. 1371    CONSUMER LENDING AGREEMENT                                  CC-10589                 ONYX LENDING, LLC                  2655 VAN NESS AVENUE
                                                                                                                                   SUITE 3
                                                                                                                                   SAN FRANCISCO, CA 94109

2. 1372    CONSUMER LENDING AGREEMENT                                  CC-10561                 OPEN MORTGAGE, LLC                 14101 W HIGHWAY 290
                                                                                                                                   #1300
                                                                                                                                   AUSTIN, TX 78737




                                                                      Page 130 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                                          Pg 482 of 521
Ditech Financial LLC                                                                                                               Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1373    WHOLESALE LENDING AGREEMENT                                 CC-11040                 OPTION 1 MORTGAGE LLC               32910 W. 13 MILE RD., # A102B
                                                                                                                                    FARMINGTON HILLS, MI 48334

2. 1374    SERVICING AGREEMENT - JULY 1, 2008                          CC-10057                 ORIGEN FINANCIAL L.L.C.             NOT AVAILABLE


2. 1375    SERVICING AGREEMENT DATED APRIL                             CC-10196                 ORIGEN FINANCIAL L.L.C.             NOT AVAILABLE
           1, 2007

2. 1376    SERVICING AGREEMENT DATED                                   CC-10195                 ORIGEN FINANCIAL L.L.C.             NOT AVAILABLE
           AUGUST 1, 2006

2. 1377    SERVICING AGREEMENT DATED                                   CC-10197                 ORIGEN FINANCIAL L.L.C.             NOT AVAILABLE
           OCTOBER 1, 2007

2. 1378    WHOLESALE LENDING AGREEMENT                                 CC-10830                 PACIFIC BAY FINANCIAL CORPORATION 355 GELLERT BLVD.
                                                                                                                                  SUITE #230
                                                                                                                                  DALY CITY, CA 94015

2. 1379    WHOLESALE LENDING AGREEMENT                                 CC-10868                 PACIFIC BAY LENDING, INC.           711 GRAND AVENUE
                                                                                                                                    SUITE 265
                                                                                                                                    SAN RAFAEL , CA 94901

2. 1380    CONSUMER LENDING AGREEMENT                                  CC-10303                 PACIFIC CITY BANK                   3701 WILSHIRE BLVD
                                                                                                                                    SUITE 401
                                                                                                                                    LOS ANGELES, CA 90010

2. 1381    WHOLESALE LENDING AGREEMENT                                 CC-11109                 PACIFIC FINANCIAL GROUP INC.        19700 FAIRCHILD RD
                                                                                                                                    SUITE 320
                                                                                                                                    IRVINE, CA 92612

2. 1382    WHOLESALE LENDING AGREEMENT                                 CC-10904                 PACIFIC HOME MORTGAGE FUNDING,      4060 30TH STREET
                                                                                                INC.                                SAN DIEGO, CA 92104

2. 1383    WHOLESALE LENDING AGREEMENT                                 CC-10852                 PACIFIC INTER CAPITAL INVESTMENT    18607 VENTURA BLVD.
                                                                                                SOLUTIONS, INC.                     #300
                                                                                                                                    TARZANA, CA 91356

2. 1384    CONSUMER LENDING AGREEMENT                                  CC-10651                 PACIFIC LENDING LLC                 1 CORPORATE PARK
                                                                                                                                    SUITE 100
                                                                                                                                    IRVINE, CA 92606

                                                                      Page 131 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 483 of 521
Ditech Financial LLC                                                                                                               Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1385    WHOLESALE LENDING AGREEMENT                                 CC-10947                 PACIFIC LYNX MORTGAGE               20111 STEVENS CREEK BLVD.
                                                                                                                                    SUITE 245
                                                                                                                                    CUPERTINO, CA 95014

2. 1386    WHOLESALE LENDING AGREEMENT                                 CC-10936                 PACIFIC MORTGAGE INC.               733 BISHOP STREET
                                                                                                                                    SUITE 1880
                                                                                                                                    HONOLULU, HI 96813

2. 1387    WHOLESALE LENDING AGREEMENT                                 CC-11238                 PACIFIC PINEAPPLE PARTNERS          25 ANACAPA LANE
                                                                                                                                    ALISO VIEJO, CA 92656

2. 1388    WHOLESALE LENDING AGREEMENT                                 CC-10772                 PACIFIC RELIANCE MORTGAGE           260 S. LOS ROBLES AVE.
                                                                                                CORPORATION                         #107
                                                                                                                                    PASADENA, CA 91101

2. 1389    WHOLESALE LENDING AGREEMENT                                 CC-11195                 PACIFIC SUN LENDING, INC.           3410 LA SIERRA AVE. STE F88
                                                                                                                                    RIVERSIDE, CA 92503

2. 1390    WHOLESALE LENDING AGREEMENT                                 CC-10819                 PACIFIC SUNRISE CORPORATION         5776 STONERIDGE MALL ROAD
                                                                                                                                    #284
                                                                                                                                    PLEASANTON, CA 94588

2. 1391    CONSUMER LENDING AGREEMENT                                  CC-10254                 PACOR MORTGAGE CORP.                14930 S CICERO
                                                                                                                                    SUITE 201
                                                                                                                                    OAK LAWN, IL 60452

2. 1392    WHOLESALE LENDING AGREEMENT                                 CC-10859                 PALM BEACH FIRST FINANCIAL &        120 SOUTH OLIVE AVENUE
                                                                                                MORTGAGE COMPANY, LLC               SUITE 602
                                                                                                                                    WEST PALM BEACH, FL 33401

2. 1393    CONSUMER LENDING AGREEMENT                                  CC-10298                 PARAMOUNT RESIDENTIAL MORTGAGE      1265 CORONA POINTE
                                                                                                GROUP, INC.                         SUITE 301
                                                                                                                                    CORONA, CA 92879

2. 1394    CONSUMER LENDING AGREEMENT                                  CC-10365                 PARKSIDE LENDING, LLC               1130 HOWARD STREET
                                                                                                                                    SAN FRANCISCO, CA 94103

2. 1395    WHOLESALE LENDING AGREEMENT                                 CC-10843                 PARKVIEW INVESTMENT & LOAN, INC.    4603 MISSION BLVD
                                                                                                                                    #219
                                                                                                                                    SAN DIEGO, CA 92109

                                                                      Page 132 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 484 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1396    WHOLESALE LENDING AGREEMENT                                 CC-10910                 PATHMARK REALTY CORP.             1799 BAYSHORE HWY
                                                                                                                                  SUITE 128 E
                                                                                                                                  BURLINGAME, CA 94010

2. 1397    WHOLESALE LENDING AGREEMENT                                 CC-11207                 PATHWAY MORTGAGE, LLC             39555 ORCHARD HILL PLACE
                                                                                                                                   SUITE 600
                                                                                                                                  NOVI, MI 48375

2. 1398    CONSUMER LENDING AGREEMENT                                  CC-10431                 PATRIOT LENDING SERVICES, INC.    564 WASHINGTON AVENUE
                                                                                                                                  CARNEGIE , PA 15106

2. 1399    WHOLESALE LENDING AGREEMENT                                 CC-10845                 PATRIOT MORTGAGE COMPANY, INC.    4 LOWELL ROAD
                                                                                                                                  SUITE 11
                                                                                                                                  NORTH READING, MA 01864

2. 1400    WHOLESALE LENDING AGREEMENT                                 CC-11027                 PCM, LLC                          100 NORTH PATTERSON STREET
                                                                                                                                  STATE COLLEGE, PA 16801

2. 1401    WHOLESALE LENDING AGREEMENT                                 CC-11170                 PEAK FINANCIAL GROUP, INC.        2125 SOUTHEND DRIVE
                                                                                                                                   UNIT 451
                                                                                                                                  CHARLOTTE, NC 28203

2. 1402    WHOLESALE LENDING AGREEMENT                                 CC-11134                 PEAK FINANCIAL LLC                1780 S. BELLAIRE ST
                                                                                                                                   SUITE 780
                                                                                                                                  DENVER, CO 80222

2. 1403    CONSUMER LENDING AGREEMENT                                  CC-10310                 PEAPACK-GLADSTONE BANK            500 HILLS DRIVE, SUITE 300
                                                                                                                                  P.O. BOX 700
                                                                                                                                  BEDMINSTER, NJ 07921

2. 1404    CONSUMER LENDING AGREEMENT                                  CC-10330                 PEGASUS BANK                      4515 W MOCKINGBIRD LANE
                                                                                                                                  DALLAS, TX 75209

2. 1405    CONSUMER LENDING AGREEMENT                                  CC-10279                 PEOPLES BANK                      3100 WOBURN
                                                                                                                                  BELLINGHAM, WA 98226

2. 1406    CONSUMER LENDING AGREEMENT                                  CC-10334                 PEOPLES BANK AND TRUST COMPANY    2236 NW 164TH ST
                                                                                                                                  EDMOND, OK 73013




                                                                      Page 133 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 485 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1407    WHOLESALE LENDING AGREEMENT                                 CC-10802                 PERENNIAL FUNDING LLC              161 WASHINGTON STREET
                                                                                                                                   SUITE 950
                                                                                                                                   CONSHOHOCKEN, PA 19428

2. 1408    CONSUMER LENDING AGREEMENT                                  CC-10292                 PERFORMANCE FINANCIAL INC          27433 TOURNEY ROAD
                                                                                                                                   SUITE 150
                                                                                                                                   VALENCIA, CA 91355

2. 1409    CONSUMER LENDING AGREEMENT                                  CC-10715                 PERFORMANCE MORTGAGE LLC           1000 E JUDGE PEREZ DR
                                                                                                                                   CHALMETTE, LA 70043

2. 1410    CONSUMER LENDING AGREEMENT                                  CC-10235                 PERL MORTGAGE, INC.                2936 W. BELMONT AVE
                                                                                                                                   CHICAGO, IL 60618

2. 1411    CONSUMER LENDING AGREEMENT                                  CC-10361                 PHILADELPHIA MORTGAGE ADVISORS,    600 W. GERMANTOWN AVENUE
                                                                                                INC.                               SUITE 270
                                                                                                                                   PLYMOUTH MEETING, PA 19462

2. 1412    WHOLESALE LENDING AGREEMENT                                 CC-10857                 PHILIP R SCHERTZ                   S. 107 FARVIEW AVENUE
                                                                                                                                   PARAMUS, NJ 07652

2. 1413    WHOLESALE LENDING AGREEMENT                                 CC-11135                 PHUONG N PHAM                      12250 BAIRD WAY
                                                                                                                                   RIVERSIDE, CA 92503

2. 1414    CONSUMER LENDING AGREEMENT                                  CC-10234                 PINNACLE MORTGAGE, INC.            383 RIDGEDALE AVENUE
                                                                                                                                   EAST HANOVER, NJ 07936

2. 1415    SERVICING AGREEMENT DATED AS OF                             CC-10222                 PINTA, LLC                         NOT AVAILABLE
           DECEMBER 16, 2008

2. 1416    WHOLESALE LENDING AGREEMENT                                 CC-10786                 PIONEER MORTGAGE CORP.             40 SALEM STREET
                                                                                                                                   BUILDING 1
                                                                                                                                   LYNNFIELD, MA 01940

2. 1417    WHOLESALE LENDING AGREEMENT                                 CC-10838                 PLANATEK FINANCIAL INC.            340 N. WESTLAKE BLVD
                                                                                                                                   #240
                                                                                                                                   WESTLAKE VILLAGE, CA 91362




                                                                      Page 134 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 486 of 521
Ditech Financial LLC                                                                                                               Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1418    WHOLESALE LENDING AGREEMENT                                 CC-10823                 PLATINUM MORTGAGE LIMITED           1915 MORRIS AVENUE
                                                                                                LIABILITY COMPANY                   #2
                                                                                                                                    UNION, NJ 07083

2. 1419    CONSUMER LENDING AGREEMENT                                  CC-10276                 PLATTE VALLEY BANK OF MISSOURI      2400 PRAIRIE VIEW ROAD
                                                                                                                                    PLATTE CITY, MO 64079

2. 1420    WHOLESALE LENDING AGREEMENT                                 CC-10863                 POLO FINANCIAL GROUP, INC.          888 PROSPECT
                                                                                                                                    #200
                                                                                                                                    LA JOLLA, CA 92037

2. 1421    CONSUMER LENDING AGREEMENT                                  CC-10495                 POTOMAC MORTGAGE GROUP, INC.        11325 RANDOM HILLS ROAD
                                                                                                                                    STE: 600
                                                                                                                                    FAIRFAX, VA 22030

2. 1422    WHOLESALE LENDING AGREEMENT                                 CC-11164                 PRECISION MORTGAGE, INC.            14155 NO. 83RD AVE.
                                                                                                                                    SUITE 125
                                                                                                                                    PEORIA, AZ 85381

2. 1423    WHOLESALE LENDING AGREEMENT                                 CC-10804                 PREFERRED FINANCIAL GROUP, INC.     11 CROW CANYON COURT
                                                                                                                                    SUITE 100
                                                                                                                                    SAN RAMON, CA 94583

2. 1424    WHOLESALE LENDING AGREEMENT                                 CC-11011                 PREFERRED FUNDING SERVICES, INC.    25 HOMESTEAD DRIVE
                                                                                                                                     SUITE F
                                                                                                                                    COLUMBUS, NJ 08022

2. 1425    WHOLESALE LENDING AGREEMENT                                 CC-10836                 PREFERRED MORTGAGE INC.             2600 OLD CROW CANYON RD.
                                                                                                                                    SUITE 201
                                                                                                                                    SAN RAMON, CA 94583

2. 1426    WHOLESALE LENDING AGREEMENT                                 CC-11047                 PREFERRED MORTGAGE LLC              499 ERNSTON ROAD
                                                                                                                                     SUITE C-1
                                                                                                                                    PARLIN, NJ 08859

2. 1427    CONSUMER LENDING AGREEMENT                                  CC-10426                 PREMIER BANK                        2625 NW ARTERIAL
                                                                                                                                    DUBUQUE, IA 52002




                                                                      Page 135 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 487 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1428    WHOLESALE LENDING AGREEMENT                                 CC-10818                 PREMIER DIVERSIFIED MORTGAGE        5850 OBERLIN DRIVE
                                                                                                CORPORATION                         #200
                                                                                                                                    SAN DIEGO, CA 92121

2. 1429    WHOLESALE LENDING AGREEMENT                                 CC-11152                 PREMIER FINANCIAL SERVICES, INC.    206 1/2 W. STATE ST, SUITE 202
                                                                                                                                    GENEVA, IL 60134

2. 1430    WHOLESALE LENDING AGREEMENT                                 CC-10897                 PREMIER HOME LOANS, INC.            8600 PARK MEADOWS DRIVE
                                                                                                                                    SUITE 300A
                                                                                                                                    LONE TREE, CO 80124

2. 1431    CONSUMER LENDING AGREEMENT                                  CC-10327                 PREMIER HOME MORTGAGE, INC.         3024 TOWER ROAD
                                                                                                                                    RAPID CITY, SD 57701

2. 1432    CONSUMER LENDING AGREEMENT                                  CC-10539                 PREMIER LENDING, INC.               1199 HOWARD AVENUE
                                                                                                                                    SUITE 200
                                                                                                                                    BURLINGAME, CA 94010

2. 1433    CONSUMER LENDING AGREEMENT                                  CC-10438                 PREMIER MORTGAGE CONSULTANTS,       14700 DETROIT AVE
                                                                                                LLC                                 SUITE 3
                                                                                                                                    LAKEWOOD, OH 44107

2. 1434    WHOLESALE LENDING AGREEMENT                                 CC-10740                 PREMIER MORTGAGE CONSULTANTS,       14700 DETROIT AVE
                                                                                                LLC                                 SUITE 3
                                                                                                                                    LAKEWOOD, OH 44107

2. 1435    WHOLESALE LENDING AGREEMENT                                 CC-10951                 PREMIER MORTGAGE LENDING L.L.C.     42140 VAN DYKE
                                                                                                                                    SUITE 204
                                                                                                                                    STERLING HEIGHTS, MI 48314

2. 1436    WHOLESALE LENDING AGREEMENT                                 CC-11259                 PREMIERE CAPITAL INVESTMENTS INC. 41690 IVY ST. SUITE B
                                                                                                                                  MURRIETA, CA 92562

2. 1437    CONSUMER LENDING AGREEMENT                                  CC-10417                 PREMIUM MORTGAGE CORP.              2541 MONROE AVE
                                                                                                                                    ROCHESTER, NY 14618

2. 1438    CONSUMER LENDING AGREEMENT                                  CC-10414                 PRESIDENTIAL BANK, FSB              4600 EAST-WEST HIGHWAY
                                                                                                                                    SUITE 400
                                                                                                                                    BETHESDA, MD 20814



                                                                      Page 136 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 488 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1439    WHOLESALE LENDING AGREEMENT                                 CC-11197                 PRESTIGE MORTGAGE SERVICES INC.    8802 NE 5TH AVE., STE. 109
                                                                                                                                   VANCOUVER, WA 98665

2. 1440    WHOLESALE LENDING AGREEMENT                                 CC-11060                 PRICE MORTGAGE, LLC                1166 E WARNER RD
                                                                                                                                    STE. 216-A
                                                                                                                                   GILBERT, AZ 85296

2. 1441    WHOLESALE LENDING AGREEMENT                                 CC-10847                 PRIDE ROCK MORTGAGE, LLC           31 LOWELL ROAD
                                                                                                                                   UNIT 7
                                                                                                                                   WINDHAM, NH 03087

2. 1442    CONSUMER LENDING AGREEMENT                                  CC-10553                 PRIMARY RESIDENTIAL MORTGAGE,      1480 NORTH 2200 WEST
                                                                                                INC.                               SALT LAKE CITY, UT 84116

2. 1443    CONSUMER LENDING AGREEMENT                                  CC-10700                 PRIME CHOICE FUNDING INC.          17852 E. 17TH ST.
                                                                                                                                   SUITE 107
                                                                                                                                   TUSTIN, CA 92780

2. 1444    WHOLESALE LENDING AGREEMENT                                 CC-11035                 PRIME EQUITY FINANCIAL CORP.       601 S FEDERAL HIGHWAY SUITE
                                                                                                                                   201
                                                                                                                                   BOCA RATON, FL 33432

2. 1445    WHOLESALE LENDING AGREEMENT                                 CC-11145                 PRIME LENDERS, LLC                 1555 NORTH PARK DRIVE, SUITE
                                                                                                                                   102
                                                                                                                                   WESTON, FL 33326

2. 1446    WHOLESALE LENDING AGREEMENT                                 CC-11155                 PRIME MORTGAGE FUNDING, INC.       29500 TELEGRAPH RD
                                                                                                                                   STE 200
                                                                                                                                   SOUTHFIELD, MI 48034

2. 1447    CONSUMER LENDING AGREEMENT                                  CC-10427                 PRIME MORTGAGE LENDING, INC.       320 N. SALEM ST
                                                                                                                                   SUITE 300
                                                                                                                                   APEX, NC 27502

2. 1448    CONSUMER LENDING AGREEMENT                                  CC-10480                 PRIMUS LENDING CORP.               3699 WILSHIRE BLVD
                                                                                                                                   SUITE 670
                                                                                                                                   LOS ANGELES, CA 90010




                                                                      Page 137 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 489 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1449    CONSUMER LENDING AGREEMENT                                  CC-10472                 PRINCETON MORTGAGE CORPORATION 2482 PENNINGTON ROAD
                                                                                                                               SUITE 1
                                                                                                                               PENNINGTON, NJ 08534

2. 1450    CONSUMER LENDING AGREEMENT                                  CC-10270                 PRIORITY MORTGAGE CORP.            150 E. WILSON BRIDGE ROAD
                                                                                                                                   SUITE 350
                                                                                                                                   WORTHINGTON, OH 43085

2. 1451    CONSUMER LENDING AGREEMENT                                  CC-10661                 PRIORITY MORTGAGE FUNDING, INC.    30012 IVY GLENN
                                                                                                                                   SUITE 180
                                                                                                                                   LAGUNA NIGUEL, CA 92677

2. 1452    WHOLESALE LENDING AGREEMENT                                 CC-11010                 PRISM MORTGAGE, LLC                770 LAKE COOK ROAD
                                                                                                                                    SUITE 145
                                                                                                                                   DEERFIELD, IL 60015

2. 1453    WHOLESALE LENDING AGREEMENT                                 CC-11241                 PRO MORTGAGE SOURCE, LLC           5715 WESTPARK DRIVE - SUITE 100
                                                                                                                                   CHARLOTTE, NC 28217

2. 1454    WHOLESALE LENDING AGREEMENT                                 CC-11036                 PROFESSIONAL MORTGAGE              1231 I STREET
                                                                                                ASSOCIATES                         SUITE 203
                                                                                                                                   SACRAMENTO, CA 95814

2. 1455    WHOLESALE LENDING AGREEMENT                                 CC-10907                 PROFESSIONAL MORTGAGE GROUP,       1615 5TH AVE
                                                                                                INC.                               SAN RAFAEL, CA 94901

2. 1456    WHOLESALE LENDING AGREEMENT                                 CC-10929                 PROFESSIONAL MORTGAGE GROUP,       3602 PEAVINE ROAD
                                                                                                INC. - CROSSVILLE, TN              CROSSVILLE, TN 38571

2. 1457    WHOLESALE LENDING AGREEMENT                                 CC-10974                 PROFESSIONAL MORTGAGE              1776 LEGACY CIRCLE
                                                                                                SOLUTIONS, INC.                    STE 107
                                                                                                                                   NAPERVILLE, IL 60563

2. 1458    CONSUMER LENDING AGREEMENT                                  CC-10473                 PROFESSIONAL MORTGAGE SOURCE       6021 S SYRACUSE WAY
                                                                                                LLC                                #305
                                                                                                                                   GREENWOOD VILLAGE, CO
                                                                                                                                   80111




                                                                      Page 138 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 490 of 521
Ditech Financial LLC                                                                                                               Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1459    WHOLESALE LENDING AGREEMENT                                 CC-10741                 PROFESSIONAL MORTGAGE SOURCE        6021 S SYRACUSE WAY
                                                                                                LLC                                 #305
                                                                                                                                    GREENWOOD VILLAGE, CO
                                                                                                                                    80111

2. 1460    WHOLESALE LENDING AGREEMENT                                 CC-10796                 PROMINENT MORTGAGE LENDING, INC. 60 COPPER COVE DRIVE
                                                                                                                                 SUITE #A
                                                                                                                                 COPPEROPOLIS, CA 95228

2. 1461    WHOLESALE LENDING AGREEMENT                                 CC-10982                 PROSPECT FINANCIAL GROUP INC.       948 GARNET AVENUE
                                                                                                                                    SAN DIEGO, CA 92109

2. 1462    WHOLESALE LENDING AGREEMENT                                 CC-10920                 PROSPERITY HOME FINANCE, INC.       516 29TH STREET
                                                                                                                                    WEST PALM BEACH, FL 33407

2. 1463    CONSUMER LENDING AGREEMENT                                  CC-10433                 PROVINCE MORTGAGE ASSOCIATES,       50 OFFICE PARKWAY
                                                                                                INC.                                EAST PROVIDENCE, RI 02914

2. 1464    CONSUMER LENDING AGREEMENT                                  CC-10551                 PRYSMA LENDING GROUP, LLC           18 PADANARAM ROAD
                                                                                                                                    DANBURY, CT 06811

2. 1465    WHOLESALE LENDING AGREEMENT                                 CC-10854                 PURE LENDING SOLUTIONS              1300 4TH AVENUE
                                                                                                                                    SAN RAFAEL, CA 94901

2. 1466    CONSUMER LENDING AGREEMENT                                  CC-10347                 PYRAMAX BANK FSB                    7001 W. EDGERTON AVE
                                                                                                                                    GREENFIELD, WI 53220

2. 1467    WHOLESALE LENDING AGREEMENT                                 CC-11179                 QUAIL HOLLOW FINANCIAL SERVICES,    10015 PARK CEDAR DRIVE
                                                                                                INC.                                #100
                                                                                                                                    CHARLOTTE, NC 28210

2. 1468    WHOLESALE LENDING AGREEMENT                                 CC-11271                 QUICK APP MORTGAGE LLC              4248 TULLER RD
                                                                                                                                     STE 106
                                                                                                                                    DUBLIN, OH 43017

2. 1469    WHOLESALE LENDING AGREEMENT                                 CC-10887                 R & L WILCOX, INC.                  1055 EAST COLORADO BLVD.
                                                                                                                                    SUITE 500
                                                                                                                                    PASADENA, CA 91106




                                                                      Page 139 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 491 of 521
Ditech Financial LLC                                                                                                               Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address




2. 1470    WHOLESALE LENDING AGREEMENT                                 CC-11098                 R. SANCHEZ FINANCIAL, INC.          43460 RIDGE PARK DR 200
                                                                                                                                    TEMECULA, CA 92590

2. 1471    WHOLESALE LENDING AGREEMENT                                 CC-11266                 RA JADDOU, INCORPORATED             437 9TH AVENUE
                                                                                                                                    SAN DIEGO, CA 92101

2. 1472    WHOLESALE LENDING AGREEMENT                                 CC-11244                 RAMUS REAL ESTATE LENDING           2342 BROOKWOOD AVE
                                                                                                                                    SANTA ROSA, CA 95404

2. 1473    WHOLESALE LENDING AGREEMENT                                 CC-11013                 RANCHO VISTA MORTGAGE               2901 WEST COAST HWY # 350
                                                                                                CORPORATION                         NEWPORT BEACH, CA 92663

2. 1474    WHOLESALE LENDING AGREEMENT                                 CC-10831                 RAPID CAPITAL FUNDING PC            1 PARK PLAZA
                                                                                                                                    SUITE #600
                                                                                                                                    IRVINE, CA 92614

2. 1475    WHOLESALE LENDING AGREEMENT                                 CC-10835                 RATE ONE FINANCIAL, INC.            696 E. COLORADO BLVD.
                                                                                                                                    SUITE 205
                                                                                                                                    PASADENA, CA 91101

2. 1476    CONSUMER LENDING AGREEMENT                                  CC-10705                 RATE RABBIT, INC.                   540 FRONT STREET
                                                                                                                                    SAN DIEGO, CA 92101

2. 1477    CONSUMER LENDING AGREEMENT                                  CC-10636                 READY MORTGAGE LENDERS, LLC         7480 SW 40TH ST
                                                                                                                                    SUITE 400
                                                                                                                                    MIAMI, FL 33155

2. 1478    WHOLESALE LENDING AGREEMENT                                 CC-11209                 REAL ESTATE FINANCIAL SERVICES      1400 BUFORD HWY
                                                                                                LLC                                  SUITE J3
                                                                                                                                    SUGAR HILL, GA 30518

2. 1479    WHOLESALE LENDING AGREEMENT                                 CC-11094                 REALMORTGAGE, INC.                  2173 SALK AVE STE 250
                                                                                                                                    CARLSBAD, CA 92008

2. 1480    WHOLESALE LENDING AGREEMENT                                 CC-10785                 REALTECH FINANCIAL SERVICES INC.    1399 YGNACIO VALLEY ROAD
                                                                                                                                    #210B
                                                                                                                                    WALNUT CREEK, CA 94598




                                                                      Page 140 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 492 of 521
Ditech Financial LLC                                                                                                             Case Number:              19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1481    WHOLESALE LENDING AGREEMENT                                 CC-10871                 RED WHITE & BLUE LENDING          16755 VON KARMAN AVE
                                                                                                                                  STE 200
                                                                                                                                  IRVINE, CA 92606

2. 1482    WHOLESALE LENDING AGREEMENT                                 CC-10822                 RELIANCE CAPITAL INC.             3840 PARK AVENUE
                                                                                                                                  UNIT D107
                                                                                                                                  EDISON, NJ 08820

2. 1483    WHOLESALE LENDING AGREEMENT                                 CC-10961                 RELIANCE FINANCIAL GROUP, INC.    3501 ROCHESTER ROAD
                                                                                                                                  TROY, MI 48083

2. 1484    CONSUMER LENDING AGREEMENT                                  CC-10391                 RELIANCE FIRST CAPITAL, LLC       201 OLD COUNTRY ROAD
                                                                                                                                  SUITE 205
                                                                                                                                  MELVILLE, NY 11747

2. 1485    CONSUMER LENDING AGREEMENT                                  CC-10545                 RELIANT BANK                      101 CREEKSTONE BOULVEVARD
                                                                                                                                  SUITE 100
                                                                                                                                  FRANKLIN, TN 37064

2. 1486    CONSUMER LENDING AGREEMENT                                  CC-10699                 REPUBLIC FIRST BANK               50 S. 16TH STREET
                                                                                                                                  SUITE 2400
                                                                                                                                  PHILADELPHIA, PA 19102

2. 1487    CONSUMER LENDING AGREEMENT                                  CC-10241                 REPUBLIC STATE MORTGAGE CO.       815 HAWTHORNE STREET

                                                                                                                                  HOUSTON, TX 77006

2. 1488    POOLING AND SERVICING                                       CC-10056                 RESIDENTIAL ASSETS MORTGAGE       NOT AVAILABLE
           AGREEMENT - NOVEMBER 30, 2010                                                        PRODUCTS, INC

2. 1489    SERVICING AGREEMENT DATED JULY                              CC-10199                 RESIDENTIAL FUNDING CORPORATION, NOT AVAILABLE
           21, 2006.                                                                            HOME LOAN TRUST 2006-HI3

2. 1490    SERVICING AGREEMENT DATED                                   CC-10200                 RESIDENTIAL FUNDING CORPORATION, NOT AVAILABLE
           SEPTEMBER 28, 2006.                                                                  HOME LOAN TRUST 2006-HI4

2. 1491    POOLING AND SERVICING AGREEMENT                             CC-10201                 RESIDENTIAL FUNDING MORTGAGE      NOT AVAILABLE
           DATED AS OF JANUARY 1, 2006                                                          SECURITIES II, INC




                                                                      Page 141 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 493 of 521
Ditech Financial LLC                                                                                                                Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                  Address




2. 1492    CONSUMER LENDING AGREEMENT                                  CC-10350                 RESIDENTIAL HOME MORTGAGE            53 FRONTAGE ROAD
                                                                                                CORPORATION                          SUITE 200
                                                                                                                                     HAMPTON, NJ 08827

2. 1493    CONSUMER LENDING AGREEMENT                                  CC-10267                 RESIDENTIAL MORTGAGE SERVICES,       24 CHRISTOPHER TOPPI DRIVE
                                                                                                INC.                                 SOUTH PORTLAND, ME 04106

2. 1494    WHOLESALE LENDING AGREEMENT                                 CC-11236                 RESIDENTIAL SAVINGS MORTGAGE,        2801 N UNIVERSITY DR
                                                                                                INC.                                  SUITE 204
                                                                                                                                     CORAL SPRINGS, FL 33065

2. 1495    CONSUMER LENDING AGREEMENT                                  CC-10546                 RESMAC, INC.                         398 NE 6TH AVENUE
                                                                                                                                     SUITE B
                                                                                                                                     DELRAY BEACH, FL 33483

2. 1496    CONSUMER LENDING AGREEMENT                                  CC-10556                 RESOURCE FINANCIAL SERVICES, INC.    2717 DEVINE STREET
                                                                                                                                     COLUMBIA, SC 29205

2. 1497    CONSUMER LENDING AGREEMENT                                  CC-10462                 RESOURCE LENDERS, INC.               7330 N. PALM AVE.
                                                                                                                                     #106
                                                                                                                                     FRESNO, CA 93711

2. 1498    WHOLESALE LENDING AGREEMENT                                 CC-10801                 RESOURCE MORTGAGE CORPORATION 1419 BURLINGAME AVENUE
                                                                                                                              #R
                                                                                                                              BURLINGAME, CA 94010

2. 1499    SERVICING AGREEMENT I                                       CC-10202                 RICE PARK DEPOSITOR LLC              NOT AVAILABLE

2. 1500    SERVICING AGREEMENT II                                      CC-10203                 RICE PARK DEPOSITOR LLC              NOT AVAILABLE


2. 1501    WHOLESALE LENDING AGREEMENT                                 CC-11234                 RIGHT CHOICE HOME LOANS LLC          5696 PEACHTREE PARKWAY,
                                                                                                                                     SUITE A
                                                                                                                                     NORCROSS, GA 30092

2. 1502    WHOLESALE LENDING AGREEMENT                                 CC-11052                 RIGHT KEY MORTGAGE, LLC              12 HARDING STREET
                                                                                                                                     UNIT 203
                                                                                                                                     LAKEVILLE, MA 02347

2. 1503    CONSUMER LENDING AGREEMENT                                  CC-10598                 RIVER BANK & TRUST                   2611 LEGENDS DRIVE
                                                                                                                                     PRATTVILLE, AL 36066

                                                                      Page 142 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 494 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1504    WHOLESALE LENDING AGREEMENT                                 CC-10809                 RJR MORTGAGE COMPANY, LLC         812 CENTRAL AVE
                                                                                                                                  SUITE 4
                                                                                                                                  WESTFIELD, NJ 07090

2. 1505    WHOLESALE LENDING AGREEMENT                                 CC-10972                 RLM MORTGAGE, LLC                 2301 OHIO DRIVE
                                                                                                                                  #236
                                                                                                                                  PLANO, TX 75093

2. 1506    CONSUMER LENDING AGREEMENT                                  CC-10284                 RMS & ASSOCIATES                  3585 E FLAMINGO ROAD
                                                                                                                                  SUITE 103
                                                                                                                                  LAS VEGAS, NV 89121

2. 1507    WHOLESALE LENDING AGREEMENT                                 CC-10798                 ROBBINS & LLOYD MORTGAGE, INC.    17337 VENTURA BLVD
                                                                                                                                  SUITE 100
                                                                                                                                  ENCINO, CA 91316

2. 1508    CONSUMER LENDING AGREEMENT                                  CC-10735                 ROCKLAND TRUST COMPANY            288 UNION STREET
                                                                                                                                  ROCKLAND , MA 02370

2. 1509    WHOLESALE LENDING AGREEMENT                                 CC-11034                 ROGERS PROCESSING, LLC            595 ROUND ROCK WEST DR
                                                                                                                                  STE 302
                                                                                                                                  ROUND ROCK, TX 78681

2. 1510    CONSUMER LENDING AGREEMENT                                  CC-10465                 ROSS MORTGAGE COMPANY, INC.       115 FLANDERS ROAD
                                                                                                                                  SUITE 120
                                                                                                                                  WESTBOROUGH, MA 01581

2. 1511    CONSUMER LENDING AGREEMENT                                  CC-10526                 RUHL MORTGAGE LLC                 1701 52ND AVENUE
                                                                                                                                  MOLINE, IL 61265

2. 1512    CONSUMER LENDING AGREEMENT                                  CC-10374                 RUOFF MORTGAGE COMPANY, INC.      1700 MAGNAVOX WAY
                                                                                                                                  SUITE 220
                                                                                                                                  FORT WAYNE, IN 46804

2. 1513    CONSUMER LENDING AGREEMENT                                  CC-10671                 S&S FINANCIAL                     23332 MILL CREEK DRIVE
                                                                                                                                  SUITE 235
                                                                                                                                  LAGUNA HILLS, CA 92653




                                                                      Page 143 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 495 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1514    CONSUMER LENDING AGREEMENT                                  CC-10346                 S.W.I. FINANCIAL SERVICES, INC.    324 SOUTH KALMIA STREET

                                                                                                                                   ESCONDIDO, CA 92025

2. 1515    CONSUMER LENDING AGREEMENT                                  CC-10258                 SALEM FIVE MORTGAGE COMPANY, LLC 210 ESSEX ST
                                                                                                                                 SALEM , MA 01970

2. 1516    WHOLESALE LENDING AGREEMENT                                 CC-11069                 SB MANAGEMENT SERVICES, INC.       750 N TERRADO PLAZA
                                                                                                                                    SUITE 112
                                                                                                                                   COVINA, CA 91723

2. 1517    CONSUMER LENDING AGREEMENT                                  CC-10452                 SCENIC OAKS FUNDING, INC.          1156 SCENIC DRIVE
                                                                                                                                   #200
                                                                                                                                   MODESTO, CA 95350

2. 1518    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10204                 SCOTIA BANK                        NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1519    WHOLESALE LENDING AGREEMENT                                 CC-10963                 SCOTT DENNIS GRIFFIN               1875 CENTURY PARK EAST
                                                                                                                                   SUITE 600
                                                                                                                                   LOS ANGELES, CA 90067

2. 1520    WHOLESALE LENDING AGREEMENT                                 CC-10890                 SEAN DAUGHERTY                     34221 GOLDEN LANTERN
                                                                                                                                   #203
                                                                                                                                   DANA POINT, CA 92629

2. 1521    WHOLESALE LENDING AGREEMENT                                 CC-11169                 SEASON FUNDING, INC.               16551 VELLANO CLUB DR.
                                                                                                                                   CHINO HILLS, CA 91709

2. 1522    CONSUMER LENDING AGREEMENT                                  CC-10383                 SECURITY FIRST MORTGAGE FUNDING, ONE ARARAT STREET
                                                                                                LLC                              WORCESTER, MA 01606

2. 1523    CONSUMER LENDING AGREEMENT                                  CC-10249                 SECURITY HOME MORTGAGE LLC         576 SOUTH STATE STREET
                                                                                                                                   OREM, UT 84058

2. 1524    WHOLESALE LENDING AGREEMENT                                 CC-11092                 SELECT MORTGAGE INC.               8100 RALSTON ROAD
                                                                                                                                    SUITE 230
                                                                                                                                   ARVADA, CO 80002



                                                                      Page 144 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 496 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1525    CONSUMER LENDING AGREEMENT                                  CC-10607                 SEMPER HOME LOANS, INC.           225 DUPONT DRIVE
                                                                                                                                  PROVIDENCE, RI 02907

2. 1526    CONSUMER LENDING AGREEMENT                                  CC-10242                 SEVERN SAVINGS BANK, FSB          200 WESTGATE CIRCLE
                                                                                                                                  SUITE 200
                                                                                                                                  ANNAPOLIS, MD 21401

2. 1527    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10205                 SEWICKLY                          NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1528    CONSUMER LENDING AGREEMENT                                  CC-10295                 SHAMROCK FINANCIAL CORPORATION    75 NEWMAN AVENUE
                                                                                                                                  EAST PROVIDENCE, RI 02916

2. 1529    WHOLESALE LENDING AGREEMENT                                 CC-11245                 SHOP YOUR OWN CORP                30700 RUSSELL RANCH RD
                                                                                                                                  WESTLAKE VILLAGE, CA 91362

2. 1530    CONSUMER LENDING AGREEMENT                                  CC-10717                 SI MORTGAGE COMPANY               51650 ORO ROAD
                                                                                                                                  SHELBY TOWNSHIP, MI 483152933

2. 1531    CONSUMER LENDING AGREEMENT                                  CC-10582                 SIBCY CLINE MORTGAGE SERVICES,    8044 MONTGOMERY ROAD
                                                                                                INC.                              SUITE 301
                                                                                                                                  CINCINNATI, OH 45236

2. 1532    CONSUMER LENDING AGREEMENT                                  CC-10489                 SIGNATURE MORTGAGE CORPORATION 4790 DOUGLAS CIRCLE NW
                                                                                                                               CANTON, OH 44718

2. 1533    WHOLESALE LENDING AGREEMENT                                 CC-11112                 SILVERTRUST FUNDING, INC          29995 TECHNOLOGY DRIVE #307
                                                                                                                                  MURRIETA, CA 92563

2. 1534    CONSUMER LENDING AGREEMENT                                  CC-10265                 SIRVA MORTGAGE, INC.              6200 OAK TREE BLVD.
                                                                                                                                  SUITE 300
                                                                                                                                  INDEPENDENCE, OH 44131

2. 1535    CONSUMER LENDING AGREEMENT                                  CC-10606                 SIWELL, INC.                      4212 50TH STREET
                                                                                                                                  LUBBOCK, TX 79413

2. 1536    WHOLESALE LENDING AGREEMENT                                 CC-10881                 SLADE MORTGAGE GROUP INC.         419 PALMER AVE
                                                                                                                                  BOX 10
                                                                                                                                  FALMOUTH, MA 02540

                                                                      Page 145 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 497 of 521
Ditech Financial LLC                                                                                                             Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1537    WHOLESALE LENDING AGREEMENT                                 CC-11097                 SMART MORTGAGE CENTERS, INC.      4003 PLAINFIELD/NAPERVILLE RD.
                                                                                                                                   SUITE 207
                                                                                                                                  NAPERVILLE, IL 60564

2. 1538    CONSUMER LENDING AGREEMENT                                  CC-10392                 SNAPFI, INC.                      1155 MERIDIAN AVENUE
                                                                                                                                  #100
                                                                                                                                  SAN JOSE, CA 95125

2. 1539    WHOLESALE LENDING AGREEMENT                                 CC-10789                 SOURCE ONE FINANCE, INC.          2441 HONOLULU AVENUE
                                                                                                                                  #142
                                                                                                                                  MONTROSE, CA 91020

2. 1540    CONSUMER LENDING AGREEMENT                                  CC-10246                 SOUTH CENTRAL BANK, NATIONAL      525 WEST ROOSEVELT ROAD
                                                                                                ASSOCIATION                       CHICAGO, IL 60607

2. 1541    WHOLESALE LENDING AGREEMENT                                 CC-10825                 SOUTH WIND FINANCIAL, INC.        2980 S. RAINBOW BLVD
                                                                                                                                  #100-F
                                                                                                                                  LAS VEGAS, NV 89146

2. 1542    CONSUMER LENDING AGREEMENT                                  CC-10518                 SOUTHEAST MORTGAGE OF GEORGIA,    3575 KOGER BLVD
                                                                                                INC.                              SUITE 400
                                                                                                                                  DULUTH, GA 30096

2. 1543    CONSUMER LENDING AGREEMENT                                  CC-10548                 SOUTHERN BANK & TRUST COMPANY     101 NORTH CENTER STREET
                                                                                                                                  MOUNT OLIVE, NC 28365

2. 1544    WHOLESALE LENDING AGREEMENT                                 CC-10860                 SOUTHINGTON MORTGAGE LLC          360 NORTH MAIN STREET
                                                                                                                                  BUILDING 1, UNIT 10
                                                                                                                                  SOUTHINGTON, CT 06489

2. 1545    CONSUMER LENDING AGREEMENT                                  CC-10632                 SOUTHLAND MORTGAGE                111 2ND AVENUE NE
                                                                                                CORPORATION                       SUITE 332
                                                                                                                                  ST. PETERSBURG, FL 33701

2. 1546    CONSUMER LENDING AGREEMENT                                  CC-10610                 SOUTHWEST FUNDING, L.P.           13150 COIT ROAD
                                                                                                                                  SUITE 100
                                                                                                                                  DALLAS, TX 75240




                                                                      Page 146 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 498 of 521
Ditech Financial LLC                                                                                                            Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1547    CONSUMER LENDING AGREEMENT                                  CC-10642                 SOVEREIGN LENDING GROUP          3540 HOWARD WAY
                                                                                                INCORPORATED                     SUITE #200
                                                                                                                                 COSTA MESA, CA 92626

2. 1548    WHOLESALE LENDING AGREEMENT                                 CC-11187                 ST. CLOUD MORTGAGE, INC.         606 25TH AVE SOUTH
                                                                                                                                 SUITE 101
                                                                                                                                 ST. CLOUD, MN 56301

2. 1549    WHOLESALE LENDING AGREEMENT                                 CC-11058                 STANDARD CAPITAL MORTGAGE CORP. 24001 SOUTHFIELD RD
                                                                                                                                SUITE 102
                                                                                                                                SOUTHFIELD, MI 48075

2. 1550    WHOLESALE LENDING AGREEMENT                                 CC-11077                 STANDARD MORTGAGE, LLC           10200 WEST STATE ROAD 84 #213
                                                                                                                                 DAVIE, FL 33324

2. 1551    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10206                 STANDARD REGISTER FCU            NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1552    WHOLESALE LENDING AGREEMENT                                 CC-10841                 STARRIVER INC.                   1294 KIFER ROAD
                                                                                                                                 #701
                                                                                                                                 SUNNYVALE, CA 94086

2. 1553    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10207                 STATE HIGHWAY PATROL             NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1554    CONSUMER LENDING AGREEMENT                                  CC-10580                 STAUNTON FINANCIAL, INC.         25800 NORTHWESTERN HWY.
                                                                                                                                 SUITE 110
                                                                                                                                 SOUTHFIELD, MI 48075

2. 1555    WHOLESALE LENDING AGREEMENT                                 CC-11140                 STEPHEN C. BUSH                  417 ASSOCIATED RD #428
                                                                                                                                 #428
                                                                                                                                 BREA, CA 92821

2. 1556    WHOLESALE LENDING AGREEMENT                                 CC-10893                 STEVEN PAUL BEYROOTY             19700 FAIRCHILD ROAD
                                                                                                                                 SUITE 322
                                                                                                                                 IRVINE, CA 92612




                                                                      Page 147 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 499 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1557    WHOLESALE LENDING AGREEMENT                                 CC-10967                 STEVENSEN & NEAL REALTORS          116 E. CAMPBELL AVENUE
                                                                                                                                   SUITE 5
                                                                                                                                   CAMPBELL, CA 95008

2. 1558    CONSUMER LENDING AGREEMENT                                  CC-10368                 STOCKMAN BANK OF MONTANA           700 MAIN STREET
                                                                                                                                   MILES CITY, MT 59301

2. 1559    CONSUMER LENDING AGREEMENT                                  CC-10448                 STOCKTON MORTGAGE CORPORATION 88 C. MICHAEL DAVENPORT BLVD.
                                                                                                                              SUITE 1
                                                                                                                              FRANKFORT, KY 40601

2. 1560    WHOLESALE LENDING AGREEMENT                                 CC-11233                 STONEBRIDGE LENDING, INC.          2011 PALOMAR AIRPORT ROAD
                                                                                                                                   SUITE 110
                                                                                                                                   CARLSBAD, CA 92011

2. 1561    WHOLESALE LENDING AGREEMENT                                 CC-10921                 STRATEGIC LENDING GROUP, INC.      5241 E. SANTA ANA CANYON ROAD
                                                                                                                                   #110
                                                                                                                                   ANAHEIM, CA 92807

2. 1562    CONSUMER LENDING AGREEMENT                                  CC-10456                 SUBURBAN MORTGAGE, INC.            7500 NORTH DREAMY DRAW DRIVE
                                                                                                                                   SUITE 110
                                                                                                                                   PHOENIX, AZ 85020

2. 1563    CONSUMER LENDING AGREEMENT                                  CC-10728                 SUCCESS MORTGAGE PARTNERS, INC.    1200 S. SHELDON RD. STE. 150
                                                                                                                                   PLYMOUTH, MI 48170

2. 1564    CONSUMER LENDING AGREEMENT                                  CC-10403                 SUMMIT FUNDING, INC.               2241 HARVARD STREET
                                                                                                                                   SUITE 200
                                                                                                                                   SACRAMENTO, CA 95815

2. 1565    CONSUMER LENDING AGREEMENT                                  CC-10248                 SUMMIT MORTGAGE CORPORATION        13355 10TH AVE N
                                                                                                                                   SUITE 100
                                                                                                                                   PLYMOUTH, MN 55441

2. 1566    CONSUMER LENDING AGREEMENT                                  CC-10449                 SUMMIT MORTGAGE CORPORATION        5331 SW MACADAM AVENUE
                                                                                                                                   #314
                                                                                                                                   PORTLAND, OR 97239

2. 1567    CONSUMER LENDING AGREEMENT                                  CC-10259                 SUMMIT MORTGAGE, INC.              8614 SAINT JOE ROAD
                                                                                                                                   FT. WAYNE, IN 46835

                                                                      Page 148 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 500 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1568    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10208                 SUNRISE FAMILY FCU               NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1569    CONSUMER LENDING AGREEMENT                                  CC-10576                 SUNSET BANK & SAVINGS            521 WEST SUNSET DRIVE
                                                                                                                                 WAUKESHA, WI 53189

2. 1570    CONSUMER LENDING AGREEMENT                                  CC-10372                 SUNSTREET MORTGAGE, LLC          1725 E. SKYLINE DRIVE
                                                                                                                                 TUCSON, AZ 85718

2. 1571    WHOLESALE LENDING AGREEMENT                                 CC-11038                 SUPERB MORTGAGE AND REAL         733 HOLLOWBROOK CT.
                                                                                                ESTATE, INC.                     SAN MARCOS, CA 92078

2. 1572    WHOLESALE LENDING AGREEMENT                                 CC-11025                 SUPERIOR FINANCING, INC.         8053 E BLOOMINGTON FRWY
                                                                                                                                 #300
                                                                                                                                 BLOOMINGTON, MN 55420

2. 1573    CONSUMER LENDING AGREEMENT                                  CC-10650                 SUPERIOR FUNDING CORPORATION     343 WASHINGTON STREET
                                                                                                                                 NEWTON, MA 02458

2. 1574    CONSUMER LENDING AGREEMENT                                  CC-10659                 SUPREME FUNDING CORPORATION      4509 TEMPLE CITY BLVD
                                                                                                                                 TEMPLE CITY, CA 91780

2. 1575    WHOLESALE LENDING AGREEMENT                                 CC-10939                 SYNERGY FINANCIAL GROUP, INC.    29231 LATIGO CANYON RD
                                                                                                                                 SILVERADO, CA 92676

2. 1576    CONSUMER LENDING AGREEMENT                                  CC-10464                 SYNERGY ONE LENDING, INC.        3131 CAMINO DEL RIO NORTH
                                                                                                                                 SUITE 190
                                                                                                                                 SAN DIEGO, CA 92108

2. 1577    CONSUMER LENDING AGREEMENT                                  CC-10399                 SYNOVUS MORTGAGE CORP.           800 SHADES CREEK PARKWAY
                                                                                                                                 MS 120
                                                                                                                                 BIRMINGHAM, AL 35209

2. 1578    CONSUMER LENDING AGREEMENT                                  CC-10719                 T2 FINANCIAL LLC                 480 OLDE WORTHINGTON ROAD
                                                                                                                                 WESTERVILLE, OH 43082

2. 1579    WHOLESALE LENDING AGREEMENT                                 CC-10872                 TASK MORTGAGE & INVESTMENTS, INC. 8465 OLD REDWOOD HWY
                                                                                                                                  SUITE 410
                                                                                                                                  WINDSOR, CA 95492

                                                                      Page 149 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 501 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1580    WHOLESALE LENDING AGREEMENT                                 CC-11002                 TD REAL ESTATE                    1534 PLAZA LANE
                                                                                                                                  BURLINGAME, CA 94010

2. 1581    WHOLESALE LENDING AGREEMENT                                 CC-11081                 TEAM USA MORTGAGE L.L.C.          1891 MAINE STREET
                                                                                                                                  SUITE 1
                                                                                                                                  QUINCY, IL 62301

2. 1582    WHOLESALE LENDING AGREEMENT                                 CC-11237                 TERRA FERMA MORTGAGE INC          11999 KATY FREEWAY SUITE 450
                                                                                                                                  HOUSTON, TX 77079

2. 1583    CONSUMER LENDING AGREEMENT                                  CC-10712                 TEXANA BANK, NATIONAL ASSOCIATION 124 E RUSH STREET
                                                                                                                                  LINDEN, TX 75563

2. 1584    CONSUMER LENDING AGREEMENT                                  CC-10646                 TEXAS BANK                        400 FISK STREET
                                                                                                                                  BROWNWOOD, TX 76801

2. 1585    CONSUMER LENDING AGREEMENT                                  CC-10445                 THE ANDERSON FINANCIAL GROUP,     2421 N. ASHLAND AVE.
                                                                                                INC.                              CHICAGO, IL 60614

2. 1586    CONSUMER LENDING AGREEMENT                                  CC-10429                 THE EQUITABLE BANK, STATE         2290 NORTH MAYFAIR ROAD
                                                                                                SAVINGS BANK                      WAUWATOSA, WI 53226

2. 1587    CONSUMER LENDING AGREEMENT                                  CC-10247                 THE EQUITABLE MORTGAGE            3530 SNOUFFER ROAD
                                                                                                CORPORATION                       SUITE 100
                                                                                                                                  COLUMBUS, OH 43235

2. 1588    CONSUMER LENDING AGREEMENT                                  CC-10432                 THE FEDERAL SAVINGS BANK          300 N. ELIZABETH STREET
                                                                                                                                  SUITE 3E
                                                                                                                                  CHICAGO, IL 60607

2. 1589    WHOLESALE LENDING AGREEMENT                                 CC-11149                 THE FIRST MORTGAGE GROUP, LLC     2230 TOWNE LAKE PKWY
                                                                                                                                  BLDG 100, STE 130
                                                                                                                                  WOODSTOCK, GA 30189

2. 1590    WHOLESALE LENDING AGREEMENT                                 CC-11062                 THE LAMBUTH GROUP INC.            4750 HARTLAND PKWY
                                                                                                                                   SUITE 236
                                                                                                                                  LEXINGTON, KY 40515




                                                                      Page 150 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 502 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1591    WHOLESALE LENDING AGREEMENT                                 CC-10875                 THE LOAN CENTER, INC.              3111 N UNIVERSITY DRIVE
                                                                                                                                   #613
                                                                                                                                   CORAL SPRINGS, FL 33065

2. 1592    WHOLESALE LENDING AGREEMENT                                 CC-10812                 THE LOAN STORY                     275 SARATOGA AVENUE
                                                                                                                                   SUITE 220
                                                                                                                                   SANTA CLARA, CA 95050

2. 1593    WHOLESALE LENDING AGREEMENT                                 CC-11181                 THE LOWE GROUP LLC                 305 S BROADWAY ST., SUITE 504
                                                                                                                                   TYLER, TX 75702

2. 1594    CONSUMER LENDING AGREEMENT                                  CC-10268                 THE MORTGAGE FIRM, INC.            921 DOUGLAS AVENUE
                                                                                                                                   SUITE 200
                                                                                                                                   ALTAMONTE SPRINGS, FL 32714

2. 1595    WHOLESALE LENDING AGREEMENT                                 CC-11228                 THE MORTGAGE FUNDING GROUP, INC    3855 JOHN'S CREEK PARKWAY
                                                                                                                                   SUITE B
                                                                                                                                   SUWANEE, GA 30024

2. 1596    WHOLESALE LENDING AGREEMENT                                 CC-10969                 THE MORTGAGE HOUSE,                305 HOOVER
                                                                                                INCORPORATED                       SUITE 500
                                                                                                                                   HOLLAND, MI 49423

2. 1597    CONSUMER LENDING AGREEMENT                                  CC-10486                 THE MORTGAGE LINK, INC.            3 RESEARCH PLACE
                                                                                                                                   SUITE 103
                                                                                                                                   ROCKVILLE, MD 20850

2. 1598    WHOLESALE LENDING AGREEMENT                                 CC-10742                 THE MORTGAGE LINK, INC.            3 RESEARCH PLACE
                                                                                                                                   SUITE 103
                                                                                                                                   ROCKVILLE, MD 20850

2. 1599    WHOLESALE LENDING AGREEMENT                                 CC-11102                 THE PATTERSON COMPANY REAL         3324 N VISSCHER
                                                                                                ESTATE LENDING                     TACOMA, WA 98407

2. 1600    WHOLESALE LENDING AGREEMENT                                 CC-11180                 THE PERRYTON NATIONAL BANK         825 SOUTH MAIN STREET
                                                                                                                                   PERRYTON, TX 79070

2. 1601    WHOLESALE LENDING AGREEMENT                                 CC-10925                 THE PROPERTY NETWORK, INC.         1500 E. HAMILTON AVE
                                                                                                                                   SUITE 106
                                                                                                                                   CAMPBELL, CA 95008

                                                                      Page 151 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 503 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1602    WHOLESALE LENDING AGREEMENT                                 CC-10940                 THORNTON MORTGAGE INC.           8825 HWY 79
                                                                                                                                 DESCANSO, CA 91916

2. 1603    CONSUMER LENDING AGREEMENT                                  CC-10664                 TIB THE INDEPENDENT BANKERSBANK, 11701 LUNA RD
                                                                                                N.A.                             FARMERS BRANCH, TX 75234

2. 1604    CONSUMER LENDING AGREEMENT                                  CC-10641                 TIDEWATER HOME FUNDING, LLC      1108 EDEN WAY NORTH
                                                                                                                                 CHESAPEAKE, VA 23320

2. 1605    CONSUMER LENDING AGREEMENT                                  CC-10560                 TIDEWATER MORTGAGE SERVICES,     200 GOLDEN OAK COURT
                                                                                                INC.                             SUITE 100
                                                                                                                                 VIRGINIA BEACH, VA 23452

2. 1606    WHOLESALE LENDING AGREEMENT                                 CC-10883                 TIMOTHY PAUL JOHNSON             89 PRESIDIO DRIVE
                                                                                                                                 NOVATO, CA 94949

2. 1607    CONSUMER LENDING AGREEMENT                                  CC-10686                 TITAN MUTUAL LENDING INC.        250 COMMERCE
                                                                                                                                 SUITE 220
                                                                                                                                 IRVINE, CA 92602

2. 1608    CONSUMER LENDING AGREEMENT                                  CC-10710                 TJC MORTGAGE, INC.               ONE PERIMETER PARK SOUTH
                                                                                                                                 SUITES 130S & 230S
                                                                                                                                 BIRMINGHAM, AL 35243

2. 1609    WHOLESALE LENDING AGREEMENT                                 CC-11051                 TLC REALTY & MORTGAGE, INC.      19267 COLIMA ROAD, #G
                                                                                                                                 ROWLAND HEIGHTS, CA 91748

2. 1610    CONSUMER LENDING AGREEMENT                                  CC-10443                 TOP FLITE FINANCIAL, INC.        123 E GRAND RIVER AVE
                                                                                                                                 WILLIAMSTON, MI 48895

2. 1611    WHOLESALE LENDING AGREEMENT                                 CC-10828                 TOP MORTGAGE CORPORATION         23 APPLETREE LANE
                                                                                                                                 LEXINGTON, MA 02420

2. 1612    CONSUMER LENDING AGREEMENT                                  CC-10679                 TOP ONE MORTGAGE, L.L.C.         7001 CORPORATE DRIVE
                                                                                                                                 SUITE 100A
                                                                                                                                 HOUSTON, TX 77036

2. 1613    WHOLESALE LENDING AGREEMENT                                 CC-10746                 TOP ONE MORTGAGE, L.L.C.         7001 CORPORATE DRIVE
                                                                                                                                 SUITE 100A
                                                                                                                                 HOUSTON, TX 77036

                                                                      Page 152 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 504 of 521
Ditech Financial LLC                                                                                                            Case Number:           19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1614    CONSUMER LENDING AGREEMENT                                  CC-10529                 TOTAL MORTGAGE SERVICES, LLC     185 PLAINS ROAD
                                                                                                                                 MILFORD, CT 06461

2. 1615    CONSUMER LENDING AGREEMENT                                  CC-10595                 TOWNEBANK                        600 22ND STREET
                                                                                                                                 SUITE 300
                                                                                                                                 VIRGINIA BEACH, VA 23451

2. 1616    WHOLESALE LENDING AGREEMENT                                 CC-11267                 TOWNSTONE FINANCIAL INC.         329 W 18TH STREET
                                                                                                                                 305A
                                                                                                                                 CHICAGO, IL 60616

2. 1617    CONSUMER LENDING AGREEMENT                                  CC-10256                 TOWNSTONE FINANCIAL, INC.        1141 WEST RANDOLPH
                                                                                                                                 CHIGAGO, IL 60607

2. 1618    WHOLESALE LENDING AGREEMENT                                 CC-10807                 TRADITIONAL MORTGAGE, INC.       63 SIMPSON RD
                                                                                                                                 PELHAM, NH 03076

2. 1619    WHOLESALE LENDING AGREEMENT                                 CC-11103                 TRESTLEWOOD REALTY INC.          1630 OAKLAND RD
                                                                                                                                  SUITE #A209
                                                                                                                                 SAN JOSE, CA 95131

2. 1620    CONSUMER LENDING AGREEMENT                                  CC-10227                 TRIDENT MORTGAGE COMPANY, LP     431 WEST LANCASTER AVENUE
                                                                                                                                 DEVON, PA 19333

2. 1621    WHOLESALE LENDING AGREEMENT                                 CC-11219                 TRINITY FUNDING, INC.            6918 CORPORATE DR.
                                                                                                                                 #A6
                                                                                                                                 HOUSTON, TX 77036

2. 1622    CONSUMER LENDING AGREEMENT                                  CC-10655                 TRINITY OAKS MORTGAGE, LLC       420 CENTURY WAY
                                                                                                                                 SUITE 100
                                                                                                                                 RED OAK, TX 75154

2. 1623    WHOLESALE LENDING AGREEMENT                                 CC-10993                 TRINITY REAL ESTATE SERVICES     11622 EL CAMINO REAL #100
                                                                                                                                 SAN DIEGO, CA 92130

2. 1624    CONSUMER LENDING AGREEMENT                                  CC-10587                 TRUSTONE FINANCIAL FEDERAL       14601 27TH AVENUE NORTH
                                                                                                CREDIT UNION                     SUITE 104
                                                                                                                                 PLYMOUTH, MN 55447




                                                                      Page 153 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 505 of 521
Ditech Financial LLC                                                                                                             Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1625    CONSUMER LENDING AGREEMENT                                  CC-10510                 TUCKER MORTGAGE, LLC              9201 N. MERIDIAN STREET
                                                                                                                                  SUITE 200
                                                                                                                                  INDIANAPOLIS, IN 46260

2. 1626    WHOLESALE LENDING AGREEMENT                                 CC-11248                 TYSONS MORTGAGE GROUP INC.        8500 LEESBURG PIKE
                                                                                                                                   SUITE 201
                                                                                                                                  VIENNA, VA 22182

2. 1627    POOLING AND SERVICING AGREEMENT                             CC-10216                 UCFC FUNDING CORPORATION          NOT AVAILABLE
           DATED AS OF DECEMBER 1, 1997

2. 1628    POOLING AND SERVICING AGREEMENT                             CC-10214                 UCFC FUNDING CORPORATION          NOT AVAILABLE
           DATED AS OF JUNE 1, 1997

2. 1629    POOLING AND SERVICING AGREEMENT                             CC-10218                 UCFC FUNDING CORPORATION          NOT AVAILABLE
           DATED AS OF JUNE 1, 1998

2. 1630    POOLING AND SERVICING AGREEMENT                             CC-10213                 UCFC FUNDING CORPORATION          NOT AVAILABLE
           DATED AS OF MARCH 1, 1997

2. 1631    POOLING AND SERVICING AGREEMENT                             CC-10217                 UCFC FUNDING CORPORATION          NOT AVAILABLE
           DATED AS OF MARCH 1, 1998

2. 1632    POOLING AND SERVICING AGREEMENT                             CC-10212                 UCFC FUNDING CORPORATION          NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1996

2. 1633    POOLING AND SERVICING AGREEMENT                             CC-10215                 UCFC FUNDING CORPORATION          NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1997

2. 1634    POOLING AND SERVICING AGREEMENT                             CC-10219                 UCFC FUNDING CORPORATION          NOT AVAILABLE
           DATED AS OF SEPTEMBER 1, 1998

2. 1635    WHOLESALE LENDING AGREEMENT                                 CC-10985                 ULTIMATE RATE MORTGAGE COMPANY    2800 S RIVER RD
                                                                                                                                  SUITE 200
                                                                                                                                  DES PLAINES, IL 60018

2. 1636    WHOLESALE LENDING AGREEMENT                                 CC-11019                 UNI FIRST INVESTMENT INC.         801 S GARFIELD AVE
                                                                                                                                  308
                                                                                                                                  ALHAMBRA, CA 91801


                                                                      Page 154 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 506 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1637    WHOLESALE LENDING AGREEMENT                                 CC-11065                 UNIFI GROUP, INC.                  1314 HIGH STREET SUITE 1
                                                                                                                                   ALAMEDA, CA 94501

2. 1638    CONSUMER LENDING AGREEMENT                                  CC-10484                 UNIFIRST MORTGAGE CORPORATION      217 EISENHOWER BOULEVARD
                                                                                                                                   JOHNSTOWN, PA 15905

2. 1639    CONSUMER LENDING AGREEMENT                                  CC-10325                 UNION BANK                         20 LOWER MAIN STREET
                                                                                                                                   PO BOX 667
                                                                                                                                   MORRISVILLE, VT 05661

2. 1640    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10220                 UNION FEDERAL                      NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1641    CONSUMER LENDING AGREEMENT                                  CC-10629                 UNION MORTGAGE GROUP, INC.         4355 INNSLAKE DRIVE
                                                                                                                                   SUITE 350
                                                                                                                                   GLEN ALLEN, VA 23060

2. 1642    WHOLESALE LENDING AGREEMENT                                 CC-10856                 UNIQUE MORTGAGE CORPORATION        1445 RT 130 SOUTH
                                                                                                                                   NORTH BRUNSWICK, NJ 08902

2. 1643    CONSUMER LENDING AGREEMENT                                  CC-10631                 UNITED COMMUNITY BANK              125 HIGHWAY 515E
                                                                                                                                   BLAIRSVILLE, GA 30512

2. 1644    CONSUMER LENDING AGREEMENT                                  CC-10371                 UNITED FIDELITY FUNDING CORP.      1300 NW BRIARCLIFF PKWY
                                                                                                                                   SUITE 275
                                                                                                                                   KANSAS CITY, MO 64150

2. 1645    CONSUMER LENDING AGREEMENT                                  CC-10286                 UNITED HOME LOANS, INC.            4 WESTBROOK CORPORATE
                                                                                                                                   CENTER
                                                                                                                                   #650
                                                                                                                                   WESTCHESTER, IL 60154

2. 1646    WHOLESALE LENDING AGREEMENT                                 CC-11073                 UNITED MORTGAGE FUNDING, L.L.C.    3090 S. JAMAICA COURT #205
                                                                                                                                   AURORA, CO 80014

2. 1647    WHOLESALE LENDING AGREEMENT                                 CC-10997                 UNITED MORTGAGE MART, INC.         20 HIGHLAND AVENUE
                                                                                                                                   METUCHEN, NJ 08840




                                                                      Page 155 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                Main Document
                                                                          Pg 507 of 521
Ditech Financial LLC                                                                                                              Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1648    CONSUMER LENDING AGREEMENT                                  CC-10592                 UNITED MUTUAL FUNDING CORP.        510 VONDERBURG DRIVE
                                                                                                                                   SUITE #305
                                                                                                                                   BRANDON, FL 33511

2. 1649    WHOLESALE LENDING AGREEMENT                                 CC-11127                 UNITED NATIONAL MORTGAGE           18321 VENTURA BLVD
                                                                                                                                   STE 300
                                                                                                                                   TARZANA, CA 91356

2. 1650    CONSUMER LENDING AGREEMENT                                  CC-10301                 UNITY BANK                         64 OLD HIGHWAY 22
                                                                                                                                   CLINTON, NJ 08809

2. 1651    WHOLESALE LENDING AGREEMENT                                 CC-10834                 UNITY WEST, INC.                   5762 BOLSA AVENUE
                                                                                                                                   SUITE 217
                                                                                                                                   HUNTINGTON BEACH, CA 92649

2. 1652    WHOLESALE LENDING AGREEMENT                                 CC-11190                 UNIVERSAL HOME LENDING CORP        500 FAIRWAY DR.
                                                                                                                                   SUITE 106
                                                                                                                                   DEERFIELD BEACH, FL 33441

2. 1653    CONSUMER LENDING AGREEMENT                                  CC-10280                 UNIVERSAL LENDING CORPORATION      6775 E EVANS AVENUE
                                                                                                                                   DENVER, CO 80224

2. 1654    WHOLESALE LENDING AGREEMENT                                 CC-11131                 UNIVERSAL MORTGAGE PARTNERS        17W220 22ND STREET
                                                                                                INC.                                SUITE 250 A
                                                                                                                                   OAKBROOK TERRACE, IL 60181

2. 1655    CONSUMER LENDING AGREEMENT                                  CC-10326                 UNIVERSITY FEDERAL CREDIT UNION    8303 N. MOPAC EXPRESSWAY
                                                                                                                                   AUSTIN, TX 78759

2. 1656    WHOLESALE LENDING AGREEMENT                                 CC-11163                 US LENDING ADVISORS INC            300 S. PINE ISLAND RD
                                                                                                                                   SUITE 260
                                                                                                                                   PLANTATION, FL 33324

2. 1657    WHOLESALE LENDING AGREEMENT                                 CC-10931                 USA FINANCIAL CONSULTANTS INC.     4545 MURPHY CANYON ROAD
                                                                                                                                   SUITE 211
                                                                                                                                   SAN DIEGO, CA 92123

2. 1658    WHOLESALE LENDING AGREEMENT                                 CC-10957                 USAVA LENDING, LLC                 3567 E. SUNRISE DRIVE
                                                                                                                                   SUITE 225
                                                                                                                                   TUCSON, AZ 85718

                                                                      Page 156 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 508 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1659    CONSUMER LENDING AGREEMENT                                  CC-10260                 UTAH MORTGAGE LOAN CORPORATION 488 EAST 6400 SOUTH
                                                                                                                               #300
                                                                                                                               SALT LAKE CITY, UT 84107

2. 1660    CONSUMER LENDING AGREEMENT                                  CC-10557                 UWHARRIE BANK                    167 NORTH SECOND STREET
                                                                                                                                 ALBEMARLE, NC 28002

2. 1661    CONSUMER LENDING AGREEMENT                                  CC-10362                 V.I.P. MORTGAGE INC.             9221 E VIA DE VENTURA

                                                                                                                                 SCOTTSDALE, AZ 85258

2. 1662    WHOLESALE LENDING AGREEMENT                                 CC-10778                 VALUE MORTGAGE CORPORATION       11 ELDORADO ROAD
                                                                                                                                 CHELMSFORD, MA 01824

2. 1663    WHOLESALE LENDING AGREEMENT                                 CC-11196                 VALUE MORTGAGE INC.              8695 SW CHINOOK ST
                                                                                                                                 TUALATIN, OR 97062

2. 1664    CONSUMER LENDING AGREEMENT                                  CC-10255                 VAN DYK MORTGAGE CORPORATION     2449 CAMELOT CT SE
                                                                                                                                 GRAND RAPIDS, MI 49546

2. 1665    WHOLESALE LENDING AGREEMENT                                 CC-11173                 VANTAGE MORTGAGE GROUP, INC.     16325 SW BOONES FERRY RD
                                                                                                                                 SUITE 100
                                                                                                                                 LAKE OSWEGO, OR 97035

2. 1666    CONSUMER LENDING AGREEMENT                                  CC-10320                 VBS MORTGAGE, LLC                2040 DEYERLE AVENUE, SUITE 207
                                                                                                                                 HARRISONBURG, VA 22801

2. 1667    WHOLESALE LENDING AGREEMENT                                 CC-10779                 VC CORP                          455 LOS GATOS BLVD.
                                                                                                                                 SUITE 100
                                                                                                                                 LOS GATOS, CA 95032

2. 1668    WHOLESALE LENDING AGREEMENT                                 CC-10899                 VENSTAR FINANCIAL, INC.          7901 STONERIDGE DRIVE
                                                                                                                                 #505
                                                                                                                                 PLEASANTON, CA 94588

2. 1669    WHOLESALE LENDING AGREEMENT                                 CC-10896                 VERTEX FINANCIAL GROUP, INC.     640 PLAZA DRIVE
                                                                                                                                 SUITE 120
                                                                                                                                 HIGHLANDS RANCH, CO 80129




                                                                      Page 157 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 509 of 521
Ditech Financial LLC                                                                                                             Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                               Address




2. 1670    CONSUMER LENDING AGREEMENT                                  CC-10475                 VICTORIA FINANCIAL CORP.          217 W. LAS TUNAS DR
                                                                                                                                  SAN GABRIEL, CA 91776

2. 1671    WHOLESALE LENDING AGREEMENT                                 CC-10981                 VICTORIA MORTGAGE BANKERS INC.    1070 N MILWAUKEE AVE
                                                                                                                                  CHICAGO, IL 60642

2. 1672    CONSUMER LENDING AGREEMENT                                  CC-10428                 VICTORIAN FINANCE, LLC            2570 BOYCE PLAZA ROAD
                                                                                                                                  SUITE 300
                                                                                                                                  PITTSBURGH, PA 15241

2. 1673    WHOLESALE LENDING AGREEMENT                                 CC-10976                 VICTORY MORTGAGE, INC.            43260 GARFIELD ROAD
                                                                                                                                  STE 250
                                                                                                                                  CLINTON TWP, MI 48038

2. 1674    CONSUMER LENDING AGREEMENT                                  CC-10537                 VILLAGE MORTGAGE COMPANY          30 TOWER LANE
                                                                                                                                  AVON, CT 06001

2. 1675    CONSUMER LENDING AGREEMENT                                  CC-10708                 VIRGINIA COMMONWEALTH BANK        1801 BAYBERRY COURT SUITE 101
                                                                                                                                  PO BOX 17310
                                                                                                                                  RICHMOND, VA 23226

2. 1676    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10221                 VIRGINIA EDUCATORS                NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1677    CONSUMER LENDING AGREEMENT                                  CC-10521                 VISION ONE MORTGAGE, INC.         4001 MACARTHUR BLVD.
                                                                                                                                  SUITE 100
                                                                                                                                  NEWPORT BEACH, CA 92660

2. 1678    CONSUMER LENDING AGREEMENT                                  CC-10458                 VITEK REAL ESTATE INDUSTRIES      2882 PROSPECT PARK
                                                                                                GROUP, INC.                       SUITE 100
                                                                                                                                  RANCHO CORDOVA, CA 95670

2. 1679    WHOLESALE LENDING AGREEMENT                                 CC-10915                 WADE N. SMITH                     645 FOURTH STREET
                                                                                                                                  SUITE 215
                                                                                                                                  SANTA ROSA, CA 95404

2. 1680    CONSUMER LENDING AGREEMENT                                  CC-10707                 WAKEFIELD CO-OPERATIVE BANK       342 MAIN STREET
                                                                                                                                  WAKEFIELD, MA 01880



                                                                      Page 158 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                    Main Document
                                                                          Pg 510 of 521
Ditech Financial LLC                                                                                                             Case Number:               19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1681    WHOLESALE LENDING AGREEMENT                                 CC-10990                 WALL STREET LENDING CORPORATION 17000 17 MILE ROAD
                                                                                                                                CLINTON TOWNSHIP, MI 48038

2. 1682    CONSUMER LENDING AGREEMENT                                  CC-10457                 WALLICK AND VOLK, INC.             222 EAST EIGHTEENTH STREET
                                                                                                                                   CHEYENNE, WY 82001

2. 1683    WHOLESALE LENDING AGREEMENT                                 CC-11256                 WALLSTREET WHOLESALE LENDER LLC 6400 N. 10TH ST. SUITE F
                                                                                                                                MCALLEN, TX 78504

2. 1684    SERVICING AGREEMENT DATED                                   CC-10223                 WALTER INVESTMENT MANAGEMENT       NOT AVAILABLE
           DECEMBER 1, 2010                                                                     CORP

2. 1685    CONSUMER LENDING AGREEMENT                                  CC-10530                 WASHINGTON TRUST MORTGAGE          23 BROAD STREET
                                                                                                COMPANY, LLC                       WESTERLY, RI 02891

2. 1686    CONSUMER LENDING AGREEMENT                                  CC-10434                 WATERMARK CAPITAL, INC.            100 SPECTRUM CENTER DRIVE
                                                                                                                                   SUITE 150
                                                                                                                                   IRVINE, CA 92618

2. 1687    CONSUMER LENDING AGREEMENT                                  CC-10711                 WATSON MORTGAGE CORP.              6206 ATLANTIC BLVD
                                                                                                                                   SUITE 1
                                                                                                                                   JACKSONVILLE, FL 32211

2. 1688    CONSUMER LENDING AGREEMENT                                  CC-10604                 WAUKESHA STATE BANK                151 E. ST. PAUL AVENUE
                                                                                                                                   WAUKESHA, WI 53188

2. 1689    SERVICING AGREEMENT - DECEMBER                              CC-10024                 WELLS FARGO BANK NA                NOT AVAILABLE
           31, 2009

2. 1690    WHOLESALE LENDING AGREEMENT                                 CC-10791                 WENDY M. NASTASI                   933 ROUTE 23
                                                                                                                                   SUITE 1
                                                                                                                                   POMPTON PLAINS, NJ 07444

2. 1691    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10170                 WEST MICHIGAN CU                   NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

2. 1692    ACKNOWLEDGEMENT, ASSUMPTION                                 CC-10225                 WEST MICHIGAN FCU                  NOT AVAILABLE
           AND RECOGNITION AGREEMENT DATED
           AS OF DECEMVER 16, 2016

                                                                      Page 159 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 511 of 521
Ditech Financial LLC                                                                                                            Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1693    CONSUMER LENDING AGREEMENT                                  CC-10503                 WEST ONE CAPITAL GROUP INC.      1201 DOVE STREET
                                                                                                                                 SUITE 580
                                                                                                                                 NEWPORT BEACH, CA 92660

2. 1694    CONSUMER LENDING AGREEMENT                                  CC-10304                 WEST TOWN BANK & TRUST           7820 WEST 26TH STREET
                                                                                                                                 NORTH RIVERSIDE, IL 60546

2. 1695    CONSUMER LENDING AGREEMENT                                  CC-10474                 WESTCOAST MORTGAGE GROUP AND     2716 BROADWAY
                                                                                                REALTY COMPANY                   SACRAMENTO, CA 95818

2. 1696    WHOLESALE LENDING AGREEMENT                                 CC-11198                 WESTCORP CAPITAL, INC.           23901 CALABASAS ROAD
                                                                                                                                 SUITE 2000
                                                                                                                                 CALABASAS, CA 91302

2. 1697    WHOLESALE LENDING AGREEMENT                                 CC-11030                 WESTERN CAPITAL MORTGAGE INC.    860 KUHN DRIVE
                                                                                                                                 SUITE 104
                                                                                                                                 CHULA VISTA, CA 91914

2. 1698    CONSUMER LENDING AGREEMENT                                  CC-10535                 WESTERN OHIO MORTGAGE            733 FAIR ROAD
                                                                                                CORPORATION                      SIDNEY, OH 45365

2. 1699    WHOLESALE LENDING AGREEMENT                                 CC-10821                 WESTON LOAN GROUP, LLC           48 WACHUSETT ROAD
                                                                                                                                 CHESTNUT HILL, MA 02467

2. 1700    CONSUMER LENDING AGREEMENT                                  CC-10335                 WHITE CROWN FEDERAL CREDIT       2001 LINCOLN STREET
                                                                                                UNION                            SUITE 100
                                                                                                                                 DENVER, CO 80202

2. 1701    CONSUMER LENDING AGREEMENT                                  CC-10349                 WHOLESALE CAPITAL CORPORATION    23328 OLIVEWOOD PLAZA DRIVE
                                                                                                                                 MORENO VALLEY, CA 92553

2. 1702    CONSUMER LENDING AGREEMENT                                  CC-10531                 WILLAMETTE VALLEY BANK           101 HIGH STREET NE
                                                                                                                                 SALEM, OR 97301

2. 1703    CONSUMER LENDING AGREEMENT                                  CC-10274                 WILLIAM RAVEIS MORTGAGE LLC      7 TRAP FALLS ROAD
                                                                                                                                 SHELTON, CT 06484

2. 1704    SERVICING AGREEMENT DATED AS OF                             CC-10224                 WIMC CAPITAL TRUST 2011-1        NOT AVAILABLE
           JUNE 13, 2011


                                                                      Page 160 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                   Main Document
                                                                          Pg 512 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1705    CONSUMER LENDING AGREEMENT                                  CC-10271                 WINTERWOOD MORTGAGE GROUP, LLC 107 N STATE ROAD 135
                                                                                                                               SUITE 301
                                                                                                                               GREENWOOD, IN 46142

2. 1706    CONSUMER LENDING AGREEMENT                                  CC-10382                 WOLFE FINANCIAL, INC.              191 H NC HWY 42 N
                                                                                                                                   ASHEBORO, NC 27203

2. 1707    WHOLESALE LENDING AGREEMENT                                 CC-11151                 WORLDWIDE MORTGAGE & FINANCIAL,    300 SEVILLA AVE, SUITE 204
                                                                                                INC.                               CORAL GABLES, FL 33134

2. 1708    CONSUMER LENDING AGREEMENT                                  CC-10409                 WYNDHAM CAPITAL MORTGAGE, INC.     6115 PARK SOUTH DRIVE
                                                                                                                                   SUITE 200
                                                                                                                                   CHARLOTTE, NC 28210

2. 1709    WHOLESALE LENDING AGREEMENT                                 CC-10983                 YALE CORPORATION                   4788 HARBINSON AVENUE
                                                                                                                                   LA MESA, CA 91942

2. 1710    WHOLESALE LENDING AGREEMENT                                 CC-10948                 ZEMAN MORTGAGE, INC.               140 W. PARK AVENUE
                                                                                                                                   SUITE 220
                                                                                                                                   EL CAJON, CA 92020

2. 1711    WHOLESALE LENDING AGREEMENT                                 CC-11226                 ZORELL INVESTMENTS, INC.           3655 E. THOUSAND OAKS BLVD
                                                                                                                                   WESTLAKE VILLAGE, CA 91362




                                                                      Page 161 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                 Main Document
                                                                          Pg 513 of 521
Ditech Financial LLC                                                                                                               Case Number:             19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                 Address



Real Estate Leases

2. 1712    REAL ESTATE LEASE                                           RE-1001                  3322 SOUTH MEMORIAL PARKWAY, LLC    3322 SOUTH MEMORIAL PARKWAY
                                                                                                                                    SUITE 219
                                                                                                                                    HUNTSVILLE, AL 35801

2. 1713    REAL ESTATE LEASE                                           RE-1002                  91 WAY ENTERPRISES LLC              4909 SW 91ST DRIVE
                                                                                                                                    GAINESVILLE, FL 32608

2. 1714    REAL ESTATE LEASE                                           RE-1003                  AMKIN BAY WEST, LLC                 1450 BRICKNEL AVENUE, SUITE
                                                                                                                                    1410
                                                                                                                                    MIAMI, FL 33131

2. 1715    REAL ESTATE LEASE                                           RE-1007                  BEST PROPERTIES RENTALS, LLC        1710 SUNSET BLVD
                                                                                                                                    WEST COLUMBIA, SC 29169

2. 1716    REAL ESTATE LEASE                                           RE-1011                  CHAPMAN PROPERTIES, INC.            ATTN: DAVIS CHAPMAN
                                                                                                                                    256 HONEYSUCKLE RD, SUITE 18
                                                                                                                                    DOTHAN, AL 36305

2. 1717    REAL ESTATE LEASE                                           RE-1012                  CURTIS FINCH JR & BQFA HOLDING      C/O COLLIERS UNTERNATUINAL
                                                                                                COMP LLC                            1 ALLIED DRIVE, SUITE 1500
                                                                                                                                    LITTLE ROCK, AR 72203

2. 1718    REAL ESTATE LEASE                                           RE-1013                  EXECUTIVE PARK LLC                  ATTN: LEGAL DEPARTMENT
                                                                                                                                    PO BOX 235000
                                                                                                                                    MONTGOMERY, AL 36123

2. 1719    REAL ESTATE LEASE                                           RE-1014                  FRAUENSHUH AS RECEIVER AT 180 E     C/O BAUCH ENTERPRISES
                                                                                                5TH ST                              180 EAST 5TH ST
                                                                                                                                    SAINT PAUL, MN 55101

2. 1720    REAL ESTATE LEASE                                           RE-1015                  GRAYBAR ELECTRIC COMPANY, INC.      ATTN: DIRECTOR, CORPORATE
                                                                                                                                    PROPERTIES
                                                                                                                                    34 NORTH MERAMEC AVENUE
                                                                                                                                    P.O. BOX 7231
                                                                                                                                    ST. LOUIS, MO 63177




                                                                      Page 162 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                  Main Document
                                                                          Pg 514 of 521
Ditech Financial LLC                                                                                                            Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                              Address




2. 1721    REAL ESTATE LEASE                                           RE-1016                  GREGG WILLIAMS, RCV FOR TNPPM    C/O TRIDENT PACIFIC REAL
                                                                                                LANDMARK                         ESTATE GRP INC
                                                                                                                                 ATTN: GREGG WILLIAMS,
                                                                                                                                 PRINCIPAL
                                                                                                                                 500 NEWPORT CENTER DRIVE
                                                                                                                                 SUITE. 850
                                                                                                                                 NEWPORT BEACH, CA 92660

2. 1722    REAL ESTATE LEASE                                           RE-1017                  HOLCOMBE LAND DEVELOPMENT INC    2215 C W PALMETTO ST STE 200
                                                                                                                                 FLORENCE, SC 29501

2. 1723    REAL ESTATE LEASE                                           RE-1018                  HRE 500 GRAPEVINE HWY LLC        PO BOX 54577
                                                                                                                                 HURST, TX 76054

2. 1724    REAL ESTATE LEASE                                           RE-1019                  JPMORGAN CHASE BANK, N.A.        ATTN: LEASE ADMINISTRATION
                                                                                                                                 MANAGER
                                                                                                                                 1111 POLARIS PARKWAY
                                                                                                                                 MAIL CODE OH1-0241
                                                                                                                                 COLUMBUS, OH 43240

2. 1725    REAL ESTATE LEASE                                           RE-1023                  MERCANTILE PARTNERS, L.P.        ATTN: BRIAN RANDOLPH
                                                                                                                                 2650 MEACHAM BLVD
                                                                                                                                 FORT WORTH, TX 76137

2. 1726    REAL ESTATE LEASE                                           RE-1025                  MINI MEANIE LLC                  PO BOX 2507
                                                                                                                                 GRETNA, LA 70054

2. 1727    REAL ESTATE LEASE                                           RE-1026                  NORTHPARK OFFICE LLC             613 CRESCENT CIRCLE, SUITE 102
                                                                                                                                 RIDGELAND, MS 39157

2. 1728    REAL ESTATE LEASE                                           RE-1027                  PACIFIC GUARDIAN CENTER          C/O PACIFIC GUARDIAN CENTER
                                                                                                                                 MANAGEMENT
                                                                                                                                 733 BISHOP ST, SUITE 1270
                                                                                                                                 HONOLULU, HI 96813

2. 1729    REAL ESTATE LEASE                                           RE-1028                  PEYDAYREALTY,LLCDBAFOUNTAINS     C/O BAUER & ASSOCIATES
                                                                                                                                 4821 S SHERIDAN, SUITE 201
                                                                                                                                 TULSA, OK 74145

2. 1730    REAL ESTATE LEASE                                           RE-1029                  POWERS REALTY, LLC               303 WEST PARK AVE, SUITE D
                                                                                                                                 GREENWOOD, MS 38930

                                                                      Page 163 of 165 to Schedule G
                                  19-10412-jlg   Doc 290     Filed 03/28/19 Entered 03/28/19 01:14:15                     Main Document
                                                                          Pg 515 of 521
Ditech Financial LLC                                                                                                              Case Number:            19-10414

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                     Expiration Date   Contract ID    Co-Debtor Name                                Address




2. 1731    REAL ESTATE LEASE                                           RE-1030                  REGUS MANAGEMENT GROUP, LLC        9205 WEST RUSSELL BLVD
                                                                                                                                   BLDG. 3, SUITE 240
                                                                                                                                   LAS VEGAS, NV 89148

2. 1732    REAL ESTATE LEASE                                           RE-1031                  RENT A SPACE COLUMBUS LLC          406 WILKINS WISE RD
                                                                                                                                   COLUMBUS, MS 39705

2. 1733    REAL ESTATE LEASE                                           RE-1032                  SANDEFUR PROPERTIES LP             3402 TEXAS BLVD
                                                                                                                                   TEXARKANA, TX 75503

2. 1734    REAL ESTATE LEASE                                           RE-1033                  STAG CAPITAL PARTNERS LLC          ONE FEDERAL ST
                                                                                                                                   23RD FLOOR
                                                                                                                                   BOSTON, MA 02110

2. 1735    REAL ESTATE LEASE                                           RE-1050                  STAG III RAPID CITY LLC            1400 TURBINE DRIVE
                                                                                                                                   RAPID CITY, SD 57703

2. 1736    REAL ESTATE LEASE                                           RE-1034                  THF EXECUTIVE SUITES, LLC          D/B/A/ PLAZA EXECUTIVE SUITES
                                                                                                                                   17295 CHESTERFIELD AIRPORT RD
                                                                                                                                   STE 200
                                                                                                                                   CHESTERFIELD, MO 63005

2. 1737    REAL ESTATE LEASE                                           RE-1035                  THIRTY TWO FIFTY, INC              3250 W NAVY BLVD
                                                                                                                                   PENSACOLA, FL 32505

2. 1738    REAL ESTATE LEASE                                           RE-1036                  TNA PROPERTIES, LLC                1500 OLD FANNIN RD
                                                                                                                                   BRANDON, MS 39047

2. 1739    REAL ESTATE LEASE                                           RE-1037                  TYCO PROPERTIES INC                ATTN: ANDREA LEE
                                                                                                                                   432 MAHASKA DRIVE
                                                                                                                                   BIRMINGHAM, AL 35244

2. 1740    REAL ESTATE LEASE                                           RE-1038                  WEST WALNUT HILL, LLC              709 WEST 246TH ST
                                                                                                                                   RIVERDALE, NY 10471

2. 1741    REAL ESTATE LEASE                                           RE-1039                  WILLIAM MCSWAIN                    P. 0. BOX 172064
                                                                                                                                   MEMPHIS, TN 38119

2. 1742    REAL ESTATE LEASE                                           RE-1040                  YPI NORTH BELT PORTFOLIO, LLC      PO BOX 809042
                                                                                                                                   CHICAGO, IL 60680

                                                                      Page 164 of 165 to Schedule G
                       19-10412-jlg   Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15   Main Document
                                                             Pg 516 of 521
Ditech Financial LLC                                                                               Case Number:         19-10414

Schedule G: Executory Contracts and Unexpired Leases

                                                                                                  TOTAL NUMBER OF CONTRACTS: 1742




                                                      Page 165 of 165 to Schedule G
19-10412-jlg    Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15        Main Document
                                       Pg 517 of 521

               In re: Ditech Holding Corporation, et al.,
                         Schedule H: Codebtors

               Second Amended and Restated Credit Agreement
       Role                            Debtor
       Borrower                        Ditech Holding Corporation
       Guarantor                       DF Insurance Agency LLC
       Guarantor                       Ditech Financial LLC
       Guarantor                       Green Tree Credit LLC
       Guarantor                       Green Tree Credit Solutions LLC
       Guarantor                       Green Tree Insurance Agency of Nevada, Inc.
       Guarantor                       Green Tree Investment Holdings III LLC
       Guarantor                       Green Tree Servicing Corp.
       Guarantor                       Marix Servicing LLC
       Guarantor                       Mortgage Asset Systems, LLC
       Guarantor                       REO Management Solutions, LLC
       Guarantor                       Reverse Mortgage Solutions, Inc.
       Guarantor                       Walter Management Holding Company LLC
       Guarantor                       Walter Reverse Acquisition LLC

                    Ditech Master Repurchase Agreement
       Role                            Debtor
       Borrower                        Ditech Financial LLC
       Guarantor                       Ditech Holding Corporation

                     RMS Master Repurchase Agreement
       Role                            Debtor
       Borrower                        Reverse Mortgage Solutions, Inc.
       Guarantor                       Ditech Holding Corporation


        RMS Second Amended and Restated Master Repurchase
                          Agreement
       Role                            Debtor
       Borrower                        Reverse Mortgage Solutions, Inc.
       Guarantor                       Ditech Holding Corporation




                                      Page 1 of 2
19-10412-jlg   Doc 290   Filed 03/28/19 Entered 03/28/19 01:14:15        Main Document
                                      Pg 518 of 521

               In re: Ditech Holding Corporation, et al.,
                         Schedule H: Codebtors

                         Second Lien Notes Indenture
       Role                           Debtor
       Borrower                       Ditech Holding Corporation
       Guarantor                      DF Insurance Agency LLC
       Guarantor                      Ditech Financial LLC
       Guarantor                      Green Tree Credit LLC
       Guarantor                      Green Tree Credit Solutions LLC
       Guarantor                      Green Tree Insurance Agency of Nevada, Inc.
       Guarantor                      Green Tree Investment Holdings III LLC
       Guarantor                      Green Tree Servicing Corp.
       Guarantor                      Marix Servicing LLC
       Guarantor                      Mortgage Asset Systems, LLC
       Guarantor                      REO Management Solutions, LLC
       Guarantor                      Reverse Mortgage Solutions, Inc.
       Guarantor                      Walter Management Holding Company LLC
       Guarantor                      Walter Reverse Acquisition LLC

                         GSE Servicer Advance Facility
       Role                           Debtor
       Borrower                       Ditech Financial LLC
       Guarantor                      Ditech Holding Corporation

                         PLS Servicer Advance Facility
       Role                           Debtor
       Borrower                       Ditech Financial LLC
       Guarantor                      Ditech Holding Corporation




                                     Page 2 of 2
          19-10412-jlg          Doc 290          Filed 03/28/19 Entered 03/28/19 01:14:15                             Main Document
                                                              Pg 519 of 521
Ditech Financial LLC                                                                                        Case Number:                  19-10414

Schedule H: Codebtors
1.     Does the debtor have any codebtors?
             No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
             Yes

2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G.
       Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
       listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1                                                            Column 2                                                    Applicable Schedules

 Codebtor Name and Mailing Address                                   Creditor Name                                                  D    E/F    G



2. 1       SEE ATTACHED CHART




                                                               Page 1 of 1 to Schedule H
            19-10412-jlg                    Doc 290                    Filed 03/28/19 Entered 03/28/19 01:14:15                                                                       Main Document
                                                                                    Pg 520 of 521
Fill in this information to identify the case:
Debtor Name:           Ditech Financial LLC

United States Bankruptcy Court for the:                    Southern District of New York                                                                                                  Check if this is an
                                                                                                                                                                                          amended filing
Case Number (if known):              19-10414



Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                           12/15


  Part 1:             Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


      1a. Real property:
                                                                                                                                                                                                      $1,638,141
           Copy line 88 from Schedule A/B                        ..................................................................................................................



      1b. Total personal property:
                                                                                                                                                                                                  $1,554,684,848
           Copy line 91A from Schedule A/B                           ..............................................................................................................

                                                                                                                                                                                      +
      1c. Total of all property:
                                                                                                                                                                                                  $1,556,322,989
           Copy line 92 from Schedule A/B                           ...............................................................................................................




  Part 2:             Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                  $1,888,049,168
  Copy the total dollar amount listed in Column
                                              ..................................................................................................................
                                                  A, Amount of claim, from line 3 of Schedule D


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


      3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                                                 $0
           Copy the total claims from Part 1 from
                                                ..................................................................................................................
                                                    line 6a of Schedule E/F



      3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                                     $48,398,269
           Copy the total of the amount of claims from
                                                  ..............................................................................................................
                                                          Part 2 from line 6b of Schedule E/F

                                                                                                                                                                                      +
4. Total liabilities
                                                                                                                                                                                                  $1,936,447,437
  Lines 2 + 3a + 3b             ...................................................................................................................................................




                                                                      Page 1 of 1 to Summary of Assets and Liabilities
        19-10412-jlg           Doc 290          Filed 03/28/19 Entered 03/28/19 01:14:15                            Main Document
                                                             Pg 521 of 521

Fill in this information to identify the case and this filing:
 Debtor Name:      Ditech Financial LLC

 United States Bankruptcy Court for the:    Southern District of New York
 Case Number (if known):      19-10414



Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration that
is not included in the document, and any amendments of those documents. This form must state the individual's position
or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

Warning -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

         Declaration and Signature

   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
   individual serving as a representative of the debtor in this case.

   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



    X   Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

    X   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

    X   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    X   Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

    X   Schedule H: Codebtors (Official Form (206H)

    X   Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

        Amended Schedule ______________

        Other document that requires a declaration _______________________________________________________________




   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on:              March 27, 2019                                 Signature:   /s/ Gerald Lombardo


                                                                           Gerald Lombardo, Authorized Officer
                                                                           Name and Title
